MARAMPA IRON ORE PROJECT
ENVIRONMENTAL AND SOCIAL
IMPACT STATEMENT - VOLUME 2

Prepared For

MARAMPA IRON ORE (S.L.) LIMITED

Report Prepared by

= srk

SRK Consulting (UK) Limited
UK3823
SRK Consulting Marampa Iron Ore Project ESIS

COPYRIGHT AND DISCLAIMER

Copyright (and any other applicable intellectual property rights) in this document and any
accompanying data or models is reserved by SRK Consulting (UK) Limited ("SRK") and is
protected by international copyright and other laws.

This document may not be utilised or relied upon for any purpose other than that for which it is
stated within and SRK shall not be liable for any loss or damage caused by such use or
reliance. In the event that the recipient of this document wishes to use the content of this
document in support of any purpose beyond or outside that which it is expressly stated or for
the raising of any finance from a third party where the document is not being utilised in its full
form for this purpose, the recipient shall always in each and every circumstance ensure that the
incorporated content presented is in a manner which accurately and reasonably reflects any
results or conclusions produced by SRK.

Further, the recipient agrees not to use this document or any of its content in any such way as
to prejudice the context and integrity of SRK’s work which is integral to SRK's professional
reputation and the recipient assumes all risk from its use of this document and SRK’s reports,
analysis, opinion or similar that have been edited, abridged or otherwise amended by the
recipient or any other person on behalf of the recipient without first obtaining the consent in
writing of SRK. SRK shall not be liable for any loss caused by any use or reliance placed upon
any versions of this document, its content or any of SRK’s reports, analysis, opinion or similar
modified other than by or on behalf of SRK.

The use of this document is strictly subject to terms licensed by SRK to its client as the
recipient of this document and unless otherwise agreed by SRK, this does not grant rights to
any third party. This document shall only be distributed to any third party in full as provided by
SRK and may not be reproduced or circulated in the public domain (in whole or in part) or in
any edited, abridged or otherwise amended form unless expressly agreed in writing by SRK. In
the event that this document is disclosed or distributed to any third party, no such third party
shall be entitled to place reliance upon any information, warranties or representations which
may be contained within this document and the recipient of this document shall indemnify SRK
against all and any claims, losses and costs which may be incurred by SRK relating to such
third parties.
© SRK Consulting (UK) Limited 2011

SRK Legal Entity: SRK Consulting (UK) Limited

5th Floor Churchill House, 17 Churchill Way,

SRK Address: City and County of Cardiff, CF10 2HH

Wales, United Kingdom.
Date: September 2012
Project Number: UK3823

SRK Project Director and

Project Manager: Fiona Cessford Corporate Consultant (Environment)

Client Legal Entity: Marampa Iron Ore Limited
Client Address: Victoria Place
31 Victoria Street

Hamilton

Bermuda (British Overseas Territory)
HM10

U3823_Marampa_ESIS_Final.docx September 2012
Page i of i
SRK Consulting Marampa Iron Ore Project ESIS — Table of Contents

Volume 1: Executive Summary

Volume 2: Main Environmental and Social Impact
Statement (this volume)

Table of Contents

1

INTRODUCTION .......ccccscssccesssscessssenseseseusesseseusessuseuseseuseuseseuseuseseuseuseseusensesensanes 1
1.1 Project setting...
1.2 Project proponent
1.3 ESIA team

1.4 Project background
1.5 Project motivation
1.6 Structure of the report.
ENVIRONMENTAL AND SOCIAL REGULATORY FRAMEWORK
2.1 Sierra Leone requirements ....

2.1.1 ESIA/ EIA requirements in the EPA Act 200:

2.1.2 ESIA/ EIA requirements in terms of the Mines and Minerals Act 2009

2.1.3. Other environmental and social permissions

2.2 International guidelines and standards considered

2.2.1 Equator Principles, IFC requirements and WBG EHS guidelines.............00000

2.2.2 Self-regulation in the mining S€CtOF.............ceeeeetee eee teeees
ESIA OBJECTIVES AND PROCESG.........cccccesssseeessssseeseseseseesensereesensereneeneee
3.1 Objectives ....
3.2 Study area.
3.3 ESIA Process.....

3.3.1 Phase 1: Scoping activities ...

3.3.2 Phase 2: Baseline investigations.

3.3.3 Phase 3: Impact identification and definition...

3.3.4 Phase 4: ESIA report review and decision-making.............

3.3.5 Stakeholder consultation .
3.4. Assumptions and limitations
PROJECT DESCRIPTION

4.1 Construction...

4.1.1 Land acquisition and resettlement.

4.1.2 Construction camp and laydown area

4.1.3 Land clearance and infrastructure development.................

4.1.4 Construction management........

4.2 Mine site operation ...

4.2.1 Preliminary pit design ................

U3823_Marampa_ESIS_Final.docx September 2012

Page i of ix
SRK Consulting Marampa Iron Ore Project ESIS — Table of Contents

43

44

45
46
47

48

49

4.10 Pollution CONtrOl «00... ceeesecseseeteeeeseenee
4.11 Project closure ...

4.12 Project Alternatives... eee

45
51

4.2.2 Preliminary production schedule

4.2.3 Mining operations ..........0000..

4.2.4 Mining equipment...

4.2.5 Explosives storage .........0.00

4.2.6 Waste rock dumps.
4.2.7 Topsoil

Processing

4.3.1 Stage 1 Beneficiation Plant
4.3.2 Stage 2 Beneficiation Plant expansion.........0.0.: cece eee
4.3.3 Reagents .

Tailings storage facility 0.0.0.

4.4.1 Tailings and TSF decant water pipelines
4.4.2 TSF design
4.4.3 TSF operation...

Power supply ......

Water supply

Concentrate transport...

4.7.1 Stage 1 development

4.7.2 Stage 2 development

Other site infrastructure and service:
4.8.1 Roads and freight .....0....

4.8.2 Storm water management

4.8.3 Waste management..................
4.8.4 Communications..............0
4.8.5 Accommodation...
4.8.6 Medical services .............0c00
4.8.7 Fire fighting... eee
4.8.8 Mobile Equipment..........0000..
4.8.9 Fuel use and storage.................
4.8.10Security.....
4.8.11 Ancillary building:

Project implementation

4.9.1 Project milestones...

4.9.2 Operation managemenrt.............

4.9.3 Human resources management

4.9.4 ProcureMent..........:cecceceeeeeee

4.12.1 Power supply «0.0...

U3823_Marampa_ESIS_Final.docx September 2012

Page ii of ix
SRK Consulting Marampa Iron Ore Project ESIS — Table of Contents

19
4.12.3Concentrate transport................ Td

4.13 Future Studies ........... cesses eereeneseenes sisseeseeteseeseseeseetesesseesesees BO.

5 BIOPHYSICAL BASELINE DESCRI
5.1 Physiography and Landscape .............

4.12.2Water supply... eee

5.2 Geology and Geochemistry .................
5.2.1 Geology ...

5.2.2 Geochemical characterisation
5.3 Natural Hazard
5.4 Climate

5.5 Water Resources

5.5.1 Hydrology «0.0... eeeeeeeee

5.5.2 Hydrogeology

5.5.3 Water quality... ee 89
5.6 Soils...... -.- 90
5.6.1 Soil quality 93

5.6.2 Sediment quality...
5.7 Air Quality ....
5.8 Noise.....

5.9 Biodiversity...

5.9.1 Terrestrial habitats and faunal associations...
5.9.2 Terrestrial species of conservation significance

5.9.3 Aquatic habitats and faunal associations ......

5.9.4 Aquatic species of conservation concern

5.9.5 Aquatic ecosystem health - 106

6 SOCIO-ECONOMIC BASELINE DESCRIPTION .........ccccssssesssesssneeseneens 108
6.1 Approach and methodology................. .. 108

6.2 Population.... .110
6.2.1 Population in the study area...... -110

6.2.2 Ethnicity... -110

6.3 Economy... 111
6.3.1 Description of livelihoods in the study area... ee .111

6.3.2 Value addition... cee

6.4 Land tenure

6.5 Living standards...

6.5.1 Possessions and expenditure
6.5.2 Food Security .
6.5.3 Habitation ....

6.5.4 Energy SOurceS......... eee

U3823_Marampa_ESIS_Final.docx September 2012
Page iii of ix
SRK Consulting Marampa Iron Ore Project ESIS — Table of Contents

6.6 Social stratification...... 123
123
123
125
125

126

6.7 Vulnerable groups
6.8 Health...
6.9 Education...

6.10 Infrastructure...............

6.11 Ongoing governmental and non-governmental programmes.............

6.12 Contemporary social system and practices

6.13 Archaeology and cultural heritage .
6.14 Community perceptions: needs and apprehensions .
7 BIOPHYSICAL IMPACT ASSESSMENT .........ccccccssssssessssseesesseseesnseneesensens 129

7.1 Land transformation....

7.1.1 LT1: Change in land use as a result of mine and related infrastructure limiting use by
local communities .... -131

7.1.2 LT2: Disruption of community access routes by mine infrastructure, potentially

resulting in social disruption 33
7.1.3 LT3: Mine infrastructure and activities potentially resulting in visual impacts for local
communities .. ceeteeeee seen a seeseeseeveeee 134

7.1.4 LT4: Loss of topsoil through erosion, decreasing land capability ... -136

7.1.5 LT5: Fugitive dust Potentially resulting in changes in soil chemistry and agricultural
land capability... seteeeeeee see 138

140

7.2.1 WR1: Pit dewatering potentially resulting in reduced groundwater availability to
ecological systems and local communities ........ 141

- 143

7.2.3. WR3: Project infrastructure causing altered surface water flow conditions, affecting
downstream users ... -144

7.2.4 WR4: Surface water diversions potentially causing changes to flood risk to adjacent
agricultural areas and communities.......0.00000.... . 2149

7.2.5 WRS5: Seepage from mining wastes potentially resulting in deteriorated groundwater
quality affecting communities and ecological systems.......... 151

7.2.6 WRé6: Discharges or runoff to surface water potentially resulting in deteriorated water
quality affecting communities and ecological systems............. 153

7.2 Water resources .........

7.2.2 WR2: Surface water abstraction affecting downstream users ....

7.3. Ecology and biodiversity...

7.3.1 EB1: Site clearance and positioning of Project infrastructure potentially resulting in
habitat loss and fragmentation, and direct loss of fauna and flor:

7.3.2 EB2: Soil disturbance facilitating the establishment and spread of invasive species,
potentially affecting indigenous ecosystems ...... 161

-163

7.3.4 EB4: Mine infrastructure and activities attracting nuisance species, » Potentiany
resulting in impacts on indigenous ecosystems... ven teeters: 165

7.3.3 EB3: Project activities resulting in sensory or other disturbance to wildlife ......

8 SOCIO-ECONOMIC IMPACT ASSESSMENT...

8.1. Economic development .

8.1.1 ED1: Employment generation by the Project resulting in increased standard of living
for the local community .. teeeeeee -- 168

U3823_Marampa_ESIS_Final.docx September 2012
Page iv of ix
SRK Consulting Marampa Iron Ore Project ESIS — Table of Contents

8.2

8.3

8.4

8.5

8.1.2 ED2: Employee training leading to skills development in the local community ........170

8.1.3 ED3: Increase in government income {from #2 taxes and royalty on mining) potentially

leading to social development in Project area... 2171
8.1.4 ED4: Opportunities for local suppliers and contractors leading to local economic
growth... 2172

173

8.2.1 RL1: Impoverishment through loss of shelter, land and communal natural resources174

Resettlement and loss of land, social and natural resources..............

8.2.2 RL2: Changes to community access as a result of the Project potentially affecting
livelihoods, access to communal social services and infrastructure and community
cohesion ........... -176

8.2.3 RL3: Added pressure on limited host community resources potentially resulting in
food insecurity and malnutrition... fee teteeeeeerteeeeeee 178

-179

8.3.1 SO1: Influx of job seekers causing increased pressure on government services and
infrastructure, potentially resulting in reduced standard of living 79

80

8.3.3 SO3: Real or perceived unequal distribution of Project benefits potentially leading to
social tension.... . soesseeteseesereees 182

-. 183

8.4.1 AC1: Possible disturbance to sacred bushes and cemeteries leading to loss of
community's access to cultural resources 2 183

184
- 185

Social order.....

8.3.2 SO2: Increase in social ills/problems

Archaeology and cultural heritage .......

Decommissioning and closure.............

8.5.1 DC1: Closure of the mine leading to economic decline ..

9 COMMUNITY HEALTH, SAFETY AND SECURITY IMPACT ASSESSMENT 187

9.1 Air quality .. . 188
9.1.1 AQ1: Dust emissions causing nuisance and health impacts on local communities.. 189

9.2 Noise and vibrations ... -196
9.2.1 NV1: Blasting causing air overpressure and vibrations, potentially resulting in
disturbance of local communities ...... - 197

9.2.2 NV2: Operation of mining equipment and vehicles potentially resulting in increase in
background noise levels for local communities cee . 200

9.3 Traffic safety «0.0.0.0... 204
9.3.1 TS1: Increase in Project-related traffic on local and national roads causing increased
wear and tear and risk of road accidents ........... - 204

9.3.2 TS2: Use of mine site roads by local communities and their livestock causing
increased safety risks due to road accidents ..... ... 207

9.4 Security and Social risks... ... 208
9.4.1 SR1: Risk of human rights abuses due to conflict with the communities..................208
9.4.2 SR2: Increased exposure to communicable diseases due to an influx of workers,
potentially resulting in a deterioration in public healt 10

9.5 Other hazards potentially resulting in injury. 11
9.5.1 OH1: Blasting resulting in fly rock potentially harming people or their possessions. 211
9.5.2 OH2: Community exposure to toxic or hazardous substances... 2212
U3823_Marampa_ESIS_Final.docx September 2012

Page v of ix
SRK Consulting Marampa Iron Ore Project ESIS — Table of Contents

9.5.3 OH3: Fire or explosions due to storage of explosives and use of combustible

Materials «20... cece 213

9.5.4 OH4: Failure of the TSF resulting in pollution or harm to individuals.............000...213

10 CUMULATIVE IMPACTS. ........cccccescsseeesssessessesesseseseusessuseusessuseusesenseneenensenee 214
10.1 Water reSOUICeS .........c cece teeeteeteseenes 216
10.2 Economic growth 2217
10.3 Social change associated with population increase due to in-migration ............c ee 217

11 ENVIRONMENTAL AND SOCIAL MANAGEMENT SYSTEM............ccceeee 219
11.1 Planning elements 221
11.1.1Leadership and accountability... 221
11.1.2Legal requirements and other obligations ...........0.. eee 221
11.1.3Aspect identification and impact assessment throughout the Project life 2.222
11.1.4Objectives, targets and plans for management throughout the life of the Project ....222

11.2 Implementation (Do) elements............. 2224
11.2.1Roles and responsibility ............ 2.224

224
226
-227

11.2.2Contractors, suppliers and vendors.
11.2.3Training.

11.2.4Communication

11.2.5Operational controls ................ 2227
11.2.6Documentation and record keeping ............:.: eects 228
11.3 Monitoring and reporting (Check) elements +. 228
11.3.1Assessing, correcting and improving performance ............. +. 228
11.3.2Non-conformances and incident reporting ... 230
11.3.3EMP and ESMS Reporting........ 231
11.4 Act elements 231
11.4.1 Governance/ Management review .231
11.4.2Management of change............. 231

11.5 Stakeholder engagement...........000....
11.6 Emergency preparedness and response
12 CONCLUSIONS AND OVERALL ASSESSMENT...
13 REFERENCES ......... ccc cccccsscesescsceesesessessesessesseseusesseseuseseuseuseseuseusesensensenensenee 243

List of Tables

Table 1-1: Project Proponent Details ..
Table 1-2: ESIA Team Members
Table 1-3: Structure of the ESIS .
Table 2-1: Sierra Leone environmental and sustainable development legislation .
Table 2-2: Environmental and social permissions needed for the Project.
Table 3-1: MIOP ESIA process... veeeeeeeeeseeeeeeeeeaeee
Table 3-2: Preliminary impacts identified for the Marampa Project .
Table 3-3: Specialist Studies undertaken during the ESIA..
Table 3-4: Characteristics used to describe an impact...

U3823_Marampa_ESIS_Final.docx September 2012
Page vi of ix
SRK Consulting Marampa Iron Ore Project ESIS — Table of Contents

Table 3-5: Method for rating the significance of impacts ........
Table 3-6: Example of impact significance rating summary table.
Table 3-7: High-level summary of stakeholder issues raised and where addressed in the ESIS
Table 4-1: Preliminary Ore/Waste Volumes per Pit
Table 4-2: Indicative production schedule
Table 4-3: Mining equipment ..........
Table 4-4: Reagents and other materials likely to be used in the beneficiation plant
Table 4-5: TSF design criteria...
Table 4-6: Power station capacity and requirements
Table 4-7: Water storage facilities
Table 4-8: Management of non-mining wastes
Table 4-9: Mobile equipment list for site operation
Table 4-10: Estimate of operational personnel requirements.
Table 4-11: Expected emissions and effluents from mining operations .
Table 5-1: Climate data from MIOL meteorological station
Table 5-2: Calculated surface water flows..........
Table 5-3: Air quality baseline monitoring programme at mine site.
Table 5-4: Baseline noise level measurements March 2011 (dBA).
Table 6-1: Population in the study area villages
Table 6-2: Distribution of livelihood strategies (aggregated for all study villages
Table 6-3: Livestock husbandry in the Project area
Table 6-4: Traded wild products .
Table 6-5: Artisans and specialist skills in the study villages.
Table 6-6: Income sources in the study area
Table 6-7: Annual household expenditure in the study area ..
Table 6-8: Most prevalent health problems in the Project area ..
Table 6-9: Consultation of medical services in the study area
Table 6-10: Educational levels in the study area......
Table 7-1: Summary of evaluated biophysical impacts
Table 7-2: Current use of land directly disturbed by mine infrastructure
Table 7-3: Predicted changes to 1 in 100 year peak flows and catchment areas for sub-catchments in

the Project area .....
Table 7-4: Area of each habitat type directly impacted by the Project
Table 8-1: Summary of evaluated social impact:
Table 9-1: Summary of evaluated community health and safety impacts or ris!
Table 9-2: Predicted 24-hour dust concentrations at local villages .....
Table 10-1: Past, present and reasonably foreseeable activities in Project affected area potentially

resulting in cumulative impacts 215
Table 11-1: Elements of the ESMG.............. 20
Table 11-2: Key Roles for Environmental and Social Management 25
Table 11-3: Relationship between stakeholder engagement and the ESMS elements 33,

Table 12-1: Preliminary summary of environmental, socio-economic and health and safety impact
240

ratings

List of Figures

Figure 1.1: Location of the Project site within Sierra Leone ...
Figure 1 ‘egional setting for the Project site, showing exploration license numbers
Figure 1.3: Interpretive geology of EL46/2011, relative to initial Project layout
: Study areas for MIOP ESIA
verview of the stakeholder engagement process ‘undertaken .

road crossing...
Figure 4.2: Mafuri prospect interpretive geology.
Figure 4. ‘otret prospect interpretive geology.
Figure 4. afal prospect interpretive geology ..
Figure 4.5: Matukia Prospect Interpretive Geology ..
Figure 4. ayout for Stage 1 mining, showing preliminary surface water management desig
Figure 4.7: Layout for Stage 2 mining, showing preliminary surface water management desig

U3823_Marampa_ESIS_Final.docx September 2012
Page vii of ix
SRK Consulting Marampa Iron Ore Project ESIS — Table of Contents

Figure 4.8: Layout at end of mine, showing backfilled pits and preliminary surface water management

design
Figure 4.9: Schematic process flow diagram for Stage 1...
Figure 4.10: Schematic process flow diagram for Stage 2 (ful
Figure 4.11: Beneficiation plant layout for Stage 1.0.0.0...
Figure 4.12: Beneficiation plant layout, showing Stage 2 expansion
Figure 4.13: Site layout for end of mine showing locations of settlement ponds and water storage

reservoir...
Figure 4.14: Proposed organisation ‘chart for operations.
i ow lying swamp area previously used as rice paddy field
‘iver basin to the north west of the Project area.
Topography of Sierra Leone (red symbol indicates Project location)
tomatic meteorological station at the MIOL site office
atchments in the Project area .

Locations of groundwater and surface water monitoring ‘point 91
oil sampling using hand auger....
Figure 5.9: Soil and sediment sampling locations .
Figure 5.10: Air quality and noise monitoring locations ..
Figure 5.11: Photographs of terrestrial habitats within the | study ai area
Figure 5.12: Distribution of terrestrial habitats across the study area .
Figure 5.13: Photographs of aquatic habitats within the study area
Figure 5.14: Distribution of aquatic habitats across the study area and locations of baseline and

biomonitoring sampling sites
Figure 5.15: Impacts on streams due to road construction c on neighbouring concession area

Figure 6. ocation of villages covered under household survey and rural livelihoods study
Figure 6. hotographs of different agricultural methods

Figure 6. hotographs of different crops...

Figure 6. hotograph of crops fenced against livestock

Figure 6. hotographs of different fishing related activities

Figure 6.6: Photograph of medicinal plants and plants used for constructiot

Figure 6. hotographs of different types of traps

Figure 6. hotographs of sand mining ..

Figure 6.9: Photographs of value addition to crops

Figure 6.10: Photographs of artisanal work .
Figure 6.11: Traditional houses ..........
Figure 6.12: Examples of educational facilities
Figure 6.13: Location of archaeological and cultural heritage sites in the study area
Figure 7.1: Catchment areas affected by surface water diversion and storage infrastructure, indicating

flow directions...
Figure 7.2: The invasive alien plant Chromlaena odorata an id Weed)
Figure 9.1: Maximum predicted 98" percentile PM10 concentrations over the Project area, without

management... . we 192
Figure 9.2: Maximum predicted ‘98 "percentile PM10 concentrations over r the Project area, with
management... 193

Figure 9.3: Noise contour map at ‘day time for 100 Mtpa mining rate, relative to local villages . . 201
Figure 9. loise contour map at night time for 100 Mtpa mining rate, relative to local villages

Figure 11.1: Types of obligations relevant to the ESMS

List of Technical Appendices
A SUMMARY OF APPLICABLE LEGISLATION AND INTERNATIONAL

GUIDELINES 1.0... ccceccececeeceseesnseeeeseuseeseseuseuseseuseueseuseuseseuseusesseseusesensensenensensen A-1
B  SLEPA APPLICATION FORM AND SUPPORTING CORRESPONDENCE ...B-1
C STAKEHOLDER ENGAGEMENT PLAN ..........cccccessesseeeessseeseeseneesenseneeeeneenee C-1
D RESETTLEMENT FRAMEWORK ..........cccccsssssssessssssessesenseesesesseesesensenensenen D-1
U3823_Marampa_ESIS_Final.docx September 2012

Page viii of ix
SRK Consulting Marampa Iron Ore Project ESIS — Table of Contents

PRELIMINARY PROJECT DESIGN DRAWINGS
ENVIRONMENTAL MANAGEMENT PROGRAMME.

oum

PROGRAMMES ....

Ft

PRELIMINARY ENVIRONMENTAL AND SOCIAL MONITORING

.G-1

H MIOL POLICIES...

VOLUME 3: SUPPORTING DOCUMENTATION

SD 1: Terms of Reference for Specialist Studies

SD 2 A: Climate and Air Quality Baseline

SD 2 B: Impact Modelling Reports

SD 3 A: Noise Baseline

SD 3 B: Impact Modelling Reports

SD 4 A: Biodiversity Baseline

SD 4 B: Aquatic Bio-Monitoring Report

SD 5: Soils and Geomorphology Baseline Report

9 SD 6: Geochemistry ARDML Baseline Report

10 SD 7: Water Reasources Baseline and Impact Assessment Report
11 SD 8: Archaeology and Cultral Heritage Baseline Report

12 SD 9: Socio-Economic Baseline Report

13 SD 10: Natural Resource Use/Rural Livelihoods Baseline Report

ANOaAARWN =

«H-1

U3823_Marampa_ESIS_Final.docx
Page ix of ix

September 2012
=~ srk

CF10 2HH.
United Kingdom

MARAMPA IRON ORE PROJECT ENVIRONMENTAL AND SOCIAL
IMPACT STATEMENT - VOLUME 2

1 INTRODUCTION

SRK Consulting (UK) Ltd (“SRK”) has been commissioned by Marampa Iron Ore (S.L.)
Limited (“MIOL”) to undertake an Environmental and Social Impact Assessment (‘ESIA") for
the Marampa Iron Ore Project (the “Project” or “MIOP”) that meets the requirements of
Environment Protection Agency Act No. 11 of 2008. This environmental and social impact
assessment statement (“ESIS”) is the documented findings of the ESIA process.

The Project is located near the township of Lunsar, some 90 km northeast of the capital city of
Freetown, in the Port Loko district of Sierra Leone, West Africa. The Project comprises
Exploration Licences, EL46/2011 A and B, held by MIOL, which cover an area of 305.12 km?
EL46/2011 A encloses (but excludes) Mining Lease ML02/09 (13.82 km’) held by London
Mining plc, as shown on Figure 1.2. ML02/09 contains the former Sierra Leone Development
Company Ltd (“DELCO”) open pit mining operation (see Section 1.4 for background on mining
in the area). The Project involves the open pit mining and beneficiation 680 Mt of iron ore from
four resource deposits in the MIOL exploration licence area.

MIOL are in an early stage of Project planning (engineering scoping) and acknowledge the
importance of addressing environmental and social issues early in the planning process. The
ESIA process has therefore been initiated at this early stage to maximise the opportunity for
interactions between the ESIA and Project design teams, and to provide sufficient time for the
collection of suitable environmental and social baseline information as input to the ESIA
process and ongoing Project design.

1.1. Project setting

The Project is located in Sierra Leone, West Africa (refer to Figure 1.1). The site is
approximately 90 km northeast of the capital Freetown near the town of Lunsar in the Port
Loko District on the coastal plain of Sierra Leone (see regional setting in Figure 1.2). The
region around the Project area is relatively flat and low-lying at a height of approximately 50-
90 m above sea level (“masl”). The exploration area is characterised by two main drainage
regimes; the Rokel River in the south flows from east to west and the north is drained to the
west by tributaries of the Port Loko Creek. The country has a tropical savannah climate with
distinct wet and dry seasons. The dry season lasts from December to mid-February, changing
to wetter and warmer conditions in mid-February to April, and the rainy season stretches from
May to December.

' The abbreviation ESIA is one of several commonly used terms for impact assessment. Another frequently used abbreviation,
“EIA” (environmental impact assessment), has been adopted by the Sierra Leone legislation. The term ESIA is used herein to
emphasize the inclusion of social aspects in the impact assessment (environmental and social impact assessment). The ESIA
is equivalent to the EIA referred to in the Sierra Leone requirements summarized below. The definition of the word
“environment” given in the EPA Act implies that it includes social aspects.

Group Offices: Africa
ia

Ean

Reg

‘old Tops, City an
Vv United Kir
SRK Consulting (UK) Limited Reg No 0157:

red Address: 21

f Newport, NP20 4PG,

England and Wales)

Ee<e

SRK Consulting Marampa Iron Ore Project ESIS — Main Report

MARAMPA
PROJECT

Atlantic
Ocean

Figure 1.1: Location of the Project site within Sierra Leone

Sierra Leone is part of the westernmost part of the upper Guinean lowland forest, which is rich
in terms of biodiversity. The natural habitat type for the coastal plain of Sierra Leone is
savannah, however the biological environment around the study area is characterised by a
highly disturbed environment with significant anthropogenic influences such as slash and burn
and subsistence agriculture. These activities have resulted in a prevalence of secondary
vegetation growth and a lack of undisturbed habitats.

In the Project area, the traditional economic activities are agriculture (largely subsistence-
based), charcoal making, animal husbandry, fishing, and trading. Mining is emerging as an
additional employment sector due to presence of MIOL, African Minerals Limited (“AML”) and
London Mining plc (“London Mining”), the latter of which recently commenced operations at
the end of 2011.

The largest town in the Port Loko District is Lunsar, in which MIOL’s local office is located.
The population of the town has significantly increased in recent years due to the influx of
people from surrounding rural areas, thought to be due to the arrival of mining companies in
the area. A number of villages surround Lunsar. The houses in the villages are largely built
out of mud with palm leaf or corrugated iron roofs. Most villages have a hand-pump well for
water supply, but do not have a formal drainage system.

U3823_Marampa_ESIS_Final.docx ‘September 2012
Page 2 of 244
SRK Consulting Marampa Iron Ore Project ESIS — Main Report

q {
13°T8.0:W4 Giang \ 12°50°0"W 12°400°W
Pinang

LEGEND

Exploration licence
boundary

Road
River

Rail

Tassojsiand
icekimssjand pe

Figure 1.2: Regional setting for the Project site, showing exploration license numbers

U3823_Marampa_ESIS_Final.docx September 2012
Page 3 of 244
SRK Consulting Marampa Iron Ore Project ESIS — Main Report

A culturally important feature of the local communities is the presence of traditional secret
societies. These are ancient cultural institutions in the Upper Guinea Coast of West Africa that
remain a key element in political relations in rural Sierra Leone (UNHCR, 2007). Society
rituals are often performed in dedicated areas of forest called “society bush” having restricted
access for non-society members.

The natural environment is also an important livelihood resource in terms of food, construction
materials, firewood and medicine.

1.2 Project proponent
The Project is owned by MIOL, a wholly owned subsidiary of Marampa Iron Ore Limited (a
Bermudan registered private company), which is a wholly owned subsidiary of Cape Lambert
Resources Limited (“Cape Lambert’). Cape Lambert is an Australian domiciled public
company with interests in a number of resource Projects and companies with mineral assets
located in Australia, Africa, Greece and South America. Cape Lambert's stock is listed on the
Australian Stock Exchange with ticker “CFE”.
Proponent details are provided in Table 1-1:
Table 1-1: Project Proponent Details
Responsible person: Jack Rowley
Position: Project Director
Mobile : +61 422 043 125
Contact numbers: Office : +61 8 9380 9555
Fax : +61 8 9380 9666
Email : JackR@capelam.com.au
32 Harrowgate Street
Address: West Leederville WA 6007
PO Box 144 West Perth WA 6872
1.3. ESIAteam
The Project's ESIA team is largely made up of staff from a number of SRK’s global offices
(UK, South Africa and Turkey practices), as well as specialists from various other
consultancies. The key team members and their roles are outlined in Table 1-2. SRK is the
overall Project manager for the ESIA process and has: provided reporting expertise; given
insight on interpretation of the relevant guidelines and standards; and co-ordinated liaison
with the Project's client and engineering teams. Where possible, in-country expertise has
been used for logistical support, ongoing water, climatic and air quality monitoring,
identification of vegetation and interviewing communities during the natural resource use
survey, and assistance with stakeholder consultations (in particular with regulatory authorities
and local communities).
U3823_Marampa_ESIS_Final.docx September 2012

Page 4 of 244
SRK Consulting

Marampa Iron Ore Project ESIS — Main Report

Table 1-2: ESIA Team Members

Company Name Role in ESIA Process Qualifications/Experience
Fiona Cessford Project manager (environment Corporate Consultant
Nicola Rump and Project co-ordinators MSc , Consultant (Environmental)
Steve King MSc, Senior Consultant (Environmental)
Lalit Kumar Socio-economic study and | BA (Sociology), MA (Development
stakeholder consultation. Planning and Administration)
Hilde van Socio-economic study PhD (social psychology), Principal
Vlaederen reviewer Consultant (Social)
Bora Arpacioglu Noise baseline MSc, ME, Principal Environmental
characterisation Engineer
SRK
Matt De Geochemistry (ARDML) Principal Consultant (Geochemical
y characterisation Engineering)
Air quality baseline -
i MSc (Environmental Geochemistry),
Vis Raddy characterisation and Pr. Sd Nat., Principle Consultant ™
predictive modelling —
Ruth Warrender Soils and geomorphology PhD; Consultant (Geochemistry)
characterisation
Water resources study
Tony Rex and predictive modelling (hyerogecin ee Corporate Consultant
team leader yerog oy:
Jeff Hamilton Engineering liaison and General Manager
reviewer
Steve Kesler Reviewer CEO
Jack Rowley ESIA client manager and | project Director
MIOL reviewer

Local MIOL staff
members

Support water resources
study team through
ongoing water monitoring

Trained and supervised by T. Rex of SRK

Local MIOL staff
members

Management of on-site
weather station

Trained and supervised by T. Rex of SRK

Sierra Leone
consultants

Aminata Kamara

Support social team with
stakeholder engagement
and social survey data
collection;

Manage field survey
teams

Bachelor of Social sciences degree and
over 10 years’ experience in mining and
infrastructure Projects in Sierra Leone

Mr A.M.B. Feika

Identification of vegetation
and assistance with
surveys for Natural
Resource Use study.

Chief Technician - Department of Biological
Sciences, Njala University; Sierra Leone
national museum curator.

Archaeology and cultural

Consultants

Robert Palmer

(Aquatic components)

Nexus Heritage | Gerry Wait heritage baseline study FSA, DPhil, MIfA
Ecorex . . .
Warren Terrestrial ecologist with 14 years’
Consulting McCleland Ecological baseline study experience.
Ecologists
Tepid Ecological baseline study | PhD (aquatic ecology) and 20 years’

experience.

Wild Resources
Limited

Jenny Wong;
Bryan Dickinson

Natural Resource Use
study team

PhD, study team leader; BSc, MPhil;

U3823_Marampa_ESIS_Final.docx

Page 5 of 244

September 2012

SRK Consulting Marampa Iron Ore Project ESIS — Main Report

1.4

Project background

The area around Lunsar was the focus of significant mining operations run by DELCO
between 1933 and 1975. This mining operation, which is located within ML02/09, mined both
the lateritic cap from Masaboin and Gafal Hills, and the underlying specular hematite schists.
The specular hematite was concentrated by crushing, coarse grinding and gravity separation,
with production reaching approximately 2.5 million tonnes per annum (“Mtpa”) of concentrate
in the late 1960s (Cape Lambert, 2009). DELCO constructed a railway and port loading
facility at Pepel Port for transport of the product to worldwide markets.

During the DELCO period of operation, a large community was established in connection with
the mine, which included hospitals, schools, community hall and sports facilities for
employees and the local community. The health centre was a recognised training centre for
student nurses and an apprentice scheme for boys was also established. The Delco mining
operation closed in 1975, following a drop in iron ore prices, resulting in significant job losses.
Smaller-scale operations began again in 1981, which involved dredging of the tailings by
Austrian company, Austromineral GMBH. This operation was abandoned in 1985 due to
increasing production costs.

Recent exploration by MIOL identified six priority areas prospective for specular hematite
schist mineralisation (Figure 1.3):

e  Gafal Prospect (including Gafal South and West) - an area comprising gravity high and
scattered magnetic high anomalies located immediately to the west of the old Gafal Hill
mining area and abutting ML02/09;

e Matukia Prospect - an area 1.5km long covering a gravity high located immediately
along strike to the north of the old Masaboin Hill mining area abutting ML02/09;

e | Makambo Prospect - located approximately 8km north of the town of Lunsar;

e  Mafuri Prospect - a gravity high located approximately 3 km west of Gafal;

e — Rotret Prospect - a gravity high located approximately 1.5 km south of Gafal;

e Toma Prospect - approximately 7 km south of Lunsar and south of the Rokel River. The
presence of hematite schist was confirmed in old prospecting pits during initial field
reconnaissance in early 2009.

Of the six priority areas, MIOL is currently focussing on the development of the Gafal, Rotret,
Mafuri and Matukia Prospects for the current ESIA and mining licence application.

An environmental and social reconnaissance survey was carried out by SRK in June 2009.
The objectives of the survey were to assess the current environmental and social conditions
of the Project area and to identify specific aspects that may require particular consideration
during the development of the Project. This survey was considered to be a pre-ESIA activity,
but it collected useful information for the scoping process (the first stage of the ESIA process).
The survey concluded there was little existing environmental and social data available for the
area likely to be affected by the Project and site-specific information would be required as the
Project progresses for both engineering and environmental purposes.

U3823_Marampa_ESIS_Final.docx September 2012

Page 6 of 244
SRK Consulting Marampa Iron Ore Project ESIS ~ Main Report

Prospect

Petifu
Prospect

Other rocks
MARAMPA GROUP

~| [] Rokotolon Fm schists
[__] Matoto Fm mafics
LEONIAN BASEMENT
[EJ Gress and amphibolite

Hematite schist outcrop (confirmed
byanlingand or mapping)

Hematite schist finforred
under cover by IP Survey)

‘Thrust contact

Fault

Tenement boundary
Historic Mine

Railway Constructed
Railway Spur Proposed

Figure 1.3: Interpretive geology of EL46/2011, relative to initial Project layout ”

? Source: Cape Lambert, 2011

U3823_Marampa_ESIS_Final.docx ‘September 2012
Page 7 of 244
SRK Consulting Marampa Iron Ore Project ESIS — Main Report

1.5

1.6

Due to the presence of historic mining activities close to the geological target areas, a long-
term baseline monitoring programme commenced so that the pre-disturbance water, sediment
and soil quality status in the area potentially affected by the Project could be fully
characterised, as these may have been negatively affected by the previous mining activities.
Social issues such as land ownership, compensation and in-migration were also highlighted
as issues requiring particular consideration as the Project progressed.

Following the outcome of the survey, SRK commenced the Environmental Scoping Study
(“ESS”) in June 2010, which progressed to a full ESIA process in January 2011.

Project motivation

A preliminary mining scoping study conducted by Bateman Engineering Pty Ltd (“Bateman”)
concluded that mining at a capacity of up to 15Mtpa is technically feasible, and financial
estimates to date are positive. The Project Mineral Resource is estimated at 680 million
tonnes with an in-situ grade of 28.2% Fe (15% Fe cut-off grade) and, with processing, could
generate a high quality saleable iron concentrate (~65% Fe), with low levels of deleterious
elements.

Access to existing rail and port infrastructure, which was recently upgraded and returned to
operation by AML, has the advantage of lower capital investment start-up costs and Project
lead time, as well as significant environmental advantages, as opposed to construction of a
new port and rail. Open pit mining is the preferred mineral extraction method, further reducing
capital development costs.

As the area currently experiences high unemployment rates and has little or no infrastructural
development, through appropriate management, there is potential for local communities to
benefit from the Project through direct and indirect employment and development
opportunities. Much of the Project footprint area has been disturbed through both previous
mining and subsistence agriculture, and therefore is not ecologically pristine, reducing its
conservation value and the likely environmental impact.

Structure of the report

The ESIS is presented in three volumes; the structure and content of the three volumes is
described in Table 1-3. Information contained within this main report (Volume 2) aims to be
concise with supporting technical information presented as Supporting Documents (“SD”) in
Volume 3. A glossary of terms is presented at the end of the report and gives an explanation
of the main terms used throughout the report.

Table 1-3: Structure of the ESIS

Volume Short Description

Volume 1 Non-Technical Summary

A non-technical summary of the ESIA process and main conclusions
Non-Technical Summary Information aims to be concise and easily understood by all interested
parties.

Volume 2 Environmental and Social Impact Statement

Chapter 1: Introduction Gives general information about the Project and its proponent.

Chapter 2: Environmental Outlines the legislative and regulatory requirements of Sierra Leone, as
and Social Regulatory relevant to the Project, along with reference to international standards
Framework also considered during the study.

U3823_Marampa_ESIS_Final.docx September 2012

Page 8 of 244
SRK Consulting

Marampa Iron Ore Project ESIS — Main Report

Volume

Short Description

Chapter 3: ESIA Objectives
and Process

Provides an overview of the objectives of the ESIA and the process
undertaken including the scope of work, baseline studies, impact
assessment process, and public consultation and disclosure
requirements. It includes the assumptions and limitations that have been
recognised in the preparation of this ESIA.

Chapter 4: Project
Description

Describes the proposed Project, including the mine development,
processing, tailings management, power generation, water supply,
transport, waste management and other associated infrastructure.

Chapter 5: Bio-physical
Baseline Description

Describes the existing condition of the physical and biological
components of the environment in relation to international and Sierra
Leone environmental standards.

Chapter 6: Socio-economic
Baseline Description

Describes the current social and economic conditions in the regional and
local area, with reference to conditions in Sierra Leone as a whole.

Chapter 7: Bio-physical
Impact Assessment

Identifies and evaluates bio-physical impacts likely to arise as a result of
the Project in relation to sensitive natural and human receptors, and
determines the overall significance of each impact. It includes
identification of appropriate management measures.

Chapter 8: Socio-economic
Impact Assessment

Identifies and evaluates the socio-economic impacts including
identification of appropriate management measures.

Chapter 9: Community
Health and Safety Risks

Summarises the potential health and safety risks to local communities as
a result of the Project, and identifies appropriate management measures.

Chapter 10: Cumulative
Impacts

Discusses potential cumulative impacts resulting from other
developments in the area as well as future phases of the Project.

Chapter 11: Environmental
and Social Management
System

Provides a framework for the environmental and social management
system that will need to be implemented in response to the impacts
identified in Sections 7 and 8. It provides an environmental and social
management plan, and includes a monitoring programme and the
Stakeholder Engagement Plan (SEP) for the Project.

Chapter 12: Conclusions

Summarises the key findings and outcomes of the ESIA process.

Chapter 13: References

Contains references to documentation and other sources of information
that were used in this ESIS.

Appendices Includes appendices for the main body of the report
Appendix A Summary of applicable legislation and international guidelines
Appendix B SLEPA application form and supporting correspondence
Appendix C Stakeholder Engagement Plan and supporting information
Appendix D Resettlement Framework

Appendix E Preliminary Project design drawings

Appendix F Environmental Management Plan

Appendix G Preliminary Monitoring Programmes

Appendix H MIOL policies

Volume 3 Supporting Documents

SD 1: Terms of Reference
for Specialist Studies

Defines both general and study-specific Terms of Reference (ToR)
provided to the specialists and on which their respective studies were
based.

SD 2: a) Climate and Air
Quality Baseline and b)
Impact modelling reports

Characterises the current air quality on site (baseline) and predicts (via
modelling) potential impacts on air quality resulting from the Project.

SD 3: a) Noise Baseline
and b) Impact modelling
reports

Characterises the current noise levels on site (baseline) and predicts (via
modelling) potential noise impacts on surrounding communities resulting
from the Project.

SD 4: a) Biodiversity
Baseline and b) Aquatic
Bio-monitoring Report

Characterises the present ecological state (baseline) of the Project area
and indicates existing impacts, sensitive habitats and species of special
concern.

SD 5: Soils and
Geomorphology Baseline
report

Characterises and comments on the soil quality for the study area
relative to relevant quality guidelines and average crustal abundance.

U3823_Marampa_ESIS_Final.docx

September 2012
Page 9 of 244

SRK Consulting

Marampa Iron Ore Project ESIS — Main Report

Volume

Short Description

SD 6: Geochemistry
ARDML Baseline report

Characterises the expected tailings, waste rock and ore product with
regard to predicted acid generation and mineral leaching properties

SD 7: a) Water Resources
Baseline and b) Impact
Assessment report

Characterises the current water quality and flow dynamics (both surface
and ground water), and makes predictions (via modelling) regarding
potential impacts on water resources

SD 8: Archaeology and
Cultural Heritage Baseline
report

Identifies and maps sites of cultural heritage importance within the study
area and makes recommendations for further work required (Phase 2
assessment) should the Project be authorised.

SD 9: Socio-economic
baseline report.

Summarises the current social and economic status of the area in the
local and regional context, and provides background on Sierra Leone as
a country.

SD 10: Natural Resource
Use / Rural Livelihoods
baseline report.

Identifies, characterises and (where possible) maps the plant and animal
species used by local communities and describes agricultural and
harvesting practices, including information on seasonality.

U3823_Marampa_ESIS_Final.docx

September 2012
Page 10 of 244

SRK Consulting

Marampa Iron Ore Project ESIS — Main Report

2

2.1

ENVIRONMENTAL AND SOCIAL REGULATORY FRAMEWORK

This chapter summarises the environmental and social regulatory framework for the Project,
with an emphasis on requirements relating to the impact assessment process. Section 2.1
presents a brief summary of the legal/regulatory requirements of Sierra Leone and Section
2.2 describes international guidelines and standards that were referred to in the preparation of

this report. Further detail

on the applicable

legislation and international guidelines

summarised below and considered when preparing this ESIS is provided in Appendix A.

Sierra Leone requirements

Key Sierra Leone legislation pertinent to the environment and to sustainable development
considered in the planning of the Project is listed in Table 2-1. The legislation most relevant

to the ESIA process is:

e — the Environment Protection Agency Act No. 11 of 2008 (EPA Act 2008); and

e the Mines and Minerals Act 2009.

A brief outline of the relevant requirements of these two Acts is presented in Sections 2.1.1
and Section 2.1.2, respectively, with more detail given in Appendix A. Environmental and
social permissions needed by the Project are identified in Section 2.1.3.

Table 2-1: Sierra Leone environmental and sustainable development legislation

Primary subject Policy

Legislation

Environment and
sustainable
development

National Environmental
Policy (1994)

The Environment Protection Agency Act, 2008
(No. 11 of 2008)

Mineral resources | Core Mineral Policy of the

National Reconstruction and Development Act,

and mining Government of Sierra 1999 (No. 5 of 1999)
Leone (2008) ¢ Mines and Minerals Act, 2009
Water National Water and « The Water (Control and Supply) Act, 1963

Sanitation Policy (August
2008)

Sierra Leone Water Company Act, 2001 (No. 6
of 2001)

Biodiversity and National Biodiversity

Wildlife Conservation Act, 1972 (No. 27 of 1972)

biological Strategy and Action Plan
resources (developed in accordance
with the requirements of
Forestry wih ihe quirement “or ; Forestry Regulations, 1989 (P.N. No. 17 of
Biodiversity) «Forestry Act, 1988
Land National Lands Policy Devolution of Estates Act, 2007 (No. 21 of
(2005) 2007)
« Land Commission Act (not promulgated yet)
¢ Commercial Lands Act (not promulgated yet)
Radiation * Protection from Radiation Act, 2001 (No. 14 of
2001)
Occupational « The Factories Act, 1974 (1974)

environment

Local government

Local Government Act, 2004 (2004): An Act
which provides for decentralisation and
devolution of functions, powers and services to
local councils.

2.1.1 ESIA/ EIA requirements in the EPA Act 2008

The EPA Act 2008 forms the legal basis for environmental management and protection in
Sierra Leone. It provides for the establishment of an Environment Protection Agency (“EPA”

U3823_Marampa_ESIS_Final.docx

Page 11 of 244

September 2012

SRK Consulting Marampa Iron Ore Project ESIS — Main Report

or “SLEPA’), which has a wide range of environmental management functions including
coordination of the activities of government agencies and other agencies on matters relating
to environmental protection and management. The governing body of the EPA is a Board of
Directors, which comprises a chairman and senior representatives of several ministries with
an interest in environmental matters and people knowledgeable in commence, finance and
law.

The EPA Act requires EIA licences to be obtained for Projects with the potential to have
significant impacts. The Act charts the procedure to obtain an EIA licence, with emphasis on
the responsibilities of the EPA and the EPA Board, as outlined below.

e An application must be made to the EPA for a licence, accompanied by a description of
the proposed Project (refer to Appendix B for Application and Screening Forms
submitted to SLEPA, dated 47” August 2010) .

e The EPA will decide (within 14 days) whether an EIA is required.

e If required, the applicant should then prepare an EIA (refer to Appendix B for
correspondence from SLEPA dated 20" August 2010, in which it is confirmed that an EIA
is required).

. On receipt of the EIA, the EPA will circulate it to professional bodies or associations,
Government Ministries and non-governmental organisations (“NGOs”) for review.

e The EPA will also open the EIA for public inspection and comment. It will notify the
public of this in two issues of the Gazette (consecutive issues) and two issues of a
newspaper (with an interval of at least seven days between the first and second
publications).

e The EPA will submit the comments on the EIA, together with the EIA, to the Board for
consideration.

e — If the Board approves the EIA, it will instruct the Executive Director of the EPA to issue
an EIA licence.

e The EPA will issue a licence to undertake the activity/ Project. An EIA licence will have a
period of validity and contain conditions for the protection of the environment.

The EIA licence procedure presented in the EPA Act 2008 appears to be the same as that
presented in the repealed Environment Protection Act 2000, except that the agencies
responsible for implementation of the EIA provisions have changed. Guidelines on EIA
procedures were published by the MLCPE in July 1999. The same guidelines were re-issued
by the MLCPE in July 2002. The guidelines were originally intended to facilitate
implementation of the EIA provisions in the old Environment Protection Act 2000 and are
currently considered by the MLCPE to be valid for the EIA provisions in the new EPA Act,
2008. A summary of the EIA procedure to be followed in terms of the MLCPE guidelines is
presented in Appendix A.

ESIA/ EIA requirements in terms of the Mines and Minerals Act 2009

The Ministry of Mineral Resources (“MMR”) controls mining and mining-related matters by
means of the Mines and Minerals Act 2009. This Act replaces the Mines and Minerals Act
1994 and puts more emphasis on protection of the environment, community development and
health and safety.

The Act requires an application for a large-scale mining licence be accompanied by:

e an EIA licence issued by the EPA and the corresponding EIA and environmental
management programme (“EMP”);

U3823_Marampa_ESIS_Final.docx September 2012

Page 12 of 244
SRK Consulting Marampa Iron Ore Project ESIS — Main Report

e alist of interested and affected parties, including land owners and occupiers of the area,
and details of public consultation; and

e proposals for the progressive reclamation and rehabilitation of land disturbed by mining
(Article 106).

The EMP will become legally binding and will be attached to the mining licence. Compliance
with the EMP will be included in the terms and conditions of the licence (Article 110).
Additional conditions relating to rehabilitation could also be included in the conditions of the
licence (Article 136).

Specifications for the EIA, EMP and public consultation are given in a part of the Act
dedicated to Environmental Protection (Part XV, Sections 131 and 137). Reports on progress
in the implementation of the EMP must be submitted to the MMR annually (Article 134).
Financial assurance is required to provide for obligations originating from the EIA and EMP
(Article 136).

There are several other provisions in the Act that were considered during the ESIA process.
These are summarised below.

e The Act creates an obligation on large-scale mining licence holders to promote
community development and it establishes the framework through which companies and
communities enter into formal agreements (Part XVI, Articles 138 to 141). Licence
holders are obliged to comply with community development agreements (Article 115).

e The Act promotes preferential employment of citizens of Sierra Leone, as well as
preferential procurement of goods and services from Sierra Leone. Relevant sections of
the Act include Articles 106, 163 and 164. An application for a mining lease must be
accompanied by proposals to achieve this. Commitments made in these proposals will
become legally binding by means the terms and conditions of the mining licence (Article
110).

« Land tenure® and compensation for disturbance of surface rights are dealt with in Articles
32 to 38 of the Act. Rural land in Sierra Leone is held by landowning families (extended
families or lineages) with a chieftaincy structure playing a significant administrative and
custodian role. At present, the sale of land is virtually impossible and leasing of land is
challenging because property boundaries have not been surveyed, written deeds do not
exist and both chiefs and recognised representatives of land owning families have to be
involved in decisions on leasing of land (Appendix A). The Act states a holder of a
mineral right must obtain written consents from landowners/ occupiers and/or regulatory
authorities to use land currently used for other purposes. Compensation must be paid in
the event of damage to property and cultivated land.

Other environmental and social permissions

A preliminary identification of the environmental and social permissions needed for the Project
was undertaken and these are listed in Table 2-2. Additional permissions may be identified
during the ongoing Project development process as a result of ongoing consultation with
regulatory authorities and as a result of any legal reviews undertaken by MIOL.

° The term “land tenure” is used here to refer to rights to occupancy and use of a specified area of land.

U3823_Marampa_ESIS_Final.docx September 2012

Page 13 of 244
SRK Consulting Marampa Iron Ore Project ESIS — Main Report

2.2

2.2.1

2.2.2

International guidelines and standards considered

Although not legally binding on the Project, the ESIA team took consideration of a number of
international guidelines and standards whilst undertaking the ESIA. These are described
below, and further detail is provided in Appendix A.

Equator Principles, IFC requirements and WBG EHS guidelines

Development financiers can play a major role in the development and enforcement of
sustainable development standards through the conditioning of their loans. A significant
number of these institutions have now signed up to the Equator Principles, which provide a
framework for the assessment and management of environmental and social risks in a Project
by those seeking Project finance. The Principles require observance of the International
Finance Corporation Performance Standards on Social and Environmental Sustainability
(‘IFC PS”) and the Environmental, Health and Safety (“EHS”) Guidelines when developing
Projects in non-high income OECD‘ countries.

The individual IFC PS 2007° are titled:

: Social and Environmental Assessment and Management System;
: Labour and Working Conditions;
: Pollution Prevention and Abatement;

: Community Health, Safety and Security;

: Biodiversity Conservation and Sustainable Natural Resource Management;

2
3
4
5: Land Acquisition and Involuntary Resettlement;
6
7: Indigenous Peoples; and

8

: Cultural Heritage.

The EHS Guidelines are technical reference documents with general and industry-specific
examples of Good International Industry Practice (“GIIP”), as defined in IFC's Performance
Standard 3 on Pollution Prevention and Abatement.

Self-regulation in the mining sector

A number of voluntary business charters, codes of conduct/ethics/toolkits and good-practice
guidelines have been generated specifically for the mining industry. Those of particular
relevance to environmental management and sustainable development are:

e International Council on Mining and Metals Sustainable Development Framework - which
comprises a set of ten principles, public reporting; and independent assurance;

e  E3 Plus - a Framework for Responsible Exploration;

e the Voluntary Principles on Security and Human Rights;

e the Extractive Industry Transparency Initiative; and

e the Mining and Metals Sector Sustainable Development Good Practice website.

* Organization for Economic Cooperation and Development
° The IFC PS have recently been reviewed and new standards took effect as of 1 January 2012, however as these were not in
force at the time most of the ESIA work was undertaken, the old PS were the main reference document for the ESIA process.

U3823_Marampa_ESIS_Final.docx September 2012

Page 14 of 244
SRK Consulting

Marampa Iron Ore Project ESIS — Main Report

Table 2-2: Environmental and social permissions needed for the Project

Relevant legislation (and

Responsible regulatory

Permission corresponding guidelines) authority/ parties to the | Main submissions to be made
agreement
EIA licence « Environment Protection Agency | EPA « Screening form - submitted at the screening stage (refer
Act, 2008 to Appendix B).
e Guidelines on EIA procedures. e AnESIS (this document) to obtain an EIA licence.
published by MLCPE in July
1999
Mineral right: Large-scale mining licence Mines and Minerals Act 2009 MMR Mining lease application accompanied by:

« an EIA licence and corresponding EIA and EMP;

¢ alist of interested and affected parties, including land
owners and occupiers of the area, and details of public
consultation; and

© proposals for rehabilitation of land disturbed by mining;

© proposals and a programme for preferential
employment and training of citizens of Siena Leone;

© proposals with respect to the procurement of goods and
services obtainable within Sierra Leone.

from land designated as sacred bush.

Written consent to use land Mines and Minerals Act 2009 Consent from the owners | Not specified.
or occupants of the land.
Lease agreements where the holder of a Mines and Minerals Act 2009 Lease agreement Not specified.
mineral right requires exclusive use of land. between the holder of
the mineral right and the
owners or occupiers of
the land
Written permission to disturb classified/ Forestry Act 1988 The Chief Conservator Not specified.
protected forest (Licence for national forest, Forestry Regulations 1989
permission for community forest)
Licence for clearing of vegetation to develop | Forestry Regulations 1989 An inspector of the Not specified.
mine infrastructure Forestry Division
Licence for clearing vegetation on the banks | Forestry Regulations1989 Division inspector Not specified.
of a watercourse (within 1 in 100 year flood
line/ about 30 m of a watercourse)
Clearance authority for clearing vegetation Forestry Regulations, 1989 The Chief Conservator Not specified.

Water use licences

Discharge permits

None (see water legislation in
Appendix A)

U3823_Marampa_ESIS_Final.docx

Page 15 of 244

September 2012

SRK Consulting Marampa Iron Ore Project ESIS — Main Report

3 ESIA OBJECTIVES AND PROCESS

This chapter describes the objectives of the ESIA (Section 3.1), the study area considered
during the ESIA process (Section 3.2), the activities carried out (Section 3.3) and the
assumptions and limitations of the study (Section 3.4).

3.1. Objectives

The overall objectives of the ESIA process are to:

e — identify issues and concerns regarding the proposed Project that need to be addressed;

e identify national, international and corporate management requirements which the
Project must satisfy;

e gather and evaluate baseline information to characterise the affected environment and
communities;

e undertake consultation with stakeholders and promote full disclosure of information and
transparency in regard to the Project;

e identify, define and evaluate environmental and social impacts so that the potentially
significant impacts can be adequately addressed during Project design;

e develop a framework management system that sets out key management and monitoring
objectives for the life of the mine that can be further developed and implemented by
MIOL and any contractors involved;

e assess and provide feedback on selected Project alternatives as part of the pre-feasibility
and feasibility phases; and

e promote environmentally and socially sustainable development.

This ESIA has been planned and undertaken with due consideration of the legal, regulatory
and policy requirements outlined in Chapter 2. The Third Schedule (Section 26) of the Sierra
Leone EPA Act (2008) provides the specification that an EIA should include a description of
the following aspects. References to the sections in this report where these requirements are

met include:

a) the location of the Project and its surroundings (Section 1.1);

b) the principle, concept and purpose of the Project (Section 1);

c) the direct or indirect effects that the Project is likely to have on the environment
(Chapter 7);

d) the social, economic and cultural effect that the Project is likely to have on people and
society (Chapter 8);

e) the communities, interested parties and Government ministries consulted (Section
3.3.5);

f) any actions or measures which may avoid, prevent, change, mitigate or remedy the
likely effect on people and society (Chapter 11);

g) any alternatives to the proposed Project (Section 4.11);

h) natural resources in the locality to be used in the Project (Sections 4.6 and 7.2);

i) the plans for decommissioning of the Project (Section 4.11);

ji) such other information as may be necessary for a proper review of the potential

environmental impact of the Project (Chapter 3 (description of methodology); report
Appendices and Volume 3 Support Documents).

U3823_Marampa_ESIS_Final.docx September 2012
Page 16 of 244
SRK Consulting Marampa Iron Ore Project ESIS — Main Report

3.2

3.3

In line with these objectives, the ESIA process supports the priorities of:

e the Project proponent — including the Project design team, the future operations
management team and shareholders, who wish to develop and operate the Project in
accordance with Sierra Leone law and (where possible) international standards;

e the responsible government authorities who will decide whether the Project can be
approved and what conditions of approval should be applied; and

. other stakeholders, particularly local communities, who wish to understand the
development proposal and the impacts on their communities and environment.

Study area

The initial ESIA study area consisted of three independent zones representing possible areas
of disturbance, and two corridors linking these areas, as outlined below.

e =6Area 1 (29.3 km?) covers the proposed locations of the processing plant, power
generators and auxiliary infrastructure, staff village, and tailings storage facility, with the
AML rail corridor crossing through the area.

e =6Areas 2 (18.8 km?) and 3 (29.6 km?) cover the geological target zones of Matukia and
Gafal (and the nearby Rotret and Mafuri resource areas), respectively. The waste rock
dumps will be located close to the mining areas within Areas 2 and 3.

e Two corridors of 100m width (approximately 4.6 km?) have been identified for
transportation of the ore (via haul roads) from the mining areas in Areas 2 and 3 to the
processing infrastructure in Area 1.

The study areas used for the purposes of the ESIA are shown on Figure 3.1. The figure
indicates that the initial study area was expanded towards the end of the study to incorporate
changes in the Project design.

The scope of the ESIA is restricted to the mining and processing operations, and specifically
excludes third party infrastructure for transportation of the concentrate from the site via rail to
the port, and facilities at the port. The upgrade and operation of these rail and port facilities
has been undertaken by a third party and are not reliant on the feasibility of this Project, and
therefore are not considered to be within the Project’s area of influence.

ESIA Process

The ESIA comprises the integrated assessment of physical, biological and social
environments potentially affected by the Project. The ESIA process undertaken for the
Project consists of the following four phases: scoping; baseline characterization; impact
assessment and reporting; and review and decision-making. The specific objectives and
activities of these phases are outlined in Table 3-1 and described in the following sections.
Stakeholder consultation is a critical component of the ESIA process and is highlighted in the
table, with further information provided in Section 3.3.5.

U3823_Marampa_ESIS_Final.docx September 2012

Page 17 of 244
SRK Consulting Marampa Iron Ore Project ESIS — Main Report

MIOL camp
Main road
Track
African Minerals rail corridor
London Mining licence area

Updated study area

Previous study area

Haul road
Waste rock dump
Pit

Tailings
Benification plant
Staff village

Figure 3.1: Study areas for MIOP ESIA

U3823_Marampa_ESIS_Final.docx September 2012
Page 18 of 244
SRK Consulting (UK) Ltd

Marampa Iron Ore Project ESIS ~ Main Report

Table 3-1: MIOP ESIA process

Phases

Main purpose

Main activities

Documents produced

Phase 1: Scoping

Preliminary planning of the ESIA approach and
incorporation of the ESIA plans into the overall
programme.

Initial round of issue identification to define
baseline and specialist investigations required
to support the ESIA process.

Desktop social scan to enable the engagement
process to be planned, followed by the first
round of consultation to share information and
gather issues of concern that might influence
the terms of reference for the ESIA (discussed
further in Section 3.3.5).

The ESIA team used a preliminary Project
description from the Project planning team to
determine what specialist studies were likely to
be required.

Scoping-level stakeholder consultation indicated
what issues were of concern. This was used to
refine the terms of reference for specialist
studies.

A stakeholder engagement plan
and stakeholder database

An ESIA scoping report (including
the terms of reference for the
ESIA)

A background information
document for stakeholders
Records of engagement of
stakeholders

Phase 2: Baseline
investigations

Collect background information on the
environmental and social setting of the Project

Baseline specialist investigations

Reports by the specialists

Phase 3:

Impact assessment
and report compilation

Investigate specific issues raised (by
stakeholders, specialists and the ESIA team).
Define the potential impacts of the Project and
identify measures for the management of the
impacts.

Determine the significance of the potential
impacts with and without management.
Evaluate the overall acceptability of the Project
(from environmental and social perspectives).

Review of available Project information and
information from the scoping exercise and the
baseline investigations.

Discussions with Project engineers to identify
opportunities to eliminate or mitigate impacts
through modification of the Project.

Further specialist investigations of specific
issues.

Impact assessment exercise.

Report compilation.

Reports by specialists
EsISs

Phase 4: Development
of a detailed
implementation and
management plan

Develop an environmental and social
management system framework for the Project
to ensure that:

the management commitments in the ESIA
report and the conditions of approval are fully
implemented;

there is ongoing improvement in social and
environment performance throughout the life of
the Project.

Consultation with the Project team to develop a
plan that covers:

policies, procedures, practices and action plans
where necessary;

monitoring and evaluation procedures;
resource needs (human and financial);

a management system framework for
implementation of the programme.

Framework implementation and
management plan.

U3823_Marampa_ESIS_Final.docx

Page 19 of 244

September 2012

SRK Consulting Marampa Iron Ore Project ESIS — Main Report

3.3.1. Phase 1: Scoping activities
“Scoping” is a term conventionally applied by ESIA practitioners to indicate the beginning or
inception phase of an ESIA process. The United Nations Environment Programme (“UNEP”)
environmental assessment training programme (June 2002 and April 2007) explains that the
main purpose of scoping is to identify:

e — the important issues to be considered in the ESIA;

e — the appropriate time and space boundaries of the assessment;
e the information necessary for decision-making; and

e the potential impacts (significant effects) to be studied in detail.

Desktop review and environmental and social scan

An environmental and social scan of the study area was carried out in June 2010. The aim of
the scan was to update the information collected during the reconnaissance survey (Section
1.4.1) and visit the new geological target areas. The scan involved the following activities:

e — areview of any new information (prepared since June 2009) and maps of the study area;

e discussions with staff at the site relating to exploration activities, status of Project
development and community relations; and

e general observations of the surrounding biophysical and social environment.

Stakeholder engagement

Following a period of stakeholder identification and analysis, a stakeholder engagement plan
(“SEP”) was developed to guide the stakeholder consultation process. As part of the scoping
consultations, a background information document (“BID”) was prepared and distributed
among stakeholders to help explain the Project and the ESIA process. Preliminary
consultation meetings were held with key Government ministries during July 2010.

Scoping consultations with local communities and other key Project stakeholders were
undertaken in March 2011. Following these meetings, the Terms of Reference (“ToR’) for the
ESIA and specialist studies were reviewed to incorporate stakeholder issues where required.

Preliminary hydrological assessment

A hydrologist visited the site during June 2010 to undertake a preliminary hydrological and
hydrogeological assessment of the study area and to install an on-site meteorological station
(for collection of on-site meteorological data for use during the ESIA). The activities carried
out during this site visit were:

e — collection and summary of background data and maps from previous studies;

e site walk-over with GPS and compilation of surface and groundwater feature inventory;

e — identification of surface water monitoring sites and measurement of river flow and basic
water chemistry on the Baki, Batabana and Kagbu Rivers at the time of the visit; and

e — inventory and water-table monitoring of existing boreholes where possible.

Issue identification

During scoping and continuing through the ESIA process, issues on which attention needed to
be focused were identified from the following:

e iterative and systematic review of the Project description as it was developed by the
Project team to identify Project aspects that could be possible sources of impacts

U3823_Marampa_ESIS_Final.docx September 2012
Page 20 of 244
SRK Consulting Marampa Iron Ore Project ESIS — Main Report

3.3.2

(“‘aspects” is a term for the “mechanisms” by which Project activities cause environmental
and social impacts);

. consideration of the areas of influence;

. careful consideration of comments made and concerns raised by stakeholders; and

e — review of the findings of baseline investigations and specialist investigations.

The main aspects that have been identified are listed in Table 3-2. Identified impacts
associated with these aspects were grouped under issue headings to keep the analysis of
impacts as simple, streamlined and coherent as possible. The issue headings were chosen
considering similarities and links between impacts and management measures required to
address the impacts. The chosen issue headings are given in Table 3-2.

The identified impacts and issues influenced the approach to presentation of information in
this ESIS. The information on the Project description (Chapter 4) and environmental and
social baseline description (Chapters 5 and 6) has been presented in a manner providing a
foundation for the detailed discussion of impacts (Chapters 7, 8 and 9).

Identification and analysis of Infrastructure site alternatives

As part of the ESIA process the ESIA team undertook an analysis of the proposed Project
alternatives for major infrastructure such as the tailings facility and waste rock dump locations.
Project infrastructure site alternatives that are of importance from environmental and/or social
perspectives are discussed in Section 4.11. Decisions taken on site alternatives, and the
factors influencing these decisions, are outlined in the analysis.

Phase 2: Baseline investigations

Baseline studies were performed to provide information on the environmental and social
setting of the Project, characterize the pre-disturbance environment and provide a baseline
against which impacts can be assessed and monitored. A description of the baseline,
including the results of these studies, is provided in Chapters 5 and 6. Baseline study scopes
of work and more detailed information on the baseline studies is contained in Volume 3
(Support Documents).

A list of the specialist studies undertaken for the ESIA is presented in Table 3-3. The baseline
studies were managed by SRK (UK) and undertaken by groups of local and international
specialists in each respective field. The studies were undertaken in accordance with ToR, a
copy of which is included as Support Document 1 of Volume 3, and was provided to SLEPA
prior to commencement. Detailed ToR for each specialist study is provided in the baseline
study reports, which are provided in Volume 3 (Support Documents 2 to 10) of the ESIS.

U3823_Marampa_ESIS_Final.docx September 2012

Page 21 of 244
SRK Consulting (UK) Ltd

Marampa Iron Ore Project ESIS — Main Report

Table 3-2: Preliminary impacts identified for the Marampa Project

Aspect group | Aspect Mechanism Potential impacts
Land trans- Surface Site clearance within footprint of mine and |e —_ Disturbance of sites of archaeological, historic or cultural importance
formation disturbance at | associated infrastructure le Loss of land available to local communities
the mine site; Construction of open pits, waste rock le Disruption of tracks and roads by infrastructure (such as fences, water supply pipeline,
Topographic dumps and TSF. haul roads etc.)
change at the e Mine infrastructure and activities resulting in visual intrusion and loss of ‘sense of place’
mine site on local communities
enires, © Changes to land capability
waste rock le Habitat loss or fragmentation and direct loss of plants and animals leading to alteration of
dumps, and ecosystem services
tailings storage le Indirect habitat alteration through colonisation by invasive species
facilities) Alteration of surface water drainage at the |* Changes in availability of water to downstream water users and ecosystems
sites of infrastructure > Changes in spatial and temporal patterns of flow, influencing erosion, sedimentation, and
flooding, affecting downstream water users and ecosystems
Water Water take Abstraction for mine supply le Interference or reduced availability of water to other users and ecological receptors
resources Dewatering of workings e Alteration of watercourse flow regimes, resulting in changes to flood patterns, fluvial
Water Interruption of or changes to surface water processes, erosion, aquatic habitat, ecosystems and ecosystem services
diversion channels to accommodate construction of |e —_ Increase in stream turbidity and siltation, affecting aquatic fauna and flora
mine infrastructure
Discharges Seepage from mine and mineral-processing |e —_ Deterioration of groundwater and surface water quality potentially impacting on
from point and | waste disposal / dirty water holding communities and ecological systems, for example from increased turbidity from sediment
diffuse sources | facilities; laden runoff, heavy metal leachate from mine facilities and nutrients from blasting or
Uncontrolled discharges (such as during sewage treatment etc.
storm events, spills, leaks etc.); + Adverse health effects on the health of humans or animals drinking the water
Wastewater discharges;
Runoff from exposed surfaces (sediment
mobilisation, nitrates from blasting);
Seepage from potential pit lakes formed at
closure
Biodiversity Alterations to Contamination of water resources; e — Loss of natural habitat for aquatic / wetland species
and ecology natural water | Abstraction from and changes to flow of Threat to species of special concern due to loss of habitat

courses streams le — Effects on community usage of rivers (for harvesting of natural resources)
Loss of Clearing for mine infrastructure le Increase in spread of alien invasive species

indigenous e Loss of habitat and food sources for indigenous species

vegetation

le Loss of important resource for local communities

U3823_Marampa_ESIS_Final.docx

September 2012
Page 22 of 244

SRK Consulting (UK) Ltd

Marampa Iron Ore Project ESIS — Main Report

Aspect group | Aspect Mechanism Potential impacts
Soil quality Land ¢ Erosion of topsoil by wind or surface le — Reduction in protective vegetation cover
Clearance water runoff le Increased potential for soil erosion and sediment mobilisation
/e — Sediment deposition on down-gradient land and in downstream water courses
le — Increased potential for leaching of soils, increasing iron or zinc concentrations in surface
water runoff
Construction of | e Loss of agricultural land le Loss of currently productive and potentially viable land
mine buildings | ¢ Soil compaction le Decline in crop production, with subsequent pressure on food supplies to local
and related communities
facilities + Reduced soil productivity potential
Run-off from ¢ Contaminated stormwater runoff from |e Degradation of soils within exposed areas and in vicinity of roads and other developed
mine facilities exposed surfaces areas
¢ Potential decline in soil chemical quality and productivity potential
Air quality Point « Vehicle emissions; le — Increase in background concentrations of fine particulate matter (dust) leading to
emissions « Stack emissions; nuisance and health effects for nearby communities
¢ Stationary sources (such as > Increase in background concentrations of gaseous pollutants (such as sulfur dioxide,
generators, crusher); nitrogen dioxide and carbon dioxide etc.) potentially causing health risks to nearby
«Incinerators communities
e — Increase in national (Sierra Leone) contribution of greenhouse gases to global
greenhouse gas concentrations.
Diffuse « Fugitive dust emissions from dry le Increase in concentrations of course particulate matter leading to nuisance and health
emissions surfaces (such as TSF, waste rock effects for nearby communities
dumps, stockpiles and other exposed
areas)
Noise and Equipment/ « Noise emissions; le — Increased disturbance to nearby sensitive receptors (such as local communities, schools
vibration vehicle ¢ Vibrations from blasting and equipment etc.)
operation vehicles le — Sensory disturbance resulting in animal displacement
Blasting
Waste Domestic, « Litter; le Waste disposal sites resulting in creation of an attractive nuisance to scavenger animals
production construction * Sewage; * Contamination of soil and/or water
(wastes other | and + Non-process related industrial wastes; /, Degradation of land and health risks associated with the above impacts
than mine operational + Hazardous wastes (such as waste oils, Visual and ecological impacts due to uncontrolled dumping of waste
waste) wastes chemicals, spent packaging)

U3823_Marampa_ESIS_Final.docx

September 2012
Page 23 of 244

SRK Consulting (UK) Ltd

Marampa Iron Ore Project ESIS — Main Report

Aspect group | Aspect Mechanism Potential impacts
Economic Job creation ¢ Direct employment during construction |e — Direct or indirect employment of locals contributing to alleviation of widespread
development Procurement and operation; unemployment and poverty

of services and | ¢ Indirect employment by service + Skills acquisition through job training

supplies providers and suppliers » — Improved infrastructure and services

Potential for sustainable economic developments

Payment of tax | « Tax on profits;
and levies ¢ Duties on imports; e — Improved standard of living for local communities through social development initiatives
« Payroll tax;
«Value added tax
Community ¢ Investment in social development
investment initiatives
Resettlement |) Land « Physical displacement (relocation of ’ Involuntary impoverishment — loss of assets, income and livelihood
and land acquisition dwellings / villages) + — Loss of access to common property resources (such as wells, boreholes, schools, health
acquisition within the « Economic displacement (loss of access clinics etc.
Project site to land used for agriculture, artisanal |, _—_ Loss of access to cultural resources such as sacred bush
mining, natural resources etc.) /» Human rights abuses (related to resistance of displacement)
e — Psychological impacts on individuals manifesting as apathy, helplessness and a sense of
inadequacy
ls Breakdown of social networks and community cohesion (community disarticulation)
le | Reduced food security leading to malnutrition and poor health
e — Civil unrest and instability, particularly between host communities and resettled
population
le _ Exacerbation of inequality
Social In-migration of | « Influx of job seekers to local villages le Increased pressure on government services

organisation

job-seekers to
local villagers

placing additional pressure on already
limited resources and resulting in social
ills

Development of informal settlements

Increases in social ills (petty crime, alcohol abuse, prostitution, vandalism)

Health deterioration resulting from an increased risk of exposure to disease
Increased pressure on natural resources (such as clearance of land for subsistence
agriculture)

Increased pressure on natural resources such as wood (for fuel) and fauna (increased
bush meat consumption)

Increased cost of living for those not benefiting from the Project

Archaeology
and cultural
heritage

Loss of cultural
heritage items
/ areas

© Clearing of land for mine infrastructure,
causing loss or disturbance of items /
areas of cultural / heritage importance.

Lack of understanding or appropriate mitigatory / compensatory action by developers,
causing dissatisfaction amongst local communities

Loss of items / areas of heritage importance from communities and society as a whole
Social impacts relating to loss of cultural identity

U3823_Marampa_ESIS_Final.docx

September 2012

Page 24 of 244

SRK Consulting (UK) Ltd

Marampa Iron Ore Project ESIS — Main Report

Aspect group | Aspect Mechanism Potential impacts
Closure Retrenchment « Loss of employment/business; /e — Unemployment and loss of income
/ * Outward migration; » Closure of support and service businesses
Cease of * Cessation of taxes, fees and royalties}. — Qutward migration of skilled workers, leaving the elderly and the unskilled behind leading
operations to goverment to the eradication of the consumer base
/e — Psychological impacts on individuals manifesting as apathy, helplessness and a sense of
inadequacy
le Erosion of Governments’ revenue base leading to a reduction in the allocation of funds to
the area and subsequently deterioration in quality of life
ARDML / « Consumption of contaminated fish,

contamination
of water or soil

fauna or forest products
« Consumption or use of water from pits
for irrigation or livestock watering

e Health impacts on humans and animals relating to bioaccumulation of heavy metals etc.
in soil and water resources near the mine

U3823_Marampa_ESIS_Final.docx

September 2012
Page 25 of 244

SRK Consulting (UK) Ltd Marampa Iron Ore Project ESIS — Main Report

Table 3-3: Specialist Studies undertaken during the ESIA

Supporting documentation

Name of study Source
reference

Climate and Air quality SRK (South Africa) ESIA Volume 3, SD 2

SRK (Turkey) and Eddie Jewel | ESIA Volume 3, SD 3

Noise Acoustics (impact modelling)

Ecorex Consulting Ecologists ESIA Volume 3, SD 4

Ecology and Biodiversity and Nepid Consulting

Soils and Geomorphology SRK (UK) ESIA Volume 3, SD 5
Geochemistry - Acid Rock Drainage | SRK (UK) ESIA Volume 3, SD 6
and Metal Leaching
SRK (UK), with in-country ESIA Volume 3, SD 7
Water Resources assistance
Archaeology and Cultural Heritage Nexus Heritage ESIA Volume 3, SD 8
Socio-economic SRK (UK), with in-country ESIA Volume 3, SD 9
assistance

Wild Resources Limited , with ESIA Volume 3, SD 10

Natural Resource Use in-country assistance

The general objectives of these bio-physical and social baseline reports are to:

e provide an overview of existing available literature relevant to the biophysical and social
characteristics of the area (international, national, regional and local context);

e justify the methodology used to undertake the study (sampling, analysis and assessment
tools), highlighting any limitations or assumptions;

e provide a description of the existing bio-physical and/or social setting (baseline
conditions);

e provide a statement on the conservation importance of each component of the
environment;

e identify sensitive natural and human receptors susceptible to impacts arising from
possible Project activities;

e bench mark the baseline conditions of the Project-affected area against recognised in-
country and international guidelines and standards; and

e provide recommendations on further studies that may be required and recommendations
for management and monitoring of the potentially affected environment should impacts
occur.

The scope of baseline study requirements were finalised following consultation with SLEPA,
and have taken into account the issues or concerns raised by stakeholders and the public
during scoping consultations (Section 3.3.5). The baseline study reports will be submitted to
SLEPA as part of the ESIS and can be made available by MIOL to other stakeholders upon
written request.

Where available, Sierra Leone standards and guidelines have been used, supplemented with
the most appropriate international guidelines. However, in most cases appropriate local
guidelines were not available and the specialists used their professional judgement in
selecting the most appropriate international guidelines for their respective studies. In doing so,
consideration was given to similarities in environmental conditions between Sierra Leone and
the country-specific standard to be adopted (unless the standard is not country-specific, such
as standards developed by the World Health Organisation or IFC).

U3823_Marampa_ESIS_Final.docx September 2012
Page 26 of 244
SRK Consulting (UK) Ltd Marampa Iron Ore Project ESIS — Main Report

3.3.3

Each of the baseline study reports (included in Volume 3 and summarised in Chapters 5 and
6) specified which standards or guidelines were used for that particular study. It is noted that
these guidelines are not legally binding but merely intended for reference purposes. Using the
baseline conditions measured on site, site-specific criteria for acceptable limits may be
devised for the Project if required at a later stage.

Phase 3: Impact identification and definition

Starting in the scoping phase and refined throughout the ESIA process, specific aspects of
the Project are identified that may give rise to impacts, positive or negative. Impact definition
is iterative throughout the ESIA process and generally entails developing a description of the
aspect, pathway and receptor that comprise the impact, as outlined below (social impact may
require a different approach — discussed further below):

e aspect is the mechanism by which Project activities may cause impacts (for example,
gaseous emissions to the atmosphere or effluent discharges to a water body);

e receptor is a person, natural ecosystem, structure or infrastructure system that
experiences the impact; and

e pathway is the mechanism by which the aspect affects the receptor (such as inhalation of
air or drinking of water).

Impacts are defined where there is a plausible pathway between the Project aspects and
receptors. The aspects, pathways and receptors are identified based on:

. previous environmental or social studies;

e — review of the evolving Project description to identify aspects;

e — consideration of the area of influence to determine pathways and receptors;
e experience of the ESIA and Project specialists;

. consideration of issues raised by stakeholders; and

e — findings of baseline investigations as they become available.

Impact assessment

Impact assessment is an iterative process starting with issue identification and impact
definition during the scoping phase, as outlined in Section 1.1.1. As the ESIA progresses, the
emphasis shifts to impact evaluation, which consists of the systematic evaluation of each of
the identified impacts using criteria enabling the significance of the impacts to be determined
and the impacts to be ranked accordingly. As part of this process, management measures
are defined to reduce the significance of negative impacts or enhance positive ones. After
consideration of the management measures, the significance of the resulting (residual)
impacts is re-evaluated using the same criteria. The identified management measures form
the basis for subsequent development of the Project’s environmental and social management
programme.

In some cases impact evaluation involves the use of predictive modelling to determine impact
significance. The results of these studies are presented in the impact assessment chapters,
and more detailed information is contained in the support documents as outlined in Table 3-3.
The predictive modelling exercises undertaken include:

e air quality;

e — water resources (both chemical and physical changes); and
e noise.

U3823_Marampa_ESIS_Final.docx September 2012

Page 27 of 244
SRK Consulting (UK) Ltd Marampa Iron Ore Project ESIS — Main Report

Cumulative impacts consider other proposed or anticipated future activities in the vicinity of
Lunsar that may have additive or synergistic effects on the impacts of the Project. These
include the construction and operation of a mine within MLO2/09 (London Mining concession
area) and the AML railway line to Pepel Port, which runs through the Project area. Both of
these developments began operation in late 2011. Cumulative impacts were considered in the
ESIA process and are discussed in Section 10.

Impact grouping

Different types of impacts are often interrelated and therefore an integrated holistic approach
has been taken to impact assessment. For example: different aspects can impact on the
same receptor; different impacts can have cumulative impacts on receptors; one impact could
result in a sequence of different impacts (a chain of different impact events); and one primary
impact could have a diversity of secondary impacts. This interrelationship between impacts
can make description and evaluation of impacts complicated and repetitive. For this reason
and to facilitate impact evaluation, impacts have been grouped where possible. Generally
grouping takes account of similarities in the sources of the impacts, the aspects, the pathways
of exposure, the receptors and/or the management measures required to address the
impacts.

There are no strict rules about how impacts should be grouped and people may group
impacts differently. What is important is that grouping facilitates a reader-friendly and
structured discussion of impacts. The groupings of impacts are not discrete; there are
overlaps between groups of impacts that require cross-referencing.

Social impacts may be grouped and evaluated slightly differently, taking cognisance of the
points listed below:

e — social issues are often clustered and interdependent rather than clearly separable;

e communities are dynamic and in a continual process of change, with the Project one
factor contributing to this change - it is often difficult to identify if an issue is attributable to
a Project aspect, to factors beyond the Project's control or a combination of both;

e — social issues are not always objectively measurable and often need to be inferred rather
than measured - a combination of insight into social processes in general and knowledge
of the communities under study are important to draw valid inferences;

e social issues are often unavoidable and difficult to manage, and as such management
strategies aim to manage change rather than avoid an issue; and

e — successful management of a potentially negative issue may result in a positive outcome.

A section on Community Health and Safety Impacts has been included (Chapter 9) to discuss
specific health and safety issues associated with the Project on surrounding communities.
These issues include noise, air quality, and the various safety risks (including traffic); specific
management measures are provided.

Impact description

There is a trend away from highly prescriptive approaches to impact evaluation. Most ESIA
practitioners recognise that impact evaluation is not a purely objective and quantitative
exercise. It has a subjective element; often based on qualitative judgement and values as
well as scientific criteria. Consequently, in the impact assessment chapter's emphasis is
placed on describing how impacts have been interpreted so others can understand the
rationale of the assessment.

U3823_Marampa_ESIS_Final.docx September 2012
Page 28 of 244
SRK Consulting (UK) Ltd Marampa Iron Ore Project ESIS — Main Report

Each impact description:

e starts with a definition of the impact using an impact statement outlining the aspect-
pathway-receptor;

e describes the sensitivity, importance or value of the receiving environment or receptors;

e explains the extent of change associated with the impact;

e rates the significance of the impact;

e explains the effectiveness of proposed management measures; and

e characterises the level of uncertainty in the impact assessment.

The significance of an impact is determined based on the product of the consequence of the
impact and the probability of its occurrence. The consequence of an impact, in turn, is a
function primarily of three impact characteristics:

. magnitude;
. spatial scale; and
e — timeframe.

Magnitude is determined from quantitative or qualitative evaluation of a number of criteria
discussed further below. Where relevant, this includes consideration of the sensitivity of the
receptor, the importance or value of the receptor and the extent of change experienced by the
receptor.

The sensitivity of existing or reasonably foreseeable future receptors reflects their ability to
tolerate disturbance or change. More vulnerable receptors may be less adaptable than the
majority of receptors. For example, if a minor disturbance has the potential to result in the
permanent loss of the biodiversity of a habitat, the affected environment would be categorised
as having a low tolerance to disturbance and is consequently a highly sensitive habitat. In
another example, a population with high levels of unemployment is likely to be more sensitive
to job creation than an area with low unemployment, meaning that new jobs will have a
greater positive magnitude in an area where people need jobs.

The importance or value of the receptor can be described using the following indicators:

e status of legal protection;

e inclusion in local government policy;

. level of public concern;

. number of receptors affected;

e _ intrinsic or perceived value placed on the receiving environment by stakeholders; and
* economic value to stakeholders.

Where legally designated protection is not specified, importance or value is likely to be a
subjective evaluation based on available information, the opinion of the experts on the ESIA
team and consideration of the views of affected stakeholders.

The extent of change may be measured qualitatively or quantitatively. One way of
measuring change is by comparing to relevant thresholds. Examples of possible thresholds
are listed below with the main sources of legal and functional thresholds applied in the ESIA
being the host country standards and the World Bank Group EHS Guidelines:

e — legal thresholds - established by law or regulation and often numeric in nature;
e functional thresholds — where if exceeded, the impacts will disrupt the functioning of an
ecosystem sufficiently to destroy resources important to the nation or biosphere

U3823_Marampa_ESIS_Final.docx September 2012
Page 29 of 244
SRK Consulting (UK) Ltd Marampa Iron Ore Project ESIS — Main Report

irreversibly and/or irretrievably;

e normative thresholds - established by social norms, usually at the local or regional level
and often tied to social or economic concerns;

e preference thresholds - preferences for individuals, groups or organizations only, as
distinct from society at large; and

e reputational thresholds — the level of risk a company is willing to take when approaching
or exceeding the above thresholds.

Spatial scale is another impact characteristic affecting impact consequence. The spatial
scale of impacts can range from localized (confined to the proposed Project site) to extensive
(national or international extent). They also may vary depending on the component being
considered. Different scales have been used for the bio-physical impacts and the socio-
economic impacts.

The impact timeframe is the third principal impact characteristic defining impact consequence
and relates to either its duration or its frequency (when the impact is intermittent). Impact
duration can range from relatively short (less than four years) to long (beyond the life of the
Project). Frequency ranges from high (more than 10 times a year) to low (less than once a
year). These timeframes will need to be established for each Project based on its specific
characteristics and those of the surrounding environment.

Additional characteristics, including reversibility, sustainability and timing (onset) of the
impact, can also play a role in consequence determination of some types of impact. As
appropriate, these additional characteristics are considered and described alongside the three
primary characteristics of magnitude, spatial scale and duration.

Once the impact consequence is described on the basis of the above impact characteristics,
the probability of impact occurrence is factored in to derive the overall impact significance.
The probability relates to the likelihood of the impact occurring, not the probability that the
source of the impact occurs. For example, a continuous Project aspect (such as generation
of dust) may result in an unlikely probability of impact if there are no receptors within the area
influenced by that activity.

The resulting significance rating may be further qualified by explaining the effectiveness of
proposed management measures designed to mitigate or enhance the impact, and by
characterizing the level of confidence or uncertainty in the assessment. The characteristics
used for the written impact descriptions are outlined in Table 3-4. The next section outlines
the specific process used in this ESIA for impact significance rating.

U3823_Marampa_ESIS_Final.docx September 2012
Page 30 of 244
SRK Consulting (UK) Ltd

Marampa Iron Ore Project ESIS — Main Report

Table 3-4: Characteristics used to describe an impact

Characteristics

Sub-components

Terms used to describe the impact

Type

Positive (a benefit), negative (a cost) or neutral

Nature

Biophysical, social, cultural, health or economic
Direct, indirect or cumulative

Phase of Project

Construction, operation, decommissioning or post
closure

« High, medium or low capacity to accommodate change
Sensitivity of receptor « High, medium or low conservation importance
e Vulnerable or threatened
e Rare, common, unique, endemic
« High, medium or low concern to some or all stakeholders
« High, medium or low value to some or all stakeholders
Magnitude Importance or value of receptor (for example, for cultural beliefs)
« Locally, nationally or internationally important
« Protected by legislation or policy
«Gravity or seriousness of the change to the environment
Severity or degree of change to the | ¢ Intensity, influence, power or strength of the change
receptor « Never, occasionally or always exceeds relevant
thresholds
boundaries atlocl and regional | * Av@2 0" volume covered
Spatial scale extents will be different for + Distribution
biophysical and social impacts. « Local, regional, transboundary or global
e Short term or long term
Length of ti hich e Intermittent (what frequency) or continuous
ength of time over which an
. environmental impact occurs or * Temporary or permanent | .
Timeframe « Immediate effect (impact experienced immediately after

frequency of impact when
intermittent

causative Project aspect) or delayed effect (effect of the
impact is delayed for a period following the causative
Project aspect)

Probability - likelihood or chance an impact will occur

Definite (impact will occur with high likelihood of
probability)

Possible (impact may occur but could be influenced by
either natural or Project related factors)

Unlikely (impact unlikely unless specific natural or
Project related circumstances occur)

Potential for recovery of the endpoint from the impact
Reversible or irreversible
Sustainable beyond the Project's life

Effectiveness of management measures (will
management measures reduce impact to an

acceptable level)

Indication of what could occur in the absence of
management measures
Effectiveness of proposed measures

Confidence in impact evaluation (degree of
certainty in the significance ascribed to the impact)

Scientific uncertainty — limited understanding of
ecosystem (or community) and processes governing
change

Data uncertainty — restrictions introduced by incomplete
or incomparable information, or by insufficient
measurement techniques

Policy uncertainty — unclear or disputed objectives,
standards or guidelines

Personal opinion — some impact may be perceived
different by different people

Impact significance rating

The impact significance rating process serves two purposes: firstly, it helps to highlight the
critical impacts requiring consideration in decision making processes (such as engineering
planning decisions, government approval of the Project, the feasibility decision and Project
finance approvals); secondly, it serves to show the primary impact characteristics, as defined
above, used to evaluate impact significance. The impact rating system used in the ESIA was
selected because it:

U3823_Marampa_ESIS_Final.docx

September 2012

Page 31 of 244

SRK Consulting (UK) Ltd Marampa Iron Ore Project ESIS — Main Report

e — is simple and does not detract from the written description of potential impacts;

. is easy for stakeholders to understand; and

e is useful in helping to distinguish impacts needing to be brought to the attention of
decision makers.

Impact assessment matrices can become complex if too many categories are used or if
specific criteria are developed for each environmental component or Project activity. The
rating system used here is a simple 3x3 matrix and is standardised across all environmental
components and activities. It relies on the clear description of the impact given in the text to
show the reader how the final significance rating has been arrived at. It is recognised that this
simple approach may limit the evaluation of some impacts associated with a specific
environmental component or activity. Therefore under certain circumstances the ESIA
practitioner may choose to modify the criteria used in the matrix table for that specific
evaluation; any such modifications are clearly explained in the text.

The impact significance rating system is presented in Table 3-5 and involves three parts as
outlined below.

e Part A: Define impact consequence using the three primary impact characteristics of
magnitude, spatial scale and duration. When assessing the magnitude, it is not
necessary that all definitions given by the table agree with the assessment chosen. The
justification for the assessment should be clearly explained in the impact discussion. In
the case of negative impacts, the most conservative definition should generally be used
— in other words, if any of the definitions fall under the major category then the overall
magnitude is major. For positive impacts, a balance should be sought with the rating
reflecting the most likely definition that applies.

e Part B: Use the matrix to determine a rating for impact consequence based on the
definitions identified in Part A; and

e Part C: Use the matrix to determine the impact significance rating, which is a function of
the impact consequence rating (from Part B) and the probability of occurrence.

U3823_Marampa_ESIS_Final.docx September 2012
Page 32 of 244
SRK Consulting (UK) Ltd

Marampa Iron Ore Project ESIS — Main Report

Table 3-5: Method for rating the sign

ance of impacts

PART A: DEFINING CONSEQUENCE IN TERMS OF MAGNITUDE, DURATION AND SPATIAL SCALE
Use these definitions to define the consequence in Part B
Definition Criteria
Negative Positive
« Large number of receptors affected
. « Large number of receptors
¢ Receptors highly sensitive and/or are affected
of conservation importance
“ « Receptors highly amenable to
¢ Substantial deterioration, nuisance or eh
harm to receptors expected positive change
Major i
i + Relevant thresholds often exceeded | * Feceptors likely to experience a
f big improvement in their
e Significant public concern expressed situation
during stakeholder consultation ‘
R r t hi ¢ Relevant positive thresholds
+ Receiving environment has an often exceeded
inherent value to stakeholders
« Some receptors affected
¢ Receptors slightly sensitive and/or of
moderate conservation importance
nae « Some receptors affected
« Measurable deterioration, nuisance * Receptors likely to experience
MAGNITUDE or harm to receptors PI y to experic
some improvement in their
Moderate « Relevant thresholds occasionally
situation
exceeded
« Limited public concern expressed + Relevant positive thresholds
‘ occasionally exceeded
during stakeholder consultation
« Limited value attached to the
environment
« Noor limited receptors within the « Noor limited receptors affected
Zone of impact « Receptors not sensitive to
« Receptors not sensitive to change change
¢ Minor deterioration, nuisance or harm | ¢ Minor or no improvement in
Minor to receptors current situation
« Change not measurable or relevant « Change not measurable
thresholds never exceeded « Relevant positive thresholds
« Stakeholders have not expressed never exceeded
concerns regarding the receiving « No stakeholder comment
environment expected
Duration of continuous aspects Frequency of intermittent aspects
Short term/ i
TIMEFRAME Tow frequency | L8Ss than 4 years from onset of impact Occurs less than once a year
letermine
specific to Medium term/ | More than 4 years from onset of impact up to | Occurs less than 10 times a year but
each Project) | frequency end of life of Project (approximately 15 years) | more than once a year
Long term/ Impact is experienced during and beyond the ‘
high frequency | life of the Project (greater than 15 years) Occurs more than 10 times a year
Biophysical Socio-economic
SPATIAL Small Within 200 m of the Project footprint area Within the chiefdom in which the activity
SCALE occurs
(determine Intermediat Within the district in which the facilities are Within the province in which the activity
specific to nlemediate | located occurs
each Project)
Extensi Beyond the district in which the facilities are Beyond the province in which the activity
xtensive 4 .
located occurs (national / international)

U3823_Marampa_ESIS_Final.docx

Page 33 of 244

September 2012

SRK Consulting (UK) Ltd Marampa Iron Ore Project ESIS — Main Report

PART B: DETERMINING CONSEQUENCE RATING
Rate consequence based on definition of magnitude, spatial extent and duration
‘SPATIAL SCALE
MAGNITUDE TIMEFRAME Inter- :
‘Small mediate Extensive

Short term / low frequency
Minor Medium term / frequency

Long term/ high frequency

Short term / low frequency
Moderate Medium term / frequency

Long term/ high frequency

Short term / low frequency
Major Medium term / frequency

Long term / high frequency

PART C: DETERMINING SIGNIFICANCE RATING
Rate significance based on consequence and probability
CONSEQUENCE
Low Medium High

PROBABILITY Definite
(of exposure to Possible

+ denotes a positive impact.

Using the matrix, the significance of each described impact is initially rated. This initial rating
assumes the management measures inherent in the Project design and described in the
Project description (Chapter 4) are in place. For example, if a fuel store has been designed
with secondary containment, the initial impact rating takes this into account.

For most impacts an impact summary table is given to present the rating results, as shown in
the example below. The heading row of the table gives the impact definition (see above).
The following rows present the impact characteristics and significance ratings. The final row
presents any additional management measures identified by the impact assessor as required
to appropriately control/enhance the impacts. These would be over and above the inherent
management measures incorporated into the Project design. Included in the summary table
is a confidence assessment, which provides the reader with an indication of the assurance
level placed on the rating process and addresses the concept of uncertainty. A statement is
also given on whether the impact is reversible or sustainable.

The management measures given in the table will take the form of either: mitigation measures
(those measures needed to reduce the significance of negative impacts to an acceptable
level); or enhancement measures (those measures needed to optimise the effects of positive
impacts). Where such measures are stipulated, the final table row provides the rating for the
‘residual impact’ (negative impacts) or ‘enhanced impact’ (positive impacts), which assumes
these measures are successfully implemented and reflects the actual impact expected from
the Project. Where no residual impact is given the actual impact of the Project is the initial
impact.

U3823_Marampa_ESIS_Final.docx September 2012

Page 34 of 244
SRK Consulting (UK) Ltd Marampa Iron Ore Project ESIS — Main Report

Table 3-6: Example of impact significance rating summary table

Impact X: Example impact statement (aspect, pathway and receptor)

Impact characteristics Initial impact

Residual or optimised impact (taking
cognisance of management measures)

Type (+ /- /neutral)

Magnitude —_| oF value
description Extent of change /

Sensitivity

Receptor importance

threshold compliance

Magnitude rating

Duration
Timeframe TF ecueno
description quency

Timeframe rating
Scale

CONSEQUENCE RATING

PROBABILITY RATING

SIGNIFICANCE RATING

Reversibility/sustainablity

Confidence

Management measures
Measure 1
Measure 2 etc.

3.3.4

The strategy for selecting practical mitigation measures is as follows:

e avoid the impact wherever possible by removing the cause(s) — always preferred;

e reduce the impact as far as possible by limiting the cause(s) — preferred where impacts
cannot be avoided;

e ameliorate the impact by protecting the receptor from the cause(s) of the impact — only
where the causes of the impact cannot be reduced; and

e providing compensatory measures to offset the impact — this is used only when none of
the above are appropriate and is often used when impacts to biodiversity resources
cannot be mitigated.

All relevant management measures (inherent design measures, mitigation measures,
enhancement measures and good practice measures) are eventually consolidated into the
environmental and social management programme, which forms a fundamental part of the
environmental and social management system described in Chapter 11 and which may
become legally binding.

Phase 4: ESIA report review and decision-making

The purpose of this ESIA report is to present the information from the ESIA process that is
available and relevant in an integrated and holistic manner. It aims to provide the big picture
in as non-technical a manner as far as possible. Technical detail is provided in the various
supporting documentation such as the specialists baseline and impact assessment studies,
which are provided as the supporting documentation in Volume 3 of the ESIA report.

The ESIA will be submitted to the relevant regulatory authorities for review and consideration.
The review will inform the government's decision and enable it to set the conditions of

U3823_Marampa_ESIS_Final.docx September 2012

Page 35 of 244
SRK Consulting (UK) Ltd Marampa Iron Ore Project ESIS — Main Report

3.3.5

approval. The ESIA report will also be made available for public review and there will be
feedback consultations with stakeholders. The feedback consultations will inform
stakeholders about progress with Project planning, expected impacts and proposed mitigation
measures. The consultations will acknowledge issues raised by stakeholders and tell them
how these are to be addressed, and they will provide stakeholders with an opportunity to
comment on the Project and proposed mitigation measures.

Stakeholders that have shown an interest in the ESIA will be involved in the feedback
consultations. Records of the feedback consultations will be provided to regulatory authorities
for consideration in the Project approval decision. The feedback consultations will not be
replaced by any government public hearing that are prescribed because they are important to
the long-term constructive relationship between the Project and stakeholders, but it is possible
that the government may be amenable to replacing/ integrating public hearings with the
feedback consultations.

Stakeholder consultation

The purpose of stakeholder consultation during the ESIA process is to enable the views,
interests and concerns of Project stakeholders, including vulnerable or disadvantaged groups,
to be taken into account. The objectives and activities of the stakeholder consultation, and
how these link to the ESIA process, are shown schematically in Figure 3.2.

Approach

During the Scoping phase, and following a process of stakeholder identification and analysis,
an initial SEP was developed to guide the initial and ongoing stakeholder consultation
process. As part of the scoping consultations, a BID was prepared and distributed among
stakeholders to help explain the proposed Project and the ESIA process.

Details on the ESIA stakeholder consultation are presented in the SEP. The SEP is a live
document, which has been updated throughout the ESIA process and will continue to evolve
as the Project proceeds through the construction, operation and decommissioning phases.
The purpose of the SEP to date was to guide and record public consultation and disclosure
activities during the ESIA process. The SEP to guide the stakeholder engagement process
through the construction phase and the rest of the life of the Project has been presented as
part of the ESMS.

Summary of ESIA stakeholder consultation

Initial stakeholder consultations focused on formally initiating the ESIA process with SLEPA
and identifying specific regulatory requirements of relevant Government ministries. The
meetings were held on a one to one basis in the relevant Government ministry office. A BID
outlining the status of the Project was provided to ministry representatives, who were given
the opportunity to raise issues associated with the Project and were encouraged to contact
MIOL if queries arose. Minutes of these meetings are included as Appendix 2 to the SEP
(Appendix C).

Following these meetings, a screening form was completed and submitted to SLEPA in line
with the national Environmental Impact Assessment (EIA) process (Section 2.1). SLEPA
categorised the Project as Category A, thus requiring an Environmental and Social Impact
Assessment (ESIA) for the Project (refer to Appendix B for correspondence from SLEPA
dated 20th August 2010).

U3823_Marampa_ESIS_Final.docx September 2012

Page 36 of 244
SRK Consulting (UK) Ltd Marampa Iron Ore Project ESIS — Main Report

Marampa Project Stakeholders Engagement Process
o Methodology/Activities
s
a -Identification of key
S. stakeholders within the
e Government of Sierra Leone
t Announce the intention to
a undertake the ESIA
Ww
*Develop ESIA Terms of
Reference (ToR) with inputs
from SLEPA and relevant
Feedback on Ministries
scope of
baseline «Identification of community
programme based stakeholders, NGOs
and other interested and
affected parties
o -Distribution of BID to various
= stakeholders
B
2 +Review the ToR based on
3 comments from community &
o L other stakeholders
o a
Baseline data
collection from Ongoing low level
stakeholders consultations
—_—_—__
-Submission of ESIAto
SLEPA
o poereenerer
e Feedback on I Nees Ve comte ay
@ the ESIA and their feedback eats
5 management mment splstibutian sf noreseetnica
5 measures summary 0 to public
B
a
6
3
6
a
—
“Disclose grievance
mechanism and key Project
os decisions that affect
53 Feedback on stakeholders (for example
8s ongoing compensation plan,
5 a stakeholder training/recruitment plan,
S& issues and retrenchment)
s 5 project risks *Report social and
os environmental performance
oo against monitoring indicators
ag

Figure 3.2: Overview of the stakeholder engagement process undertaken

U3823_Marampa_ESIS_Final.docx ‘September 2012
Page 37 of 244
SRK Consulting (UK) Ltd

Marampa Iron Ore Project ESIS — Main Report

An interim consultation meeting to discuss the ToR for the baseline studies and other issues
was held SLEPA in February 2011. Stakeholder consultation meetings for the scoping phase
of the ESIA were held with local communities, NGO’s and authorities in March 2011, and any
additional issues raised that had not already been included in the ToR for the baseline studies
were included at that stage.

A list of the stakeholders who were engaged during the ESIA process is appended to the
SEP. The stakeholders include:

. local communities;

. national, provincial and local government and authorities;
e community based organisations (“CBOs”) and NGOs; and
. others, such as private sector, academia and the media.

Issues raised by stakeholders during the ESIA process have been recorded in a database,
along with a response indicating how these issues have been addressed through the ESIA
process, and are summarised in Table 3-7. A summary of the issues and responses to each
issue is included as an Issues Report in Appendix C. The Issues Report details the issues
raised; identifies people who raised them and their affiliations; and shows how the issues
have been addressed in the ESIA by means of comments and/or cross referencing to relevant
sections of the ESIA report.

A final round of stakeholder consultations for the ESIA process will be held on submission of
the draft ESIA report to SLEPA, following which any additional issues raised will be addressed
in the final ESIA report submitted to SLEPA for approval.

A full record of the stakeholder consultation process to date is presented in the SEP. The
current version of the SEP is presented in Appendix C and this will be updated following
feedback consultation with stakeholders.

Table 3-7: High-level summary of stakeholder issues raised and where addressed in the ESIS

Subcategory Issue raised Addressed in ESIA report
Community health and | Dust and noise impacts on local communities | Section 9.1 and 9.2
safety Safe use of explosives Section 9.5.1
Traffic safety Section 9.3
Land transformation Loss of agricultural land and insufficient Section 7.1
rehabilitation
Visual impacts Section 7.1
Ecological Use of appropriate vegetation for Section 7.3
rehabilitation
Water resources Added pressure on limited water resources Section 7.2
Economic Requirement for tangible community Section 8.1
development development
Employment for local communities (and Section 8.1
attracting workers from farms and schools)
Social organisation Conflict within and between communities Section 8.3
Resettlement and land | Compensation for land Section 8.2
acquisition Correct implementation of resettlement Section 8.2
Management Implementation and monitoring of Chapter 11
measures management measures
U3823_Marampa_ESIS_Final.docx September 2012

Page 38 of 244

SRK Consulting (UK) Ltd Marampa Iron Ore Project ESIS — Main Report

3.4

Assumptions and limitations

The ESS was initiated early in the Project planning process and as such limited Project
information was available at that stage. In the absence of a provisional Project layout, a
general study area was defined indicating zones within which disturbance was considered
likely. By the time most of the baseline studies were complete, the Project description had
been refined and new study areas were delineated (Figure 3.1), which were slightly larger
than the original study areas. As additional Project information became available, the focus
areas for subsequent field trips supporting the ESIA process were amended accordingly and
in consultation with the Project team. The initial baseline field work areas were however
defined based on the original (slightly reduced) study area compared to the revised Project
study areas, which show expansion mainly in Areas 1 and 2. This does not represent a fatal
flaw for the baseline as the areas involved are similar. However this has meant that baseline
information used in the impact assessment has been extrapolated over a wider and
marginally different area.

Stakeholder consultations with local communities and the general public were delayed until
March 2011, which represented a limitation for the scoping process, as not all stakeholder
issues were available prior to initiating the baseline studies. However, this did not preclude
stakeholder issues from being considered in these studies as soon as they were available.
SRK can confirm no critical new issues were identified and the minor issues were
appropriately addressed by the ongoing baseline studies before completion. Therefore the
delay in consultations is not considered to be critical to the ESIA nor the stakeholder
engagement process as a whole, nor to have resulted in issues not being suitably addressed.

The scope of the ESIA is restricted to the potential mining and processing operations around
Lunsar and specifically excludes construction of the rail transportation of the concentrate from
the site to the port, and facilities at the port. As a third party is responsible for these facilities,
the rail line and ports are not considered to be within the Project’s area of influence. It does
however include product transport pipelines, running from the ore processing area on site to
Tagrin Port, along an existing rail corridor that is also operated by a third party.

The Project is currently at a pre-feasibility study and thus some details of the design may
change as the Project moves into the feasibility and detailed design phase. At this stage no
significant changes are expected, however should changes to the Project description occur
that materially affect the outcome of this impact assessment report, an addendum would be
prepared.

U3823_Marampa_ESIS_Final.docx September 2012

Page 39 of 244
SRK Consulting (UK) Ltd Marampa Iron Ore Project ESIS — Main Report

4

PROJECT DESCRIPTION

This Chapter provides a preliminary description of the major Project components based on
the Project design. The exploration licence area (EL46/2011) covers 305.12 km’ in total. The
development area of the Project’s footprint (and hence the study area for this ESIA) is 52.3
km?. Further detail of the preliminary design is provided in Appendix E.

The ultimate Project involves the construction of facilities and infrastructure to produce up to
15 Mtpa® of iron concentrate. This will be done in two stages. Stage 1 will involve the
construction of facilities to produce 2.5 Mtpa of iron concentrate through the mining of oxide
ore only. Stage 2 (an extension to Stage 1) involves expanding these facilities, and the
construction of additional facilities, to enable the production of a total of up to 15 Mtpa of iron
concentrate through the mining of oxide and/or fresh ore.

While the development plan of Stage 2 of the Project is reasonably known at this time, it will
be the subject of a detailed feasibility study moving forward. Where possible this ESIA will
describe (and assess impacts relating to) the full proposed development, i.e. production of up
to 15 Mtpa of concentrate (Stage 2), clearly stating where detail relates specifically to Stage 1.
Changes and additional components (such as for product export) to the Stage 2 development
proposal resulting from the outcomes of the detailed feasibility study (and therefore not
described or assessed in this ESIA) will however be covered by a future amendment to the
ESIA. Potential future expansion plans are discussed further in Section 4.13.

The existing railway between Marampa and the Pepel Port facilities has been refurbished and
placed back in to operation by AML to service their Tonkolili Mine. An access agreement is in
place with AML, allowing MIOL to export 1.8 Mtpa (potentially increasing to 3.4 Mtpa) of
concentrate through the rail and Pepel port facilities for its Stage 1 development. An
environmental authorisation has been obtained for these as part of AML’s Project, and they
are therefore not included in this ESIA. Product export will involve pumping concentrate via
pipelines to the port of Tagrin and will be covered in the amendment to this ESIA.

The main Project components included in this ESIA are listed below:

e Four open pits (Matukia, Gafal, Rotret and Mafuri) and four associated waste rock dumps
(‘WRD”)
e — Run of mine (“ROM”) and low grade stockpiles
e _ Beneficiation plant, comprising:
- crushing;
- — stockpiling;
- ore reclamation;
- scrubbing / grinding;
- rougher / scavenger magnetic separation;
- rougher / scavenger concentrate regrind;
- cleaner and recleaner magnetic separation;
- concentrate thickening and filtration;
- tailings thickening;
- reagent storage and use; and

° It should be noted that references to concentrate production rates refer to dry metric tonnes. The moisture content of the
product may range between 8-10%, which will increase the actual tonnage of concentrate produced, transported and exported
accordingly (wet metric tonnes).

U3823_Marampa_ESIS_Final.docx September 2012

Page 40 of 244
SRK Consulting (UK) Ltd Marampa Iron Ore Project ESIS — Main Report

41

- supporting utilities.

e Tailings storage facility (“TSF”)

e Power generation and distribution facilities

e Water supply facilities

e Stormwater management facilities

e Waste water management systems

e Communications systems

¢ — Accommodation

e Medical and emergency services

e — Utilities (potable water supply, fire water system, air compressor systems)

e Mobile equipment (vehicles etc.)

. Buildings for storage, offices, workshop, laboratory, etc.

e — Arail spur and head, connecting to the existing Pepel railway line

e — Use of existing road routes for transport of supplies to the mine (including the existing
Makeni Highway, connecting Freetown to Lunsar) and some new on-site roads to
connect Project infrastructure

The design, construction, operation and closure of the Project components are described in
the following sub-sections. For some components, such as power and water supply,
alternative options and their social or environmental implications were evaluated. These are
described together with the decision-making rationale. Where relevant, inherent design
measures to protect the bio-physical or social environmental have been highlighted; these
measures are assumed to be in place when evaluating the initial Project impacts in Chapters
7,8 and 9.

Construction

The facilities at the mine site for Stage 1 will be constructed over an 18 month period. Once
Stage 1 is in operation construction of Stage 2 will commence, and will continue for a further
18 to 24 months. The total construction period for the Project will therefore be approximately 3
to 3% years. This section outlines the activities occurring during or just prior to construction,
which may impact upon the bio-physical or social environment.

Land acquisition and resettlement

The resettlement and compensation process will be undertaken in adherence with the
legislative requirements in Sierra Leone and the international guidelines. The objective will be
to ensure that the standard of living and livelihoods of Project affected people (“PAPs”) are
either improved, or at least restored to pre-resettlement levels.

The approach to the resettlement process will involve establishment of a Resettlement
Working Group (“RWG”) to facilitate the consultation process and negotiations and
establishment of a Grievance Committee. The planning phase of the resettlement process
will include a census and assets survey to provide the baseline profile of each affected
household, and a valuation survey to establish the market value and cost of production for the
main local crops and buildings. Following this, an entitlement framework for the PAPs will be
prepared and signed off by the RWG and relevant government agencies. Once agreed with
the PAPs, a moratorium will be declared that restricts the construction of new
buildings/structures in the Project displacement areas. The implementation phase of

U3823_Marampa_ESIS_Final.docx September 2012

Page 41 of 244
SRK Consulting (UK) Ltd Marampa Iron Ore Project ESIS — Main Report

resettlement will include the following activities:

e Construction of resettlement sites in preparation for physical relocation of PAPs;

e Initiation of income restoration and sustainable development initiatives to restore or
improve the standard of living of PAPs; and

e Concurrent monitoring and evaluation to determine the standard of living of PAPs relative
to pre-resettlement levels.

Construction camp and laydown area

During the construction phase, contractors will provide temporary facilities to house
construction personnel. It is expected that this will be separate from MIOL’s accommodation
camp. The location of this camp has not yet been determined. The decision regarding a
location will be driven by Project requirements (proximity to construction sites) but will take
cognisance of the local communities in the area. The camp will be powered from diesel
generators, water will come from the mine site’s potable water system (though a temporary
treatment system may be required until such time as the full system is in place) and waste
disposal will be via suitable package sewage treatment works with a discharge of treated
effluent to a soakaway or evaporation basin.

A fenced and secured construction laydown area will be built in proximity to the camp or
construction site to store construction materials. This will mainly comprise a compacted earth
base, however if hazardous material (for example fuels, oils, lubricants, paints etc.) storage is
required this will be within suitable constructed containment facilities (with impermeable bases
and roofs as required).

Land clearance and infrastructure development

Initial construction activities include land clearance, site grading for temporary material
laydown areas, permanent structure foundations, roadway development and storm water
management ponds. This will be followed by construction of the infrastructure. In addition to
infrastructure footprint areas and mine pre-stripping, land will be cleared to provide access to
borrow pits. At this stage the location of the borrow pits is not known but wherever possible
these will be located within the footprints of areas to be disturbed.

Construction equipment will include rock crushers, concrete mixer trucks, concrete pumper
trucks, mobile cranes, container handler, forklifts, excavators, loaders, dozers, graders, water
trucks, and pick-up trucks.

Most construction activities take place within the Project component footprints but some
existing (non-Project) linear infrastructure will be affected during construction as listed below.
In these cases, MIOL will interact with the operator of the relevant infrastructure to minimise
disturbance during the construction period.

e The haul roads between the pits and the beneficiation plant cross the national road to
Freetown. At these locations the haul road will be constructed in a culvert under the
national road.

e The pipeline from the beneficiation plant to the TSF crosses the existing rail way line.
This will also be constructed in a culvert under the railway line.

e The new MIOL rail spur will need to link into the existing rail line to Pepel port.

U3823_Marampa_ESIS_Final.docx September 2012

Page 42 of 244
SRK Consulting (UK) Ltd

966 000 mi

4

965 000 m|

962 000 m

$61 000 ml

988 000 m|

288 000 mht

U

CIATION PLANT

Figure 4.1: Overall site layout plan for the Project, with additional detail on the beneficiation plant and road crossing

U3823_Marampa_ESIS_Final.docx

Page 43 of 244
SRK Consulting (UK) Ltd Marampa Iron Ore Project ESIS — Main Report

4.1.4 Construction management

The construction activities will be managed by an Engineering, Procurement and Construction
Management (“EPCM”) contractor. The EPCM contractor will be managed by a small team of
owner's construction personnel. The EPCM contractor will select and recommend main
contracting companies for the various stages of the work including earthworks, concrete
works, structural works, mechanical and piping works, electrical works and building works.

Due to the specialised nature and extent of the construction works, it is expected that the
main contracting companies will be sourced from outside of Sierra Leone. It will be a
requirement of the contracts, however, that the main contractors employ, or sub-contract to,
Sierra Leoneans where possible.

It is expected that the construction labour force will peak at around 600 — 700 personnel, of
which 30 — 70% could be locally sourced unskilled labour, depending on the type of
construction work being conducted at the time (e.g. concrete works, earthworks, mechanical
and electrical installations). Due to the specialist nature of the construction works, it is
expected that the majority of the skilled workforce will come from outside of Sierra Leone. The
Company will implement a policy, however, where-in the use of Sierra Leonean labour is
maximised where-ever possible, with training provided to maximise opportunities for such
staff to transfer to operational roles.

4.2 Mine site operation
4.2.1. Preliminary pit design
Four open pits have been designed to access ore bodies; Rotret Pit, Matukia Pit, Mafuri Pit
and Gafal Pit. The main ore type at each location is a specular hematite schist, with minor
amounts of magnetite and goethite. The Stage 1 development is based on the mining of
shallow oxide ore, to produce nominally 2.5 Mtpa of concentrate. The Stage 2 development
will continue with mining of any remaining oxide ore and mine fresh ore to produce up to 15
Mtpa of concentrate.
Provisional pit dimensions and ore and waste recovery volumes are presented in Table 4-1.
The total mine life is approximately fourteen years.
Table 4-1: Preliminary Ore/Waste Volumes per Pit
a Ultimate Pit | Ultimate Pit | Pit Area
Deposit Length (m) Width (m) (hay* Ore (kt) Waste (kt) Total (kt)
Gafal 2,200 800 150 151,541 181,721 333,263
Mafuri 2,700 800 200 177,933 199,904 377,838
Matukia 1,600 800 125 128,392 185,201 313,592
Rotret 1,500 500 75 55,246 45,366 100,612
Total 550 513,112 612,192 | 1,125,305
** Approximate area of disturbance in hectares
Average pit slopes will be 30 degrees, and slope heights vary between 20 and 55 m. The
oxide ore will be mined from within 40-50m of the natural ground level with the ultimate pit
shells expected to extend to depths varying from 150- 280 metres below ground level
(‘mbgl”), and crest elevations of 70 to 90 mRL (reduced level in meters with respect to mean
sea level).. The average mine life for each pit is approximately ten to thirteen years, with the
exception of Rotret, which has an expected mine life of six to seven years.
U3823_Marampa_ESIS_Final.docx September 2012

Page 44 of 244
SRK Consulting (UK) Ltd Marampa Iron Ore Project ESIS — Main Report

4.2.2

The pits will be bunded to prevent surface water inflow. Runoff from the area surrounding the
pits will be diverted to stormwater settlement ponds (located close to each pit).

Preliminary production schedule

The provisional mining schedule is presented in Table 4-2. Mineral extraction is due to
commence within 18 months with mining rates varying from 8-12 Mtpa. Total movements will
increase from 12 to 66 Mtpa during Stage 1 and up to 110 Mtpa during Stage 2 (due to
commence 18 months after the start of Stage 1), as production increases and deeper pit
stages are developed. The four pits will be mined in sequence to prioritise recovery of oxide
ore for staged processing and open up areas of ore for the expanded Stage 2 circuit. Cross
sections showing the interpretive geology for each pit (showing the oxide and fresh ore
proportions) are provided in Figure 4.2 to Figure 4.5.

959 800mN-

-200mRL.

Quartz Mica Schist

MARAMPA IRON ORE PROJECT

FS cadre Querte 0 50 100 150 200m Mafuri Prospect

ica scliat — a ——| Cross Section 767 400mE

Figure 4.2: Mafuri prospect interpretive geology

U3823_Marampa_ESIS_Final.docx September 2012

Page 45 of 244
SRK Consulting (UK) Ltd Marampa Iron Ore Project ESIS — Main Report

[[QUS] Quart Mica Schist

-200mRL.

[SSI] fperdatig uae MARAMPA IRON ORE PROJECT
Rotret Pros

Cross Section 770 000mE

Figure 4.3: Rotret prospect interpretive geology

U3823_Marampa_ESIS_Final.docx ‘September 2012
Page 46 of 244
SRK Consulting (UK) Ltd

Marampa Iron Ore Project ESIS — Main Report

958 500mN 958 600mMN 958 700mN 958 800mN
South sh Re] oe ke North
sf 9 : y &
ss ¥ ¢ ws
: & ONDE * XS surface _100RL
<< ee 16m@ OXIDE /' / _Top of Fresh Rock
50m@ 2 of Fresh Rock
11.6m Y T9bFe (— 49.2h Fe ous y
2) \ 32m@ =
aaa 66m@ 2hFe /
2 34.3% Fe 56m@,
ae ous Ath / OmRL
21.9% Fe aE
AN peat pus i“
NY sas ZA
N ay
6B 7% Fe /
a 100mRL
ams
PEA ; fy
QS 7 4
Stage 1 Pit Outline Aion
es —— sm
7 y QMS
/ -200mRL-
fama ra y LAT) Laterite
SemiFe y GB Diorite Dyke
QMS | Quartz Mica Schist
MARAMPA IRON ORE PROJECT eg) SOE] Spesuarte Quartz
Gafal West Prospect | 0 «0 0 © tm ica Schist
— — —_— PMS | Piemontite Mica Schist

Cross section 770 200mE

Figure 4.4: Gafal prospect interpretive geology

U3823_Marampa_ESIS_Final.docx
Page 47 of 244

September 2012
SRK Consulting (UK) Ltd Marampa Iron Ore Project ESIS — Main Report

Cape!

ment S

Diorite Dyke
Gneissic Unit
Quartz Mica Schist

Matukia Pros) t 0 20 40 60 80 100m

Specularite Quartz
lica Schist

CROSS SECTION 962 800mN

Figure 4.5: Matukia Prospect Interpretive Geology

[PMS] Piemontite Mica Schist

U3823_Marampa_ESIS_Final.docx
Page 48 of 244

‘September 2012
SRK Consulting (UK) Ltd

Marampa Iron Ore Project ESIS — Main Report

Table 4-2: Indicative production schedule

Marampa Scoping Study Production Schedule, Jun‘12

Ver.6b1:15Mtpa Option aos | 2016 | 2017 | zoe | 2019 | 2020 | 2021 | 2022 | 2023 | 2024 | 2025 | 2026 | 2027 | 2028 | 2029 | 2020 | 2021
Annual Summary
Physicals Schedule
Physicals Total
Weste Mined it | 677928 44 | 3,190 | 23,761 | 23,400 | 22,736 | 63,958 ) 67,990 61,786
Ore Mined it] 535373 2646 _|_ase9_| 25,813 | 39,620 | 43,955 | 30,737 |_ 31,750 38,266
Total Mined ir [2213301 329 | 117% | 43574 | 63,021 | 93,600 | 94593 | 93,740 100,012
Ore Stockpiled ut | 58,050 zgas | 4348 | 10,761 | 9229 | 9a97 | 1208 381
Ore Reclaimed kt | 56,050 49s | 2855 | 1,880 | 3,215 | 9455 | 7,245 3243
ROM Rehandlle 2% = kT | 107,967 wy | 3542 | 6651 | 7.455 | 7.599 | 7,799 8230
Direct Feed sox kT | 427,408 3,790_| us? | 26617 | 23a18 | 30,395 | 21,196. 32,918
Total Pracess Feed it | 535373 azar | 17,708 | 33271 | 37,273 | 37,994 | 38,990 4,108
Oxide Processing kt | 44985, 477 | 779 | 11,073 | 13,287 | 6318
Non-Oxide Processing tt _| 490388 3999 | 22,198 | 24026 | 31,675 | 28,994 i148
Total Processing tr | 535373 4737 | 17,708 | 33271 | 37,273 | 37,994 | 29,994 4,148
Few | 272 330 | 232 | aoe | 23 | aa | 22 28
Siow | 415 sa | asa | zaa | aos | a7 | aoa 29
alos | 5.8 55 6.0 53 62 62 58 58
Tims | 0.24 023 | o24 | oz | 25 | 025 | 023 0.23
tos | 2.58 am | 229 | asa | 2e0 | 29 | 298 247
pe] 0.3 oot | 095 | aos | ose | om | sz 0.16
sw | 000 om | om | oor | oo | om | on 0.00
[Concentrate Praduction
Oxide it] 13.204 2800 | 3750 | 5,000 | 5000 | 2350 200 | 300 str
Non-Oxide it_|_ 135,923 4790_|_ 3660 | 19000 | 12,550 | 15,000 | 15,000 | is.000 | 14,800 | 14,700 | 15,000 | 14286 | 15,900 | 15,000 | 15,000 | 437
Total Concentrate kt | 205,137 2,500 | $540 | 14660 | 15,000 | 15,000 | 15,000
Shipped Concentrate it 1800 | 8,400 | 15,000 | 15,000 | 15,000 | 15,000
Concentrate Stocks it 7o_| s | soo | so | so | soo

U3823_Marampa_ESIS_Final.docx

Page 49 of 244

September 2012
SRK Consulting (UK) Ltd Marampa Iron Ore Project ESIS — Main Report

The development sequences for the deposits, over the full Project development, can be
summarised as follows:

e — Rotret pit development in four pit phases:
° Oxide pit development in two phases, southern part first;

° Deeper pit development in two pit phases, southern part first.

e — Mafuri pit development in six pit phases:

° Oxide pit development in two pit phases, first the wider area at west and then
along strike to east;

° Deeper pit development in four pit phases, first the wider area at the west, then
the two pit phases along strike to east and final southern wall cutback along
strike.

e  Gafal pit development in six pit phases:
° Oxide pit development in three pit phases from west to east (Gafal South last);

° Deeper pit development in three pit phases from west to east (Gafal South last).

e  Matukia pit development in three pit phases:
° Oxide pit development as a single phase;

° Deeper pit development in two pit phases along strike, first stage located
centrally and second phase cutting final walls along strike.

Once the Rotret Pit and the third phase of the Mafuri Pit are complete, they will be backfilled
with waste rock from further expansion of the Gafal Pit and an extension of the Mafuri Pit to
the south-east. The Matukia Pit will be used to store 120 Mm° of tailings towards the end of
the mine life.

Surface water management

Major drainage diversion works are required prior to and during the development of the Mafuri
oxide pit and Mafuri expansion towards Gafal open pit, as the eventual pit is likely to totally
cut across the Gafal stream. The proposed sequence of mining and backfilling of pits (filling
approximately 50% of the pit areas with waste and tailings material, reducing the area
required for the WRD) listed below will determine the timing for the various components of the
drainage diversion works required.

e Development of the western part of the Mafuri pit first, making it available for waste
backfilling (from the development of eastern pit areas) after year 5;

e Completion of Matukia pit by year 9, making it available for tailings storage for the rest of
mine life;

e Completion of Rotret pit by year 10, making it available for waste backfilling from the later
pit phases in the Gafal West and Mafuri East areas; and

e Completion of the Mafuri eastern and Gafal western pit boundaries (adjoining) last to
delay the Mafuri East stream diversion towards the end of mine life.

There are no major drainage routes crossing through the Gafal and Rotret open pits as they
are located mostly at higher ground. Significant flows are not expected through the two
streams crossing the Matukia pit as the catchment areas feeding these streams are small.
Major drainage works are however required for the development of Mafuri pit in phases,
preliminary plans for which are summarised below and depicted in Figure 4.6 to Figure 4.8.

U3823_Marampa_ESIS_Final.docx September 2012
Page 50 of 244
SRK Consulting (UK) Ltd Marampa Iron Ore Project ESIS — Main Report

4.2.3

Further detail on the water management plan for the mine will be developed during feasibility
studies.

e Adrainage channel (5 m width) will be required to divert the Mafuri West stream before
the start of mining Mafuri oxide pits (year 2). With the exception of a 200 m section
cutting through a hill, the drainage channel to the west of the pit boundary will be
generally shallow. Some sections of the channel will require bunding to divert the water
from the pit. The material excavated for construction of the channel (50 000 bem) will be
used to construct this bund.

e Excavation of a major drainage channel (maximum depth 10-12 m and length 600 m) at
the north of the Mafuri pit to divert the water from the Mafuri East stream before the
development of last phases of Mafuri and Gafal pits (~ year 8).

e As the channel excavation at the north of Mafuri is completed, mining and waste
backfilling of the Mafuri pit in the central area will be finalised to allow diverted water to
cross the Mafuri pit. Suitable materials and construction methods will be used to seal the
channel over the waste backfill.

e After the construction of the channels listed above (~year 8), the water flow in the main
Mafuri West stream will be diverted by means of a bund. This will cause damming to
approximately 3-4m depth in the lower catchment as the water level rises and flows
through the newly excavated channel further north.

The expected layout at the end of Stage 2 mining is shown in Figure 4.8.

Mining operations

Conventional open pit mining methods including drilling, blasting, loading and hauling will be
used. Ore will be transported from the pits via haul truck and taken directly to the
beneficiation plant area, located approximately 6 km from the pits. Mining will be conducted
on a 24 hour basis, with three crews working two 12 hour shifts.

The waste to ore strip ratio is expected to be 1.2 over the life of mine and approximately 0.4
when mining the oxide material (Stage 1). Where possible, waste material mined will be used
for the construction of access and haul roads, as well as for construction of the embankment
for the tailings storage facility.

Haul roads will generally be constructed to a width of 18 m. Underpasses will be required at
the Makeni Highway in two locations, one to the west of Lunsar and the other to the east of
Lunsar (see locations on Figure 4.1). The haul roads will be designed to achieve a haulage
level a few meters above the maximum standing water level.

Blasting activity during the mining of oxide material will be minimal, with the rate of activity
increasing as the mining of fresh ore (Stage 2) commences and would generally occur during
the day time only. Blasting is likely to utilise ammonium nitrate-fuel oil (ANFO) as a bulk
explosive and non-electric surface and down hole delays. Each hole will be stemmed prior to
blasting.

U3823_Marampa_ESIS_Final.docx September 2012

Page 51 of 244
SRK Consulting (UK) Ltd

Marampa Iron Ore Project ESIS — Main Report

MAFURT OXIDE |
WASTE DUMP

gei000)N —

RSIGN CHANEL
Zz GAFAL OXIDE
WASTE DUMP

asah ine

Swamp Area |

ROTRET OXIDE
WASTE, DUMP

jarampa

Southwest Site

Jxide Open Pits

00

ning Solutions Gonsultane

Figure 4.6: Layout for Stage 1 mining, showing preliminary surface water management design

U3823_Marampa_ESIS_Final.docx
Page 52 of 244

September 2012
SRK Consulting (UK) Ltd

Marampa Iron Ore Project ESIS — Main Report

MAFURT EXTERNAL
WASTE DUMP:

HAUL-ROAD.

77 E

cone

GAFALEXTERNAL
WASTE DUMP

SETTLEMENT, POND

p Area Sem

Swamp Area.

Swamp Area

oF Swamp Ar

ROTRET EXTERNAL
WASTE DUMP

Merampa Iron
Southwe:

Sit

Kral (ATE

seon00

Figure 4.7: Layout for Stage 2 mining, showing preliminary surface water management design

U3823_Marampa_ESIS_Final.docx
Page 53 of 244

September 2012
SRK Consulting (UK) Ltd Marampa Iron Ore Project ESIS — Main Report

Haul RoADY

MAFURI EXTERNAL
WASTE DUMP

GAFAL EXTERNAL

WASTE DUMP Swamp Area

| 3 \

[| Ib S .,
BACKFILL{! DIVERSION, ~ * oiversion

{
MAE URL_EINAIL (

HAUL ROAD

om Rees

- eZ
" GAFAL ao pu

Swamp Area (Potential Backfill

SS See =

Swamp A
Hea ti WASTE DUMP

ROTRET EXTERNAL
WASTE DUMP

Figure 4.8: Layout at end of mine, showing backfilled pits and preliminary surface water management design

U3823_Marampa_ESIS_Final.docx
Page 54 of 244

September 2012
SRK Consulting (UK) Ltd Marampa Iron Ore Project ESIS — Main Report

4.2.4

Preliminary hydrological and hydrogeological studies indicate major dewatering operations will
be necessary to manage the combination of rainfall runoff and groundwater inflow.
Dewatering requirements, based on seasonal conditions, will range from less than
10,000m°/d to greater than 40,000m°/d at maximum pit development. Dewatering is likely to
be achieved through a combination of groundwater abstraction ahead of mining, and in-pit
sump dewatering. The excess water will pumped to settlement ponds before release to the
natural water courses that drain to the Rokel River with a proportion directed to the TSF
during the dry season.

Mining equipment

The preliminary estimates of the mining equipment required for the production schedule is
provided in Table 4-3. The numbers may vary slightly over the mine life depending on the ore
and waste haul distances. The truck requirements per excavator are relatively high due to the
6 km ore haulage to the plant site and generally low waste to ore ratios. Based on 300 mining
days per year (assuming about 60 days lost due to high rainfall), it is estimated that up to
about 85 kt ore would need to be transported per day from the pit to the beneficiation plant
(requiring approximately 350 movements in a 240 tonne truck), and 120 kt rock waste per day
(requiring approximately 500 truck movements between the pits and the waste rock dumps).

Table 4-3: Mining equipment

4.2.5

Mine development Stage Stage 1 Stage 2
Liebherr R984C Excavator 2 2
Caterpillar 777D/F D/Truck 12 16
Liebherr R995 Excavator 6
Caterpillar 793 D D/Truck 48
Cat D10T Dozer 2 8
Cat 16M Grader 1 6
Cat 773D WT Water truck 2 6
Caterpillar 992 FEL 1 2
Tamrock Drill 1 2
2 8

Reedrill SKSS Drill

The workshop for servicing the mining equipment will be located to the north of Mafuri Pit
(location shown on Figure 4.1) and include 5 maintenance bays and a washdown bay. If the
wash down only involves the removal of external dirt and dust, a sedimentation process will
be used to reduce the total suspended solids content before discharging the waste water. If
machinery, engines, engine parts and other equipment are being cleaned, then the washdown
bay will drain through an appropriate filtration system consisting of a holding tank and
oil/water separator.

Hazardous materials (reactive, flammable, corrosive and toxic) will be stored in clearly
labelled containers (in a designated storage area) and vehicles. Storage and handling of
hazardous materials will be in accordance with local regulations, and appropriate to their
hazard characteristics. Fire prevention and secondary containment will be provided for the
workshop and storage facilities.

Explosives storage

The daily bulk explosive requirement for the mining operations will be minimal during the

U3823_Marampa_ESIS_Final.docx

Page 55 of 298
SRK Consulting (UK) Ltd Marampa Iron Ore Project ESIS — Main Report

4.2.6

Stage 1 mining operation. For Stage 2 it will vary between 25-40 tonnes per day, depending
on the depth of the pits and strength of the rocks mined. Approximately two weeks supply of
bulk explosives will be stockpiled at the site in a purpose built shed, the location of which is
indicated close to the Gafal waste dump on Figure 4.1. The shed will be designed, structured,
ventilated and secured based on Australian standards (AS 2187) or other acceptable
international standards. It is expected that approximately 1-2 bulk explosives trucks will arrive
to site daily for 4-5 days of the week, with detonating explosives and other accessories
transported every 1-2 weeks,

A steel container transportable explosives magazine, built to industry standards, will be
located away from other installations and critical infrastructure. The magazine will be secured
for access to authorised personnel only, ventilated sufficiently, provided with adequate lighting
and electrical wiring in compliance with regulations.

The detonators and explosives for the site will be transported separately in containers and
vehicles built to appropriate standards. Licensed professionals and equipment and a
sufficient level of security personnel and equipment will be employed during the transport of
the explosives. The explosives at the site will be handled by the licensed shot firers and
appropriate equipment will be used in transportation and installation before the blasts.

The explosive storage areas will be located and drained adequately to prevent any flooding.
The explosives magazine will be effectively earthed against lightning. The explosive
structures will be marked clearly in the site plans, and the facilities and equipment will be
clearly signed for identification.

Waste rock dumps

Excavated waste rock over the life of the mine is estimated to total approximately 612 Mt
(Table 4-1), and will initially be transported via haul trucks to four WRDs, one adjacent to each
pit. The exact configuration of the WRDs will depend on the final pit outlines, though the
dumps are currently anticipated to have an average height of between 15 and 20 m above
natural topography during Stage 1, increasing to 50 m in height by the end of mine life. In
addition to the external waste dumps, a total of approximately 200 ha of earlier mined out pits
will be backfilled progressively with the waste mined from later pit stages.

The approximate areas of disturbance for each of the final waste dumps are as follows:

e 100 ha Gafal waste dump

e 100 ha Mafuri waste dump

e 350ha Matukia waste dump

e 250ha Rotret and Gafal waste dump

e 800ha Total area required for external waste dumps

During Stage 1, a relatively large amount of laterite low grade ore will need to be stockpiled.
This stockpiled laterite material will be reclaimed during the Stage 2 operation and blended to
make up 10% of the process plant feed. It is proposed that the ROM and long-term stockpile
area will be used for this purpose. The preliminary estimate of area requirement for the ROM
pad and long term ore stockpiles is approximately 100 ha.

The waste dumps will be constructed in 20 m lifts as the final face slopes are formed
progressively as each lift reach the area limits. The waste dump face slopes will be less than
20 degrees with 10 m wide berms located between 10-20 m vertical intervals to prevent
erosion from high rainfalls. The overall slope of the waste dumps will be 16-18 degrees.

U3823_Marampa_ESIS_Final.docx

Page 56 of 298
SRK Consulting (UK) Ltd Marampa Iron Ore Project ESIS — Main Report

4.2.7

43

4.3.1

Any waste that might be an environmental concern and any oxide waste that might be a
stability concern will be dumped internally within the dumps and covered with neutral waste to
protect against weathering. Geochemical investigations have been completed on expected
waste rock samples from the four pits, as well as the expected ore, concentrate and tailings
materials and reveal low potential for acid generation. Leaching of metals from the waste rock
is also unlikely (although further geochemical assessment will be conducted to confirm this).

Drainage channels will be constructed around the waste dump areas and through the waste
dump slopes, as necessary, to direct the surface water flow to the settlement ponds. The
settled water in the ponds will be released to environment with regular water quality tests
performed to monitor the quality of the discharge. If the water in the pond exceeds the agreed
water quality standards, it will be contained until it complies or redirected to the TSF.

Topsoil
Topsoil recovered from the pit and waste dump areas will be stored separately and used for
the rehabilitation of the waste dump surfaces and other structures.

Processing

The beneficiation plant will consist of facilities and areas for crushing, stockpiling, ore
reclamation, grinding, wet high intensity magnetic separation (including roughing and
scavenging, regrinding, cleaning and recleaning), concentrate thickening and filtration, tailings
thickening and utilities, and reagent storage. The general arrangement of the beneficiation
plant (showing the components for Stage 1 and the additional components for the Stage 2
expansion) is shown on Figure 4.10’. The TSF and rail loading spur will be located close to
the beneficiation plant (Figure 4.1).

Stage 1 Beneficiation Plant

During Stage 1, processing will treat oxide ore only to nominally produce 2.5 Mtpa of iron ore
concentrate, although the actual production output will be matched to the tonnage of sales in
place at the time. The process flowsheet for Stage 1 is shown schematically in Figure 4.9.
Parts of the Stage 1 process plant will be constructed at a larger capacity, to facilitate the
Stage 2 expansion. The Stage 1 process plant will include the following key components,
shown on Figure 4.10:

e 5 Mtpa primary crushing module;

e 2.5 Mtpa wet scrubbing module;

e 2.5 Mtpa Wet High-Intensity Magnetic Separation (WHIMS) plant;

. 5 Mtpa concentrate thickener;

e 5 Mtpa tailings thickener;

e 2.5 Mtpa concentrate pressure filtration facility;

e 1,000,000 tonne linear product stockpile including stacking equipment; and

e  Arail spur to connect to the Project to the existing Tonkolili to Pepel railway line.

Oxide ore will be hauled from the pits to the beneficiation plant and deposited by haul truck
either directly into the primary crusher, or stockpiled on the ROM ore pad before being loaded
by front end loader into the primary crusher. The primary crushing plant will consist of sizers

” Note the pipeline to Tagrin port shown on this layout plan is not included in the scope of this ESIA

U3823_Marampa_ESIS_Final.docx

Page 57 of 298
SRK Consulting (UK) Ltd Marampa Iron Ore Project ESIS — Main Report

4.3.2

(toothed rolls crushers) to reduce the ore to rocks of less than 250 mm. The ore will then be
fed by conveyor to a rotary wet scrubber where it is further reduced in size to 850 yum.
Scrubbed material will be pumped directly to the rougher magnets within the WHIMS circuit.
Scrubber oversize material will be directed to a temporary stockpile and will be processed
through the comminution circuit for the fresh ore, when it is installed in the Stage 2
beneficiation plant.

The scrubbed ore will be processed initially via three sequential stages of WHIMS including
initially, two stages of roughers and a scavenger stage. The scavenger WHIMS units will be
operated at higher field strength to maximize overall iron recovery. The non-magnetic fraction
from the scavenger stage will be the final beneficiation plant tailings stream, which will be
thickened prior to disposal to the TSF. The scavenger concentrate will be reground to a top
size of 180 ym before recycling to the first stage rougher WHIMS unit to optimize iron
recovery from the beneficiation plant.

The concentrates from both the rougher stages will be screened at 250um, with the -250um
fraction reporting directly to the cleaner WHIMS units. The +250um fraction will undergo
regrinding in closed circuit with a 250um screen before proceeding to the cleaner WHIMS
magnets. The cleaner tails will be directed back to the rougher WHIMS, whilst the cleaner
concentrate passes to the recleaner stage. The final concentrate product from the recleaner
stage will have an iron grade of approximately 65% iron with low levels of deleterious
elements. The recleaner tailings are returned to the cleaner magnetic separators.

All of the WHIMS magnetic separators require significant amounts of wash water to remove
the magnetic fraction from the WHIMS magnet matrix. The concentrate fractions will be
dewatered using hydrocyclones, and the cyclone overflow streams will be recycled within the
plant as wash water.

The final concentrate is flocculated and thickened to approximately 65% solids via a
conventional thickener and then pumped to three agitated slurry holding tanks of
approximately 4,580m? each with surge capacity to store concentrate for approximately 20
hours of plant operation. The clear thickener overflow will be returned as wash water for the
cleaner and recleaner magnetic stages. From the holding tanks, thickened product will feed a
pressure filtration plant for dewatering. The filter cake (with a moisture content of
approximately 8%) will be stacked onto 1,000,000 tonne linear stockpiles adjacent to the rail
siding. Front end loaders will recover the product from these stockpiles for loading into the
rail cars, for transport to Pepel port.

Supernatant water from the TSF will be recovered and recycled within the beneficiation plant.

Stage 2 Beneficiation Plant expansion

During Stage 2, processing will continue to treat oxide and/or fresh ore to nominally produce
up to 15 Mtpa of concentrate. The process flowsheet for the full Project (Stage 2) is shown
schematically in Figure 4.9. The Stage 2 expansion will generally replicate the Stage 1
process plant modules, but will also add a secondary and tertiary crushing and screening
plant to process the harder fresh ore material (Figure 4.10).

U3823_Marampa_ESIS_Final.docx

Page 58 of 298
SRK Consulting (UK) Ltd

Marampa Iron Ore Project ESIS — Main Report

tage 1

ROM Feed MARAMPA EROCESS FLOW SHEET
a

age }

=. : aad

Floceulant

‘Mag Cons Thickener

PEPEL PORT

Figure 4.9: Schematic process flow diagram for Stage 1

U3823_Marampa_ESIS_Final.docx

Page 59 of 298

‘September 2012
SRK Consulting (UK) Ltd Marampa Iron Ore Project ESIS — Main Report

MARAMPA PROCESS FLOW SHEET
Stage 2

Primary Ore Comminution Circuit

Secondary & Tertiary Crushing

PEPEL PORT

we...

Figure 4.10: Schematic process flow diagram for Stage 2 (full development)

U3823_Marampa_ESIS_Final.docx ‘September 2012
Page 60 of 298
SRK Consulting (UK) Ltd Marampa Iron Ore Project ESIS — Main Report

4.3.3

The expansion will add the following key components at the beneficiation plant:

e 2x5 Mtpa primary crushing modules;

e 1x2.5 Mtpa wet scrubbing module;

e 3x 5Mtpa secondary / tertiary crushing and screening modules;

e 3.x < fine ore stockpile stacking equipment and six fine ore stockpiles, including 6 x 2.5
Mtpa tunnel reclaim systems;

e 6x 2.5Mtpa primary ball milling modules;

e  5x2.5 Mtpa WHIMS plant;

. 2 x 5 Mtpa concentrate thickener;

e 2x5 Mtpa tailings thickener;

e 2.5 Mtpa concentrate pressure filtration facility; and

e 4xconcentrate slurry storage tanks.

Oxide ore will continue to be processed as described in Section 4.3.1, but at an increased
capacity of concentrate production. Fresh ore will be blended with a minor component of
laterite ore and fed from the primary crusher directly to the secondary / tertiary crushing and
screening plant. The crushed -10mm product from this plant will then be discharged to fine
ore stockpiles for temporary storage. Tunnel reclaimers will recover the fine ore from the
stockpiles and convey it to the primary ball milling circuits. The primary ball mills will operate
in closed circuit with vibrating screens, creating a milled product finer than 850um. This will
then proceed to the rougher magnets in the WHIMS circuit. From here the two ore types are
processed in the same way, following the description in the section above.

During Stage 2, 1.8 Mtpa (or up to 3.4 Mtpa) of concentrate will continue to be railed to and
stored at Pepel, for subsequent export, while the remaining concentrate will be exported via
the port of Tagrin.

The entire plant will be controlled using modern instrumentation including magnetic
flowmeters, level sensors, density control systems (non-radio-active), automated valves,
variable speed motors, etc. These units will be integral components to a computer operated,
intelligent process logic control system, which will be managed by trained beneficiation plant
operators from central Control Rooms situated within the plant.

Reagents

As the processing circuit is largely based on physical separation techniques, few chemical
reagents are required. The only reagent required is flocculant, which is used to thicken the
concentrate and the tailings to accelerate the settling of fine solids out of the slurry. Other
materials used in the process are described in Table 4-4. The reagents storage area at the
beneficiation plant is shown on Figure 4.11 as item 13 and on Figure 4.12 as item 20.

U3823_Marampa_ESIS_Final.docx September 2012

Page 61 of 298
SRK Consulting (UK) Ltd

Marampa Iron Ore Project ESIS — Main Report

oc250 an

eh) @
ITEM | AREA DESCRIPTION

i ‘ei | Fina Goa
2 Serine asa CON
3 coh | oxte sense
7 see | nounier ASIF SPARATON

sexe on 5 Sout | REGRND AND SEAVER RECRHO LS
¢ soir | Gather HR@ETE SEPA
7 Souz | RECLEANER HACE SEPARATION
' se | We GNGNTRNTE WORE AND FRAN
Hi bese |W eA TANT CNR
* See | CONC STQPAE,STACER TED COWEYOR AD STACKER
* vee | Tans RB
# bere | REAGENTS
2 sere | EAGT STomAGE
* bore [UTES - waren
= Sexe | UTES aR
coer | Veh WAShCEW NE FEL
7 ‘eer | sro
* 0a |sonnisexTow BUEN
® ‘ect | worcier :
we | ae | even pow 4
Fy 55 | Pawn staTOW

Figure 4.11: Benefici

ion plant layout for Stage 1

U3823_Marampa_ESIS_Final.docx

Page 62 of 298

‘September 2012
SRK Consulting (UK) Ltd Marampa Iron Ore Project ESIS ~ Main Report

¥
NORTH
se4st0
wat
ma
we ®
I cS _®
(TEM [AREA Lr
o Es -
a os |

5 369

64000 ax 5 ea
é 360
7 360
o 32
3 Eas
® ean
ol ES)
® eet
3 eur
% xe
5 xs
‘ x
7 xs
2 2 mam sta
ra So MM stace 2
Fy x
2 xo
2 er
2 usr
Fa “a
%

963500 at m
Fa
5

Figure 4.12: Beneficiation plant layout, showing Stage 2 expansion

U3823_Marampa_ESIS_Final.docx September 2012

Page 63 of 298
SRK Consulting (UK) Ltd Marampa Iron Ore Project ESIS — Main Report

44

4.4.1

4.4.2

Table 4-4: Reagents and other materials likely to be used in the beneficiation plant

Name Use Hazard Quantity Containers
rating used (t/a)

Concentrate thickener- to Non 20 grams 1 Tonne Bulk
Flocculant Anionic type . per tonne

accelerate solids settling hazardous Bags

of solids

Tailings thickener — to 20 grams
Flocculant Anionic type accelerate solids settling Non ous per tonne bane Bulk

process of solids 9
Equipment oil, coolants Mobile equipment and Hazardous TBD 200 L drums
and hydraulic fluids vehicles

* Classification is based on the United Nations (UN) Recommendations on the Transport of Dangerous
Goods - Model Regulations (UN, 2009)

Tailings storage facility

A TSF will be constructed in two phases, as shown in Figure 4.1, and will store tailings for the
first 12 years of the operation. Following this period, tailings will be stored within the mined
out Matukia Pit.

Tailings and TSF decant water pipelines

Tailings material and TSF decant water will be transported to and from the TSF respectively
via HDPE pipelines (1 km pipeline in each direction). The pipelines will be above ground, but
buried under a protective soil mound, and if stream crossings are required these will be
handled via bridges. No pump stations will be required along the pipelines

TSF design

A conventional multiple cell valley-type TSF will be constructed across three adjacent valleys
north of the processing facilities (figures showing the proposed layout of the TSF and
embankment wall construction can be found in Appendix E. The final configuration of the
facility will cover 750 ha and will have the capacity to store approximately 200 Mt of tailings.

The facility will be constructed in stages, using perimeter embankments around the four sides
of the facility along ridgelines. The starter embankments of the TSF will be constructed to a
maximum height of 23 m, and will be raised by upstream construction techniques in stages (3
x 5m lifts) to a maximum embankment height of 38 m, with a nominal freeboard of 5m. The
facility will be unlined due to low permeability of in-situ bedrock.

Construction materials for the starter embankment will include clayey gravel sourced from
borrow areas within the final TSF footprint. Borrow material from within and outside the
footprint will also be used for upstream construction and mine waste may also be used during
the later years of the facility life.

A decant system and under drainage will be constructed to recover supernatant water from
consolidation of the tailings material. At start-up, the decant system will consist of temporary
pumps (land based or floating pontoon mounted). After Year 3 a fixed pump decant within
each TSF cell will be utilised for supernatant water recovery. The decant towers will comprise
slotted pipes stacked vertically and surrounded by clean filter rock. The decant towers will be
raised along with the perimeter embankments. Access to the decant facilities for light
vehicles and maintenance equipment will be via a decant access way constructed from
gravelly borrow materials or mine waste. Return water will be pumped back to the plant for
re-use in the process.

U3823_Marampa_ESIS_Final.docx September 2012

Page 64 of 298
SRK Consulting (UK) Ltd Marampa Iron Ore Project ESIS — Main Report

4.4.3

An under drainage system will also be constructed to assist in the recovery of water, reduce
the potential for seepage losses and to prevent embankment failure. The under drainage
system will comprise a collection trench positioned upstream of the main embankments that
will drain to pump sumps. Pumps deployed down an inclined borehole will allow recovery of
water. The under drainage lines will typically comprise a shallow geotextile lined trench
backfilled with coarse aggregate. At the top of the trench geotextile will be wrapped and
stabilized with select rock. Water collected in the under drainage system will be pumped to
the decant area and hence back to the plant for re-use in the process.

The TSF will be designed such that upslope catchment areas will be small to limit watershed
(clean) run-off into the tailings area. Runoff will be by incident precipitation only. The facility
will be designed to contain a 1 in 1000 average recurrence interval three-day precipitation
event, whilst maintaining a freeboard of at least 0.3 m. As it is situated on an elevated area
relative to its surroundings, stormwater flow will naturally be directed away from the TSF.
Management of stormwater on the TSF will therefore not be required.

Table 4-5: TSF design criteria

Design component Criteria
Throughput 22.8 Mtpa (max)
Solids content 60% (by weight)
Density Dry density 1.5 t/m*
Seismic Operating basis earthquake loading 0.06g (0.6 mis’)
Post-closure maximum credible 0.1g (0.1 m/s?)
earthquake loading
Hydrology Embankment levels Will contain design storm event while
maintaining 0.3 m freeboard
Design storm 1 in 1000 year return 3-day

precipitation event

TSF operation

Tailings will be deposited using sub-aerial deposition techniques from multiple spigot locations
located on the main and saddle embankments. At start-up, tailings deposition will be from the
main (northern) embankment, which will lead to the formation of a beach up the valleys,
moving in a south westerly direction. Temporary pumps for supernatant water recovery will
move up the valleys as the tailings and water levels rise.

The location of tailings spigots will be changed as required to ensure tailings beaches slope
towards the decant area and to direct the supernatant water pond away from the containment
embankments and maintain it around the decant facilities. The pond will be minimized as far
as practicable (while maintaining enough water to keep the tailings material moist and thereby
prevent tailings dust generation) to reduce evaporation and maximise water return.

Once the TSF is fully operational, water volumes surplus to plant and site requirements will be
removed from the TSF and discharged downstream via silt traps / constructed wetlands.
Discharge of water will be required to maintain constructability of the proposed upstream
embankment raising construction method and also embankment stability. Embankments,
tailings delivery and deposition, and water recovery systems will be inspected frequently by
an operator or shift supervisor (at least once per production shift) to limit operational
problems. Groundwater quality and quantities will be monitored frequently and the design
and operation of the TSF will be inspected by a qualified geotechnical engineer at least once
per year.

U3823_Marampa_ESIS_Final.docx September 2012

Page 65 of 298
SRK Consulting (UK) Ltd Marampa Iron Ore Project ESIS — Main Report

45

4.6

As the TSF is situated on an elevated area relative to its surroundings, storm water flow will
naturally be directed away from the TSF. Management of storm water on the TSF will
therefore not be required. An emergency spillway will be installed as part of the TSF design to
manage discharge, should this occur.

Geochemical characterisation of the tailings material (ARDML potential) has indicated that it is
unlikely to generate acidity, but will also have limited buffering capacity. Net Acid Generation
(NAG) test leachate analysis of tailings samples also revealed little potential for leaching of
iron or trace metals from the metallurgical samples. For further detail refer to Marampa Iron
Ore Project ARDML Baseline Assessment Report (SRK Consulting, 2011), included in SD 6
of Volume 3.

Power supply

Power will be supplied to the Project using HFO generators, which will be introduced in stages
to match the staged development of the Project. A power station will be constructed close to
the beneficiation plant and rail spur line (Figure 4.1) and will be sized in accordance with the
details in Table 4-6.

Table 4-6: Power station capacity and requirements

Stage 1 (MW) Stage 2 (MW)
Demand Installed Demand Installed
22 45 115 145

The average HFO consumption would be approximately 4 t/h, based on an average specific
fuel consumption of 190 g/kWh. The HFO will be stored in steel tanks contained within a
bunded facility. The tanks will be sized to provide 1 month of total storage capacity (3,000 m°
for Stage 1 and 15,000 m?® for Stage 2). HFO will be delivered to site by means or road
tankers owned and operated by a third party supplier.

Power will be generated at a medium voltage of 11 kV and will be distributed to the various
load centres at the same voltage. Each load centre will consist of a step down transformer(s)
and Motor Control Centres (MCC’s). The Low Voltage power supply will be reticulated at
550 V.

As the majority of the power usage will be within the beneficiation plant, the power plant will
be located as close as possible to minimise the length of transmission lines, and hence
maintenance, energy losses and probability of outages.

Water supply

To reduce the demand on local water sources, the majority of the water used in the process
will be sourced from rainfall captured in the TSF. A preliminary water balance established for
the Project, indicates that approximately 8,000m® of make-up water per day would only be
required during the dry season. The maximum demand is estimated at approximately 1250
m*/hr.

During the dry season the plant make-up water will be pumped from a newly constructed
pumping station on the Rokel River, positioned to the south of the plant (exact location yet to
be identified). Once the Project is operational, containment, controls and mine dewater input

U3823_Marampa_ESIS_Final.docx September 2012

Page 66 of 298
SRK Consulting (UK) Ltd Marampa Iron Ore Project ESIS — Main Report

will provide routine closed cycle use, with top-up from the river supply if and when required.

The pump station at the Rokel River will contain electric pumps that will pump water via a
buried HDPE pipeline to the plant site. The water at the plant site will be stored in 2 steel
tanks, each 5,000 m> capacity, from where it will be distributed.

Raw water will be clarified and filtered for use as potable water. Potable water will be
distributed to the plant and to a header tank in the accommodation village.

Details of the proposed water storage facilities for the mine site are provided in Table 4-7. As
indicated in Figure 4.13, four settlement ponds (one downstream of each open pit and WRD)
are included to manage stormwater runoff. Additional ponds may be required at the
beneficiation plant, long-term stockpile area and TSF, but the size and location of these ponds
is yet to be confirmed.

Table 4-7: Water storage facilities

Facility Location Storage Structure | Water source(s) Destination (and
capacity final use of water)
Raw Beneficiation | 2 x 20,000m° | Steel « Pumped from « Beneficiation
water tank | plant tanks Rokel River plant
¢ Potable water
treatment
system
¢ Fire water
system
¢ Mine site fresh
water tank
Process Beneficiation | 2 x 20,000m* | Steel « Raw water Tank «Plant (process
water tank | plant tanks ¢  Thickener tank water)
overflow
e Reclaim water
from tailings

dewatering plant
© Storm run-off
from collection
pond/s
« Effluent from the
sewage treatment

plant
¢ Reclaim from
TSF
Storm Mine pits 50m x 200m; | Excavated | * Storm water ¢ Transferred to
water and WRD; Designed to pond runoff (and pit the process
settlement | Beneficiation | Store 1:10 - dewatering water water tank
ponds plant, year, 24-h in the case ofthe | ¢ Evaporation
stockpile storm event pit, if required) « Possible
area and during discharge if
TSF operation quality suitable
Mine Mine camp TBD Steel tank | * Potable water « Accommodation
camp treatment plant camp
potable
water tank
Mine site | Mine area TBD Steel ¢ Raw water tank e Dust
raw water tanks suppression
tank/s
U3823_Marampa_ESIS_Final.docx September 2012

Page 67 of 298
SRK Consulting (UK) Ltd

Marampa Iron Ore Project ESIS ~ Main Report

‘a

pore

ai:

ay

PROIECTS

on Ore Project

TILE

vere Site Plan

PLOT Ne &

End of Mine Lite ~ Meer BabkFill

DATE

oi /o6re012

SCALE,

1.20000

Figure 4.13: Site layout for end of mine showing locations of settlement ponds and water storage reservoir

U3823_Marampa_ESIS_Final.docx

Page 68 of 298

‘September 2012
SRK Consulting (UK) Ltd Marampa Iron Ore Project ESIS — Main Report

4.7

4.7.1

4.7.2

48

4.8.1

Concentrate transport

Stage 1 development

During Stage 1, iron concentrate will be transported from the mine site to the Pepel port by
way of an existing railway between Marampa and the port of Pepel. The railway and the port
itself have been refurbished and placed back in to operation. Both facilities are owned and
operated by African Railways and Port Services Ltd (ARPS), a subsidiary of AML. MIOL has
an access agreement with AML for access to the rail and port facilities at Pepel.

Spur line

A 3.0 km spur line (shown in Figure 4.1 with additional detail in Figure 4.11) will be built to
connect the Project with the existing railway at chainage 71 km (from Pepel Port). The line
will be a single turnout from the main line. Incoming (empty) trains would pass directly
through the junction along the spur line and on into the load out siding. A departure loop
parallel to the spur line will be required to hold trains awaiting access to the mainline. A
‘Points man’ station will be required at the north end of the loop to control switching into and
out of the main line as well as the switch from the departure loop.

Load out area

Returning empty trains will enter the load out siding head on. The locomotives will be
decoupled from the wagons and will continue on a loop to re-join the wagons on the western
end. The newly loaded train will leave the load-out area head on and will run to the departure
loop prior to being released onto the main line. | Switches in the siding area will be operated
by manual levers.

The load out area, shown in Figure 4.11, will include an 850 m-long track and a loading apron
of 10m width from which front end loaders will load the wagons. The loading apron will be
constructed on a suitably compacted sub base. Two 500,000 T linear product stockpiles will
located to the rear of the apron parallel to the track. The loaders will take material from the
part of the stockpile nearest the wagon being loaded.

Rolling stock
The rolling stock for ore transport will be supplied by AML, as part of the rail and infrastructure

agreement with MIOL.

Stage 2 development

During Stage 2, it is anticipated that product export as described for Stage 1 will continue, but
that the additional 13.2 Mtpa iron ore concentrate will be pumped to Tagrin Port via pipelines.
Details of the pumping system, dewatering and other activities associated with product export
will be described in the future amendment of this ESIA document.

Other site infrastructure and services

Roads and freight
Site roads

Roads will be constructed to connect the various components of the operation. Two large
haul roads will be required to transport ore from the Matukia Pit and the Rotret, Mafuri and

U3823_Marampa_ESIS_Final.docx September 2012

Page 69 of 298
SRK Consulting (UK) Ltd Marampa Iron Ore Project ESIS — Main Report

Gafal pits to the processing area. Each one of these haul roads will be approximately 6 km
long and the routes are shown on Figure 4.13. Smaller roads will also be required at the
beneficiation plant for light vehicles.

Two new road crossings will be required where the haul roads from the Gafal Pit and Matukia
Pit will cross the Makeni Highway. In these areas the Makeni highway will pass over multi-
plate arch culverts, through which the haul trucks will pass (see Figure 4.1 for the locations
and design detail of these road crossings).

The roads will be constructed from Laterite, which is naturally occurring in the upper soil
profile of the site. Preliminary investigations have confirmed the suitability of the in-situ
material for road construction. Water trucks will be used to minimise dust on the haul roads
during the dry season.

Freetown-Lunsar road

Inbound freight will travel from Freetown port to Lunsar via an existing sealed road (the
Makeni Highway). Specialized equipment will be supplied by the freight forwarder and
clearing agent to transport any oversized equipment to the site.

4.8.2 Storm water management

The high rainfall during the wet season will require effective drainage networks for process

and accommodation facilities. A water management plan will be developed to provide a

strategy for segregating two categories of water, defined either as impacted or non-impacted

(clean) water. Impacted water refers to run-off that potentially has low pH (acidic) or contains

elevated levels of naturally occurring metals or high sediment loads. Storm water settlement

ponds will form part of the drainage network to collect this impacted water. They will be sized
in accordance with EHS guidelines.

During normal operations, the sediment ponds will be cleaned out during the dry season, with

the collected sediment placed on the waste dumps for long term storage.

4.8.3 Waste management

A waste management plan will be implemented that:

e  Minimises waste generation by efficient use of resources;

e Reduces the volume of unavoidable waste through product selection, re-use and
recycling;

. Contains and isolates waste from groundwater and surface water, and enables storage,
treatment or collection of waste that does not result in long term impacts on the
surrounding environment; and

e Minimises the environmental impacts of waste hydrocarbons and chemicals through
appropriate storage, handling and disposal.

The types of wastes generated by the Project will include:

¢ General Waste:

- Domestic waste (e.g. plastic, paper, workshop wastes and domestic solid and food
wastes);

- Construction and industrial waste (wood, scrap metal, tyres, rubber, lights, batteries);

- Sewage.

e Hazardous Waste:

U3823_Marampa_ESIS_Final.docx September 2012

Page 70 of 298
SRK Consulting (UK) Ltd Marampa Iron Ore Project ESIS — Main Report

- Hydrocarbons (engine oils, lubricants etc.);
- Medical waste;
- Plant maintenance related chemicals (although only in small amounts).

Domestic and industrial waste will be disposed of in a dedicated landfill site built for the
purpose. Containerised sewage treatment plants will be used to handle sanitary waste water,
which will be installed at the beneficiation plant/office area, as well as the accommodation
camp. During construction, the village plant units will serve the construction camp. The
sewage treatment plants will be sized to accommodate the number of people working at the
Project.

Hazardous materials and waste will be stored in accordance with international standards.
Procedures will be prepared for the correct handling and storage of hazardous materials,
including the disposal of hazardous waste. Hazardous waste will be removed from site by a
licensed contractor for disposal in an approved facility, in accordance with the requirements of
controlled waste regulations.

4.8.4 Communications
Initial site communications during the early phases of construction will be via satellite. During
construction a mobile phone tower will be installed in a suitable position to enable coverage
across the operational mining area including the accommodation village, mining area and
beneficiation plant. Telephone and data network cables will service the site and
accommodation village and will be buried.

4.8.5 Accommodation
For Stage 1, a 115-man staff village / accommodation camp will be constructed to
accommodate operational expatriate and senior national staff. The camp will be expanded to
accommodate a total of approximately 210 personnel for Stage 2 of the development. The
staff village is shown on Figure 4.1 and will consist of:
e General Manager's quarters;
e — Senior Manager quarters;
¢ Manager quarters;
e Messing and laundry facilities; and
¢ — Recreational facilities.
Operator level and junior supervisors will be sourced and/or housed within the existing
facilities in Lunsar. Buses will be utilised to transport personnel to the site. During the
construction phase, contractors will make provision for temporary facilities to house their
personnel.

4.8.6 Medical services
A clinic will be constructed near the beneficiation plant, to be manned by an expatriate
paramedical team, assisted by local medical professionals. The clinic will be fitted out to
provide standard general practice patient care and to provide stabilisation of patients who
may be injured in an accident. Injured patients, once stabilised, will be taken by ambulance to
either the Lunsar hospital or medivac’ed to Freetown to the better equipped hospitals.

U3823_Marampa_ESIS_Final.docx September 2012

Page 71 of 298
SRK Consulting

Marampa Iron Ore Project ESIS — Main Report

Table 4-8: Management of non-mining wastes

Wastes Temporary storage Potential waste recycling Waste treatment Disposal

Non-hazardous waste

Domestic waste Non-hazardous waste transfer station | Paper, wood products, plastics and Landfill
metals recycling

Organic waste Non-hazardous waste transfer station | Composting Landfill

Tyres Non-hazardous waste transfer station | Recycling

Scrap — such as scrap metal, wood Non-hazardous waste transfer station | Recycling Landfill

waste, worn conveyor belt, used wear | (specifically demarcated containers)

liners

Inert construction material and Non-hazardous waste transfer station | Donate to local community Landfill

demolition debris (stockpiles)

Storage drums Non-hazardous waste transfer station | Returned to suppliers or recycling

Sewage sludge Wastewater treatment systems None Landfill

Flue gas desulfurisation waste; spent | HFO plant None

filter fabric and associated solids from

HFO plant

Hazardous waste

HFO sludge Hazardous waste storage depot None By approved contractor

Spent oil and lubricants Hazardous waste storage depot Recycling

Soils contaminated with hydrocarbons

Hazardous waste storage depot

Use in rehabilitation (once treated)

Bioremediation and then use for
rehabilitation

Clinic waste/ medical waste

In clinic in containers

None

By approved contractor

Hazardous waste from the plant area
and laboratory (including empty
storage containers)

Hazardous waste storage depot

None

By approved contractor

U3823_Marampa_ESIS_Final.docx

Page 72 of 298

September 2012

SRK Consulting Marampa Iron Ore Project ESIS — Main Report

4.8.7

4.8.8

4.8.9

Fire fighting

Buildings and locations of flammable materials will be fitted with fire extinguishers. A fire
water system will be installed consisting of fire hydrants, hose reels, a sectional pressed steel
tank, electric fire pumps (one operating, one on standby), an electric jockey pump and a
diesel engine driven emergency pump with auto start and control system. The pumps will start
automatically in the event of a pressure drop in the pipeline, indicating a hose reel or hydrant
valve has been opened. Fire water will be distributed in a ring main to the plant and to the
accommodation village.

Mobile Equipment

The following table summarises a preliminary estimate of the number and types of mobile
equipment (additional to the mining equipment listed in Table 4-3) allowed for as a permanent
fleet:

Table 4-9: Mobile equipment list for site operation

Number provided

Vehicle Stage 2
Stage 1 (additional)

LDV/Utility vehicles 38 14

Fire truck

Ambulance

Mobile crane — 50 t

Mobile crane — 20 t

Skid steel loader

Front end loader

Flat bed truck — 5t

Tractor trailer

Forklift — 5 t

Buses — 54 seater

Waste skip trailer

wla}afofrmo}alalrw}s}s]a]s

Rail load out Front end loaders

Fuel use and storage

Fuel will be stored on site during the construction and operation of the Project. Fuel will be
stored in steel tanks at the beneficiation plant (see location on Figure 4.11 (item 16) and
Figure 4.12 (item 23)) and contained in bunded enclosures, designed to international
standards, to prevent any contamination of the environment. Two types of fuel will be
consumed at the site:

e  HFO - for the power generating facility (Section 4.5); and
e Diesel fuel - for use in the mining fleet (Section 4.2.4) and mobile fleet (Section 4.8.7).

The storage facilities for HFO and diesel will be designed to provide a minimum of one month
operating capacity (3,000 m*® of each fuel type for Stage 1 and 15,000 m?® for Stage 2). It is
assumed that consumption (and therefore storage capacity) of HFO will approximately equal
that of diesel. Fuel will be supplied by road tankers from Freetown using third party suppliers.

4.8.10 Security

e MIOL will provide its own security for the site. The accommodation camp, process plant,

U3823_Marampa_ESIS_Final.docx September 2012

Page 73 of 298
SRK Consulting Marampa Iron Ore Project ESIS — Main Report

office and workshop areas will be fenced (all other areas will be unfenced).

4.8.11 Ancillary buildings

The following buildings have been allowed for in the design:

. Compressor house;

. Offices / administration building;

e Laboratory (with the capacity to process 100 samples per day, and including areas for
sample preparation, equipment and two offices);

e Workshops and maintenance facilities;

e Process equipment store;

. Reagents / oil stores;

e Refreshment and rest room facilities at the plant (for approximately 30 operators,
maintenance and warehouse staff);

. Dining / recreation area;

e Change house and laundry;

. Clinic and fire station;

. Communications centre / radio or satellite links; and

e — Security entrances — plant and accommodation camp.

4.9 Project implementation
This section outlines how the Project will be successfully implemented if approval to proceed
is received from the MIOL board and relevant regulatory authorities.

4.9.1 Project milestones
Subject to raising sufficient funds to finance the construction of the Stage 1 development, it is
expected that the Stage 1 operations will commence within 2 to 3 years of the Mining Licence
being granted.
While the Stage 1 development is in progress, the Company will conduct a feasibility study on
the Stage 2 expansion, with the target, subject to raising of sufficient funds to finance the
Stage 2 expansion, to commence construction of Stage 2 immediately after Stage 1 becomes
operational.

4.9.2 Operation management
The proposed organisation chart for the Project during operation is given below, though this
will be reviewed on an ongoing basis as the Project develops.

U3823_Marampa_ESIS_Final.docx September 2012

Page 74 of 298
SRK Consulting

Marampa Iron Ore Project ESIS ~ Main Report

Mine Process. Manterance Commercial onsee Securty Communty
Marager Manager Marager Morager Manoger Marager arager
a a o a io 0 0
Senta) Secretary Secretary Secreta (i Secretary (1) ‘ver

rer (1) Dave (1 Dever Dre Dever 1)
Mine Martenance | Communty Useon
LI ceotgy HH ecaturoy Heath & Safety Seoutty a
3) 0) Gg « oy
Mine Lateratory
Pactra 2) Slecrca! cine
a e 0)
JH concertrator
a7)
surveying Mechanical LL emveormert
(3) = = 2 @
LL] tetas
“2
LL} rower staton
8)
io Pose
ir
= Por Consents
conracer | L{ “Seragea
(260) Losaout
a) oD
Ee
=| contractor
(©)

Figure 4.14: Proposed organisation chart for operations

4.9.3 Human resources management

It is likely key management positions will be sourced from Australia, with the remainder of the
expatriate personnel sourced from Europe and South Africa. As there is a well-developed
mining industry in several other African countries, a selection of personnel could be sourced
from these countries as well. Although there is a skilled labour force in Sierra Leone, it is likely
that competition between mining operators for this labour will be tight, and that considerable
training will be required for local nationals.

For the purposes of design, it has been assumed that expatriates will work a 6 weeks on/ 3
weeks off cycle, and that most national personnel will relocate to Lunsar. It is likely, however,
that some senior national staff will be housed in the accommodation village and commute to
work.

The estimated numbers and categories of personnel required for the permanent workforce
during Stage 1 and Stage 2 operations are shown in Table 4-10 below. Mining at the Project
will be undertaken by an experienced mining contractor. A contractor will also be used at the
accommodation camp (to provide messing and cleaning services) and for the power station
operation. All other personnel will be employed directly by MIOL.

U3823_Marampa_ESIS_Final.docx

September 2012
Page 75 of 298

SRK Consulting

Marampa Iron Ore Project ESIS ~ Main Report

Table 4-10: Estimate of operational personnel requirements

Area Position Stage 1 Stage 2
Manager Operations Manager and Secretarial Support 3 3
Mine Mine Manager and Staff 3 3
Mine Technical Services 30 44
Mine Operations 7 10
Mining and Blast Contractors 175 500
Process Operations | Process Manager and Staff 3 3
Metallurgy and Laboratory 21 52
Concentrator 52 189
Pipeline 0 43
Concentrate Storage & Load out 21 51
Power Station 8 18
Maintenance Maintenance Manager and Staff 3
Mechanical 26 72
Electrical 19 51
Commercial Commercial Manager & Staff 3 3
Administration, Accounting & Marketing 24 33
Supply / Warehouse 14 20
Accommodation Village Contractor 20 45
OHS&E OHS&E Manager and Staff 3
Health and Safety 10 14
Environment 4 4
Security Security Manager & Staff
Security 91 91
Community Community Manager 1 1
Community Liaison 3 3
Total 546 1261

4.9.4 Procurement

It is unlikely to be possible to source the necessary goods for construction and operation of
the mine from within Sierra Leone, with the exception of minor consumables such as fuel,
food, stationary etc. Where possible however, additional goods will be sourced locally.

4.10 Pollution control

The expected emissions and effluents from the main operations are described in Table 4-11

along with the planned pollution control measures included in the Project design.

U3823_Marampa_ESIS_Final.docx

Page 76 of 298

September 2012

SRK Consulting

Marampa Iron Ore Project ESIS ~ Main Report

Table 4-11: Expected emissions and effluents from mining operations

Activity Sources Outputs Planned control
Mining
Pit Drilling and Noise, blasting ¢ Standard blasting controls
excavation blasting fumes and
vibrations
Shovels and Dust ¢ Use of water sprays or other suitable binding
front end loader agents
Groundwater « Pump to tailings storage facility or sediment traps
inflow and rainfall prior to release to water courses
into pit
Haulage vehicle « Vehicle exhausts
emissions « Regular maintenance
Waste rock Dumping of Noise « Hearing protection for operators
dumps waste rock Dust Use of water trucks
Storm water runoff | * Sedimentation ponds
Seepage « Ground preparation to minimise seepage
Ore Haul trucks Dust « Water sprays or suitable binding agents
transport ¢ Control vehicle speeds
Oil and waste « Oil-water separators at vehicle maintenance area /
water from truck workshop
shop ¢ Settlement ponds for sediment
Haulage vehicle « Vehicle exhausts
emissions « Regular maintenance
Processing
Crushing, ROM Ore Dust from mobile ¢ Water trucks
screening Stockpile equipment ¢ Slope and contour the ROM pad such that run-off
and movements water contained on the pad or drained to suitable
stockpiling settlement pond
Crushing and Dust « Dust generation at all transfer points and on all
Screening conveyors within these circuits managed using
Modules vacuum dust collection systems
e Covered conveyors
Noise « Hearing protection for operators
Fine Ore Dust « Telescopic chutes to minimise ore drop heights
Stockpiles « Fine misting sprays to minimise dust generation
Primary Primary Grinding | Slurry spillage ¢ Build on an impermeable concrete pad with
Grinding Circuit adequate bunding around the perimeter to contain
spillage
e Hose slurry spillage into concrete sumps built into
the concrete pad
e Fit sumps with sump pumps to transfer the
material back into the grinding circuit
Noise « Hearing protection for operators
« Consideration of noise bunding, if required
WHIMS Rougher, Slurry spillage and | © As for Primary Grinding Circuit.
Scavenger, Noise
Cleaner and
Recleaner
Circuits
Regrind Milling Slurry spillages © As for Primary Grinding Circuit.
Circuits and Noise
Reagent Reagent Storage | Dry Flocculant ¢ Concrete floor
Storage Warehouse Spillage ¢ Regular sweeping of any dry flocculant spillage

U3823_Marampa_ESIS_Final.docx

September 2012

Page 77 of 298

SRK Consulting Marampa Iron Ore Project ESIS — Main Report

Activity Sources Outputs Planned control
Reagent Flocculant Spills of flocculant | * !mpermeable concrete pad with adequate bunding
Mixing and Mixing and around the perimeter to contain spillage
Dosing Storage « Hose any spillage into concrete sumps built into
the concrete pad
e Fit sumps with sump pumps which transfer the
material back into the mixing or holding tank
Tailings Tailings Tailings Slurry Spill | * As for reagent mixing and dosing
Dewatering Thickener
Power supply
Power HFO Haulage vehicle e Require third party suppliers to use regularly
generation transportation emissions maintained vehicles with suitably trained drivers
Noise e Exhaust stacks
Spills of HFO e Require third party suppliers to provide emergency
training to drivers and to have spill kits with each
truck
HFO plant Emissions « Standard exhaust systems
Noise « Enclosed in a building
¢ Hearing protection for operators
TSF
Tailing Overflow from Discharge of « None, as supernatant expected to be of suitable
disposal TSF pond tailings quality to meet discharge standards
supernatant
TSF dry beach Dust e Revegetate side slopes as soon as practicable
and side walls after construction
« Water sprays if necessary for slopes and dry
beach
Tailings and | Tailings and Spillage of tailings | * Regular inspections of pipelines
decant water | decant water or decant return « Leak detection system
transport pipelines water
Concentrate transport
Concentrate | Concentrate Concentrate Spill ¢ As for reagent mixing and dosing
Dewatering Thickener
Concentrate | Filtration Building | Concentrate Spill ¢ As for reagent mixing and dosing
Filtration
4.11 Project closure
The objective once mining operations are completed will be to ensure, as far as practicable,
rehabilitation achieves a stable and functioning landform, which is consistent with the
surrounding landscape and other environmental values.
The general strategy for the completion of mine development, assuming expansion is
possible, is that once mining of fresh ore is completed, the pits may be partially backfilled,
allowing for up to 50% of the pit areas to be backfilled with waste and tailings. Once the Rotret
Pit and Mafuri Pit are complete, they would be backfilled with waste rock from further
expansion of the Gafal Pit and an extension of the Mafuri Pit to the south-east. This will
minimise the need for waste rock disposal on surface, reduce the area of land to be disturbed
and assist with closure at the end of life of mine. The Matukia Pit may be used to store about
120 Mm° of tailings towards the end of the mine life, also reducing surface disturbance and
facilitating closure implementation. The final site configuration at the end of mining is shown
on Figure 4.8.
Remnants of the mining activities post closure will include:
¢ Open pit voids and pit lakes - as the Project involves bulk scale iron ore open pit mining
U3823_Marampa_ESIS_Final.docx September 2012

Page 78 of 298

SRK Consulting Marampa Iron Ore Project ESIS — Main Report

to below the natural water table, the open pits that remain post closure will fill with water
and form a lake.

e Waste rock dumps - the WRD constructed during the mining operation will remain post
closure. Upon rehabilitation, the waste dumps will not be visually dissimilar to the
surrounding environment. Progressive rehabilitation as proposed above may reduce the
overall height of the dumps.

e Tailings storage facility - the TSF will remain a permanent feature of the landscape and
the contained tailings will drain to an increasingly stable mass. A preliminary water
balance analysis of the facility indicates the facility could contain a large water pond
area, which would vary between the wet and dry seasons. As part of water management
at closure a lined spillway will be constructed to remove excess water from the TSF. Only
the top surface that will be permanently above the maximum water level will require
rehabilitation.

e Removal of infrastructure - the main infrastructure built for the Project (such as the
beneficiation plant, workshops, pipelines, power station etc.) will be removed post
closure, with the infrastructure re-used, recycled or disposed of as appropriate.

For general infrastructure, such as general buildings, roads etc., MIOL will first consult with
the local authorities to determine what may be left intact for the benefit of the community.

4.12 Project Alternatives
Alternatives considered for the various Project components are discussed in the relevant
subsections above, as follows:

4.12.1 Power supply
The power alternatives considered for the Project include:
e the Bumbuna Hydroelectricity generation plant; and
e heavy fuel oil (HFO) power plant.
The Bumbuna hydroelectricity plant has an installed capacity of 50 MW but a stable capacity
of only 18 MW during the dry season, which is insufficient for MIOL’s requirements. There is
also currently no transmission link between the Bumbuna plant and the Project site, and for
these reasons this source was eliminated as a possibility and HFO was chosen as the
preferred option, as outlined in Section 4.5.

4.12.2 Water supply
Alternatives considered for water supply include the small lake within the London Mining lease
area. However, this supply would be inadequate for the purpose and possibly disrupt other
water users including villages in the area.

4.12.3 Concentrate transport
Road, rail and pipeline options were considered for the transport of the concentrate to the
port. Road transport is expensive, high risk from a community health and safety perspective
and challenging due to constraints with the existing national road network. It was therefore
determined that rail would be used to transport the concentrate to Pepel port as outlined in
Section 4.7.

U3823_Marampa_ESIS_Final.docx September 2012

Page 79 of 298
SRK Consulting Marampa Iron Ore Project ESIS — Main Report

4.13 Future studies

The current Project description is based on the processing of ore in the Gafal, Rotret, Mafuri
and Matukia resource areas to a produce up to 15 Mtpa of iron concentrate. This will be done
in two stages. Where Stage 2 (or other additional development of the mine) requires the
construction of new facilities not included in the description above and therefore not covered
by this ESIA, additional studies and an amendment to this ESIA will be required. Subject to
adequate financing being arranged, Stage 2 construction would commence immediately after
Stage 1 became operational.

Product transportation and export for Stage 2 is not included in this ESIA. However, it is
envisaged that concentrate will be pumped to the Tagrin port, which is planned for
development by AML. At Tagrin port, the concentrate will be dewatered and stockpiled, before
being recovered and loaded on to Cape Size vessels. Additional infrastructure requirements
to accommodate this will be confirmed during detailed feasibility studies, and assessed during
the above-mentioned amendment to this ESIA.

Other prospects have also been identified within EL46/2011 during the course of exploration
activities, which could (subject to feasibility studies and environmental approval) potentially be
exploited in the future. Infrastructure for the Project has therefore been sited to avoid
sterilisation of these resources and facilitate additional mine development if this proves
feasible.

U3823_Marampa_ESIS_Final.docx September 2012
Page 80 of 298
SRK Consulting Marampa Iron Ore Project ESIS — Main Report

5

5.1

BIOPHYSICAL BASELINE DESCRIPTION

Baseline studies were undertaken for environmental aspects that may be affected by Project
activities. The environmental baseline studies provide a database of physical, chemical and
biological parameters which are used to predict and monitor the effects of the Project on the
environment. The sections below provide a brief summary of the areas studied and methods
used to characterize the environmental aspects of the areas potentially affected by Project
infrastructure and activities. Detailed methods and findings are included in the full reports,
which are presented as supporting documents to the ESIA, in Volume 3.

It is recognised that the site has experienced disturbance due to mining and agricultural
practices in the past and therefore cannot be considered to be in a ‘natural state’. It should
also be noted that due to changes in the Project layout during the course of the ESIA, much of
the baseline studies were completed based on the study areas defined under a previous
layout, resulting in slight inconsistencies in this regard. This is however considered not to be
of consequence to the ESIA due to the relatively minor changes involved, and the fact that the
impact assessment has been conducted based on the Project description and layout
presented in Chapter 4.

Physiography and Landscape

Sierra Leone comprises three physiographic regions: a narrow band of coastal lowlands, the
interior wooded plains, and the upland plateau which includes scattered mountains and hills to
the north-east (Okoni-Williams et al., 2001). The Project is situated in the interior plains, as
marked by a red symbol in Figure 5.3.

The region around the Project area is relatively flat and low-lying at a height of approximately
40 to 90 mas! and is characterised by gently undulating topography. The topographical
variation creates two main drainage regimes within the Area; the majority of the concession
area drains southwards into the Rokel River and the north of the Project Area drains
westward into the Port Loko Creek. The lowland river valleys are characterised by relatively
flat profiles with broad floodplains, which are generally waterlogged during the wet season
and often used for rice cultivation, as shown in Figure 5.1 and Figure 5.2 . Villages are
generally located on higher ground.

Figure 5.1: Low lying swamp area previously used as rice paddy field

U3823_Marampa_ESIS_Final.docx ‘September 2012

Page 81 of 298
SRK Consulting Marampa Iron Ore Project ESIS ~ Main Report

Figure 5.2: River basin to the north west of the Project area

1oN

oN

8N

7N

13°W 12°;W 11Ww 10°Wi

Figure 5.3: Topography of Sierra Leone (red symbol indicates Project location)
5.2 Geology and Geochemistry

5.2.1 Geology
The Project Area covers an area of Archean basement gneiss and granite structurally overlain
by rocks of the Marampa Group. The Marampa Group consists of an upper Rokotolon
Formation and a lower Matoto Formation. Iron ore mineralization at the Project is hosted in
specular hematite quartz mica schists (hematite schist) of the Rokotolon Formation, which is
interlayered with quartz-mica-albite schists.

The Marampa Group has been subject to multiple folding events which have imparted a
strong foliation in the rock units and resulted in a basin and dome pattern of synforms and

U3823_Marampa_ESIS_Final.docx ‘September 2012
Page 82 of 298
SRK Consulting Marampa Iron Ore Project ESIS — Main Report

5.2.2

antiforms with iron mineralisation preserved in the synformal areas. Later uplift of the
basement has resulted in the current distribution of the hematite schists, with a concentration
in the south eastern area and along the eastern margin of the large basement dome.

Intense tropical weathering has produced a laterite cover over much of the Project area,
ranging from 2 — 6m in thickness. The laterite consists of a hard massive pisolitic cap
preserved on the many low elongate hills of the region. Laterite colluvium is common on the
flanks of the hills. Beneath the laterite an oxidised, saprolite zone extends to depths of 10 —
30m below surface.

The iron ore mineralisation occurs as units of hematite schist located within the metapelitic
schists of the Rokotolon Formation. Due to the complex folding and lack of outcrop it is
uncertain how many individual units of hematite schist occur and how they are related
stratigraphically. To date, seven major hematite schist prospects (excluding Gafal Hill and
Masaboin Hill) have been identified on the Marampa licence, with individual bodies of
mineralisation up to 100m thick and extending over strike lengths of several kilometres. The
locations of the seven hematite prospects are shown in Figure 1.3.

Geochemical characterisation

Mining activities result in disturbance and exposure of rock. This increases the surface area
and the likelihood of exposure of unoxidised surfaces to air and water, potentially generating
acidic conditions and mobilising metals. Although these weathering processes would occur
naturally over extensive geological timeframes, the disturbance by mining accelerates this
process. A geochemical characterisation study was undertaken by SRK (ARDML Baseline
Assessment for MIOL Project, SRK, 2012) to classify and quantify the potential acid rock
drainage and metal leaching potential (ARDML) contribution to the environment from the
deposit rocks. The geochemical characterisation study involved a review of previously
collected information, field investigations and an assessment of the ARDML potential of the
ore, waste rock, tailings and concentrate material using the following tests:

e mineralogical characterisation using optical microscopy, Scanning Electron Microscopy
(SEM) and X-Ray diffraction;

e whole rock assay using Multi-Acid digest and elemental analysis;

e carbon and sulfur analysis, and neutralizing potential analysis for Acid Base Accounting
(ABA);

e  Neutralisation Potential (NP) to determine the sample’s ability to neutralise acidity;

e Net Acid Generation (NAG) testing and NAG test leachate analysis; and

¢ short-term leach tests.

Sampling was carried out to provide lithological and spatial representation of geological units
across the four pits proposed for this ESIA (Rotret, Matukia, Mafuri and Gafal). A total of 64
waste rock samples were selected from diamond drill cores from the four proposed pits, and
were prepared on site in the MIOL laboratory. Four of these samples were duplicates for
QA/QC analysis. QA/QC results were within reasonable limits expected for the test
procedures used and no further analytical reruns were recommended. The IFC Mining
Effluent Guidelines (IFC, 2007) and preliminary Sierra Leone Water Supply Guidelines
(domestic water quality standards) were used to evaluate the leachates produced.

In addition to the waste rock characterisation, a total of six samples of ore, tailings and
concentrate were selected for metallurgical testing.

U3823_Marampa_ESIS_Final.docx September 2012

Page 83 of 298
SRK Consulting Marampa Iron Ore Project ESIS — Main Report

Acid Rock Drainage Potential

Results from the static acid generation prediction testwork show that the samples tested are
predominantly classified as Non Acid Forming (NAF) with a low average sulfur content
(compared to average crustal abundance) below 0.1% sulfide sulfur. Only a small portion of
the dataset indicated uncertain characteristics with only one extreme sample showing
Potentially Acid Forming (PAF) characteristics. The Quartz Mica Schist (QMS) material was
found to generally have the highest sulfide content, up to 0.11%. However, in NAG tests,
QMS samples were found to produce a NAG pH greater than 7 and as such are still classified
as NAF. Only two samples were found to generate acidity in the NAG tests, both of which
were taken from the Rotret area and produced low NAG values of approximately 5 kg
CaCO,/tonne. Across the Project area, net acid generation from oxidation of waste rock is
considered to be unlikely.

Metals Leaching Potential

In the short-term leach tests, metal leaching from the waste rock samples was generally low.
Leachates showed a net alkalinity and relatively high pH levels comparable to Project area
groundwater. Release of zinc and manganese was observed for highly weathered clay and
saprolite samples, and iron and aluminium concentrations were elevated in higher pH
samples of unweathered material. Boron release was found to be spread across lithological
units and appeared to be solubility controlled.

Results from the NAG leachate analysis, which indicate long-term conditions, indicated
elevated chromium, manganese and boron release. Manganese release was associated with
the lower NAG pH samples suggesting pH controlled solubility. Boron release was found to be
slightly sporadic but correlated with higher concentrations from samples with a higher whole
rock boron concentration.

Overall, the potential exists for flushing and release of iron, aluminium, zinc, manganese and
boron from the waste rock dumps at concentrations which may require further management if
shown to be the case.

Metallurgical samples

Analysis of the ore, concentrate and tailings samples showed that all samples contained
negligible levels of sulfides and low levels of carbonate. The ore, concentrate and tailings are
therefore unlikely to generate acidity but will also have limited buffering capacity. ABA
predictions class all the metallurgical samples as NAF. With respect to metal leaching, there
is little potential for leaching of iron, manganese or trace metals from the metallurgical
samples although zinc and arsenic release was detected from the tailings material and iron
release was observed from the ore concentrate.

5.3 Natural Hazards
Sierra Leone is located on the African tectonic plate in one of the least seismically active
zones in Africa. Only five seismic events were reported in the region between 1947 and
1978, and none of these were recorded by the nearest seismological station in Senegal
(Nippon Koei, 2005).
The most common natural disasters occurring in Sierra Leone are flooding and disease
epidemics (mainly bacterial infectious diseases). From 1996 to 2009 flooding affected
221,000 people in Sierra Leone and 103 people were killed (EM-DAT, 2012). It is estimated
U3823_Marampa_ESIS_Final.docx September 2012

Page 84 of 298
SRK Consulting Marampa Iron Ore Project ESIS — Main Report

that a disease epidemic occurs every two years in Sierra Leone (Preventionweb, 2012).
Between 1985 and 2008, approximately 11,500 people were affected by disease epidemics
and approximately 1,000 people died as a result (EM-DAT, 2012).

5.4 Climate

Sierra Leone has a tropical savannah climate with distinct wet and dry seasons controlled by
the migration of the Inter-tropical Convergence Zone (“ITCZ”) between the northern and
southern hemispheres. The movement of this climatic feature creates a wet season from May
to October and a dry season from November to April. The dry Harmattan winds usually blow
from late November to mid-March transporting dust from the Sahara Desert. These winds
bring no precipitation apart from the occasional very light rain. Average wind speeds in Sierra
Leone are generally low. There is little seasonal variation in mean air temperatures, with
slightly hotter conditions in around midyear.

Historical climate data was available from the Freetown meteorological station; located 90 km
west of the Project site, and was used to evaluate long-term climate trends in the area.
Historical temperatures average 27 °C and historic annual rainfall averages 1580.5 mm. The
nearest regional meteorological station to the Project area is located at Makeni; however this
station has only been recording data since 1990. Annual average temperature between 2002
and 2005 ranges from 25.0°C and 25.5°C and total annual rainfall ranges from 2524.3 mm in
2003 and 3370.8 mm in 2004 (Statistics Sierra Leone, 2008).

As part of the assessment of baseline environmental conditions at the site, an assessment of
ambient climatic conditions in the area was undertaken to enable evaluation of any potential
Project impacts influenced by to climate. The data was analysed by the air quality specialists
as a component of their study (included as SD 2 in Volume 3). Due to the lack of site-specific
data for the Project, a weather station was installed at the MIOL Office in Lunsar at a base
elevation of 64 m (see Figure 5.4). The parameters listed below were monitored continuously
and recorded every 10 minutes with data downloaded every month.

e Wind speed and direction at 10 m above ground.
e Temperature at 1.75 m above ground.

¢ — Solar radiation measurement at 2.5 m.

e — Relative humidity at 1.75 m.

e — Rainfall at 2.5 m.

Climate data collected from the on-site meteorological station is displayed in Table 5-1. The
station has been collecting data since June 2010, however due to malfunctioning of the
device between May and December 2011, only data for the 12 month period until May 2011 is
presented.

Table 5-1: Climate data from MIOL meteorological station

Month Daily Temperature Average (°C) | Rainfall (mm) dave of rainy
June 2010 27.5 8.8 3
July 2010 25.7 399 23
August 2010 25.4 376.6 29
September 2010 26.0 283.4 25
October 2010 26.3 384.2 27
November 2010 27.2 78.2 12
U3823_Marampa_ESIS_Final.docx September 2012

Page 85 of 298
SRK Consulting Marampa Iron Ore Project ESIS — Main Report

Month Daily Temperature Average (°C) | Rainfall (mm) yaeer of rainy
December 2010 27.5 32.4 4

January 2011 26.6 0 0

February 2011 28.7 0 0

March 2011 29.3 24 3

April 2011 29.3 17.4 8

May 2011 28.6 0.1 3

Total - 1604.1 137

The average temperature recorded at the on-site weather station is 27.34°C, which remains
relatively constant year round due to the equatorial location. Rainfall data shows the distinct
contrast between the wet season and dry season with rainfall ranging from a minimum of
0mm in January 2011 and February 2011 to 399 mm in July 2010 (when the highest daily
rainfall of 68 mm was also recorded).

The prevailing wind direction is consistent throughout the year, predominantly from the
southwest and west-southwest direction. Annual average wind speeds at the 10 m level in
Lunsar were 2.63 m/s; however the wind speeds and direction may be affected by tall trees
surrounding the weather station. Comparatively the Lunsar meteorological station is
representative of the historic temperature and rainfall data obtained from the Freetown
weather station.

Figure 5.4: Automatic meteorological station at the MIOL site office

5.5 Water Resources
5.5.1 Hydrology
Surface drainage within the Project area falls within two river catchments; the Rokel and Port
Loko Creek (also called Bankasoka River). The Bankasoka is to the North of the Project area
U3823_Marampa_ESIS_Final.docx September 2012

Page 86 of 298
SRK Consulting Marampa Iron Ore Project ESIS — Main Report

and drains predominantly east to west, before turning south west where it drains into the
Freetown Harbour (also known as the Sierra Leone River) at Tumbu Island. The Rokel is
Sierra Leone’s largest river originating in the Guinea Highlands, from where it flows south
west, passing in close proximity to the south of the site. The flow of the Rokel is regulated by
a hydroelectric dam (Bumbuna Dam) which is located approximately 100 km upstream of the
concession area. The Bumbuna Dam environmental impact assessment indicates flow
releases from the dam will be increased compared with the natural flows during the dry
season and below natural flow during the wet season, but the overall difference between
regulated and natural flows under normal dam operation will not be significant. However,
there are no flow-gauging stations on the Rokel downstream of Bumbuna with which to
accurately estimate regional flows.

Local drainage in the Project area is dendritic in form with shallow catchments and poorly
defined stream channels within flat-lying wide, marshy flood plains. The three rivers located
within the Project Area which all drain to the Rokel are the Kagbu, Baki and Batabana. The
catchments of these three drainages are shown on Figure 5.5.

Hydrological monitoring commenced at the mine site in June 2010. Surface water flow was
measured monthly using a Valeport electromagnetic flow meter at four locations. River level
stage gauging was also measured. Calculated flows from these sampling locations are
shown in Table 5-2.

The surface water flow monitoring sites MSW028 and MSW029 are located on the Kagbu
River with MSW030 located approximately 3.3 km further downstream from MSW028.
MSW031 and MSW034 are located on tributaries of the Kagbu River, both of which in a south
easterly direction before joining the Kagbu River

River depths were recorded approximately daily and the flow gauging monthly.

Table 5-2: Calculated surface water flows

Sample ID River Name Flow (m3/s)

MSW028 Kagbu 0.686

Mswo29 Kagbu 0.708

MSW030 Small Tributary 0.573

MSW031 Kagbu 0.175
U3823_Marampa_ESIS_Final.docx September 2012

Page 87 of 298
SRK Consulting Marampa Iron Ore Project ESIS ~ Main Report,

me

=

wane
Ses eta
SSRIS
< s%
ae Ne
SSS SEBO
seoeares cane

J
Ss etn

SEER Soo
eile etgtclens $
ROL

SS eee eee

le

Figure 5.5: Catchments in the Project area

U3823_Marampa_ESIS_Final.docx ‘September 2012
Page 88 of 298
SRK Consulting Marampa Iron Ore Project ESIS ~ Main Report

5.5.2 Hydrogeology

An assessment of the hydrogeological conditions at the Gafal and Matukia pits has been
undertaken by Coffey Geotechnics Limited. The hydrogeological setting of the Project area is
characterised by a shallow, weathered zone overlying fresh rock which supports an
unconfined aquifer. Groundwater is likely to be present in three distinct aquifer settings:
perched aquifers within the surface laterites, the base of the saprolite zone and the major
fracture systems within the fresh rock. The dominant aquifer is likely to be the base of the
saprolite to the top of fresh rock zone, supplemented by deeper fracture systems, many of
which may prove high yielding.

Groundwater conditions at Marampa are considered to be non-homogeneous and anisotropic,
with groundwater levels in individual bores (as well as groundwater yields) possibly controlled
by the hydraulic properties and recharge conditions of individual fracture systems with little
interconnection between such fractures in some areas.

SRK manually dipped 21 boreholes at Gafal, 6 at Matukia and two village wells to establish
the depth of the water table (see groundwater monitoring locations in Figure 5.7). In dry
season conditions (March, 2011), the water table was measured at a maximum depth of 16 m
below ground level and 7 to 8m below ground level in the Matukia area (Figure 5.6).
Maximum depth in the water table occurs in areas of highest topography and the depth to the
water table decreases towards valley locations where it is likely to be coincident with surface
water (streams or swampy areas). Shallow groundwater in the Project area therefore
provides baseflow to the surface water network, probably on a perennial basis. Village water
supply wells and boreholes will most likely extract water from this resource.

Figure 5.6: Measurement of depth to water table using a dip meter

5.5.3 Water quality
One round of water quality sampling was undertaken by SRK during February 2011. Seven
U3823_Marampa_ESIS_Final.docx ‘September 2012

Page 89 of 298
SRK Consulting Marampa Iron Ore Project ESIS — Main Report

5.6

surface water quality samples were collected from the villages of Marunku, Mabungu, Maso,
Matukia and Makump, and five groundwater samples were collected from village wells
(locations shown on Figure 5.7). As the groundwater samples were collected from actively
used community wells the wells were not purged prior to sampling. The samples were sent to
Severn Trent Services (STS) in the United Kingdom for analysis of basic parameters, total
and dissolved metals and petroleum hydrocarbons. The surface water sample results were
compared to the Australian and New Zealand Environmental Conservation Council
(‘ANZECC”) Fresh and Marine Water Quality Guidelines (ANZECC, 2000) to indicate
ecosystem disturbance and the groundwater samples were compared to World Health
Organization (“WHO”) Guidelines for Drinking Water Quality (WHO, 2008) for public health
limits.

The surface water sample results showed moderate acidic to near-neutral pH ranging from
4.7 to 6.5 and generally low metal concentrations. Elevated levels of aluminium were
recorded, however, exceeding ANZECC guidelines (0.05 mg/l) in 5 out of 7 samples. The
average aluminium concentration across the sites was 0.29 mg/l and the maximum reached
0.79 mg/L. Nitrate concentrations were above the ANZECC guideline of 0.7 mg/l at one
sampling point (3.9 mg/l) and minor exceedances of ANZECC guidelines were recorded for
copper and zinc at three points. Total petroleum hydrocarbons were analysed in four of the
surface water samples. Two points were characterised by elevated TPH concentrations. This
was mainly found to be the C6-C40 fraction, which is associated with petrol and diesel
compounds and the C24-C40 fraction, which is associated with residual fuels (for example
fuel oil, lubricating oil, mineral oil and asphalt). In addition, elevated concentrations of the
C16-C24 (354 g/l) and C10-C16 fractions (85 g/l), associated with diesel range organics,
were found at one point.

Groundwater samples showed a moderately acidic to near-neutral pH ranging from 4.7 to 6.7.
The electric conductivity of 34 us/cm to185 j1s/cm for the samples indicates low salinity. The
groundwater samples were generally characterised by low metal concentrations with
parameters falling below the WHO drinking water quality guideline limits. Total petroleum
hydrocarbons were below the limit of detection in the samples.

Soils

The soils of Sierra Leone are recognised as being generally ferrallitic in nature. The soils of
the lowland regions in the coastal plains are characterised by seasonal water logging,
inadequate drainage and elevated iron and aluminium contents (NSADP, 2009). Soils are
generally red to yellow-brown in colour and acidic (pH 4-5) in nature due to frequent water
logging. Stobbs et al. (1963) recognise the soils in the lowland regions of Sierra Leone can be
classified into one of four groups:

e Oxisols (also referred to as ferrallitic soils) — these highly weathered soils consist
primarily of hydrated oxides of iron and aluminium and are characterised by low organic
matter content. Their low residual primary mineral content results in a low cation
exchange capacity (CEC). The soils are typically red-brown in colour.

e Groundwater laterites — characterised by poor drainage, high acidity and horizons with
elevated sesquioxide (iron and aluminium) concentrations. Generally characterised by
low organic matter content.

e Acid gleysols (also referred to as hydromorphic soils) - these acidic soils (typically grey in
colour) are annually flooded and are characterised by seasonal anoxic conditions.

U3823_Marampa_ESIS_Final.docx September 2012

Page 90 of 298
SRK Consulting Marampa Iron Ore Project ESIS — Main Report

Hydormorphic processes are dominant and the leaching of soluble ferrous iron from the
soil profile results in its distinct grey coloration.

e — Alluviosols — these are generally young soils confined to levees and are characterised by
a good fertility as a result of the high nutrient content.

LEGEND
™ — Towns_SierraLeone_UTMZ28
Main road
~~ Track
Railway
25m contour
River
[= 7) Stugy area
° G © — Groundwater level sampling point
Mogbungba © — Surface water sampling point
®0 <1

agoik

w

it} 5
———

KILOMETRES

Figure 5.7: Locations of groundwater and surface water monitoring points

U3823_Marampa_ESIS_Final.docx ‘September 2012
Page 91 of 298
SRK Consulting Marampa Iron Ore Project ESIS — Main Report

The soils in the vicinity of the Marampa region can be broadly classed as ferrallitic soils
(oxisols) and have low soil erosion potential, although this may be enhanced by high and
intense rainfall, land clearance and removal of vegetation cover.

A soil baseline study was undertaken by SRK (see SD 5 of Volume 3 for full study report) to
determine the physical and chemical characteristics of the soil and sediments specifically
located within the study area and assess the potential productivity of the soils based on soil
structure and nutrient status.

A total of 21 soil samples and 11 sediment samples (including duplicates for QA/QC) were
collected for chemical and physical characterisation in March 2011 (Figure 5.8 shows
sampling technique and Figure 5.9 the sampling locations). Soil samples were collected from
areas likely to be disturbed by the placement of Project-related infrastructure, around the
boundary of the London Mining concession, and agricultural areas.

Sediment samples were collected from locations downstream of potential operations or
proposed waste storage facilities. The soil and sediment samples (in the <0.05 mm fraction)
were analysed at Scientifics laboratory (Burton-on-Trent, UK) for chemical and physical
characteristics. Analysis of the >0.05 mm fraction was carried out by Soil Mechanics Ltd
(Bristol, UK).

Figure 5.8: Soil sampling using hand auger

U3823_Marampa_ESIS_Final.docx ‘September 2012
Page 92 of 298
SRK Consulting Marampa Iron Ore Project ESIS — Main Report

LEGEND
© Soil sampling location
Sediment samnpiing location
Leese Boundary
Main road
African Minerals rail coridor

Haul road
Waste rack dump
Pit

Staff villace
Process plant
Start village

!
765000 770000 75000

Figure 5.9: Soil and sediment sampling locations

5.6.1 Soil quality
The soils were classified based on particle size using the United States Department of
Agriculture (“USDA”) soil classification system. The chemical results were compared to three
times crustal average abundance of elements (Mason, 1966) and the Canadian Council of
Ministers of the Environment, 2007 (“CCME”) soil quality guidelines for protection of
environmental and human health. The solution chemistry during the leach tests was

U3823_Marampa_ESIS_Final.docx September 2012
Page 93 of 298
SRK Consulting Marampa Iron Ore Project ESIS — Main Report

5.6.2

compared to IFC EHS guidelines for Mining (2007) to determine whether leaching of the soils
is likely to result in release of contaminants at concentrations above international effluent
discharge guidelines.

The majority of soil samples collected during the survey were classified as sandy loam (USDA
soil classification), due to the large proportion of sand (60%), with smaller proportions of silt
(33%) and clay (1.5%). There was limited variation in soil texture across the study area. The
moderate proportion (average: 46%) of fine particles (particle sizes < 0.1 mm) in the samples
indicated a potential for soil erosion however the moderate organic content indicates the
potential for erosion is low.

The soils were found to be moderately acidic in nature (pH 4.7 to 5.8), with a low cation
exchange capacity (10.5 to 19.7 meq/100g) and are dominated by iron and aluminium. These
are typical characteristics of soils in humid regions of the tropics, where the high chemical
weathering rates and high rainfall result in intense leaching of soil bases.

The organic matter content of the soils was found to vary from 1.19% to 5.09%, with cultivated
soils generally being characterised by a lower organic matter content (<2%). Levels of the
essential plant nutrients nitrogen and phosphorus were found to be generally within typical
levels for well drained soils, indicating the soils have good agricultural potential.

The majority of soil parameters were below CCME soil quality guidelines apart from boron,
selenium and chromium, but the cause of these exceedances is thought to be natural. The
moderately acidic pH of the soils is outside the CCME recommended range of 6 to 8 s.u. in all
samples collected.

Soil leachates were circum-neutral (pH 6.6 to 8.0). Most constituents were leached at very
low concentrations, with many parameters being at or near analytical detection limits in the
leachates. Iron and zinc were the only parameters to exceed IFC standards in the leachates.
For iron, exceedances were noted for 12 samples (from a total of 21) in the first stage of
leaching and for two samples in the second leaching stage. Exceedances for zinc were
observed for three samples in the first stage of leaching. All other parameters were
significantly below IFC standards. These low levels of leaching observed in the laboratory
tests are likely to be a function of the prevailing environmental conditions in the field; the high
levels of rainfall will have pre-flushed the soil column meaning that any readily-mobile
constituents will have leached out in-situ. However, iron and zinc showed the potential to be
leached from the soils.

Sediment quality

The sediment samples were generally characterised by higher gravel and lower silt content.
The particle size distribution is likely to relate to the predominant river flow regime in the
location the sample was taken; areas of fast flowing water characterised by gravelly sands
and areas of low flow characterised by higher silt content. Sample locations are shown in
Figure 5.9.

The sediments were found to be mildly acidic to circum-neutral (pH 5.3 to 6.5) and are
dominated by aluminium, manganese and iron, reflecting the geology of the local area. With
the exception of boron, all parameters were present at concentrations not exceeding the three
times average crustal concentration. In addition all parameters were detected at
concentrations lower than CCME sediment quality guidelines, with the exception of chromium
which was found to be elevated in two samples (MSd005 and MSd006) collected from the
Rokel River.

U3823_Marampa_ESIS_Final.docx September 2012

Page 94 of 298
SRK Consulting Marampa Iron Ore Project ESIS — Main Report

5.7 Air Quality

An air quality baseline study was undertaken by specialists from SRK (SA) to measure the
baseline ambient conditions from which air quality impacts can be predicted (see SD 2 of
Volume 3 for the full study report). The monitored pollutants (sulphur dioxide, nitrogen
dioxide, particulate matter and dust fallout) were chosen based on the expected emissions
from the planned operations and the level of risk to human health posed by these pollutants.

Air quality sampling was carried out at numerous locations around the mine site (Figure 5.10
shows locations of particulate matter, dust fallout and gas monitoring points) for the following
parameters as per the programme summarised in Table 5-3.

Table 5-3: Air quality baseline monitoring programme at mine site

Parameter Sampling locations Method Frequency Analysis
Dust fallout MIOL Office (Lunsar), Sample Monthly (exposure for | Sealed buckets
Catholic School, Konta buckets that | 4 weeks) sent to
Bana, Maso, Matukia, were sealed Mhlathuze
Mafuri, Magbungbu, and Water (South
Marampa Guest House swapped Africa)
Particulate MIOL Office (Lunsar) with new Continuously Mhlathuze
buckets after
matter (PMio 30 d Water (South
and PMz5) ays. Africa)
Sulphur MIOL Office, Konta Bana, Radiello Quarterly (3 monthly) | M&L
dioxide (SOz) | Natukia, Mafuri, Magbungbu | passive gas (24-hour exposure Laboratory
monitoring period) Services
bad ith
Nitrogen MIOL Office, Konta Bana, absorbent Quarterly (3 monthly) | M&L
dioxide Matukia, Mafuri, Magbungbu gas (1-hour exposure Laboratory
(NO2) cartridges. period) Services

Air quality results were compared to the World Bank/IFC guideline on emissions and ambient
air quality, US EPA standard for air quality monitoring and South African National Standards
(SANS) for dust deposition, as Sierra Leone does not have a standard for air quality.

The measured NO, and SO, concentrations are below both IFC and US EPA standards in all
locations, except at the MIOL offices in June 2011 were a SO, concentration of 21.7 pg/m®
was measured. This slightly exceeds the World Bank/IFC SO, guideline value of 20 g/m®
(but falls below the US EPA standard of 370 ug/m’). The higher SO. concentrations in
Lunsar, Magbungbu and Mafuri are attributed to higher vehicle circulation in Lunsar town and
the villages and other anthropogenic activities. The NO2 concentrations were very low across
the sample locations. The highest concentrations were in Magbungbu, Mafuri and Matukia
attributed to biogenic release from the burning of sugar cane plantations, the major
agricultural activity in the area. The highest NO2 concentration measured was 7.05 yug/m® in
June 2011 at the MIOL offices in Lunsar, falling below the World Bank/IFC Guideline of 200
g/m® and the US EPA standard of 190 yg/m?. Baseline SO, and NO; levels suggest the level
of these gases in ambient air is low.

U3823_Marampa_ESIS_Final.docx September 2012
Page 95 of 298
SRK Consulting Marampa Iron Ore Project ESIS — Main Report

LEGEND

‘== Main road

Track
A+ African Minerals rail corridor
SS Proposed haul road

ZZ waste rock dump
CL _] Pit

[__} Tailings
Benification plant
Staff village

J study area
[=] London Mining licence area

(227) Lunsar town

A Noise monitoring point

Dust monitoring point
Gas and dust monitoring point

PM2.5, PM10, Gas and dust
‘monitoring point

© c@

770000 775000

Figure 5.10: Air quality and noise monitoring locations

Eight dust monitors were situated around the study area to determine the spatial coverage of
dust fallout. The fallout results for June to November 2011 (corresponding with the wet
season) were consistently below the SANS target level of 300 mg/m*/day at all monitoring
locations. Results for December 2011 to March 2012 (corresponding with the dry season)
showed a trend of exceedances of the action limits (and in some cases the alert thresholds) at

U3823_Marampa_ESIS_Final.docx ‘September 2012
Page 96 of 298
SRK Consulting Marampa Iron Ore Project ESIS — Main Report

5.8

almost all locations. Most notable were Konta Bana (where a reading of 5,470 mg/m*/day was
obtained for December 2011, exceeding the SANS alert threshold of 2,400 mg/m*/day),
Matukia (where 11,886 mg/m*/day was recorded in March 2012, again exceeding the alert
threshold), and Mafuri (where 1,408 mg/m*/day was recorded in January 2012, exceeding the
Action Industrial threshold of 1,200 mg/m*/day). These increased dust concentrations could
be attributed to increased traffic or construction in these areas (such as the Magbungbu
monitoring point, where construction for a railway and road was taking place nearby).

PMio levels were recorded at the MIOL Office in Lunsar between March and April 2012. The
samples indicate daily PM1o concentrations are below both World Bank/ IFC Guideline and
US EPA standards through most of the year. However there were 89 exceedances of 24-hour
PMio guideline concentrations of 50 yg/m® during the monitoring period, eight of which
exceeded the US EPA standard of 150 yg/m’. All exceedances occurred during the dry
season (November 2011 — February 2012), suggesting that dust generating activities
increased during that period, and possibly also the influence of the Harmattan winds, which
occur at this time of year. Average daily PM2.5 concentrations were measured between March
and July 2011 (study cut short due to technical errors), and were high (21 to 26 g/m’) in
March and April, exceeding World Bank/IFC Air Quality Guideline of 20 yg/m®. This high level
is attributed to increased vehicle entrainment of dust and windblown dust from the roadside,
during the dry season. Samples from May to July 2011 were below the daily guideline levels.
The 24-hour PM25 concentrations show 37 instances where the 24-hour World Bank/IFC air
quality guideline of 20 g/m? was exceeded, over the 127 days of data recording. The US
EPA standard of 35 g/m® was exceeded for 6 instances during the period. The highest
concentration during the monitoring period was 50 ug/m* recorded on the 9 April 2011.

In summary, the air quality around the Project is of a generally good standard with regard to
NO, and for the majority SO, concentrations. Dust fallout and PM, concentrations show a
strong seasonal trend, are within acceptable levels for international air quality standards
during the wet season but showed exceedances (in some cases exceeding the alert threshold
for dust fallout) during the dry season. The high PM25 concentrations indicate that sensitive
human receptors within the study area may be at risk of respiratory diseases as the World
Bank/IFC guideline on air quality was exceeded. As these results were only collected at one
site (MIOL Office, Lunsar), the rural areas closer to the mine site may differ. Due to the
absence of large industrial plants or highways in the area and wind speeds being low, the
main air pollution sources were windblown dust (natural pollution) and vehicle entrainment of
dust. Vehicular movement was higher around Lunsar than other monitoring stations,
evidenced by higher SO, levels recorded in Lunsar.

Noise

Noise surveys were carried out to determine background noise levels and to provide input to
predictive noise modelling required to evaluate potential impacts from the Project. The
Project area is made up of acoustically soft ground which absorbs sound waves; however the
low-lying topography lacks barriers to noise propagation. The main existing noise sources are
traffic through Lunsar and the surrounding areas, and community noise (in the villages).

Noise monitoring was conducted by specialists from SRK at four locations, shown in Figure
5.10, in March 2011 (see SD 3 in Volume 3 for the full specialist report). The monitoring sites
were selected to represent different parts of the Project area and were located in village or
town centres to represent sensitive receptor locations. All measurements were conducted

U3823_Marampa_ESIS_Final.docx September 2012

Page 97 of 298
SRK Consulting Marampa Iron Ore Project ESIS — Main Report

5.9

using Svantek brand Svan 949 model Type-1 sound level meter (“SLM”). The microphone
was covered with a sponge protector to reduce wind noise effects and set up 1.5 m above the
ground. Automatic measurements were taken on an hourly basis over a 24 hour period at
each location. No noise regulations exist in Sierra Leone so the World Bank/IFC noise
guidelines for residential, institutional and educational receptors were used.

Table 5-4 shows the IFC night time noise guidance level was exceeded at all locations, and
the daytime level was exceeded in Makomp and Rogbesseh. The difference in day and night
noise levels appears to be negligible. As no busy highways or industrial establishments are
present in the area, the high noise levels are attributed to community noise. Noise levels
differ in Lunsar as it is a large town with differing community activity patterns. Although Lunsar
is more crowded and active than the villages, the activity is widespread in comparison to small
villages where the activities are concentrated. Rosint is the smallest village with the lowest
population, which may explain the lower noise levels. The results are based on hourly
measurements conducted over 24 hour periods in March 2011 only. Community activities
depend on the hour, day of the week and month so further noise measurements should be
recorded at a different time of year to observe potential variations in baseline levels.

Table 5-4: Baseline noise level measurements March 2011 (dBA)

IFC Guideline
Parameter Period (exceedances Lunsar Makomp Rogbesseh Rosint
shown in red)

La, min 24 hours 36.8 31.4 29.8 25.3

La, 90 24 hours 43.5 42.9 40.0 39.6

La, eq (24h) 24 hours 49.8 56.0 54.3 50.6

La, 10 24 hours 51.2 57.9 55.6 53.1

La, max 24 hours 86.3 93.0 93.9 81.9

La, aay 07:00 - 22:00 55 50.3 57.6 58.0 52.9

La, night 22:00 - 07:00 45 49.8 53.9 52.6 47.3

Biodiversity

A rapid biodiversity assessment was undertaken by ECOREX Consulting Ecologists between
18” and 21% October 2010 (wet season) and 21" and 24" February 2011 (dry season) to
summarise the baseline conditions of the Project area, which is located within the Western
Guinea Lowland Forests terrestrial ecoregion and the Northern Upper Guinea aquatic
ecoregion. A further round of dry season aquatic biomonitoring was conducted by Nepid
Consultants in February 2012. Full copies of both the aquatic biomonitoring and biodiversity
impact assessment reports are included as SD 4 in Volume 3.

IKONOS satellite imagery was used to initially identify and delineate broad habitat types and
land-use patterns within the study area, the boundaries of which were ground-truthed during
the initial field visit. Sampling methods are described in detail in the specialist study reports.
The assessment of terrestrial habitat types and faunal associations included the following
activities:

e Vegetation was sampled within each major habitat type using quadrants of 20 x 20 m to
measure presence, cover and abundance.

e Mammals were recorded incidentally while surveying vegetation and other faunal groups,
through indirect evidence such as spoor or dung, in conjunction with limited visual or

U3823_Marampa_ESIS_Final.docx September 2012

Page 98 of 298
SRK Consulting Marampa Iron Ore Project ESIS — Main Report

5.9.1

audio confirmation.

e Birds were sampled using the Timed-Species Count Method, identifying species seen or
heard using binoculars or a digital recorder.

e — Reptiles were sampled through active searching along transects.

The aquatic study focused on measuring biological receptors (benthic diatoms, aquatic
invertebrates, and fish) that are sensitive to changes in water quality at different temporal
scales, as a measure of aquatic ecosystem health. Data was collected from 16 sampling
sites (including five sites identified for long-term biomonitoring) in and around the Project area
(Figure 5.5 shows locations). The sampling methods for assessing the aquatic receptors
included the following activities:

e Assessment of river flow conditions (to assist with habitat classification),

e Assessment of water quality (major cations, anions and metals),

e Benthic diatoms were assessed using the Specific Pollution Sensitivity Index (SPI),

e Benthic aquatic macro-invertebrates were assessed through the Namibian Scoring
System version 2 (NASS2) bio-monitoring method,

e Fish were sampled using a 30 x 30 cm hand-net during the November 2010 sampling
round, and seine and double fyke nets during the February 2011 sampling round.
Sampling was supplemented by examination of fisherman's catches.

The conservation status of species identified was determined using the IUCN Red List of
Threatened Species (IUCN Red List), the Global Biodiversity Information Facility (GBIF)
database, Fishbase, and other reference documents for species in the area (Hawthorne &
Jongkind, 2008; Kingdon, 1997; Van Cakenberghe et al., 2009; Borrow & Demey, 2002; and
Frost, 2010). The presence of critical habitat was determined in accordance with IFC
Performance Standards definitions.

Terrestrial habitats and faunal associations

Six types of terrestrial habitats were defined within the study area; secondary forest/ farmbush
mosaic, rice wetlands, lowland forests (which includes gallery forest and swamp forest),
flooded natural grassland, and secondary savannah. The predominant habitat types are
secondary forest / farmbush and rice wetlands, reflecting the transformed and disturbed
nature of the habitats within the study area.

Photographs of these six habitat types are shown in Figure 5.11 and the spatial distribution is
shown in Figure 5.12. Based on the information available from the surveys, no critical habitat
was identified at the locations sampled during the baseline, with respect to home range,
feeding, breeding or nesting of the species present.

Secondary forest / farmbush: this habitat type covers approximately 75% of the study area
and the present ecological state of this habitat is classified as considerably modified. The
state of regeneration is more advanced within some parts of the study area (i.e. Area 3). The
secondary vegetation is dominated by Oil Palm (Elaeis guineensis) and scattered large
Mango (Mangifera indica), Kapok (Ceiba pentandra) and Gold Coast Bombax (Bombax
buonopozense) trees. Species composition is dominated by widespread species that are
typical colonisers in secondary regrowth. The invasive exotic species Triffid Weed
(Chromolaena odorata) has become well established in many areas.

U3823_Marampa_ESIS_Final.docx September 2012

Page 99 of 298
SRK Consulting Marampa Iron Ore Project ESIS — Main Report

Secondary forest / farmbush Rice wetland

Gallery forest Flooded natural grassland

Swamp forest Secondary savannah

Figure 5.11: Photographs of terrestrial habitats within the study area

This habitat supports the most widespread bird assemblage, with 122 bird species observed
during the field visits (65% of the species observed). The most abundant species were Blue-
spotted Wood Dove, Common Bulbul, Whistling Cisticola, Pied Crow and Red-eyed Dove.

Rice wetlands: this habitat type covers almost all valleys (approximately 15% of the study
area) and the present ecological state of this habitat is classified as considerably modified.
There are narrow ecotones (regions of transition) between the rice paddies and terrestrial
vegetation that contain remnants of original grass flora, of which Anadelphia leptocoma is
most prominent.

U3823_Marampa_ESIS_Final.docx ‘September 2012
Page 100 of 298
SRK Consulting Marampa Iron Ore Project ESIS ~ Main Report

LEGEND
Study area

Projet inastnucture

cous

Dan

Flooded Natura! Geassland

Gallry Forest

Rice Wetlands

Rivers

‘Secondary Forest /Farmbush Mosaic

‘Secondary Savannah

‘Swamp Forest

Transformed - Mango Plantation
Transtermed- Mining

Transtermed - Oil Pain Plantation

Transformed - Subsistence Cultivation

EE OREOS Boe OO

Urban

Figure 5.12: Distribution of terrestrial habitats across the study area

The lack of structural diversity in rice monocultures and the lack of open waterbodies reflects
the fairly low bird assemblage within this habitat (56 species). Ten species of forbs were
identified in the rice wetland habitat, however these are fairly widespread generalist species.

U3823_Marampa_ESIS_Final.docx ‘September 2012
Page 101 of 298
SRK Consulting Marampa Iron Ore Project ESIS — Main Report

5.9.2

Flooded Natural Grassland: this habitat type is located adjacent to the swamp forest on the
northern back of the Rokel River and the present ecological state of this habitat is classified
as slightly modified. Anadelphia leptocoma is dominant at the slightly drier, higher-lying
ground. Rhytachne rottboellioides is closely associated with Anadelphia, but occupies the
flooded part of the wetlands. Where patches of open water are present, floating hydrophytes
are common. As the majority of habitats within the study area are highly transformed, this
habitat represents the only patch of untransformed natural grassland.

Lowland forest: this habitat includes all gallery or riparian forest and swamp forest. Gallery
forest is most developed along the banks of the Rokel River in narrow strips (up to 20-30 m).
There are also narrower strips of this gallery forest along other perennial tributaries in the
study area; however it is often fragmented and discontinuous. The present ecological state of
gallery forest is classified as slightly modified. Gallery Forest is characterised by high species
richness and 60% of the plant species found during fieldwork were located in this vegetation
community. Gallery forests have high functional value in terms of providing flood attenuation
and riverbank stabilisation.

Swamp forests are located along a tributary of the Rokel River in Area 3. The species
composition of the swamp forests is similar to that occurring in riparian forest along the Rokel
River. The present ecological state of this habitat is classified as moderately modified; largely
due to removal of vegetation for fuel and small-scale logging. However, the swamp forest
does still have a moderately high functional value, such as providing flood attenuation and
riverbank stabilisation. This habitat connects the larger forest along the Rokel River to the
gallery forests higher up the main tributary.

A total of 64 bird species were observed with the lowland forest habitats (36% of the species
observed). The forest bird species include forest specialists (18 species), forest generalists
(29 species) and forest visitors (17 visitors). Forest specialists are considered to have higher
conservation significance, as these species are unable to adapt to disturbed forest conditions.

Secondary savannah: this habitat type is located in the northern part of Area 3 and the
present ecological state of this habitat is classified as considerably modified. Vegetation
structure is Short Open Woodland (sensu Edwards, 1983) with a dense grass understory. The
absence of Elaeis guineense (Oil Palm), which is an indicator species of former forest
conditions when growing in open “savannah” (Bakshi, 1963), means that this community is
most likely representative of true savannah. Whilst this habitat type only occupies a small
proportion of the study area, it is well represented in large areas between Lunsar and Port
Loko.

Within this habitat bird species richness was found to be high, with 85 species observed. The
bird assemblage within this habitat is distinctive in species composition and supports a
number of species more typical of the Sudan-Guinea savannah biome.

Terrestrial species of conservation significance

During the field visits, the presence of three plant species of conservation significance was
confirmed, all of which are restricted to forest habitat. Based on the habitat types within the
study area, it is likely that other plant species of conservation significance, including three
wetland species, three aquatic species and three forest species, may also be present.

One Near Threatened mammal was confirmed within the study area, the Straw-coloured Fruit
Bat, which can range widely over wooded habitat in the study area. Three other species have
a high-moderate likelihood of occurrence based on their preference for habitats within the

U3823_Marampa_ESIS_Final.docx September 2012

Page 102 of 298
SRK Consulting Marampa Iron Ore Project ESIS — Main Report

5.9.3

study area — the Tree Pangolin (found in secondary forest / farmbush), and the Diana Monkey
and Sooty Mangabey (both occurring in lowland forest).

No bird species of conservation significance were observed during the field visits. However,
five near threatened and one data deficient species have a moderate likelihood of occurrence
in the area. Two of these (raptors) are most likely to be associated with over broad grassy
valleys, two species are likely to be associated with edges of dense forest, and the fifth
species is most likely to occur in flooded natural grassland or along grassy edges of rice
wetlands and so could occur anywhere in the drainage lines of the study area.

Aquatic habitats and faunal associations

Five types of aquatic habitats were identified within the study area by Ecorex during their wet
season survey; seasonal valley head wetlands, seasonal mid-slope wetlands, perennial mid-
slope wetlands, perennial upper foothill streams and perennial lower foothill river. However,
following the February 2012 dry season survey by Nepid, due to the absence of flow in rivers
previously classified as perennial, the classification of two perennial habitats was changed to
seasonal, reducing the number of habitats to four. The classification presented below is
therefore the revised classification by Nepid and differs slightly from that presented in the
Ecorex report.

Photographs of these habitat types are shown in Figure 5.13 and the spatial distribution is
shown in Figure 5.14. Based on the information available from the surveys, no critical habitat
was identified at any of the locations sampled during the baseline (due to the fact that the
conservation status of one of the species identified is being downgraded).

Seasonal valley head wetlands: these are low-gradient, stream-source wetlands. The
wetlands within the study area were transformed, mainly by cultivation of rice, however they
were structurally intact. There was no evidence of erosion or incision of the main channels.
The present ecological state of these wetlands is classified as moderately modified. These
wetlands do not provide dry season baseflows, so they are unlikely to be important for
streamflow maintenance. The ecological importance of this aquatic habitat is related mainly
to high numbers of fish from the families Nothobranchiidae and Poecilidae. Within this habitat
11 species of fish were recorded, the most common being the Nothobranchid Epiplatys
lokoensis. This species is classified as Endangered by the IUCN, however it appears to be
unaffected by rice cultivation and may have even benefited from this change in landuse.

Seasonal mid-slope wetlands: these are low-gradient, mid-slope wetlands, usually with a
defined channel and open-canopy riparian margins. The present ecological state of these
wetlands is classified as moderately modified. These wetlands do not provide dry season
baseflows, so they are unlikely to be important for streamflow maintenance. Most of these
wetlands were used for cultivation of rice.

U3823_Marampa_ESIS_Final.docx September 2012

Page 103 of 298
SRK Consulting Marampa Iron Ore Project ESIS ~ Main Report

Seasonal valley head wetland (wet season)

Perenial lower foothill river Seasonal upper foothill stream (wet season)

Figure 5.13: Photographs of aquatic habitats within the study area

Their ecological importance is related mainly to high numbers of fish from the families
Nothobranchiidae and Poecilidae. Eleven species of fish were collected in this habitat type, of
which the most common and widespread was the poecilid Poropanchax normani.

During their wet season survey, Ecorex also identified Perennial mid-slope wetlands, most
prominent along the middle and lower reaches of the Baki Stream. Subsequent revision in this
classification by Nepid resulted in the habitat being reclassified as seasonal mid-slope
wetlands. Due to slight differences in habitat characteristics and species makeup, a brief
description of the perennial mid-slope wetlands as originally identified, is provided. Instream
habitats included closed (shaded) and open (sunny), shallow-fast, shallow-slow and deep-
slow areas, usually with an abundance and high diversity of submerged and emergent aquatic
vegetation.

Their ecological importance is related to the diversity of instream habitats and associated
fauna. Twelve species of fish were recorded within this habitat type, with characteristic
species being barbs (Barbus macrops and B. leonensis) and alestids (Brycinus spp). Most of
these wetlands within the study area had been transformed by deforestation and cultivation of
rice.

U3823_Marampa_ESIS_Final.docx ‘September 2012
Page 104 of 298
SRK Consulting Marampa Iron Ore Project ESIS ~ Main Report

Legend
@ Sites - Long-term Biomonitoring
© Sites - Baseline
== Haul_Roads_30.09.2011
(Co revised_study Area
‘Seasonal Valleyhead Wetland
(SRB seasonal Midslope Wetland
'easonal Upper Foothill
Perennial Lower Foothill

“Consultants

Figure 5.14: Distribution of aquatic habitats across the study area and locations of baseline
and biomonitoring sampling sites

Seasonal upper foothill streams: the lower Morea Stream was the only area classified as a
Seasonal Upper Foothill Stream. The present ecological state of these wetlands is classified
as moderately modified. This stream supports a wide diversity of aquatic habitats, including
stones in and out-of-current, deep pools with bedrock substrate, gravel bars, aquatic

U3823_Marampa_ESIS_Final.docx ‘September 2012
Page 105 of 298
SRK Consulting Marampa Iron Ore Project ESIS — Main Report

5.9.4

5.9.5

vegetation and marginal vegetation in and out-of-current. This stream was originally classified
as “perennial” in the Ecorex Biodiversity Impact Assessment Report following the wet season
survey but this classification was revised to “seasonal” following the dry season aquatic
biomonitoring survey by Nepid. Seven species of fish were recorded in the Morea Stream,
with the characteristic species being banded jewelfish (Hemichromis fasciatus) and the
anabantid (Ctenopoma kingsleyae).

Perennial lower foothill river: the Rokel River in the vicinity of the study area is about 130 m
wide, and is classified as a Perennial Lower Foothill River. Instream habitats include deep
pools, rapids, sand bars, backwaters and margins with tree roots. The Bumbuna
Hydroelectric Facility, located about 90 km upstream, could have a significant impact on the
river, particularly during the dry-season.

A total of 32 species of fish was recorded in the Rokel River during this study. The most
diverse families recorded were cichlids (13 species) and mormyrids (10 species). The high
diversity of fish indicates the river is in excellent ecological health.

Aquatic species of conservation concern

During the field visits, the presence of one species of conservation significance was
confirmed. This is Epiplatys lokoensis (Endangered), which was found within the seasonal
valley head wetlands. The conservation status of this species is currently being downgraded
based on more recent information regarding this species.

Based on the habitat types within the study area and previous studies within these areas,
other aquatic species of conservation significance may be present. Marcusenius meronai
(Endangered) has been recorded in the Bagbé and Rokel Rivers; Tilapia joka (Vulnerable)
has been recorded in the Rokel River; Sierraia leonensis (Vulnerable) a species endemic to
Sierra Leone; and Scriptaphyosemion roloffi, a species found mainly in the shallow and
stagnant parts of pools, brooks, swamps and small streams in the coastal rain forest, and is
known from the Little Scarcies River drainage system in Western Sierra Leone southward to
the drainage system of the Lower Lofa River in Western Liberia (Laleyé 2006). A number of
Endemic species are also likely to be present.

Aquatic ecosystem health

The findings of the February 2012 (dry season) aquatic biomonitoring survey are summarised
below. Sampling sites referenced are shown in Figure 5.13.

Water quality: data indicated elevated concentrations of manganese at sampling site A2-2.
The other variables analysed were within recommended limits for drinking water and
protection of aquatic ecosystems.

Diatom analysis: the biological water quality was indicated to be Natural (Category A) at four
of the five sites monitored, and slightly modified at site A3-5, and heavy metal concentrations
to be below thresholds for biological concern.

Aquatic invertebrates: the composition and abundance of aquatic invertebrates varied
greatly amongst sampling sites and seasons, attributed mainly to differences in surface flow.
Limited data regarding existing impacts could be obtained.

Fish: the composition of fish species indicates significant deterioration in ecological
conditions (Category B to category E) at Site A2-2 since the October 2010 sampling round.
This is attributed to disturbance and sedimentation of the stream due to road construction in

U3823_Marampa_ESIS_Final.docx September 2012

Page 106 of 298
SRK Consulting Marampa Iron Ore Project ESIS — Main Report

the neighbouring mining concession (see Figure 5.15). Inadequate culvert design in the road
was also cited as a problem in terms of fish passage and sedimentation of rivers.

Excessive sediment in the Morea Stream - Poorly constructed culvert with inadequate
February 2012. capacity - February 2012.

Figure 5.15: Impacts on streams due to road construction on neighbouring concession
area

U3823_Marampa_ESIS_Final.docx ‘September 2012
Page 107 of 298
SRK Consulting Marampa Iron Ore Project ESIS — Main Report

6

6.1

SOCIO-ECONOMIC BASELINE DESCRIPTION

This Chapter is based on the:

e Socioeconomic Baseline Report, Marampa Iron Ore Project, SRK Consulting (UK) Ltd,
February 2012 (SRK 2012ab specialist report in Volume 3, SD8);

e Rural Livelihoods Specialist Study: Phase 1 — dry season survey findings, Wild
Resources Ltd, May 2012 (WRL 2012 specialist report in Volume 3, SD8); and

e Cultural Heritage Component of the Environmental and Social Impact Assessment,
Marampa, Sierra Leone Nexus Heritage and IFAN, April 2011 (Nexus 2011 specialist
report in Volume 3, SD8).

The baseline studies were conducted in adherence with Sierra Leone legislation and
international good practice guidelines from The World Bank and the International Finance
Corporation (“IFC”) on social assessments. The study area for the baseline included three
areas; Area 1 covers the potential locations of the processing plant, power generators,
auxiliary infrastructure, a tailings storage facility and waste rock dumps; Areas 2 and 3 cover
the geological target zones. Two corridors of approximately 100m will be used for
transporting the ore from the potential mining areas in Areas 2 and 3 to the processing
infrastructure in Area 1 (Figure 6.1).

Subsequent to the household survey being completed, in March 2011, the Project layout
increased in area and the study areas were amended to accommodate these changes. It was
discovered that Maso and Magbungbu villages, which were added to the list of affected
villages, were not part of the household survey. However as the survey was based on a
sample the findings are considered representative of the Project area villages. Maso and
Magbungbu were included in the sample for the Rural Livelihoods Specialist (RLS) study
survey held in March 2012. The villages covered in the survey for the two studies are
presented in Figure 6.1.

Approach and methodology

The specialist studies are based on primary and secondary sources of information and data.
Secondary data was collected from the internet existing reports and articles and is referenced
in the footnotes. Primary data was collected directly from community members, local
government and non-government functionaries.

For the socio economic study, data collection methods consisted of a household survey,
individual interviews, village information sheets, stakeholder group interviews and
observations (31 March — 6 April 2011). For the RLS study (phase 1) the data collection
methods consisted of village focus group surveys and interviews; field survey, GPS
recordings and survey of commercial activities related to natural resource use. Primary data
was collected during 14-21 March 2012, in the dry season. The data collection methods,
assumptions and limitations are described in the specialist baseline reports.

U3823_Marampa_ESIS_Final.docx September 2012

Page 108 of 298
SRK Consulting Marampa Iron Ore Project ESIS — Main Report

* London Mining licence area
Royal (Mende) gbatur (Mende) 9

Muaso Mende Lunsar town

.
Shor Hil

Misabai (ence) Main road

. . Track
Memori vote!

Makaravy

AREA 1 Study Area

{aa

+ Afiican Minerals rail corridor
= Village

=—

Haul road
[=] Waste rock dump
Pit
Staff village
Process plant
Tailings storage facility

.
Masoke

AREA 2

Kalangbs
(Buya Dom)

Making.
7

Petity
7.

‘Gbom Limba

. .
Kenta Lal Rogbeneh

bom Shebana
:

.
Gbom Ka Pa Abu

. al
Mona Makosa

Rokel River

Makaowor

Madore
‘a.

Figure 6.1: Location of villages covered under household survey and rural livelihoods study

U3823_Marampa_ESIS_Final.docx September 2012
Page 109 of 298
SRK Consulting Marampa Iron Ore Project ESIS — Main Report

6.2

6.2.1

6.2.2

Population

The Port Loko District where the Project is located covers an area of 5,719 km? with a
population of approximately 478,000. The Project is located in the Marampa Chiefdom, which
has a population of approximately 40,000 (2010)°. However, the Project's area of influence
also covers the, Masimera and Maforki Chiefdoms.

Population in the study area

Population figures for the study area are based on the village survey (Table 6-1).

Table 6-1: Population in the study area villages

Village name Males Females Total Number of Average
Population households family size

Gbese 120 134 254 23 11
Kalangba 68 65 133 15 9

Katick 171 162 333 35 10
Konta 71 75 146 11 13
Konta Bana 216 187 403 34 12
Konta Lol 19 18 37 7 5

Ma Sesay 4 3 7 2 4

Mafira 53 41 94 15 6

Mafuri 93 85 178 23 8
Magbafat 267 275 542 34 16
Marunku 260 259 519 40 13
Matukia 139 253 392 98 4
Mebesseneh 1208 1227 2435 259 9

Moria 12 5 17 2 9
Rogbaneh 86 84 170 14 12

Rolal c/o Maforay 45 47 92 15 6
Rosint 47 57 104 20 5

Total 2879 2977 5856 647 9

Source: SRK Village survey April 2011

The villages have an average size of 38 households, and the average population is 344.
49.2% of the population are males and 50.8% are female, which is indicative of the larger
number of males killed in the civil war. The household survey indicated that 42% of the
population is below the age of 15, 54% is between the ages of 15 and 64, and 4% is above
the age of 64

Ethnicity

There are 16 ethnic groups in Sierra Leone; the two largest groups are the Mende and the
Temne. The dominant group in the Project area is Temne other groups include Limba,
Mende and Kono. The official language spoken in schools and government administration is
English®, though a majority of people mainly speak Mende, Temne or Krio. The main religions
are Islam (60%) and Christianity (30%) and indigenous religions (10%).

* As per the records from the Peripheral Health Unit (PHU), Lunsar (interview 5 April 2011)
° Britannia Concise Encyclopaedia: Sierra Leone

U3823_Marampa_ESIS_Final.docx September 2012

Page 110 of 298
SRK Consulting Marampa Iron Ore Project ESIS — Main Report

6.3 Economy
The main economic activities in the Port Loko District are small scale diamond mining,
subsistence farming, production of charcoal, small businesses and small scale fishing. Table
6-2 presents the number of people engaged in different livelihood strategies across the study
area villages.
Table 6-2: Distribution of livelihood strategies (aggregated for all study villages)
Village Total persons Percentage
Agriculture 2095 82%
Charcoal 955 37%
Animal Husbandry 813 32%
Fishing 714 28%
Plantation 227 9%
Beekeeping 183 71%
Herder 153 6%
Hunting 151 6%
Herbalist 52 2%
Artisan 60 2%
Artisanal mining 52 2%
Driver/mechanic 57 2%
Government employee 18 1%
Brewing 25 1%
Commerce/shop/ 7 0.30%
Source: SRK household survey April 2011
An overwhelming majority of people are engaged in farming (82%). In most cases other
economic activities are undertaken in addition to farming (hence the overlap in percentages in
the table). Other popular occupations in the study villages are charcoal making (37%), animal
husbandry (32%) and fishing (28%). Further information on the characteristics of different
livelihoods strategies is provided in Section 6.3.1.
6.3.1 Description of livelihoods in the study area
This section, based on the rural livelihoods study (WRL, 2012), presents information on the
nature of livelihood activities in the study area. It is mainly based on the RLS dry season
survey and SRK household survey, and will be further supplemented by a wet season RLS
survey in August 2012.
Agriculture
The sale of cash crops is probably the most readily accessible income for most villagers
however, most farmers keep what they grow for household consumption. Produce can be sold
within the villages, or taken to the daily market in Lunsar or weekly Tuesday market in
Foredugu. Some of the generic problems with marketing agricultural produce include the lack
of transport. Traders apparently visit the villages with vehicles to buy up larger quantities of
produce, usually at relatively low prices and there are also wholesalers based in Lunsar.
The agricultural season begins with preparation of fields in January to March, followed by
planting mainly during April to July. Cutting of trees and charcoal making is usually done in
April before the start of wet season. Harvesting begins in September thus the hungry period
U3823_Marampa_ESIS_Final.docx September 2012

Page 111 of 298
SRK Consulting Marampa Iron Ore Project ESIS — Main Report

can last from May to August. The main harvesting goes on till November/December.

The agricultural potential in the Project varies depending on the land type. Topographic relief
in the Lunsar area is subdued, and wide, flat river valleys meander across it. The height
difference of just a few metres makes a significant difference to soil fertility, wetness and
suitability for different crops and farming systems. During focus group discussions it became
apparent that there are complex interactions between the use of different landscape units,
crops and crop varieties as outlined below.

e — Inland valley swamps: The flat-bottomed valleys, often termed ‘inland valley swamps’,
are characterised by hydromorphic soils with high clay content and low infiltration rates
which, coupled with a shallow gradient, means they are flooded for much of the rainy
season. In-wash of nutrients by the river and from valley sides means soils are relatively
fertile and suited to rice cultivation. In some places (e.g. Masu) the flow and depth of
water is controlled by the installation of contour-bunds. In the narrow, valley-head
wetlands, headwater valleys and contour bunds are not used and different varieties of
rice are utilised to take advantage of natural water levels. In the dry season, the soil is
very difficult to work by hand. Most inland valley swamps are cultivated continuously.
Examples are shown in Figure 6.2.

Perennial inland valley swamp with rice Irrigated mound gardens in runoff zone at end of
dry season

Figure 6.2: Photographs of different agricultural methods

e Runoff zone: This is the narrow zone where the upland slopes meet the flat valley floor
and is called tembe. The soils here are silty and difficult to work when dry. As the flood
waters recede, the soil is thrown up using hoes into mounds (m'bof). These mounds are
used to grow a variety of crops which are usually planted in March and harvested in
June. At the end of the dry season wells are dug into the valley floor to irrigate
vegetables on the mounds while cassava is planted as the rains start. As the water rises,
the mounds keep the crops from becoming waterlogged.

e Uplands: Upland areas are generally covered with trees. The interfluves between the
valleys have gravelly clay loam soils which are freely draining, and, are suitable for a
range of perennial and rain-fed crops. The farming cycle on the uplands begins with the
clearance of a parcel of bush towards the end of the dry season (March/April). Trees are
cut at about a metre off the ground and timber removed as needed. Once the rains start
the land is sown with rice. Cassava is one of the commonest upland crops and is the
only crop routinely grown as a monoculture. The main time for sowing in the uplands is
April/May with harvesting in November. If cassava has been planted this may be left for

U3823_Marampa_ESIS_Final.docx ‘September 2012
Page 112 of 298
SRK Consulting Marampa Iron Ore Project ESIS — Main Report

up to four years and harvested at need. During the fallow years, there is regeneration of
secondary forest trees and the resulting poles are used to build houses, used as
firewood or turned into charcoal. There is also some differentiation of the uplands. Much
of this area has an over storey of oil palm but there are also groves of fruit trees some of
which are under planted with shade-bearing crops.

A farmer who has access to these landscape units and uses them to full advantage can reap
five harvests of rice a year and ensure a near continuous supply of fresh foodstuffs.
Nevertheless there is a ‘hungry gap’ in August (paya) at the height of the rains when the crops
are growing and the previous harvest has been depleted. Cassava and firewood are sold at
this time

There are at least 26 crops grown in the study villages (WRL 2012), some examples are given
in Figure 6.3. Most are for home consumption but several are also cultivated for sale in
Lunsar. This agro-diversity helps the famers take advantage of the different opportunities
presented to them. The principal staple crops are rice and cassava with a large number of
varieties grown in the area (WRL 2012).

Corn (Maize) and cucumber field Harvesting palm fruits

Figure 6.3: Photographs of different crops

Commercial farms

A few farmers have capitalised on the opportunity for incomes from farming close to Lunsar
and the markets to become commercial farmers. The commercial crops selling at a good price
are cassava, aubergine, cucumber, pepper, tomato and pineapples. One farmer reported
revenues of Le 200,000 per month and an annual income of over Le 1,000,000 just from
cassava. Pineapples are the most valuable commercial crop and retail at 10,000 each,
because they are considered to be a curative for typhoid. Peppers sell at Le 150,000 a sack.

Livestock

Livestock owned by the surveyed households is summarised in Table 6-3. 78% of the sample
households reported keeping one or more type of livestock. There are dedicated herdsmen,
specifically in Mafira Village, while elsewhere livestock is kept near the homestead and
tended by the women. The average number of animals kept per household is only indicative
as the actual number of animals owned varies according to household.

U3823_Marampa_ESIS_Final.docx ‘September 2012
Page 113 of 298
SRK Consulting Marampa Iron Ore Project ESIS — Main Report

Table 6-3: Livestock husbandry in the Project area

Animals Percentage households Average number Percentage households
possessing livestock livestock per household selling livestock

Goats 41% 3 34%

Ducks 21% 5 17%

Sheep 36% 3 31%

Chickens 79% 19 68%

Source: SRK household survey April 2011

e Poultry: Chickens were observed free-ranging in all villages and are kept for eggs and
meat. Most are for household consumption but some are sold. Poultry cages are made of
woven basketwork, or occasionally of metal. One villager mentioned that the parasitic
disease coccidiosis is a problem. Ducks (and their eggs) were mentioned as being used
in sacrifices in various traditional religious ceremonies.

« Sheep and Pygmy goats: Both sheep and goats were seen free-ranging in and around
the study villages. There was little indication of any supplementary feeding, though in
Matukia women mentioned providing rushes as fodder for livestock. To protect crops
from domestic animals, low fences of palm fronds and bamboo are sometimes set up
(Figure 6.4).

e Pigs: The only pigs seen were on a demonstration farm in Royail. Six sows and six boars
were being kept for breeding experiments.

e Cattle: There were only a couple of observations of cattle in the study villages. The
household survey (SRK 2011) recorded 11 herders in Marunku, 1 in Magbungbu, 6 in
Maforay and 15 in Matukia.

« Dogs: Dogs were also seen in most villages, kept either as pets, or occasionally used for
hunting or driving pests from crops. Owners mentioned using herbal ‘charms’ to help
train their dogs to hunt for certain animal species.

Figure 6.4: Photograph of crops fenced against livestock

Fishing

Fishing is a significant activity in the study area and both locally caught fish and marine fish
brought into Lunsar are an important source of animal protein. Although men, women and

children are involved in fishing, each group tends to use a different method and it is the
women who spend most time engaged in this activity (Figure 6.5). Fishing occurs throughout

U3823_Marampa_ESIS_Final.docx ‘September 2012
Page 114 of 298
SRK Consulting Marampa Iron Ore Project ESIS — Main Report

the year, though women tend to fish in the dry season and men in the rainy season. The
fishing methods used in the study villages include, nets impoundments, traps, hand lines and
sieves. When small numbers of fish are caught, these are normally destined for family use.
Larger fish, or bigger catches, may be sold fresh in the nearest village, or taken to Lunsar

Impoundments. Fish smoking activity in Gbese Village

Figure 6.5: Photographs of different fishing related activities

Use of wild plants

People in the study villages rely on the resources available in their immediate environment.
This means the houses are made from poles cut from farm bush (fallows), wild foods are
eaten as snacks or as a source of sustenance in times of famine and extensive use is made
of plants in traditional medicine (medicinal use represents 87% of the use of wild plants
recorded, as traditional medicine is the primary source of healthcare in the villages).

Estimating the importance of these resources requires measures of the volume consumed
and whether there are suitable substitutes. Though there are no data on the quantities
required it is possible to make some assumptions based on the nature of the use.

Traditional medicine: Pooling the ECOREX (McCleland & Palmer 2011) and WRL plant
species lists gives a total of 241 plants, of which roughly half are used as medicines
(Figure 6.6). The majority of medicinal plants are obtained from lowland forest, which is
an uncommon habitat in the area and is probably only found within sacred bush. Several
informants reported that the dry season is best for gathering medicinal plants. Honey is
used as a medicine or tonic. Wild honey is collected once a year, at the end of the dry
season (March—April). The typical yield for a hive is 9 - 14 litres. It is sold for Le 5,000
for half a litre. The only medicinal use of animals was a mention of chameleons.

Wild foods: Although the people of the study villages are good farmers they continue to
make use of wild foods, which can be an important contribution to food security
especially if it is available in gaps between crop harvests. In Marunku the women listed
wild foods they collect in the dry season as: Bush yam (wild yam = Dioscorea spp),
Banga or palm cabbage (unopened bud of palms), matanka (probably Sorindeia
juglandifolia), malimbo (unidentified) and blakomba (probably Dialium guineense).
Construction materials: The material culture of the local people was traditionally
entirely derived from local resources (Figure 6.6). Although building materials are
changing many houses, especially those of poorer families, are still made using
traditional materials. In most villages there were houses being made from mud blocks.

U3823_Marampa_ESIS_Final.docx ‘September 2012

Page 115 of 298

SRK Consulting Marampa Iron Ore Project ESIS ~ Main Report

These are made by specialists from outside the village and cost Le 500 each plus food
for the workers. The RLS study lists all the species recorded as being used now or in the
past for house construction (WRL 2012). A more recent innovation is cutting large forest
trees into planks which are then used in building, for furniture and for sale. Exploitation
of these tree species is likely to be unsustainable.

Construction material for building a small
house (walls in progress) Timber board making

Figure 6.6: Photograph of medicinal plants and plants used for construction

Firewood & charcoal

94% of the sample households reported using wood as the energy source for cooking. The
list of species used as firewood includes fruit trees such as guava and mango and indicates
there is pressure on the supply of firewood. A typical upland farm patch yields 10-15 bags of
charcoal. The prices vary from Le10,000 in the village, Le12,000 in Lunsar to Le15,000 in
Freetown. It appears that most of the firewood and charcoal is derived from clearance of
fallow land, making it more sustainable. However, there is some evidence that trees in the
bush (not associated with farm clearance) are also cut to make charcoal.

Hunting and trapping

To facilitate questioning on hunting activities, a small leaflet and flashcards containing images
of 60 species was used. Analysis of the results shows that a small number of species are
caught regularly, with a secondary group of species seen regularly by hunters but caught less
often (RLS study, WRL 2012). During interviews, villagers drew a distinction between
“hunting” and “trapping”. “Hunting” was considered a specialist activity, whilst everybody who

U3823_Marampa_ESIS_Final.docx ‘September 2012
Page 116 of 298
SRK Consulting Marampa Iron Ore Project ESIS ~ Main Report

farmed also “trapped” both as a means of providing food, but also to control crop raiding
pests. Men, women and children are involved in hunting/ trapping to different degrees. Little
evidence of bush meat species was seen during the field visit, which suggested the level of
hunting was low.

Specialist hunters hunt throughout the year, but may be busier during the rainy season if
providing crop protection to other farmers. The majority of the most frequently hunted species,
e.g. Maxwell’s duiker, Brush-tailed Porcupine and Giant Rat can withstand high levels of
hunting pressure. At present, it would appear that there are relatively few guns being used by
hunters in the Marampa area. In Marunku, farmers mentioned paying young men up to
Le100,000 to trap animals on their land. As an indication of the areas that local hunters might
cover during a typical trip, one hunter was asked to carry a GPS tracker unit and to follow his
normal hunting route. He covered approximately 16 km.

The majority of trapping takes place during the rainy season. Trapping is mainly by wire-
cable snares. Two other types of trap were also seen: a home-made dead-fall wooden box-
trap used to catch Giant Rats and a spring-loaded break-back trap used for smaller rats and
mice (Figure 6.7). Some specialist hunters also use nets and dogs to hunt. It was found that
most trapping of animals takes place to protect farm crops. Crop protection is a critical and
time-consuming task, particularly bird-scaring which involves children of school-going age.
See the RLS study WRL 2012 for more information on hunting and trapping activities.

Dead-fall box trap Spring break-back traps in market

Figure 6.7: Photographs of different types of traps

Labour

Manual labour is the biggest single input into the farm economy. Labour requirements for
inland valley swamps alone can exceed the labour capacity of farm families and a shortage of
labour was the most frequent complaint from farmers. The villages utilise labour gangs but
with differences in rates paid and descriptions of arrangements. Women also hire men
directly to undertake specialist tasks. It will cost a woman Le25,000 to Le30,000 to have men
cut trees on an upland plot and Le50,000 to have charcoal made for her.

Trade in wild products

With a few exceptions sales of crops are seasonal, so products listed in Table 6-4 are used to
supplement incomes. Other natural resources sold by people in the study are ferrocrete
blocks and sand. Commercialisation of wild resources in the study villages is relatively low.
The only resources that appear to be threatened by over-exploitation are timber trees.

U3823_Marampa_ESIS_Final.docx ‘September 2012
Page 117 of 298
SRK Consulting

Marampa Iron Ore Project ESIS ~ Main Report

However, loss of threatened habitats and increasing demand may initiate commercialisation
of medicinal plants, which could result in over-exploitation of this resource.

Table 6-4: Traded wild products

Product

Value

Market channels

Nuts of Cola nitida

Price Le5,000 to —
Le8,000 for 100. Le
30,000 for a ‘load’

Wholesale (sold by the hundreds) from
villages, retailed in local markets. May
reach the ancient pan Saharan trade
network for this product.

Leaves of Hallea stipulosa,
direct or as wrapping for Kola
nuts as traditional wedding gift

Le500 per leaf if sold
individually

Probably sold within Temne cultural group
in Lunsar area

Dried calyx (flower bud scale)
of Xylopia aethiopica used a
tea.

Le2,000 for a handful

Direct retail in Foredugu market. Some
wholesale into national markets via Lunsar.
Sell (available) in dry season.

Fruit of Dialium guineense
cooked with sugar to make a
sweet

Le1,000 for a fist-
sized lump

Sold in Foredugu market

Poles (2 m long) of
Anisophyllea laurina — 12 poles
in a bundle

bundles of 12 sell for
Le15,000 in Lunsar

Sold in large volumes for building and
scaffolding across Sierra Leone

Firewood — many species —
bundles of sticks

Le6,000 — Le7,000

Charcoal - bag

Le10,000 - Le15,000

Village, Lunsar and national market chains.
Prices depend on market and season
(higher prices in rainy season)

Fresh fruit of Sorindeia
juglandifolia and Diospyros
heudelotii

Sold to bring income to poor families

Honey — wild bee hives

Le5,000 for half litre

Retail in Lunsar and perhaps Foredugu

Sand mining

Sand mining from the Rokel

River is a key economic activity (Figure 6.8). It has a high
commercial value due to a demand from the construction sector. Men, women and children
are engaged in different activities contributing towards collecting sand. Each truck load is sold
at between Le300,000 to Le500,000.

Boy collecting sand

Trucks usually take the sand to the markets

Figure 6.8: Photographs of sand mining

6.3.2 Value addition

There is little opportunity to sell most crops in a processed form but there are a few
opportunities for value addition as listed below, with some examples shown in Figure 6.9.

U3823_Marampa_ESIS_Final.docx

Page 118 of 298

‘September 2012

SRK Consulting

Marampa Iron Ore Project ESIS ~ Main Report

Palm oil extraction process Soap for sale in Foredugu market (the

vendor had come from Makene by transport)

Figure 6.9: Photographs of value addition to crops

Food preservation and baking: Drying is an efficient means of preserving perishable
foods especially in the dry season. In the case of chillies, processing did not add any
value. Fresh chillies retailed at Le1,500 per handful and dried retailed at Le1,200 per
handful. Baking can add value however there was no evidence of ovens in the area.
Cassava: Cassava is a crop which perishes quickly therefore much of it is sold
processed. A sack of raw cassava tubers sells for Le20,000, while a sack of raw cassava
turned into fufu sells for Le50,000.

Palm oil: There are two varieties of oil palm; the tall, wild trees are lower yielding but
produce tastier, redder oil preferred by the local people and kept for home consumption.
The short Massankey cultivars produce less desirable oil, which is sold as good quality
kernel oil. The villagers sell the Massankey nuts to people in Lunsar who use them to
make soap. The oil is decanted into yellow gallon containers and sold or stored for
household use.

Soap making process: To make soap the oil is boiled with caustic soda bought from the
market with Raphia palm leaves. The resultant soap is medium hard soap sold for
Le1,000.

Charcoal: Figures from the farm questionnaires suggest it costs Le25,000 to have trees
cut, Le50,000 for the charcoal burner to turn a farm plot into 10-15 bags of charcoal
which then wholesale for Le10,000 each. This gives a cost of production of Le70,000, for
areturn of Le100,000 — Le150,000.

Artisans and specialist skills: There were remarkably few artisans encountered in the
study villages, the skills of those encountered are described in Table 6-5 and some
examples are given in Figure 6.10.

6.4 Land tenure

In Si
Area

ierra Leone, there are two main systems of land holding: freehold rights in the Western
and a customary system in the provinces where land is principally owned and controlled

by families or traditional leaders. In the study area villages customary land tenure rules apply.
According to customary law, chiefdoms and communities hold the ownership of property and
therefore a plot of land can never be owned freehold.

Title

to land is vested in families based on ‘first settler’ rights with a small number of families

U3823_Marampa_ESIS_Final.docx September 2012

Page 119 of 298

SRK Consulting

Marampa Iron Ore Project ESIS ~ Main Report

controlling land in each village. Family land is vested in the family as a group, although family
land tenure prevails in the area it is locally acknowledged that the Paramount Chief is the
custodian of the land. Family land is allocated to individual family members and can also be
‘lent’ or rented to less privileged families or strangers in need of growing space. Less formal
arrangements, whereby a farmer or a family “borrow” land, were observed.

In the context of resettlement, national policy states that, as much as possible, land disposal
or acquisition should not render a land title holder (including customary land ownership), his
kith, kin and descendants completely landless, save in the case of compulsory acquisition in
the public interest.

Table 6-5: Artisans and specialist skills in the study villages

handles made from Holarrina africana and
Samanea dinklagei. Skills passed from father to
son.

Craft Resources used Markets and prices
Broom Mid-ribs of young palm fronds (a common and ¢ Lunsar 1,000 Le per broom
makers essentially free resource). The ribs are stripped, ¢ Village 500 Le per broom
tied into bundles and dried. Made by women and
men.
Wood Mortar carved from Yemani (Gmelina arborea) and | * Previously sold but now
carvers pestle from K’bap (unidentified). Carver learnt trade made for household use.
by watching people make them.
Basket Men weave baskets from Raphia leaf stem for use . Baskets 2,000 to 5,000
makers by fish sellers, winnows and mats. Also make large depending on size
woven granaries (~1.5 m tall x 1 m diameter with ¢ Granary sells for 50,000 Le
lids) to order.
Blacksmith Makes cutlasses from vehicle leaf-springs with ¢ Village & Lunsar 20,000 Le

per cutlass

Drum makers

Body of drum made from Yemani (Gmelina
arborea). Skill passed from father to son.

Sold on commission for
around 20,000 Le for a
drum

Palm wine
makers

Almost exclusively done by Limba people. Men
work in groups and share equipment. They pay
15,000 Le per month to farmer to tap trees. Taps
put into base of young leaves at top of tree and
emptied twice a day in morning and evening.

Wholesale: Plastic jerry can
sells for 20,000 Le and
costs 13,000 Le to make
giving a profit of 7,000 Le
for ten litres.

Retail in village: Bottle of
palm wine sells for 1,000
Le

Professional

There is an opportunity for specialist hunters,

Rates seem highly variable

specialist fishermen who use the large dugout
canoes and large hand-casting nets to catch fish,
though this equipment may available to everyone.

hunters especially those with guns, or groups with nets and (20,000 — 100,000 Le),
trained dogs, to provide pest control on farms on a depending on the services
contract basis. provided. Any animals
caught are kept by the
hunters.
Fishermen In villages on the Rokel river there may well be « Numerous small traders

were encountered passing
from the fishing villages of
Mbla & Masu, having
purchased fish from
fishermen there.

U3823_Marampa_ESIS_Final.docx

Page 120 of 298

September 2012

SRK Consulting Marampa Iron Ore Project ESIS ~ Main Report

Brooms Wood carvings

A blacksmith in the Konta Village Fishing nets (a net takes a week to make and
sells for Le 10,000)

Figure 6.10: Photographs of artisanal work

6.5 Living standards

The household survey shows that only 8% of the adult population in the Project area (age 15-
60) have a stable regular income. The percentages of households in the survey who obtained
income from different sources during the month of April 2011 are presented in Table 6-6.
From this it can be seen that the sale of agricultural/farm produce was an important source of
income in the study villages.

U3823_Marampa_ESIS_Final.docx ‘September 2012
Page 121 of 298
SRK Consulting Marampa Iron Ore Project ESIS — Main Report

6.5.1

6.5.2

Table 6-6: Income sources in the study area

Income Source Percentage of households
Sales of agricultural/farm produce (including livestock) | 80%

Self-employment (artisans/trade) 6%

Employment 2%

Remittances 5%

Source: SRK household survey April 2011

Possessions and expenditure

Household possessions are generally limited to basic furniture such as tables, beds,
chairs/stools and items such as radios cell phones and bicycles, which are considered
essential. Table 6-7 shows the average annual household expenditure for the principle items.
The average expenditure on food is 44% of total expenditure. Monetised value of food
produced further increases this percentage reflecting widespread poverty in the study area. It
also shows people are not self-sufficient with regard to food. School fees, clothing, household
energy, agricultural equipment, medical care and transport are also significant expenditure
items.

Table 6-7: Annual household expenditure in the study area

Item Average cost per | Average cost per Percentage of
household per household per year in | total expenditure
year in Le usb”

Food 1,836,146 402.8 44.2%

School fees 469,695 103.0 11.3%

Clothing 333,337 73.1 8.0%

Household energy 327,624 71.9 7.9%

Agricultural equipment and inputs | 314,796 69.1 76%

Medical care 279,914 61.4 6.7%

Transport 227,794 50.0 5.5%

Buildings 158,905 34.9 3.8%

Cellular telephone 77,932 17.1 1.9%

Savings 70,694 15.5 1.7%

Livestock expenses 53,662 11.8 1.3%

Water 3,220 0.7 0.1%

Total 4,153,719 911.3 100%

Source: SRK household survey April 2011

Food Security

The diet of local communities in the study area is based on locally produced staple crops and
locally grown vegetables. Fish is eaten more regularly than meat, which is eaten occasionally
due to its high cost. Decreasing crop yields, an increase in pest related crop failures and
reduced availability of food resources from the forest have led to reduced food security". In
the household survey, 83% of households indicated they experience food shortages at some
stage during the year, predominantly during the period July to September.

” Exchange rate 1 USD=4558sll (September 2011)
" Food security is considered ranging from 105 kg 157 kg of rice per capita per annum

U3823_Marampa_ESIS_Final.docx September 2012

Page 122 of 298
SRK Consulting Marampa Iron Ore Project ESIS — Main Report

6.5.3

6.5.4

6.6

6.7

6.8

Habitation

People live predominantly in settlements with some scattered housing near the fields for
protecting the farms. Traditional housing consists of clay and earth structures, built with a
thatch roof (18% of survey households had a traditional house — see Figure 6.11). Modern
materials are now often incorporated into the house structures. 17% of survey households did
not have a bathroom. Some houses were in bad condition as observed during the survey.

Typical traditional house Improved traditional house

Figure 6.11: Traditional houses

Energy sources

The energy source for domestic lighting in the study villages was predominantly paraffin
lamps (71%), battery operated lights (19%) and candles (10%), with about 17% of the people
using a combination of the above three sources.

Social stratification

Although the majority of the rural population is poor, some stratification exists. There are
traditional elite families who can trace their ancestry (usually through the father's line) to a
warrior or hunter who first settled in an area. These families control and administer land,
people who want to acquire the right to farm must show respect to an elder from this family.
Colonial administrators have historically exacerbated this social stratification.

Vulnerable groups

Vulnerability is defined here as the inability to generate sufficient resources to meet basic
human needs). The most vulnerable groups include those who cannot work the land (widows,
the elderly and the sick), who have no other means of income generation and no family or
other social support network.

Health

There are six functional Peripheral Health Unit (“PHU”) in the Marampa Chiefdom. Each PHU
has its own catchment area and together they cover a population of approximately 20,000 (or
50% of the Chiefdom population) including the population living in Lunsar town. The PHU in
Lunsar is headed by nine government staff, a Community Health Officer, Nurse, Maternal and

U3823_Marampa_ESIS_Final.docx ‘September 2012

Page 123 of 298

SRK Consulting Marampa Iron Ore Project ESIS — Main Report

Child Aides, Nursing Aides, Vaccinator and Cleaners/Labourers.
The study area is also served by other health institutions in Lunsar town:

e The Saint John of God Catholic Hospital (a referral hospital) providing health service to
the region at a nominal cost.
e The Baptist Eye Hospital providing specialist services at a nominal cost.

These have a good reputation nationally however the cost of treatment is too high for the
majority of the people in the villages to afford. Marunku is the only village in the study area
that has a health facility and managed by a Nurse and Traditional Birth Attendants (“TBAs”).

Health and hygiene conditions in the study area are generally poor. The household survey
showed that 81% of households deposit their household waste in the areas around their
homesteads. The water quality was observed to be inferior and wells dry out during the dry
season. Villagers often need to walk long distances to fetch water.

According to the PHU in Lunsar, malaria is a leading disease in the chiefdom. Other diseases
prevalent in the area are diarrhoea, pneumonia, clinical malnutrition, anaemia, measles,
typhoid, skin infections, eye infections and hypertension. The incidence of HIV/AIDS has
increased 17 cases in 2011. These 17 cases are receiving treatment from the PHU. STIs are
on the increase in the chiefdom and the PHU records 17-18 cases every month. Table 6-8
lists health problems experienced by local residents during the past six months. These are
based on symptoms identified by the residents and not necessarily based on professional
medical diagnosis.

Table 6-8: Most prevalent health problems in the Project area

Disease Percentage occurrence
Headache 32%

Malaria 29%

Respiratory Infections 15%

Diarrhoea 9%

Others 9%

Cholera 6%

Source: SRK household survey April 2011
The key challenges identified by this PHU are:

e unable to meet the needs of increasing number of patients;

e poor salary for staff and TBAs working with the PHU are currently unpaid; and

e additional transport needed to increase their outreach and coverage.

Self-medication is widely practiced (Section 6.3.1). Data from the household survey for
medical care sought by people shows that in 80% of the cases contemporary medicine was
used and in 20% traditional healers (Table 6-9). In addition to traditional beliefs, distance and
cost are also deciding factors.

Table 6-9: Consultation of medical services in the study area

Medical Care Number (and percentage) of people seeking services
Health professional (clinic) 51 (80%)
Local traditional healer 13 (20%)

Source: SRK household survey April 2011

U3823_Marampa_ESIS_Final.docx September 2012
Page 124 of 298
SRK Consulting

Marampa Iron Ore Project ESIS ~ Main Report

6.9 Education

The levels of education and literacy are generally low in the study area. Table 6-10
summarises the education level for the population covered by the household survey. During
the study, the importance of education was repeatedly stressed by the local population.

Table 6-10: Educational levels in the study area

Education level

Number of people

Percentage of population

No education (>13 years old)

680

47%

Started but did not complete primary school (>13 | 308 21%
years old)

Completed primary school (>13 years old) 207 14%
Started but did not complete secondary 168 11%
education (>18 years)

Completed secondary education (>18 years) 91 6%
Tertiary education (>25 years) 17 1%
Total 1471 100%

Source: SRK household survey April 2011

The education sector encounters several challenges, some of which are listed below:

e lack of schools—. Children often have to walk long distances to reach school, resulting in
low attendance and large numbers of drop outs;

e shortage of trained and qualified teachers;

e late or no payment of teachers leading to de-motivation;
e dilapidated school buildings and shortage of classrooms, though MIOL has provided
assistance to some local schools (Figure 6.12); and

* — overcrowded classes.

Broken roof in a classroom

New school build by MIOL in Konta

Figure 6.12: Examples of educational facilities

6.10 Infrastructure

The general infrastructure in the study area is in a poor state of repair. There is no state
provided electricity in the area but mobile phone coverage is good. There are few paved
roads between the villages, and some villages are accessible only by footpath. The area does
benefit from a sealed road to Freetown (Makeni Highway), which provides access to markets

U3823_Marampa_ESIS_Final.docx

Page 125 of 298

‘September 2012

SRK Consulting Marampa Iron Ore Project ESIS — Main Report

6.11

6.12

6.13

for buying and selling farm products. The main market for the study area villages is Foredugu
near Lunsar.

Ongoing governmental and non-governmental programmes

A large number of non-government organisations (NGOs) are working in Sierra Leone. The
Government and private sector combined does not have the capacity to meet basic health,
education and welfare needs. Some of the Government and NGO programmes active in the
study villages are:

e grain bank Projects run by GoSL in Gbese Village and by Saint John of Paul Church
Health Centre (a NGO) in Katik Village;

e training and seed money to women to encourage micro-credit groups of 10 to 20
members by an International NGO, called BRAC - the credit is usually used for farming
activities and other small business activities; and

e prevention of harmful practices against women and girls, specifically Female Genital
Mutilation (“FGM”) by a local NGO called Amazonian Initiative Movement (“AIM”).

Contemporary social system and practices

Land-use rights and most portable forms of wealth are inherited patrilinealy. Decision making
in the village is done by the chief and the elders of the landowning families. Youth and
women’s’ organisations are consulted in decision making.

The Project could impact differently on men and women. Due to the many socio-economic
disruptions, wars and break-ups of families, gender roles may have become less rigid. An
overall picture from the household data shows that:

¢ women are exclusively involved in cooking, cleaning, tending gardens, selling crops/local
produce, and collection of water, firewood and wild flowers;

e men are exclusively involved in cutting trees, clearing farms, making charcoal, building
mounds, hunting and housing construction (and also entitled to own/inherit land); and

. both men and women are involved in fishing, managing livestock, land cultivation,
processing oil palm, upbringing of children, decision making and purchasing goods,
however the extent to which these jobs are shared varies by task and by household.

From FGDs it was learnt that some girls are falling pregnant at the age of 13 years. Parents
also complained of changing social values in general and growing indiscipline among the
youth.

Archaeology and cultural heritage

A rapid archaeological scan was conducted in the Project Area in March 2011 (see Nexus
2011 specialist report in Volume 3, SD8). The ethnographic meetings and interviews resulted
in the identification of 62 cultural heritage sites (49 sacred sites and 13 archaeological sites).
These are shown on Figure 6.13 with detail on each site presented in the specialist study
report.

Every village in the area has one or more ‘sacred bushes’ normally linked to the secret
societies within the villages. Most villages also have a burial ground, and where villages have
both Muslim and Christian inhabitants, there will usually be two cemeteries. In addition there

U3823_Marampa_ESIS_Final.docx September 2012

Page 126 of 298
SRK Consulting

Marampa Iron Ore Project ESIS ~ Main Report

are archaeological sites, which the villagers regard as ‘ancestral villages’ and attach great
value to. Local people reportedly feel it is acceptable to relocate and restore the sacred
bushes and cemeteries as long as the right procedures are followed

6.14 Community perceptions: needs and apprehensions

Needs and apprehensions were identified through the stakeholder engagement process, as
well as through interactions between the baseline specialists and the communities.
Development needs and problems in the study area, identified through the focus groups
discussions and household survey, are presented below. The key community needs are:

employment;

assistance with education fees/scholarships for children;
improvement of facilities — health, education and roads;
access to drinking water facilities and electricity;
assistance with agricultural activities, and

poverty alleviation in general.

In general, potentially affected people seemed positive towards the Project. A summary of the
stakeholder apprehensions, as gathered during the baseline survey is presented below.

Fear that community members will be marginalised in terms of job opportunities by
outsiders (many already complained of jobs being given to outsiders).

Concerns about being compensated inadequately for loss of land and damage to crops
during construction activities.

Concerns the Project activities will have a negative impact on drinking water sources in
terms of contamination and/or reduced availability.

Concern the vibrations caused by blasting will damage their houses (some cited their
experiences from the old Delco operations), and

Concern building of further roads will disrupt community access routes or connectivity to
Lunsar and other villages (some people cited how they were already impacted due to the
rail line).

U3823_Marampa_ESIS_Final.docx September 2012

Page 127 of 298
SRK Consulting

Marampa Iron Ore Project ESIS ~ Main Report

LEGEND
[1 London mining licence area

FLU Lunsar town

Main road
Track
++ African Minerals rail corridor

= Village
Archaeological Site
(J Cemetery
I Church

I Mosque

Il Sacred Bush

Figure 6.13: Location of archaeological and cultural heritage sites in the study area

U3823_Marampa_ESIS_Final.docx

Page 128 of 298

September 2012
SRK Consulting Marampa Iron Ore Project ESIS — Main Report

7

BIOPHYSICAL IMPACT ASSESSMENT

This Chapter describes the biophysical impacts that could occur as a result of the Project.
Socio-economic impacts are described in Chapter 8 and Community Health, Safety and
Security risks in Chapter 9. The impacts have been identified based on consideration of the
information presented in the preceding chapters. To avoid unnecessary repetition of
supporting information, cross referencing to other sections of the report is given where
necessary.

The various impacts identified for the Project, as well as an indication of the Project phase
(construction, operation, decommissioning and post-closure) in which the impact is expected
to occur, are described in the subsections below. The Project phase is indicated by shading
bars at the beginning of each impact description — the darker the shading in the bar, the more
applicable the impact is to that Project phase.

As the Project is phased over two consecutive development stages (Stages 1 and 2, as
described in Chapter 4), the construction phase is assumed to extend in duration through the
operation of Stage 1, until Stage 2 construction has been completed. The entire construction
phase of the Project is therefore expected to last approximately three and a half years (18
months for construction of Stage 1 followed immediately by 18 to 24 months for construction
of Stage 2). In general, operational impacts will commence with Stage 1 and increase in
intensity as production capacity increases through Stage 2, and tail off towards
decommissioning and closure 14 years later.

A summary of issues or concerns as expressed by stakeholders during the information
sharing consultations (Section 3.3.5), and where they are addressed in the various impact
sub-headings below is provided in Table 3-7. These issues were considered when identifying
and rating the importance or value of possible impacts.

Identified impacts are discussed within impact groups (such as Land Transformation or Water
Resources) to organise the discussion and keep it concise. Impact group reference codes
have been assigned to help maintain links between the discussion of impacts in this section
and the environmental management programme in Appendix F. Each impact group
discussion includes the Project activities that may give rise to impacts and, where relevant,
generic information supporting the overall impact group discussion. A summary of the
impacts evaluated in this section, listed per impact group, is given in Table 7-1. As there are
close linkages between a number of the impacts (for example those affecting multiple
receptors) and to avoid repetition, these impacts have been listed and rated in the impact
group most affected, with cross references to the other linked impacts, both within and
between disciplines (biophysical, socio-economic and health and safety).

Table 7-1: Summary of evaluated biophysical impacts

Impact groups Impact headings

e LT1: Change in land use as a result of mine and related infrastructure limiting
use by local communities

« LT2: Disruption of community access routes by mine infrastructure, resulting in
social disruption

e LT3: Mine infrastructure and activities resulting in visual intrusion and loss of
‘sense of place’ for local communities

« LT4: Loss of topsoil through erosion, decreasing land capability

« LT5: Fugitive dust resulting in changes in soil chemistry and agricultural land
capability

Land
transformation

U3823_Marampa_ESIS_Final.docx September 2012

Page 129 of 298
SRK Consulting Marampa Iron Ore Project ESIS — Main Report

Impact groups | Impact headings

« WR1: Pit dewatering potentially resulting in reduced groundwater availability to
ecological systems and local communities

« WR2: Surface water abstraction affecting downstream users

« WR3: Project infrastructure causing altered flow conditions, affecting
downstream users

Water resources | « WR4: Surface water diversions causing potentially changes to flood risk to
adjacent agricultural areas and communities

« WR5: Seepage from mining wastes potentially resulting in deteriorated water
quality affecting communities and ecological systems

« WRé: Discharge or runoff to surface water potentially resulting in deteriorated
water quality affecting communities and ecological systems

« B1: Site clearance and positioning of Project infrastructure potentially
resulting in habitat loss and fragmentation, and direct loss of fauna and flora
« EB2: Soil disturbance facilitating the establishment and spread of invasive

Ecology and species, affecting indigenous ecosystems
biodiversity « EB3: Project activities potentially resulting in sensory or other disturbance to
wildlife

« EB4: Mine infrastructure and activities attracting nuisance species, resulting in
impacts on indigenous ecosystems.

As described in Section 3.3.3, the individual impact discussions are generally concluded with
an impact rating table. The header row of the table gives the impact definition. The following
rows present the impact characteristics and significance ratings. The final row presents any
additional management measures identified as required to appropriately control/enhance the
impacts. These would be over and above the inherent management measures incorporated
into the Project design and described in Chapter 4. Where such measures are stipulated, a
rating for the ‘Residual impact’ is provided, assuming these measures are successfully
implemented. Included in the summary table is a confidence assessment, which provides the
reader with an indication of the assurance level placed on the rating process and addresses
the concept of uncertainty. An indication is also given as to whether the impact is reversible
or not.

In addition to mitigation or enhancement measures, there may be a number of good practice
management measures, which are unlikely to change the impact rating but are considered
good international practice for managing that impact. These are listed below the summary
table, where relevant.

The impacts described in this section are based on normal activities expected during the
relevant Project phases (construction, operation, decommissioning and post-closure). Some
impacts may be exacerbated or caused by upset conditions due to natural hazards such as
seismic events or floods, third party interference such as sabotage, equipment failure or
human error. Such events are not considered normal and therefore where relevant the
implications of upset conditions on the identified impacts have been described after the rating
of normal conditions has been presented in the rating table. Such events would be handled
as an emergency or incident as described in Section 11.6.

Although the Project will occur in two development Stages, impacts have been assessed for
Stage 2 (full Project) only, as this stage is expected to result in impacts of greater significance
than Stage 1, due to the increased production throughput and larger overall footprint
disturbed. Where there is some uncertainty regarding impact predictions, such as in situations
where all the relevant detail was not available at the time of the impact modelling (specifically
for water resources, air quality and noise impacts), a generic worst case reasonably
foreseeable scenario has been used. This may result in over-estimation of these impacts, and
additional impact modelling, once more accurate Project-specific information becomes

U3823_Marampa_ESIS_Final.docx September 2012
Page 130 of 298
SRK Consulting Marampa Iron Ore Project ESIS — Main Report

7.1

available, may be required for instances where the new information differs significantly from
that used for the current impact assessment.

Land transformation

Development of mine, transportation and associated infrastructure will disturb the land surface
and result in a temporary or permanent change to the land and its capability for other uses.
The Project area is relatively flat and low-lying and generally densely vegetated, either with
cultivated crops or natural vegetation.

Land transformation can occur due to direct modification of the land as the soil is cleared and
moved for construction of Project infrastructure or covered by waste rock dumps, or where
activities associated with the Project (such as access roads, resettlement areas and
expansion of the surrounding residential areas as a result of an influx of job-seekers) affect
land outside the immediate footprint area. The severity and extent of land disturbance may
be increased beyond the directly disturbed footprint by indirect modification due to erosion,
changes in drainage patterns, compaction of soil, chemical spills or leaks, and deposition of
sediments by wind and water, affecting soil chemistry and the ability of the land to be
beneficially used.

Naturally occurring modification of land by wind and rain (erosion) may be exacerbated by
Project related activities, including:

e disturbance of the soil surface vegetation and soil crust (for example by vehicle and
equipment use and land clearance for construction) increasing the susceptibility of the
soil to wind and water erosion;

e alteration of surface topography by construction of large infrastructure (such as the waste
rock dumps) resulting in changes to the wind and stormwater runoff patterns and
exposure of larger surface areas to wind and water erosion; and

e changing the route and hydrology of natural drainage lines (such as stream or
stormwater runoff diversions around Project infrastructure or to create water storage
facilities).

Implementation of good practice measures, such as erosion control and minimising the area

and degree of disturbance, may reduce the spatial scale of the impact; nonetheless a

relatively large area (>2,000 ha) will be subject to permanent change. These measures are

listed in the sections below. Some of the disturbance can be reversed at closure by
rehabilitation of disturbed areas and removal of Project infrastructure with no ongoing use.

LT1: Change in land use as a result of mine and related infrastructure limiting
use by local communities

Construction Operation Decommissioning Post-Closure

The local communities are heavily reliant on the land for their various livelihood strategies and
use the area extensively for subsistence agriculture (including rice cultivation in the
floodplains and cultivation of cassava and tropical species such as oil palm, pineapple and
mango in the upland and secondary forest areas), as well as harvesting of natural resources
(such as wood and wild plants), hunting and fishing. Agriculture is the most significant current
land use and livelihood strategy (practiced by 82% of the population) in the area, and
intercropping methods are used by local farmers to take full advantage of the available

U3823_Marampa_ESIS_Final.docx September 2012

Page 131 of 298
SRK Consulting Marampa Iron Ore Project ESIS — Main Report

habitat. Natural vegetation, particularly forest, is also used extensively for the harvesting of
wild herbs (primarily for medicinal uses), firewood, and for cultural purposes.

This impact will begin with the clearing of land for construction of the Project infrastructure,
increasing in magnitude through operation and decreasing post-closure with rehabilitation of
the area, the aim being that communities could eventually resume their use of some of the
land for agriculture or some other useful purpose. The recovery of natural vegetation to
support harvesting of natural resources is likely to require longer periods and is discussed in
Section 7.3.1 (EB1).

The areas that will be directly disturbed through construction of the mine infrastructure,
together with the current land uses of these areas, are indicated in Table 7-2. The total area
directly transformed due to mine surface infrastructure is approximately 2,200 ha, of which
approximately 89% (~1,950 ha) is land currently used for agriculture. This is however an
underestimation of the actual land surface area directly impacted, as it does not account for
access roads, laydown areas and other minor infrastructure.

Table 7-2: Current use of land” directly disturbed by mine infrastructure

Current land use Approximate area permanently modified (ha)
Gallery Forest 1.2
Secondary Savannah 5.5
Urban 78
Transformed - Subsistence Cultivation 79
Transformed - mining 84
Transformed - Oil Palm Plantation 26.2
Transformed - Mango Plantation 120.0

Rice Wetlands 326.0
Secondary Forest / Farmbush Mosaic 1,452.0

Total agricultural land 1,955.0 (89%)

Loss of agricultural land and habitat for indigenous vegetation - either permanently through
construction of Project infrastructure or temporarily through soil compaction and clearing of
vegetation from surrounding areas for access routes and lay down areas during construction -
is therefore expected to affect these communities in terms of food security and livelihoods
(discussed further in RL1 and RL4 in Section 8.2). In a number of cases, whole villages will
be directly impacted due to the positioning of Project infrastructure, and relocation of these
villages will therefore be necessary. In other cases, land used by villages will be lost or
otherwise impacted through land acquisition but the villages themselves will not be relocated.
It is estimated that, in general, an area with a radius of approximately 2 km around the village
is used for natural resource uses (WRL, 2012). Impacts relating to relocation and land
acquisition are addressed separately in Section 8.2 (Impacts RL1 to RL4). The loss or
disturbance of sites of cultural heritage (such as sacred bush) is discussed in Section 8.4.1
under impact AC1.

Due to the close association between this impact and Impact RL1 (impoverishment through
loss of shelter, land and communal natural resources) in terms of impacts on communities,
and to prevent double rating, this impact has not been rated in this section. The rating
provided for Impact RL1 in Section 8.2.1 therefore applies. Implementation of the

® Calculated from Ecorex 2011 report, included as SD4 of Volume 3

U3823_Marampa_ESIS_Final.docx September 2012
Page 132 of 298
SRK Consulting Marampa Iron Ore Project ESIS — Main Report

management measures listed for Impact RL1, in addition to the good practice measures listed
below, is recommended to assist communities in adapting to the change and resuming or
adopting new livelihoods more quickly. With rehabilitation, the intention is that the impact will
be partially reversed and the land will once again be made available for use by local
communities (though post-rehabilitation use may differ from pre-mining land use).

Good practice measures recommended include the following:

e Develop a Construction Management Plan that includes requirements to:
° Minimise the footprint area disturbed during construction, operation and
decommissioning of the Project.
° Minimise the duration of the disturbance by starting rehabilitation as soon as
possible and progressively rehabilitating disturbed areas that are no longer being
used for the Project, and making them available for communities to use.

e Prohibit unnecessary off road driving, and use planned and designated access routes
and lay-down areas only.

e Review and update the Closure and Rehabilitation Plan periodically to address current
site conditions, community expectations, and the results of ongoing routine monitoring.

LT2: Disruption of community access routes by mine infrastructure, potentially
resulting in social disruption

Construction Operation Decommissioning Post-Closure

MO

Another factor affecting local communities is the disruption of access routes, resulting from
construction of the mine infrastructure blocking these routes. Apart from the beneficiation
plant and staff accommodation village, Project infrastructure, including haul roads, will not be
fenced allowing for a degree of access across Project areas. However, the presence of large
infrastructure such as the TSF, WRD and pits would in itself prevent access or thoroughfare
to areas on the other side of it. In cases where access across infrastructure may still be
possible, safety (in the case of haul roads and other access roads) or ease of crossing (such
as in the case of above ground pipelines) may be compromised.

It is also likely that community members will use the haul roads and other mine access routes
making for easier access to Lunsar and the Makeni Highway. This access would however
increase the safety risk for community members and their livestock due to mine-related traffic
as discussed in Impact TS2.

It is expected mine infrastructure associated with the change in land use will have a negative
impact on community access, particularly for more localised routes used between villages,
and could ultimately impact on community members’ livelihoods and ultimately income
generation. Due to the linkages between this impact and the associated social impacts the
overall effect on communities is evaluated and rated in Section 8.2 (Impact RL2).

U3823_Marampa_ESIS_Final.docx September 2012

Page 133 of 298
SRK Consulting Marampa Iron Ore Project ESIS — Main Report

7.1.3 LT3: Mine infrastructure and activities potentially resulting in visual impacts
for local communities

Construction Operation Decommissioning Post-Closure

Visual intrusion and loss of a “sense of place” may occur directly as a result of mine
infrastructure and changes to the landscape (due primarily to vegetation clearing and
construction of the open pits, tailings facility and waste rock dumps). Indirect impacts may
also result from dust blown from exposed surfaces and from blasting creating a plume, as well
as lighting of site infrastructure in an otherwise relatively unlit environment, both of which
could be visible from a considerable distance. Ecological impacts resulting from visual
intrusion are discussed in Section 7.3.3 (Impact EB3) and the impacts on road safety in
particular resulting from dust are discussed in Section 9.3.1 (Impact TS2). Air quality impacts
resulting from dust are discussed separately in Section 9.1 (Impact AQ1).

Non-mining waste such as building rubble and domestic waste, both directly and indirectly
(due to increased population and development in the area) related to the Project, is another
aspect that could result in a negative change in visual character of the area. Although a waste
landfill is planned as part of the Project, indiscriminate dumping of litter and rubble resulting
from secondary developments could contribute to visual degradation of the area on a local
scale.

The scale or intensity of the visual impact may be perceived differently depending on the
sensitivity of the viewer and their location relative to the impact. Sense of place is defined as a
person's sense of belonging to a place or area. The screening effects of topography or dense,
tall vegetation (such as forest) may reduce the impact slightly, though this is unlikely to have a
significant effect due to the generally flat topography and lack of forested areas in the vicinity
of the mine infrastructure (these are restricted to a small area along the Rokel River close to
the Gafal West waste rock dump).

As the area is not recognised for its scenic beauty or touristic value, combined with the fact
that other mining Projects exist in the area (also impacting on the area’s visual character)
potential viewers are expected to have relatively low sensitivity towards these changes. It is,
however, recognised that the perception of a visual impact is by nature highly subjective and,
where one viewer may consider the impact to be negative, another might perceive the
increased development and lighting of the area positively. For this reason a change to the
sense of place of an area is difficult to rate according to standard methodologies. Although
local people may associate a particular sense of place with the Marampa area, what is difficult
to gauge is the importance people attach to that sense of place and how this will change over
time when the cumulative effects of other Projects in the area are considered, together with
how potential Project benefits may ameliorate any loss.

Visual disturbance and loss of sense of place impacts are difficult to manage and the loss is
theoretically irreversible regardless of post-closure rehabilitation (although this will ameliorate
this impact to some degree). The perception of the area may change over time with people
becoming accustomed to a new sense of place and thus the actual impact is partially
reversed. The closure measures proposed, such as backfilling of the pits with waste rock and
tailings material thereby reducing the height and visibility of the WRD and TSF, removal of
mine infrastructure with no continuing use and rehabilitation of the site will assist in reducing
the impact at closure. The most significant impacts will therefore occur during construction
(especially during clearing of vegetation when dust levels will be highest), operation and

U3823_Marampa_ESIS_Final.docx September 2012
Page 134 of 298
SRK Consulting

Marampa Iron Ore Project ESIS ~ Main Report

decommissioning (when additional earth-movement is expected). As the impact involves
differing perceptions by receptors, the confidence in the impact is given as medium.

Due to the relatively degraded current visual nature of the site, local communities are not
expected to be highly sensitive to the impact. Without earnest attention to post-closure
rehabilitation of the area, however, the changes to the landscape will remain visually intrusive
beyond the life of the mine, if not permanently. The development will be visible from outside
the direct Project area (e.g. from roads and villages) and, although it is not possible to hide
the development and associated infrastructure, it may be possible to reduce the negative
visual perceptions associated with the mine and create a more visually harmonious
impression post-closure through rehabilitation.

Impact LT3: Mine infrastructure and activities potentially resulting in visual impacts for local
communities

Residual or optimised impact
Impact characteristics Initial impact (taking cognisance of management
measures)
Type (+ /- /neutral) Negative Negative
Sensitivity Low Low
Receptor
importance or Low Low
Magnitude value
description | Extent of change /
threshold Moderate Moderate
compliance
Magnitude rating MINOR MINOR
Duration Long term Medium term
Timeframe Frequenc: 7 7
description a y
Timeframe rating LONG TERM MEDIUM TERM
Spatial Scale INTERMEDIATE INTERMEDIATE
CONSEQUENCE RATING MEDIUM Low
PROBABILITY RATING POSSIBLE UNLIKELY
SIGNIFICANCE RATING
Reversibility / sustainability Partially reversible
Confidence

Management measures

At closure, remove mine infrastructure that does not have a continued use.

Revegetate and landscape the site on closure, to reflect the surrounding topography and
vegetation as much as possible.

Consider the use of screening tools such as dense vegetation where practical and appropriate
to the surroundings.

Clear vegetation in phases so that only those areas required for immediate development are
cleared.

Develop and implement a waste management plan that includes provision for waste resulting
from secondary developments and domestic waste linked to the Project.

Good practice measures:

e Paint buildings and structures or use materials with colours that reflect and complement
the natural colour and textures of the surrounding landscape.

U3823_Marampa_ESIS_Final.docx

September 2012
Page 135 of 298
SRK Consulting Marampa Iron Ore Project ESIS — Main Report

e The slopes of the WRD and any other visually intrusive stockpiles should be reduced
during closure to be consistent with the surrounding natural topography.

e Use directional lighting in areas operating at night, if communities are affected by
lighting.

e — Refer to dust control measures under Impact AQ1 (Section 9.1.1).

7.1.4 LT4: Loss of topsoil through erosion, decreasing land capability

Construction Operation Decommissioning Post-Closure

Activities such as vegetation clearing for Project infrastructure, or other damage to vegetation,
particularly groundcovers that bind and stabilise the topsoil, will result in large areas of
exposed topsoil which will be susceptible to erosion through wind and water if not carefully
managed. The soils in the area are broadly characterised as sandy and ferrallitic, typical of
tropical regions, and have a reasonable proportion of fine particles (<0.1 mm in size), making
them moderately susceptible to erosion. Organic content of the soil is overall moderate to high
(due to the dense vegetation cover), but relatively low in cultivated areas (due to harvesting of
crops). As organic content would reduce the soil erosion potential, cultivated areas would
therefore be more prone to erosion. The longer the exposed area is subject to erosive forces,
the more severe the effect. Sloped areas are also more susceptible to erosion through
stormwater runoff, with the secondary impact of sedimentation of surface water resources
(discussed in Section 7.2.6 (Impact WR6). Whilst the study area is relatively flat, the high
annual rainfall and high frequency of severe rain events may also contribute to increased
erosion of disturbed areas. Clearing of vegetation, combined with high winds or heavy rainfall,
would increase the soil’s erosion potential and lead to a reduction in land capability if
appropriate management measures to prevent erosion are not implemented.

Topsoil is essential to support vegetation growth as it harbours the required nutrients as well
as a natural seed bank reflecting its former vegetation cover. It takes many years to develop
and is therefore essentially non-renewable — complete loss of topsoil from an area would
require import of topsoil from another area (preferably with similar vegetation makeup) in
order to support vegetation growth. Loss of topsoil therefore compromises the capability of the
soil to support both agriculture and ecological processes, both of which are important current
land uses for local communities in terms of food security. Without appropriate management
and preservation of topsoil the area would therefore remain sparsely vegetated and not be
suitable for post closure land use (rated below). In addition, it will contribute to dust
generation and visual impacts (discussed under Impacts AQ1 and LT3 in Sections 9.1.1 and
7.1.3), and loss or fragmentation of habitat (discussed under Impact EB1 in Section 7.3.1).
Due to the reliance of local communities on land capability for their livelinoods and food
security, the pre-management magnitude of the impact is rated as moderate. The impact has
the potential to extend beyond the life of the mine as, without the successful implementation
of topsoil maintenance and erosion control measures, loss of topsoil could result in
increasingly negative impacts on land capability and livelihoods in the area. The spatial scale
is restricted to cleared and disturbed areas within the Project footprint. Through appropriate
management via implementation of erosion control measures, such as re-vegetation to retain
and preserve topsoil, the impact significance could be reduced as the topsoil would be
stabilised in a relatively short period of time and loss of topsoil would therefore be less likely.
Although the impact could be largely reversed through the import of topsoil material from

U3823_Marampa_ESIS_Final.docx September 2012
Page 136 of 298
SRK Consulting Marampa Iron Ore Project ESIS — Main Report

outside, this is too costly to be a viable solution for large areas and only leads to negative
impacts in the source area.

Impact LT4: Loss of topsoil through erosion, decreasing land capability
Residual or optimised impact
Impact characteristics Initial impact (taking cognisance of management
measures)
Type (+ /- /neutral) Negative Negative
Sensitivity Medium Medium
Receptor
importance or Medium Medium
Magnitude value
description | Extent of change /
threshold Medium Medium
compliance
Magnitude rating MODERATE MODERATE
Duration Long term Medium term
Timeframe Frequenc: 7 7
description a y
Timeframe rating LONG TERM MEDIUM TERM
Spatial Scale SMALL SMALL
CONSEQUENCE RATING MEDIUM MEDIUM
PROBABILITY RATING POSSIBLE UNLIKELY
SIGNIFICANCE RATING
Reversibility / sustainability Partially reversible
Confidence High

Management measures

. Avoid disturbance of slopes or sensitive areas such as drainage areas, where possible.

. Implement erosion control measures where steep slopes or large unvegetated areas are
created, or where sensitive areas such as river banks are disturbed.

. Inspect disturbed, rehabilitated, and sensitive areas such as river banks affected by Project
infrastructure for visual signs of erosion and/or deposition affecting either the Project’s or
community's use of the land. If problems are identified, initiate remedial action.

. Clear and stockpile topsoil separately from subsoil / fill material, for use during rehabilitation.

. Implement rehabilitation and establishment of vegetation cover as soon as possible.

Good practice measures:

e Maintain topsoil stockpiles to prevent their erosion or contamination with subsoil or other
materials.

e Ensure stockpiled topsoil is used within two years and is not excessively compacted to
preserve a viable seed bank.

e — Avoid driving over or otherwise compacting or disturbing topsoil.

e Design roads, pipeline routes and landscape features to minimise disruption of natural
drainage patterns.

U3823_Marampa_ESIS_Final.docx September 2012
Page 137 of 298
SRK Consulting Marampa Iron Ore Project ESIS — Main Report

7.1.5 LT5: Fugitive dust potentially resulting in changes in soil chemistry and
agricultural land capability

Construction Operation Decommissioning Post-Closure

During operations, and to a lesser extent during decommissioning and post-closure, there is
the potential for some finer tailings dust to be mobilised from the TSF (and later from the
Matukia pit, which will be backfilled with tailings) during dry windy conditions (refer to
discussion in Impact AQ1). It is however proposed that a pond will be maintained on the TSF,
preventing the generation of tailings dust from the surface of the TSF. Some of this dust will
be deposited on the land downwind of the tailings storage areas potentially affecting the
physical and chemical characteristics of the soils in the deposition areas.

Meteorological data obtained from the site showed the predominant wind direction to be
South-westerly and consistent throughout the year. Although the area is subject to the
Harmattan winds during the dry season (November to April), the data suggests the region is
shielded from the full effects of these winds, possibly by mountain ranges to the northeast of
the country (for further detail see the Climate and Air Quality Baseline Report in SD 2 of
Volume 3). The most affected areas would therefore be those to the north-east of the Project
area.

The soils baseline study (SD 5 in Volume 3) found soils in the area to be moderately acidic
(pH 4.7 to 5.8), with a low cation exchange capacity (10.5 to 19.7 meq/100g) and dominated
by iron and aluminium. The sediments are predominantly quartz-rich sands and gravels, with
a mildly acidic to circum-neutral pH (5.3 to 6.5 s.u.). Sediment chemistry is dominated by
aluminium, iron and manganese, which reflects the geology of the deposit, and is generally
highly leached, with frequent flushing by water.

Preliminary geochemical ARDML characterisation of the predicted tailings material found
arsenic levels to be elevated above the Geochemical Abundance Index in some samples, but
the metal leaching and acid generation potentials to be negligible in general (for more detail
refer to the full ARDML report in SD 6 of Volume 3).

Windblown tailings deposited on downwind soils will have the potential to increase the
concentration of metals and other constituents in the native soils. However, other sources of
fugitive dust will mix with the windblown tailings, thereby diluting the deposited material.
Changes in the soils downwind of the TSF (and Matukia pit once that is used for tailings
storage) from the deposition of windblown tailings have the potential to result in indirect
impacts to:

e storm water runoff quality, thereby affecting aquatic ecosystems and community users
(refer to Impact WR6 in Section 7.2.6); and

e agricultural and natural vegetation by direct contact (covering foliage) and metal uptake
via roots.

Runoff from rain events may remobilise tailings dust from the soil and vegetation and

redeposit it in drainage channels where it may accumulate and affect storm water runoff

quality. Plants may be affected if their foliage is covered by dust or metals are transported by

storm water infiltrating into the root zone. However, the plants in the area appear to be

unaffected by existing high fugitive dust levels in the dry season and infiltrating storm water

will be diluted through mixing with storm water unaffected by windblown tailings thereby

reducing the effects of mobilized tailings on overall plant uptake.

U3823_Marampa_ESIS_Final.docx September 2012
Page 138 of 298
SRK Consulting Marampa Iron Ore Project ESIS — Main Report

The magnitude of this impact is considered to be minor because, although food security is a
critical issue, the predicted tailings material is relatively innocuous and there are already
elevated dust levels in the area due to existing land uses. Frequency of occurrence would
also be low due to the tropical climate that predominates in the area, with regular rainfall and
low wind speeds for most of the year, which results in relatively low levels of windblown dust.
Without management of dust from the tailings material, the impact could continue at a low
level beyond the life of the mine (if not permanently) and could extend beyond the Project
footprint. Provided rehabilitation of the tailings storage areas is successful and the tailings
material is protected from erosion, mobilisation of tailings material post-closure would be
unlikely, although the process of remobilisation of deposited material may continue after
closure.

Impact LT5: Fugitive dust potentially resulting in changes in soil chemistry and agricultural
land capability

Residual or optimised impact
Impact characteristics Initial impact (taking cognisance of management
measures)
Type (+ /- /neutral) Negative Negative
Sensitivity Low Low
Receptor
importance or Medium Low
Magnitude value
description | Extent of change /
threshold Low Low
compliance
Magnitude rating MINOR MINOR
Duration Long term Medium term
Timeframe Frequenc Low Low
description a y
Timeframe rating LONG TERM MEDIUM TERM
Spatial Scale INTERMEDIATE INTERMEDIATE
CONSEQUENCE RATING MEDIUM MEDIUM
PROBABILITY RATING POSSIBLE UNLIKELY
SIGNIFICANCE RATING
Reversibility / sustainability Irreversible
Confidence Medium

Management measures

. Implement dust control measures, such as wetting down and maintaining a pond at the tailings
storage areas.

. On closure, put in place measures (such as revegetation) to ensure continued erosion control
of the tailings material.

Good practice measures:

e — Using data collected during the monitoring programme to develop a Soils Management
Plan to monitor the effects of blowing tailings dust on soils and determine whether further
management measures may be required to mitigate impacts from windblown tailings.
The plan should determine:

° expected incremental increases in metals and effects of dilution;

° extent and effects of remobilisation;

U3823_Marampa_ESIS_Final.docx September 2012
Page 139 of 298
SRK Consulting Marampa Iron Ore Project ESIS — Main Report

7.2

° potential eco-toxicological effects; and

° removal standards if needed.
Water resources

Although impacts to water resources are traditionally assessed in environmental impact
assessments, water resources themselves are not actual receptors and are rather pathways
to receptors or water users. In-keeping with the norm, impacts on water resources are
considered and assessed in this report but often the significance of the intrinsic changes to
water resources themselves can only be interpreted meaningfully in conjunction with
consideration of the affected receptors.

Human water resource users in the Project area include local communities using groundwater
as their primary source of drinking water and other domestic uses as well as the use of
wetland ecosystems for the cultivation of rice and fishing. Climatic data for the area indicates
a clear wet season extending from May to November and a dry season between December
and April, when evapotranspiration exceeds rainfall. Availability of water resources would
therefore be particularly important for local communities during the dry period.

Ecological receptors include the flora and fauna associated with the aquatic habitats of the
rivers and wetlands as well as the riparian habitats along the banks of the rivers. Aquatic
habitats in general are expected to be sensitive to change, especially to changes in turbidity
and sediment loads, and the majority of surface waters have little or no ability to resist
changes to pH from any acid inputs because of a low buffer capacity (Section 5.5.3). Larger
rivers, where dilution plays a role, may be more tolerant to minor changes.

The impacts assessed can be divided into two categories — those affecting the flow and
availability of water resources and those affecting its quality (via discharges from the mine
and related activities).

Impacts affecting water flow and availability can be caused by:

e pit dewatering (Impact WR1);

e surface water abstraction (Impact WR2);

e — mine infrastructure causing changes to flow (Impact WR3); and

e surface water diversions altering flood risk in the surrounding area (Impact WR4).

A preliminary water balance established for the Project indicates that, on an annual basis, the
plant make-up water averages approximately 62,000 m*/day with 50,000 m*/day derived from
surplus tailings water and the remainder (approx. 12,000 m*/day) derived from either pit
dewatering and/or abstraction of surface water from the Rokel River.

Discharges to water resources can result from various activities - they can arise directly from
point source activities or indirectly from diffuse sources. A point source release generally
refers either to a controlled release of wastewater into the environment or to an uncontrolled
release arising from an accident or incident (such as a pipeline breakage or a truck
overturning). Potential impacts arising from point source releases include the following:

e deterioration in water quality, reducing its potential for utilisation by downstream users;
and

e damage to aquatic ecosystems due to substances contained in the released material.

Diffuse pollution occurs over a larger area and is generally more difficult to control than point

source pollution. Examples include seepage of process water and surface runoff from mine

wastes, such as the TSF, WRDs and low-grade ore stockpiles (Impact WRS5).

U3823_Marampa_ESIS_Final.docx September 2012

Page 140 of 298
SRK Consulting Marampa Iron Ore Project ESIS — Main Report

The impacts that could arise as a result of mine-related pollution are dependent on the type of
contaminant contained in the water and thus released. Different users also have different
sensitivities to potential pollutant levels. In this case, ‘users’ refers to both human use of
water (for domestic, agricultural or industrial purposes) and ecological use.

Impacts on water resources were modelled based on a range of parameters measured during
the water monitoring programme established for the Project, hydrogeological data from Coffey
Geotechnics Limited and data from geochemical investigations by SRK. The modelling results
and methodologies are described in further detail in the specialist report in SD 7 of Volume 3.

7.2.1 WR1: Pit dewatering potentially resulting in reduced groundwater availability to
ecological systems and local communities
Construction Operation Decommissioning Post-Closure

Pit dewatering to ensure dry working conditions for the mine and assist with slope stability will
be required to manage rainfall runoff and groundwater inflow. Dewatering is likely to be
achieved through a combination of perimeter groundwater abstraction wells and in-pit sump
pumping. It may however reduce the availability of this resource to other users through
drawdown of the groundwater surface surrounding the pit. In this case, ‘users’ refers to both
human use of water (for domestic, agricultural or industrial purposes) and ecological use. The
significance of groundwater drawdown is a function of the extent and duration of drawdown
and the presence of receptors (ecological and human) within the zone of influence.
Groundwater levels in the area mimic topography; further detail on the hydrogeology of the
Marampa area is provided in Section 5.5.1. Mine inflows are dictated by both direct rainfall
and groundwater inflows to the open pits. For the Matukia pit, groundwater inflows are
predicted to be in the order of 9,000 m*/day and surface water inflows are predicted to be
33,000 m*/day (Coffey, 2011). These figures are for one pit only, and indicate a range of
flows based on seasonal conditions. Pit dewatering requirements are dominated by the high
surface water inflows (during the wet season); however given the high groundwater yields,
groundwater drawdown will occur as a result of pit dewatering.

The extent of groundwater drawdown has been modelled by SRK for the Gafal and Matukia
pits*® based on the input parameters provided in the Coffey Phase 1 Study Groundwater
Assessment Report (2011). The analytical model predicts drawdown at the end of Stage 2 of
mine development for Gafal West and Matukia pits. Due to uncertainties regarding pit
geometry and mining schedules, the following assumptions have been made in the modelling
to ensure a conservative approach is maintained in the calculations:

e both pits will reach a final depth of 280m below ground surface (bgs);

e the unsaturated zone extends to 11mbgs at Gafal West and 7mbg| at Matukia;

e hydraulic properties of the bedrock are uniform throughout the full thickness of the pit;
and

e the lifetime of each pit is 13 years.

Preliminary estimates (taking into account the likely hydraulic properties of the rock, pit

geometry and duration) predict the impact will be limited to villages located within 1000 m of

the proposed pits. As would be expected, impacts are predicted to be greatest in the villages

* Rotret and Mafuri pits were not included in Cofey’s Phase 1 assessment

U3823_Marampa_ESIS_Final.docx September 2012

Page 141 of 298
SRK Consulting Marampa Iron Ore Project ESIS — Main Report

located closest to the pits. Excluding villages proposed for relocation, these would be Rotret
(260 m from the Gafal pit) and Makump and Gbila (520 m and 570 m from the Matukia pit
respectively). The estimated drawdown ranges from 67 - 100m at Rotret, 12 — 18 m at
Makump and 8 — 12 m at Gbila village, indicating an exponential increase in drawdown closer
to the pit.

The drawdown estimations are highly sensitive to changes in hydraulic properties, pit
geometry and mining life. Given the current uncertainties regarding these properties further
hydrological test work will be undertaken to better constrain the hydraulic properties at
Marampa, thus enabling a more robust prediction of likely drawdown around the pits.

Local villages rely on groundwater abstraction, via water supply wells and boreholes, as part
of their water supply. In many villages however this supply diminishes or completely ceases
during the dry season or the wells are no longer functional and villagers resort to the use of
surface water resources (involving walking to the nearest supply area and carrying the water
back to the village) for drinking and other domestic purposes. The levels of drawdown
predicted could therefore potentially significantly impact on groundwater availability to these
villages, as well as surface water resources and wetland ecosystems in the area that are
supplemented by groundwater, particularly in the dry season. The impact would affect both
domestic and agricultural users, as well as fishing, thereby affecting food security in the area.

As many villages in the area already suffer from limited or no access to groundwater during
the dry season, and the impact is likely to diminish their nearby available surface water
resources as well, local communities are likely to be highly sensitive to a further reduction in
water availability, the pre-management magnitude of the impact is considered to be major.
The impact would last for the life of the mine until decommissioning, when pit dewatering will
cease and groundwater levels will presumably return to pre-mining levels, though this is likely
to take a significant amount of time. Based on predicted pit inflows for the life of mine,
preliminary estimations show that it will take up to 200 years for the pit lake to recover and
reach an equilibrium with the surrounding groundwater. Through appropriate management
(provision of water to affected villages) this impact could be relatively easily reduced to
insignificant. Due to the high reliance on assumed input parameters the confidence in the
significance is low.

Impact WR1: Pit dewatering potentially resulting in reduced groundwater availability to
ecological systems and local communities

Residual or optimised impact
Impact characteristics Initial impact (taking cognisance of management
measures)
Type (+ /- /neutral) Negative Negative
Sensitivity High Medium
Receptor
importance or High Medium
Magnitude value
description | Extent of change /
threshold High Medium
compliance
Magnitude rating MAJOR MODERATE
Duration Medium term Medium term
Timeframe Frequenc 7 7
description a y
Timeframe rating MEDIUM TERM MEDIUM TERM
Spatial Scale SMALL SMALL
U3823_Marampa_ESIS_Final.docx September 2012

Page 142 of 298

SRK Consulting Marampa Iron Ore Project ESIS — Main Report

Impact WR1: Pit dewatering potentially resulting in reduced groundwater availability to
ecological systems and local communities

CONSEQUENCE RATING MEDIUM MEDIUM
PROBABILITY RATING DEFINITE UNLIKELY
SIGNIFICANCE RATING

Reversibility / sustainability Reversible

Confidence Low

Management measures

Provide affected villages with adequate water supply (including for irrigation of crops).
Consider installation of new wells / maintenance or repairs to existing village wells.
If necessary, make alternative wetland areas available for rice cultivation.

7.2.2 WR2: Surface water abstraction affecting downstream users

Construction Operation Decommissioning Post-Closure

A preliminary water balance established for the Project, indicates approximately 8,000m° of
make-up water per day would only be required during the dry season (to supplement recycled
process water and stormwater collected in the TSF settlement ponds). This make-up water
will be pumped directly from the Rokel River at a location south of the beneficiation plant.
Once the Project is operational it is anticipated that containment, controls and mine dewater
input will provide routine closed cycle use with top-up from the river supply if and when
required.

Water abstracted directly from rivers has the potential to reduce the volumes of annual flow,
change the seasonal distribution of flows through the year and increase the length of low flow
periods. A qualitative assessment of the impact of abstraction from the Rokel River on flow
rate has been made by SRK based on baseline data and the abstraction rates estimated in
the preliminary mine water balance provided by MIOL.

Under high flow conditions, the abstraction proposed is likely to be negligible compared to the
likely flow rates in the river. Assessment of the low flow conditions in the Rokel River reveals
the lowest average flow rate near the Project area during the dry season is 6.1m%/s (around
March). The maximum abstraction rate for make-up water for the mine is estimated to be
0.35m’/s, or 5.7% of the available river flow at the driest recorded conditions (worst case). In
terms of constraints on the flow downstream where it might support communities (e.g. for
irrigation and drinking) and aquatic ecosystems, the impact of such a reduction is likely to be
negligible taking into account contribution to flow from elsewhere in the catchment (outside
the concession). This preliminary prediction will be confirmed based on further monitoring of
the Rokel River and once abstraction needs for operation are confirmed.

Due to the relatively small proportion of river flow abstracted, the impact is expected to be
minor but would extend for the life of the mine, albeit at a low frequency (only in the dry
season). As the abstraction is unlikely to impact on downstream users the impact is
considered to be of low significance and no management measures are required. Good
practice measures are however listed.

U3823_Marampa_ESIS_Final.docx September 2012

Page 143 of 298

SRK Consulting Marampa Iron Ore Project ESIS — Main Report

Impact WR2: Surface water abstraction affecting downstream users

Residual or optimised impact (taking
Impact characteristics Initial impact cognisance of management
measures)
Type (+ / - /neutral) Negative -
Sensitivity Low -
Receptor
importance or Low -
Magnitude value
description | Extent of change /
threshold Low -
compliance
Magnitude rating MINOR -
Duration Medium term - -
Timeframe
description Frequency Low °
Timeframe rating MEDIUM TERM -
Spatial Scale INTERMEDIATE -
CONSEQUENCE RATING MEDIUM -
PROBABILITY RATING UNLIKELY -
SIGNIFICANCE RATING -
Reversibility / sustainability Reversible -
Confidence High -

Good practice measures:

. Minimise the abstracted volume, as far as practicable.
e Monitor either river stage or flow for the life of the mine to detect any negative impacts to
river flow.

7.2.3 WR3: Project infrastructure causing altered surface water flow conditions,
affecting downstream users

The positioning of Project infrastructure will in some cases lead to changes in stormwater
runoff regimes over the site, affecting catchment characteristics and responses. The changes
that could arise are as follows:

e — Alteration to catchment area and characteristics (topographical, land use, slopes)
e Potential alteration in catchment response time and peak flow in rivers and streams
associated with reduced catchment areas and altered characteristics

Proposed stormwater management measures at the main mine infrastructure (WRD, TSF and
open pits) are described in Chapter 4, and consist mainly of stormwater settlement ponds (to
collect water from the WRD and area surrounding the pits). Due to the surrounding
topography, stormwater will naturally be directed away from the TSF and additional
stormwater management at this site will not be required.

In addition to this, a number of streams run through the area of the proposed Mafuri and Gafal
pits (see Figure x). To accommodate pit development, significant alteration of the drainage
network via the diversion of the Kagbu River will be required. The river will also be impounded

U3823_Marampa_ESIS_Final.docx September 2012
Page 144 of 298
SRK Consulting Marampa Iron Ore Project ESIS — Main Report

upstream of the pit area to create a water storage reservoir, the spillway for which will serve
as an outflow into the above-mentioned diversion. Preliminary diversion plans are
summarised in Section 4.2.2 and described in more detail in the preliminary Surface Water
Management Plan for the Project (Mining Solutions, 2012), which is included as Appendix E.
The stream diversion and water storage reservoir are expected to cause the most significant
impacts on stream flow conditions resulting from the Project, particularly affecting downstream
catchments and river flow, as described below and illustrated on Figure 7.1.

Assessment method

A qualitative (and where possible quantitative) assessment of changes to surface flow
conditions was performed by SRK using data gathered as part of the baseline water
resources study and other relevant reports produced for the Project, as follows:

e Reduction in catchment areas quantified using ArcGIS;

e Expected changes in catchment characteristics modelled (using hydrologic engineering
centre’s river analysis system (HEC-RAS)) and assessed based on the surface water
management plan (Mining Solutions, 2012); and

e 1 in 100 year peak flows calculated (based on rainfall extremes, in the absence of
monthly average flow estimates).

The results indicate that sub-catchment areas will be reduced (due to the footprint of the mine

pits), but the increase in compacted or impermeable surfaces (through construction of roads,

buildings, WRD and any other hard surfaces) would cause an increase in runoff rates. These

catchment alterations will result in changes to the rivers’ response to rainfall events, with a

likely increased susceptibility to flooding. The predicted net effect on river peak flow (for a 1 in

100 year rainfall event) will be a reduction in 26 of the 36 sub-catchments in the area (see

Table 7-3), which will be most significant in the subcatchments directly downstream of the

water storage reservoir and stream channel diversion around the Mafuri pit (as described in

Section 4.2.2, and shown relative to the subcatchments and flow directions in Figure 7.1). The

locations of the various catchments and subcatchments are shown on Figure 5.5.

The diversion spillway controlling flow will result in a reduction in flow in subcatchments KA10,

KA17 and KA18. In KA17 this reduction (due to a decrease in catchment size from 46.1 km?

to 0.6 km? (99%)) is predicted to be as much as 97% (at 100 year peak flow — under average

flow this is likely to be significantly less). A significant increase in peak flow (81%) is predicted
in subcatchment KA8 only due to an increase in catchment size (from 2.2 km? to 44.1 km?

(95%)) resulting from the proposed stream diversion flowing into this subcatchment.

Subcatchments in other parts of the Project area are also predicted to show significant

reductions in peak flow (up to 83%, as shown in Table 7-3) due to the positioning of Project

infrastructure, reducing catchment area.

In most cases the predicted proportional reduction in catchment area and peak flow are

similar. Changes to flow under average or low flow conditions have however not been

determined (due to lack of monthly flow estimates), but are expected to be significantly less
than the 100 year peak flow.

U3823_Marampa_ESIS_Final.docx September 2012
Page 145 of 298
SRK Consulting

Marampa Iron Ore Project ESIS ~ Main Report

Table 7-3: Predicted changes to 1 in 100 year peak flows and catchment areas for sub-

catchments in the Project area

Sub-catchment Maximum predicted increase/decrease (%)*
Area (%) Peak flow (%)

KA1 - 15.6 - 16.8
KA2 No change No change
KA3 No change No change
KA4 No change No change
KAS No change No change
KA6 No change No change
KA7 - 65.0 - 65.0
KA8& + 95.0 + 81.4
KAQ - 10.2 -11.1
KA10 - 8.4 - 62.1
KA11 No change No change
KA12 -6.5 -7.1
KA13 -3.6 -3.9
KA14 -2.8 -3.1
KA15 - 26 -2.9
KA16 -45 - 5.0
KA17 - 98.6 - 97.3
KA18 -76 -72.7
BA1 - 16.8 - 18.0
BA2 - 9.3 - 10.2
BT1 - 83.3 - 83.3
BT2 - 65.8 - 66.5
BT3 No change No change
BT4 No change No change
BTS - 8.4 - 9.3
BT6 -6.9 -76
BN1 - 68.0 - 69.7
BN2 - 53.2 - 55.8
BN3 - 41.0 - 43.6
BN4 - 45.3 - 48.2
BNS - 36.1 - 38.4
RL1 - 66.7 - 66.7
RL2 - 68.4 - 69.8
RL3 - 61.2 - 63.9
RL4 - 5.0 -5.3
RLS No change No change

Expected impact on other users

The above-mentioned changes in river peak flow could impact on both human and ecological
users downstream. Decreases in flows could affect water availability to villages downstream,
particularly those in the area of the Gafal and Mafuri pits due to the stream diversion and
water storage reservoir as discussed above. However, most of the villages in this area will be

* Indicated by a + (increase) or — (decrease)

U3823_Marampa_ESIS_Final.docx

Page 146 of 298

September 2012

SRK Consulting Marampa Iron Ore Project ESIS — Main Report

relocated to accommodate the pits, and those remaining are located close to the Rokel River,
which it is assumed would provide an alternative surface water resource if necessary. Due to
the size of the Rokel River, and the fact that changes to the flow in the Kagbu River under low
and average flow conditions at its confluence with the Rokel are likely to be minor, impacts on
flow in the Rokel River are considered to be minimal. This will be further assessed and
confirmed quantitatively once a further wet season survey (including monitoring of river flow)
has been conducted.

The most significant impact is expected to be on aquatic ecosystems in the area, due to
habitat loss and/ or alteration caused by the stream diversion. In-stream habitats will be lost
from the sections of the streams to be diverted from their natural flow path (approximately 600
m). Most of the affected aquatic ecosystems are seasonal midslope wetlands, and are
classified as moderately modified (mainly due to transformation for rice cultivation) and of low-
medium ecological importance (Nepid, 2012). Despite the relatively limited diversity of
instream habitats, they are characterised by a high diversity of taxa, particularly fish species
(Ecorex, 2011); therefore the stream diversions will need to include key habitat features to
maintain fish populations during the dry season. A recent decline in fish populations in the
area was however observed during the Nepid 2012 dry season survey, and could be
attributed to existing disturbance (possibly caused by construction linked to other Projects in
the area).

Downstream of the Mafuri pit, the diverted section will reconnect to a tributary of the Kagbu
River, which will also be affected due to altered stream flow as described above. The impact
will therefore extend beyond the mine footprint area.

Although the pits will be backfilled post-closure, much of the other mine infrastructure will
remain in place (including the stream diversion and water storage reservoir). The changes to
flow dynamics are therefore considered to be permanent. Management measures are
recommended to reduce the likelihood of the impact (through replacement of instream
habitats lost) and reduce its significance. Additional studies to determine the impact under low
and average flow conditions are required, and the confidence of the impact rating is therefore
medium.

Changes to flood risk for surrounding areas due to the above-mentioned water diversion and
impoundment is discussed and rated separately in Impact WR4 (Section 7.2.4). Increases in
erosion potential associated with increased runoff rates are discussed under Impact LT4
(Section 7.1.4), and the resultant increased sedimentation of surface waters (affecting
ecological systems) is discussed under Impact WR6 (Section 7.2.6).

U3823_Marampa_ESIS_Final.docx September 2012
Page 147 of 298
SRK Consulting Marampa Iron Ore Project ESIS ~ Main Report,

Storage Reservoir Catchment

ww au ees

Figure 7.1: Catchment areas affected by surface water diversion and storage infrastructure, indicating flow directions

U3823_Marampa_ESIS_Final.docx ‘September 2012
Page 148 of 298
SRK Consulting

Marampa Iron Ore Project ESIS ~ Main Report

Impact WR3: Project infrastructure causing altered flow conditions, affecting downstream
users

Residual or optimised impact

Impact characteristics Initial impact (taking cognisance of management
measures)
Type (+ /- /neutral) Negative Negative
Sensitivity High Medium
Receptor
importance or Medium Medium
Magnitude value
description | Extent of change /
threshold High Medium
compliance
Magnitude rating MAJOR MODERATE
Duration Long term Long term
Timeframe
description Frequency i a
Timeframe rating LONG TERM LONG TERM
Spatial Scale INTERMEDIATE INTERMEDIATE
CONSEQUENCE RATING HIGH MEDIUM
PROBABILITY RATING DEFINITE POSSIBLE

SIGNIFICANCE RATING

Reversibility

Irreversible

Confidence

Medium

Management measures

Implement erosion control measures listed in LT4.
Design surface water diversion channels to mimic the natural instream habitat as closely as
possible, and rehabilitate using indigenous vegetation.
Include key instream habitat features, such as deeper pools, to maintain fish populations during
the dry season in stream diversion channels.

Good practice measures:

e Avoid disturbance of drainage lines and riparian zones where possible, through careful
routing of roads and servitudes.
e Use semi-permeable materials where possible in preference to impermeable materials
for surfaces such as roads and paving.
e Monthly average flow for each river should be measured for at least a year, and used to
determine impacts during non-peak river flow.

7.2.4 WR4: Surface water diversions potentially causing changes to flood risk to

adjacent agricultural areas and communities

Construction

Operation

Decommissioning

Post-Closure

When changes to a river's course are made (such as the proposed stream diversion to
accommodate the Mafuri and Gafal pits), this can alter its flow regime local to that diversion
and impacts may occur either upstream or downstream relative to that alteration. In the case
of the Kagbu River Diversion (also referred to as the Mafuri West Diversion), the change in

U3823_Marampa_ESIS_Final.docx

Page 149 of 298

September 2012

SRK Consulting Marampa Iron Ore Project ESIS — Main Report

direction of flow and slope and the impact this has on flood risk of the surrounding area have
been assessed (through hydraulic modelling by SRK) both upstream and downstream of the
diversion itself.

For this particular diversion the likely risk areas are:

e Immediately upstream of the diffluence (upstream connection), where some backing up
of water could occur as a result of the rather sharp change in direction of flow caused by
the diversion.

e Downstream of the confluence (downstream connection), where the change in flow
direction and likely change in bed slope as the diversion re-joins the old river alignment
may result in scour of the left bank and some degree of eddying.

e Along the diversion itself, given its close proximity to the Mafuri Pit West (within 50m).

As no specific details for the design of a flow control structure (weir, spillway or sluice) are

available at this stage in planning, various assumptions were made when modelling potential

impacts, including that flow through the diversion is controlled by the geometry of the new
diversion channels. Flood routing and peak outflow through the water storage reservoir were
calculated, and used as input for the hydraulic modelling.

Due to the significant increase in catchment area and peak flow of catchment KA8 resulting

from the stream diversion (as described in Impact WR3), the area with the greatest flood risk

is predicted to be the middle to lower reaches of the diversion. Due to the river size however,
change in water level (and therefore flood risk) downstream of the diversion is likely to be low.

The HEC-RAS modelling results predict that during a 1 in 100 year flood the water will remain

within the banks of the diversion channel, although water level will increase (by 0.31 — 0.59 m)

downstream of the diversion. As the modelling is based only on preliminary design data,

revised modelling will be required to confirm these results once the design has been finalised.

Other subcatchments in the area could also be affected by the diversion (as discussed in

Impact WR3 and illustrated on Figure 7.1) but this will be by way of reduced flows and

therefore will reduce flood risk in these catchments.

Almost all valleys within the Project area are cultivated, mostly with different varieties of rice.

The water storage reservoir created will cover a surface area of approximately 400,000 m?

and although much of this area is currently river, it will also extend into areas currently used

for subsistence agriculture (rice paddies and small patches of mango plantation). However as
villages in the area will be relocated it is uncertain whether these areas would still be used for
agriculture as the villages may seek to cultivate areas closer to the new village locations (still
be determined). The impact on livelihoods associated with loss of access to land and natural

resources is discussed in Impact LT1 (Section 7.1.1), and rated in Impact RL1 (Section 8.2.1).

Flooding is one of the most common natural disasters affecting Sierra Leone, and between

1980 and 2010 affected approximately 200,000 people (EM-DAT, 2012). It is therefore

expected that local communities will be sensitive to an increased flood risk. The relatively flat

topography of the study area and location of villages close to rivers (supporting access to
water and use of floodplains for agriculture) both support the notion that local communities are
highly susceptible to flooding. However, as most villages in the immediate downstream area
of the diversion will be relocated due to positioning of the mine pits, impacts on local

communities are considered to be unlikely. Although the stream diversion is likely to be a

permanent feature, the frequency of occurrence of the impact would be low (i.e. during flood

events only). No management measures are proposed.

U3823_Marampa_ESIS_Final.docx September 2012
Page 150 of 298
SRK Consulting Marampa Iron Ore Project ESIS — Main Report

Impact WR4: Surface water diversions potentially causing changes to flood risk to adjacent
agricultural areas and communities
Residual or optimised impact
Impact characteristics Initial impact (taking cognisance of management
measures)
Type (+ /- /neutral) Negative Negative
Sensitivity Medium -
Receptor
importance or Medium -
Magnitude value
description | Extent of change /
threshold Medium -
compliance
Magnitude rating MODERATE -
Duration - -
Timeframe
description Frequency Low a
Timeframe rating LOW FREQUENCY -
Spatial Scale INTERMEDIATE -
CONSEQUENCE RATING MEDIUM -
PROBABILITY RATING UNLIKELY -
SIGNIFICANCE RATING -
Reversibility Irreversible -
Confidence Medium -

Good practice measures:

e Implement erosion / sedimentation control measures listed in Impacts LT4 and WR7 in
and around diversion channels.

e Include flood risk in the Emergency Response and Preparedness Plan and raise
awareness with potential affected communities of the risks and what to do in the event of
a flood.

e Update the preliminary water management plan.

7.2.5 WR5: Seepage from mining wastes potentially resulting in deteriorated
groundwater quality affecting communities and ecological systems

Construction Operation Decommissioning Post-Closure

Groundwater quality has the potential to be negatively impacted due to seepage of process
water from mine wastes at the following locations:

e waste rock dumps
e tailings storage facility
e low-grade ore stockpiles

Seepage may occur directly from these facilities or from their associated storm water control
facilities, and infiltrate through the soil into the underlying groundwater system, where it would
spread through the aquifer. Regional groundwater flow in the area is to the southwest, so any
seepage entering the groundwater is most likely to affect users to the southwest of the
source. Pit dewatering (as discussed in Impact WR1) may also affect the spread of the
seepage-affected groundwater during mining and the post-mining recovery stage, causing

U3823_Marampa_ESIS_Final.docx September 2012
Page 151 of 298
SRK Consulting Marampa Iron Ore Project ESIS — Main Report

groundwater in the vicinity of the pits to flow towards the pits. Seepage to groundwater
occurring within the cone of depression for each pit (estimated to extend up to 1 km from each
pit, which includes most of the WRDs), is therefore likely to be drawn into the pits. Dilution
effects reduce the concentrations of constituents from the seepage, but even so these could
potentially negatively impact on groundwater users in terms of deteriorated water quality.

Many local villages use groundwater drawn from village wells as their primary source of
potable water. Deteriorated water quality could therefore potentially impact negatively on the
health of local communities. At closure, the TSF and WRDs will continue to be sources of
seepage as they are permanent features. These aspects are briefly examined below and
qualitatively evaluated based on planned design concepts and the results of geochemical
investigations conducted to date.

Waste rock dumps and ore stockpiles

Geochemical investigations have been completed on waste rock samples from the four pits,
as well as the expected ore, concentrate and tailings materials. These reveal low potential for
acid generation. Leaching of metals from the waste rock is considered unlikely, and as
discussed above, the WRDs generally fall within the cone of depression surrounding the pits.

TSF

Geochemical characterisation of the tailings material indicates it is unlikely to generate acidity,
but will also have limited buffering capacity. Net acid generation (NAG) test leachate analysis
of tailings samples also revealed little potential for leaching of iron or trace metals from the
metallurgical samples. A decant system and under drainage will be constructed in the TSF to
recover supernatant water from consolidation of the tailings material. This system will also
reduce the potential for seepage losses to soil and groundwater.

Based on the discussion above no significant impacts on groundwater quality in the area are
expected to result from seepage from mine wastes, and no management measures are
therefore proposed. Due to the inherent design measures listed above and the low likelihood
of metal leaching or acid generation from the sources examined, seepage from mining wastes
is unlikely to occur. The potential for the impact to occur would however last beyond the life of
the mine if not permanently as (apart from the ore stockpiles) these sources will remain on the
site, and any contaminated groundwater would affect villages beyond the Project footprint.
Further geochemical characterisation of the expected waste rock and tailings material is
however required to confirm the preliminary findings.

U3823_Marampa_ESIS_Final.docx September 2012
Page 152 of 298
SRK Consulting

Marampa Iron Ore Project ESIS — Main Report

Impact WR5: Seepage from mining wastes potentially resulting in deteriorated water quality

affecting communities and ecological systems

Residual or optimised impact

Impact characteristics Initial impact (taking cognisance of management
measures)
Type (+ / - /neutral) Negative -
Sensitivity Low -
Receptor
importance or Low -
Magnitude value
description | Extent of change /
threshold Low -
compliance
Magnitude rating MINOR -
Duration Long term -
Timeframe
description Frequency i °
Timeframe rating LONG TERM -
Spatial Scale INTERMEDIATE -
CONSEQUENCE RATING MEDIUM -
PROBABILITY RATING UNLIKELY -
SIGNIFICANCE RATING -
Reversibility / sustainability Irreversible -
Confidence Medium -

Good practice measures:

e Further geochemical characterisation of expected waste rock and tailings material to

confirm preliminary fi

indings.

7.2.6 WR6: Discharges or runoff to surface water potentially resulting in deteriorated
water quality affecting communities and ecological systems

Construction

Operation Decommissioning Post-Closure

Impacted discharge waters i.e. mine site run-off that potentially has low (acidic) pH or
contains elevated levels of naturally occurring metals or sediment has the potential to be
generated in the following areas:

e discharge of excess water from open pit dewatering;

e drainage from waste rock dumps;
e drainage from the tailings storage facility;

. stormwater runoff from exposed surfaces; and

e accidental spills (e.g. from pipelines or during transportation).

Each of these is briefly discussed below and qualitatively evaluated based on planned design
concepts. The most significant impact to surface water quality however is expected to arise
from mobilisation of soils from exposed surfaces during mining activities at all stages of the

Project, and may also be associated with the effluent discharges listed above.

U3823_Marampa_ESIS_Final.docx

Page 153 of 298

September 2012
SRK Consulting Marampa Iron Ore Project ESIS — Main Report

Discharge of excess water from pit dewatering

The excess water from open pit dewatering will be pumped to settlement ponds before
release to the natural watercourses draining to the Rokel River, with a proportion directed to
the TSF during the dry season. Further monitoring and characterisation of groundwater
chemistry in the vicinity of the pits is being undertaken but, based on currently available data,
there are no specific contaminants of concern.

Drainage from waste rock dumps

Drainage channels will be constructed around waste rock dumps and through the waste dump
slopes, as necessary, to direct the surface water flow to the settlement ponds. The settled
water in the ponds will be released to the environment with regular water quality tests
performed to monitor the quality of the discharge. If the water in the pond exceeds the agreed
water quality standards, it will be contained until it complies or be redirected to the TSF if it
cannot meet the required standards.

Drainage from the TSF

A decant system and under drainage will be constructed in the TSF to recover supernatant
water from consolidation of the tailings material. This system will also reduce the risk of
embankment failure. Water collected in the under drainage system will be pumped back to
the plant for re-use during processing. An emergency spillway will also be installed as part of
the TSF design to manage discharge under emergency conditions, should this be needed (to
ensure the safety of the dam wall — refer to Impact OH2 in Chapter 0).

Stormwater runoff from exposed surfaces

Leaching of metals from exposed soils (via stormwater runoff) may cause chemical changes
to surface water systems. The mobile constituents are those that can be easily removed from
the soil via rainfall and flood waters, and include both metal ions and soil nutrients. Short-
term leaching tests conducted on the soil samples indicate low levels of leaching, with the
exception of iron and zinc that are mobile constituents and may be leached from the soils.

Accidental spills

There is a risk of uncontrolled release of ore, waste rock or tailings material, or domestic
wastewater (e.g. from the accommodation camp) to surface water resources arising from an
accident or incident during transportation of waste or materials on the site (such as a pipeline
breakage or a truck overturning). Geochemical characterisation of these materials is
discussed above, and provided standard precautionary measures are in place (such as
secondary encasement of pipelines crossing watercourses and enforcement of safe driving
practice); this impact is not considered to be significance. Product export outside the mine site
has not been assessed in this ESIA.

Mobilisation of soils in stormwater runoff

Vegetation stripping and ground exposure makes the soils prone to erosion. Stormwater
runoff from disturbed areas may pick up fine particles and other pollutants (such as mobile
constituents) which may be discharged into down-gradient surface waters. Changes to
surface water flow regimes resulting from changes to stormwater patterns are discussed
under Impact WR3. The impact on land use potential as a result of loss of topsoil through
erosion is discussed and rated under Impact LT4 (Section 7.1.4). The discussion below will
therefore focus on impacts on surface water resources due to increased sedimentation.

U3823_Marampa_ESIS_Final.docx September 2012
Page 154 of 298
SRK Consulting Marampa Iron Ore Project ESIS — Main Report

Mobilisation of soils is likely to be greatest during the construction phase, as a result of land
modification necessary for the construction of the mine pits and associated surface
infrastructure. Impacts associated with disturbance of soils are considered to be lower during
the operational and closure phases than during construction as exposed ground areas will be
minimal, haulage roads will be sealed and traffic movements restricted, stockpile areas
stabilised and topsoil reinstated following remediation. Site works during closure for
remediation and rehabilitation of the site will result in some exposure of ground areas, but this
will be on a much smaller scale than during construction and areas will be re-vegetated.

Particularly due to the high rainfall during the wet season, effective drainage networks will be
required to manage stormwater around mine infrastructure. The water management plan for
the mine will be further developed to provide a strategy for segregating impacted and non-
impacted (clean) water. Storm water settlement ponds will form part of the drainage network
to collect impacted water runoff from the mine infrastructure. During normal operations, the
sediment ponds will be cleaned out during the dry season, with the collected sediment placed
on the waste dumps for long term storage.

Summary

Baseline surface water quality in the area is characterised by low metal concentrations, and
moderately acidic to near-neutral pH, with little or no buffering capacity against acid inputs.

Different users also have differing sensitivities to pollutant levels. In this case, both human
users of water (for domestic, agricultural or industrial purposes) and downstream ecological
systems could be impacted by decreased water quality, causing negative health effects. Due
to the inherent design measures in place, and the relatively inert nature of the impact sources,
chemical pollution of surface water resources is considered to be unlikely and of minor
significance. Sedimentation is therefore considered to be the most significant impact relating
to surface water quality, in some cases making it unsuitable for domestic use, and is the
impact rated below. As the impact is most likely to occur during the rainy season when
groundwater levels are elevated however, domestic users are likely to have access to other
water sources, reducing the significance of the impact on them.

Impacts on aquatic ecosystems could however be significant, affecting filter feeding
organisms, aquatic vegetation (through reduced light penetration), and predator-prey
interactions (through reduced visibility). Increased turbidity and siltation is considered to be
the most significant threat to aquatic ecosystems in the area resulting from the Project.
Current turbidity levels in local streams are low, resulting in good natural light levels
penetrating the water column. Although ecological habitats in the Project area are classified
as moderately modified, abundance and diversity of submerged aquatic vegetation and fish
species are high, including some species of conservation concern. Impacts on aquatic
organisms would in turn affect local communities in terms of decreased stocks and quality of
fish and other organisms harvested from local watercourses.

Downstream ecological systems in particular are likely to be highly sensitive to this impact,
which is likely to extend in duration until decommissioning has been completed and the area
has been rehabilitated. With effective management (primarily via erosion control mechanisms)
however, the impact would be unlikely to occur, reducing its significance rating to low.

U3823_Marampa_ESIS_Final.docx September 2012
Page 155 of 298
SRK Consulting Marampa Iron Ore Project ESIS — Main Report

Impact WR6: Discharge or runoff to surface water potentially resulting in deteriorated water
quality affecting communities and ecological systems

Residual or optimised impact
Impact characteristics Initial impact (taking cognisance of management
measures)
Type (+ /- /neutral) Negative Negative
Sensitivity High High
Receptor
importance or High High
Magnitude value
description | Extent of change /
threshold High High
compliance
Magnitude rating MAJOR MAJOR
Duration Medium term Medium term
Timeframe
description Frequency a -
Timeframe rating MEDIUM TERM MEDIUM TERM
Spatial Scale INTERMEDIATE INTERMEDIATE
CONSEQUENCE RATING MEDIUM MEDIUM
PROBABILITY RATING DEFINITE UNLIKELY
SIGNIFICANCE RATING
Reversibility / sustainability Irreversible
Confidence High

Management measures

Plan and implement a comprehensive erosion control programme, including erosion and dust
control measures listed in Impacts LT4 and AQ1.

Use sedimentation control techniques such as installation of straw bales buffers in drainage
lines downstream of potential sources of increased sediment load.

Implement a Water Management Plan for the site.

Implement a comprehensive Rehabilitation and Closure Plan, which includes rehabilitation of
the backfilled pits, WRD and TSF to prevent post-closure discharge, and revegetation to
ensure continued erosion control.

Where practicable, separate clean and “dirty” (i.e. with elevated levels of contaminants)
stormwater and handle to two categories differently.

Ensure clean water is piped to the outlet point and not allowed to flow freely where it may
cause erosion.

Good practice measures:

e Avoid construction activities in the Bankasoka River catchment area (northern portion of
the TSF area), which is ecologically sensitive.

e Implement a water quality monitoring programme (continuing post-closure) to detect
changes to surface water quality and take the required remediatory actions.

e Implement a surface water biomonitoring programme (as per the specialist
recommendations) to monitor effects on aquatic ecosystems.

e — Implement a spill management programme, which includes preventive measures such as
secondary containment of pipelines crossing water courses and bunding of hazardous
liquids stored on site.

U3823_Marampa_ESIS_Final.docx September 2012

Page 156 of 298
SRK Consulting Marampa Iron Ore Project ESIS — Main Report

7.3

7.3.1

Ecology and biodiversity

Many of the aspects discussed above which cause impacts to land and water can cause
impacts on natural habitats as well, thereby affecting the ecology and biodiversity of the mine
footprint and surrounding areas (including aquatic habitat). This includes the following:

e Temporary or permanent surface disturbance (including clearing of vegetation) for
construction of Project infrastructure, resulting in direct loss of faunal and floral
communities, and proliferation of alien invasive species;

. Haul roads, fences, pipelines or other barriers to movement, resulting in habitat
fragmentation;

e Dewatering of pits resulting in groundwater drawdown, affecting wetland and other
habitats;

e Noise and vibrations from equipment and blasting, disturbing fauna;

. Illumination of Project infrastructure, disturbing fauna;

e Fugitive dust from Project activities, affecting vegetation and fauna (including aquatic
species);

e Surface water abstraction or diversion, affecting availability to downstream aquatic
habitats;

e Change in chemical characteristics of water bodies due to discharges;

e Human population influx to the area, resulting in increased pressure on natural
resources;

e Decommissioning, reprofiling and rehabilitation of the mine footprint area

Impacts on ecology and biodiversity include direct loss of fauna and flora, both at the
individual and community levels as well as fragmentation, modification or loss of habitat, and
indirect impacts through various types of disturbance, pollution or sedimentation of water
courses. As much of the study area is already transformed, predominantly through
subsistence agriculture and previous mining activity in the area, this is taken into account in
the rating of the impacts described below. Impacts on both terrestrial and aquatic
environments have been assessed.

EB1: Site clearance and positioning of Project infrastructure potentially
resulting in habitat loss and fragmentation, and direct loss of fauna and flora

Construction Operation Decommissioning Post-Closure

Habitat loss as a result of the Project is likely to occur through:

e — direct modification of land through site clearance for Project infrastructure, as discussed
under Impact LT1 (Section 7.1.1);

e — indirect modification of land adjacent to cleared areas, resulting in habitat loss due to
anthropogenic effects and erosion (discussed under Impact LT4 in Section 7.1.4); and

e _ indirect loss of wetland habitats through pit dewatering as discussed under Impact WR1
(Section 7.2.1).

In addition to permanent changes to certain footprint areas within the mine area, there will be
temporary disturbance during construction (and to a certain extent during decommissioning)
of areas for laydown / storage of materials, access tracks and a construction camp. The
location and extent of these areas have not yet been determined. Impacts on communities as

U3823_Marampa_ESIS_Final.docx September 2012

Page 157 of 298
SRK Consulting Marampa Iron Ore Project ESIS — Main Report

a result of loss of agricultural land, areas for hunting, fishing and harvesting or a reduction in
land capability is discussed and rated separately under Impact RL1 (Section 8.2.1).

Terrestrial habitats and species of conservation concern

A number of the terrestrial habitat types identified and described in Section 5.9.1 will be
affected by Project infrastructure. Some of these habitats (primarily gallery forest but also
swamp forest and flooded grassland) are considered to be of high functional value due to their
potential for high biodiversity, threatened species and present ecological state. However very
little of these habitat types (only a small area of gallery forest) were identified within the direct
mine footprint area. As no endangered or critically endangered terrestrial species were
confirmed or are likely to occur within the study area, however, the habitat is not considered to
be of critical conservation importance. The areas of each habitat type lost due to direct
disturbance and construction of the major mine site infrastructure is shown in Table 7-4.

A large proportion of the study area (including wetlands) is already transformed due to
subsistence agriculture and shows secondary vegetation re-growth. The diversity of terrestrial
mammals is therefore limited in the area. Only the lowland forest along the Rokel River
(consisting of gallery and swamp forest, the indigenous habitat type) is of conservation
concern, both due to its extremely limited distribution (covering less than 0.1% of the Project
study area in excess of 40,000 ha), and the diversity of species it supports (including wild
plants used by local communities). Of these, three plant species of conservation significance,
one near-threatened mammal and two primate species are present in the gallery forest
increasing the significance of the impact of loss of this habitat. Some of this habitat will be
directly impacted and indirect impacts associated with changes to hydrogeological regimes
are also possible (Impact WR3).

Table 7-4: Area of each habitat type directly impacted by the Project

Natural habitat type Area directly impacted (ha)
Flooded natural grassland 0
Gallery forest 1.25
Rice wetlands 3,949.15
Secondary forest / farmbush mosaic 35,431.29
Secondary savannah 75.52
Swamp forest 0
Rivers 0

One of the major secondary impacts resulting from vegetation clearance and land disturbance
is erosion — both of topsoil, which is discussed under Impact LT4 (Section 7.1.4), as well as
erosion along river banks, resulting in further loss of riparian habitat. For this reason it is
particularly important that the lowland forest found in narrow strips along the river banks, and
providing flood attenuation and bank stabilisation, is not disturbed. This habitat type is
however limited in the study area to a very small area along the northern bank of the Rokel
River, close to the Rotret WRD, another area west of the Rotret WRD, and an isolated area
where the TSF is planned to be located. Except for the TSF, these fall outside the direct mine
site footprint.

Habitat fragmentation as a result of the positioning of Project infrastructure and other areas of
disturbance is likely to affect movement of fauna between areas for activities such as
breeding and foraging or hunting for food and could result in injury or death through crossing
infrastructure such as roads.

U3823_Marampa_ESIS_Final.docx September 2012
Page 158 of 298
SRK Consulting Marampa Iron Ore Project ESIS — Main Report

The area supports a wide diversity of bird species, particularly in the secondary forest /
farmbush, which is widespread throughout the study area. Birds are likely to move away from
the area and settle in similar habitat nearby once land disturbance begins. In the case of the
lowland forest habitat that supports a large number of bird species (18 of which are forest
specialists), similar habitat is extremely limited in the surrounding area. What is present in the
area is generally close to mine infrastructure (mainly the Rotret waste rock dump) and
therefore subject to sensory disturbance (discussed in Impact EB3 (Section 7.3.3)) possibly
making it a less attractive habitat for most species. Secondary savannah habitat also supports
high biodiversity of bird species. This habitat type is restricted to a small area in the Project
area and will be partially lost due to construction of the Mafuri pit.

Land disturbance and clearing of vegetation will lead to a localised reduction in food and
habitat for mammals, birds and herpetofauna (reptiles and amphibians). Although much of the
fauna would migrate from the area to adjacent undisturbed areas, accidental death of some
small mammals and reptiles that are not able to move away prior to preliminary earthworks is
expected.

The closure phase is seen as an opportunity to re-establish vegetation consistent with the
surrounding area. However, rehabilitation of disturbed areas will require ongoing maintenance
(such as watering, erosion control and control of alien invasive vegetation) until the vegetation
is established and sufficient groundcover has been achieved. Rehabilitation of the site would
also be expected to encourage displaced fauna species to return to the area with time,
however a return to the pre-mining ecological state (particularly in forest areas) is unlikely.
The permanent features left after mining, such as the waste rock dumps and pits, provide a
different habitat to that found pre-disturbance and may encourage slightly different
ecosystems to form.

Aquatic habitats and species of conservation concern

As stated in Impact WR1 (Section 7.2.1), groundwater drawdown associated with pit
dewatering may desiccate and thereby reduce the extent of wetland ecosystems within the
area surrounding the pits (up to 1000 m radius for the Matukia and Gafal pits). Wetland
habitat in the study area is important both for agriculture (rice cultivation), covering almost all
wetland areas, as well as for supporting indigenous species in habitats such as the flooded
natural grassland, swamp and gallery forest habitats. The Rokel River and its associated
riparian forest are considered to be the areas of highest conservation importance, due to the
species they host. The loss of rice cultivation areas will impact on local communities in terms
of food security and is rated in Impact WR1 (Section 7.2.1). The five aquatic habitat types
identified in the study area are classified as modified, but the high fish diversity in the Rokel
River indicates it to be in good ecological health and thus vulnerable to indirect impacts from
changes in the hydrogeological regime. The seasonal valley head wetlands (used mainly for
tice cultivation) host high numbers of fish, including species of conservation concern. Two
vulnerable, one near-threatened and one endangered species, Epiplatys lokoensis, were
recorded in the Project area. The conservation status of E. lokoensis is however pending
downgrading from its current status of “Endangered” to “Vulnerable” (Ecorex, 2011).

Summary

Much of the area is no longer ecologically pristine, and no terrestrial species or habitats of
critical conservation importance are present in the area. However, due to the presence of a
number of fish species of conservation importance, aquatic habitats in the area are

U3823_Marampa_ESIS_Final.docx September 2012
Page 159 of 298
SRK Consulting Marampa Iron Ore Project ESIS — Main Report

considered to be of conservation importance (though due to the above-mentioned downgrade
in conservation status, this would not be critical). The impact is therefore considered to be of
moderate magnitude. Without successful rehabilitation much of the area will remain
ecologically impacted beyond the life of the mine, if not permanently. Loss of individuals and
habitats will be unavoidable, but is unlikely to significantly affect the ecology outside the area
surrounding the Project footprint as the individuals are not highly endemic or specific to a
particular area with the exception of the bird species associated with the gallery forest.
Effective management (primarily via minimising the disturbance footprint, especially of
sensitive areas) could decrease the probability and extent of the impact, thereby decreasing
its significance. Due to some uncertainty in the robustness of the ecological system to
respond to these changes, the confidence in the rating is given as medium.

Impact EB1: Site clearance and positioning of Project infrastructure potentially resulting in
habitat loss and fragmentation, and direct loss of fauna and flora

Residual or optimised impact
Impact characteristics Initial impact (taking cognisance of management
measures)
Type (+ /- /neutral) Negative Negative
Sensitivity Medium Medium
Receptor
importance or Low Low
Magnitude value
description | Extent of change /
threshold Low Low
compliance
Magnitude rating MINOR MINOR
Duration Long term Long term
Timeframe
description Frequency i a
Timeframe rating LONG TERM LONG TERM
Spatial Scale INTERMEDIATE SMALL
CONSEQUENCE RATING MEDIUM MEDIUM
PROBABILITY RATING DEFINITE UNLIKELY
SIGNIFICANCE RATING
Reversibility / sustainability Partially reversible
Confidence Medium

Management measures

. Where possible adjust positioning of Project infrastructure during planning to avoid gallery
forest and wetland habitats.

. Clear vegetation in phases working progressively in one direction so that fauna have an
opportunity to move to adjacent areas.

. Stockpile topsoil and manage topsoil clearing as per the recommendations listed in Impact
LT4, for use during rehabilitation.

U3823_Marampa_ESIS_Final.docx September 2012

Page 160 of 298
SRK Consulting Marampa Iron Ore Project ESIS — Main Report

7.3.2 EB2: Soil disturbance facilitating the establishment and spread of invasive
species, potentially affecting indigenous ecosystems

Construction Operation Decommissioning Post-Closure

Clearing or disturbance of vegetation and soil for construction of the mine and associated
infrastructure will result in these areas being vulnerable to erosion (discussed in Impact LT4 in
Section 7.1.4) as well as to infestation by exotic (or alien — i.e. introduced from elsewhere)
and invasive vegetation species. Due to their rapid growth and general resilience, exotic
invasive vegetation tends to proliferate in disturbed areas preventing or retarding growth of
indigenous vegetation through competition for sunlight, nutrients, space and water. Once
established, they seed quickly and multiply rapidly, establishing a seed bank in the soil. Not
being indigenous to the area they are often resistant to indigenous biological control
organisms and unpalatable to local fauna. Exposed or disturbed soil therefore presents an
ideal opportunity for exotic invasive species growing in the vicinity or brought in from outside
to spread and proliferate.

For a species to proliferate it would generally need to already be established in the
surrounding area. The ecological baseline assessment found significant patches of secondary
forest to be infested with the aggressively growing exotic species, Chromlaena odorata (Triffid
Weed), which is native to North America (see Figure 7.2). This species easily spreads to
adjacent vegetation, smothering the plants around it and preventing successful recruitment of
forest canopy species, thereby preventing the recovery of secondary forest to its climax
ecological state. It is therefore considered to be one of the major threats to biodiversity in the
area and is reported to have become well established in secondary vegetation particularly in
the southern parts of the Project area, but was also found in Savannah and Swamp Forest
areas (Ecorex, 2011).

It is likely that, without adequate management, areas cleared of vegetation or disturbed
(primarily during construction and to a lesser extent during decommissioning) will become
infested by this species, exacerbating the current problem with alien infestation. Soil erosion
and other impacts leading to decreased land capability would also indirectly contribute to the
growth of exotic invasive vegetation by retarding the growth of the current vegetation cover.
Other development in the area would also increase the likelihood of this impact.

As much of the area is already disturbed and the majority of the vegetation is no longer
ecologically pristine, as well as the fact that no habitats of critical conservation importance are
present in the area, the impact is expected to be of moderate magnitude. Without
management, the invasive vegetation would continue to spread and proliferate within the
disturbed areas beyond the life of the mine. Effective management would minimise the spread
of invasive alien vegetation, and decrease the significance of the impact to low.

U3823_Marampa_ESIS_Final.docx September 2012
Page 161 of 298
SRK Consulting

Marampa Iron Ore Project ESIS — Main Report

Figure 7.2: The invasive alien plant Chromlaena odorata (Triffid Weed)

Impact EB2: Soil disturbance facilitating the establishment and spread of invasive species,
potentially affecting indigenous ecosystems
Residual or optimised impact
Impact characteristics Initial impact (taking cognisance of management
measures)
Type (+ /- /neutral) Negative Negative
Sensitivity Moderate Moderate
Receptor
importance or Low Low
Magnitude value
description | Extent of change /
threshold Moderate Low
compliance
Magnitude rating MODERATE MINOR
; Duration Long term Long term
Tinea | Freqvnoy :
Timeframe rating LONG TERM LONG TERM
Spatial Scale SMALL SMALL
CONSEQUENCE RATING MEDIUM MEDIUM
PROBABILITY RATING POSSIBLE UNLIKELY
SIGNIFICANCE RATING
Reversibility / sustainability Reversible
Confidence High
Management measures
. Implement an alien plant control management programme, including training of personnel to
implement the programme.
. Implement rehabilitation as soon as possible, and monitor rehabilitated areas for growth of
invasive species.
. Implement good practice measures listed in Impact LT1 to minimise the disturbed area.
. Implement erosion control measures as listed in Impact LT4.
. Remove invasive alien plants before they bear seed and dispose of removed plants
appropriately.

U3823_Marampa_ESIS_Final.docx ‘September 2012

Page 162 of 298
SRK Consulting Marampa Iron Ore Project ESIS — Main Report

7.3.3 EB3: Project activities resulting in sensory or other disturbance to wildlife

Construction Operation Decommissioning Post-Closure

The Project will result in a number of potential disturbances to species which may exacerbate
the effects of loss of fauna and habitat as well as habitat fragmentation (discussed in Impact
E—B1). These disturbances include increased noise, vibrations, light, dust and a general
increase in human and vehicular activity in the area increasing accidental road kill (discussed
in Impact TS2) and hunting. As the operations will run for 24-hours a day, the disturbances
will be continuous, affecting both diurnal and nocturnal wildlife, and will extend from
construction until decommissioning.

Increases in noise/vibration through blasting or the operation of mining equipment and light
may act as a source of sensory disturbance to birds, herpetofauna, mammals and insects.
Sensory disturbances may result in temporary avoidance of the area, disruption of feeding
and breeding patterns or permanent displacement of individuals from the area. Although
disturbance may result in a loss of fauna around the mine site, mobile animals are likely to
move to adjacent replacement areas. For generalist species this is not expected to present a
problem. However for habitat-specific species (such as forest endemics) the availability of
suitable habitat nearby may be a limiting factor which could result in loss of those species to
the area. Changes in species distribution could put pressure on the resources and resident
species of surrounding habitats, but as densities of wildlife in the area are already low (due to
disturbance) this is not expected to pose a significant impact. Note that light sources can also
be an attractant (Impact EB4) to insects and their predators.

Project activities during construction and operations will result in increased background dust
concentrations and emissions from vehicles and other sources (extent of air quality impacts
are discussed in Impacts AQ1 and AQ2). Increased dust deposition on vegetation reduces
the photosynthetic capacity of plants and may limit growth and reproductive capacity leading
to a decrease in population sizes and potential loss of species, this can be particularly critical
for food crops. However, due to high background dust levels in the receiving environment in
the dry season, particularly along unpaved roads, the vegetation is likely to be well-adapted to
dust and it is unlikely to represent a significant impact.

The Project area is already disturbed — Lunsar town borders on the area and villages are
scattered throughout, with their associated livelihood practices such as subsistence farming,
fishing and hunting; the Makeni highway and the railway to Pepel pass through the area; and
two other mines are in operation in relatively close proximity. Hunting and trapping of wildlife
already occurs, possibly contributing to the near absence of larger mammals. Improved
access to the site (through access roads and other infrastructure providing access through
dense vegetation) and more human activity in the area as a result of the Project may indirectly
increase the incidence of hunting. However there are few species of conservation concern,
and those that are present are unlikely to remain in the area. It is however strongly
recommended that the remaining forest areas are protected from further disturbance (perhaps
as formal conservation areas, in consultation with local communities) and mining activities
close to these areas are minimised.

Since much of the area is already disturbed, faunal densities are already low and there are
few faunal species of conservation concern, the magnitude of the impact is rated as minor.

U3823_Marampa_ESIS_Final.docx September 2012
Page 163 of 298
SRK Consulting

Marampa Iron Ore Project ESIS — Main Report

Disturbances directly related to the Project are likely to decrease during decommissioning,
and be largely reversed following closure of the site. Long term impacts are therefore not
expected. The disturbance will however be inevitable and will extend beyond the Project
footprint to adjacent areas. Due to its low significance, no management measures are
proposed, but the implementation of the good practice measures listed is recommended.

Impact EB3: Project acti

ies resulting in sensory or other disturbance to wildlife

Residual or optimised impact

Impact characteristics Initial impact (taking cognisance of management
measures)
Type (+ /- /neutral) Negative -
Sensitivity Low -
Receptor
importance or Low -
Magnitude value
description | Extent of change /
threshold Low -
compliance
Magnitude rating MINOR -
Duration Medium term -
Timeframe Frequenc 7 7
description a y
Timeframe rating MEDIUM TERM -
Spatial Scale INTERMEDIATE -
CONSEQUENCE RATING Low -
PROBABILITY RATING DEFINITE -
SIGNIFICANCE RATING -
Reversibility / sustainability Reversible -
Confidence High -

Good practice measures:

e Develop and implement a Wildlife and Habitat Management Plan that:

°

protects gallery and swamp forest areas from disturbance (see Figure 5.12);

° provides awareness training to staff and contractors on: prevention of injury of
animals; identification of likely species found on site (and those of conservation
concern); identifications of animal hazards (such as venomous snakes); and
what to do if dangerous animals are encountered;

° requires personnel to report kills of species of conservation concern to the mine’s
Environment Management team, who may investigate the incident;

° encourages personnel to report sightings of wildlife of conservation importance to
the mine’s Environment Management team; and

° allows for the monitoring and, if necessary, eradication of any invasive species
occurring on site or in surrounding disturbed areas.

U3823_Marampa_ESIS_Final.docx September 2012

Page 164 of 298
SRK Consulting Marampa Iron Ore Project ESIS — Main Report

7.3.4 EB4: Mine infrastructure and activities attracting nuisance species, potentially
resulting in impacts on indigenous ecosystems

Construction Operational Decommissioning Post-Closure

The Project infrastructure will provide new habitat opportunities for fauna. For example,
buildings will provide shade and nesting opportunities for small fauna and birds, water storage
areas will be an attractant particularly in the dry season, light will attract insects (and their
predators) and waste disposal areas have the potential to provide a food source to scavenger
animals such as rodents. However, these attractive nuisances are being created in a
hazardous environment and will expose fauna to risks.

Domestic waste such as food waste will be produced by the mine site and the
accommodation camp and disposed in a landfill area on site which will attract (and pose a
potential danger to scavenger animals such as rodents, birds and foxes (and possibly
domestic dogs, pigs and goats from nearby villages) if not managed. As a minimum, regular
and thorough waste compaction, ensuring wastes are completely covered with soil or other
inert material after deposition and fencing of the landfill will be required to keep the presence
of scavengers to a minimum.

Construction and operation will result in 24-hour illumination of the mine site. Insects may be
attracted to the lights at night and this may attract bats to the area which may be vulnerable to
drowning in water storage facilities. Water storage facilities may also provide additional
breeding areas for mosquitoes increasing their prevalence (and (in theory) potentially also the
prevalence of malaria) in the area.

The habitat opportunities described above will attract specific species towards the site and will
increase the exposure of these animals to hazardous environments or situations, such as
toxic water and moving machinery or drowning. This can have implications on local
ecosystems with an increase in scavenger animals and their predators, however as there is
already existing disturbance in the area the ecosystems are unlikely to be significantly
affected. New habitat opportunities may result in a change to the diurnal and nocturnal
species composition in the area and could, in theory, result in an increase in animal deaths
due to the hazards present. Even with proposed management measures, the risk of animal
deaths will be difficult to control but will cease on closure.

Any impacts will be restricted to the Project footprint and adjacent disturbed areas. As there is
already other developments (creating other sources of attractive nuisance) in the area and
species are likely to move away from the area (and therefore are unlikely to be at risk), the
magnitude of the impact is rated as minor. Negative impacts that can be directly related to the
Project (and not secondary development in the area) would predominantly occur during
operation of the site, and will largely cease on decommissioning. Negative impacts are not
considered to be of high significance and would be unlikely to occur with effective
implementation of the management measures listed.

U3823_Marampa_ESIS_Final.docx September 2012
Page 165 of 298
SRK Consulting Marampa Iron Ore Project ESIS — Main Report

Impact EB4: Mine infrastructure and activities attracting nuisance species, potentially
resulting in impacts on indigenous ecosystems

Residual or optimised impact
Impact characteristics Initial impact (taking cognisance of management
measures)
Type (+ /- /neutral) Negative Negative
Sensitivity Low Low
Receptor
importance or Low Low
Magnitude value
description | Extent of change /
threshold Low Low
compliance
Magnitude rating MINOR MINOR
Duration Medium term Medium term
Timeframe
description Frequency a a
Timeframe rating MEDIUM TERM LONG TERM
Spatial Scale SMALL SMALL
CONSEQUENCE RATING MEDIUM MEDIUM
PROBABILITY RATING POSSIBLE UNLIKELY
SIGNIFICANCE RATING
Reversibility / sustainability Reversible
Confidence Medium

Management measures

. Develop and implement a waste management plan that accommodates all waste types
produced on site, particularly food waste.

. Manage the landfill site in accordance with good practice standards, including access control
and fencing.

. Monitor the incidence of drowning in water storage facilities and implement preventive
measures if required.

. If required, a pest control programme should be implemented, and should include monitoring of
accidental death of non-pest species. Should the use of rodent control measures be required,
the use of natural predators, for example raptors should be considered, and pesticides that bio-
accumulate should be avoided.

U3823_Marampa_ESIS_Final.docx September 2012
Page 166 of 298
SRK Consulting Marampa Iron Ore Project ESIS — Main Report

8 SOCIO-ECONOMIC IMPACT ASSESSMENT

As stated in Section 3.3.3 social issues are often unavoidable and the mitigation strategies
are generally geared towards managing a social change process. Successful management of
a potentially negative social issue usually presents opportunities for social development and
improvement in the quality of life of local people. The economic benefits to the community
which can be generated by large scale Projects are the key motivations for the community to
support the Project. Furthermore, unlike environmental management plans, social
management plans have a twofold objective, first aiming at mitigation of negative impacts and
secondly aiming at improvement of standard of living.

The potential socio economic impacts (both positive and negative), have been grouped in the
categories as shown in Table 8-1.

Table 8-1: Summary of evaluated social impacts

Impact ED1: Employment generation by the Project resulting in increased standard of
living for the local community

Impact ED2: Employee training leading to skills development in the local community

Economic development Impact ED3: Increase in government income (from taxes and royalty on mining)
potentially leading to social development in the Project area

Impact ED4: Opportunities for local suppliers and contractors leading to economic

growth
Impact RL 1: Impoverishment through loss of shelter, land and communal natural
resources

Resettlement and loss of _ | Impact RL2: Changes to community access as a result of the Project potentially

land and social and natural | affecting livelihoods, access to communal social services and infrastructure and

resources community cohesion

Impact RL3: Added pressure on limited host community resources, potentially resulting
in food insecurity and malnutrition

Impact SO1: Influx of job seekers causing increased pressure on government services
and infrastructure, potentially resulting in reduced standard of living

Social order Impact $02: Increase in social ills/problems
Impact SO3: Real or perceived unequal distribution of Project benefits leading to social
tension

Archaeology and cultural | Impact AC1: Disturbance to sacred bushes and cemeteries leading to loss of

heritage community's access cultural resources

Decommissioning and

Impact DC1: Closure of mine leading to economic decline
closure

As discussed in Chapter 4, potential socio-economic impacts resulting from export activities
and the transport of product (and supplies) are not included in this assessment.

Explanatory notes on the description and rating of the impacts in Chapters 8 is provided in the
introductory text in Chapter 7. Potential impacts of the Project on the health and safety of
communities in the vicinity of the Project are described in Chapter 9.

8.1 Economic development

The economic benefits of the Project can be classified as direct, indirect and induced impacts.
These are described below:

e direct impacts — the immediate economic benefits (jobs and development Projects,
revenue paid to the government) generated by the Project;
e indirect impacts — the production, employment and income changes occurring in

U3823_Marampa_ESIS_Final.docx September 2012
Page 167 of 298
SRK Consulting Marampa Iron Ore Project ESIS — Main Report

businesses that supply inputs or provide services to the Project; and
e induced impacts -the effects of spending by the employees working directly and
indirectly for the Project on the local economy.

8.1.1 ED1: Employment generation by the Project resulting in increased standard of
living for the local community

Construction | Operation Decommissioning Post-Closure

The Project area is characterised by a lack of formal employment opportunities and
widespread poverty (Section 6.5). The creation of jobs is regarded by the local population as
the most important positive impact. Although a second mining development (by London
Mining) is also underway in the Project area, there is still a significant gap between the
availability and demand for jobs.

The Project will require a labour force of up to 700 (peak estimate) during construction (over a
3 to 3.5 year period). About 60% are expected to be labour, which can be sourced locally*®.
The specialist construction workers are likely to be sourced outside of Sierra Leone due to the
lack of skilled workers in-country (and competition for local skilled labour between mine
developments).

The Project will require a work force of up to 550 during the operational phase (15 years).
The skill levels needed in this phase will be higher than during the construction phase. Hence
it will be difficult to find suitably qualified Sierra Leoneans and therefore it is expected that the
number of expatriate employees will initially be relatively high. The number of expatriates will
reduce over the life of the mine as Sierra Leonean staff will be trained to take over skilled jobs
and management roles. The increased capacity of the national staff will be an added benefit
of the Project.

Formal jobs with regular and stable incomes will result in greater financial security for those
employed and their families. In the extended family structure typical of rural Sierra Leone
each employed person supports a large number of dependents.

The formal jobs at the Project are expected to be well paid in comparison to existing wage
levels in the area. The security and stability gained from a formal job may lead to an
improvement in nutritional/health status, investment in children’s education, investment in
income generating assets and general quality of life. However, increased income, if not used
constructively, can lead to short term gratification (such as drinking and gambling, often linked
to conflicts and divorce) instead of investment in the future. Workers may therefore need
training and support in the area of income management and life skills.

The Project will generate indirect jobs, businesses and livelihood opportunities in the ancillary
sector. These may include services and supplies directly to the Project or on account of
additional spending by the Project workers. SRK’s experience on other mining Projects in
developing countries and in Africa has shown that the ‘employment multiplier effect’ can vary
from 1.5 to 9 depending on macroeconomic factors. Assuming an average multiplier of four,
every direct job created by the Project can result in three additional jobs. Hence the Project
can result in 2,100 additional jobs during construction and 1,650 additional jobs during
operations, contributing to the national job sector as a whole.

* Local here refers to the directly and indirectly affected villages and Lunsar town.

U3823_Marampa_ESIS_Final.docx September 2012
Page 168 of 298
SRK Consulting Marampa Iron Ore Project ESIS — Main Report

If not managed appropriately however, the employment opportunities at the Project have the
potential to:

e lead to community resentment against the Project leading to conflict;

e become the cause of inter and intra village conflict on the issue of job distribution (further
discussed under Impact SO3); and

e be amajor pulling factor for the in-migration of job-seekers potentially leading to a series
of other social problems (Impact SO1).

To avoid potential negative consequences, positive impact measures (see enhancement
measures proposed below) will focus on increasing local employment opportunities, and
ensuring a fair and transparent recruitment strategy. In the table below the impact has been
evaluated for the operational phase, as the benefit in terms of increased standard of living will
be measurable mainly due to the sustained benefits of regular income over a relatively long
period of time.

Employment opportunities created by the Project will cease to exist at the end of the
operational phase (see Impact DC1) hence the benefit of the increased standard of living will
not be sustainable without the enhancement measures in place. Appropriate management
measures (during employment and retrenchment) and community development programmes
can mitigate against the standard of living dropping to a pre Project level. However the
outcomes of such programmes are difficult to guarantee and hence the confidence rating of
the mitigation is medium.

Impact ED1: Employment generation by the Project resulting in increased standard of living
for the local community
Residual or optimised impact
Impact characteristics Initial impact (taking cognisance of management
measures)
Type (+ /- /neutral) Positive Positive
Sensitivity High High
Receptor
importance or High High
Magnitude value
description | Extent of change /
threshold Low Medium
compliance
Magnitude rating MODERATE MODERATE
Duration Medium term Long term
Timeframe Frequenc 7 7
description a y
Timeframe rating MEDIUM TERM LONG TERM
Scale INTERMEDIATE INTERMEDIATE
CONSEQUENCE RATING MEDIUM HIGH
PROBABILITY RATING DEFINITE DEFINITE
SIGNIFICANCE RATING HIGH (+ve)
Reversibility/sustainability Partially sustainable
Confidence High
U3823_Marampa_ESIS_Final.docx September 2012

Page 169 of 298
SRK Consulting Marampa Iron Ore Project ESIS — Main Report

Impact ED1: Employment generation by the Project resulting in increased standard of living
for the local community

Enhancement measures

. Develop a local employment strategy giving preference to local candidates, provided they meet
the required eligibility criteria.

. Develop a fair and transparent local recruitment plan

. Require contractors (by means of their contract) to give preference to local employees,
provided they meet the required eligibility criteria.

. Organise training for workers on management of household incomes.

. Develop a programme for gradual ‘indigenisation’ of the workforce. This includes a general and
technical skills training programme

. Develop and implement a construction and operational phase stakeholder engagement plan
(SEP). As part of this SEP document and disclose the recruitment process to manage
community expectations (also related to Impact SO2).

Good practice measures:

e Give preference to people directly affected by land acquisition to reduce the magnitude
of impacts described in Section 8.2, and

e develop a programme of training prior to Project start up to maximise potential for local
employment.

8.1.2 ED2: Employee training leading to skills development in the local community

Construction Operation Decommissioning Post-Closure

Education and skills levels in the Project area are low (Section 6.9). There is limited exposure
of the local population to modern technology, technical skills and a formal employment culture
(for instance safe working practices). The Project workforce (including local people and other
Sierra Leone nationals) will receive both formal and informal training, gaining them skills and
competences in different work streams relevant to the Project (Section 4.9.3). The acquired
skills will enhance their opportunities to gain alternative employment after mine closure. It is
also likely that some of the skills acquired at the workplace, such as health and safety
measures, financial management, communication and interpersonal skills will be transferred
to acertain extent, to domestic and personal settings leading to an enhanced quality of life.

During construction, training will be limited to on-the-job training and safety briefs. Systematic
training including technical training will be organised mainly for the operations workforce. It is
expected that with enhancement measures the benefit of training will sustain beyond the
Project life. However the confidence in the prediction of optimised impact is medium as it is
difficult to fully ascertain the ability of workers to benefit from training.

U3823_Marampa_ESIS_Final.docx September 2012
Page 170 of 298
SRK Consulting

Marampa Iron Ore Project ESIS — Main Report

Impact ED2: Employee training leading to skills development in the local community

Residual or optimised impact
Impact characteristics Initial impact (taking cognisance of management
measures)
Type (+ /- /neutral) Positive Positive
Sensitivity High High
Receptor
importance or High High
Magnitude value
description | Extent of change /
threshold Low Medium
compliance
Magnitude rating MODERATE MODERATE
Duration Medium term Long term
Timeframe
description Frequency = a
Timeframe rating MEDIUM TERM LONG TERM
Scale INTERMEDIATE INTERMEDIATE
CONSEQUENCE RATING MEDIUM HIGH
PROBABILITY RATING DEFINITE DEFINITE
SIGNIFICANCE RATING HIGH (+ve)
Reversibility/sustainability Sustainable
Confidence Medium

Enhancement measures

Prepare and implement a training and skills development plan for ongoing skills development
of the Project workforce including contractors’ personnel.

Support a ‘vocational training programme’ to assist local people to qualify for semi-skilled
positions.

Encourage workers to introduce the learned skills and practices in their homes.

Good practice measures:

e — Continue technical and financial support to educational institutions and students.

8.1.3 ED3: Increase in government income (from taxes and royalty on mining)

potentially leading to social development in Project area

Construction Operation Decommissioning Post-Closure

Sierra Leone is a candidate country for membership of the Extractive Industry Transparency
Initiative (EITI). The EITI promotes transparency in flow of revenue from industry to the
government to enhance utilisation of revenues for sustainable development in local
communities affected by Projects. It is therefore expected that part of the revenue earned
from the Project will be used by the Government for social development in the vicinity of the
Project.

The Government of Sierra Leone is expected to earn revenue from the Project as a result of
taxation on profits, excise duties on imports, payroll taxes and value added tax. The
increased government income, if allocated back to the Port Loko District for development,
may to lead to enhanced social infrastructure and services. However the Project has no

U3823_Marampa_ESIS_Final.docx

September 2012
Page 171 of 298
SRK Consulting Marampa Iron Ore Project ESIS — Main Report

control over this benefit as the allocation of government spending will be determined by the
Government of Sierra Leone. To increase the probability of this benefit materialising the
Project should focus on liaison with the government at the local and national levels to support
the implementation of EITI principles.

Impact ED3: Increase in government income (from taxes and royalty on mining) potentially
leading to social development in Project area
Residual or optimised impact
Impact characteristics Initial impact (taking cognisance of management
measures)
Type (+ /- /neutral) Positive Positive
Sensitivity High High
Receptor
importance or High High
Magnitude value
description | Extent of change /
threshold Medium Medium
compliance
Magnitude rating MODERATE MODERATE
Duration Medium Medium
Timeframe Frequenc 7 7
description a y
Timeframe rating MEDIUM TERM MEDIUM TERM
Scale SMALL SMALL
CONSEQUENCE RATING MEDIUM MEDIUM
PROBABILITY RATING UNLIKELY POSSIBLE
SIGNIFICANCE RATING
Reversibility/sustainability Not sustainable
Confidence Low

Good practice measures:

e disclose information on Project's payment to government to the local communities and
other interested stakeholders as part of the SEP, and

e liaise with government to promote the use of revenue from the Project in the Project's
area of influence for local development.

8.1.4 ED4: Opportunities for local suppliers and contractors leading to local
economic growth

Construction Operation Decommissioning Post-Closure

The construction of the mine and associated infrastructure will require a capital investment of
about USD 2.4 billion during the construction phase, whereas the operational cost is estimated
to be approximately USD 9.5 billion. Over the life of mine this translates to approximately
USD 12 billion. This spending provides economic opportunities for suppliers of equipment,
goods and services. The supply market in Sierra Leone is currently not capable to meet the
demands of this type and scale of Project. Hence the Project is unlikely to source the majority
of goods and services from within Sierra Leone, with the exception of consumables such as
fuel, food and stationary. Where possible however, additional goods should be sourced within
Sierra Leone which would lead to economic growth at local and the national levels.

U3823_Marampa_ESIS_Final.docx September 2012
Page 172 of 298
SRK Consulting Marampa Iron Ore Project ESIS — Main Report

The probability of this benefit from occurring will depend on the Project's efforts to increase
engagement of local suppliers by implementing the measures listed below in the table. The
local purchase opportunities will be greatest in the construction phase, will diminish and
stabilise during the operational phase and may continue into the decommissioning phase. The
benefit will cease to exist after closure. Confidence in this benefit materialising is medium as
there is limited capacity in Sierra Leone to meet the needs of the Project.

Impact ED4: Opportunities for local suppliers and contractors leading to stimulation of local
economic growth

Residual or optimised impact

Impact characteristics Initial impact (taking cognisance of management
measures)
Type (+ /- /neutral) Positive Positive
Sensitivity High High
Receptor
importance or High High
Magnitude value
description | Extent of change /
threshold Low Medium
compliance
Magnitude rating MINOR MINOR
Duration Medium term Medium term
Timeframe
description Frequency = -
Timeframe rating MEDIUM TERM MEDIUM TERM
Scale EXTENSIVE EXTENSIVE
CONSEQUENCE RATING MEDIUM MEDIUM
PROBABILITY RATING UNLIKELY POSSIBLE
SIGNIFICANCE RATING
Reversibility/sustainability Not sustainable
Confidence Medium

Enhancement measures

Identify the types of goods and services required and those that can be sourced from within
Sierra Leone.
Develop a procurement programme to maximise the use of local suppliers.

8.2

Good practice measures:

e Develop a supplier and contractor database, along with a process to review, monitor and
strengthen capabilities of local suppliers and contractors.

Resettlement and loss of land, social and natural resources

The Project's foot print area at the mine site (open pits, TSF, WRD, processing areas and
haul roads) is estimated to be at least 1,900 Ha. This area is currently in use by local
residents for village settlements (housing and social infrastructure), farming (permanent and
shifting), collection of wild plants, charcoal production, grazing, fishing and hunting.

Although the location of the Project facilities have been designed to minimise direct impacts
on existing villages it will lead to displacement of 10 villages (namely Marunku, Magbungbu,

U3823_Marampa_ESIS_Final.docx September 2012

Page 173 of 298
SRK Consulting Marampa Iron Ore Project ESIS — Main Report

Konta, Gbese, Mafuri, Rosint, Ma Sesay, Maso, Rolal c/o Gafal and Matukia). These villages
will lose houses and community structures, access to farmland, plantations, irrigation
structures, roads and other land based resources. These villages will therefore need to be
resettled and compensated in accordance with the Resettlement Action Plan (RAP) based on
the Resettlement Framework presented in Appendix D.

In addition to this, 13 other villages (namely Makel, Mafira, Magbafat, Rolal c/o Mafuri,
Monbaia, Konta Bana, Konta Lol, Manonko, Molumpo, Royail, Kalangba, Royema and
Matoko) on the peripheries of the footprint area may not need to be resettled but may face
impacts due to loss of land, access to natural resources and loss of social support networks
resulting from relocation of neighbouring villages. These villages may also need to be
considered in the RAP.

Sacred sites and grave sites within the Project footprint area will also require relocation (see
Impact AC1).

In the absence of mitigation measures, physical and or economic displacement can result in
long-term impacts on the social and economic wellbeing of affected populations. Therefore
mitigation measures will be planned for the management of the following potential impacts:

e relocation of households (Impact RL1)

e — loss of income and livelihood opportunities (Impact RL1);

. reduced access to communal facilities such as wells, irrigation works, schools, and
health clinics) (Impact RL2);

e breakdown of social support networks such as access to farm labour and credit (impact
RL3); and

e loss of sacred sites (see Impact AC1).

Resettlement of affected households to a new area could result in positive and negative

impacts on the host community “(if applicable) or communities close to the resettled villages..
These would need to be assessed once resettlement sites are identified (Impact RL4)

8.2.1 RL1: Impoverishment through loss of shelter, land and communal natural
resources
Construction Operation Decommissioning Post-Closure

Preliminary assessment of the potentially impacted population reveals that:

e 10 villages, comprising of 162 households (or 1,780 people) will require replacement
housing and access to alternative land for farming and collection of natural resources to
sustain their livelihoods; and

e an additional 13 villages, comprising of 270 households (or 2,936 people), who are
affected by partial loss of land used for farming and collection of natural resources, will
require replacement land and access to communal natural resources for sustaining their
livelihoods.

In total approximately 432 households (4,716 people) will lose some access to land based
resources. In addition, some absentee landowners, who live in Freetown, may also be
impacted by the land acquisition process.

"© Who is receiving the resettled people.

U3823_Marampa_ESIS_Final.docx September 2012

Page 174 of 298
SRK Consulting Marampa Iron Ore Project ESIS — Main Report

The RLS study shows that there could be possible impacts on communities further away from
the directly impacted villages due to changes to flood regimes and traders dependant on the
supply of products from displaced villages.

The impacts will occur during the construction phase. However their effects can be long term
if not mitigated against. The impacts will be mitigated using a resettlement programme that
includes:

e provision of improved standard replacement housing and community structures , in
consultation with the affected local communities;

e compensation for land in the form of cash or preferably in the form of replacement land
for long term sustainability of livelihoods;

e cash compensation for loss of any standing crops, plantations and trees;

e assistance for redevelopment of farms and plantations on new land; and

e livelihood restoration for people facing loss of income or livelihood opportunities.

Special attention will be needed in the RAP for the issues listed below:

e Due to depletion of natural resources and sub-optimal methods of farming, food
insecurity is an issue in the area, with households lacking adequate food supplies for
between one and four months every year (Section 6.5). Hence the mitigation measures
will need to focus on alternative livelihood options (such as employment by the Project)
and improving farming methods. Some communal resources, such as palm oil trees (for
palm wine trapping or commercial harvesting) are leased to people outside the identified
villages. Hence the mitigation measures will need to consider the impact on people
potentially affected due to severance of such leasing arrangements.

e — Replacing access to communal natural resource areas with areas of similar value will be
difficult due to general depletion of natural resources in the larger area. Loss of wild
plants, which are largely restricted to degraded patches of communal forest (protected in
the form of sacred bush), would impact on the traditional system of medicine and could
be difficult to replace.

Hence a combination of mitigation measures will be needed to compensate for loss of access
to natural resources. These will need to be explored with the affected people, but could
include: planting of medicinal plants, providing support to farmers and exploring alternative
livelihood options with an objective to enhance food security.

Impact RL1: Impoverishment through loss of shelter, land and communal natural resources

Residual or optimised impact

Impact characteristics Initial impact (taking cognisance of management
measures)
Type (+ /- /neutral) Negative Negative
Sensitivity High High
Receptor
importance or High High
Magnitude value
description | Extent of change /
threshold High Low
compliance
Magnitude rating MAJOR MODERATE
U3823_Marampa_ESIS_Final.docx September 2012

Page 175 of 298
SRK Consulting

Marampa Iron Ore Project ESIS — Main Report

Impact RL1: Impoverishment through loss of shelter, land and communal natural resources

Duration Permanent Short to Medium term
Timeframe Fi 7 7
description Frequency
Timeframe rating LONG TERM MEDIUM TERM
Scale SMALL SMALL
CONSEQUENCE RATING HIGH MEDIUM
PROBABILITY RATING DEFINITE DEFINITE

SIGNIFICANCE RATING

Reversibility Reversible

Confidence

High

Mitigation measures

Prepare a Resettlement Action Plan (RAP) in agreement with affected population, the
Paramount Chief and key government and non-government stakeholders as per the RF
(Appendix D). The plan should provide details of:

affected people;

entitlements (cash or preferably in the form of replacement land for long term sustainability of
livelihoods);

cash compensation for loss of any standing crops, plantations and trees;

assistance for redevelopment of farms and plantations on new land;

provision of improved replacement residential and community structures as per the preference
of local communities.

Build alternative access routes in consultation with users of affected routes.

Undertake a community development programme for people facing loss of livelihood
opportunities.

Iteratively consult with affected people to identify and resolve their issues in a timely manner.
Implement a grievance mechanism for identification of resettlement related issues and address
them in a timely manner.

Undertake post resettlement monitoring of affected parties to timeously detect issues and take
action if necessary.

8.2.2

Good practice measures:
e — Preferentially employ eligible members from directly affected families.
RL2: Changes to community access as a result of the Project potentially

affecting livelihoods, access to communal social services and infrastructure
and community cohesion

Construction Operation Decommissioning Post-Closure

Local communities live in small villages scattered throughout the Project area many of which
are only accessible on foot. Close social linkages exist between these villages, as well as
linkages through trade and shared natural resource use. Community members therefore
travel on foot on a regular basis between villages, water access points, farming, fishing,
hunting or harvesting areas, places of community service (schools, clinics) and areas of
cultural importance (such as sacred bush). Due to the dense vegetation, many of these

U3823_Marampa_ESIS_Final.docx

September 2012
Page 176 of 298
SRK Consulting Marampa Iron Ore Project ESIS — Main Report

routes are not visible from aerial photographs of the area. The most direct and easiest access
routes would preferentially be used and in many cases the use of alternative available routes
would add significantly to the journey time and effort which, in turn, would cut into time
available for other livelihood practices. In some cases, positioning of Project infrastructure
may intersect these preferred routes blocking or disrupting access.

The communal social infrastructure available to villagers mainly comprises facilities such as
schools, health centres, churches, grain banks, hand pumps and access roads. Land
reduced by the Project would lead to loss of communal social infrastructure in the 10 directly
affected villages, although this is mitigated by resettlement of those villages.

The RAP will plan for replacement of lost facilities at the relocation sites, which should
improve the affected people’s standard of living. Making an inventory of impacted
infrastructure and planning for their replacement will be part of the RAP (Impact RL1).
Relocation of some facilities that have a larger catchment area (such as the Health centre in
Marunku) could also impact several neighbouring villages currently using the facility. This
aspect may need to be assessed during the resettlement planning process and included in
the mitigation measures. Given the Project area is characterised by a low density of social
infrastructure, the resettlement programme will provide an opportunity for net improvement in
the situation. Hence it is reasonable to expect that the post mitigation the impact would be
minor, last for a shorter duration and be reversible.

Displaced communities (and to a lesser extent the villages left behind) that are relocated too
far from their present location can also be affected by a loss of non-tangible community
resources such as: reciprocal labour sharing arrangements (usually spread across 3-4
villages), links with traders and access to social networks (neighbours, friends, relatives) that
form the social support within the village community. To mitigate loss of social networks,
consideration will be given to relocation of certain households so as to preserve the social ties
and networks and reduce the potential severity and duration of the impact. As with Impacts
RL1 this aspect will be further investigated during RAP process and addressed through
identification of measures using community knowledge and preferences.

Due to the local communities’ reliance on access routes between villages and other areas, the
pre-management magnitude of the impact is rated as moderate. The impact will be felt
beyond the life of the mine, if not permanently, and will affect communities beyond the direct
Project footprint area, either directly or indirectly, through disruption or loss of connectivity
with areas outside the village that are commonly frequented. Through appropriate
management, the impact significance could be reduced as communities would be assisted by
way of developing suitable route alternatives, having alternative facilities provided and the
period of route disruptions could be minimised. Positive impacts resulting from the provision of
safe and easy new access routes together with a reduction in travel time and vehicle
maintenance costs (through the improvement in road condition) would also contribute to the
reduction in significance of this negative impact. As the impact relates to communities
perceptions of the change, the confidence in the rating is given as medium.

U3823_Marampa_ESIS_Final.docx September 2012
Page 177 of 298
SRK Consulting

Marampa Iron Ore Project ESIS — Main Report

Impact RL2: Reduced access to communal social services and infrastructure

SIGNIFICANCE RATING

Reversibility/Sustainability

Residual or optimised impact
Impact characteristics Initial impact (taking cognisance of management
measures)
Type (+ /- /neutral) Negative Negative
Sensitivity High Low
Receptor
importance or High Medium
Magnitude value
description | Extent of change /
threshold High Low
compliance
Magnitude rating MAJOR LOW
Duration Long term Short term
Timeframe
description Frequency i -
Timeframe rating LONG TERM SHORT TERM
Scale SMALL SMALL
CONSEQUENCE RATING HIGH LOW
PROBABILITY RATING DEFINITE POSSIBLE

Reversible and potentially sustainable

Confidence

Medium

Mitigation measures
Implement measures under Impact RL1 relating to resettlement planning.
Provide safe crossing points across or around mine infrastructure where existing tracks are

affected.

Liaise with the affected communities to determine alternate routes around mine area that

cannot be crossed.

Maintain the selected bypass roads in the vicinity of the mine operations for the duration of the

life of the operation.

At closure, liaise with communities to determine if previous routes should be restored.

8.2.3 RL3: Added pressure on limited host community resources potentially

resulting in food insecurity and malnutrition

Construction

Operation

Decommissioning

Post-Closure

The communities at the host site may experience added pressure on land and natural
resources due to the increase in population on account of relocation of Project affected
people. To mitigate this potential impact the resettlement plan would assess the host site in
terms of potential shortage of food resources, increased pressure on social infrastructure and
other community resources that can lead to impoverishment in the host community.

The host community may also experience positive impacts from influx of resettled people for
instance local businesses may increase their customer base.

The scale, intensity and nature of impacts (both positive and negative) will depend on the
characteristics of the host site in terms of its impact bearing capacity and ability to

U3823_Marampa_ESIS_Final.docx

Page 178 of 298

September 2012
SRK Consulting Marampa Iron Ore Project ESIS — Main Report

8.3

8.3.1

accommodate population influx. Other determining aspects could be the number of host sites
chosen, magnitude of population to be resettled at each site, all of which have not currently
been identified. It is therefore not feasible to further describe and evaluate this impact at this
stage. Impacts on the host site will be assessed and appropriate management measures
designed as part of the RAP process.

Social order

The Project is expected to create changes in the existing social systems and practices. One
of the main potential impacts on the existing social order may be is the sudden increase in
population caused by arrival of Project workers and speculative job seekers driven by direct
and indirect employment and business opportunities. The inflow of workers (and associated
migration) is expected to start and peak in the construction phase with the start of
construction activities. The influx of job seekers during operations is expected to slow down.
The potential impacts and risks associated with increase in population are further described in
Sections 8.3.1 and 8.3.2. By identifying and understanding these changes the Project would
have the opportunity to mitigate the negative impacts on affected communities.

$01: Influx of job seekers causing increased pressure on government services
and infrastructure, potentially resulting in reduced standard of living

Construction Operation Decommissioning Post-Closure

The economic opportunities created by the Project are expected to lead to an influx of
workers and job seekers. With the ongoing development of the London Mining Project in the
immediate vicinity, some in-migration has already taken place. With the start of the Project,
Lunsar town and surrounding areas could potentially be perceived as employment hotspots
increasing further in-migration. This has been observed as a phenomenon at recent Projects
in rural Sierra Leone (for instance AML’s Tonkolili |ron Ore Project).

Currently the local communities perceive in-migration and growth of human settlements as a
positive indicator because it represents growth in the consumer base. In the long term
however, the increase in population due to in-migration can exacerbate secondary impacts,
contributing to deterioration in standard of living. These include;

. pressure on local social infrastructure;

e pressure on natural resources (which are already rapidly depleting);

. increase in the cost of living; and

e encroachment on the limited Project related opportunities for unskilled labour by
immigrants leading to resentment among the local community members (this aspect is
further discussed under Impact SO3).

All the above factors can cause a build-up of resentment among the community ultimately
manifesting as conflict.

The Project cannot keep people from moving into the area. However, indirect measures to
pre-empt and discourage the flow of migrants into the area can be employed. A preferential
local recruitment and procurement policy may discourage potential in-migrants from moving
into the area. Nevertheless some in-migration will still take place and will add pressure on
existing resources. The Project could provide support to the government to build additional
infrastructure, as well as to local NGOs to deal with any potential social issues emanating

U3823_Marampa_ESIS_Final.docx September 2012

Page 179 of 298
SRK Consulting Marampa Iron Ore Project ESIS — Main Report

from increases in population (Impact SO2).

Population influx is an indirect impact and the Project has limited control on the outcome of
mitigation measures, hence the confidence in residual impacts ratings is medium.

Impact SO1: Influx of job seekers causing increased pressure on government services and
infrastructure, potentially resulting in reduced standard of living
Residual or optimised impact
Impact characteristics Initial impact (taking cognisance of management
measures)
Type (+ /- /neutral) Negative Negative
Sensitivity Medium Medium
Receptor
importance or Medium Medium
Magnitude value
description | Extent of change /
threshold Medium Low
compliance
Magnitude rating MODERATE MINOR
Duration Long term Medium term
Timeframe Frequenc: 7 7
description a y
Timeframe rating LONG TERM MEDIUM TERM
Scale SMALL SMALL
CONSEQUENCE RATING MEDIUM Low
PROBABILITY RATING DEFINITE POSSIBLE
SIGNIFICANCE RATING
Reversibility Partially reversible
Confidence Medium
Mitigation measures
. Encourage local recruitment and procurement (see Impact ED1 and ED4).
. Encourage local communities to use the grievance procedure for resolving their concerns.

Good practice measures:

e Facilitate joint planning with other industries, local government, Paramount Chief and
other stakeholders to minimise speculative migration.

8.3.2 S02: Increase in social ills/problems

Construction Operation Decommissioning Post-Closure

The presence of Project workers (including expatriates and workers from other parts of Sierra
Leone) and influx of speculative job seekers (predominantly single males) may result in an
increase in the following social ills typically seen in other mining Projects in developing
countries:

e increases in crime such as theft and robbery due to income and economic disparity
between mine workers and others;

. increases in alcohol and drug abuse, which is sometimes associated with an increase in
violence;

U3823_Marampa_ESIS_Final.docx September 2012
Page 180 of 298
SRK Consulting

Marampa Iron Ore Project ESIS — Main Report

increases in prostitution and promiscuous sexual activities due to presence of single
males with disposable incomes (as a consequence, a potential increase in
communicable diseases (including TB, HIV and other STDs) among the local population
and Project workers (Impact SR2); and

erosion of traditional cultural values.

To prevent or mitigate the above problems the Project will:

aim to prevent economic disparity by maximising local people’s participation in the
Project workforce and provide access to other benefits implemented through community
development programmes (through measures under Impact ED1); and

support education and awareness programmes for workers and community members
that would cover topics such as: life skills for responsible use of increased incomes;
prevention measure against communicable diseases; cultural sensitivity for expatriates
and visitors; and conflict management for local leaders.

If not managed the impacts would start manifesting in the construction phase and continue
beyond the Project life. With a combination of the mitigation measures listed above the extent
and duration of the impacts can be reduced as shown in the ratings table. However the
ratings after mitigation are made with medium confidence, since it is difficult to make firm
predictions about behavioural change as a result of information campaigns.

Impact SO2: Increase in social ills/problems
Residual or optimised impact
Impact characteristics Initial impact (taking cognisance of management
measures)

Type (+ /- /neutral) Negative Negative

Sensitivity High Medium
Receptor

importance or High Medium

Magnitude value
description | Extent of change /
threshold Moderate Low

compliance

Magnitude rating MODERATE MINOR

Duration Long term Medium term
Timeframe Frequenc' 7 7
description a y
Timeframe rating LONG TERM MEDIUM TERM
Scale SMALL SMALL
CONSEQUENCE RATING MEDIUM LOW
PROBABILITY RATING DEFINITE POSSIBLE
SIGNIFICANCE RATING
Reversibility Partially reversible
Confidence Medium

U3823_Marampa_ESIS_Final.docx

Page 181 of 298

September 2012
SRK Consulting Marampa Iron Ore Project ESIS — Main Report

Mitigation measures

. Undertake awareness and educational campaigns (directly or through existing institutions) for
prevention of social ills.

. Provide employees and visitors to the site with cultural awareness training.

. Provide assistance to the local health department (and NGOs) to strengthen programmes for
control of communicable diseases.

. Implement the management measures given under Impact SO1.

8.3.3 SO3: Real or perceived unequal distribution of Project benefits potentially
leading to social tension

Construction Operation Decommissioning Post-Closure

Some discontent due to perceived unequal distribution of jobs, development aid benefits and
unfulfilled expectations been raised by areas of the community. Further tensions may arise in
the local community as the Project moves into the implementation phase. Some of the
specific triggers for such tension are likely to be:

e real or perceived unfair compensation for land and assets (tangible and non-tangible);

e real or perceived unfair recruitment policy and/or practices;

e encroachment by outsiders/in-migrants depriving the local workers and affected people
of job opportunities;

e — potential corruption of local leaders and Project staff influencing recruitment;

e real or perceived unfair procurement and supply practices;

e real or perceived unfair access to the Project’s social development Projects; and

e increased economic disparities between those with jobs and those without.

Mitigation of the potential impacts will include:

e management of people’s expectations and perceptions during the resettlement through
effective implementation of the RAP focused consultation meetings;

e —anappropriate and transparent grievance mechanism; and

e —alocal employment policy and transparent recruitment strategy.

Without mitigation measures it is expected that the frequency of unresolved complaints would
be high, this can be brought down to low frequency by an active grievance mechanism and
effective implementation of the measures for maximising the participation of locals in the jobs
(Impact ED1) and decreasing the in-migration (Impact SO1) which would further minimise
grievances and conflicts. Overall the mitigation measures also aim to reduce the extent and
severity of the impacts, the majority of which are reversible if managed diligently.

U3823_Marampa_ESIS_Final.docx September 2012
Page 182 of 298
SRK Consulting

Marampa Iron Ore Project ESIS — Main Report

social tension

Impact SO3: Real or perceived unequal distribution of Project benefits potentially leading to

Residual or optimised impact
Impact characteristics Initial impact (taking cognisance of management
measures)
Type (+ /- /neutral) Negative Negative
Sensitivity High High
Receptor
importance or High High
Magnitude value
description | Extent of change /
threshold High Moderate
compliance
Magnitude rating HIGH MODERATE
Duration - -
Timeframe 7
description Frequency High frequency Low frequency
Timeframe rating HIGH LOW
Scale SMALL SMALL
CONSEQUENCE RATING HIGH MEDIUM
PROBABILITY RATING DEFINITE POSSIBLE
SIGNIFICANCE RATING
Reversibility Reversible
Confidence High

Mitigation measures

Maintain transparency in the recruitment process.

Maintain regular communication with local communities and other stakeholders to minimise

tensions.

Maintain and monitor grievance mechanism for timely resolution of community grievances.
Implement measures under Impacts SO1, ED1 and ED4 to minimise population influx.

8.4 Archaeology and cultural heritage

8.4.1 AC1: Possible disturbance to sacred bushes and cemeteries leading to loss of

community’s access to cultural resources

Acquisition of land, for the Project resulting in relocation of 10 villages, will cause the loss of
access to sacred bushes and burial grounds, which play an important role in the cultural life of
the local population. Loss of access to and potential destruction of the sacred bushes may

negatively impact on people’s emotional wellbeing.

To mitigate the impact, the sacred bushes and burial grounds will require relocation near
resettlement site(s). The cultural specialist study (Section 6.13) indicates local people feel it is
acceptable to relocate and restore the sacred bushes and cemeteries as long as the right
procedures are followed. The relocation process will be part of the RAP and will be preceded
by sufficient formal consultation with sacred society members (both male and female) on the
rituals needed for transfer of sacred qualities to the relocation site, and the botanical
requirements for selection of the new sacred bush sites. The exact numbers of sacred bushes

U3823_Marampa_ESIS_Final.docx
Page 183 of 298

September 2012
SRK Consulting Marampa Iron Ore Project ESIS — Main Report

and cemeteries will be estimated as part of the census conducted during the resettlement
planning process.

There is evidence of the presence of archaeological remains of ancestral villages in the area.
However the reconnaissance study does not provide any evidence of the presence of sites of
sufficient importance as to merit preservation. Nevertheless a chance find procedure will be
put in place for the areas disturbed by construction activities. Additional management
recommendations may be identified through the RAP process.

If mitigation measures are implemented the severity and duration of the impact on cultural
sites will be significantly reduced. However there is no guarantee that the new sacred sites
will fully replace the historically spiritual value of the original sites hence the impact is only
partially reversible.

Impact AC1: Possible disturbance to sacred bushes and cemeteries leading to loss of
community’s access to cultural resources

Residual or optimised impact

Impact characteristics Initial impact (taking cognisance of management
measures)
Type (+ /- /neutral) Negative Negative
Sensitivity High Medium
Receptor
importance or High Medium
Magnitude value
description | Extent of change /
threshold Major Low
compliance
Magnitude rating MAJOR MODERATE
Duration Long term Short term
Timeframe
description Frequency i -
Timeframe rating LONG TERM SHORT TERM
Scale SMALL SMALL
CONSEQUENCE RATING HIGH LOW
PROBABILITY RATING DEFINITE POSSIBLE
SIGNIFICANCE RATING
Reversibility Partly Reversible
Confidence High

Mitigation measures

Implement measures in Impact RL1 regarding protection of natural resources.
Record mythological stories associated with specific sacred sites as part of their relocation.

8.5 Decommissioning and closure
As the Project is likely to be a key contributor to the local economy (and to some degree
national economy) over a period of at least 15 years, its closure may cause economic decline
with impacts on the retrenched workers, the local society and the local economy.
U3823_Marampa_ESIS_Final.docx September 2012

Page 184 of 298
SRK Consulting

Marampa Iron Ore Project ESIS — Main Report

8.5.1 DC1: Closure of the mine leading to economic decline

Construction

Operation

Decommissioning

Post-Closure

Closure of the mine will lead to loss of income for the workers (with accompanying decline in
their purchasing power), the secondary industries dependent on the mine and loss of revenue
for the government. The loss of business in the secondary and support industry will also lead
to further job losses and impact on the economy. Thus there is a correlation between loss of
income and economic slowdown, one exacerbating the other. As it is difficult to predict the
socio economic environment in which the mine closure will take place, the Project would start
planning for the closure phase three to five years in advance.

Other closure related impacts could include:

e — out-migration of skilled workers from the Project area leading to erosion of the local skills
and consumer base and impacting on the local business sector; and

e psychological impacts on individuals manifesting in depression, apathy, helplessness
and a sense of inadequacy.

Closure of the mine will also result in a reduction in the revenue base of the government
leading to a reduction in the allocation of funds for provision of social infrastructure and
services with a corresponding deterioration in quality of life.

A more detailed assessment of potential impacts from the Project’s closure will be identified
during closure planning However key mitigation strategies are expected to include:

e allocation of closure funds at least 3 years prior to closure of the Project;

. retraining of retrenched workers;

e sustainable livelihoods programme for the local community;

e counselling support for community members and staff; and

e handover of any suitable social infrastructure and services provided by the Project.

The mitigation measures of the closure plan aim at building the capacity of the community to
adapt to the changes caused by Project closure and to sustain some of the economic benefits
created by the Project. The confidence in assessing the impacts, mitigation measures and the
residual impact is medium due to the premature nature of the assessment.

Impact DC1: Closure of mine leading to economic decline
Residual or optimised impact
Impact characteristics Initial impact (taking cognisance of management
measures)
Type (+ /- /neutral) Negative Negative
Sensitivity High High
Receptor
importance or High High
Magnitude value
description | Extent of change /
threshold Major Moderate
compliance
Magnitude rating MAJOR MAJOR
Duration Long term Short to medium term
Timeframe Frequenc: 7 7
description a y
Timeframe rating LONG TERM SHORT TO MEDIUM TERM
U3823_Marampa_ESIS_Final.docx September 2012

Page 185 of 298
SRK Consulting Marampa Iron Ore Project ESIS — Main Report

Impact DC1: Closure of mine leading to economic decline

Scale SMALL SMALL
CONSEQUENCE RATING HIGH MEDIUM
PROBABILITY RATING DEFINITE POSSIBLE
SIGNIFICANCE RATING
Reversibility Partly Reversible
Confidence Medium

Mitigation measures

Conduct an independent social impact assessment prior to closure.

Develop a social closure plan including the following:

° design and implement a retrenchment policy and strategy in consultation with workers
and other stakeholders; and

° plan for post-Project sustainability of community development activities.

Allocate funds (in advance) for implementation of the social closure plan.

Re-train workers for increasing their chances for re-employment elsewhere after Project
closure.

Conduct stakeholder consultations on closure issues as part of the ongoing stakeholder
engagement process.

Good practice measures:

e — Consider re-training of staff (voluntary training after hours) so they build skills to work in
other sectors following closure of the mine.

e Promote and support building the capacity of local suppliers to diversify their customer
base and move beyond the Project area.

U3823_Marampa_ESIS_Final.docx September 2012

Page 186 of 298
SRK Consulting Marampa Iron Ore Project ESIS — Main Report

9 COMMUNITY HEALTH, SAFETY AND SECURITY IMPACT
ASSESSMENT

This section covers health, safety and security impacts on communities as a result of the
Project, and includes “nuisance” impacts as well as health impacts and safety/security issues
posing a physical risk of injury, if not fatality, to the public (and in some cases also livestock
and wildlife).

Nuisance impacts include those that do not result in direct and proven consequences to
human health, but are nonetheless generally considered to be unpleasant (such as small
increases in ambient noise or unpleasant odours). Health impacts in contrast could potentially
cause harm to human health and include air quality issues and exposure to communicable
diseases.

Security impacts can include matters arising from conflict between communities and also
those arising from the use of security at the mine.

Usually safety issues or hazards would occur on an infrequent basis, as a result of an
accident or unexpected event. Unexpected events that may lead to health and safety risks for
local communities include:

. Road accidents;

e — Engineering structural failure;

e Accidental spillage of hazardous or toxic materials;
. Uncontrolled fires;

e Fly rock due to blasting; and

e¢ — Human error.

The most significant Project hazards are discussed in more detail under Section 9.5.
Because of the number of variables affecting the consequence and probability of such events,
accurate significance rating of possible impacts should the risk materialise is not possible.
Significance ratings have therefore been provided for impacts only (Sections 9.1 to 9.4), and
not for hazards. Explanatory notes on the description and rating of the impacts are provided in
the introductory text in Section 7.

Impacts on villages that are proposed to be relocated due to positioning of Project
infrastructure (as listed in Section 8.2) have not been assessed. The impact ratings provided
therefore apply only to those villages that will not be relocated. Each event must be evaluated
on an individual basis, in accordance with the Company's standard event reporting system.

For the purposes of this assessment it is assumed health, safety and security risks to
employees of the Project, both during construction and operations, will be addressed through
an occupational health and safety plan, and are therefore not included in the discussion
below. The Project developers will also prepare an Emergency Preparedness, Response and
Recovery Plan (EPR&R) to identify and prevent potential emergency situations, plan
responses and recovery from emergency events (Section 11.6).

U3823_Marampa_ESIS_Final.docx September 2012
Page 187 of 298
SRK Consulting Marampa Iron Ore Project ESIS — Main Report

Table 9-1: Summary of evaluated community health and safety impacts or risks

Impact groups Impact headings

Air quality ¢ AQ1: Dust emissions causing nuisance and health impacts on local communities

Noise and vibration

« NV1: Blasting causing air overpressure and vibrations, resulting in disturbance of
local communities

« NV2: Operation of mining equipment and vehicles resulting in increase in
background noise levels for local communities

e TS1: Increase in Project-related traffic on local and national roads causing increased

Traffic safety wear and tear and risk of road accidents

« TS2: Use of mine site roads by local communities causing increased safety risks due
to road accidents

e SR1: Risk of human rights abuses due to conflict with communities

Security/Social risks | » SR2: Increased exposure to communicable diseases due to an influx of workers,

resulting in a deterioration in public health

¢ OH1: Blasting, resulting in fly rock

Other hazards ; ¢ OH2: Community exposure to toxic or hazardous substances
potentially resulting * OHS: Fire or explosions due to storage of explosives and use of combustible
in injury materials

¢ OH4: Failure of the TSF

9.1

Air quality

As in the case of water resources, impacts on air quality are traditionally assessed in
environmental impact assessments, although the air itself is not the receptor but merely the
pathway by which the source of the impact would reach the receptor (in this case humans
breathing in the air). Impacts on air quality are considered and assessed in this report, and
are interpreted in terms of the relevant international guidelines considered appropriate by the
specialist, in conjunction with consideration of the potentially affected receptors. The focus of
this impact assessment is on public health issues potentially resulting from Project-related
releases to the air. Therefore, with the exception of the accommodation camp, ambient air
quality inside the mine footprint area has not been included in this assessment. The health of
workers inside the mine site boundary is regulated by Sierra Leone and international
occupational health and safety standards and guidelines.

Air pollutant emissions take place in particulate and gaseous forms. Gaseous pollutants
emitted by the Project are mainly sulfur oxides (SO,) and nitrogen oxides (NO,). Lesser
pollutant emissions may include carbon monoxide, volatile organic compounds and unburned
hydrocarbons. Particulate matter (PM) refers to airborne particles, and includes dust, smoke
and soot. PM is defined by size, with coarse particles being between 2.5-10 microns, fine
particles less than 2.5 microns, and ultrafine particles less than 0.1 microns in aerodynamic
diameter. PM below 10 ym (PM)ip) is referred to as inhalable particulates, and also includes
the PM2<s fine particulates.

Based on the Project as described in Chapter 4, dust (PMio, PM25 and dust fallout) is
considered to be the main potential pollutant of concern and has therefore been assessed in
this study. While gases such as SO, and NO, have also been identified as potential
pollutants, they are considered to be minor pollutants that are unlikely to have a major impact
on the Project environment. Dispersion of these gasses therefore has not been modelled, and
impacts relating to them have not been assessed.

PM may have adverse effects on humans such as respiratory illnesses (asthma and
bronchitis) or cardiovascular diseases. PMz5 can be breathed deep into the lungs, and
therefore presents higher health risks. PM can also affect vegetation in two ways, namely, by
inhibiting the plant’s photosynthetic properties by coating the leaves thereby blocking light

U3823_Marampa_ESIS_Final.docx September 2012

Page 188 of 298

SRK Consulting Marampa Iron Ore Project ESIS — Main Report

penetration. Secondly, from the deposition onto soils of various metals in the particulate
matter which are absorbed by vegetation thereby hindering plant growth. The uptake of
metals by plants has the potential to contaminate vegetables and fruit that may be consumed
by humans and animals. Impacts on vegetation are discussed under impact LT4 however and
are not included in the impact assessment below. Disturbance of wildlife resulting from dust
generation is rated under impact EB3 (Section 7.3.4). Increased dust emissions in the area of
unpaved roads (such as haul roads) will reduce visibility for drivers and pedestrians on these
roads, contributing to traffic safety risks, which are discussed and rated in impact TS2
(Section 9.3.2).

PMz25 can be generated both as a primary and secondary pollutant. Primary pollutants are
those directly emitted into the atmosphere, for example power generation and mobile
equipment generate PM2.5 as a result of combustion processes. Secondary pollutants form
through physico-chemical reactions such as phase change, adsorption on solids, chemical
reactions etc. PM2zs5 has extended atmospheric residence times (days to weeks) and
therefore can be transported long-ranges (100’s to 1,000’s km). In contrast, the coarse
particulates have short residence times (minutes to hours) and are removed within short
ranges (1 to 10’s km) via dry deposition.

9.1.1 AQ1: Dust emissions causing nuisance and health impacts on local
communities
Construction Operation Decommissioning Post-Closure

Potential sources of dust resulting from the Project include the following:

e — Drilling and blasting;

e Fugitive dust from grading, mining and waste material handling and storage;

e — Wind erosion of areas disturbed or cleared during construction and decommissioning;
e — Wind erosion of tailings material; and

e — Road dust caused by vehicle movement on unpaved roads (vehicle entrainment).

Materials handling, wind erosion (e.g. from the TSF and waste rock dumps) and vehicle-
entrainment of dust from unpaved roadways are expected to be the main sources of dust in
the area during operation of the mine.

Changes to air quality resulting from the Project and compliance with the relevant ambient air
quality standards and guidelines were assessed and modelled by specialists from SRK (SA)
using dispersion modelling software. Predicted maximum daily and annual average
concentrations for PMio, PMzs, and TSP were simulated using the US-EPA approved
AERMOD (AMS/EPA Regulatory Model) model.

Worst case predicted concentrations of PMio, PMz2s5 and TSP resulting from the operation of
the mine were then determined and mapped (via concentration contours or isopleths) for the
surrounding area, and compared against the World Bank (WB) IFC guidelines"”, the US EPA
standards for ambient air quality and the South African National Standards (SANS 1929:2005)
for dust deposition. Dust deposition is a measure of nuisance dust and exceedances of the
SANS 1929:2005 guideline levels suggests an increase in nuisance levels for the various
defined categories. The South African standard was selected for the impact assessment as it

”” As published in the Environmental, Health and Safety General Guidelines document of 2007

U3823_Marampa_ESIS_Final.docx September 2012

Page 189 of 298
SRK Consulting Marampa Iron Ore Project ESIS — Main Report

has been designed to accommodate areas close to mines. Further detail on these standards
and the modelling and assessment of impacts on air quality are provided in the Air Quality
Impact Assessment Report included in SD2 of Volume 3.

Source emissions

Source emission data modelling predicted the sources responsible for the highest dust
emissions after mitigation to be unpaved roads, followed by the tailings storage facility
(assuming one third dry beach) and the active operational areas of the waste rock facility. The
open pits were excluded as a potential dust source as they were confirmed (through
additional modelling for three different pit depths) to be an insignificant contributor to dust
emissions for the Project. This is due to the topography of the area, and the finding that dust
generated would remain within the pit and not rise above ground level. Crushing and grinding
were not included in the dispersion modelling as dust generation from these activities is
considered to be negligible. Similarly, drilling and blasting were also not included as they
would be non-routine and short-term activities. Construction, decommissioning and post-
closure phase dust emissions also were not included as they are considered to make a minor
contribution to air emissions (due to their relatively short-term nature in the case of
decommissioning and construction phases).

Due to the highly seasonal nature of rainfall in the area (with approximately six months of the
year falling in the dry season), dust generation is also expected to follow a seasonal trend (as
the baseline monitoring results described in Section 5.7 have shown). Dust emissions
(predicted maximum daily and annual average concentrations for PM1o, PMs, and TSP) were
modelled for two scenarios during mine operation, to predict the impact before and after the
implementation of management measures (such as wetting down or use of chemical dust
suppressants on unpaved roads).

It is noted that the scenarios model what can be considered worst case environmental
conditions in terms of dust generation (i.e. during the dry season, under windy conditions),
which in reality are likely to be relatively rare. A conservative approach was also taken with
regard to the predictions of average 24-hour concentrations — the highest average
concentration over the three-year simulation period has been used for the assessment. The
98" percentile values are reported for predicted PM1o concentrations, as per accepted
statistical methodology, to exclude anomalous concentrations.

Dispersion modelling results

Ambient ground level concentration isopleths for PM, . before and after successful
implementation of mitigation measures are shown in Figure 9.1 and Figure 9.2 and represent
interpolated values from the concentrations predicted by the AERMOD model. Similar
isopleths for PM, and dust fallout concentrations are included in the Air Quality Impact
Assessment report (SRK, 2012), included in SD2 of Volume 3.

Predicted maximum concentrations of PM10, PM2.5 and dust fallout at local villages before
and after implementation of mitigation measures are shown in Table 9-2 with exceedances of
the relevant guideline levels highlighted. Villages that are planned to be relocated (due to
positioning of Project infrastructure) are highlighted in bold text, and have been excluded from
the impact assessment and rating. The results reveal a reduction in predicted dust emissions
by approximately 50% when management measures are implemented.

As expected, the maximum predicted dust (PM10, PM2.5 and dust fallout) concentrations are
predicted to occur around the mine activities and decrease with distance from these sources.

U3823_Marampa_ESIS_Final.docx September 2012
Page 190 of 298
SRK Consulting Marampa Iron Ore Project ESIS — Main Report

With management measures in place, PM10 emission concentrations resulting from the
Project are predicted to remain below 150 yg/m? (the US EPA guideline level) at all local
villages except Mafuri and Royail Kalagba, both of which are scheduled for relocation, though
the more stringent World Bank guideline is exceeded for a number of locations (note that the
World Bank Guideline, which is based on World Health Organisation guidelines, also includes
interim guidelines which are less stringent). PM2.5 emission concentrations are predicted to
remain below 20 yg/m? (the World Bank guideline level) at all villages except for Royail
Kalagba, and dust fallout concentrations are predicted to be below 300 mg/m2/day (the SANS
1929:2005 target level) at all villages except those scheduled for relocation, as well as Konta,
where a slight exceedance of the residential limit is predicted, and Magbafat, where the target
level may be exceeded.

Cumulative concentration was calculated by adding the maximum 24-hour baseline monitored
concentration at a point (as described in Section 5.7) to the maximum concentration (with
mitigation measures implemented) predicted to result from the operation of the Project. The
cumulative PM10 concentration at the MIOL site office is 117.1 yg/m?, and the PM2.5
concentration is 23 g/m, both of which fall above the World Bank/IFC guideline but below
the US EPA guideline levels. As PM concentration was not monitored at other locations in the
Project area, quantitative predictions of cumulative concentrations cannot be provided.

Predicted cumulative dust fallout concentrations were calculated for eight dust fallout
monitoring locations (see Air Quality Impact Assessment Report in SD2 of Volume 3 for
results). The SANS 1929:2005 target limit was exceeded at all monitored locations except the
MIOL site office in Lunsar. The residential limit was exceeded at Konta Bana, Matukia and
Mafuri, the latter two of which will be relocated, as well as Maso, where the industrial limit will
be exceeded. It is noted however that average daily monitored concentration at Konta Bana
already exceeds this limit, and the predicted additional contribution due to the mine is less
than 10%. At the Catholic School (in Lunsar), the relative contribution predicted to result from
the mine is also less than the baseline contribution by approximately 50%.

U3823_Marampa_ESIS_Final.docx September 2012
Page 191 of 298
SRK Consulting Marampa Iron Ore Project ESIS — Main Report

*x¢Babai (Mende)}

tm
Bi A Mak.

e
Facilit .
zee

pan

Se tarunk

Sahagbii (warampa)
pe (ator

( foe a +r Villages
US Daf eae RAE a Site Layout
Gs - A y {Mil Gafal West Pit
hla ur }
MafuniPit’Shell +. F @aPit
AN ‘ ae [Process Plant

Staff Village
‘ ; | Tailings Storage Facility
yxiKcontalBana (1) Waste Rock Dump
Rolal o\Gatal — Hal Roa’
— Streams
Isopleths
PM10
[50 ugim?
[75 ugim>
100 ugim?
150 ugim?
[3500 ugim?

Data Source

Seale:
4:95 000

Projection:
ilometers}} UTM

Figure 9.1: Maximum predicted 98" percentile PM10 concentrations over the Project area,
without management

U3823_Marampa_ESIS_Final.docx ‘September 2012
Page 192 of 298
SRK Consulting Marampa Iron Ore Project ESIS — Main Report

Eax(Mamoni

mA Makel : Dom)

“xemagbungou}

pAyManonko,
SxcNeatinkani
emagbil (arama)

iby Maro

Legend
Site Layout
[i Gafal West Pit
imaPit
[Process Plant
Staff Village
Tailings Storage Facility
‘ [1 Waste Rock Dump
ntalBana +r Villages
— Haul Road
—— Streams
Isopleths
PM10
(50 ugime
(75 ugims
100 ug/m?
150 ug/m?
[1500 ug/m?

pe Konta vo

Figure 9.2: Maximum predicted 98" percentile PM10 concentrations over the Project area, with
management

U3823_Marampa_ESIS_Final.docx ‘September 2012
Page 193 of 298
SRK Consulting

Marampa Iron Ore Project ESIS — Main Report

Cumulative concentrations are useful for providing an indication of the relative contributions of
baseline and predicted concentrations to ambient air quality, as well as for determining
ambient air quality as experienced by the receptor, regardless of the source. However, as
cumulative concentration is reliant on data obtained from monitoring at points on site, and
takes into account sources of dust other than the Project, the impact on air quality has been
assessed based on the predicted maximum concentrations at local villages rather than
cumulative concentrations.

The specialist report concluded that the dust dispersion results showed the TSF and WRD to
be well located with regard to air quality impacts, as the topography of the surrounding area
will reduce the likelihood of windblown dust from these sources affecting local villages. The
locations of the haul roads (predicted to be the main sources of dust) are also concluded to be
suitable provided mitigation measures are implemented to prevent vehicle entrainment of

dust.

Table 9-2: Predicted 24-hour dust concentrations at local villages ®

Predicted 24 hour concentrations

Maximum Dust fallout

Village 98th Percentile = PMio |) Maximum PMz25 || concentration

concentration (yg/m*) concentration (yg/m*) (mg/m?/day)

Before mgt_| Post-mgt Before mgt_| Post-mgt Before mgt Post-mgt
Gbalan 226.4 29.9 8.6 228.4
Gbese 249.9 31.4 9.9 154.7
Konta 253.3 28.1 14.8
Konta Bana 26.0 12.4 4.2 132.4 50.6
Konta Lol 27.6 12.8 4.5 119.0 51.5
Lunsar 20.4 7.0 212.3 91.1
Ma Sesay 290.3 43.7 5.4 5070.9 275.2
Mabesseneh 18.2 6.2 241.4 99.3
Mafira 48.5 13.7 4.2 777
Mafuri 334.5 166.9 46.1 5.1
Magbafat 261.5 36.7 16.6
Magbungbu 31.1 13.3 44 98.0
Makel 16.4 7.0 266.9
Makindo 294.5 36.8 9.4 179.8
Makump 178.1 24.1 10.9 248.9
Manonko 25.1 22.3 45 69.0
Masetle 173.8 23.7 7.9 275.7 121.3
Maso 211.6 31.3 3.8
Matinkani 49.7 22.0 16.9 4.0 176.0 50.6
Matukia 40.2 14.5 5.3 213.0 91.3
Mayepeh 170.0 21.7 4.2 213.0 88.3
Mayoka 16.8 29 143.9 63.8
® Villages planned to be relocated due to positioning of Project infrastructure are indicated in bold text
U3823_Marampa_ESIS_Final.docx ‘September 2012

Page 194 of 298

SRK Consulting

Marampa Iron Ore Project ESIS — Main Report

Predicted 24 hour concentrations

Maximum Dust fallout

Village 98th Percentile = PMo || Maximum PMz5 || concentration

concentration (yg/m*) concentration (ug/m*) (mg/m?/day)

Before mgt_| Post-mgt Before mgt_| Post-mgt Before mgt Post-mgt
Molumpo Marampa 157.4 22.1 7.2 221.1
Monbaia 172.9 21.6 2.2 91.5 39.6
Rofunk 13.9 1.5 72.4 28.1
Rogbaneh 31.4 14.9 9.6 2.8 73.1 30.6
Rolal c/o Gafal 34.3 18.1 5.9 284.4 87.3
Rolal c/o Mafuri 182.9 22.9 21 118.4 44.6
Rosint c/o Mafuri 264.4 38.2 6.8 118.3
Royail Kalagba 539.8 268.2 64.3 31.1
Royema Marampa 48.3 20.5 77 133.3
Applicable
guideline PM1o (g/m?) PM2.5 (ug/m*) Dust fallout (mg/m?/day)
World Bank / IFC’? >25 Not specified
US EPA >150 235 Not specified
SANS 1929:2005 Not specified

The worst-case dust concentrations reported are highly conservative estimates, and the
actual concentrations generated will (under normal operating conditions) be much lower — this
has been considered in the assessment of signficance. Without management, the guideline
limits will be exceeded at most villages directly surrounding the Project site, resulting in
potential nuisance or health impacts on the inhabitants. However the management proposed
by MIOL should decrease the extent and likelihood of dust generation, so recommended limits
are likely to be met at almost all villages except those to be relocated (which have therefore
been excluded from the impact significance rating). The impact will continue until the site has
been rehabilitated post-closure, and will affect receptors within a radius of up to a few

kilometres.

"° The World Bank Standards are based on the World Health Organisation Air Quality Guidelines Global Update, 2005. As well
as the overall guideline of 50 for PM10, the guidelines include interim targets at 75, 100 and 150. For PM2.5 the interim targets

are 37.5, 50 and 75.

U3823_Marampa_ESIS_Final.docx

Page 195 of 298

‘September 2012

SRK Consulting

Marampa Iron Ore Project ESIS — Main Report

Impact AQ1: Dust emissions causing nuisance and health impacts on local communities

Residual or optimised impact
Impact characteristics Initial impact (taking cognisance of management
measures)
Type (+ /- /neutral) Negative Negative
Sensitivity High High
Receptor
importance or High High
Magnitude value
description | Extent of change /
threshold High Moderate
compliance
Magnitude rating MAJOR MAJOR
Duration Medium term Medium term
Timeframe
description Frequency Low Low
Timeframe rating MEDIUM TERM MEDIUM TERM
Spatial Scale INTERMEDIATE INTERMEDIATE
CONSEQUENCE RATING MEDIUM MEDIUM
PROBABILITY RATING DEFINITE UNLIKELY
SIGNIFICANCE RATING
Reversibility Partially reversible
Confidence Medium

Management measures

Refer to the erosion control measures listed under Impact LT4.

Maintain or reduce vehicle speeds on unpaved roads to 40 km/hr, especially on roads passing
near villages.

Implement dust suppression measures in areas close to receptors, such as wetting, use of
chemical dust suppressant and / or paving, on roads with high vehicular activity (e.g. haul
roads).

Control dust emissions on ore stockpiles through use of water spraying and/ or wind breaks.
Use dust suppression measures such as rock cladding or grassing, on the side walls of the
TSF and other exposed built up areas.

Minimise the dry beach area of the TSF and wet the TSF surface if monitoring results indicate
dust generation from this source.

Minimize lengths of access roads and eliminate unnecessary traffic.

9.2

Good practice measures:

e Investigate and respond to any air quality complaints picked up by the Grievance
Mechanism.

e Provide site workers with appropriate Personal Protective Equipment (PPE), and
implement standard international occupational health and safety procedures.

e Limit vehicle idling and keep vehicles well maintained.

Noise and vibrations

An assessment of the noise and vibrations predicted to result from the Project was
undertaken by Eddie Jewell Acoustics, using diurnal and nocturnal baseline noise monitoring

U3823_Marampa_ESIS_Final.docx

September 2012
Page 196 of 298
SRK Consulting Marampa Iron Ore Project ESIS — Main Report

data collected at four villages in the Project area by a noise expert from SRK (Turkey).
Meteorological data for the Project area was obtained from an automated weather station at
the MIOL office Lunsar, as described in Section 5.8. The methodology used and findings of
the baseline noise study are summarised in Section 5.8, and full copies of the baseline and
the impact assessment reports are included in SD3 of Volume 3.

Potential sources of noise and vibrations resulting from the Project include the following:

e — Mining equipment

e Construction equipment (also used during decommissioning)

e Processing equipment

e Materials handling

e Drilling and blasting

e Pumps (e.g. for water supply)

e Power generation equipment (HFO generators)

e Vehicle related noise and vibrations (construction and operation)

Although the primary receptors for noise and vibrations will be staff working at the mine, this is
an occupational health and safety issue and therefore has not been included in the impact
assessment. The use of the appropriate Personal Protective Equipment (PPE) by mine site
workers is however recommended. The identified receptors for the purposes of the impact
assessment are therefore the local villages in the Project area.

In the absence of applicable guidelines or standards specific to Sierra Leone, the assessment
of impacts on these villages has been made in accordance with the following references and
standards, which are internationally accepted and used:

e The IFC Environmental, Health and Safety Guidelines — Section 1.7: Noise;

e Australian Standard (AS) 2187:2-2006 Explosives — Storage and use — Part 2: Use of
explosives;

e 1809613-2:1996 Acoustics — Attenuation of sound during propagation outdoors — Part 2:
General method of calculation.

Where the degree of Project detail required for accurate prediction of impacts has not been
available, reasonable assumptions have been made (particularly with regard to blasting),
which may result in overly conservative assessment of potential noise impacts. It is noted also
that a number of villages will be relocated due to positioning of the Project infrastructure. As
expected, given their close proximity to the impact sources, these villages would be the most
severely impacted by noise and vibrations, as reported in the Noise Impact Assessment
report (Eddie Jewell Acoustics, 2012) in SD3 of Volume 3. However, as they will be relocated,
impacts on these villages have not been included in the assessment.

9.2.1 NV1: Blasting causing air overpressure and vibrations, potentially resulting in
disturbance of local communities

Construction Operation Decommissioning Post-Closure

Blasting for construction (earth works) and operations (mining) results in noise, air
overpressure (transient air transmitted sound pressure waves moving outwards from an
exploding charge) and vibrations that cannot be confined to the site, and may be experienced
over large areas. As blasting is an occasional activity it does not affect the ambient noise
limits evaluated, but can be disturbing to local communities with short-term noise exceeding

U3823_Marampa_ESIS_Final.docx September 2012
Page 197 of 298
SRK Consulting Marampa Iron Ore Project ESIS — Main Report

10 dB(A). Although each incident is short term in nature, the repetitiveness of the impact may
give rise to complaints if not managed sensitively. The subjective reaction to a single
disturbing event will depend on the activities being undertaken by the receptor and the
manner in which the programme for blasting events is communicated to identified receptors.
For example, a large blasting event at night time may give rise to complaints, where at any
other time it would be accepted.

The Australian Standard, AS 2187:2-2006, sets limits for ground vibration and air
overpressure from blasting activities, separating them into two categories; those causing
human discomfort and those with the potential for causing damage to structures. For the
purposes of this assessment, criteria relating ground vibration and air overpressure which
causes human discomfort have been used, as these levels are generally less than those likely
to cause damage to structures. Apart from the villages that are to be relocated, it is also
considered unlikely that there are substantive buildings or structures close to the mine site.
Impacts on structures in the area resulting from blasting for the Project are therefore
considered to be insignificant. These criteria specify a peak particle velocity (PPV) of 5 mm/s
for 95% of blasts, and air overpressure not exceeding 115 dBL for 95% of blasts. AS 2187:2-
2006 cautions however that air overpressure and vibrations within these levels may still be
noticeable, but are likely to be tolerated. As such, the impacts on local inhabitants are
expected to be related specifically to annoyance (and therefore complaints) rather than
detrimental health impacts. Disturbance of wildlife and domestic animals resulting from
blasting are assessed in Impact EB3.

The level of ground vibration is measured by the Peak Particle Velocity (PPV) and is directly
related to the size of the blast and the distance from the blast - the closer to the blast the
greater the vibration. Human sensitivity to vibration varies significantly between individuals,
though a person will generally become aware of blast induced vibration at PPV levels of
around 0.15 mm/s. Individuals have been found to be poor at distinguishing between
vibrations of differing magnitudes. Air overpressure is reported as decibels (linear) or dBL, as
opposed to sound pressure level, which is reported as decibels (dB) a logarithmic unit.

At the time of writing, specific details regarding the proposed blasting regime required to
accurately calculate air overpressure and ground vibration are not available. As such, an
indicative assessment of the maximum permissible mass charge per delay at each of the
mine pits was undertaken (see Impact Assessment Report in SD3 of Volume 3 for results),
making reasonable assumptions, and refinement of the predictions is recommended once the
required detail is available. It should be noted that the nearest noise sensitive receptors
selected as part of the assessment for each pit exclude the villages proposed for relocation.
Based on the calculated maximum permissible mass charge per day, air overpressure and
ground vibration could be determined for the villages surrounding each pit, and assessed
against the AS 2187:2-2006 limits.

The assessment concluded that the ground vibration and air overpressure at local villages
(except those to be relocated) will not exceed the AS 2187:2-2006 criteria when the maximum
permissible mass charge per delays, detailed in the Impact Assessment Report (SD3 in
Volume 3), are adhered to.

Blasting disturbances will occur throughout operation and during daytime only, and at a lower
level during construction, and are not reversible. However, the degree of annoyance may
decrease over time as people become accustomed to the blasting. Although the effects of
blasting will extend to villages outside the direct Project footprint (i.e. those that will not be

U3823_Marampa_ESIS_Final.docx September 2012
Page 198 of 298
SRK Consulting Marampa Iron Ore Project ESIS — Main Report

relocated), these are unlikely to constitute a negative impact on residents of these villages, as
demonstrated by the air overpressure and ground vibration levels predicted (see the Impact
Assessment Report in SD3 of Volume 3). Due to the low significance of the impact, no
management measures are proposed, but a number of good practice measures are
recommended. It is noted however that as Project-specific detail was not available at the time
of the assessment, confidence in the prediction is low and more detailed assessment is
recommended to confirm the results reported, prior to actual blasting.

Impact NV1: Blasting causing air overpressure and vibrations, potentially resulting in
disturbance of local communities
Residual or optimised impact
Impact characteristics Initial impact (taking cognisance of management
measures)
Type (+ /- /neutral) Negative -
Sensitivity Medium -
Receptor
importance or Medium -
Magnitude value
description | Extent of change /
threshold Medium -
compliance
Magnitude rating MODERATE -
Duration Medium term -
Timeframe
description Frequency Medium -
Timeframe rating MEDIUM TERM -
Spatial Scale INTERMEDIATE -
CONSEQUENCE RATING MEDIUM -
PROBABILITY RATING UNLIKELY -
SIGNIFICANCE RATING -
Reversibility / sustainability Irreversible -
Confidence Low -

Good practice procedures:

e  Re-assess impacts once detail regarding blasting regime is available.

e Monitor initial blasting to ensure compliance with specified air overpressure and vibration
criteria.

e Schedule blasting outside of hours when people are most disturbed by noise (such as at
night).

e Inform local communities of blasting timetable in advance and provide adequate notice of
when blasts are required outside of the planned schedule.

e Maintain records of each blast (including location of blast holes, design, measured
overpressure and vibration)

U3823_Marampa_ESIS_Final.docx September 2012
Page 199 of 298
SRK Consulting Marampa Iron Ore Project ESIS — Main Report

9.2.2 NV2: Operation of mining equipment and vehicles potentially resulting in
increase in background noise levels for local communities

Construction Operation Decommissioning Post-Closure

The increase in ambient noise levels resulting from operation of vehicles and mining
equipment could cause disturbance to sensitive receptors (villages in the Project area). As the
increase in ambient noise levels during construction and decommissioning is expected to be
less than that for operations (due to significantly lower levels of mobile equipment activity), the
impact predictions were not conducted for these phases. The most significant sources of
noise during operation will be mining equipment, vehicles, and blasting. The pits, primary
crushers and waste rock dumps are areas expected to contribute the most to noise impacts.

Noise impacts on the inhabitants of local villages have been assessed qualitatively via
predictive modelling of the increase in ambient noise levels expected to result from the above-
mentioned Project-relates sources, for mining rates of 45 to 100 Mtpa (i.e. up to the maximum
proposed rate). As noise generation is directly dependent on mining rate, with lower mining
rates resulting in lower noise impacts, only results relating to mining at a rate of 100 Mtpa are
included in this impact assessment.

Briel & Kjzer Predictor environmental noise prediction software was used for the modelling,
taking into account factors that may influence noise attenuation such as geometrical
divergence (which includes distance), atmospheric conditions, topography, weather conditions
and screening (incorporating pit depth). A conservative approach was adopted in the
characterisation of these factors, as well as certain assumptions regarding operation (such as
that all pits will be mined, and all machinery will be operated, simultaneously), resulting in
what may be considered a worst case scenario with regard to the increase in ambient noise.
Noise contour maps (shown in Figure 9.3 and Figure 9.4) were created to show the
distribution and magnitude of potential noise impacts over the Project area, relative to local
villages and the mine infrastructure. The predictions are reported to be accurate to +3 dB for
distances up to 1000 m from the source.

The predicted A-weighted broadband sound pressure levels (LAeq) at local villages during
daytime and night time were assessed relative to the IFC noise guideline levels. According to
these guidelines, a noise source should not result in a maximum increase in background
noise levels of 3 dB, and noise emissions from the proposed mine should be equal to or less
than the existing ambient noise level, at the nearest noise sensitive receptor, up to the criteria
stated. These criteria, outlined in WHO Guidelines for Community Noise (1999), which have
been derived based on research on health impacts resulting from noise emissions, specify a
LAeq of up to 55 dB during the day or 45 dB at night in residential, institutional or educational
areas (the appropriate category for the local villages).

Noise impacts on local communities are usually experienced as an annoyance, especially
when they occur during the night, when they may disturb sleep, resulting in stress and other
related health impacts. The increase in ambient noise can be expected to be experienced by
local communities as follows:

e increase of 3 dB(A): a person with average hearing will just be able to detect this;

e increase of 5 dB(A): community reaction to the increase in noise may be expected;

e increase of 10 dB(A): corresponds to doubling of the subjective loudness of noise and
community would consider this ‘disturbing’.

U3823_Marampa_ESIS_Final.docx September 2012
Page 200 of 298
SRK Consulting Marampa Iron Ore Project ESIS — Main Report

LEGEND

Height line
Line source

* Point source
a Receiver

(<5. «B(4)

55.0 - 60.0 dB(A)
60.0 - 65.0 dB(A)
65.0 - 70.0 dB(A)
70.0 - 85.0 dB(A)
85.0 - 90.0 dB(A)

> 90.0084)

period: Day Period

100 Mipa - Day

Figure 9.3: Noise contour map at day time for 100 Mtpa mining rate, relative to local villages

U3823_Marampa_ESIS_Final.docx September 2012
Page 201 of 298
SRK Consulting Marampa Iron Ore Project ESIS — Main Report

LEGEND

Height line

Line source

K Point source
q Receiver

)«< 45.0 0a)

45.0 - 50.0 dB(A)
50.0 - 55.0 dB(A)

J 55.0- 60.0 dB(A)

60.0- 75.0 dB(A)

75.0 80.0 dB(A)
GE > 80.0081)
period Night Period

100 Mtpa - Night

Figure 9.4: Noise contour map at night time for 100 Mtpa mining rate, relative to local villages

Impacts on mine workers are not included in this impact assessment. However, the close
proximity of workers to noise emission sources could lead to exposure above threshold levels
for health and safety for periods which are longer than recommended, potentially resulting in
direct health impacts through impairment of hearing. Therefore, mine workers should be

U3823_Marampa_ESIS_Final.docx September 2012
Page 202 of 298
SRK Consulting Marampa Iron Ore Project ESIS — Main Report

provided with suitable PPE in the form of ear protection (plugs, muffs etc.,) based on the
nature of the emission sources (frequency, duration, etc.) to prevent long term degeneration
of hearing.

The noise impact predictions (as shown in Figure 9.3 and Figure 9.4) indicated that the day
and night time maximum noise level criteria (as per the IFC guidelines) will be met at all local
villages, except for a few that have already been identified for relocation (generally due to
proximity to the proposed pits or infrastructure). Of the villages proposed for relocation, night
time noise levels for Ma Sesay, Mafuri, Maso, Matukia, Rosint c/o Mafuri, Royail Kalagba and
Konta, and daytime noise levels for Ma Sesay, Mafuri, Maso and Matukia are predicted to
exceed the IFC noise guideline levels (by between 0.1 and 21.9 dB(A) — see Impact
Assessment Report in SD3 of Volume 3 for details).

This impact is not reversible but will cease post-closure. Due to uncertainties and
assumptions made regarding certain details of the Project description required for the impact
modeling, the confidence of the impact rating is rated as medium. Although no formal
management measures are required, it is recommended that good practice measures, as
outlined below, are adopted to ensure as minimal impact on the receptors as is practical.

Impact NV2: Operation of mining equipment and vehicles potentially resulting in increase in
background noise levels for local communities
Residual or optimised impact
Impact characteristics Initial impact (taking cognisance of management
measures)
Type (+ /- /neutral) Negative -
Sensitivity Low :
Receptor
importance or Low -
Magnitude value
description | Extent of change /
threshold Low -
compliance
Magnitude rating MINOR -
Duration Medium term :
Timeframe Frequenc . .
description q y
Timeframe rating MEDIUM TERM =
Spatial Scale INTERMEDIATE -
CONSEQUENCE RATING LOW =
PROBABILITY RATING POSSIBLE -
SIGNIFICANCE RATING -
Reversibility / sustainability Irreversible -
Confidence Medium :

Good practice measures:

e Maintain vehicles and equipment in accordance with manufacturer's instructions to
minimise noise.
e Avoid unnecessary revving of engines and switch off equipment when it is not required.

U3823_Marampa_ESIS_Final.docx September 2012
Page 203 of 298
SRK Consulting Marampa Iron Ore Project ESIS — Main Report

9.3

9.3.1

e — Start up vehicles and plant sequentially rather than simultaneously.

e Fit vehicles with broadband reversing alarms.

e Undertake standardised noise measurements on major items of equipment upon delivery
to provide a noise reference against which regular checks can be compared.

e When plant equipment is due for replacement, the replacement equipment should have a
sound power level equal to or less than the plant that it is replacing.

e Plan for operating times of noisy activities to be outside of hours when people are most
disturbed by increased noise levels (such as at night).

e Promptly investigate and respond to any noise complaints picked up by the Grievance
Mechanism.

e Routine noise monitoring should be carried out at the surrounding receptors, and records
thereof maintained.

e Keep haul routes well maintained and avoid steep gradients.

e Minimize the drop height for materials.

Traffic safety

The nature of the mining operation at this site, and the means of transportation of the
processed ore (rail only in Stage 1, and a combination of rail and slurry pipeline in Stage 2)
means that potential impacts from Project related traffic on local road networks will mainly be
concentrated in, and will peak during, the construction and decommissioning phases of the
mine. These are the periods when construction and infrastructure engineering traffic will have
most impact on the local public road network. Transportation of fuel supply to the mine will be
via road tankers, but as this will be managed by a third party it has been excluded from the
assessment of impacts in this ESIA. As most staff will either be housed on the mine site (at
the accommodation camp) or will be sourced locally from Lunsar or surrounding villages,
large volumes of traffic commuting daily to and from the site are not expected.

Impacts relating to traffic safety during the operational phase will primarily be associated with
mobile equipment travelling on mine site roads (such as haul roads), and contractor traffic
visiting the site, the day to day movements of site staff and freight and service vehicles on
local roads. Although the haul route for the loaded ore transportation trucks from the pits to
the beneficiation plant will cross the route of the Makeni highway at two points, this will be
affected by the construction of multi-plate arch culverts for the haul roads to pass under the
highway as described in Section 4.8.1. As a result, mine site traffic will not come into direct
conflict with highway traffic, and will not make use of local roads infrastructure during the
mine’s operation

TS1: Increase in Project-related traffic on local and national roads causing
increased wear and tear and risk of road accidents

Construction Operation Decommissioning Post-Closure

Traffic volumes on local and national roads, such as the Makeni Highway (which connects
Lunsar to Freetown and therefore will be used by vehicles transporting goods and materials
from the port or capital to the mine site) will increase during construction, decommissioning
and operation of the mine. This could affect road safety for other road users through
increased wear and tear on the roads (as well as increasing vehicle maintenance costs) and
risk of road accidents. The impact of traffic associated with a mining site on local road safety

U3823_Marampa_ESIS_Final.docx September 2012

Page 204 of 298
SRK Consulting Marampa Iron Ore Project ESIS — Main Report

is generally a function of the following three factors:

e The nature of the traffic generated by the mine (HGV’s, dump trucks, oversize loads,
freight vehicles, cars, light vans, etc.) and the frequency of movements of these;

e The nature and density of the existing traffic and other road users on the roads affected
by the mine traffic; and

e The condition and suitability of the roads to cope with the nature of the mine traffic.

In the case of this Project, the majority of the mine-related traffic will be limited to the mine’s
daily operation and servicing by various freight and light vehicles and its construction and
decommissioning (i.e. construction related traffic) as mentioned above. The operation of the
mine in terms of on-site transportation of crushed rock, ore, waste rock, processed ore and
soil movements will be on dedicated haul and mine site roads and will not generally affect the
local road network. Traffic safety impacts relating to use of haul roads by communities during
operation of the Project are discussed separately in Section 9.3.2 (impact TS2).

The Makeni Highway is an engineered tarmac highway, and the current level of usage of the
road includes usage relating to other mining activities in the area. The additional traffic which
the mine will generate will therefore be broadly of a nature which is in-keeping with the type of
traffic currently utilising the highway, being mainly light vehicles (cars, vans and light
transporter vehicles) with some heavy goods vehicles (HGVs). During the construction and
decommissioning phases of the mine, over-size loads could be expected to be travelling to
and from the site. However, the relatively good standard of the Makeni Highway’s construction
and the relatively low level of existing traffic upon it mean that such occasional loads can be
accommodated by the existing traffic-highway system. The appropriate marking of over-size
loads and ensuring that they are accompanied by ‘pilot’ vehicles is a management measure
which can also be readily implemented to minimise road safety hazards from the movements
of such loads on the public highway.

The risk of materials or items falling from construction vehicles, light freight and HGV’s and
causing a safety hazard is always present during construction of large developments. It can
however be readily managed by ensuring vehicles conveying construction and fabrication
materials are appropriately sheeted and that loads are securely placed and attached, as is
generally standard practice. Freight and goods vehicles delivering essential supplies and
maintenance equipment to the site will, similarly, be either of tanker design (on the case of
liquids, (fuels, beneficiation plant chemicals, etc.,) or rigid body design (in the case of freight
and service vehicles) thereby minimising the risk of objects falling from them and causing a
safety hazard.

Impacts on road surface condition and maintenance through wear and tear resulting from
increased road use by heavy vehicles may include potholes and erosion of the road edge.
Both of these can become progressively worse with time and are exacerbated by rainy
conditions, which contribute to erosion of the road’s subsurface layers by washing away the
fine soil particles responsible for cohesion of the larger particles. Road wear and tear
increases maintenance costs (both for vehicle owners and the authority responsible for
maintenance of the road) and, if not timeously repaired, increases safety risks for vehicles
using the road. As the nature of the traffic to be generated for the mine is generally similar to
that already using the highway, the additional impact on safety and road maintenance is
considered to be low. Impacts on public roads more local to the site (which are presumably
designed to accommodate predominantly lighter vehicles) are expected to be higher, and
redesign of these roads to accommodate the additional mine-related traffic may be required.

U3823_Marampa_ESIS_Final.docx September 2012
Page 205 of 298
SRK Consulting Marampa Iron Ore Project ESIS — Main Report

The impact on roads and traffic will last from the inception of site construction activities
through to the end of the decommissioning phase. Although the impact could potentially be
experienced over the length of the highway over which mine-generated traffic travels, this
would be substantially ‘diluted’ by the mine-generated traffic’s inclusion in the general traffic
flow. Therefore the area in which the greater part of the risk occurs is more local to the site, in
particular district or local roads used to access the site after exiting the Makeni highway.
Careful timing of delivery of oversize loads, for example, and ensuring that delivery vehicles
are appropriately sheeted and that loads are correctly distributed and fastened in accordance
with standard health and safety procedures, as well as contribution to road maintenance in
the area, could reduce the safety risk and therefore the significance of the impact. As
numerous uncertainties remain, especially when rating the significance of safety risks, the
confidence in the rating is medium. Although impacts on road conditions are reversible, safety
impacts on other road users are not.

Impact TS1: Increase in Project-related traffic on local and national roads causing increased
wear and tear and risk of road accidents

Residual or optimised impact

Impact characteristics Initial impact (taking cognisance of management
measures)
Type (+ /- /neutral) Negative Negative
Sensitivity Medium Medium
Receptor
importance or Medium Low
Magnitude value
description | Extent of change /
threshold Medium Low
compliance
Magnitude rating MODERATE MINOR
Duration Medium term Medium term
Timeframe Frequenc Low Low
description a y
Timeframe rating MEDIUM TERM MEDIUM TERM
Spatial Scale INTERMEDIATE INTERMEDIATE
CONSEQUENCE RATING MEDIUM Low
PROBABILITY RATING DEFINITE POSSIBLE
SIGNIFICANCE RATING
Reversibility / sustainability Irreversible
Confidence Medium

Management measures

Appropriately sign-post the site entrance and access to the Makeni highway.

Design site roads to a standard suitable for mine and construction traffic, and maintain the
roads to this standard.

Assess the condition of local roads and their capacity to accommodate the mine-specific traffic
and if necessary upgrade the roads prior to mine construction.

In conjunction with the Government of Sierra Leone, devise and implement a road
maintenance programme for roads affected by the Project.

Good practice measures:

e Design and implement sheeting and correct positioning and securing of loads on vehicles

U3823_Marampa_ESIS_Final.docx September 2012

Page 206 of 298
SRK Consulting Marampa Iron Ore Project ESIS — Main Report

in line with international health and safety procedures.

e¢ Control delivery of oversize loads to site during times of minimal highway traffic as far as
possible, and minimise travel outside daylight hours.

e Minimise travel by heavy vehicles during heavy rains.

9.3.2 TS2: Use of mine site roads by local communities and their livestock causing
increased safety risks due to road accidents

Construction Operation Decommissioning Post-Closure

A potential source of safety impact to local communities and their livestock is the use of mine
site roads (such as haul roads, which will not be fenced) as access routes, either for crossing
or travelling along as an easier alternative to the informal access routes currently used (see
discussion in Section 7.1.2 — Impact LT2). This creates a risk of injury or fatality resulting from
collision with pedestrians or livestock, or objects falling from trucks onto pedestrians. As it is
expected that the haul roads and other on-site roads will intersect current access paths used
by communities, crossing points are likely to be created, both for use by communities, for
example when accessing other villages, and possibly also their livestock. This uncontrolled
crossing over working mine site roads will pose an obvious safety risk if safe alternative
crossing points are not provided, and crossing at other points is prevented.

An additional aspect of the risk is the use of haul roads (or other mine site roads) themselves,
as an alternative to the current access tracks, many of which are in bad condition and are only
passable on foot. Despite being limited to areas accessible from the mine site roads, this
would be an attractive option particularly for transportation of goods to markets or other
villages, as it would make mechanical transportation of the load a more viable option. The
possibility of objects falling from mine site vehicles and causing a safety hazard for
pedestrians is another potential risk, particularly so where ore, rock or mining equipment are
transported.

Based on the estimation of 300 mining days per year, it is estimated that up to about 85 kt ore
would need to be transported per day along haul roads from the pit to the beneficiation plant,
requiring approximately 350 movements in a 240 tonne truck, and 120 kt rock waste per day
requiring approximately 500 truck movements between the pits and the waste rock dumps.
Total truck movements would effectively be doubled to account for the return empty truck
journey, resulting in approximately 700 movements per day (or one truck every two minutes)
on the haul roads, and 1000 movements per day (or one truck every 1.5 minutes) between
the pits and the WRD. These numbers do not however account for other mine traffic on the
site roads so the numbers are likely to be higher. Vehicle entrainment of dust would decrease
visibility, thereby increasing the safety risk. The impact would peak during operation, but
continue until the end of decommissioning, when mine-related traffic would no longer use the
site. The implementation of the management measures listed below could decrease the
probability of accidents occurring, thereby reducing the significance rating of this impact. As
the extent to which local communities will use or cross the mine site roads has not been
established, the impact cannot be rated with a high level of confidence.

U3823_Marampa_ESIS_Final.docx September 2012
Page 207 of 298
SRK Consulting Marampa Iron Ore Project ESIS — Main Report

Impact TS2: Use of mine site roads by local communities causing increased safety risks due
to road accidents
Residual or optimised impact
Impact characteristics Initial impact (taking cognisance of management
measures)
Type (+ /- /neutral) Negative Negative
Sensitivity Medium Medium
Receptor
importance or Medium Medium
Magnitude value
description | Extent of change /
threshold Medium Medium
compliance
Magnitude rating MODERATE MODERATE
Duration Medium term Medium term
bei Frequency High High
Timeframe rating MEDIUM TERM MEDIUM TERM
Spatial Scale SMALL SMALL
CONSEQUENCE RATING MEDIUM Low
PROBABILITY RATING DEFINITE UNLIKELY
SIGNIFICANCE RATING
Reversibility / sustainability Irreversible
Confidence Medium
Management measures
. In agreement with local communities, establish safe road crossing points at selected localities.
. Enforce speed limits and safe diving practice.
. Educate local communities on traffic safety.
. Implement dust control measures on unpaved roads and manage sources of dust close to
roads to maintain visibility and traffic safety.
. Consider providing and maintaining access paths alongside roads for key access area.

9.4 Security and Social risks

Protection of human rights and ensuring health and safety of both the community and the
workers is a responsibility of the Project developers. Potential impacts and risks to human
rights, security and community health and safety are discussed below.

9.4.1 SR1: Risk of human rights abuses due to conflict with the communities

Conflicts which are dealt with through force (including armed force) either by local police (on
request of the Project proponent) or private security guards employed by the Project can lead
to violation of human rights, particularly the right to freedom, freedom of expression and
health (and safety). There have been recent incidents, on other Sierra Leone mining Projects,
of police using force (lock ups and open firing leading to death or injury of members of the
public) hence there is a need to manage this risk/potential impact.

Potential tension between the community and the Project as well as potential for intra and

U3823_Marampa_ESIS_Final.docx September 2012
Page 208 of 298
SRK Consulting Marampa Iron Ore Project ESIS — Main Report

inter village conflict due to perceived or real unequal access to Project related benefits (as
discussed in Impact SO3, Section 8.3.3) can lead to human rights abuse if not prevented or
managed appropriately.

The prevention and management measures will be guided by the Voluntary Principles on
Security and Human Rights (VPSHR) that provide guidance on the roles and responsibilities
of companies (in the extractive sector) and civil society. A culturally appropriate programme
for stakeholder consultation with regular dissemination of information and an active
mechanism for recording and resolving community grievances in a timely manner will be
necessary for managing this impact. The Project community relations team will monitor the
human rights situation to assess if the possibility of this impact occurring is decreasing or
increasing and plan accordingly (as needed).

The impact has the highest probability of manifesting during construction and operations, with
reduced probability during decommissioning. The mitigation measures largely focus on
eliminating the possibility of human rights violation and on reducing the severity of the impact
if anything does go wrong. Any deterioration in the human rights situation is difficult to
manage but reversible. A strong policy and programme by MIOL for protection of human
rights can effectively prevent this impact hence the higher confidence rating.

Impact SR1: Risk of human rights abuses due to conflict with communities

Residual or optimised impact

Impact characteristics Initial impact (taking cognisance of management
measures)
Type (+ /- /neutral) Negative Negative
Sensitivity High High
Receptor
importance or High High
Magnitude value
description | Extent of change /
threshold Major Minor
compliance
Magnitude rating MAJOR MODERATE
Duration Long term Long term
Timeframe Frequenc: 7 7
description a y
Timeframe rating LONG TERM LONG TERM
Scale SMALL SMALL
CONSEQUENCE RATING HIGH MEDIUM
PROBABILITY RATING POSSIBLE UNLIKELY
SIGNIFICANCE RATING
Reversibility Reversible
Confidence High

Mitigation measures

Provide training to MIOL security staff and local police on the Voluntary Principles on Security
and Human Rights.

Maintain the grievance procedure, and encourage and facilitate stakeholders to use the
mechanism to express concerns.

U3823_Marampa_ESIS_Final.docx September 2012

Page 209 of 298
SRK Consulting Marampa Iron Ore Project ESIS — Main Report

9.4.2 SR2: Increased exposure to communicable diseases due to an influx of

workers, potentially resulting in a deterioration in public health

Construction Operation Decommissioning Post-Closure

As per the Lunsar Peripheral Health Unit (PHU) records since 2005 communicable diseases,
particularly Sexually Transmitted Infections (STIs) and HIV/AIDS are on the increase in the
Chiefdom. Factors such as the arrival of a predominantly male workforce (Project related as
well as speculative job seekers) and increase in disposable incomes can lead to further
increase in local prostitution and arrival of commercial sex workers in the Lunsar area. The
incidence of HIV/AIDS amongst commercial sex workers is estimated at 10% against the
incidence among the general population at 1.6%. Mixing between outsiders and locals can
also cause an increase in the incidence of other communicable diseases such as
tuberculosis, malaria, respiratory infections and diarrhoea.

Management measures, implemented by the Project clinic for the mine employees and by the
PHU’s for the community, will focus on prevention and control to minimise the extent and
probability and on early diagnosis and treatment to minimise the duration. This impact would
manifest mainly during the construction phase, when the influx in population would be at its
peak, however it can continue into the operation phase as well with slightly less intensity. The
confidence is medium as other factors, unrelated to the Project, may influence the overall
impact experienced in the area.

Impact SR2: Increased exposure to communicable diseases due to an influx of workers,
potentially resulting in a deterioration in public health

Residual or optimised impact

Impact characteristics Initial impact (taking cognisance of management
measures)
Type (+ /- /neutral) Negative Negative
Sensitivity High High
Receptor
importance or High High
Magnitude value
description | Extent of change /
threshold Moderate Minor
compliance
Magnitude rating MODERATE MINOR
Duration Long term Medium term
Tiretare | Freueny
Timeframe rating LONG TERM MEDIUM TERM
Scale SMALL SMALL
CONSEQUENCE RATING MEDIUM Low
PROBABILITY RATING DEFINITE POSSIBLE
SIGNIFICANCE RATING
Reversibility Partially Reversible
Confidence Medium
U3823_Marampa_ESIS_Final.docx September 2012

Page 210 of 298

SRK Consulting Marampa Iron Ore Project ESIS — Main Report

Impact SR2: Increased exposure to communicable diseases due to an influx of workers,
potentially resulting in a deterioration in public health

Mitigation measures

. Develop and implement management policies for HIV/AIDS, tuberculosis and other potential
communicable diseases focusing on prevention, control, diagnosis and treatment in
coordination with NGOs and local government.

. Provide health awareness programmes and counselling services to employees.

. Promote use and availability of condoms at the workers camp.

. Undertake routine health screening of employees to detect and treat diseases early.

9.5 Other hazards potentially resulting in injury

The additional hazards discussed below were identified as those most pertinent to the Project.
In this section ‘hazard’ is defined as the potential to cause harm; risk is the probability of harm
arising from that hazard. The risk may only materialise under a certain set of circumstances.
Therefore although risk is characterised in a similar way to impacts (consequence and
probability), generally the probability of such risks occurring is much lower than the impacts
discussed in the previous sections due to standard controls implemented to minimise the
identified risks.

Mines, roads and associated infrastructure are inherently dangerous facilities, with physical,
chemical and electrical hazards with potential to harm people or wildlife. The risk of injury or
harm and the significance of resulting impacts relate to a number of factors including:

e type of hazard;

e — when, where and how the event materialises;

e number of people injured or the extent of ecological damage;

. duration of the harmful exposure;

e — frequency with which the hazard causes injury or harm; and

e extent to which injury or harm could have been prevented (for example with suitable
management plans in place).

The most significant Project hazards are discussed in more detail below. Because of the
number of variables affecting the consequence and probability of such events, accurate
significance rating of possible impacts should the risk materialise is not possible. Each event
must be evaluated on an individual basis, in accordance with the incident reporting system
outlined in Section 11.3.2.

9.5.1 OH1: Blasting resulting in fly rock potentially harming people or their
possessions
Fly rock refers to uncontrolled rock flung into the air as a result of blasting. It may result in
death or serious injury on impact with humans or animals within the area around the pits and
is one of the most common causes of injury related to blasting. To reduce the risk of injury the
Project will conduct blasting in accordance with international safety standards. Open pit
blasting will be conducted using standard mining industry practices and procedures for
securing personnel and equipment. This includes the development and implementation of
standard operating procedures, blasting rules and a safety management plan that:

e Delineates the danger zone associated with each blast of at least 400m and clear

U3823_Marampa_ESIS_Final.docx September 2012
Page 211 of 298
SRK Consulting Marampa Iron Ore Project ESIS — Main Report

workers from this zone before, during and after each blast; and
e Provides an audible warning at least three minutes before a blast is fired.

9.5.2 OH2: Community exposure to toxic or hazardous substances

Community exposure to toxic or hazardous substances is most likely to occur as a result of
two factors. The first is accidental spills of these substances to the environment during
handling, storage, disposal or transportation. The second is via landfill disposal of substances
in proximity to communities. Spills may occur during construction and operation, or
decommissioning (when any hazardous substances stored on site would be removed and
either disposed of or used elsewhere). Hazardous substances that will be stored and used on
the mine site include fuels (both HFO and diesel), oil, coolant and hydraulic fluid for mining
equipment (stored in 200 | drums). Impacts resulting from spills of product or tailings material
to water resources are discussed and rated under Impact WR6.

The potential impact associated with each release will depend on the source of material
released, its inherent hazard potential (toxic, acidic, flammable etc.), the volume released, the
extent of release and sensitivity of any human or ecological receptors. Particularly spills close
to water courses (or other water resources) could result in significant ecological and health
impacts due to the rapid spread of contaminants in water, affecting downstream users. .

In terms of exposure to potentially hazardous substances in the landfill associated with the
mine, it is important to note that the landfill at the site will be solely for domestic (non-mining)
type wastes generated by activities associated with the mining operations. Wastes strictly
defined as ‘toxic’ or ‘hazardous’ in accordance with international definitions will be removed
from the mine site to an appropriately licensed waste facility. However, the risk of exposure of
communities to decaying (and potentially toxic) organic matter in the landfill remains, but can
be effectively mitigated by implementation of the management measures listed under Impact
EB4 (Section 7.3.4), with particular attention to the following:

e Implementation of standard management practices such as ensuring appropriate site
security and fencing, to prevent unauthorised access to the waste landfill site.

e Thorough and regular compaction and covering of wastes with inert materials (at least
weekly). This would also greatly reduce the likelihood of pests being attracted to the
landfill, and the associated health hazards.

The potential impacts associated with spills of toxic or hazardous materials can be reduced
through the implementation of standard management measures, which aim to minimise the
risk of spills occurring and the extent of any damage should a spill occur. Recommended
general good practice measures include the following:

e Design hazardous material containment structures taking into consideration natural
hazards and the implications of these on structural integrity of the containment facilities.

e Size containment areas to contain 110% of the contents of the largest tank within the
facility or provide facilities to direct excess volume to an alternative spill containment
facility.

e Pave (with an impermeable surface such as concrete) mine site fuel delivery and
dispensing pump areas and designed these areas to drain into the adjacent storage tank
containment areas.

e Prohibit construction of hazardous material facilities (including temporary and permanent
refuelling areas) within drainage lines or the 1 on 100 year flood lines of watercourses.

e Treat (for example with an oil separator), evaporate or dispose of as a hazardous

U3823_Marampa_ESIS_Final.docx September 2012
Page 212 of 298
SRK Consulting Marampa Iron Ore Project ESIS — Main Report

9.5.3

9.5.4

material any polluted water collected in hazardous material containment facilities.

e Require vehicle maintenance to be undertaken in the designated workshops where
appropriate pollution control measures are provided to prevent leaks or spills of fuel or
lubricants reaching the environment.

e Develop and implement a spill prevention and control system as part of the Emergency
Preparedness and Response Plan for the mine site (Section 11.6).

OH3: Fire or explosions due to storage of explosives and use of combustible
materials

The storage and use of both fuels (and other combustible materials) and explosives poses an
inherent fire, and therefore safety, risk to workers on site and surrounding communities. To
minimise the risk, standard international good practice will be followed with regard to storage
and handling of these materials, and occupational health and safety guidelines with regard to
safe working conditions and the use of PPE will be adhered to. As detailed in Section 4.8.7,
fire extinguishers will be available at storage areas for flammable substances, and a fire water
system will be installed, servicing the beneficiation plant and accommodation areas.

OH4: Failure of the TSF resulting in pollution or harm to individuals

The most significant potential safety and environmental hazard resulting from failure of mine
workings is structural failure of the TSF (such as foundation failures, containment wall
collapse, or failure of the tailings pipeline). This could typically be caused by seismic activity,
and may result in contamination of surface water, groundwater or soils in the surrounding
areas, with tailings material. However, as described in Section 5.3, the Project site is located
in one of the least seismically active zones in Africa, and is therefore considered to be in a low
seismic hazard area. The TSF is designed to withstand an operating basis earthquake loading of
0.06g (0.6 m/s’) and a post-closure maximum credible earthquake loading of 0.1g (0.1 m/s?).

The design of the TSF is in accordance with the internationally accepted Australian National
Committee on Large Dams Incorporated (ANCOLD) Guidelines on Tailings Dam Design,
Construction and Operation, published in 1999. It is based on a tailings concentration of 60%
(solids by mass), a deposited dry density of1.5 t/m* and is designed to contain a 1 in 1000
average recurrence interval three-day rainfall event, whilst maintaining a freeboard of at least
0.3 m. Thickening of tailings, as proposed by the design engineers, has the advantage of
reduced water content over conventional methods of tailings disposal, as it decreases the
likelihood of tailings and process fluid leaks, and the widespread release and downstream
spread thereof in the event of leaks. Following closure the TSF will be rehabilitated and
excess water will drain, as the tailings material becomes increasingly solid and stable. A pond
will remain on the TSF, and beach areas above the pond surface will be capped by covering
with soil and rock. Further detail regarding rehabilitation and capping of the TSF will be
confirmed after geochemical characterisation of the tailings material has taken place. Further
detail on the design of the TSF is available in the Tailings Storage Facility Design Interim
Scoping Level Report (August 2011) by Coffey, which is included in Appendix E.

Due to the low seismicity of the area and inherent design precautions in the TSF design, the
likelihood of its failure is considered to be low. The relatively inert nature of the predicted
tailings material implies that, should TSF failure occur, the impacts on human health resulting
from exposure to tailings, contaminated surface water, groundwater or soil are not expected
to be significant. However this would of course depend on the amount of tailings material
released. No additional good practice measures are recommended.

U3823_Marampa_ESIS_Final.docx September 2012

Page 213 of 298
SRK Consulting Marampa Iron Ore Project ESIS — Main Report

10

CUMULATIVE IMPACTS

For the purposes of this assessment, the definition of cumulative impacts provided in the
IFC’s Glossary of Terms (IFC, 2006) has been used: ‘the combination of multiple impacts
from existing Projects, the proposed Project and/or anticipated future Projects that may result
in significant adverse and/or beneficial impacts that would not be expected in case of a stand-
alone Project.’ The aim of this preliminary assessment is therefore to identify, and if
necessary lay the groundwork for possible issues requiring co-ordinated actions by a number
of agencies or groups.

The assessment considers the most significant impacts and risks identified for the Project
(those rated high in Chapters 7, 8 and 9) and overlays them in time and space with known or
possible impacts or risks from other current, planned or reasonably foreseeable activities. In
the case of the Project, there has been prior development in the area, mainly linked to mining,
and at the time of writing this ESIA SRK there are two other iron ore mining Projects in the
country (one by London Mining and the other by AML), with the London Mining (LM) Project
being immediately adjacent to MIOL and AML sharing infrastructure with MIOL. The
cumulative impact assessment is therefore predominantly based on the likely impacts of the
London Mining and MIOL, as well as the AML mining Project and Bumbuna Dam
hydroelectric Project on the Rokel River upstream of the MIOL Project. Emphasis is on
significant impacts that are additive or synergistic in nature.

The cumulative assessment consists of the following steps:

e Using knowledge gained from the baseline studies and from stakeholder consultation,
the past, present and reasonably foreseeable future activities from sources external to
the Project but occurring in the Project's area of influence are identified (Table 10-1).
This includes the possible future expansion of the MIOL Project, including product export
infrastructure, which is not otherwise covered by this impact assessment (Section 3.2).

e Based on the results of the impact assessment (Chapters 7, 8 and 9), a preliminary
judgement is made on whether cumulative impacts on specific environmental or social
components are possible or likely — the results are given in Table 10-1.

e Where potential cumulative impacts are identified in Table 10-1, significant Project
impacts (rated high in Chapters 7, 8 and 9) are evaluated for their potential additive or
synergistic interaction with potential future developments in the following sub-sections.

The process outlined above yielded a number of types of potentially significant cumulative
impacts, as described below.

U3823_Marampa_ESIS_Final.docx September 2012

Page 214 of 298
SRK Consulting

Marampa Iron Ore Project ESIS ~ Main Report

Table 10-1: Past, present and reasonably foreseeable acti

ities in Project affected area potentially resulting in cumulative impacts

other Projects)

Project Past and present Potentially significant cumulative impacts
“and ares, activities causing Reasonably fora eeable Land Water Air quality | Ecological | Distur-. | Economic Social
affected) significant impacts transformation | resources qualty | systems | bance" growth | change")
Mine site and . (Conatnuction and , hydrolecre Project Possible Likel Possible Possible Possible Likel Likel
water supply Ceriopment) * MIOL/LM future y y ¥
i expansions
¢ AML railway line ¢ Construction and
Concentrate (along which MIOL operation of MIOL
export (Stage pipeline will run) product export pipeline Possible Possible None Possible Possible Possible Possible
2) from mine and port facilities at for Stage 2 expansion
site Pepel (then « Product dewatering at
possibly Tagrin) port
¢ Traffic increases in
Lunsar as a result of
° Traffic associated
with construction orpulation (aue to
National and and operation of development in the
AML and LM mines ‘1 ‘
Local Road Traffi iated area) None None Possible None Possible Possible Possible
usage ° with Sthen en ¢ MIOL/LM future
development in the Conatructio f
Lunsar area ¢ Construction o'
Bumbuna dam
hydroelectric Project
¢ Additional relocations
Relocation of and land acquisition
local ° pyvelopment of required (due to MIOL Possible Possible None Possible | Possible | Possible Likely
communities Project expansion and

(a) Includes: noise, visual, vibrations and traffic

(b) Includes: equity issues, access to services, deterioration in health, social ills, food and water security, pressure on infrastructure and services, etc.

U3823_Marampa_ESIS_Final.docx

Page 215 of 298

September 2012

SRK Consulting Marampa Iron Ore Project ESIS — Main Report

10.1

Based on the evaluation above the most significant cumulative impacts are likely to be those
on water resources, economic growth and social change, and are discussed in Sections 10.1
to 10.3 below. The following cumulative impacts could also occur, but MIOL’s contribution is
unlikely to significantly change the overall impact to the area:

e Land transformation: the cumulative effect of other developments in the area may
increase the extent of disturbed areas from those in and around the Project footprint to
the general surroundings. This would place added pressure on non-disturbed areas for
agricultural land and natural resources; cause more widespread disruption of community
access routes and changes in the visual character of the general area and more
widespread erosion of topsoil, affecting land capability.

e Air quality: MIOL’s proposed current and future developments, along with London
Mining's operations, AML’s railway and the general development of the central part of
Sierra Leone will result in increased contributions of gaseous and particulate matter to
the local air quality catchment. MIOL’s contribution to this is moderate at most and this
regional issue can only be managed with co-ordination from government bodies to
ensure ambient air quality is monitored on an ongoing basis and controls put in place to
minimise long term health risks to communities in the area.

e Ecological systems: Cumulative impacts on ecological systems would result primarily
from the other cumulative impacts discussed here. These include land transformation,
which would place undisturbed areas under increased pressure; disturbance of wildlife;
and impacts on water resources, reducing the amount of wetland habitat available (e.g.
through groundwater drawdown), and reducing instream habitats through altered stream
flow.

e Disturbance: MIOL will slightly contribute to the already increasing noise, visual and
vibration disturbance in the Lunsar area. Other forms of disturbance potentially resulting
in cumulative effects include lighting (of other mines or developments in the area), and
traffic, affecting road safety and condition in the general Project area.

Water resources

Cumulative impacts on water resources are expected to affect both surface and groundwater
resources, which are used by local communities for domestic purposes, agriculture and
industry and are important for the riverine ecological systems. It is understood the first phase
of the nearby London Mining operation involves re-processing of tailings material from
previous mining rather than mining of fresh ore, and it is therefore assumed pit dewatering
would initially not be required. However, an expansion of the operation to mine fresh ore is
proposed, and may require pit dewatering. The MIOL impacts of groundwater drawdown on
water supply to local communities is currently only of medium to low significance however
given community reliance on groundwater and the proposed future expansions of both MIOL
and LM pit dewatering could further increase risks to domestic groundwater supply and
agricultural/ecological systems reliant on groundwater fed wetlands in the area.

The use or impoundment of surface water from local resources by MIOL, LM and developing
area of Lunsar could have significant cumulative impacts on river flow patterns and surface
water availability in the area. These local impacts may cumulatively impact the Rokel River
which although not currently significantly impacted, may in future be influenced by the
proposed expansion of the Bumbuna dam hydroelectric Project, located upstream on the
Rokel River.

U3823_Marampa_ESIS_Final.docx September 2012

Page 216 of 298
SRK Consulting Marampa Iron Ore Project ESIS — Main Report

10.2

10.3

Economic growth

The significant Project impacts associated with economic growth and development are
assessed in Chapter 8 (Impacts ED1 to ED4). Development of other Projects in the area
could potentially result in significant positive synergistic effects in the local economy,
benefiting local communities and Lunsar town, if not Sierra Leone as a whole. This growth
would result from:

e — direct employment and skills development from the Project and other developments
during both construction and operation;

e outsourcing opportunities for local suppliers; and

e increase in government revenue potentially resulting in investment in social
development.

Initial Project related economic growth and development would result from MIOL capacity-
building programmes as employees are trained and gain experience. Parallel employment
and training would occur for the Project's support services in the area. Other mining and
industrial developments within the Marampa area could significantly add to the critical mass
and make this growth self-sustaining, fuelling further economic growth, for example:

e experienced employees would have the opportunity to increase their earning potential by
seeking employment at other developments;

e other businesses would develop to provide services to the local population leading to the
creation of alternative livelihoods;

e increased development and employment would increase the tax base, which could lead
to other educational and training opportunities;

. increased social services from the local governments;

e — capacitated communities may be more able to express their wishes or concerns; and

e vulnerable groups, such as women and the elderly, may become more empowered if
they can be involved in both Project and other economic activities.

Cumulative impacts between the Project and other developments have the potential to
contribute to significant synergistic effects on the macro-economy of the area. The Project
may therefore be a contributor to growth in the area, encouraging other unrelated industry to
develop. Successful regional development will mitigate negative impacts associated with the
cessation of a single activity (such as when the Project closes). Other developments in the
area will then be able to absorb trained workers, potentially use Project infrastructure (such as
the power station, accommodation camp and associated facilities, and rail spur line) and
make use of the support services, so that the closure of any one development will not
necessarily translate into a regional economic downswing but instead provide added local
resources to support further sustainable development.

Social change associated with population increase due to in-migration

The significant Project-related impacts associated with population increase due to in-migration
are discussed in Chapter 8 (Impact SO1), and include competition for jobs and resources.
Additional development in the Lunsar area, such as other mines and secondary development,
is likely to trigger further in-migration of job seekers (some has already been observed as
result of London Mining’s operations). If not effectively mitigated, this could lead to
proliferation of informal settlements and social issues relating to unemployment in the area.

U3823_Marampa_ESIS_Final.docx September 2012

Page 217 of 298
SRK Consulting Marampa Iron Ore Project ESIS — Main Report

This will also put increased pressure on existing infrastructure and services, food security and
water supply, all of which are already under strain at times to meet the needs of the current
population. Mitigation measures for this potential cumulative impact, beyond those defined for
the Project, will require coordinated management by a number of private and public sector
parties and therefore cannot be defined at this time and as such are not included in the EMP
(Appendix F). However, it is important these issues are addressed in a timely manner as

population increase through in-migration could indirectly increase the magnitude of other
Project related impacts on local communities.

U3823_Marampa_ESIS_Final.docx September 2012
Page 218 of 298
SRK Consulting Marampa Iron Ore Project ESIS — Main Report

11

ENVIRONMENTAL AND SOCIAL MANAGEMENT SYSTEM

This document describes the framework for the Environmental and Social Management
System (ESMS) for the Project. The framework has been developed with consideration of the
requirements of Sierra Leone’s legislation and guidelines, the IFC’s Performance Standard 1
and the main principles in the International Standards Organisation (ISO) 14001 Standard
(ISO 14001:2004, 2004). Some organisations use different terms for an ESMS, for example
the International Standards Organisation (ISO) uses “environmental management system” or
“EMS”. For the purposes of this document, the terms are synonymous.

The IFC Performance Standards state the objectives of an ESMS are to:

. identify and assess social and environmental impacts, both adverse and beneficial;

. avoid, or where avoidance is not possible, minimize, mitigate or compensate for adverse
impacts on workers, affected communities, and the environment;

e ensure that affected communities are engaged on issues that could potentially affect
them; and

e promote improved social and environmental performance of companies through the
effective use of management systems.

IFC Performance Standard 1 goes on to explain an ESMS has the features listed below.

e it is a dynamic, continuous process initiated by management and_ involving
communication between the Project owner, its workers, and the local communities
directly affected by the Project;

e itis based on the business management process of “plan-do-check-act” (this is the same
basic process used in 1SO14001);

e it entails the thorough assessment of potential environmental and social impacts and
risks from the early stages of Project development; and

e it provides order and consistency for mitigating and managing these on an ongoing basis
throughout the life of the Project.

The basic elements of the ESMS for the Project are outlined in Table 11-1 with more detail on
each element, and how it applies, given in the following sub-sections. The elements of the
ESMS are discussed under the headings of the “plan-do-check-act” business performance
improvement cycle. Stakeholder engagement is an element of the ESMS that applies to all
steps of the “plan-do-check-act” cycle as shown in Table 11-1.

An important component of the ESMS is the Environmental and Social Management
Programme (ESMP). As with the ESMS, the ESMP may be known by different names, but in
this instance is considered synonymous with the term “Environmental Management
Programme” (EMP) used in certain jurisdictions, including Sierra Leone and which has
therefore been used in this report. The EMP presents MIOL’s commitments to manage the
impacts identified by the impact assessment process (Section 3.3.3). The EMP falls under the
element of the ESMS entitled “objectives, targets and plans for management”.

U3823_Marampa_ESIS_Final.docx September 2012

Page 219 of 298
SRK Consulting

Marampa Iron Ore Project ESIS ~ Main Report

Table 11-1: Elements of the ESMS

Steps of Elements of the ESMS for the Project
the “plan- Elements applying
do-check- | Elements Primary function to all steps of the
act” cycle cycle
Produce and communicate a statement of o
Leadership and | Saefle commit enenmeral and i
accountability na a
y Establish, document, implement, maintain and —_ 3
improve the Project ESMS i
Legal and other Identify and provide access to legal fa
Plan requirements requirements and other obligations a
6
(Section Aspect Identify aspects (“mechanisms” by which Project 2
11.1) identification activities impact on the environment) and 2
and impact assess associated impacts throughout the as Ee
assessment Project life (the ESIA falls under this element of g rf
the ESMS) iv 3
Objectives, Define objectives, targets, criteria and actions 2 .
targets and for the management of potential impacts (the i g
plans EMP falls under this element of the ESMS) 3 5
Provide sufficient management sponsorship of 3 ime 2
Roles and human and financial resources | & OE
responsibility Establish roles and responsibilities for 3 a § so
implementation es /|3 e 8
Contractors, Consider environmental and social impact i Ps 5 a £6
suppliers and management and performance in the selection 2 £ E 2 § 8
vendors and management of third party services so8 222
2 $59
Competence, Make personnel aware of their responsibilities 8 Ze 3 < 3
Do training and and enable them to be capable and competent g 2 2 so 23
(Section awareness in meeting their responsibilities = s = 52 3
11.2) in il i oc ag
) Communication Maintain internal and external communications 5 $s g s $
to enable effective environmental Management=>o 2 w §.<2
it go S
Operational Implement operational controls and maintain 2 £5 2 FS 2
controls and equipment to uphold environmental S ee @ & $8
maintenance performance and compliance and to manage 8 8 8 SEs
impacts and risks S$ 8 = € Be
Documentation Control and maintain documents and records 3° a5 So 2
and record associated with environmental and social sec; ate
keeping management @Sc a S cj
- Ss | e280
Se |ae
Assessing, Monitor environmental and social management s&| S26
correcting and < 3
im i" and performance and take measures to is 9
proving continually improve performance —_-> z 5 g
performance y imp! Pr & Ss
2
Check Non- Promptly report non-conformances and z g
(Section conformance incidents are promptly reported and take 3 @
11.3) and incident corrective and preventative actions to reduce 3 i
reporting the likelihood of recurrence g g
7 5 S
EMP and ESMS Report on compliance with the EMP and ESMS 3 a
reporting performance to senior management, regulatorygats, 2
authorities and affected communities >
Require site, regional and senior management 5
Governance/ to review the suitability, adequacy and °
Act management effectiveness of the ESMS and identify &
Secti review improvement actions to facilitate continuous 2
eH ton improvement ic}

- 5 = =
Management of Modify the ESMS in response to changes in the =
change Project and to changes in the organisation, —_:> =

personnel, operations and processes
The arrows show where there is integral relationship between stakeholder engagement and
<=> other elements of the ESMS.

U3823_Marampa_ESIS_Final.docx

Page 220 of 298

September 2012
SRK Consulting Marampa Iron Ore Project ESIS ~ Main Report

11.1

11.1.1

11.1.2

Planning elements

Leadership and accountability
Policy

The Project will be undertaken in accordance with MIOL’s corporate policies, which are
attached as Appendix H. This will include as a minimum the following policies: Environment
Policy, Health and Safety Policy, Human Resources Policy and Community Policy. MIOL will
periodically review the scope and effectiveness of its policies (Section 11.4.1). The policies
will be documented, maintained, implemented and communicated to MIOL employees,
contractors, suppliers and the public.

As a subsidiary of Cape Lambert Resources Limited, MIOL is committed to operating in
accordance with the policies of its parent company, which operates according to stated
principles of Environment, Health and Safety (EHS) and Corporate Social Responsibility
(CSR).

ESMS
MIOL will establish, document, implement, maintain and continually improve an ESMS for the

Project. The ESMS will be in place prior to construction.

Legal requirements and other obligations

The Project's ESMS takes account of both legal and other obligations imposed on the Project.
The various types of obligations considered are shown conceptually in Figure 11.1.

w |
="Ea

Figure

11.1: Types of obligations relevant to the ESMS

U3823_Marampa_ESIS_Final.docx ‘September 2012

Page 221 of 298

SRK Consulting Marampa Iron Ore Project ESIS — Main Report

11.1.3

11.1.4

MIOL will identify, document and maintain a register of legal requirements and other
obligations applicable to the Project. It will also:

e track developing legislation and regulations that may apply to operations and activities to
anticipate and prepare for compliance;

e — inform employees and others working on behalf of the company of existing and emerging
obligations that apply to their job responsibilities; and

e consider the register in the setting and review of objectives, targets and plans for
management of impacts.

Aspect identification and impact assessment throughout the Project life

A key element of the ESMS is identification of aspects and assessment impacts. The impact
assessment documented in this report is the initial stage of this element of the ESMS.
Procedures will be set up, implemented and maintained for the ongoing identification of any
new environmental (or social) aspects. These will be evaluated using impact and risk
assessments on an ongoing basis through the Project life, probably in the form of regular
workshops attended by the environment and community teams, as well as the various
engineering and operating teams. The reviews will address:

e — significant aspects not covered by this ESIA;

e any impact arising that was not predicted by the ESIA or did not develop as predicted by
the ESIA;

e any changes in the Project or new developments arising subsequent to the completion of
this ESIA (Section 11.4.1).

Objectives, targets and plans for management throughout the life of the Project

This element of the ESMS pertains to the setting of objectives and targets for environmental
and social management, and plans for the achievement of these objectives and targets at
corporate and Project/ site levels. The EMP” described below embodies this element of the
ESMS at the Project level.

The primary purpose of the EMP is to guide environmental and social management
throughout the life of the Project. The core of the EMP is a statement of environmental and
social management objectives and associated management measures. The EMP will be
supported by other documentation, such as the original Project design (described in Section
4) and specific management plans and operating procedures.

The preliminary EMP commitments presented in tabular formal in Appendix F are derived
from the following sources within the ESIS:

e inherent design or management measures described in the Project Description in
Chapter 4;

. mitigation and enhancement measures identified in Chapters 7, 8 and 9, which are
required to manage identified impacts; and

e good practice management measures presented in Chapters 7, 8 and 9, which may not
significantly alter the impact rating but are considered standard industry practice for the
management of such impacts and have been voluntarily adopted by MIOL.

” For the purposes of this report EMP includes measures related to social management and could equally be known as the
environmental and social management plan or ESMP.

U3823_Marampa_ESIS_Final.docx September 2012

Page 222 of 298
SRK Consulting Marampa Iron Ore Project ESIS — Main Report

During the Project life, the EMP may need to be amended to address a specific requirement,
such as those included in the obligations register (Section 11.1.2). Therefore, in subsequent
updates of the EMP, a column entitled ‘Source’ may be needed to indicate additional sources
of commitments, for example conditions of approval included in permits, or commitments
made to stakeholders.

Management plans and other forms of supporting documentation will be developed by MIOL
or its contractors, where needed, to provide further detail on how key actions identified in the
EMP will be executed. The need for supporting management plans or other supporting
documents has been determined initially during the ESIA, based on the risk posed by or
complexity of the impact/s or area requiring management. Consideration is also given to the
regulatory requirements of Sierra Leone.

Recognising the EMP could become legally binding, by means of the conditions of approval
attached to authorisations (licences/ permits), it is considered desirable that the supporting
documentation is separated from the EMP. This allows for flexibility in meeting the objectives
and commitments in the EMP; the EMP supporting documents can be dynamic documents,
adaptable to changing circumstances, and can be modified (without necessarily requiring
regulatory approval of each modification) providing the changes are in compliance with the
stated objectives in the EMP.

Supporting documents identified as a result of the ESIA or Sierra Leone regulations include
the following plans:

e — Environmental Management Programme and Social Management Programme (Appendix
F);

e Stakeholder Engagement Plan (Appendix C); and

e — Resettlement Framework (Appendix D).

e Additional plans to be prepared during Stage 1 detailed design for construction include
(note these may be individual or combined plans):

- construction management plan (addressing land clearance, water/waste
management, air quality, noise, vibrations and other environmental impacts
associated with construction);

- community development plan;

- recruitment plan

- training and skills development plan;
- grievance management plan;

- occupational health and safety plan;
- security management plan;

- closure and rehabilitation plan.

e Additional plans to be prepared and/or reviewed during the construction phase ready for
operation include (note these may be individual or combined plans):

- community health and safety plan;
- water management plan;

- waste management plan;

U3823_Marampa_ESIS_Final.docx September 2012

Page 223 of 298
SRK Consulting Marampa Iron Ore Project ESIS — Main Report

- — soil management plan;

- air quality management plan;

- wildlife and habitat management plan

- emergency preparedness and response plan;

- spill prevention control and countermeasure plan;
- hazardous materials management plan; and

- closure and rehabilitation plan.

The supporting documentation may need to be presented differently, depending on the target
audience and Project requirements, for example:

e an issues-driven format is often required to facilitate communication with regulatory
authorities and stakeholders (for example community development plan); and

e an area/activity-driven format is needed for ease of application by the parties responsible
for Project execution (for example construction management plan, waste rock dump
management plan, spill prevention plans etc.).

11.2 Implementation (Do) elements
Effective implementation and functioning of the EMP depends on adequate human and
financial resources, clearly defined responsibilities for environmental and social management,
appropriate training and good communication. An outline of how these features will be
managed for the Project is presented below.

11.2.1 Roles and responsibility
MIOL will define, document and communicate the environmental and social management
roles and responsibilities of Project personnel, including contractors and others working on
behalf of the company, in all phases of Project implementation from detailed design through to
closure. Personnel with specific roles and responsibilities will have the authority, and be held
accountable for, carrying out these.
The basic roles required to implement the EMP, and establish and maintain the ESMS, are
shown in Table 11-2. These roles need to be reviewed and incorporated into the
organisational structures for the various phases of the Project from detailed design through to
closure. A key requirement is for the senior environmental management professional to
report directly to the on-site senior manager (the General Manager).

11.2.2 Contractors, suppliers and vendors
Environmental and social performance, programmes and risk management will be considered
in the selection and management of contractors, suppliers and vendors. Contracts will
address potential environmental and social liabilities and responsibilities including the
following:
¢ use of competent, trained staff, including subcontractors;
* consequences for failing to meet obligations;
e — monitoring of performance;
e — required job-specific, site-specific training;
e compliance with MIOL policies and site standards and applicable legal requirements;

U3823_Marampa_ESIS_Final.docx September 2012

Page 224 of 298
SRK Consulting Marampa Iron Ore Project ESIS — Main Report

e responsibility for chemicals and hazardous materials brought on-site and wastes
generated on-site, including closure activities where appropriate; and
e identification of a lead responsible person for both MIOL and the contractor.

Contractors, including their employees and associated subcontractors, will be made aware of
the environmental risks, associated controls, procedures and standards relevant to their work
on-site (Section 11.2.3), probably through the imposing of contracting clauses. The activities
and performance of contractors will be monitored by MIOL against the terms of the contracts.

Table 11-2: Key Roles for Environmental and Social Management

Roles Relevant Responsil ies
Chief executive « Endorse the environmental and social management policy and require it to be
officer (CEO) communicated to the public.

e Allocate adequate human and financial resources to enable effective functioning
and continual improvement of the ESMS.
¢ Establish and maintain a governance system.

Top management Policy
« Develop, review and update MIOL’s policy/s on environmental and social
management.
«Incorporate principles of MIOL’s policy/s in business decisions.
Compliance
« Confirm necessary authorisations (licences/ permits) have been obtained for the
Project.

« Confirm compliance with legal requirements and other obligations pertaining to
environmental and social management.

« Commit contractors and suppliers to meeting relevant environmental and social
obligations by means of specific conditions in the contracts of appointment.

Roles and responsibility

e Define, document and communicate environmental and social management roles,
responsibilities and authorities.

e Provide sufficient appropriately trained human resources and adequate financial
resources to enable effective functioning and continual improvement of the ESMS.

e Hold personnel responsible for meeting their assigned responsibilities.

Communication and reporting

e Confirm there is adequate ongoing stakeholder engagement.

« Confirm obligations for reporting to regulatory authorities, development financiers
and affected communities are met.

Management review

e Provide leadership in the pursuit of environmental and social management.

e Examine and review the ESMS periodically to determine its suitability, adequacy
and effectiveness.

e Support action to enhance the ESMS and make improvements in environmental
and social management performance.

U3823_Marampa_ESIS_Final.docx September 2012
Page 225 of 298
SRK Consulting Marampa Iron Ore Project ESIS — Main Report

Roles Relevant Responsibilities

Environmental ESMS

management team e Establish the ESMS, with assistance from the senior management, division
managers and community relations managers.

e Liaise with division managers regarding environmental management roles,
responsibilities and authorities throughout operational divisions.

« Coordinate monitoring and evaluation activities and confirm corrective actions (an
action taken to address a non-conformance) are taken to address incidents and
non-conformances (a failure to comply with the Project's ESMS).

e Report progress in implementation and functioning of the ESMS to senior
management, development financiers, regulatory authorities and stakeholders.

EMP and obligations register

e Keep the EMP and obligations register up to date and confirm they address all
relevant environmental and social obligations.

e Present the EMP in an appropriate format for communication with regulatory
authorities and other stakeholders.

e Present the EMP in an appropriate format for communication with parties
responsible for Project execution.

« Compile EMP compliance reports.

e “Sign-off” actions in the EMP and non-conformances once they have been
completed.

Government and e Assist the Environmental Management team with ongoing reporting to stakeholders
community relations on EMP and supporting management plans, and progress with implementation of
team management measures.

e Assist Environmental Manager and division managers with stakeholder
communication where awareness and/ or co-operation of stakeholders are required
to implement management measures

« Manage the grievance mechanism

Operations Confirm the ESMS and EMP are established, communicated, implemented and
management team maintained in their respective areas

e Provide leadership in the pursuit of environmental and social management

e Identify ways to improve environmental and social performance through daily
monitoring of their activities and evaluating implementation

e Review monitoring results, incidents and corrective actions taken

« Evaluate adequacy and effectiveness of awareness and skills training programmes
pertinent to environmental and social management

¢ Maintain internal communication of environmental and social matters between the
Environmental Manager, Community Relations Manager and other personnel, and
promote environmental and social awareness.

All personnel and « Comply with MIOL policies, site standards and applicable legal requirements.
contractors e Work in accordance with the EMP and supporting documents.

e Report problems or deviations from the ESMS or EMP to division managers and/or
environmental managers, as instructed.

11.2.3 Training
Personnel, including contractors’ personnel, working for or on behalf of the Project will receive
training to maintain awareness of relevant environmental and social aspects, impacts and
risks associated with the Project and corresponding controls. The training will also maintain
awareness of the environmental benefits of improved personal performance and the potential
consequences of departure from specified procedures. Visitors to Project sites will receive
relevant environmental and social awareness training as part of site induction training.
Personnel, including contractors’ personnel, will be made aware of the particular
environmental and social management responsibilities that apply specifically to their jobs.
Training needs analyses will be undertaken and personnel will be given adequate training to
meet these responsibilities.
The training programme should comprise the following elements:
e identification of training needs for employees specific to their varying responsibilities;
U3823_Marampa_ESIS_Final.docx September 2012

Page 226 of 298

SRK Consulting Marampa Iron Ore Project ESIS — Main Report

11.2.4

e development of a training plan and schedule to address defined needs;

e verification of training programs to confirm consistency with organisational requirements;
e training of target employees and documentation of training received;

. evaluation of training effectiveness; and

e review and modification of training programmes, as required.

Personnel with direct responsibility for implementation of the EMP and functioning of the
ESMS should receive additional training to:

e provide them with the knowledge and skills necessary to perform their work;

e — maintain their knowledge of relevant environmental and social obligations; and

e enable them to implement specific measures required under the EMP in a competent
and efficient manner.

Training requirements and completed training will be documented. Procedures to evaluate the
effectiveness of such training will be implemented.

Communication

To effectively implement environmental and social management, the relevant managers will
maintain lines of internal communication and provide information regarding the EMP, ESMS
and environmental and social management performance, incidents, good practices, lessons
learned and concerns to personnel electronically, on notice boards and/or in newsletters.
Such communication will be used to inform the personnel of their individual responsibilities
with respect to the ESMS and to raise awareness on specific matters. External stakeholder
engagement is discussed in Section 11.4.

A grievance mechanism will be established (Section 11.4) and will provide a means for
Project personnel, including contractors’ personnel, to anonymously raise environmental and
social concerns (this grievance mechanism will be separate from the system dealing with
employee grievances that need to be handled by the human resources department).

11.2.5 Operational controls
Operational controls will be implemented to maintain performance and compliance, and to
manage impacts and risks. Operational controls may include:
¢ administrative controls such as performance standards;
¢ standard operating procedures and work instructions; and
e engineered controls such as pollution control equipment.
Written operational controls are required where their absence could lead to deviation from
environmental obligations or objectives and targets. Written operational controls will be part
of the EMP supporting documentation (Section 11.1.4).
The adequacy, suitability, and effectiveness of operational controls will be reviewed regularly.
Documentation on the design basis and operating criteria/limits for equipment having the
potential to impact environmental performance will be maintained.
Operating equipment, as well as environmental monitoring and measurement devices, will be
maintained consistent with manufacturers’ specifications and good management practice to
reduce the potential for environmental incidents and adverse environmental impacts.
U3823_Marampa_ESIS_Final.docx September 2012

Page 227 of 298
SRK Consulting Marampa Iron Ore Project ESIS — Main Report

11.2.6 Documentation and record keeping

11.3.1

Elements of the ESMS will be documented and controlled in accordance with a document
control system. Records demonstrating compliance with legal requirements and conformance
with the ESMS will also be maintained. MIOL will establish, implement and maintain
procedures for:

e ESMS document control detailing how the creation, review and updating of various types
of documents will be managed and who will be responsible; and
. record identification, storage, protection, retrieval, retention and disposal.

Documentation and record keeping controls will include:

e measures to enable relevant documents (including those of external origin deemed
necessary for planning and operation of the ESMS) and records to be readily available
and identifiable (labelled, dated and properly filed), legible and protected from damage;

e periodic review, revision and approval of documents for adequacy by authorised
personnel;

e making current versions of relevant documents available at locations where operations
essential to the effective functioning of the ESMS are performed;

e suitably identifying obsolete documents retained for legal and knowledge preservation
purposes; and

e identification and segregation of confidential and privileged information.

Monitoring and reporting (Check) elements

To confirm effective implementation of the ESMS and conformance with the EMP, monitoring
of performance is required. Checks include monitoring, site inspections and formal audits.
Linked to this, measures need to be taken to remedy non-conformances and to continually
improve environmental performance. These activities fall under the heading “assessing,
correcting and improving performance” (11.3.1). Incident reporting (Section 11.3.2) and
reporting on the effectiveness of the ESMS and compliance with the EMP (Section 11.3.3) are
also classified as “check” elements of the ESMS.

Assessing, correcting and improving performance
Monitoring programmes
The aim of monitoring programmes is to:

e provide measurements of environmental and social impacts of the Project;

e ascertain and demonstrate compliance with conditions of approval and other legislation;

e provide sufficient evidence to address any claims made against the Project in respect of
environmental and social matters;

e track performance of the ESMS and progress in the implementation of the EMP;

e track and measure key indicators and other performance measures over time to improve
the Project’s performance and reduce the likelihood of environmental incidents; and

e — inform decision processes for determining management actions.

The monitoring programmes cover the physical, biological and social components of the
operation and are integrally linked with the assessment criteria stated in the EMP.
Preliminary monitoring programmes have been prepared and are included in Appendix G.
Where appropriate and possible, the sampling parameters and locations used in the ESIA

U3823_Marampa_ESIS_Final.docx September 2012

Page 228 of 298
SRK Consulting Marampa Iron Ore Project ESIS — Main Report

baseline studies have been retained to provide data continuity.

The monitoring programme identifies monitoring parameters, sampling locations, sampling
frequency and duration and detection limits (where appropriate). It includes control sites,
where relevant. The focus and extent of monitoring is commensurate with the risk of impacts
occurring, the sensitivity of the surrounding areas and the affected communities’ perceptions
of risks to their health and environment. For some types of monitoring, thresholds or targets
are available (and included in the environmental or social management programmes
described above). In other cases, the monitoring results will be compared to the baseline
data set gathered as part of this ESIA. Lastly, where neither thresholds nor baseline data are
available, the initial data collection may form the baseline for future data collection.

Data will be documented and interpreted. Temporal and spatial trends in the data will be
discerned and compliance with relevant thresholds will be evaluated. Monitoring reports will
be produced to meet internal and external reporting requirements (Section 11.3.2). If
monitoring results indicate non-conformance with stipulated thresholds or if a significant
deteriorating trend is observed, it will be recorded as a non-conformance and handled by the
non-conformance and incident procedure (Section 11.3.2).

The preliminary monitoring programmes in Appendix G provide a framework of monitoring to
evaluate performance and assist in predicting and managing impacts. In conjunction with the
development of supporting documentation for the EMP (Section 11.1.4), detailed monitoring
plans, with appropriate sampling protocols where relevant, may need to be developed. These
more detailed supporting documents would include the criteria against which the monitoring
results will be compared and the actions required if the criteria or thresholds are exceeded.
The supporting documents may also cover:

. sample or data collection methods;

e sample handling, storage and preservation;

. sample or data documentation;

e¢ = quality control;

e data reliability (calibration of instruments, test equipment, and software and hardware
sampling);

e data storage and backup, and data protection;

e interpretation and reporting of results; and

e verification of monitoring information by qualified and experienced external experts.

The frequencies and locations of monitoring may need to be adjusted depending on final
Project design and ongoing review of results obtained by the monitoring programmes.
Therefore the programmes will be reviewed on a regular basis (at least annually) and
adjusted, where necessary (Section 11.4.1). Changes to the EMP or obligations register may
also result in changes to the monitoring programme.

Site inspections

Site inspections will be undertaken regularly in relevant areas of the Project. The inspections
will focus on compliance with the EMP and conformance with the ESMS. The inspections will
play an important role in increasing awareness of EMP and ESMS requirements.

Minor non-conformances will be discussed during the inspection and recorded as a finding in
the inspection report. Serious non-conformances will be reported as incidents (Section
11.3.2). Inspection results will be disclosed at management meetings.

U3823_Marampa_ESIS_Final.docx September 2012
Page 229 of 298
SRK Consulting Marampa Iron Ore Project ESIS — Main Report

11.3.2

Formal audits

Formal audits of both the EMP and the functioning of the ESMS will be undertaken at planned
intervals in accordance with the requirements of MIOL and regulatory authorities. Procedures
for audits will be established, implemented and maintained. These will cover the audit criteria,
scope, frequency and methods, and will address the responsibilities and requirements for
planning and conducting audits, reporting results and retaining associated records.

Audits will include both internal and external audits, as well as regulatory audits required by
SLEPA. Internal audits will be undertaken frequently and may include review of contractors,
evaluation of implementation of a specific supporting document or evaluation of one area of
site against the relevant EMP conditions. External audits occur less frequently (for example
every one or two years) and are likely to focus on the EMP, though more detailed audits could
be commissioned if considered necessary.

Negative findings arising from an audit will be dealt with in accordance with the non-
conformance and incident procedure (11.3.2). Results from audits and evaluations of
compliance with legal requirements will be reported to site and senior management and
subject to management reviews (Section 11.4.1).

Non-conformances and incident reporting

Non-conformances include the following:

e exceedances of relevant thresholds as identified during routine monitoring;

e non-conformances with the requirements of the EMP or supporting documentation
identified during an internal inspection;

e — non-conformances identified during an audit or by regulatory authorities, including legal
non-conformances;

. events, such as spills, resulting in environmental harm;

e events that did or could result in risks to community health and safety; and

e significant complaints or grievances received from any source.

A process will be established for the identification, investigation and tracking of non-
conformances, including:

e prioritising and classifying non-conformances based on the type and severity of the non-
conformance;

e — recording of non-conformances and the results of corrective and/or preventive actions,
including the actions necessary to mitigate or remedy any associated impacts;

e defining results expected from the corrective and/or preventative actions;

e confirming the corrective and/or preventive actions taken to eliminate the causes of the
non-conformance are appropriate to the magnitude of problem and commensurate with
the impacts encountered;

e reviewing the effectiveness of the corrective and/or preventive actions taken; and

e implementing and recording required changes in the EMP or monitoring programme
resulting from corrective and preventive action.

Serious non-conformances will be classified as incidents. Incidents will be promptly reported
to appropriate management. MIOL will prepare a guideline on:

e the types of incidents reportable to internal management at the site, Project and
corporate levels, as well as to regulatory authorities and other external stakeholders; and

U3823_Marampa_ESIS_Final.docx September 2012

Page 230 of 298
SRK Consulting Marampa Iron Ore Project ESIS — Main Report

11.3.3

e standards to be observed when reporting incidents.

The investigation of incidents and evaluation of effectiveness of existing controls and
response actions will be undertaken at a level commensurate with the severity of the incident.

EMP and ESMS Reporting

Progress on compliance with the EMP will be reported to:

e — Project site and MIOL senior management;

e regulatory authorities, as required; and

e affected communities and other stakeholders who have an interest in the Project
(Section 11.5).

In addition, the formal audit reports on compliance with the EMP and the functioning of the
ESMS will be made available to site and corporate management.

11.4 Act elements
11.4.1 Governance/ Management review
Project site management and MIOL senior management will review the EMP and ESMS on a
periodic basis to determine its suitability, adequacy and effectiveness. Each management
review will initiate a new plan-do-check-act cycle with enhancement of the ESMS and
continuous improvements in environmental and social management performance. The
management review will cover:
e progress and closure of actions from previous management reviews;
e monitoring programmes findings/ the extent to which objectives and targets have been
met;
e — findings of audits (Section 11.3.1);
e incidents and the status of corrective and/or preventative actions (Section 11.3.2);
e impact and risks assessments (Sections 11.1.3 and 11.4.2);
e changing circumstances, including changes to operations, Sierra Leone legislation or
guidelines, ownership, socio-political circumstances (Section 11.1.2);
e — legal compliance and compliance with other obligations (Section 11.1.2);
e stakeholder concerns, requests or complaints (Section 11.5);
e adequacy of policies, EMP, monitoring plans, support documents and overall functioning
of the ESMS to meet operational and corporate requirements; and
® recommendations for improvement.
11.4.2 Management of change
Changes to the Project can be expected throughout the life of the Project. These can range
from changes to operations and infrastructure, new developments (such as an expansion),
changes to personnel and the Company, changes in legislation and changes to the
environment of the Project (such as a new settlement established near Project infrastructure).
These changes could result in changes to the significance of environmental and social
impacts and risks, or identification of new aspects or impacts (Section 11.1.3). This may
necessitate updates to existing authorisations/ permits, changes to the EMP (which may have
to be approved by regulatory authorities), changes to supporting documentation including
monitoring programmes and general changes to the ESMS framework.
U3823_Marampa_ESIS_Final.docx September 2012

Page 231 of 298
SRK Consulting Marampa Iron Ore Project ESIS — Main Report

A procedure for the management of change will be established and maintained by MIOL. This
will:

e observe the corporate owners’ requirements for the management of change;

e — identify proposed changes that could alter environmental or social impacts and risks and/
or require new authorisations/ permits or changes to existing authorisations/ permits; and

e define the impact and risk assessments appropriate to different types of changes, which
need to be undertaken by competent personnel.

Changes will not be made without the required authorisations/ permits in place. The measures
identified as necessary to mitigate impacts and risks will be implemented. The various
elements of the ESMS will be modified as required in response to the change,

A procedure specifically for changes to the policy/s, EMP, monitoring programmes and
supporting documentation will be established. This will detail:

. how the changes are to be recorded;

e who has responsibility for overseeing changes and checking they do not conflict with any
planning conditions or other obligations;

e the process of review and sign off in response to changes; and

e how changes to the EMP should be communicated internally and externally.

11.5 Stakeholder engagement
Stakeholder engagement provides stakeholders with opportunities to express their views on
Project risks, impacts and impact mitigation measures and involves appropriate consideration
of the views and responses by Project management (IFC 2012). Table 11-1 shows
stakeholder engagement applies to each of the steps of ESMS “plan-do-check-act” cycle and
is an integral part of several ESMS elements. The relationship between stakeholder
engagement and these elements is explained further in Table 11-3.
MIOL will establish a programme of stakeholder engagement for the Project that builds on the
consultation undertaken for the ESIA. This will continue throughout the life of the Project.
When the Project enters the construction phase, and throughout the remaining life of the
Project, stakeholder engagement will include:
e reporting on the implementation of the EMP and relevant supporting management plans;
e opportunities for stakeholders to respond to the information received; and
e constructive dialogue on environmental and social issues and performance.
The stakeholder engagement process will be documented, including:
. maintenance of a stakeholder database with stakeholder details;
. records of information disclosed to stakeholders;
e — records of stakeholder engagements; and
e — records of inputs from stakeholders and responses to these.

U3823_Marampa_ESIS_Final.docx September 2012

Page 232 of 298
SRK Consulting Marampa Iron Ore Project ESIS — Main Report

Table 11-3: Relationship between stakeholder engagement and the ESMS elements

Steps of ESMS elements that stakeholder engagement is integral to
the “plan-

do-check- ESMS elements | Role of stakeholder engagement

act” cycle

During the ESIA, the focus of stakeholder engagement has been the
involvement of stakeholders in Project-planning and Project-approval decision-
ESIA making processes. It facilitated identification of stakeholder’s concerns so they
could be addressed in the Project design and/or EMP. It forms the basis for
stakeholder engagement throughout the life of the Project.

Plan Stakeholders will be involved in the review and approval of the preliminary
EMP. Throughout the life of the Project, there should be ongoing reporting to
EMP stakeholders on progress in the implementation of the EMP and supporting
management plans that are of interest to them. The EMP and supporting
management plans may need to be revised in response to stakeholders’
concerns.

Communication with stakeholders will be required to implement some
management actions. The communication will be required to raise awareness
and/or co-operation of potentially affected communities and other stakeholders.
Do Communication | MIOL will determine effective communication methods for making affected
communities aware of actions they may need to take to avoid exposure to
operation-related hazards and how they can maximise on opportunities
resulting from the operation.

Participatory monitoring is desirable. This entails involvement of stakeholders,
particularly affected communities, in monitoring and verifying information to
check that impact mitigation measures are appropriate.

Assessing, ~ — —
correcting and Grievances will be handled as incidents and managed through the incident
improving procedure to enable the grievance to be received, documented, addressed and
Check performance results fed back to the complainants. This procedure will protect the

confidentiality of the persons raising the complaint, where necessary. The
feedback will be easily accessible and understandable to members of the
affected community and/or staff.

Stakeholders affected by the Project will be informed of progress in the
Reporting implementation of the management plans and of the effectiveness of
management measures.

11.6 Emergency preparedness and response

The Project will implement and maintain an Emergency Preparedness Response and
Recovery Plan (EPR&R). The plan will be in place prior to construction. The purpose of the
EPR&R is to provide a framework for a comprehensive system to:

e — establish a process to identify potential emergency situations prior to their occurrence;

e take steps to prevent or minimize the impact of potential emergencies;

e train personnel to appropriately identify, report and respond to emergencies;

e provide and maintain emergency response resources and equipment to mitigate potential
emergencies;

e define detailed procedural steps to respond and manage various types of potential
emergencies;

e provide information to and consult with the surrounding community regarding
environmental risks and response measures;

e co-ordinate with external emergency response organizations;

e test communications, emergency procedures and equipment on a periodic basis;

e contain, where practicable, any emergencies and their effects within Project site
boundaries;

U3823_Marampa_ESIS_Final.docx September 2012
Page 233 of 298

SRK Consulting Marampa Iron Ore Project ESIS — Main Report

safely return to normal operations following an emergency;

identify the cause(s) of an emergency event and the corrective and preventative
measure to avoid a reoccurrence; and

review and update plans and procedures based on lessons learned from tests and
responses to actual emergencies.

The EP&R will be prepared in accordance with:

IFC Performance Standards (PS) PS3 Resource Efficiency and Pollution Prevention and
PS4 Community Health, Safety and Security, which require that a plan is in place to
effectively respond to emergencies associated with Project hazards and that local
communities are involved in the planning process (IFC, 2012);

WBG General EHS Guidelines, Volume 3 Community Health and Safety, Section 3.7
Emergency Preparedness and Response and the equivalent sections of the Sectoral
EHS Guidelines relevant to the Project (WBG, 2007/8);

United Nations Environment Programme (UNEP) guidelines for Awareness and
Preparedness for Emergencies at Local Level (APELL), including the guidelines for
mining (UNEP, 2001), port areas (UNEP and the International Maritime Organisation,
1996) and dangerous goods transport (UNEP, 2000); and

the ICMM and UNEP guideline on good practice in emergency preparedness and
response (2005).

For the purposes of the EPR&R, the term “emergency” will refer to an unplanned event when
a Project operation loses control, or could lose control, of a situation that may result in risks to
human health, property or the environment. The EPR&R will not cover safe work practices for
frequent upsets or events, which will be covered by occupational health and safety plans.

The EPR&R will contain the following elements:

administration (relevant policy, purpose, distribution, definitions, scope, criteria for
triggering the EP&R, date and frequency of updates);

organisation of emergency areas (for example command centres and medical
stations);

roles and responsibilities;

communication systems (worker notification and communication, community
notification, media contacts and media relations strategy);

emergency resources (finance and emergency funds, fire services and medical
services, mutual aid agreements provide a clear basis for response by mutual aid
providers, contact list);

emergency equipment (such as location of isolation valves, helicopters and equipment
for fire fighting, toxicity testing, personal protection and pollution prevention equipment);
training and drills;

updating (to account for changes in equipment, personnel, and facilities);

checklists (role and action list and equipment checklist);

business continuity and contingency (including measures to allow business continuity
following an emergency, back-ups of critical information in a secure location to expedite
the return to normal operations following an emergency and alternative supplies of
resources such as water); and

clean up (options and procedures for clean-up following accidents);

emergency scenarios and risks (identified scenarios, people and environments at risk,

U3823_Marampa_ESIS_Final.docx September 2012

Page 234 of 298
SRK Consulting

Marampa Iron Ore Project ESIS ~ Main Report

maps of risk areas, locations of hazardous substances and properties of hazardous
substances);

emergency response procedures for each emergency scenario (with specific
information on specific procedure triggers, response actions, equipment, relevant
notification procedures, relevant communication procedures, alarm systems, relevant
evacuation procedures, relevant media procedures, medical procedures, assessment,
monitoring and recording of the progress of the accident, procedures for operational shut
down if necessary, relevant procedures for clean-up, recording of actions taken to
respond and de-activation of the procedure); and

review (to identify missing or weak elements, consistency with any regional and national
disasters plans and compliance with relevant legislation and codes).

The emergency scenarios covered by the EPR&R will be determined by means of risk
assessments. Procedures will be developed for at least the following events:

off-site chemical, oil or fuel spills;

on-site chemical, oil or fuel spills;

slope failure at the tailings storage facilities, waste rock facilities or mine workings;
concentrate pipeline failure;

emergencies arising from natural hazards such as earthquakes, sandstorms, extreme
heat/cold, flash floods, monsoons, moving sand dunes, and extreme precipitation;
security incidents such as lost contact/ missing person, sabotage or a threat to kill/injure
employees;

vehicle or equipment accidents;

medical emergencies;

fire; and

blasting and explosives accidents.

The EPR&R will distinguish between two types of emergencies as follows:

Type 1 — emergencies contained within Project site boundaries requiring use of MIOL’s
emergency resources, but not requiring external resources;

Type 2 — emergencies not contained within the Project site boundaries and/ or requiring
involvement of external resources.

Type 2 emergencies require application of relevant APELL guidelines. The primary goals of
APELL are:

to raise awareness of local communities living close to industrial activities on how to
react if an accident happens; and

to establish adequate coordination and communication in situations where the public
might be affected by accidents and emergencies arising from natural hazards (such as
floods).

APELL is a multi-stakeholder dialogue working through a stepwise process comprising the 10
steps listed in the textbox below.

U3823_Marampa_ESIS_Final.docx September 2012

Page 235 of 298
SRK Consulting Marampa Iron Ore Project ESIS — Main Report

The APELL process

« Step 1 — identify emergency response participants and establish their roles, resources and concerns;

e Step 2 - evaluate risks and hazards that may result in emergency situations in the community and define
options for risk reduction;

« Step 3 — have participants review their own emergency plan, including communication for adequacy relative
to a coordinated response;

e Step 4 — identify the required response tasks not covered by existing plans;

« Step 5— match to resources available from the identified participants;

« Step 6 — make changes necessary to improve existing emergency plans, integrate them into an overall
community plan and gain agreement;

« Step 7 — commit the integrated community plan to writing and obtain endorsement for it and relevant
approvals;

e Step 8 — communicate final version of integrated plan to participating groups and ensure that all emergency
responders are trained;

* Step 9 - establish procedures for periodic testing, review and updating of the plan; and

« Step 10 - communicate the integrated plan to the general community.

U3823_Marampa_ESIS_Final.docx September 2012
Page 236 of 298

SRK Consulting Marampa Iron Ore Project ESIS — Main Report

12

CONCLUSIONS AND OVERALL ASSESSMENT

This report documents the ESIA process undertaken on behalf of MIOL for the Marampa Iron
Ore Project in the Marampa area of Sierra Leone. The ESIA has been prepared in
accordance with the Environment Protection Agency Act No. 11 of 2008 (EPA Act 2008). The
assessment of environmental and social impacts has been conducted in consideration of
input received through a comprehensive stakeholder consultation process.

The Project is being developed by MIOL, and involves four open pits for mining of iron ore (in
two Stages of development), the associated mining waste storage areas, haul roads,
beneficiation plant and accommodation areas. Infrastructure for export of product, over and
above that which will be transported via rail to Pepel port is excluded from this ESIA. Export of
product through Tagrin Point will require additional infrastructure, which will be handled under
an amendment to this ESIA, once the details thereof are known.

A Project of this scale has the potential to cause multiple impacts, both negative and positive.
This report was prepared to inform decision-makers regarding the ‘triple bottom line’
(economic, environment and social) of the Project, by providing an objective and
comprehensive analysis of the potential impacts and benefits. It has examined the Project
design information and drawn on both available (secondary) and specifically collected
(primary) baseline data (including local knowledge), as well as the discussions with
stakeholders, to identify and evaluate environmental and socio-economic impacts of the
proposed Project. This analysis has created a framework for the formulation of appropriate
management measures.

This ESIA report incorporates the following components:

e an overview of the legal, regulatory and policy framework within which the Project has
been developed and will operate (Chapter 2);

e a description of the ESIA process undertaken, including the associated stakeholder
consultation processes (Chapter 3 and Appendix C);

e a description of the Project's activities and the associated environmental control
measures that are inherent in the design, along with an overview of the alternatives
considered by the Project team (Chapter 4);

e —adescription of the environmental and social setting of the Project (Chapters 5 and 6);

e¢ — ananalysis of the potential environmental and social impacts and risks arising as a result
of the Project along with the management measures necessary to prevent, minimise or
optimise the impacts, as necessary (Chapters 7, 8 and 9, and Appendix F); an analysis
of the potential cumulative impacts resulting from the Project (Chapter 10)

¢ —aproposed environmental and social management system (ESMS) framework to enable
the identified management measures to be successfully implemented and compliance
evaluated (Chapter 11, and Appendix F).

The scope and timing of the various baseline studies undertaken to provide data for the
impact assessment were developed and adapted to address the shifting focus of the Project
design with regard to spatial extent and production capacity. Due to the relatively early stage
of Project development, the Project description is based on the findings of the technical
scoping study, rather than more detailed pre-feasibility or feasibility studies. This required
certain assumptions to be made, particularly for the studies involving predictive impact
modelling. These assumptions (as well as any limitations) are clearly stated in the discussions
regarding the impact ratings concerned, and may have resulted in overly conservative impact

U3823_Marampa_ESIS_Final.docx September 2012

Page 237 of 298
SRK Consulting Marampa Iron Ore Project ESIS — Main Report

ratings for these impacts. The lack of specific detail regarding certain aspects of the Project
description (such as use of explosives) is therefore not considered to compromise the integrity
of the ESIA, provided any changes to the Project description (such as the inclusion of facilities
for product export during Stage 2) are assessed via an amendment to this ESIA.

Although the ESIA is currently intended to meet in-country requirements only, it has been
compiled with international standards in mind. Thus, wherever possible, data which may be
required for an internationally compliant ESIA have been included (for example, additional
seasonally dependent studies such as natural resource use and aquatic biodiversity).
Additionally, wet season rounds of natural resource use and surface water hydrology studies
are planned for Q3 of 2012.

The final phase of the ESIA process is regulatory review. As part of this process, this
document will be made available to interested stakeholders in accordance with the
Stakeholder Engagement Plan (Appendix C). Feedback received during this process will be
provided to the regulatory authorities.

The ESMS presented in Chapter 11 is an adaptable tool, able to respond to changes and
refinements in the Project description, as well as the social development plan. The robustness
of the supporting management programmes, along with implementation, assurance and
continual improvement functions, are fundamental to enabling the successful implementation
of management measures by MIOL, its contractors and sub-contractors.

By its nature, impact assessment can disaggregate the effects of a Project and, although it is
necessary to examine the significance of individual impacts, an overly intensive focus on such
impacts can detract from a more holistic assessment. As a result, the potential cumulative
impacts of the Project in its developmental environmental context have been examined in
Chapter 10.

In association with Chapter 10, this concluding section aims to provide this more holistic view
— a qualitative re-aggregation and synthesis of impacts, both negative and positive, which
recognises the Project will result in some negative impacts, but that there will be significant
social and economic benefits too.

A summary of the potential impacts is given in the Table 12-1 below, including the
consequence and probability, as well as the overall significance and confidence rating. The
significance is colour coded, with red indicating negative impacts and green positive. Where
consequential mitigation or enhancement measures are proposed, the residual impact ratings
are also given. For those impacts of potentially higher significance, mitigation measures are
defined and committed to in order to lower their significance to acceptable levels; this is
shown in the residual impact column. With the implementation of the mitigation measures
listed in the individual impact rating tables (and summarised in the EMP in Appendix F), the
significance of all negative impacts assessed is predicted to decrease to medium or low. As
committed to in the Project's ESMS, these impacts will be reviewed periodically to determine
if they are still relevant and if so whether the impact significance has changed.

Most of the Project's biophysical impacts are predicted to be of medium to low significance
due to a combination of inherent design and natural mitigation. The most significant
biophysical impacts are expected to relate to land transformation (affecting use of the land
and access by local communities) and changes to surface water flow. Socioeconomic impacts
of the Project are predicted to be wide ranging, and potentially significant, both positive and
negative.

U3823_Marampa_ESIS_Final.docx September 2012
Page 238 of 298
SRK Consulting Marampa Iron Ore Project ESIS — Main Report

The Project's combined economic benefits to local communities as well as Sierra Leone as a
whole, including increased employment, economic growth, infrastructure development, and
direct and indirect fiscal receipts, will be significant (particularly with the recommended
enhancement measures). The economic growth expected to result from the Project may have
the potential to negatively affect some communities, particularly more vulnerable groups, but,
in the majority of cases, will benefit the host communities.

Land acquisition and relocation of a number of villages (approximately 10) due to positioning
of the Project infrastructure and impacts such as noise and dust emissions, will result in
some negative impacts on local communities, particularly in terms of their livelihoods and
access to natural resources, and, potentially, social order. Negative impacts on community
health, safety and security, are predicted to be low to medium for communities other than
those that will be relocated. However, the implementation of a resettlement action plan,
agreed to by the affected stakeholders, has the potential to result in equal or potentially better
situations for the affected people.

The overall conclusion of this ESIA is that the negative potential impacts assessed can be
reduced to acceptable levels with effective mitigation and management measures, which
MIOL is strongly committed to implementing. In addition, the positive economic development
impacts of the Project can be expected to be significant, not only at the local and regional
level, but also at the national level. For the local communities, this will be manifested in areas
such as employment and resultant wealth generation; training and skills development;
potential for enhanced government investment towards social development in the Project
areas as a result of tax and royalties derived from the mining operation; and the stimulation of
local economic growth in general as a result of Project generated opportunities for local
suppliers and contractors. Finally, MIOL is committed to supporting community development,
continuing to undertake stakeholder consultation and information disclosure, and monitoring
the effectiveness of its environmental and social management programmes throughout the
Project life cycle to international standards of implementation.

U3823_Marampa_ESIS_Final.docx September 2012
Page 239 of 298
SRK Consulting

Marampa Iron Ore Project ESIS — Main Report

Table 12-1: Preliminary summary of environmental, socio-economic and health and safety impact ratings

Significance rating

Impact groups | Identified impacts — Residual/ enhanced | Confidence
Initial impact impact
Biophysical Impacts
Impact LT1: Change in land use as a result of mine and related infrastructure limiting use by local communities Refer to Impact RL1
Impact LT2: Disruption of community access routes by mine infrastructure, resulting in social disruption Refer to Impact RL2
Land Impact LT3: Mine infrastructure and activities resulting in visual intrusion and loss of ‘sense of place’ for local 1m Medium
transformation | communities
Impact LT4: Loss of topsoil through erosion, decreasing land capability LOW High
Impact LTS: Fugitive dust resulting in changes in soil chemistry and agricultural land capability Low Medium
Impact WR1: Pit dewatering potentially resulting in reduced groundwater availability to ecological systems and Low Low
local communities
Impact WR2: Surface water abstraction affecting downstream users No Residual Impact High
Impact WR3: Project infrastructure causing altered flow conditions, affecting downstream users Medium
Water i i i i , ;
rellater | Impact WR4: Surface water diversions potentially causing changes to flood risk to adjacent agricultural areas No Residual impact Medium
and communities
Impact WRS: Seepage from mining wastes potentially resulting in deteriorated water quality affecting : :
communities and ecological systems No Residual Impact Medium
Impact WR: Discharge or runoff to surface water potentially resulting in deteriorated water quality affecting 1m High
communities and ecological systems g
Impact EB1: Site clearance and positioning of Project infrastructure potentially resulting in habitat loss and
Low Medium
fragmentation, and direct loss of fauna and flora
Impact EB2: Soil disturbance facilitating the establishment and spread of invasive species, affecting indigenous ,
Ecology and | ecosystems Men High
biodiversity — 7 - 7 - - _ -
Impact EB3: Project activities potentially resulting in sensory or other disturbance to wildlife No Residual Impact High
Impact EB4: Mine infrastructure and activities attracting nuisance species, resulting in impacts on indigenous Low Low Medium
ecosystems
U3823_Marampa_ESIS_Final.docx ‘September 2012

Page 240 of 298

SRK Consulting

Marampa Iron Ore Project ESIS — Main Report

Significance rating

Impact groups | Identified impacts

Impact ED1: Employment generation by the Project resulting in increased standard of living for the local

community
Economic __| Impact ED2: Employee training leading to skills development in the local community
development | Impact ED3: Increase in government income (from taxes and royalty on mining) potentially leading to social

development in the Project area

Impact ED4: Opportunities for local suppliers and contractors leading to economic growth

Impact RL1: Impoverishment through loss of shelter, land and communal natural resources
Resettlement

and loss of land | Impact RL2: Changes to community as a result of the Project potentially affecting livelihoods, access to
and social and | communal social services and infrastructure and community cohesion

Ricans Impact RL4: Added pressure on limited host community resources, potentially resulting in food insecurity and
malnutrition
Impact SO1: Influx of job seekers causing increased pressure on government services and infrastructure,
potentially resulting in reduced standard of living
Social order | impact $02: Increase in social ills/problems
Impact SO3: Real or perceived unequal distribution of Project benefits leading to social tension
Cultural Impact AC1: Disturbance to sacred bushes and cemeteries leading to loss of community's access cultural
heritage resources
Decom-
missioning and | Impact DC1: Closure of mine leading to economic decline

closure

Air quality Impact AQ1: Dust emissions causing nuisance and health impacts on local communities

Residual/ enhanced

Initial impact impact

LOW

Confidence

Medium

Impact not rated as it is dependent on the characteristics of
the host community, which has not yet

been decided.

LOW

Medium

LOW

LOW

LOW

Medium

High

Medium

Medium

Impact NV1: Blasting causing air overpressure and vibrations, resulting in disturbance of local communities No Residual Impact Low
Noise and
vibrations Impact NV2: Operation of mining equipment and vehicles resulting in increase in background noise levels for . .
local communitios No Residual Impact Medium
Impact TS1: Increase in Project-related traffic on local and national roads causing increased wear and tear and Low Medium
Traffic safety _| risk of road accidents
Impact TS2: Use of mine site roads by local communities causing increased safety risks due to road accidents Low Medium
U3823_Marampa_ESIS_Final.docx September 2012

Page 241 of 298
SRK Consulting

Marampa Iron Ore Project ESIS ~ Main Report

Impact groups | Identified impacts

Significance rating

Initial impact

Social risks

Impact SR1: Risk of human rights abuses due to conflict with communities

Impact SR2: Increased exposure to communicable diseases due to an influx of workers, resulting in a
deterioration in public health

Other hazards potentially resulting in injury

Residual/ enhanced Confidence
impact
Low High
Low Medium

Hazards

Impact OH1: Blasting resulting in fly rock potentially harming people or their belongings

Impact OH2: Community exposure to toxic or hazardous substances

Impact OH3: Fire or explosions due to storage of explosives and use of combustible materials

Impact OH4: Failure of the TSF resulting in pollution or harm to individuals

an individual basis

Because of the number of variables affecting the
consequence and probability of such events, accurate
significance rating of possible impacts should the risk

materialise is not possible. Each event must be evaluated on

U3823_Marampa_ESIS_Final.docx

Page 242 of 298

September 2012

SRK Consulting Marampa Iron Ore Project ESIS — Main Report

13. REFERENCES
Brady, N.N. and Weil, R.R. 2002. The Nature and Properties of Soil (3" edition), Prentice
Hall, New Jersey
Taylor, JC, Harding, WR and Archibald, CGM 2007b. An illustrated guide to some
commondiatom species from South Africa. Water Research Commission Report TT282/07.
Water Research Commission. Pretoria.
Van Dam, H., Mertens A., and Sinkeldam, J. 1994. A coded checklist and ecological indicator
values of freshwater diatoms from The Netherlands. Aquatic Ecology 28(1): 117-133.
Payne, A. |, Wakeford, R. C. and Ndomahina, T. E. 2010. Fish distribution and zonation
along a tropical African river, the Rokel/Seli River, Sierra Leone, West Africa. Smithiana
Bulletin 12: 25-36.
Bousso, T. and Laléyé, P. 2006c. Marcusenius meronai. In: IUCN 2010. IUCN Red List of
Threatened Species. Version 2010.4. <www.iucnredlist.org>. Downloaded on 03 May 2011.
Bousso, T. and Laléyé, P. 2006e. Tilapia joka. In: IUCN 2010. IUCN Red List of Threatened
Species. Version 2010.4. <www.iucnredlist.org>. Downloaded on 01 May 2011
Brown, D. S 1994. Freshwater snails of Africa and their medical importance. Taylor &
Francis. Revised second edition. London. x + 609 pp.
Kristensen, T.K. and Stensgaard, A-S. 2006. Sierraia leonensis. In: |UCN 2010. IUCN Red
List of Threatened Species. Version 2010.4. <www.iucnredlist.org>. Downloaded on 27
October 2010.
Laléyé, P. 2006. Scriptaphyosemion roloffi. In: IUCN 2010. IUCN Red List of Threatened
Species. Version 2010.4. <www.iucnredlist.org>. Downloaded on 01 May 2011.
Canadian Council of Ministers of the Environment (CCME), 2007. Available online at
http:/www.ccme.ca
Statistics Sierra Leone, 2008. Available online at: www.statistics.sl
EM-DAT, 2012. International Disaster Bureau. Available online at www.emdat.be
PreventionWeb, 2012, Disaster reduction community website. Available online at
www.preventionweb.net
Okoni-Williams, A.D, Shokellu Thompson, H., Wood, P., Koroma, A.P. and Robertson, P.
2001. Sierra Leone. In: Fishpool, L.D.C. and Evans, M.I. (eds) /mportant Bird Areas in Africa
and Associated Islands: Priority Sites for Conservation. Birdlife Conservation Series 11.
BirdLife International.
Nippon Koei UK. 2005. Bumbuna Hydroelectric Project Environmental Impact Assessment.
January 2005. Nippon Koei UK International Consulting Engineers.
Bateman, 2012. Revised Scoping Study Report M6037-2700-001, April 2012
NSADP, 2009. National Sustainable Agriculture Development Plan (2010 — 2030). Sierra
Leone’s comprehensive African Agriculture Development Programme. 45pp
Mason, B; 1966. Principles of Geochemistry. 3" Edition. John Wiley and Sons Inc. 329pp
IFC (International Finance Corporation) (2007). Environmental Health and Safety Guidelines

U3823_Marampa_ESIS_Final.docx September 2012

Page 243 of 244
SRK Consulting Marampa Iron Ore Project ESIS — Main Report

for Mining, World Bank Group. Available at: http://www. ifc.org

International Union for the Conservation of Nature (IUCN) 2001. IUCN Red List Categories
and Criteria: Version 3.1.

U3823_Marampa_ESIS_Final.docx September 2012
Page 244 of 244
SRK Consulting

Marampa Iron Ore Project ESIS — Glossary, Abbreviations,

Units

Glossary

TERM EXPLANATION

Aquifer An underground layer of water-bearing permeable rock, or unconsolidated

materials (gravel, sand, silt, or clay) from which groundwater can be usefully
extracted using a water well.

Background or
baseline conditions

The level or concentration of the substance or compound being measured,
prior to additional activity.

Baseline data

Data gathered during the Social and Environmental Assessment used to
describe the relevant existing conditions of the project, such as physical,
biological, socio-economic, and labour conditions, including any changes
before the project commences.

Bioaccumulation

Means to accumulate in a biological system and is commonly taken to
measure the uptake over time of a substance, called a bioaccumulant, that
can accumulate in a biological system

Biodiversity

An integrating concept that includes the ecosystems within which the people
of the world live, as well as the multitude of species that are used by
humankind for food, fibre, medicines, clothing and shelter. Biodiversity is the
variety of life in all its forms, including genetic, species and ecosystem
diversity.

Catchment

The total area from which a river or waterway collects surface water runoff.

Consultation

Consultation involves two-way communication between the client and the
affected communities. The consultation process should be undertaken in a
manner that is inclusive and culturally appropriate and that provides the
affected communities with opportunities to express their views on projects
risks, impacts and mitigations measures, and allows the client to consider and
respond to them. The consultation process will ensure free, prior and
informed consultation.

Cultural heritage

A unique and non-renewable resource that possesses cultural, scientific,
spiritual or religious value and includes moveable or immoveable objects,
sites structures, groups of structures, natural features, or landscapes that
have archaeological (prehistoric), paleontological, historical, cultural, artistic,
and religious values, as well as unique natural environmental features that
embody cultural values, such as sacred groves.

Cumulative impacts

Impacts associated with the proposed project in combination with the impacts
of other past, existing and proposed developments in the area.

Deposit An anomalous occurrence of a specific mineral or minerals within the earth’s
crust

Downstream The direction toward which groundwater is moving under natural conditions:
from higher to lower piezometric heads

Effluent Wastewater (treated or untreated) that flows out of a treatment plant, sewer,

or industrial outfall; generally refers to wastes discharged into surface waters.

Endangered species

Species that are under threat of extinction.

Environmental
impacts

Are the consequences of project activities or aspects on environmental
resources or receptors of particular value or sensitivity.

Fault

A planar rock fracture which show evidence of relative movement

A definitive engineering study addressing the economic viability of bringing a
deposit to the production stage; taking into consideration all associated costs,
revenues and risks

Geomorphology

The scientific study of landforms and the processes that shape them.

Greenhouse gases
(GHGs)

The six greenhouse gases that form the Kyoto Protocol to the United Nations
Framework Convention on Climate Change i.e. Carbon Dioxide (COz2),
Methane (CHg4), Nitrous oxide (N20), Hydro fluorocarbons (HFCs),

U3823_Marampa_ESIS_Final.docx

September 2012
Page i of iv

SRK Consulting

Marampa Iron Ore Project ESIS — Glossary, Abbreviations,

Units

TERM EXPLANATION
Perfluorocarbons (PFCs), Sulphur hexafluoride (SF¢). Some greenhouse
gases occur naturally in the atmosphere, while others result from human
activities.

Groundwater The part of the subsurface water that is the zone of saturation, including

underground streams

Groundwater table

The level below the earth's surface at which the ground becomes saturated
with water. The water table is set where hydrostatic pressure equals
atmospheric pressure

Hazardous waste

Substances classified as hazardous wastes possess at least one of four
characteristics- ignitability, corrosivity, reactivity, or toxicity - or appear on
special lists.

Information disclosure

The process of providing information to the affected communities and other

(also Public stakeholders that is timely, accessible, understandable, and in the

Disclosure) appropriate language(s). For projects with potential adverse impacts,
information on the purpose, nature and scale of the project, the duration of
proposed project activities, and any potential risks to and potential impacts on
such communities should be included.

Infrastructure The supporting installations and services that supply the needs of the project.

Land capability

The ability of the land to support a particular land use. Classification is based
on an assessment of the land's biophysical characteristics, the extent of
which these will limit particular land uses, the current management
technology available and soil erosion hazard.

Leachate

The liquid that can appear from beneath waste rock or ore/tailings deposits.
Leachate can sometimes contain dissolved minerals, metals or chemicals
leached out of ore, rock or soils.

Local community

Community within a project's area of influence.

Mitigation measures

The measures attempting to prevent hazards from developing into disasters
altogether, or to reduce the effects of disasters when they occur

Open pit Mine excavation produced by quarrying or other surface earthmoving
equipment.

Ore Accumulation of minerals containing a substance which can be economically
recovered.

Ore body The column of rock contained the mineral resource

Permeability Degree to which fluids can move through rock or soil.

Pollution Refers to both hazardous and non-hazardous pollutants in the solid, liquid, or

gaseous forms, and is intended to include other forms such as nuisance
odours, noise, vibration, radiation, electromagnetic energy, and the creation
of potential visual impacts including light.

Pre-feasibility Study

The initial stage of the feasibility study in which the accuracy of the factors
involved such as costs and revenues is + 25%.

Receptors Comprise people or human-made systems, such as local residents,
communities and social infrastructure.

Resources Components of the biophysical, socio-cultural and economic environment that
can be used for some purpose.

Run-off That part of precipitation, snow melt, or irrigation water that drains or flows off
the land into streams or other surface waters

Seepage The escape of liquids downward through the soil

Significance of impact

The significance of the unmanaged and managed impacts taking into
consideration the probability of the impact occurring, the extent over which
the impact will be experienced, and the intensity/severity of the impact.

Stakeholder

A person or group that has an investment, share, or interest in something, as
a business or industry.

U3823_Marampa_ESIS_Final.docx

September 2012
Page ii of iv

SRK Consulting

Marampa Iron Ore Project ESIS — Glossary, Abbreviations,

Units

TERM EXPLANATION

Stakeholder Engagement is an on-going process involving disclosure of information,

engagement consultation with affected communities, and the establishment of a grievance
mechanism.

Tailings Material rejected from treatment plant after the recoverable valuable minerals
have been extracted.

Waste rock Rock excavated from pit, no longer required and placed in a waste pile

Working conditions

Conditions in the workplace and treatment of workers. Conditions in the
workplace include the physical environmental, health and safety precautions
and access to sanitary facilities. Treatment of workers includes disciplinary
practices, reasons and process for termination of workers and respect for the
worker's personal dignity.

Abbreviations

AML
ANFO
ANZECC.
ARPS
ARDML
Bateman
BID
Cape Lambert
CBO
DELCO
DoE

EHS
EMP
EPA
EPCM
EPR&R
ESIA
ESMS
Ess

FEL

GDP
GIIP
GoS
HDPE
HEC-RAS
HFO

IFC

IFC PS

London Mining

African Minerals Limited

Ammonium nitrate-fuel oil

Australian and New Zealand Environmental Conservation Council
African Railways and Port Services Ltd

Acid Rock Drainage Mineral Leaching

Bateman Engineering Pty Ltd — authors of the Mining Scoping Study
Background Information Document

Cape Lambert Resources Limited

Community Based Organisation

Sierra Leone Development Company Ltd

Department of Environment

Environmental, Health and Safety

Environmental Management Programme

Environmental Protection Agency (also known as SLEPA)
Engineering, Procurement and Construction Management
Emergency Preparedness, Response and Recovery Plan
Environmental and Social Impact Assessment
Environmental and Social Management System
Environmental Scoping Study

Frontend Loader

Gross Domestic Product

Good International Industry Practice

Government of Sierra Leone

High Density Polyethylene

Hydrologic Engineering Centre’s River Analysis System
Heavy Fuel Oil

International Finance Commission

International Finance Corporation Performance Standards on Social and
Environmental Sustainability

London Mining ple

MCC. Motor Control Centre

MIOL Marampa Iron Ore Limited

MLCPE Ministry of Lands, Country Planning and the Environment

MMR Ministry of Mineral Resources

U3823_Marampa_ESIS_Final.docx September 2012

Page iii of iv

SRK Consulting
Units

Marampa Iron Ore Project ESIS — Glossary, Abbreviations,

NACEF National Environmental and Forestry Commission
NAF Non Acid Forming

NAG Net Acid Generation

NGO Non-government Organisation

PAP. Project Affected People

QA/QC Quality Assurance / Quality Control
ROM Run of Mine

RWG Resettlement Working Group

SD Supporting Document

SEP Stakeholder Engagement Plan

SLEPA Sierra Leone Environmental Protection Agency (also known as EPA)
SRK SRK Consulting (UK) Ltd

ToR Terms of Reference

TSF Tailings Storage Facility

UNEP United Nations Environment Programme
WHIMS. Wet High Intensity Magnetic Separation
WHO World Health Organisation

WRD Waste Rock Dump

Units

Mt Million metric tonnes

Mas! Metres above sea level

Mtpa Million metric tonnes per anum

Mbgl Metres below ground level

Ha Hectares

bem Bank cubic metre

kt Kilo tonne

ym Micrometres

kv Kilovolts

MW Megawatt

°C Degrees Celcius
U3823_Marampa_ESIS_Final.docx September 2012

Page iv of iv
SRK Consulting Marampa Iron Ore Project ESIS — Technical Appendix A

APPENDIX A

A SUMMARY OF APPLICABLE LEGISLATION AND
INTERNATIONAL GUIDELINES

U3823_Marampa_ESIS_Final.docx September 2012
Page A1 of A1
Appendix A

Appendix A: Relevant Legislation and International Standards

1 INTRODUCTION 1
2 NATIONAL LAW 2
2.1 Introduction and overview 2
2.2 Legislative and regulatory framework for environmental management 3
2.2.1National Environmental Policy 3
2.2.2Government agencies responsible for the environment 4
2.2.3The Environment Protection Agency Act (No. 11 of 2008) 5
2.2.4EIA procedure specified in the EPA Act 2008 5
2.2.5Guidelines on EIA procedures 6
2.3. Environmental management provisions in mining legislation 9
2.3.1The Mines and Minerals Act 2009 Error! Bookmark not defined.
2.4 Legislation pertaining to disturbance of forests 13
2.4.1Forestry Act, 1988 13
2.4.2The Forestry Regulations, 1989 14
2.5 Water law 15
2.5.1Current legislation 15
2.5.2National Water and Sanitation Policy 15
2.5.3Water permits needing to be obtained 17
2.6 Legislation pertaining to land tenure 17
2.7 The Factories Act — 1974 18
3 INTERNATIONAL LAW, STANDARDS AND CODES OF CONDUCT 19
3.1. International law 19
3.1.1Declarations and customary law 21
3.1.2Multilateral treaties 22
3.1.3Regional treaties influencing international practice 26

3.2 Conditioning of project finance: Equator Principles and the IFC Performance
Standards and World Bank EHS Guidelines 26
3.2.1 Introduction to the Equator Principles 26
3.2.2Introduction to the IFC Performance Standards 27
3.3 Self regulation in the mining sector 32
3.3.1 United Nations Global Compact and the Global Reporting Initiative 32

3.3.2International Council on Mining and Metals Sustainable Development

Framework 32
3.3.3Voluntary Principles on Security and Human Rights 33
3.3.4The Extractive Industry Transparency Initiative 34
3.3.5Mining and Metals Sector Good Practice website 34
4 REFERENCES 35

1 INTRODUCTION

This appendix outlines legislation, standards and codes of practice influencing the approach
to the ESIA for the Marampa Project and will continue to influence management practices
throughout the life of the project. The focus is on legal instruments and guidelines applicable
to biological, physical and social dimensions of the environment and_ sustainable
development. Relevant legislation in Sierra Leone is outlined in Section 2. The influences
and obligations arising from international law, standards and codes of practice are

considered in Section 3.

U3823 August 2012
Appendix A

2

21

NATIONAL LAW

This section identifies legislation relevant to the environment (Section 2.1) and then focuses
on the regulatory framework for environmental management in Sierra Leone, including
relevant environmental impact assessment (EIA) legislation and guidelines (Section 2.2) and
environmental provisions in mining legislation (Section 2.3). It also provides brief
background on the status of legislation pertaining to use of forest resources, water
resources, and land resources (Sections 2.4, 2.5 and2.6, respectively).

Introduction and overview

Since Sierra Leone’s emergence from the civil war in 2002, much effort is being directed into
the reform of law to improve governance and promote security, peace and development. All
legislation pertinent to resources such as minerals, water and land is under review. The
revisions are generally being made to promote good governance and address the lack of
institutional capacity and monitoring mechanisms. The revisions are also geared to
encourage foreign and local investment and development that will be socially and
economically beneficial for the country. Furthermore, the revisions are being undertaken to
meet the requirements of the many international treaties that Sierra Leone has signed in the
last decade.

A summary of current legislation pertinent to the environment and to sustainable
development needing to be taken into account in the planning and implementation of the
Marampa Project is listed in Table 2-1.

Table 2-1: Sierra Leone legislation pertinent to the environment and
sustainable development of the Marampa Project

Primary Policy Legislation

subject

Environment _ | National The Environment Protection Agency Act, 2008 (No. 11 of
and Environmental Policy 2008)

sustainable (1994)
development

Mineral Core Mineral Policy of | ¢ National Reconstruction and Development Act, 1999
resources and | the Government of (No. 5 of 1999)
mining Sierra Leone (2008) « Mines and Minerals Act,1994
Water National Water and e The Water (Control and Supply) Act, 1963
Sanitation Policy ¢ Sierra Leone Water Company Act, 2001 (No. 6 of 2001)
(August 2008)

Biodiversity National Biodiversity « Wildlife Conservation Act, 1972 (No. 27 of 1972)
and biological | Strategy and Action

resources Plan (developed in
Forestry accordance with the ° Forestry Regulations, 1989 (P.N. No. 17 of 1990)
requirements of the «Forestry Act, 1988

U3823

August 2012

Appendix A
Primary Policy Legislation
subject
Fishing and e Sierra Leone Fisheries (Management and Development)
marine (Amendment) Act, 2007 (No. 10 of 2007)
resources e Fisheries Regulations, 1995
e Fisheries (Management and Development) Decree, 1994
¢ Fisheries (Amendment) Regulations, 1994 (P. N. No. 4 of
1994)
« Fisheries Management and Development (Amendment)
Act, 1992 (No. 7 of 1992)
e Fisheries Regulations, 1990 (Public Notice No. 15 of
1990)
e Fisheries Management and Development (Amendment)
Act, 1990 (Act No. 9 of 1990)
¢ Fisheries Management and Development Act, 1988 (Act
No. 4)
e Fisheries (Operation of Foreign Motor Fishing Vessels)
Regulations, 1985 (P.N. No. 1 of 1986)
Land National Lands Policy | ¢ Devolution of Estates Act, 2007 (No. 21 of 2007)
(2005) e Land Commission Act (not promulgated yet)
2 Commercial Lands Act (not promulgated yet)
Radiation Protection from Radiation Act, 2001 (No. 14 of 2001)
Occupational The Factories Act, 1974 (1974)
environment
Local Local Government Act, 2004 (2004): An Act which’
government provides for decentralisation and devolution of functions,
powers and services to local councils.
2.2 Legislative and regulatory framework for environmental management

2.2.1. National Environmental Policy

A National Environmental Policy was developed for Sierra Leone in 1994. The goals,
objectives and strategies of the policy are outlined in Table 2-2.

Table 2-2: Outline of the National Environmental Policy

Aspect Commitments
Goal « To achieve sustainable development in Sierra Leone through sound environmental
management.

e To secure for all Sierra Leoneans a quality of environment adequate for their health
and well being;

¢ To conserve and use the environmental and natural resources for the benefit of
present a future generations;

« To restore, maintain and enhance the ecosystems and ecological processes

Objectives essential for the functioning of the biosphere; to preserve biological diversity and
the principle of optimum sustainable yield in the use of living natural resources and
ecosystems; and

« To raise public awareness and promote understanding of the essential linkages
between environment development and to encourage individual and community
participation in environmental improvement efforts.

« To establish and/or strengthen environmental protection standards, monitor
changes in, and publish relevant data on, environmental quality and resource use;

« To promote prior EIA of proposed activities which may significantly affect the
environment or use of a natural resource and to provide relevant information, in a
timely manner, to persons likely to be significantly affected by a planned activity and
to grant them equal access and due process in administrative and judicial
proceedings; and

« To promote environmental management through the creation of administrative and
infrastructural support with appropriate financial backing;

« To cooperate in good faith with other countries and agencies to achieve optimal use
of transboundary natural resources and effective prevention or abatement of
transboundary environmental protection.

Strategies

U3823 August 2012
Appendix A

2.2.2

Government agencies responsible for the environment

The Environment Protection Agency Act (No. 11 of 2008), promulgated in September 2008,
provides for the establishment of an Environment Protection Agency (EPA). The EPA will
take over responsibility for environmental matters from other institutions that have held these
responsibilities in the last decade. These institutions are:

. the Department of Environment (DOE), within the Ministry of Lands, Country Planning
and the Environment (MLCPE);

. the National Environment Protection Board; and

. the National Environmental and Forestry Commission (NACEF), which was
established in 2005 by the President (President Ahmad Tejan Kabbah), and which
was later referred to as the Environment Commission (according to the National Water
and Sanitation Policy, published by the Ministry of Energy and Power, August 2008).

The responsibilities of the DOE and National Environmental Protection Board were defined
in the Environment Protection Act (No. 2 of 2000), which was repealed with the promulgation
of the EPA Act 2008. It is understood NACEF/ the Environment Commission was a
precursor to the EPA. The administrative staff and structures of the DOE were reported to
function within the NACEF/ Environment Commission framework in 2008 (University of
Sierra Leone, 2008).

In terms of the new EPA Act 2008 (Sections 3 to 5 and 13), the governing body of the EPA is
a Board of Directors, which comprises a chairman and senior representatives of several
ministries with an interest in environmental matters, three people knowledgeable in
commence, finance and law, and the Executive Director of the EPA. The Board has control
and supervision of the EPA and is responsible for ensuring efficient implementation of the
functions of the EPA. The EPA is not subject to the direction or control of any person or
authority other than the EPA Board.

The Act names the ministries to be represented on the EPA Board' as follows: Ministry of
the Environment; Ministry of Local Government; Ministry of Mineral Resources; Ministry of
Marine Resources; Ministry of Agriculture and Forestry; Ministry of Tourism; Ministry of
Trade and Industry; Ministry of Transport; Ministry of Health; and Petroleum Unit.

The EPA is required to advise “the Minister” on the formulation of policies on all aspects of
the environment, co-ordinate the activities of bodies concerned with the environment and
serve as a channel of communication between such bodies and the Minister. The Act
defines “the Minister” as “the Minister charged with responsibility for the environment”. It
also states “the Ministry shall be construed accordingly”.

Additional functions of the EPA are to:

. ensure compliance EIA procedures;

. issue environmental permits, pollution abatement notices, directives, procedures and
warnings;

. prescribe environmental standards and guidelines;

' The titles of the named Ministries are not the same as the official names of the equivalent ministries. For example, at present

there is no ‘Ministry of Environment” and no “Ministry of Agriculture and Forestry”. In addition, there is no reference to a water
authority.
U3823 August 2012
Appendix A.
. co-ordinate the activities of such bodies as it considers appropriate for the purposes of
controlling waste handling and disposal;
. collaborate and coordinate with such foreign and international bodies;
. coordinate with Government Ministries, local councils and other agencies on matters
relating to environmental protection and management;
. promote studies, research for protection of the environment;
. develop a comprehensive database on the environment; and
. promote public awareness of the environment and its importance.
2.2.3. The Environment Protection Agency Act (No. 11 of 2008)

2.2.4

The EPA Act 2008 forms the legal basis for environmental management and protection in
Sierra Leone. The Act states the term “environment” applies to the biophysical and social
components of the environment’. As outlined in the above section, the EPA Act provides for
the establishment of an EPA, which has a wide range of environmental management
functions including coordination of the activities of government agencies and other agencies
on matters relating to environmental protection and management.

The Act also requires that licences are obtained for projects with potential to have significant
impacts. No project of the type listed in the First Schedule of the Act may be undertaken
without an environmental impact assessment (EIA) licence. The Act charts the procedure to
obtain an EIA licence briefly, with emphasis on the responsibilities of the EPA and the EPA
Board, as outlined in Section 2.2.4.

Transfer of EIA licences is not automatic according to Section 35 of the Act. If there is a
change in ownership of the project, both the previous owner and the new must notify the
EPA of the change. The EPA will transfer the licence to the new owner subject to
endorsement of the licence conditions by the new owner.

The EPA is required to monitor projects for which licences have been issued, in terms of
Section 37 of the Act, in order to determine their effect on the environment and ascertain
compliance with the Act.

The Board can make regulations, in terms of Section 62 of the Act, to facilitate
implementation of the Act. These regulations can cover subjects such as financial security
to be maintained in respect of specified activities and standards, guidelines or methods for
preventing or minimising pollution.

A significant portion of the Act (Sections 40 to 52) deals with the control of ozone-depleting
substances.

EIA procedure specified in the EPA Act 2008

SRK understands the main steps in the procedure are as follows:

. An application must be made to the EPA for a licence, accompanied with a description
of the proposed project;

. The EPA will decide (within 14 days) whether an EIA is required;

. If required, the applicant should then prepare an EIA;

? The EPA Act 2008 explains that the term “environment” includes “land, air, water and all plants, animals and
human beings living therein and the inter-relationship which exists among these.”

U3823

August 2012
Appendix A.

. On receipt of the EIA report, the EPA will circulate it to professional bodies or
associations, Government Ministries and non-governmental organisations (NGOs) for
review;

. The EPA will also open the EIA report for public inspection and comment and will

2.2.5

notify the public of this in two issues of the Gazette (consecutive issues) and two
issues of a newspaper (with an interval of at least seven days between the
publications);

. The EPA will submit the comments on the EIA, together with the EIA report, to the

Board;

. If the Board approves the EIA, it will instruct the Executive Director of the EPA to issue
an EIA licence;

. The EPA will issue a licence to undertake the activity/ project. The licence will have a

period of validity and contain conditions for the protection of the environment.

The EIA licence procedure presented in the EPA Act 2008 is the same as that presented in
the now repealed Environment Protection Act 2000, except the agencies responsible for
implementation of the EIA provisions have changed.

Guidelines on EIA procedures

Guidelines on EIA procedures were published by the Ministry of Lands, Country Planning
and the Environment (MLCPE) in July 1999. The same guidelines were re-issued by the
MLCPE in July 2002. The guidelines were originally intended to facilitate implementation of
the EIA provisions in the old Environment Protection Act 2000 and are considered by the
MCLPE to be valid for the EIA provisions in the new EPA Act, 2008. The guidelines are
summarised in Table 2-3, with emphasis on the relative responsibilities of the developer and
the EPA.

The guidelines assign considerable responsibility to the EPA’ for the EIA process including
responsibility for formulation of the EIA terms of reference (TOR) and for key public
consultation activities. Usually (in most countries) responsibility for such tasks are assigned
to the developer.

References to public consultation during the EIA process are sparse in the EIA guidelines.
The various references are listed below:

. The EIA process is consultative at all stages as it requires welcomed input from all
segments of society (Section 2 of the ESIA Procedures);
. In line with the transparent and consultative principles of the EIA process, the

developer is required, after the EPA has decided the project requires an EIA, to inform
the public about and make representations to the EPA on the project. The EPA
determines the most appropriate means of public notification in each case (Section 3.1
of the ESIA Procedures).

. At the time of submission of the Draft environmental impact statement (EIS) for
review, the developer should make the Draft EIS available for public review and make
the necessary advertisements and arrangements for this (Section 3.4 of the ESIA
Procedures).

* The guideline actually refers to the DOE (and the Environment Protection Department/ Director of this department) rather than

the EPA.

U3823

August 2012
Appendix A

The EPA must prepare a Review Report that collates comments on the Draft EIS,
(Section 3.4 of the ESIA Procedures).
The EPA must keep a register of the EIS, all related comments and decisions for
public reference and scrutiny (Section 3.7 of the ESIA Procedures).
The public have a role in environmental auditing — members of the public are
encouraged to step forward to inform the EPA of environmental offences and the EPA
must investigate these and take action (Section 3.8.3 of the ESIA Procedures).

The Technical/Working Group is composed of representatives from the private sector,
non-governmental organisations (NGOs), community groups, as well as a wide range

of government entities.

The Technical/ Working group ensures different views are

heard and collaboration is encouraged (Section 2 of the ESIA Procedures).

Table 2-3: Sierra Leone EIA Procedures (MCLPE, 1999 and 2002)

a

EIA steps and | Developer and EIA team EPA

purpose Task Deliverable | Task Deliverable
Screening Complete a standardised Completed | Based on the information in the | The Executive
To determine project brief using the screening screening form, a systematic Director of the

whether the Screening Form (Annex 2, form review is undertaken by the EPA informs
project will EIA Procedures) and submit EPA to determine whether an the developer
have significant | to the EPA (note that the EIA is required. of the decision
impacts and if | MMR® must be involved). taken.
a full EIA The EPA takes a decision on Unspecified
process Is required level of public
required notification.
Tasks under Developer is required to Unspecified
the heading of | inform the public about and
“screening” in make representations to the
the EIA EPA on the project
Procedures, aa 7
but could be A preliminary study or series | Unspecified
i” of investigations may be
classified ne undertaken to identify issues
tasks. ping that need to be addressed in
° the full EIA.
EIA Scoping Ascoping meeting is convened | Approved
To determine to identify issues of importance | TOR for the
the scope of to decision makers. Members EIA
the EIA of affected community may be
invited to the meeting. The
developer and its consultant
shall be invited to meeting.
The Terms of Reference (TOR)
for the EIA are prepared by a
Working Group constituted by
the EPA — comprising
government administrators and
the developer.
EIA Conduct studies of issues in | Draft EIS® Initial check of the Draft EIS by

accordance with the
approved TOR. Produce an
draft environmental impact
statement (EIS)

the Executive Director of the
EPA to ensure it is ready for
review.

‘ The guideline actually refers to the DOE (and the Environment Protection Department/ Director of this department) rather than

the EPA

° The MMR is the “Lead Sectoral Ministry (LSM)” in terms of the EIA Procedures (MLCPE, 1999 and 2002). When the

developer initiates discussions with the MMR, the MMR must inform the developer of the prescribed EIA procedures. The MMR
is obliged to forward the developer's completed Screening Form to the EPA.
° According to the EIA Procedure (MLCPE, 1999 and 2002), the EIS is referred to a Draft EIS initially because it represents
findings and views of the developer. When the EIS has been approved, it is referred to as a Final ElS

U3823

August 2012

Appendix A

EIA steps and | Developer and EIA team EPA‘

Purpose Task Deliverable | Task Deliverable

Review of the Up to 15 Review of the Draft EIS by the Reviewers

Els copies of EPA and Working Group’. may request

the Draft Review process may not additional
EIS exceed 90 days. information

Developer makes the Draft The EPA opens the Draft EIS Review
EIS available for public for public inspection and Report
review and advertises this to comment “and gives notice in containing
the public two consecutive issues of the comments on

Gazette and two issues of a the EIS

newspaper (with an interval of

at least seven days between

the publications).

The Working Group and

members of the public

consulted should forward

written comments to the EPA.

EPA compiles a Review Report

for the Working Group/ Board°.

This report collates the

comments of all recipients of

the Draft EIS and also

comments from members of

the public.

Public hearing | The EPA and/or the The EPA will co-ordinate the Record of the
developer may decide to public hearing and the Board public hearing
convene a public hearing if will appoint a mediator.
there is sufficient opposition
to the project.

Environmental EPA issues environmental Environmental

approval approval when satisfied that approval, with

the proposed mitigating or without
measures will effectively conditions
reduce the environmental risk.

Incorporate the Final EIS (3

Environmental Approval into | copies to

the EIS the EPA)

Notify the general public of
the final decision through
public notice such as
newspapers

Keep a register of the EIS, all
related comments and
decisions for public reference
and scrutiny.

Environmental
auditing

Submit monitoring reports to
the EPA in accordance with
commitments in the
monitoring and evaluation
section of the EIS.

If the project is out of
compliance with
environmental regulations,
implement remedial
measures.

Submit environmental
management records to the
EPA.

Carry out periodic audits of
each project to ensure that all
agreements that were made
and conditions of approval are
being implemented.

’ The new EPA Act 2008 refers to professional bodies, Government Ministries and NGOs rather than a “Working Group”.

° The guidelines on EIA procedure suggest that the developer makes the EIA available for public review and the Act states that
EPA is responsible for this.
° The new Act 2008 requires that comments go to the EPA Board.

U3823

August 2012

Appendix A

2.3

Environmental management provisions in mining legislation

The Ministry of Mineral Resources (MMR) controls mining and mining-related matters by
means of the Mines and Minerals Act 2009. Provisions in this Act that are pertinent to
environmental and social management in general and to the ESIA for the Marampa Project
are identified Table 2-4. The Act repeals the Mines and Minerals Act 1994. A key feature of
the new Act is that it directly addresses environmental protection, community development
and health and safety and it makes performance in all of these areas a condition for
obtaining and keeping a mineral rights licence

Table 2-4: Provisions in the Mines and Minerals Act 2009 pertinent to environmental

and social impact assessment and management
Subjects Key provisions Relevant
sections
General
Types of The Act distinguishes the following mineral rights: Article 22
mineral rights | e a reconnaissance licence;
* an exploration licence;
¢ anartisanal mining licence;
* asmall-scale mining licence; and
¢ a large-scale mining licence.
Surrender, The Act specifies the processes and conditions under which a mineral right can be | Articles 50
suspension suspended and/or cancelled. The Minister may suspend or cancel a mineral right if | to 55
and the mineral right holder:
cancellation of | ¢ grossly violates health and safety regulations or causes environmental harm;
mineral rights employs child labour;

fails to submit required reports;

violates any provision of the Act;

fails to substantially comply with the terms of the community development
agreement.

Relationship between mineral rights and surface rights
(Part V, Articles 32 to 38)

Written The Act restricts the mineral right holder to exercise their rights on the following Article 32
consents without a consent from the responsible authority:
required from | land dedicated for public purposes (such as cemeteries, parks and roads);
authorities «land reserved for a railway, highway or waterway;
e land within 200 m metres of any township.
Written To exercise mineral rights, the holder of a mineral right must obtain written consent | Article 32

consents from | from the landowners/ occupiers for:
landowners/ « land dedicated as a place of burial or which is a place of religious or cultural

occupiers significance;
e land on or within 200 metres of any inhabited, occupied or temporarily
unoccupied dwelling;
«land within 50 metres of land which has been cleared or ploughed for
agriculture including the growing of crops;
e land within 100 metres of any cattle dip, tank, dam, or other body of water.
The Minister may judge consent is being unreasonably withheld and allow the
holder of a mineral right to exercise those rights.
Rights to The Act makes provisions for rights to graze stock and cultivate land as long as Article 33
graze stock this activity does not interfere with the use of the area for mining operations.

and cultivate No holder of a mineral right shall create unprotected pits, hazardous waste dumps__| Article 33

land

or other hazards that may endanger the stock, crops or other activity of the land
owner or occupier.

Surface lease | The Act requires mining companies to enter into surface lease arrangements with Article 34

agreements the Government or landowners. If agreement cannot be reached between the

parties, the Minister may determine the agreement upon the advice of the Minerals
Advisory Board.

Compensation | The Act provides for payment of fair and reasonable compensation for Articles 35

disturbances foreseen by operations and damage done to the surface of the land. to 37
If the holder of a mineral right fails to pay compensation when demanded, or if the
owner/occupier of the land is dissatisfied with any compensation offered, such
compensation may be determined by the Minister on the advice of the Minerals

U3823

August 2012

Appendix A
Subjects Key provisions Relevant
sections
Advisory Board.
Resettlement | The Act introduces an explicit sub-section on the right to resettlement for affected Article 38
parties by clarifying the rights and responsibilities of communities and mining
companies.
Large-scale mining licences (Part XIl, Articles 105 to 119)
An application | An application for a large-scale mining licence must include the following Article 106
for a large- environmental and social information:
scale mining * proposals for the progressive reclamation and rehabilitation of land disturbed by
must include mining;
environmental | ¢ effects of the mining operations on the environment and on the local population
and social and the proposals for mitigation, compensation and resettlement measures;
information ¢ alist of interested and affected parties including land owners and occupiers of
the area;
¢ details of consultation with interested and affected parties;
* areport on the goods and services required for the mining operations which
can be obtained within Sierra Leone;
© proposals for the employment and training of citizens of Sierra Leone;
© proposals for insurance cover including health and life insurance cover for
employees; and
* an environmental impact assessment licence for the project and an
environmental management programme (EMP).
Terms and The following will be appended to the large-scale mining licence as binding Article 110
conditions of obligations on the licence holder:
the licence ¢ the programme of mining operations approved by the Director;
* acertified copy of the agreement between the applicant and the owners of the
land over which the large-scale mining licence is granted;
© particulars of the programme for the employment and training of citizens of
Sierra Leone;
* acertified copy of the approved EMP; and
¢ particulars of the applicant's proposals with respect to the procurement of
goods and services obtainable within Sierra Leone.
Obligations The holder of the mining licence is also obliged to substantially comply with the Article 115
community development agreement.
Amendments Subject to Minister approval, the holder of a large-scale mining licence may make Article 113
to licences amendments to:
e the programme of mining operations;
e the environment management programme; and
¢__the programme of employment and training of Sierra Leone citizens.
Rights to Subject to the provisions of this Act and any other law holders of a large-scale Article 114
other mining licence shall have the exclusive right to carry on operations and establish
resources infrastructure, including mine residue disposal facilities, in the licence area and
may utilize the water and timber as necessary for mining operations.
Protection of the Environment (Part XV, Sections 131 to 137)
Environmental | All small and large-scale mining licence holders must acquire environmental impact | Article 131
impact assessment licences, in accordance with the Environmental Protection Act 2000 (it
assessment is necessary to undertake an environmental impact assessment and produce an
licence EMP to obtain this licence).
Environmental | The environmental impact assessment must be based on environmental baseline Article 133
impact work and include the following:
assessment « detailed description of the environment supported by relevant measurements;
¢ detailed description of the project including all phases of development,
operations, reclamation and closure, and including
° detailed resource requirements and emissions;
° identification of the likely major environmental impacts;
° review of residual and immitigable environmental impacts;
° broad and detailed objectives regarding each environmental impact and
means for achieving them;
° predicted effect of each environmental mitigation activity;
° budget and timetables for implementation;
° identification of likely major social impacts and mitigation measures;
° methodologies to be used for monitoring potential negative impacts and
the source of funding for monitoring;
° identification of people/ agencies responsible for implementation of
U3823 August 2012

Appendix A
Subjects Key provisions Relevant
sections
environmental management and monitoring; and
° an EMP

Public An applicant for a mining licence that is required to submit an environmental impact | Article 133
consultation assessment must consult the public to introduce the project and verify possible

impacts.

The environmental impact assessment, EMP and annual status reports are Articles

considered to public documents and will be made available for public review 133 and

134

Updating of The EMP must be updated and submitted for approval whenever there is a change | Article 133
the EMP in mining operations
Annual An annual report on progress in the implementation of the EMP is required. Article 134
progress/ The Director of Mines may suspend the licence if it is decided that the
status report programme is not succeeding.
Rehabilitation | Conditions relating to rehabilitation may be included in a mineral right granted Article 136

under the Act.
Financial All small-scale and large-scale licence holders must provide financial assurance for | Article 136
assurance the performance against any obligations originating from an environmental impact

assessment and management plan.

To strengthen the Government's ability to manage environmental issues

associated with mining, the Act empowers the Minister to make specific

rehabilitation activities a condition of a mineral right.

If the company does not comply and the Government has to undertake work to

remedy, the amount expended will be considered a debt to the Government and

recoverable in court.

Eligible forms of financial assurance include one or a combination of the following:

* surety bond;

¢ trust fund with pay-in period;

«insurance policy;

« cash deposit; and

¢ annuities.

Community development (Part XVI, Articles 138 to 141)
Obligation to The holder of a small-scale or large-scale mining licence must assist in the Article 138
promote development of mining communities affected by its operations to promote
community sustainable development, enhance the general welfare and the quality of life of the
development inhabitants, and shall recognize and respect the rights, customs, traditions and

religion of local communities.
Community Acommunity development agreement must be prepared where: Article 139
development * underground mines moving more than 100,000 tonnes/ year and open pit
agreement mines moving more than 250,000 tonnes/ year.

« mines employing/ contracting more than 100 workers on a typical day.

The primary host community is the single community of persons mutually agreed

by the holder of the small-scale or large-scale mining licence and the local council.

If there is no community of persons residing within 30 km of any boundary defining

the mining licence area, the primary host community shall be the local council.

While a community development agreement is formed between the mining

company and community, the Minister is required to approve the plan.

The minimum expenditure for the implementation of the agreement by the holder of

the mineral right of 0.1% of gross annual revenue for the implementation of the

agreement.
U3823 August 2012

Appendix A
Subjects Key provisions Relevant
sections
Contents of The community development agreement must identify the primary host community | Article 140
the agreement | and include:
¢ objectives of the agreement;
¢ obligations of the licence-holder to the community;
¢ obligations of the primary host community;
« means for review of the agreement;
«consultative and monitoring frameworks and means by which the community
can participate in planning, implementation, management and monitoring of
activities carried out under the agreement; and
« astatement defining the process through which disputes will be resolved
(including the involvement of the local authority and the Minister).
Types of Types of projects that should be considered in the agreement are: Article 140
Projects tobe | e educational scholarship, apprenticeship, technical training and employment
considered in opportunities for the community;
the agreement | e financial and other forms of contributions towards infrastructural development
and maintenance involving education, health, roads, water, power and other
community services;
« assistance towards the creation and development of small and micro sized
enterprises;
e agricultural product marketing; and
« methods and procedures of environment and socio-economic management and
local governance enhancement.
The agreements may not address: Article 140
« imposition of additional taxes/ fees/ rent for the benefit of the primary host
community;
¢ provision of vehicles to the community unless it is for a specialised purpose
(such as an ambulance or bus); or
* provision of money, goods or facilities for the sole benefit of an individual or
single family unit.
Approval of All agreements entered into by large-scale mining licence holders and communities | Article 141
the agreement | must be approved by the Minister and the Act empowers the Minister to make
determinations where parties cannot come to agreement.
Health and safety (Part XVII, Articles 142 to 147)
Duties of ¢ Provide and promote conditions for safe operation and a healthy working Article 142
mineral rights environment.
holders « Initiate measures necessary to secure, maintain and enhance health and
safety.
e Ensure the mine is operated and maintained in such a way that workers can
perform their work without endangering the health and safety of themselves or
others.
e Ensure that persons who are not employees but who may be directly affected
by activities at the mine are not exposed to any health and safety hazards.
e Ensure that all persons working at the mine have the necessary skills and
resources to undertake their work safely.
e Take all reasonable steps to continuously prevent injury or loss of life when the
mine is not being worked.
e Establish a policy for the compensation of injured workers.
Duties of ¢ Comply with all measures and procedures established by the mineral right Article 143
workers holder to ensure health and safety at the mine.
« Take reasonable care to protect their own health and safety and that of other
persons.
« Take proper care of all health and safety facilities and equipment.
« Report promptly any situation which he believes could present a risk to health
and safety.
e Any worker shall have the right to leave the mine if he believes that
circumstances pose a serious danger to their own health and safety.
Health and The Act obligates the Minister to make regulations for securing, as far as possible, | Article 147
safety the health and safety of employees involved in any operation associated with a
regulations mineral right.
U3823 August 2012

Appendix A
Subjects Key provisions Relevant
sections
Financial (Part XVIII, Articles 148 to 162)
Transparency | The Minister must: Article 159
in the « develop a framework for transparency in the reporting and disclosure of
extractive revenue due to or paid to Government;
industry: « request, from any person engaged in the extractive industry, an accurate record
disclosure of of the cost of production and volume of sale of minerals extracted;
revenues and | e request, from any person engaged in the extractive industry, an accurate
payments account of money paid by and received from such person at any period;
« ensure that all payments due to the Government from a person engaged in the
extractive industry, including taxes, royalties, dividends, bonuses, penalties,
and levies, are made; and
« disseminate information concerning the revenue of the Government from the
extractive industry at least annually.
Miscellaneous (Part XIX, Articles 163 to 175)
Preferential Companies must preferentially procure goods made in Sierra Leone and services Article 163
procurement from agencies in Sierra Leone and owned by Sierra Leoneans or companies
of Sierra registered in Sierra Leone or Public Corporations.
Leonean
goods and
services
Preferential Companies must give employment preference to Sierra Leonean citizens; holders Article 164
employment of small and large scale mining licences must undertake a scheme of training to
of Sierra ensure the advancement of Sierra Leoneans in skilled, technical, supervisory,
Leoneans administrative and managerial positions.
Reporting on Small- and large-scale mining licence holders are also required to submit annual Article 164
employment reports on employment and training, failure to do so shall be considered material
and training breach of licence.

2.4
2.4.1

Core Mineral Policy of the Government of Sierra Leone 2008

The Core Mineral Policy (CMP) of the Government of Sierra Leone has been designed to
create an investor-friendly business environment in order to attract much needed foreign and
local investments into the minerals sector. It is designed to enhance the social and
economic benefits for the country and the communities affected by mining activities. The
sector is expected to make important contributions towards industrial, social, economic and
infrastructure development. It is also expected to provide new employment opportunities,
generate foreign exchange earnings and contribute significantly to government revenue.
The CMP aims to ensure tht the development of the minerals sector is achieved in ways that
will protect the environment and that are socially responsible and economically viable.

National Reconstruction and Development Act, 1999 (No. 5 of 1999)

This Act establishes a Commission to secure and monitor the legitimate exploitation of Sierra
Leone's' gold and diamonds, and other resources that are determined to be of strategic
importance for national security and welfare as well as to cater for post-war rehabilitation and
reconstruction. It states the commission will supervise and develop the exploration and
exploitation of precious metals and diamonds and other natural resources of Sierra Leone.

Legislation pertaining to disturbance of forests

Forestry Act, 1988

This Act focuses on forests, but includes provisions for the declaration of protected areas for
soil, water, flora or fauna conservation and protected trees anywhere in Sierra Leone. Most
of provisions of the Act apply only to classified forests, which may be either national or
community forest. A classified forest may have protection or production as its primary

U3823

August 2012

Appendix A

purpose, but in both cases it is to be managed for the maximum combination of benefits
compatible with the primary purpose. The clauses of relevance to the environmental and
social assessment and management are listed below.

. There is a general prohibition against logging and other activities in classified forests,
except as authorized under the Act.
. The Chief Conservator of Forest, with the directives of the minister, is responsible for

the management of the forest resources of the country. The Chief Conservator is
required to compile a national inventory of forest resources and a national forest
management plan.

. A national forest is required to be on state-owned or -leased land. Community forests
on chiefdom lands are created by agreement between chiefdom authorities and the
Chief Conservator (Part V, Section 18). The agreement must delineate the area and
describe the the forest resources and potential of the area.

. Management of community forests may be provided by the Forestry Division, by the
chiefdom or local authority, or by non-governmental organizations. Utilization may be
permitted to community members or others, and may be subject to fees and other

conditions

. Detailed inventories of classified forests may be required by regulation.

. Detailed management plans are encouraged for all classified forests, although they
are only required in the case of a concession for a national forest.

. Utilization of national forests may be authorized by licence or concession, which is

subject to the payment of prescribed fees and to management, reforestation and
working plans prepared or approved by the Chief Conservator.

. No classified forest may be cut, burned, uprooted, damaged or destroyed, except with
a written permission from the Chief Conservator of the forest (Part VI, Section 21
Subsection 2). Failure to observe this is an offence punishable with a fine.

. Any one permitted to fell timber is liable to paying a reforestation fee (Section 17),
which is to be paid to the Chief Conservator and will be paid into a reforestation fund
established under the Act. Mining companies can have this fee refunded where it
undertakes reforestation in the rehabilitation of disturbed land.

2.4.2 The Forestry Regulations, 1989

No classified/ protected forest can be used or disturbed without written permission from the
Chief Conservator of the forest. A licence may be issued by an inspector of the Forestry
Division authorising the holder of the mining lease, to clear land in a classified forest for the
purpose of mining (Section 15, Subsection 1).

A holder of a licence for deforestation of, or vegetation removal from the environment, must
observe conditions in Section 15, Subsection 3, which include the following conditions:

. removal of vegetation, can be done for mining operations only within an area licenced
for this purpose;

. specified land area, shall be cleared within a stated time, but trees requested not to be
felled, removed or damaged, are to be left standing;

. trees to be felled shall be identified, except where total felling is authorised;

. a forest severance fee and a minor forest produce fee, shall be paid in respect of all
forest produce that is merchantable, which may be removed by clearance of
vegetation;

U3823 August 2012
Appendix A
. at the completion of mining, the area shall be replanted with approved crops or trees
by the mining company, or provision made for this to be done by payment of the
estimated reforestation cost; and
. required method of cultivation and silviculture, specified by the Chief Conservator,

must be employed.

No land between the high and low water marks, nor those above the high water mark on
both sides of the bank of any waterway, covering a distance of one hundred feet
(approximately 33 m), shall be cleared of any vegetation except permitted by a clearance
licence (Part XI, Section 38).

Sacred bushes are protected by the stipulated regulations of Section 40, whereby clearance
of vegetation from land designated as sacred bush, is prohibited except by clearance
authority from the Chief Conservator.

2.5 Water law
2.5.1 Current legislation

With the exception of legislation pertaining to water supply and sanitation, there is no water

management legislation in Sierra Leone. Existing legislation pertaining to water supply and

sanitation includes:

. The Guma Valley Water Act (1961), which deals with water supply services to the city
of Freetown.

. The Water (Control and Supply) Act (1963), which deals with water supply services in
urban centres except for Freetown as well as rural areas in the country. The
responsible authority is the Water Supply Division (WSD) of the Ministry of Energy and
Power.

. The Sierra Leone Water Company Act (2001) which establishes the Sierra Leone
Water Company (SALWACO) to provide water supply services in the district towns of
Bo, Kenema, Koidu, Makeni, Kabala and the International Airport at Lungi (thus some
of the responsibilities of WSD are transferred to SALWACO).

It has reportedly been recognised that the existing legislation is inadequate and high priority

has been given to the development of a National Water and Sanitation Policy.

2.5.2 National Water and Sanitation Policy

The latest version of the policy was published by the Ministry of Energy and Power in August

2008. The policy covers the following subjects:

. water resources management

. urban water supply and sewerage

. rural water supply

. hygiene and sanitation; and

. legal, regulatory and institutional framework.

Water resources management

Specific policy objectives relevant to water resources management include:

. to vest in the State all water in the country and provide every citizen equal right to
access and use the nation’s natural water resources;

U3823 ‘August 2012
Appendix A

to ensure effectiveness and efficiency of water resources utilization;

to promote management of water conservation and quality standards of water
resources;

to develop a water management system that protects the environment, ecological
system and biodiversity;

to develop appropriate and sustainable procedures for water resources assessment;
to develop sustainable integrated plans for water resources development;

to develop a database and information for development of water projects;

to carry out research and technological development;

to undertake training and human resources development;

to develop disaster prevention and management plans;

to promote regional and international cooperation on utilization of trans-boundary
water resources;

to increase utilisation of groundwater resources; and

to develop sustainable financing of water resources management activities.

The NWSP states future water management approaches will focus on how water is best
used beneficially and efficiently. Accordingly, water should be prioritised as follows:

Adequate quantity and acceptable quality water for basic human needs will receive
first priority.

Water for the environment to protect the ecosystems that underpin the country’s water
resources, now and in the future will attain second priority and will be reserved.

Other uses such as agriculture, industrial production, hydropower production, mining,
livestock keeping, fish production and processing, fish farming etc will be subject to
social and economic criteria which will be reviewed from time to time.

Utilisation of trans-boundary water resources will be based on the principle of equity,
right and rationality in accordance with agreements among the riparian states, and by
respecting the principles of international obligations on trans-boundary water
resources.

The Ministry of Lands, in collaboration with the National Water Resources Board (NWRB),
will carry out resource mapping to support better allocation and use, and the need to protect
sources and resources. And the following issues are addressed:

Water use permits will only be issued for a determined beneficial water use.
Procedures, criteria and guidelines for issuing the permits will be prepared and made
operational by the NWRB.

Trading of water rights, application of economic incentives and pricing for water use
shall be gradually built into the management system as a means for managing
demand requirements.

The “polluter pays” principle shall apply in conjunction with other legal and
administrative actions. Environmental standards for in-stream flows, industrial
effluents and other waste discharges for meeting environmental objectives will be
developed and enforced.

Future regulatory bodies/ institutions

With respect to the legal, regulatory and institutional framework, key objectives are listed
below.

U3823

August 2012
Appendix A
. Enact new unified water legislation (Water Law) which creates a level playing field for
all those involved in the sector, public and private, present and future.
. Create a transparent and independent regulatory regime including the establishment

of an independent regulatory authority with appropriately qualified personnel for
regulating the water supply and waste disposal activities.

. Ensure the roles and responsibilities of stakeholders involved in the water and
sanitation sector are clearly defined and allow for coordination and collaboration
between stakeholders for the benefit of the national economy and the population of
Sierra Leone.

A NWRB will be established and become the overall responsible institution for the water
resources management continuum from upstream freshwater sources to freshwater-
seawater interface. It will be responsible for implementing the water resources management
strategies. Core functions will include: water resources exploration, water resources
assessment both in quantity and quality, monitoring and evaluation, water allocation,
pollution control, and other cross-sector activities such as catchments management,
planning and development.

The Ministry of Marine Resources, in collaboration with the NWRB, will continue to be
responsible for planning, developing, managing and conservation of all living and non-living
aquatic resources including fisheries and fish culture and regulates activities for both in-land
water and marine fishing.

Local Councils will be responsible for implementing water resources plans, protection and
conservation of natural resources at district level, establishment of bye-laws on the
management of water resources, and conflict resolution in accordance with established laws
and regulations. District Water and Sanitation (WATSAN) Committees will be statutorily
established, comprising water and sanitation sector stakeholders to carry out the above-
mentioned tasks

Participation of communities in decision-making, planning, management and implementation
of water resources management and development will be enhanced through statutory
establishing village/community water and sanitation committees.

2.5.3. Water permits needing to be obtained
Currently, there are no water permits to be obtained for the Project because there is no
legislation controlling:
. abstraction of water from water resources;
. water use for industrial purposes;
. effluent discharges or other discharges to watercourses;
. impounding of water; and
. diversion of watercourses.
2.6 Legislation pertaining to land tenure
Rural land in Sierra Leone is held by landowning families (extended families or lineages) with
chieftaincy structure playing a significant administrative and custodian role. Extended
families are attached to particular areas within chiefdom. While there are section chiefs at
different administrative levels, the paramount chief is particularly important in land matters.
At present, the sale of land is virtually impossible and leasing of land is tricky. Property
U3823 ‘August 2012
Appendix A

boundaries have not been surveyed, written deeds do not exist and both chiefs and
recognised representatives of land owning families have to be involved decisions on leasing
of land. Furthermore, both national legislation and customary law apply, and the relevant
national legislation is under revision and the relevant customary law is unwritten. A detailed
review of this predicament is presented in a paper by the Food and Agriculture Organization
(FAO) of the United Nations (2006).

According to the FAO (2006), the formal legal environment regarding land in Sierra Leone is
currently undergoing significant change and the primary pieces of legislation regarding land
are:

e The Land Policy. The new National Lands Policy (2005) articulates sufficiently the urgent
need for a more coherent approach to land administration since the war. Statement of
the policy appears to support the inalienability of land with regard to the landowning
families and the role of descendants in claiming rights to land. In addition policy does
acknowledge that land is sold in urban areas in the provinces.

e The Land Commission Act. The overall purpose of this Act is to establish a Lands
Commission with offices at the federal, provincial and district levels in order to grant
rights to lands, impose restrictions, implement policies on land and rural development,
advise government local councils and traditional authorities on the policy framework for
the development of particular areas, recognize and establish the content of land tenure
rights as well as transform ownership rights of such lands; advice and assist in the
execution of a registration programme and perform other functions as necessary.

e The Commercial Lands Act. The law project to formulate legislation on the commercial
use of land was the first major activity of the Law Reform Commission. The purpose of
the project was to find approaches to modernizing the laws dealing with commercial use
of land, particularly in the provinces where customary law predominates, with the
purpose to attract foreign and local investment to set up large scale commercial activities
involving land.

Neither the Land Commission Act nor the Commercial Lands Act have been promulgated
yet. The recent Devolution of Estates Act, 2007 (No. 21 of 2007) deals with land ownership
and inheritance. This Act makes provision with respect to intestate succession and
succession by will of estates including land and land-related rights. The Act sets out rules
relative to inheritance and related distribution of estates in the case a person dies without
having made a will. The Act also defines offences against persons entitled to inheritance or
related to the deceased person.

2.7 The Factories Act — 1974

This Act deals with the safety, security and welfare of factory employees. It requires every
factory to be kept in a clean state and free from effluent arising from any drain, sanitary
convenience or nuisance. This part of the Act also states that for overall safety of all
employees, the factory must not be overcrowded, must be effectively ventilated, and
provided with suitable lighting systems. Every care must be taken by the factory holder, to
secure the health, safety and welfare of all employees. The Act also covers reporting of all
injuries, accidents, diseases and death and the powers of inspectors.

U3823 August 2012
Appendix A

3

3.1

INTERNATIONAL LAW, STANDARDS AND CODES OF
CONDUCT

An overview of the main international initiatives having influenced approaches to ESIA in the
last two decades are outlined in Figure 3-1. They include the 1992 Rio Declaration; 2000
United Nations Millennium Declaration; the 2000 United Nations Global Compact; and the
2002 Millennium Development Goals. For the mining industry, further impetus has been
added by the findings of research projects from 2000 to 2005 — including the Global Mining
Initiative; the Mining, Minerals and Sustainable Development Project, and the World Bank
Extractive Industries Review. The International Finance Corporation’s (IFC) Performance
Standards, which were published in April 2006, reflect these developments. The
International Council on Mining and Metals’ (ICMM) Sustainable Development Framework
also reflects and reinforces these developments.

International law, standards and codes of conduct concerning environmental management
and sustainable development that are of relevance to the Marampa Project are discussed in
this section under the following headings:

. international law (Section 3.2);

. conditioning of project finance — Equator Principles and IFC Performance Standards
(Section 3.3); and

. self-regulation in the mining sector (Section 3.4).

International law

International law pertinent to the environment and sustainable development comprises:

. customary international law, which is applicable to all states and it results from general
and consistent practice followed by states out of a sense of legal obligation, so much
so that it becomes custom;

. treaties (the term “treaty” encompasses “agreements, covenants, conventions, pacts,
protocols, and statutes”), which are generally intended to be implemented through
enactment and enforcement of laws at national levels; and

. judicial decisions of international courts and tribunals.

International practices pertaining to environmental management and _ sustainable
development are strongly influenced by declarations and treaties as outlined below.
Declarations are generally not immediately legally binding but can acquire the force of
international customary law if they continue to express an international consensus which
states adhere to over time.

U3823

August 2012
20

Appendix A
Figure 3-1: International initiatives influencing the scope of and approaches to ESIA
1987 @ \y 1998 ai 2001 ICM
[ ¢ fi) y rset Coat
J ‘Sanining More
“Our Common Several ‘—® The Interna- 2002 —@ Several —@ The IFC
Future” International tional Council on private banks Performance
introduced the Labour Mining and published the Standards were
notion of Organization 2000 vy yy Metals was Equator published
sustainable Conventions were 4 Ny formed The Global Principles
development recognised as KK W Reporting 2007
standards of SS 0 \) Initiative was ICMM ee
1992 fundamental The United \ Ny officially launched reeraona Coanct
importance from Nations Millenium SSE oo es
a human-rights Declaration was Se 2003-2008 The Equator ‘~The Declara-
perspective produced 2001-2002 The ICMM Principles were ‘or on the Rights
The United whey The Millennium vi) established a revised, of Indigenous
Nations Ses: Development . Sustainable increasing their Peoples was
Conference on z ‘é Goals were Global Mining Development y9qq scope and adopted
Environment and NM published Initiative and the Framework strengthening bby the United
Development ant Mining, Minerals for mining their processes Nations General
produced the Rio The United & Sustainable companies Assembly
Declaration, Nations Global Development The World
several important Compact was projects : ne fa ’ @ FC
treaties and officially launched eae tre industyreview” The IFC
Agenda 21 —— Breaking New was completed Performance
1992-1998 PRIN Es Ground report & Standards are
ESIA became global mining matched with
established as a The Voluntary conference, called earresponding
key tool for Principles on Resourcing the uidance Notes.
ture New versions of

environmental
decision making
throughout the
world

Security and
Human Rights
were launched

EITI

The Extractive
Industry
Transparency
Initiative was
launched

the World Bank
Group
Environmental,
Health, and
Safety Guidelines
(known as the
‘EHS Guidelines’)
were published

U3823

‘August 2012
21
Appendix A

3.1.1. Declarations and customary law

Declarations influencing international practice in the fields of environmental management
and sustainable development are listed below in order of their relative importance to these

fields:

. The 1992 Declaration on Environment and Development (referred to as the “Rio
Declaration);

. The 1972 Declaration on the Human Environment (referred to as the “Stockholm
Declaration”);

. The 1948 Universal Declaration of Human Rights;

. The 2000 United Nations Millennium Declaration;

. The 2007 Declaration on the Rights of Indigenous Peoples; and
. The 1998 Declaration on Fundamental Principles and Rights at Work.

The Rio Declaration is of major importance because it reinforced the notion of sustainable
development. Many of the principles in the Rio Declaration are acquiring the force of
international customary law according to UNEP (2005).

In the last decade, the set of concerns addressed under the heading “sustainable
development” has been extended to include:

. human rights — up-holding and supporting universal human rights;

. labour standards — up-holding labour standards, particularly those that pertain to
human rights.

. working against corruption of all forms, including extortion and bribery.

Key initiatives influencing this are the 2000 United Nations Millennium Declaration and 2002
Millennium Development Goals. The Millennium Declaration Goals recognise explicitly the
interdependence between sustainable development, growth and poverty reduction. They
comprise eight international development goals that 189 United Nations member states have
agreed to achieve by the year 2015. They were developed out of the United Nations
Millennium Declaration and synthesise, in a single package, many of the most important
commitments made separately at the international conferences and summits of the 1990s.
They also acknowledge that development rests on the foundations of democratic
governance, the rule of law, respect for human rights and peace and security.

All principles contained in the Universal Declaration of Human Rights are considered to be
international customary law and do not require signature or ratification by the state to be
recognised as a legal standard (UNEP, 2005).

The Declaration on the Rights of Indigenous Peoples, which was adopted by the United
Nations General Assembly in September 2007 (United Nations website, March 2009), has
high profile in the realm of sustainable development. The Declaration sets out the rights of
indigenous peoples, prohibits discrimination against indigenous peoples and promotes their
full and effective participation in all matters that concern them.

The 1998 Declaration on Fundamental Principles and Rights at Work requires both states
and businesses to observe International Labour Organisation (ILO) Conventions that are of

fundamental importance from a human rights perspective. These conventions pertain to:

. Freedom of association, collective bargaining, and industrial relations;

U3823 August 2012
22

Appendix A
. Forced labour;
. Elimination of child labour and protection of children and young persons; and
. Equality of opportunity and treatment/ elimination of discrimination in respect of
employment and occupation.
3.1.2 Multilateral treaties

Multilateral treaties pertinent to the environment and sustainable development include
numerous environmental treaties, some human rights treaties and some workplace treaties.
The treaties are officially recorded as follows:

. Environment and human rights treaties are recorded in the United Nations Treaty
Series (March 2009) under the headings “Environment (Chapter 27)” and “Human
Rights (Chapter 4)”.

. Workplace treaties are better known as ILO conventions because they are

promulgated by ILO, an agency of the United Nations. They are recorded on the ILO’s
ILOLEX website (ILOLEX, March 2009).

Environmental treaties

Most international environmental treaties that are considered to be important by the United
Nations Environmental Programme (UNEP, 2005) are in force in Sierra Leone. These
treaties are listed in Table 3-1. The Government of Sierra Leone has secured funding from
the Global Environment Facility (GEF) to facilitate the fulfilment of the treaty mandates and
to develop strategic action plans that link country action to the broader global environmental
management and sustainable development. The United Nations Development Programme
is providing provides supervisory and management support with this (Sierra Leone
Information System, 2009).

Table 3-1: International environmental treaties endorsed by Sierra Leone

Topic Convention In force in
7 Sierra
Title Date Leone
Climate United Nations Framework Convention on Climate 1992 1995
change and Change
the ozone Kyoto Protocol to the United Nations Framework 1997 2007
layer "
Convention on Climate Change
Convention for the Protection of the Ozone Layer 1985 2001
Montreal Protocol on Substances that Deplete the Ozone | 1987 2001
Layer
Amendment to the Montreal Protocol on Substances that | 1990 2001
Deplete the Ozone Layer
Amendment to the Montreal Protocol on Substances that | 1992 2001
Deplete the Ozone Layer
Amendment to the Montreal Protocol on Substances that | 1997 2001
Deplete the Ozone Layer
Amendment to the Montreal Protocol on Substances that | 1999 2002
Deplete the Ozone Layer
Hazardous Basel Convention on the Control of Transboundary 1989
chemicals, Movements of Hazardous Wastes and their Disposal
waste and Bamako Convention on the Ban of the Import into Africa 1991 Signed in
pollution and the Control of Transboundary Movement and 2003, not in
Management of Hazardous Wastes within Africa force

Stockholm Convention on Persistent Organic Pollutants 2001 2004

U3823

August 2012
23

Appendix A
Topic Convention In force in
7 Sierra
Title Date Leone
Rotterdam Convention on the Prior Informed Consent 1998
Procedure for Certain Hazardous Chemicals and
Pesticides in International Trade
Desertification | International Convention to Combat Desertification in 1994 1997
those Countries Experiencing Serious Drought and/or
Desertification, particularly in Africa
Biodiversity African Convention on the Conservation of Nature and 2003 Signed in
and the Natural Resources (Revised Version) 2003, not in
protection of force
plants and African Convention on the Conservation of Nature and 1968 Signed in
animals Natural Resources 1968, not in
force
Convention on Biological Diversity 1992 1995
Cartagena Protocol on Biosafety to the Convention on 2000
Biological Diversity
Convention on the Conservation of Migratory Species of 1979
Wild Animals
Memorandum of Understanding concerning Conservation | 1999 2002
Measures for Marine Turtles of the Atlantic Coast of Africa
Memorandum of Understanding concerning Conservation | 2005 Signed in
Measures for the West African Populations of the African 20085, not in
Elephant force
Convention on International Trade in Endangered Species | 1973 1995
of Wild Fauna and Flora
Amendment to the Convention on International Trade in 1979 1995
Endangered Species of Wild Fauna and Flora (Art.Xl)
Convention on Wetlands of International Importance 1971 2000
especially as Waterfowl Habitat
Protocol to amend the Convention on Wetlands of 1982 2000
International Importance especially as Waterfowl Habitat
Amendments to Articles 6 and 7 of the Convention on 1987 2000
Wetlands of International Importance especially as
Waterfowl Habitat
Cultural Convention concerning the Protection of the World 1972 1994
heritage Cultural and Natural Heritage

Human rights treaties

Of the 25 United Nations treaties on human rights that are listed in the United Nations Treaty

Series (March 2009), 14 have been signed by Sierra Leone (Table 3-3).

Table 3-2: United Nations treaties on human rights and endorsement of these
by Sierra Leone

United Nations Treaties Date In Endorsement by

(List from from the United Nations Treaty Series force Sierra Leone

(http://untreaty.un.orq/ ) Ratification,
Accession (a),
Signature (s)

1. Convention on the Prevention and Punishment of the 1948 1951

Crime of Genocide

2. International Convention on the Elimination of All Forms of | 1966 1969 1967

Racial Discrimination

2.a. Amendment to article 8 of the International Convention 1992 Not yet

on the Elimination of All Forms of Racial Discrimination

3. International Covenant on Economic, Social and Cultural 1966 1976 1996(a)

Rights

U3823

August 2012

24

Appendix A
United Nations Treaties Date In Endorsement by
(List from from the United Nations Treaty Series force Sierra Leone
(http://untreaty.un.org/ ) Ratification,

Accession (a),
Signature (s)

4. International Covenant on Civil and Political Rights 1966 1976 1996(a)

5. Optional Protocol to the International Covenant on Civil 1966 1976 1996(a)

and Political Right

6. Convention on the non-applicability of statutory limitations | 1968 1970

to war crimes and crimes against humanity

7. International Convention on the Suppression and 1973 1976

Punishment of the Crime of Apartheid

8. Convention on the Elimination of All Forms of 1979 1981 1998

Discrimination against Women

8.a. Amendment to article 20, paragraph 1 of the Convention | 1995 Not yet

on the Elimination of All Forms of Discrimination against

Women

8.b. Optional Protocol to the Convention on the Elimination of | 1999 Not yet | 2000 (s)

All Forms of Discrimination against Women

9. Convention against Torture and Other Cruel, Inhuman or 1984 1987 2001

Degrading Treatment or Punishment

9.a. Amendments to articles 17 (7) and 18 (5) of the 1992 1987

Convention against Torture and Other Cruel, Inhuman or

Degrading Treatment or Punishment

9.b. Optional Protocol to the Convention against Torture and | 2002 Not yet | 2003 (s)

Other Cruel, Inhuman or Degrading Treatment or

Punishment

10. International Convention against Apartheid in Sports 1985 1988 1986 (s)

11. Convention on the Rights of the Child 1989 1990 1990

11.a. Amendment to article 43 (2) of the Convention on the 1995 2002 2001 (a)

Rights of the Child

11.b. Optional Protocol to the Convention on the Rights of 2000 2002 2002

the Child on the involvement of children in armed conflict

11.c. Optional Protocol to the Convention on the Rights of 2000 2002 2001

the Child on the sale of children, child prostitution and child

pornography

12. Second Optional Protocol to the International Covenant 1989 1991 2001

on Civil and Political Rights, aiming at the abolition of the

death penalty

13. International Convention on the Protection of the Rights 1990

of All Migrant Workers and Members of their Families

14. Agreement establishing the Fund for the Development of | 1992 1993

the Indigenous Peoples of Latin America and the Caribbean

15. Convention on the Rights of Persons with Disabilities 2006 Not yet | 2007 (s)

15.a. Optional Protocol to the Convention on the Rights of 2006 Not yet | 2007 (s)

Persons with Disabilities

16. International Convention for the Protection of All Persons | 2006 Not yet | 2007 (s)

from Enforced Disappearance
Workplace treaties/ ILO Conventions
ILO Conventions are treaties and they are subject to ratification by member states.
According to the ILO ILOLEX website (ILOLEX, March 2009), Sierra Leone has ratified 17
ILO conventions (ILO, August 2008).
The ILO Conventions of relevance to the ESIA for the Marampa Project are listed in Table
3-1. Sierra Leone ratified many of the ILO Conventions that are considered to be important

U3823 August 2012

25
Appendix A

in terms of the 1998 Declaration on Fundamental Principles and Rights at Work
(Section 3.2.1) in the 1960s. It has not yet ratified those pertaining to forced labour.

Table 3-3: ILO Conventions of relevance to the ESIA for the Marampa Project

ILO Conventions Importance Ratified
by Sierra
Leone
Grouping Conventions Human Mining”
rights"°
Freedom of Freedom of Association and Protection of x x 1961
association, the Right to Organise Convention, 1948
collective (No. 87)
bargaining: and Right to Organise and Collective Bargaining | X x 1961
inousirial Convention, 1949 (No. 98)
relations
Forced labour Forced Labour Convention, 1930 (No. 29) x xX 1961
Abolition of Forced Labour Convention, 1961
4957 (No. 105)
Elimination of Minimum Age Convention, 1973 (No. 138) x xX
child labour and) Worst Forms of Child Labour Convention, x x
protection of 1999 (No. 182)
children
Equality of Equal Remuneration Convention, 1951 (No | X xX 1968
opportunity and | 100)
treatment Discrimination (Employment and x x 1966
Occupation) Convention, 1958 (No 111)
Occupational Occupational Safety and Health xX
safety and Convention, 1981 (No. 155)
health Protection Working Environment (Air
against Pollution, Noise and
specific Vibration) Convention, 1977
risks (No. 148)
Chemicals Convention, 1990
(No. 170)
Prevention of Major Industrial
Accidents Convention, 1993
(No. 174)
Protection | Safety and Health in
in specific Construction Convention,
branches | 1988 (No. 167)
of activity Safety and Health in Mines xX
Convention, 1995 (No. 176)
Indigenous and Indigenous and Tribal x
tribal peoples Peoples Convention, 1989
(No. 169)

The ILO Indigenous and Tribal Peoples Convention, 1989 (No 169), is considered important
from the environmental and social perspectives (UNEP, 2005). It requires the adoption of
special measures to protect and preserve the environment of indigenous and tribal people. It
contains numerous references to lands, resources and the environment of indigenous
people.

*° ILO Conventions recognised as being of fundamental importance from a human rights perspective in terms of the 1998
Declaration on Fundamental Principles and Rights at Work (Section 3.2.1).
” Conventions considered to be important by the International Council on Mining and Metals (ICMM, March 2009).

U3823 August 2012
Appendix A

26

3.1.3

Regional treaties influencing international practice

Some conventions of the United Nations Economic Commission for Europe (UNECE) are
considered to have global significance, even though their field of application is regional.

These are listed in Table 3-5.

Table 3-4: UNECE conventions that are considered to have global importance

UNECE Conventions

Convention on Long-range Transboundary Air
Pollution (CLTRAP, 1989)

Global importance

Addresses long-range transboundary air
pollution.

Convention on Environmental Impact Assessment in
a Trans-boundary Context (Espoo, 1991)

Set an international precedent on
transboundary EIA and public involvement.

Convention on the Protection and Use of
Transboundary Watercourses and International
Lakes (Water Convention, 1992)

Laid down the principles of transboundary
cooperation within river basins for the first
time under international law.

Convention on Access to Information, Public
Participation in Decision Making and Access to
Justice in International Environmental Matters

Considered to be of global importance as an
elaboration of Principle 10 of the Rio
Declaration.

(Aarhus, 1998)

3.2 Conditioning of project finance: Equator Principles and the IFC

Performance Standards and World Bank EHS Guidelines

Development financiers play a major role in the development and enforcement of
international sustainable development standards through the conditioning their loans. This
conditionality comes in two forms: (1) the use of ESIA to screen projects in advance of loan
approval and (2) actual loan conditions imposed on projects.

3.2.1. Introduction to the Equator Principles

The Equator Principles require that financial institutions to condition their loans. They were
published in June 2003, by several private banks and the International Finance Corporation
(IFC), and were updated in July 2006. By February 2009, 65 financial institutions had
adopted the Equator Principles (Equator Principles website, March 2009).

The founding banks chose to model the Equator Principles on the environmental and social
standards of the World Bank Group. When the Equator Principles were first published, the
IFC invested in rigorous updating of the standards. The products of this exercise are the IFC
Performance Standards on Social and Environmental Sustainability (IFC Performance
Standards), which were published in April 2006 and are recognised as being the best and
most comprehensive standards available to international finance institutions working with the
private sector. The revised Equator Principles were published largely in response to the
publication of the IFC Performance Standards.

The 2006 Equator Principles require observance of the new International Finance
Corporation (IFC) Performance Standards and the World Bank Group Environmental, Health
and Safety (EHS) Guidelines (Equator Principles, March 2009).

A summary of the Equator Principles is presented in Table 3-6.

Table 3-5: Overview of the Equator Principles

Title Outline

Principle 1:
Review and

Determine the screening category the project belongs to.
Most mines fall in Category A (Projects with potential significant adverse social or

U3823 August 2012
27

Appendix A
Title Outline
Categorisation | environmental impacts that are diverse, irreversible or unprecedented)
Principle 2: An ESIA must be completed for each project assessed as being either Category A
Social and or Category B.
Environmental
Assessment
Principle 3: The ESIA must establish the project's overall compliance with, or justified deviation
Applicable from, applicable IFC Performance Standards and World Bank Group
Social and Environmental, Health and Safety (EHS) Guidelines. The ESIA must address
Environmental | compliance with relevant host country laws, regulations and permits that pertain to
Standards social and environmental matters.
Principle 4: An Action Plan that addresses the relevant findings, and draws on the conclusions
Action Plan of the ESIA must be prepared. This must describe and prioritise the actions needed
and to implement mitigation measures, corrective actions and monitoring measures
Management necessary to manage the impacts and risks identified in the ESIA. Establish an
System Environmental and Social Management System (ESMS) that addresses the
management of identified impacts.
Principle 5: There must be consultation with project affected communities in a structured and
Consultation culturally appropriate manner. The process, results of the consultation and any
and actions agreed resulting from the consultation must be documented.
Disclosure
Principle 6: Establish a grievance mechanism to ensure that consultation, disclosure and
Grievance community engagement continues throughout construction and operation of the
Mechanism project. Inform the affected communities about the mechanism.
Principle 7: For all Category A projects and, as appropriate, for Category B projects, an
Independent independent social or environmental expert should review the assessment, action
Review plan and consultation process documentation to assess Equator Principles
compliance.
Principle 8: The borrower will covenant in financing
Covenants documentation:
a) to comply with all relevant host country social and environmental laws and
permits;
b) to comply with the action plan;
C) to provide periodic reports (not less than annually) by in-house staff or third party
experts that document compliance;
d) to decommission the facilities, where applicable and appropriate, in accordance
with an agreed decommissioning plan.
If the borrower fails to comply, development financiers reserve the right to exercise
remedies, as they consider appropriate.
Principle 9: Monitoring information to be shared with development financiers must be verified
Independent by an independent expert or qualified and experienced external experts retained by
Monitoring the borrower.
and Reporting
Principle 10: Each EPFI adopting the Equator Principles commits to report publicly at least
Equator annually about its Equator Principles implementation processes and experience,
Principle taking into account
Financial appropriate confidentiality considerations.
Institutions
(EPFl)
Reporting
3.2.2 Introduction to the IFC Performance Standards

The IFC Performance Standards are matched with corresponding Guidance Notes that
provide guidance on the requirements contained in the standards and on good sustainability
practices to help clients improve project performance. These Guidance Notes are updated
on a regular basis. The most recent versions were published in July 2007 with a new set
expected early in 2011.

U3823

August 2012

Appendix A

28

The IFC Performance Standards (April 2006) are entitled:

: Social and Environmental Assessment and Management System;

: Labour and Working Conditions;

: Pollution Prevention and Abatement;

: Community Health, Safety and Security;

: Land Acquisition and Involuntary Resettlement;

: Biodiversity Conservation and Sustainable Natural Resource Management;
: Indigenous Peoples; and

: Cultural Heritage.

.
ONYNOONRWN A

IFC Performance Standard 1 establishes the importance of:

. integrated assessment to identify the social and environmental impacts, risks, and
opportunities of projects;

. effective community engagement through disclosure of project-related information and
consultation with local communities on matters that directly affect them ; and

. the client’s management of social and environmental performance throughout the life

of the project.

IFC Performance Standards 2 through 8 establish requirements to avoid, reduce, mitigate or
compensate for impacts on people and the environment, and to improve conditions where
appropriate. Where social or environmental impacts are anticipated, the client is required to
manage them through its Social and Environmental Management System consistent with
Performance Standard 1 (IFC website, March 2009). Figure 3-2. illustrates an ESIA
procedure in terms of IFC Performance Standard 1. More background on this procedure is
provided in Table 3-7.

The IFC recommends that assessment should begin as early as possible, as collection of
baseline data required for definition of impacts may require months or even years and
potential impacts can be identified and avoided or mitigated in the earliest stages of
planning.

U3823

August 2012
Appendix A

29

1. Screening
No significant
impacts

Impacts likely

2. Scoping

3. Baseline Studies

4. Impact
Prediction and
Evaluation

5. Mitigation

Decision to
proceed or not

7. Environmental
and Social
Management Plan

8. ESIA Report

No specific
assessment
required

Public
Consultation

Consultation

6. Consideration
of Alternatives

Disclosure of the ESIA

Public
Consultation

Figure 3-2: ESIA™ procedure in terms of the IFC Performance Standard 1

” The IFC Performance Standards use the term “social and environmental assessment (SEA)" instead of ESIA -ESIA has been

used here for the purposes of consistency with the rest of the document.

U3823

August 2012

Appendix A

30

Table 3-6: ESIA* procedure in terms of the IFC Performance Standard 1‘4

Steps Description of activities
. Screening is a quick, high-level analysis to determine whether a full ESIA is
Screening necessary.
Scoping produces a plan for the assessment. It determines
* which impacts are likely to be significant and should become the main focus
of the assessments;
* data availability and gaps;
Scoping * the appropriate spatial and temporal scopes for the assessment; and

suitable survey and research methodologies.

Stakeholders — including government officials and local communities — are
consulted to help identify key impacts and input to the assessment plan.

Baseline studies

Baseline studies provide a reference point against which any future changes
associated with a project can be assessed and offer information for subsequent
monitoring of performance.

It may be necessary to commission lengthy field-based studies to fully capture
seasonal trends.

The first step in conducting a baseline study is creating a map of the potentially
affected area. Additional survey work and consultation with local experts is
usually required to get a full picture of an area. It is important to remember that
baseline information is often not sufficient to determine impacts; the information
forms the basis of subsequent impact assessment activities.

Impact prediction
and evaluation

Impact prediction and evaluation is the heart of the ESIA. Impact prediction
requires professional judgment, and will require input from relevant experts.

Once the potential impacts are more fully understood, it is necessary to judge
the significance of each impact, to determine whether it is acceptable, requires
mitigation or is unacceptable.

Determining the significance of impacts is a complex and subjective process.

Consultation with local stakeholders is vital at this stage, and particular
attention should be given to vulnerable or disadvantaged communities.

Mitigation

Mitigation aims to eliminate or reduce negative impacts. Mitigation options
should generally be considered in the following order of preference:

1. Avoidance of impacts altogether

2. Reduction of impacts where unavoidable

3. Restoration of disturbed areas to their original state

4. Relocation of affected communities

5. Compensation for any residual, unavoidable damage

Consideration of
alternatives

When all mitigation measures have been identified, a comparison of
alternatives will allow identification of the least damaging option.

This is an iterative process of comparing potential impacts and mitigation
options of a series of alternative designs, locations, technologies and
operations to identify the optimal configuration that meets or exceeds the
requirements of national legislation and any funding agencies.

® The IFC Performance Standards use the term “social and environmental assessment (SEA)" instead of ESIA -ESIA has been
used here for the purposes of consistency with the rest of the document.

* Source: IFC, March 2006. A Guide to Biodiversity for the Private Sector: The Social and Environmental Impact Assessment
Process. (http://www. ifc.org/ifcext/sustainability.nsf/AttachmentsBy Title/BiodivGuide_ESIA/$FILE/ESIA.pdf)

U3823

August 2012

Appendix A

31

Steps Description of activities

Also called an Action Plan, an ESMP defines resources, roles and
responsibilities required to manage impacts and implement mitigation
measures.

The ESMP forms a link between the ESIA and the Environmental and Social
Management System (Esms"). The central elements of a ESMP should
Environmental and_ | include a prioritized description of the activities planned to mitigate impacts, a
Social Management | time line and identification of resources to ensure the ESMP can be delivered,
Plan (ESMP)'® and a communication plan that indicates how progress in the implementation of
the ESMP will be disclosed.

The ESMP should also define monitoring requirements to determine whether
mitigation is successful. Monitoring is important for providing evidence of
compliance with ESMP and the effective implementation of management
measures.

The ESIS/ ESIR is the physical report on the ESIA process and findings. The
ESIA should provide a clear, jargon-free review of potential impacts and how
Environmental and | they have been and will be mitigated.

Social Impact
Statement (ESIS)/ The report often forms the basis of public consultation activities and is the
Environmental and document that is presented to regulatory authorities and others, including IFC,
Social Impact as the basis for decision making.

Report (ESIR)
Public disclosure helps affected communities understand risks, impacts and
opportunities related to potential projects.

Introduction to the World Bank Group EHS Guidelines

The World Bank Group Environmental, Health, and Safety Guidelines (known as the 'EHS
Guidelines’) were published in 2007 and 2008. The EHS Guidelines are intended to be living
documents, and will be updated on a regular basis. The EHS Guidelines are technical
reference documents with general and industry-specific examples of Good International
Industry Practice (GIIP), as defined in IFC's Performance Standard 3 on Pollution Prevention
and Abatement. The World Bank Group EHS Guidelines that may apply to the Marampa
Project are listed in Table 3-8.

Table 3-7: EHS Guidelines that may be relevant to the Marampa Project

Sector Standard or guideline name
General EHS General Guidelines
Mining and processing EHS Guidelines for Mining

EHS Guidelines for Electric Power Transmission and

Power plant & distribution Distribution

Draft EHS Guideline for Thermal Power Plants

Non-mining waste EHS Guidelines for Waste Management Facilities

Water supply and sewage EHS Guidelines for Water and Sanitation Facilities

* The IFC uses the term “social and environmental management plan (ESMP)”.

* The IFC uses the term “social and environmental management system (SEMS)”.

U3823

August 2012

Appendix A

32

3.3

3.3.1

3.3.2

Self regulation in the mining sector

In addition to international and national law, there are rules and regulations created by
businesses themselves for self-regulation in the business community and for voluntary
regulation by individual companies. These exist in the form of business charters, codes of
conduct/ ethics/ practice and good-practice guidelines. Those of particular importance to
environmental management and sustainable development in the mining sector are identified
in this section. The IFC Performance Standards and EHS Guidelines do encourage
observance of the codes and guidelines.

United Nations Global Compact and the Global Reporting Initiative

The United Nations Global Compact is a corporate governance initiative, launched in July
2000, that aims to mainstream ten principles in business activities around the world and to
catalyse actions in support of broader United Nations goals, such as the Millennium
Development Goals. The Global Compact's ten principles are derived from:

. The 1948 Universal Declaration of Human Rights;

. The 1998 Declaration on Fundamental Principles and Rights at Work;

. The 1992 Rio Declaration; and

. The 2003 United Nations Convention against Corruption (the tenth principle was
added to the Global Compact in 2004 in response to this convention).

The United Nations Global Compact has been given impetus by the Global Reporting
Initiative (GRI). The GRI has established a sustainability reporting framework that sets out
the principles and indicators that organizations can use to measure and report their
economic, environmental, and social performance. The GRI reporting framework is strongly
influenced by the UN Global Compact and is widely used by corporations. GRI reporting by
the mining sector is discussed further in Section 3.4.2.

On the subject of human rights, the United Nations Global Compact requires that businesses
support and respect the protection of internationally proclaimed human rights and make sure
that they are not complicit in human rights abuses.

International Council on Mining and Metals Sustainable Development
Framework

The International Council on Mining and Metals (ICCM) was formed in 2001 to represent the
world’s leading companies in the mining and metals industry and to advance their
commitment to sustainable development. The ICCM has a Sustainable Development
Framework that comprises three elements: a set of ten principles (including a set of
supporting position statements); public reporting; and independent assurance (ICCM
website, March 2009).

The ICMM Sustainable Development Framework has been influenced by:

. the 1992 Rio Declaration (Section 3.2.1);

. the United Nations Global Compact (Section 3.2.1);

. the Global Reporting Initiative (Section 3.2.1);

. Voluntary Principles on Security and Human Rights (Section 3.4.3);

. the Global Mining Initiative, which was undertaken by nine large mining companies in
order to prepare the sector for the World Summit on Sustainable Development
(WSSD) in 2002;

U3823

August 2012
Appendix A

33

3.3.3

. the Mining, Minerals and Sustainable Development (MMSD) project and the MMSD’s
Breaking New Ground report, which was published in 2002; and

. the World Bank’s Extractive Industries Review (EIR), which was undertaken in 2004
and ended with focus on sustainable development and poverty alleviation.

The ten ICCM principles are as follows:

1. Implement and maintain ethical business practices and sound systems of corporate
governance;
2. Integrate sustainable development considerations within the corporate decision-

making process;

3. Uphold fundamental human rights and respect cultures, customs and values in
dealings with employees and others who are affected by our activities;

4. Implement risk management strategies based on valid data and sound science;

5. Seek continual improvement of our health and safety performance;

6. Seek continual improvement of our environmental performance;

7. Contribute to conservation of biodiversity and integrated approaches to land use
planning;

8. Facilitate and encourage responsible product design, use, re-use, recycling and

disposal of our products;

9. Contribute to the social, economic and institutional development of the communities
in which we operate; and

10. Implement effective and transparent engagement, communication and independently
verified reporting arrangements with our stakeholders.

The principles listed above were first published in May 2003 and have since been
complemented with a number of position statements that give greater clarity to the
commitments implicit in the principles. ICMM corporate members have to implement the
principles and measure their performance against the principles. They also have to
undertake public reporting in accordance with the Global Reporting Initiative’s Sustainability
Reporting Guidelines and Mining and Metals Sector Supplement (ICCM website, March
2009)". The ICMM Assurance Procedure, which was approved in May 2008, must be
implemented by all ICMM members in relation to their sustainability reports for the financial
year ending December 2009 or March 2010 (ICCM website, March 2009).

Voluntary Principles on Security and Human Rights

The Voluntary Principles on Security and Human Rights address the negative impacts that
company security could have on the human rights of local communities (Voluntary Principles
website, March 2009). The principles were launched in the year 2000 and were developed
through dialogue between multinational companies in the extractive and energy sectors,

” The Global Reporting Initiative (GRI) is a sustainability reporting framework that sets out the principles and indicators that
organizations can use to measure and report their economic, environmental, and social performance. The GRI reporting
framework is strongly influenced by the UN Global Compact and is widely used by corporations.

U3823

August 2012
Appendix A

3.3.4

3.3.5

human rights non-governmental organisations (NGOs) and the United States and British
governments.

The principles guide companies in maintaining the safety and security of their operations
within an operating framework that ensures respect for human rights and fundamental
freedoms. A significant number of large multinational companies have now adopted or
adhere to the principles (Voluntary Principles website, March 2009).

The Extractive Industry Transparency Initiative

The Extractive Industries Transparency Initiative (EITI) aims to increase transparency over
payments by companies to governments and government-linked entities, as well as
transparency over revenues by those host country governments (EITI website, Voluntary
Principles website, March 2009). The United Kingdom’s Department for International
Development (DFID) plays an important role in the promotion and coordination on the
initiative.

To date, no countries have completed EITI validation, although preparations are well
advanced in several EITI candidate countries (EIT| website, March 2009). EIT! supporting
companies are those that have endorsed the EITI Principles and Criteria and contribute to
implementation in EITI implementing countries. About 40 of the world’s largest oil, gas and
mining companies support and actively participate in the EITI process.

Mining and Metals Sector Good Practice website

A website called “Good Practice: Sustainable Development in the Mining and Metals Sector”
(Good Practice website) has recently been developed by the ICCM, together with the United
Nations Conference of Trade and Development (UNCTAD), UNEP and the UK Department
for International Development (DFID). This website is intended to provide access to a library
of good practice guidelines, standards, case studies, legislation and other relevant material
that are leading examples of their kind globally (Good Practice website, March 2009).

The target audience for the website is people who are directly and indirectly involved in the
design, operation and regulation of mining and metals facilities. The site is intended to
support the implementation and effective achievement of the ICMM _ Sustainable
Development Principles. It will also encompass a host of additional issues lying outside the
scope of these principles (Good Practice website, March 2009).

The Tailings Good Practice website was launched October 2005 by the ICCM and the
International Commission on Large Dams (ICOLD). It has been is linked to the broader
Good Practice site. It was developed to provide a resource on all aspects of tailings in the
context of good practice in the mining and metals sector (Good Practice website, March
2009).

The following guidelines are of interest to the Marampa Project:

. Good Practice Guidance on HIV/AIDS, TB and Malaria;

. Planning for Integrated Mine Closure: Toolkit;

. Metals Environmental Risk Assessment Guidance;

. Good Practice Guidance for Mining and Biodiversity;

. Good Practice in Emergency Preparedness and Response; and
. Community Development Toolkit.

U3823

August 2012
35
Appendix A

4 REFERENCES

ECOLEX, March 2009. ECOLEX is an information service on environmental law, operated
jointly by United Nations Environmental Programme (UNEP), the Food and Agriculture
organisation of the United Nations (FAO) and the International Union for Conservation of
Nature (IUCN). Web address: www.ecolex.orq/ .

Equator Principles, March 2009. Website on the Equator Principles": A financial industry
benchmark for determining, assessing and managing social & environmental risk in project
financing, which is maintained by the Equator Principles Financial Institutions. Web address:
http://www.equator-principles.com/.

Extractive Industries Transparency Initiative (EIT), March 2009. EITI Website maintained by
United Kingdom’s Department for International Development (DFID). Web address:
http://www.eitransparency.org/node.

Food and Agriculture Organization (FAO) of the United Nations. 2006. Land tenure, food
security and investment in postwar Sierra Leone.

Good Practice website, March 2009. Good Practice: Sustainable Development in the Mining
and Metals Sector website. Developed by the International Council on Mining and Metals
(ICMM), together with the United Nations Conference of Trade and Development (UNCTAD),
the United Nations Environment Programme (UNEP), and the UK Department for
International Development (DfID). Web address:
http://www.goodpracticemining.org/index.php.

IFC, March 2009. Websites on the IFC Performance Standards on Social and
Environmental Sustainability and the World Bank Group Environmental, Health and Safety
Standards. Web addresses:
http://www. ifc.org/ifcext/sustainability.nsf/Content/PerformanceStandards and ;
http://www. ifc.org/ifcext/sustainability.nsf/Content/EnvironmentalGuidelines.

ILOLEX, March 2009. ILOLEX is a database containing ILO Conventions and
Recommendations — and numerous related documents. Web address:
http://www. ilo.org/ilolex/english/docs/.

International Council on Mining and Metals (ICCM), March 2009. ICCM website. Web
address: http://www.icmm.com/.

International Finance Corporation (IFC), March 2006. A Guide to Biodiversity for the Private
Sector: The Social and Environmental Impact Assessment Process. Web address:
http://www. ifc.org/ifcext/sustainability.nsf/AttachmentsByTitle/BiodivGuide_ESIA/$FILE/ESIA.
pdf

International Labour Organisation (ILO). August 2008. ILO website. Web addresses:
http://www.ilo.org/ilolex/; http://www. ilo.org/dyn/declaris/DECLARATIONWEB.INDEXPAGE;
http://www. ilo.org/global/About_the ILO/Mission and _objectives/lang--en/index.htm;
http://www. ilo.org/global/About_the_ILO/Mainpillars/Therightsatwork/lang--en/index.htm; and
http://www. ilo.org/dyn/declaris/DECLARATIONWEB.ABOUTDECLARATIONHOME ?var lan
guag N.

U3823 August 2012
Appendix A

36

Ministry of Energy and Power (MEP). 2008. The Republic of Sierra Leone National Water
and Sanitation Policy, August 2008).

Ministry of Lands, Country Planning and the Environment (MLCPE). 1999 and 2002. The
Republic of Sierra Leone EIA Procedures. Freetown.

Ministry of Mineral Resources (MMR). 2005. Details of Policy Measures Relating to Small-
Scale and Artisanal Mining and Marketing of Precious Minerals.

Sierra Leone Information System (SLIS). 2009. Sierra Leone Encylopedia 2008. The Sierra
Leone Encyclopedia is a core project of the SLIS positioned under Development Assistance
Coordination Office (DACO). The Encyclopedia 2008 of Sierra Leone is a joint United
Nations and Government of Sierra Leone effort. Web address: http://www.daco-
sl.org/encyclopedia/

United Nations Environmental Programme (UNEP), 2005. Training Manual on International
Environmental Law. Edited by L Kurukulasuriya of UNEP and N A Robinson of Pace
University School of Law on behalf of the International Union for Conservation of Nature
(IUCN) Academy of Environmental Law.
http://www.unep.org/law/PDF/law_training Manual.pdf.

United Nations Global Compact, March 2009. Website of the United Nations Global
Compact. Web address: http://www.unglobalcompact.org/.

United Nations Treaty Series, March 2009. Web addresses: http://untreaty.un.org/ and
http://treaties.un.org/Pages/ParticipationStatus.aspx.

United Nations, March 2009. Website of the United Nations Permanent Forum on
Indigenous Issues. Web address: http://www.un.org/esa/socdev/unpfii/.

University of Sierra Leone. 2008. Mineral Sector Technical Assistance Project (MTAP)
Environmental and Social Impact Assessment (ESIA) Study. Undertaken on behalf of the
Government of the Republic of Sierra Leone/ Ministry of Mineral Resources (MMR) and the
World Bank, by ET Ndomahina (Consultant) of the Institute of Marine Biology and
Oceanography, Fourah Bay College.

Voluntary Principles, March 2009. Website on the Voluntary Principles on Security and
Human Rights, which is maintained by the International Business Leaders Forum and
Business for Social Responsibility. Web address: http:/www.voluntaryprinciples.org/

U3823

August 2012
SRK Consulting Marampa Iron Ore Project ESIS — Technical Appendix B

APPENDIX B
B SLEPA APPLICATION FORM AND SUPPORTING
CORRESPONDENCE
U3823_Marampa_ESIS_Final.docx September 2012

Page B1 of B1
Cape Lambert ~<\

Marampa Iron Ore (SL) Limited
17 August 2010
Ref: MP.20.10.01.02 — 02

Mr Momodu A. Bah - Acting Deputy Director,
Sierra Leone Environmental Protection Agency
3rd Floor, Youyi Building, Brookfields
Freetown, Sierra Leone

Dear Mr Bah,

Ref: Marampa Iron Ore Project
Submission of Environmental Impact Assessment Application and Screening Forms

Marampa Iron Ore (SL) Limited (Company) submits with this letter the Environmental Impact
Assessment (EIA) application and screening forms for the Marampa Iron Ore Project (Project), for
categorisation of the Project according to Sierra Leone EIA Regulations.

It should be noted that the Project is at a very early stage and many studies are still required before
the Company can determine whether development of the Project will be technically and
economically feasible. The Company acknowledges the importance of obtaining environmental and
social baseline information, however, and therefore wishes to initiate these studies at an early stage.
Due to the early stage of the Project, only limited information regarding certain aspects of the topics
covered in the screening form is available at this time. However, the Company trusts that sufficient
information has been provided for the Sierra Leone Environment Protection Agency (SLEPA) to
categorise the Project.

In accordance with the Environmental Protection Agency Act, 2008, the Company understands that
should a full EIA be required for the Project then the Government’s EIA Working Group would have
the responsibility of defining the Terms of Reference (ToR) for the Environmental and Social Impact
Study. If this was the case, then the Company offers to submit a draft ToR, based on the
requirements for similar projects, for consideration, review and use by the Working Group.

We look forward to your response to the screening form and categorisation of the Project. Should
you have any queries, or require further information, then please do not hesitate to contact the
undersigned.

Yours sincerely,
Marampa Iron Ore (SL) Limited

Chris Gbyl
Country Manager

Encl. : Environmental Impact Assessment Application Form
: Environmental Impact Assessment Screening Form

49! Spur Road, Lumley, Freetown
Marampa Iron Ore Project — EIA Application Form August 2010

APPLICATION FORM FOR AN ENVIRONMENTAL IMPACT ASSESSMENT (EIA)

10.

a)

LICENCE

Name of Institution / Company:
Marampa Iron Ore (SL) Limited

Type of Business

Mining Exploration

Business Registration No.
CF/175/2007

Contact Address

49J Spur Rd
Lumley, Freetown

Nationality

Sierra Leonne

Proposed Development

Marampa Iron Ore Project

Proposed Location

In vicinity of Lunsar Townsite, Port Loko District, Sierra Leone.

Cost of Proposal
USD 500 Million

Estimated Duration for Development Activities

3 years

State the Impact of Activities on the Following:
Tick the Appropriate Columns POSITIVE NEGATIVE

Substantial Impact on v
Ecosystem of the locality

Social V
Aesthetic Vv
Scientific Vv
Historical Vv
State Other: Vv

The Project provides a positive social impact not only on the immediate locality but also
surrounding areas due to the hiring of employees, and the use of suppliers and contractors
from other areas within Sierra Leone.

File Ref: P:\U3823 Marampa Iron Ore (Env)\Project\Final Report\Volume 2 ESIS Inc Tech Appendices\Appendix B - SLEPA
Corresp\SLEPA EIA Application Form_v1.docx
SRK Consulting
Marampa Iron Ore Project — EIA Screening Form August 2010

ENVIRONMENTAL IMPACT ASSESSMENT SCREENING FORM
SECTION 1: INFORMATION ON THE CONTACT PERSON

Name: Chris Gbyl

Institutional Affiliation: Marampa Iron Ore (SL) Limited
Business Title / Position: Country Manager

Telephone: + 232 (0) 33 294188

Email: Chris.Gbyl@miolb.com

SECTION 2: DESCRIPTION OF THE INDUSTRY/FACTORY/COMPANY/PROJECT AND
OR PROPOSED PROJECT

Due to the early stage of Project development, the information provided by Marampa Iron Ore (SL) Ltd
in this form is preliminary and is subject to change throughout Project development.
Name: Marampa Iron Ore Project (the Project)

Date operations started: Construction of the Project is subject to technical and economic studies
and is not expected to commence before 2012.

Location of establishment The Project is located 90 km northeast of Freetown near the town of

and/or Project: Lunsar in the Port Loko District (Figure 1)

Location of proposed See above

project:

Land area: The total land area to be disturbed by the Project has not yet been

determined due to the early stage of Project development. The current
exploration licence area EXPLO9/06 covers 305 km? however the
Project will not cover this entire area. At present, Marampa Iron Ore
(SL) Ltd (the Company) has identified three areas that may be affected
by the Project (Figure 2). Area 1 has been identified as a potential
infrastructure location and Areas 2 and 3 have been identified as
potential mining areas. These three areas represent the environmental
and social “area of interest” at this stage of the Project and cover a
total of 30.4 km’.

Attach a map or maps covering the proposed site and surrounding 5 km radius

Figure 1 shows the general location of the Project and Figure 2 shows the three environmental and
social areas of interest.

CURRENT LAND USE

Describe how the land is being used at present

The area of interest is a mosaic of cleared areas or secondary growth, interspersed with floodplain
subsistence cultivation along river courses, isolated settlements and small areas of palm plantations.
The crops grown within the floodplains include cassava, ground nut, rice and potato, and are largely
for subsistence use. Small villages and minor roads and tracks occur within the area of interest but
there are no other major commercial or industrial operations within the boundaries of the area of
interest.

Describe any possible alternative site(s)

The location of the mining operations is determined by underlying geology therefore no alternative
sites are possible. The infrastructure location is determined by its proximity to the existing railway line.

File Ref: P:\U3823 Marampa Iron Ore (Env)\Project\Final Report\Volume 2 ESIS Inc Tech Appendices\Appendix B - SLEPA
Corresp\SLEPA Screening Form_v4.docx
SRK Consulting
Marampa Iron Ore Project — EIA Screening Form August 2010

Describe other types of industries or facilities (including health centers and schools), which
are located within 100 metres of the site, or are proposed to be located near the facility.
Indicate the proximity of the industrial, factory or project site and or proposed site to
residential areas, national parks or areas of ecological, historical or cultural importance.

There are no industries or facilities located within 100 m of the area of interest.

The area of interest is located near the town of Lunsar which has a population of 23,387 according to
the 2008 census. Lunsar has approximately 10 primary schools, 8 secondary schools and two
hospitals. There is no sanitation system in the town and water is either obtained from groundwater
wells or surface water sources such as the Rokel River.

The area of interest is located adjacent to a 10 km? mining licence area (ML02/05) held by London
Mining (Figure 2). The London Mining lease is located within 100 m of the boundary of the area of
interest however the Company will not carry out activities within the London Mining lease.

The area of interest includes small villages, mostly within the Masimera and Marampa chiefdoms. The
houses in the villages are largely made out of mud with palm leaf or corrugated iron roofs. Most
villages have a hand-pump well for water supply but do not have a formal drainage system. Some
villages contain small schools which service the children of the local communities.

It is currently understood that there are no sites of ecological or cultural importance located within
100 m of the area of interest, with the exception of society bush, however this assumption will be
confirmed during the Environmental Impact Assessment (EIA). There are no protected areas located
within EXPL09/06, although there is a forest reserve 20 km to the east of the exploration licence area.

Indicate whether adequate infrastructure exists at the location and/or proposed location and
whether old or new buildings, roads, electricity and water lines or drainage systems exist at the
location and/or proposed site.

New Project-specific infrastructure will be built at the site; including a processing plant, on-site power

generator and distribution network, water storage and supply infrastructure, storm water systems,
waste management facilities, site haulage roads, auxiliary buildings and an accommodation camp.

SECTION 3: EMPLOYEES AND LABOURERS

Number of people employed: At this stage in the planning of the Project, there is no exact indication
of the number of people to be employed throughout the life of the Project. Numbers will vary between
the different Project phases; operation employment requirements are potentially to be more than 500.

Employees and labourers During Construction During Operation
Full Time 300+ 500+
Part Time Unknown at present Unknown at present

Indicate whether you have or plan to construct housing / sanitation facilities for temporary or

permanent workers

An on-site accommodation camp will be provided for non local staff during work periods and a
temporary construction camp may also be required during the construction phase of the Project. The
camps will include appropriate sewerage treatment and waste management systems though details of
these are not yet available.

File Ref: P:\U3823 Marampa Iron Ore (Env)\Project\Final Report\Volume 2 ESIS Inc Tech Appendices\Appendix B - SLEPA
Corresp\SLEPA Screening Form_v4.docx
SRK Consulting
Marampa Iron Ore Project — EIA Screening Form August 2010

SECTION 4: DESCRIPTION OF INDUSTRIAL PROCESS

Briefly describe the type and nature of industrial processes at the installation and / or
proposed installation.

The Project will include open pit mining of specular hematite (iron ore) and on-site beneficiation
including crushing, grinding, and concentrate cleaning via wet high-intensity magnetic separation.

State the type and quantity of energy used (including the origin of the energy i.e. public utility,
on site generator, wood, solar, wind etc.)

Type (s) Quantity Period (per day/week etc.)

Unknown at present but the generator will be | Power requirements will be
designed to provide all Project power continual but Project will
(large) A rm
requirements aim to be self-sufficient

On-site generator

Estimate the quantity of water used

Use(s) of water Quantity Period Source
Cooling None NA NA
Steam generation None NA NA
Production process ~10,000 m* per day Continuous
Unknown (possibly Rokel
Other (c.g. potable River and reclaim from
water, Gust Unknown Continuous tailings facility and
suppression, vehicle dewatered pits)
washing)

List the type and quantity of raw material(s) used per year in the production process (including
soil, sand, cement, aggregates, wood, animals etc). Identify the source(s) of raw material(s)

Type (s) Quantity Source

Large quantities of raw materials will be required for the construction and operation of the Project
although at this stage of the Project, details regarding the quantities and source of the raw materials
have not been determined. Materials will be sourced from local suppliers where feasible.

List all of the chemical(s) used in the production process or expected to be used for any aspect
of the production process (a separate list may be attached with more detailed information).

Type (s) Description Quantity

At this stage of the project, specific chemicals and quantities required have not been identified
however as the beneficiation process is mainly physical, so use of toxic chemicals are unlikely.
Possible chemicals that may be required include explosives, lubricants, dust control agents and water
treatment chemicals

File Ref: P:\U3823 Marampa Iron Ore (Env)\Project\Final Report\Volume 2 ESIS Inc Tech Appendices\Appendix B - SLEPA
Corresp\SLEPA Screening Form_v4.docx
SRK Consulting

Marampa Iron Ore Project — EIA Screening Form August 2010

SECTION 5: PRODUCTS

Briefly state the nature of the product(s) or output of the facility and or proposed facility, and
the expected quantities on a quarterly or annual basis. Indicate the use and or intended use of

the product(s).

Name

Description of uses

Output

Iron concentrate
(~65% Fe)

Steel production (by third parties outside
Sierra Leone)

5 Mtpa concentrate

SECTION 6: BY PRODUCTS, WASTE MANAGEMENT AND DISPOSAL

Specify the nature of each waste or by-product and the quantity generated or to be generated.

Type (s) Description Quantity in 1g per weeks
. Waste rock from mining process 20 Mtpa
Solid (bulk) —
Tailings from concentrator 10 Mtpa

Solid particulate

Dust and blasting fumes

Unknown at present

Liquid

Unknown at present (dependent on
processing activities)

Unknown at present

Gaseous

Haulage vehicle emissions
Generator emissions

Unknown at present

State the method of disposal or management (e.g. dump site, burning, bury etc)

Details of waste management strategies have not yet been developed, however all hazardous and
non-hazardous wastes will be collected, transported, processed, recycled or disposed of in a manner
that meets national requirements and good international industry practice.

Type of waste Method of disposal/management

Waste rock Waste stockpiles located adjacent to pits

Tailings Within a facility consisting of rock wall embankments

Non hazardous Recycled, incinerated or landfill

Options for disposal and management of hazardous waste have not yet
been determined but measures will meet national requirements and good
international industry practice

Hazardous

Indicate the sources of noise pollution, the type / quality of noise (i.e. machinery / repetitive
pounding etc)

Sources of noise

Type of noise

Mining

Drilling, blasting, heavy vehicles

Processing

Crushing and grinding

On-site generators

Engine noise

File Ref: P:\U3823 Marampa Iron Ore (Env)\Project\Final Report\Volume 2 ESIS Inc Tech Appendices\Appendix B - SLEPA
Corresp\SLEPA Screening Form_v4.docx

SRK Consulting
Marampa Iron Ore Project — EIA Screening Form August 2010

SECTION 7: ENVIRONMENTAL IMPACTS

Please indicate environmental impact (s) that may occur as a result of the factory / industrial
process and or the process of proposed project.

The potential impacts of the Marampa Project have been identified at a preliminary level in the
following table. The impacts were identified through consideration of limited information on the
Project, its environmental and social setting and taking account previous experience gained on similar
projects. The impact assessment will evaluate if these potential impacts are likely to occur and if so,
to what extent. This list of impacts may change during the period of Project development and the
ESIA will evaluate new impacts identified.

Nature of Brief description of the anticipated impacts
impact
Modification of land by mining activities and infrastructure limiting use by local
communities
Land . Disturbance of transport routes by Project infrastructure affecting local communities
transformation

and Mining activities and infrastructure causing visual intrusion leading to loss of sense of

landscape place for local communities

Disturbance to sites considered to be of archaeological, historic or cultural importance
by local communities

Surface erosion by wind and water leading to degradation and/or loss of soil resulting
Soil in reduced land capability

Uncontrolled or accidental discharges leading to deterioration of soil quality

Release of fugitive dust and particulate emissions leading to increase in background
particulate concentrations creating nuisance or health risks to local communities

Release of gaseous emissions (SO2, NO, and Volatile Organic Compounds) leading
Air Quality to increases in background gaseous concentrations causing potential health effects to
local communities

Release of greenhouse gas emissions contributing to increasing global greenhouse
gas concentrations

Diversion of surface water drainage channels resulting in changes to water availability
for downstream users and ecosystems

Abstraction of water for the mine resulting in reduced availability of water to other
water users

Dewatering of the mine workings leading to reduced availability of water to other
water users

Surface Water | Discharges from the Project during storm events leading to contamination of local
waterways resulting in water quality impacts downstream of the mine site

Deteriorated water quality in mine water holding facilities posing risks to people and
wildlife

Mobilisation of soils due to erosion process leading to sedimentation of local
waterways potentially affecting site drainage, aquatic fauna and downstream water
users

Seepage from mine and mineral-processing residue disposal facilities or tailings
storage facility or waste rock dump failure (e.g. due to liner leakage) leading to
contamination of groundwater aquifer impacting downgradient water users

Groundwater | Mine consumption and dewatering leading to reduction in available groundwater to
downgradient users

Potential pit lake formation following closure of mine and possible impact of pit lake
water on the downstream groundwater quality

. Project activities resulting in unacceptable increases in background noise levels for
Noise and local communities

vibrations

Blasting leading to vibration disturbance to local communities

File Ref: P:\U3823 Marampa Iron Ore (Env)\Project\Final Report\Volume 2 ESIS Inc Tech Appendices\Appendix B - SLEPA
Corresp\SLEPA Screening Form_v4.docx
SRK Consulting

Marampa Iron Ore Project — EIA Screening Form August 2010
Nature of - age wae ;
impact Brief description of the anticipated impacts
Land disturbance leading to loss of habitat and individuals.
Habitat disturbance and animal displacement due to mining activities and vehicles
Ecology an a.
resulting in changes to biodiversity.
Displacement of natural fauna due to disturbance from mining activities and vehicles
Direct and indirect employment, training and business opportunities and training,
leading to improved economy
Social investment leading to improved infrastructure and quality of life
Influx of job seekers and mine related activities increasing pressure on local
resources and services and demographic changes leading to changes in community
. health
Socio- - - -
economic Sudden decrease in demand for workers and services, after completion of
construction phase, leading to increase in unemployment and slowing down of local
economy
Retrenchment at end of construction phase and mine closure leading to loss of
employment, income and slowing down of economy
Loss of land leading to loss of income and livelihood opportunities, relocation of
households or villages leading to long term poverty
Hazardous Exposure to fly rock, slope failure of the tailings dam or waste rock dumps, explosion
incidents or fire, petrochemical spills, vehicle accidents.

SECTION 8: PROPOSED MITIGATION MEASURES

Indicate the measures(s) employed to mitigate against damage likely to be caused by the
factory / industrial process and / or proposed project to humans and /or the environment.

At this stage of the Project, only a preliminary identification of potential environmental and social
impacts has been undertaken. As baseline studies and impact assessments have not been carried
out, the potential risks/impacts cannot be quantified, therefore mitigation measures have not been
proposed at this stage, however these types of impacts are typical for mining projects and considered
manageable. Following the findings of the impact assessment, specific mitigation and management
measures will be included as part of an Environmental and Social Management System (ESMS) in the
final EIA report and will be in accordance with IFC Performance Standards and World Bank
Environmental, Health and Safety Guidelines for Mining.

State any and all experience you have with implementing the above mentioned mitigation
measure(s). If you do not have prior experience, what skill (s) do you possess to implement
these mitigation measures?

The Company's management has considerable experience in managing and operating mining
operations similar to that proposed for the Project. The EIA will be conducted by environmental
consulting firm SRK Consulting (SRK). SRK has considerable experience in conducting EIA processes
globally across all regions of the world. A list of recent environmental and social projects conducted
by SRK Consulting (UK) is attached which involved the development and implementation of mitigation
and management measures for large mining operations.

What staff training is provided or will be provided to ensure compliance with health and
environmental safety standards?

Training on health, safety and environmental issues will be provided by the Company to ensure that all
activities associated with the Project are undertaken in accordance with national requirements and
good international industry practice. Health, safety and environmental training will be compulsory for
all employees, prior to commencing any work.

File Ref: P:\U3823 Marampa Iron Ore (Env)\Project\Final Report\Volume 2 ESIS Inc Tech Appendices\Appendix B - SLEPA
Corresp\SLEPA Screening Form_v4.docx
Selected Environmental and Social Projects

Project . a ae
Client Timin Count Description
Name 9 vy PI
Environmental and Social scanning study.
Approval for Scoping phase of ESIA process,
Kiaka Volta Resources 2010 - Burkina as well as installation of meteorological
Ongoing Faso station and monitoring system with a
preliminary scoping of water resources and
surface water hydrology.
2009 - Environmental and social input compliant to
Thar Coal Engro Power Pakistan host country and international standards into
ongoing :
the feasibilty study for a open cast coal mine.
Environmental and Social Impact
Bozshakol 2008- Assessment for a copper project conforming
ESIA Kazakhmys ongoing Kazakhstan to EP/PS, host country requirements and
owner standards. Input to pre-feasibility.
Environmental and Social Impact
Tethyan Copper Assessment for a copper/gold project
Reko Diq Company 2007- Pper/goid pro}
; Pakistan conforming to EP/PS, host country
ESIA (Barrick/Antofogast Ongoing
JV) requirements and owner standards. Input to
pre-feasibility and feasibility studies.
Environmental and Social Impact
Assessment for a nickel/PGM project
Fedorovo ear asanils nor. Russia conforming to EP/PS, host country
going requirements and Barrick Standards. Input
to pre-feasibility and feasibility studies.
Nimba Development of plan of study for
environmental and social impact assessment
Mountains SMFG (Rio 00 G fi A - f A PS
Concept Tinto/Newmont JV) 2007 juinea for an iron ore project to conform with EP/P:
Stud and BHP Billiton/Newmont Standards as
y input to project development Concept Study. _|
Corantijn NV BHP Billiton
River Maatschappij 2007 - Suriname Environmental and social impact assessment
Dredging Suriname 2008 process of river dredging project.
Project ESIA (BHP Billiton)
Suriname vate" Environmental and Social Impact
schappi) 2006-2008 Suriname Assessment conforming to EP/PS and BHP
Dredging Suriname Billiton Standards.
ESIA (BHP Billiton) i
Ghurayyah r .
Scoping Tertiary (Middle East) 2006-2007 | Saudi Arabia Environmental ane social impact assessment
Study Ltd and input into pre-feasibility study.
Environmental and social impact assessment
Malmbjerg International . and input into Feasibility Study for a
ESIA Molybdenum pic 2005-2007 Greenland molybdenum project to meet Greenlandic
requirements.
Voskhod Environmental and Social Impact
ESIA Oriel Resources Plc | 2006-2007 | Kazakhstan | Assessment to comply with EP/PS
undertaken in parallel with feasibility study.
Bulghah
ESIA Bulghah ESIA 2005-2007 | Saudi Arabia Environmental and social impact
" (Ma'Aden) assessment.
(Ma'Aden)
: Environmental and Social Impact
Bakhuis veeeeneten 2006- Assessment conforming to EP/PS and BHP
Transport Surinante Ongoing Suriname Billiton Standards for the transport and
ESIA (BHP Billiton) processing aspects of Bakhuis bauxite
project.
Adastra/Congo Equator Principles standard environmental
Kolwezi EIA 2004-2005 DRC and social Impact assessment for a tailing

Developments
Limited (CMD)

reprocessing project.

SECTION 9: TESTIMONY

| confirm that the information provided herein is accurate to the best of my knowledge. | will
also endeavour to provide additional information and facilitate a site visit if required.

For Official Use Only

Reviewed by: Date:

Classified A B c

Reasons for the classification:

Endorsed by: Date:

Approved by Director: Date:

Sierra Leone Environment Protection Agency
3™ Voor, Youyi Building, Freetown
20" Aunust, 2010

Chris Gbyl

Country Manager

Marampa fron Ore (SL) Limited
49) Spur Roatl

Lumely, Freetown.

Dear Sir,

RE: MARAMPA IRON ORE PRO
MPACI SUSSMENT. APPLICATION AND SCREENING FORMS

I write w ucknowledge receipt of your application and screening forms and letter dated (7
August, 2010 for the issuance ofan environmental impact assessment (BIA) licence to
enable your Company undertake inypact studies after resource estimation,

Aftera careful look ul the application and screening forms your project has been classified
under category A. In view of this, you are required to carry out an Environmental, Social
and Health Impact Assessment (ESHA) Study within the project location and its environs,

Upon completion of the BIA Studies, you are required to submit cightecn hard and
electronic copies of the ESHIA Report with management plans including the environmental
management plan (EMP) and Community Development Action Plan (CDAD) to the ollice
of the Direetor of the Sierra Leone Environment Protection Agency in a bid to facilitate the
process of issuance of an BIA Licence to the Company,

We count on your gouperation.

Yourg sincerely,
=| as
Momodir A, Bah
Acting Deputy Director, in charge of EAs, Field Operations & Extension
SRK Consulting Marampa Iron Ore Project ESIS — Technical Appendix C

APPENDIX C

C STAKEHOLDER ENGAGEMENT PLAN

U3823_Marampa_ESIS_Final.docx September 2012
Page C1 of C1
MARAMPA IRON ORE PROJECT:
STAKEHOLDER ENGAGEMENT PLAN
FOR THE ENVIRONMENTAL AND
SOCIAL IMPACT ASSESSMENT

Prepared For

MARAMPA IRON ORE (S.L.) LTD

Report Prepared by

= srk

SRK Consulting (UK) Limited
UK3823
SRK Consulting Marampa Iron Ore Project — Details

COPYRIGHT AND DISCLAIMER

Copyright (and any other applicable intellectual property rights) in this document and any
accompanying data or models which are created by SRK Consulting (UK) Limited ("SRK") is
reserved by SRK and is protected by international copyright and other laws. Copyright in any
component parts of this document such as images is owned and reserved by the copyright owner
so noted within the document.

This document may not be utilised or relied upon for any purpose other than that for which it is
stated within and SRK shall not be liable for any loss or damage caused by such use or reliance.
In the event that the recipient of this document wishes to use the content of this document in
support of any purpose beyond or outside that which it is expressly stated or for the raising of any
finance from a third party where the document is not being utilised in its full form for this purpose,
the recipient shall, prior to such use, present a draft of any report or document produced by it that
may incorporate any of the content of this document to SRK for review so that SRK may ensure
that this is presented in a manner which accurately and reasonably reflects any results or
conclusions produced by SRK.

The use of this document is strictly subject to terms licensed by SRK to its Client as the recipient
of this document and unless otherwise agreed by SRK, this does not grant rights to any third
party. This document shall only be distributed to any third party in full as provided by SRK and
may not be reproduced or circulated in the public domain (in whole or in part) or in any edited,
abridged or otherwise amended form unless expressly agreed in writing by SRK. Any other
copyright owner’s work may not be separated from this document, used or reproduced for any
other purpose other than with the document in full as licensed by SRK. In the event that this
document is disclosed or distributed to any third party, no such third party shall be entitled to place
reliance upon any information, warranties or representations which may be contained within this
document and the recipient of this document shall indemnify SRK against all and any claims,
losses and costs which may be incurred by SRK relating to such third parties.
© SRK Consulting (UK) Limited 2011

SRK Legal Entity: SRK Consulting (UK) Limited
SRK Address: 5" Floor Churchill House
17 Churchill Way

City and County of Cardiff, CF10 2HH
Wales, United Kingdom.

Date: August, 2012

Project Number: UK3823

SRK Project Director

and Project Manager: Fiona Cessford Corporate Consultant (Environmental)

Client Legal Entity: Marampa Iron Ore Ltd
Client Address: Victoria Place
31 Victoria Street
Hamilton
Bermuda

HM10

U3823_Marampa_SEP_Final.docx August, 2012
== srk

.

MARAMPA IRON ORE PROJECT: STAKEHOLDER ENGAGEMENT

PLAN FOR THE ENVIRONMENTAL AND SOCIAL IMPACT
ASSESSMENT — EXECUTIVE SUMMARY

SRK Consulting (UK) Limited (SRK) has been appointed by Marampa Iron Ore (SL) Limited
(MIOL) to undertake an Environmental and Social Impact Assessment (ESIA) for the
proposed Marampa Iron Ore Project (the Project) in Sierra Leone. This document presents
the Stakeholder Engagement Plan (SEP) used to guide the process of information disclosure
and stakeholder consultations during the environmental and social assessment studies. The
SEP is a dynamic document that will be updated at different stages of the Project.

The consultation programme outlined in this SEP is based on the requirements of the Sierra
Leone national legislation and where practical, the International Finance Corporation (IFC)
performance standards.

The specific objectives of this SEP are to:

. provide an identification and analysis of potential Project stakeholders;

. describe relevant Sierra Leone legal requirements and international standards;

. document the community engagement process to date;

. describe the methodology used for consulting with relevant key stakeholders and
document their feedback; and

. propose the grievance mechanism.

Based on a visit to the Project site, assessment of the potential Project footprint area and
meetings with government agencies, SRK compiled a list of potential Project stakeholders
and analysed their interest in and influence on the Project. The stakeholders are categorised
as: government authorities, residents of the villages around the mine site, community based
organisations, non government organisations and other civil society groups.

The stakeholder consultations comprised:

. meetings with SLEPA and other relevant ministries to notify formal start of the ESIA
process and understand their expectations; and
. formal scoping meetings with local communities and other stakeholders to record their

concerns and expectations.

The approach to the consultation and disclosure activities undertaken in support of the ESIA
process followed the commonly accepted international principles to maximise participation of
all sections of the society including any marginalised groups.

The outcomes of the meetings are summarised in the form of list of stakeholder issues and
expectations which were;

. Local people/youth (born in the area) and land owners should be involved in the
employment and development process to avoid conflict.
. Concerns over the decline in people working in agricultural production reducing the

availability of farm workers and increasing pressure on food resources.

faa

Group Offices

Registered Address: 21 unty of Newport, NP20 4PG.

y

nited Ki

SRK Consulting (UK) Limited Reg No (England and Wales)

Ee<e

SRK Consulting Marampa Iron Ore Project -Executive Summary

. Women must be considered for employment and child labour be avoided.

. Apprehensions about noise pollution, air pollution, flora and fauna biodiversity loss.
How will MIOL mitigate these issues?

. Apprehension about depletion of water table, which needs to be addressed.

. Concern over the inappropriate disposal of tailings.

. MIOL should develop tangible structures instead of just giving out money.

. Preference towards local businesses and shops for purchase of provisions and
supplies.

. Resettlement is a key issue and MIOL must do this sensitively and properly where they
should buy land and build houses for them.

. The authority of Paramount Chiefs is now declining MIOL and should not rely on them

too much. The Company should identify other leaders and communicate directly with
community members. Dialogue with the community should be sustained

. The Community Liaison Officer (CLO) will be the key person for community outreach.

. MIOL should hold monthly meetings with the community.

. What will MIOL do about tailing storage facilities?

. Landowners should be treated fairly whereby they receive the true money value of their
land.

. The rehabilitation of mined out areas is very crucial for the sustainability in agriculture.

. Concerns over the effect of air pollution and dust from vehicles will have on human
health

. Concerns over heavy machines shaking nearby houses and blasting activity damaging

their houses as structures are weak.

. Concerns over increases in accidents due to an increase in traffic and the safety of
people when crossing railways and roads.

. Toilet facilities and clean water supply should be provided.

Future stakeholder consultations on completion of the ESIA report (in the form of an
Environmental and Social Impact Statement or ESIS) will comprise of:

. feedback consultations to update the stakeholders on predicted impacts and proposed
mitigation measures; and
. a public hearing meeting by SLEPA to assess public opinion on the Project.

For managing community relations MIOL will need a mechanism for effective and speedy
resolution of stakeholder complaints and problems and also to provide a satisfactory response
to their queries and issues on an ongoing basis. The mechanism will be developed in
consultation with stakeholders for transparency.

U3823_Marampa_SEP_Final.docx August, 2012
Page ii of ii
SRK Consulting Marampa Iron Ore Project — Table of Contents

Table of Contents
1 INTRODUCTION ......sssssscsssssssssssssssssecsssssccssssessssssccesssecsssssccssssessssseccssnsceesssecessnees 1

1.1. Project background... ee

1.2 Structure of the document............... 8
2 PROJECT DESCRIPTION ........ccccsccssssseesssseeseseseseessuseseeseuseneeseusenseseuseneesensenee 3
3. REGULATORY REQUIREMENTS AND GUIDELINES ..........ccccssseeeseeeeeeneeees 6

3.1 Sierra Leone national policy guidelines «00.0.0... eee

3.1.1 Environmental Protection Agency Act, 2008
3.1.2 Mines and Minerals Act, 2009

3.2. International standards and guidelines
4 PURPOSE OF THE SEP........cccccccsssssssssssesssssesessesesseesessuseeseseuseeeseuseneseusennsenses 8
4.1 Overview of Marampa consultation process.
5 PROJECT STAKEHOLDERS .........cccccceessseessssseesesesseesesesserseseusernsensenensenses
6 SUMMARY OF PREVIOUS CONSULTATIONS ........ccccccssseessssseeeessnseeeeeeneee 17
6.1. Initial community engagement by MIOL....

6.2 Scoping consultations with key government ministries .................

6.3 Scoping consultations with various stakeholders groups (March 2011) uuu... eee

6.3.1 Methodology used for consultation and disclosure activities .......0.. ee

6.3.2 List of stakeholders consulted ..

6.3.3 Outcomes of the consultation meetings
7 FUTURE CONSULTATIONG.........cccccsscsssssssseessssseesesesseesesesseeseseuseresensensnsenses

7.1.1 Consultations beyond the ESIA process...
8 GRIEVANCE MECHANISM..........ccccsssssessssessssssessssesserseseusereeseusersnsensensnsenes
9 REFERENCES

ACRONYMS

List of Tables

Table 3-1: IFC Performance Standards: key principles for undertaking public consultations .
Table 5-1: Identification and analysis of stakeholders/ groups
Table 6-1: MIOL’s meetings with the communities in 2010 ....
Table 6-2: Summary of stakeholder meetings held in July 2010
Table 6-3: Stakeholder consultation methods used ceeeeeesenees
Table 6-4: Meetings with various stakeholder groups in March 2011 .

List of Figures

Figure 1-1: Location of the exploration area
Figure 2. ocation of proposed Project infrastructure relative to local villages
Figure 4-1: Marampa ESIA stakeholder engagement process.............05

U3823_Marampa_SEP_Final.docx August, 2012
Page i of i
SRK Consulting Marampa Iron Ore Project — Table of Contents

List of Technical Appendices
1. STAKEHOLDER DETAILS

2. MEETING MINUTES

3. DISCLOSURE MATERIAL. 3i
4. PHOTOS we

5. ISSUES AND RESPONSE RECORD.........cccccsssssssssssseesssseseeseseuseeeeseuseneesenees 51
U3823_Marampa_SEP_Final.docx August, 2012

Page ii of i
g (UK) Limited

=> srk

.

MARAMPA IRON ORE PROJECT: STAKEHOLDER
ENGAGEMENT PLAN FOR THE ENVIRONMENTAL AND
SOCIAL IMPACT ASSESSMENT

1 INTRODUCTION

SRK Consulting (UK) Limited (“SRK”) has been appointed by Marampa Iron Ore (SL) Limited
(MIOL) to undertake the Environmental and Social Impact Assessment (ESIA) for the
proposed Marampa Iron Ore Project (the Project) located in Sierra Leone. This document
presents the Stakeholder Engagement Plan (SEP), required as part of the above study, to
guide the process of information disclosure and stakeholder consultations during the ESIA
process. The SEP is a dynamic document that will be updated at different stages of the
Project. This version of the SEP presents the findings and methodology of the stakeholder
consultations undertaken during the scoping phase of the ESIA process and its outcomes. It
also provides the plan for further consultations as part of the ESIA process.

1.1. Project background

The Lunsar area was the focus of significant mining operations run by DELCO between 1933
and 1975. This mining operation, which is located within MLO2/05, mined both the lateritic cap
from Masaboin and Gafal Hills, and the underlying specular hematite schists. The specular
hematite was concentrated by crushing, coarse grinding and gravity separation, with
production reaching approximately 2.5 million tonnes per annum (“Mtpa”) of concentrate in the
late 1960s (Cape Lambert, 2009). DELCO constructed a railway and port loading facility at
Pepel Port for transport of the product to worldwide markets.

During the DELCO period of operation, a large community and related infrastructure was
established, which included hospitals, schools, community halls and sports facilities for use by
employees and the local community. The health centre was a recognised training centre for
student nurses and an apprentice scheme for young men was also established. The Delco
mining operation closed in 1975, following a drop in iron ore prices, resulting in significant job
losses. Smaller-scale operations started up again in 1981, which involved dredging of the
tailings by Austrian company, Austromineral GMBH. This operation was abandoned in 1985
due to increasing production costs.

Recent exploration by MIOL, within its Exploration Licences EL46/2011-A and EL46/2011-B
(Figure 1-1), has identified six priority areas and is currently focussing on the development of
the Gafal, Rotret, Mafuri and Matukia Prospects for the current ESIA and mining licence
application.

Group Offices:

E
North Ai

South America

SRK Consulting Marmpa Iron Ore Project - ESIA SEP

Exploration licence
boundary

Road

River

Figure 1-1: Location of the exploration area

File Ref: U3823_Marampa_SEP_Final.docx August, 2012
Page 2 of 24
SRK Consulting Marmpa Iron Ore Project - ESIA SEP.

1.2 Structure of the document

This document consists of the following sections:

. Section 1: introduction and background to the Project;
. Section 2: Project description;

. Section 4: regulatory requirements and guidelines;

. Section 3: purpose and scope of the SEP;

. Section 5: potential Project stakeholders’;

. Section 6: consultations undertaken to date;

. Section 7: future consultations; and

. Section 8: grievance mechanism.

2 PROJECT DESCRIPTION

The Company has completed initial exploration drilling of specular hematite deposits at the
Gafal, Rotret, Mafuri and Matukia Prospects. A preliminary mining scoping study conducted
by Bateman Engineering Pty Ltd (“Bateman”) concluded that mining at a capacity of up to
15Mtpa is technically feasible, and financial estimates to date are positive. The Project Mineral
Resource is estimated at 680 million tonnes with an in-situ grade of 28.2% Fe (15% Fe cut-off
grade) and, with processing, could generate a high quality saleable iron concentrate (~65%
Fe), with low levels of deleterious elements.

The Project involves the construction of facilities and infrastructure to produce up to 15 Mtpa’
of iron concentrate. This will be done in two stages. Stage 1 will involve the construction of
facilities to produce 2.5 Mtpa of iron concentrate through the mining of oxide ore only. Stage 2
(an extension to Stage 1) involves expanding these facilities, and the construction of additional
facilities, to enable the production of a total of up to 15 Mtpa of iron concentrate through the
mining of oxide and/or fresh ore. While the development plan of Stage 2 of the Project is
reasonably known at this time, it will be the subject of a detailed feasibility study moving
forward.

Access to existing rail and port infrastructure, which was recently upgraded and returned to
operation by African Minerals Limited (AML), offers the advantage of lower capital investment
start-up costs and Project lead time, as well as significant environmental advantages, as
opposed to construction of a new port and rail. Open pit mining is the preferred mineral
extraction method, further reducing capital development costs.

The main Project components included in this ESIA and indicated relative to the local villages
on Figure 2-1 are listed below:

. Four open pits (Matukia, Gafal, Rotret and Mafuri) and four associated waste rock
dumps (“WRD”)

. Run of mine (“ROM”) and low grade stockpiles

. Beneficiation plant, comprising:
- crushing;
- stockpiling;

- ore reclamation;

! It should be noted that references to concentrate production rates refer to dry metric tonnes. The moisture content of the
product may range between 8-10%, which will increase the actual tonnage of concentrate produced, transported and
exported accordingly (wet metric tonnes).

File Ref. U3823_Marampa_SEP_Final.docx August, 2012
Page 3 of 24
SRK Consulting Marmpa Iron Ore Project - ESIA SEP.

° scrubbing / grinding;

° rougher / scavenger magnetic separation;
° rougher / scavenger concentrate regrind;

° cleaner and recleaner magnetic separation;
° concentrate thickening and filtration;

° tailings thickening;

° reagent storage and use; and

° supporting utilities.

. Tailings storage facility (“TSF”)

. Power generation and distribution facilities

. Water supply facilities

. Stormwater management facilities

. Waste water management systems

. Communications systems

. Accommodation

. Medical and emergency services

. Utilities (potable water supply, fire water system, air compressor systems)
. Mobile equipment (vehicles etc)

. Buildings for storage, offices, workshop, laboratory, etc

. A rail spur and head, connecting to the existing Pepel railway line

. Use of existing road routes for transport of supplies to the mine (including the existing

Makeni Highway, connecting Freetown to Lunsar) and some new on-site roads to
connect Project infrastructure

File Ref. U3823_Marampa_SEP_Final.docx August, 2012
Page 4 of 24
SRK Consulting Marmpa Iron Ore Project - ESIA SEP.

PUES Naranpa von Ove TET

London Mining licence area
Lunsar town

Main road

Track

African Minerals rail corridor
Study Area

Village

Haul road
Waste rock dump

Pit

Staff village

Process plant

Tailings storage facility

SEPTEMBER 2012 U3823 MARAMPA IRON ORE ESIA
Location of Proposed Project

== srk consulting Infrastructure relative to
Local Villages

Figure 2-1: Location of proposed Project infrastructure relative to local villages

File Ref. U3823_Marampa_SEP_Final.docx August, 2012
Page 5 of 24
SRK Consulting Marmpa Iron Ore Project - ESIA SEP.

3.1

3.2

REGULATORY REQUIREMENTS AND GUIDELINES

This section describes both Sierra Leone requirements and international guidelines for
conducting stakeholder consultation and disclosure activities during the ESIA process and
throughout Project operation.

Sierra Leone national policy guidelines

Current Sierra Leone legislation most relevant to the ESIA process is:

. the Environment Protection Agency Act No. 11 of 2008 (EPA Act 2008); and
. the Mines and Minerals Act 2009.
Each of these is briefly described in the sections below.

Environmental Protection Agency Act, 2008

The EPA Act 2008,, Sections 27 (1) and (2) stipulate the procedure for release of the ESIA
report to the public for review and invites their comments. It includes:

. circulation of the ESIA report to professional bodies or associations, Government
Ministries and non-government organisations by SLEPA;

. notice by SLEPA in two consecutive issues of the Gazette to open the ESIA report for
public inspection and comments; and

. notice by the Company in two issues of newspapers, with an interval of seven days
between first and second publication, inviting public inspection and comments.

Any public comments received within fourteen days of the last publication in the Gazette or
newspaper should be compiled by the company and reported to SLEPA.

Mines and Minerals Act, 2009

The Mines and Minerals Act (2009), Part XV (Protection of the Environment), Section 133 (2)
corroborates the provisions of the EPA Act (2008). It states that a mining licence applicant,
applying for an environmental licence, shall consult with the public to introduce the Project and
to verify possible impacts of the Project from stakeholders’ perspectives.

Subsection (3) further states that a copy of the ESIA report shall be considered non-
confidential and shall be made available to the public at the Mining Cadastre Office.

International standards and guidelines

The IFC’s Performance Standards (PS) published in January 2012 are regarded as a
benchmark for large private sector Projects. The PS are also at the core of the revised
Equator Principles, a code of practice applied by international financial organisations involved
in the financing of such Projects. The stakeholder consultation programme for the Project will
be guided by the standards and guidelines, modified to reflect the nature and scale of the
Project and other relevant factors.

The specific requirements for public consultation are contained in IFC’s Performance Standard
1: Social and Environmental Assessment and Management Systems. The requirements for
consultation are further elaborated in the corresponding Guidance Notes. The concept of free,
prior and informed consultation is explained in the same table.

For Category A Projects (such as the Marampa Project), the Project proponent is required to
consult with relevant stakeholders at least twice. First, during the scoping phase, before the
Terms of Reference (ToR) for the assessment and baseline studies are finalised, and next on
completion of the ESIA process to feedback on the potential impacts and resultant
management plans. The consultation process then continues throughout the Project

File Ref. U3823_Marampa_SEP_Final.docx August, 2012

Page 6 of 24
SRK Consulting Marmpa Iron Ore Project - ESIA SEP.

construction, operation and closure phases, as necessary, to address relevant stakeholder
issues and concerns which are shown in table 3.1.

In addition, the Equator Principles and Performance Standards require Project proponents to
set up a system to address grievances in a prompt manner. This system should be
understandable, transparent, culturally appropriate, easily accessible and should be at no cost
to the affected people.

Table 3-1: IFC Performance Standards: key principles for undertaking public
consultations

Reference/guidance Key Principles/concepts

Public consultation and disclosure should:
. be free of external manipulation, interference, coercion or intimidation;

« be inclusive of all segments of the affected communities (including
women, children, the elderly, etc.);

« be informed by preliminary stakeholder analysis;

« — entail both open (public) community meetings and discussions with
community leaders;

« clearly communicate potential Project-related risks and impacts;
« start during early scoping (especially for Projects with significant

impacts);
PS 1: Social and * be based on timely, relevant, understandable and accessible
Environmental information — this requires information to be provided in the languages
Assessment and and methods preferred by the affected communities;
Management System « inform the terms of reference (TOR) for social and environmental
assessment;

« allow time and opportunities for collective decision-making (especially
for indigenous peoples) and for contextually appropriate feedback
mechanisms;

« lead to ‘broad community support’ defined as ‘a collection of
expressions by the affected communities, through individuals and their
recognised representatives, in support of the Project’.

« entail a clear action plan based on the environmental and social
management plan; and

* accompany all significant changes to Project planning, scope and
execution.

As per the IFC Guidance Note 1: Social and Environmental Assessment and
Management Systems, Free, Prior and Informed Consultation means that
the:

‘...consultation should be “free” (free of intimidation or coercion), “prior”
Free, Prior and Informed (timely disclosure of information) and “informed” (relevant, understandable
Consultation and accessible information)’ and should lead to ‘...broad community support
for the Project by the affected communities’.

Broad community support is defined as ‘a collection of expressions by the
affected communities, through individuals and their recognised
representatives, in support of the Project’.

File Ref. U3823_Marampa_SEP_Final.docx August, 2012
Page 7 of 24
SRK Consulting Marmpa Iron Ore Project - ESIA SEP.

4 PURPOSE OF THE SEP
The purpose of the SEP is to ensure the views, interests and concerns of Project stakeholders
are taken into consideration during environmental and social impact assessment process.
The specific objectives of the SEP therefore are to:

. identify potential Project stakeholders and analyse their interest/influence on the
Project;

. describe relevant Sierra Leone legal requirements and international standards;

. present the approach and methodology for consultation and disclosure activities;

. consult with Project stakeholders and document their feedback;

. document the stakeholder engagement process to date; and

. propose a framework for grievance mechanism.

4.1 Overview of Marampa consultation process
An overview of the Marampa stakeholder engagement process is presented in Figure 4-1.
The overall programme is closely linked to different stages the ESIA process so as to
complement each other.

File Ref. U3823_Marampa_SEP_Final.docx August, 2012
Page 8 of 24
SRK Consulting Marmpa Iron Ore Project - ESIA SEP.

Marampa Project Stakeholders Engagement Process
> Mauliaioneaah| Methodology/Activities
a t Ministries <Identification of key
£ Government stakeholders within the
S Leon Goverment of Sierra Leone
= *Announce the intention to
o — | undertake the ESIA
a Preparation of Initial

| [Develop ESIA Terms of
Reference (ToR) with inputs
ResubSeOn from SLEPA and relevant
Ministries
scope of
baseline Identification of community
programme based stakeholders, NGOs
and other interested and
affected parties
é Distribution of BID to various
= stakeholders
B
2 *Review the ToR based on
3 comments from community &
8 other stakeholders
a OO
Baseline data
collection from Ongoing low level
stakeholders consultations
— ee
+Submission of ESIAto
SLEPA
a “Notification via Gazette and
g Feedback on Newspapers
the ESIA and
5 management “Distribution of non-technical
5 ean summary of ESIAto public
t
i
&
—
Disclose grievance
mechanism and key Project
decisions that affect
§ a Feedback on stakeholders (for example
28 angoing compensation plan,
eS mlenchalice training/recruitment plan,
55 issues and retrenchment)
os project risks +Report social and
a3 environmental performance
eo against monitoring indicators
as

Figure 4-1: Marampa ESIA stakeholder engagement process

File Ref. U3823_Marampa_SEP_Final.docx August, 2012
Page 9 of 24
SRK Consulting Marmpa Iron Ore Project - ESIA SEP.

5 PROJECT STAKEHOLDERS

Project stakeholders are defined as those groups or individuals that ‘will be directly or
indirectly affected, positively or negatively, by the Project and who can contribute to or hinder
its success’ (IFC, 2012).

Identification of potential stakeholders including vulnerable groups/individuals was undertaken
as a first step while preparation of the initial SEP during July 2010. The initial list of
stakeholders was drawn based on meetings with the Project staff (at the site and in Freetown)
and assessment of the potential Project footprint area. Government representatives met
during July 2010 were asked to provide further information on names of potential
stakeholders. Each stakeholder met during the scoping process was asked to provide further
information on potential stakeholders. Hence the current list of stakeholders was developed
as a snowballing process and is presented in Appendix 1. The list of interested NGOs and
other interest groups was drawn using SRK’s prior experience of working in Sierra Leone and
in discussion with the in-country social specialist. Typically identification of stakeholders is an
on-going and iterative process and more stakeholders are expected to be identified as the
Project develops.

The analysis of stakeholders involved stakeholder categorisation in terms of their potential
interest in the Project, how they could be affected by the Project and to what degree, issues
and concerns they have with the Project and what influence they may have on the Project.
Mode and frequency of communication was suggested for each stakeholder or group. Table
5-1 presents the stakeholder analysis conducted after the scoping consultations. Updating the
stakeholder analysis is also an on-going process and should be repeated after each round of
stakeholder engagement.

File Ref. U3823_Marampa_SEP_Final.docx August, 2012
Page 10 of 24
SRK Consulting

Marmpa Iron Ore Project - ESIA SEP

Table 5-1: Identi

ation and analysis of stakeholders/ groups

Stakeholder Stakeholder (group)/ profile (STAKEHOLDER PROFILE) Impact/benefit | Degree of Communication
category Potential concerns and expectations from the Project | from Project influence strategy
over
Project
Government and ¢ Port Loko District « Increased revenue for development programmes Medium Medium Information
regulatory « Paramount Chiefs (Masimera, « Expect benefits to local communities and economy dissemination
authorities Marampa and Maforki) ¢ Concerned about in increase in population due to
¢ Lunsar Town Administration migration of skilled and other workers
e Sierra Leone Environment « SLEPA is responsible for issuing EIA licences which Low High Two way
Protection Agency (SLEPA) are needed for the Project to be approved. communication and
¢ Concerned about potential environmental and social negotiation
impacts
« Ministry of Minerals (Mining ¢ National government ministry for mines and minerals Medium High Two way
Division) formulates and presents policies and legislation for the communication
consideration of Parliament
« The Mines Division administers the regulations made
under the mines and minerals Act and the explosive
Act. These regulations include the issue of all mineral
rights and the administration and supervision of all
activities under these rights.
« The Geological Survey Division advises Government
on all matters of geological nature. This enables the
government to grant mineral rights to interested
investors with Government's aim in pursuing a more
creative mining development policy
« Want to know the scale of and nature of mining
operation and revenues
« Ministry of Local Government « Expects investment for community development Medium Low Information
dissemination
« Ministry of Land Country Planning « Concerned about endemic species which are also Medium High Two way

and Forests (Departments of
Forests and Wildlife)

vulnerable to hunting and illegal trade

communication

e Ministry of Agriculture and Food
Security

« Concerned that the Project will bring many people into
the area and those who don't get jobs will resolve to
charcoal burning and fuel wood, thus exploiting the
forest further. Expects the company to help develop the
forest.

« Already problems of low water levels and
desertification, concerned these will be exacerbated.

Information
dissemination

File Ref: U3823_Marampa_SEP_Final.docx

Page 11 of 24

‘August, 2012

SRK Consulting

Marmpa Iron Ore Project - ESIA SEP

Stakeholder Stakeholder (group)/ profile (STAKEHOLDER PROFILE) Impact/benefit Degree of Communication
category Potential concerns and expectations from the Project | from Project influence strategy
over
Project
Affected ¢ Villages falling within the potential | ¢ Expectation of jobs, business opportunities, training, High Medium Two way
communities Project footprint area; villages improvement in physical infrastructure such as — communication
impacted by restricted access to schools, health centre, water supply, roads, electricity
land other natural resources; and other facilities
villages downstream of water
supply area; host resettlement
areas
¢ Land owners/farmers ¢ Concerned about loss of shelter and access to land and | High Medium Two way
other natural resources communication and
¢ Concerned about the potential stress and trauma negotiation
related to resettlement and displacement
« Expectations of replacement houses, fair compensation
for land (and crops, trees)
« Expectations of support in livelihood restoration and
financial support during transition period
e Lunsar residents « Expect expansion in consumer base and increase in Medium Low Information
business and growth of town dissemination
¢ Concerned about pressure on infrastructure as a result
of influx of job seekers
« Foreroad Baka women’s « Expectations in terms of opportunities for education and | High Low
association and Mabesene employment for females; and upward social mobility.
women's association Women should not be ignored in potential employment
opportunities
« Would like help to tackle pests destroying their crops
e Expects assistance for business activities and for
building up a storage facility for crops and produce.
« Concerned blasting activities will damage their houses
« Would like local people to be employed
¢ Creation of toilet facilities and water supplies
* Concerned about dust causing illness and increase in
accidents due to traffic
¢ Youth groups « Concerned about community development Medium Low Two way

« Concerned about wildlife protection and forest
conservation

communication

File Ref: U3823_Marampa_SEP_Final.docx

Page 12 of 24

‘August, 2012

SRK Consulting

Marmpa Iron Ore Project - ESIA SEP

Stakeholder
category

Stakeholder (group)/ profile

(STAKEHOLDER PROFILE)
Potential concerns and expectations from the Project

Impact/benefit
from Project

Degree of
influence
over
Project

Communication
strategy

Non-government
Organisations
(NGOs) and special
interest groups

¢ Network Movement for Justice and
Development (NMJD)

NMJD is engaged in various rights based campaigns on

the issues of mining in Sierra Leone. They build the

capacity of community members and organisations on

mining law and their rights to enable them negotiate and

work with mining companies in a non-violent manner.

They summarise mining and ESIA documents into simple

language for community to understand as part of

community.

They are also working with the government to strengthen

governance and accountability

« Worried moving too fast could create problems

« Communities should know what is happening at each
stage to minimise impacts

¢ Concerned about rights of local people

Low

Medium

Two way
communication

« Green Scenery

« Green Scenery is a local NGO involved in
environmental promotion and protection; livelihood
security; human rights and governance; and peace
building and conflict resolution.

« Worried company won't complete all stages prior to
ESIA and just do enough to gain licence

« Company should design programmes to engage with
communities, talking to people is not enough

© Chiefs are no longer in control of everything so
company should engage with all people including
youths

« Re-vegetation is important

« Concerned over change of ownership, a bond should
be left for new companies to take up

* Concerned about resettlement and land allocation

Concerned about how company will tackle climate
change

Low

Medium

Information
dissemination

File Ref: U3823_Marampa_SEP_Final.docx

Page 13 of 24

‘August, 2012

SRK Consulting

Marmpa Iron Ore Project - ESIA SEP

Stakeholder Stakeholder (group)/ profile

category

(STAKEHOLDER PROFILE)
Potential concerns and expectations from the Project

Impact/benefit
from Project

Degree of
influence
over
Project

Communication
strategy

¢ Environmental Forum for Action
(ENFORAC)

« ENFORAC are a consortium of environmental NGOs,

community groups and academic institutions who work

together to protect and advocate for Sierra Leone's

natural resources. Their main aims are:

Natural resource management;

Policy reforms and enforcement;

Land use planning;

Water catchments management;

Waste management;

Biodiversity management research;

Sustainable development; and

Mass environmental education and information

campaigns.

« ENFORAC raised concerns about visual impacts as
the landscape will be destroyed, future disaster and
digging of pits

Want to know what the company will do about
e¢ Noise and air pollution
« — Tailing storage facilities
« — Drilling/blasting -effects on workers and the
communities
¢ Flora and fauna
« Budget for mitigation

Low

Medium

Information
dissemination

¢ Cotton Tree Foundation

« Focuses on business agriculture, environmental
rehabilitation (how the environment can be
rehabilitated), food security and education.

« Concerned about impacts on water and on agriculture

¢ Expects the company to show respect for all local
people, and to engage with different groups especially
youths

Low

Medium

Information
dissemination

« Amazonian Initiative Movement

« The organisation campaigns against harmful practices
against women and girls. They specifically campaign
against Female Genital Mutilation (FGM).

* Concerned about HIV and AIDS with
foreigners/employees coming from outside not being
aware of the problem.

Low

Medium

Information
dissemination

File Ref: U3823_Marampa_SEP_Final.docx

Page 14 of 24

‘August, 2012

SRK Consulting

Marmpa Iron Ore Project - ESIA SEP

Stakeholder
category

Stakeholder (group)/ profile

(STAKEHOLDER PROFILE)
Potential concerns and expectations from the Project

Impact/benefit
from Project

Degree of
influence
over
Project

Communication
strategy

« Concerned about young girls being brought into
prostitution.

« Expected preference to be given to locals in terms of
employment.

« Expects company to provide proper safety gear for
employees.

¢ Other concerns are with women, child labour and
human resources

Other stakeholders
and stakeholder
groups

« Journalist, Universal Radio (Media)

« Local and national newspapers, radio and T.V.

« Eager to cover issues relevant to the interests of its
audience and constituency

¢ Looks for negative aspects of the Projects

Low

High

Information
dissemination

« Marampa Community Bank

« The Bank was re-established after the war in 2002 by
the Government of Sierra Leone and started operating
on 7th February 2003 to provide financial services to
the Marampa community.

« Expects the company to put a percentage of their
money into the bank

« Expects the company to do local banking and pay
wages through the bank

Low

Low

Information
dissemination

¢ District Medical Officer (DMO) Port
Loko

« DMO based in the district hospital in Lunsar

« Problems with local people having to use unclean water
from upstream

e HIV/AIDS is prevalent in the area, concerned this may
get worse with influx of people

¢ Concerned about dust causing illness

Medium

Low

Two way
communication

« Port Loko Teachers College
(PLTC) Administration

« Concerned about biodiversity and soil depletion and
toxicity causing damage to plants

« Expects company to plant economic trees for the local
people to enhance livelihoods

« Concerned in migration may cause an increase health
and social problems such as crime

e Expects assistance for tertiary institutions as well as
primary and secondary schools

e Concerned with rail /roads and transport causing
accidents.

¢ Believes that if the company help the schools then
there will be a ripple effect, they can develop training

Medium

Low

Information
dissemination

File Ref: U3823_Marampa_SEP_Final.docx

Page 15 of 24

‘August, 2012

SRK Consulting

Marmpa Iron Ore Project - ESIA SEP

Stakeholder Stakeholder (group)/ profile (STAKEHOLDER PROFILE) Impact/benefit Degree of Communication
category Potential concerns and expectations from the Project | from Project influence strategy
over
Project
facilities to help people get jobs in the mine e.g.
catering
« Murialdo Secondary School « Concerned teachers may leave the school to get better | High Low Two way

paid jobs with the Project, the company should check
employment records in interview

« Concerned pupils may leave education to get work
instead of staying in school

e Expects MIOL to talk with and discipline employees
who hassle the school girls.

« Would like consultation to be a continuous process

e Worried about demand on food, and people turning the
theft if they cannot get work.

e Would like MIOL to take part in school activities

« Would like MIOL to give university scholarships to
some pupils

communication

File Ref: U3823_Marampa_SEP_Final.docx

Page 16 of 24

‘August, 2012

SRK Consulting Marmpa Iron Ore Project - ESIA SEP

6.1

SUMMARY OF PREVIOUS CONSULTATIONS

This section provides a summary of the stakeholder consultation activities undertaken during
this ESIA process (until March 2011).

Initial community engagement by MIOL

Prior to the start of stakeholder consultations as part of the ESIA by SRK, MIOL were involved
in meetings with the local community members and their leaders as part of the on-going
exploration activities and its on-going community support programme. The meetings
generally took the form of open public meetings in a communal venue in Lunsar. No formal
records are available of these meetings. Based on discussions with MIOL staff SRK has
noted two key meetings held during 2010. These are presented in Table 6-1.

Table 6-1: MIOL’s meetings with the communities in 2010

Place & Date Stakeholder(s) Meeting topics

Town Hall, General Public and community « The Company presented an update on the
Lunsar, April representatives (about 800 participants) Project progress and ongoing community
2010 development programmes undertaken by

MIOL

« The community wanted to know when the
Project would start and make employment
opportunities available

Primary School, | Village residents, school children, First « — The Primary School built with assistance

Konta Village, 9 | Lady of Sierra Leone, local administration, from the Company was formally inaugurated

July 2010 community representatives and general by the First Lady on behalf of the people of
pubic Sierra Leone

« — Scholarships were distributed to selected
students to support them in the continuation
of their education

6.2

Scoping consultations with key government ministries

On start of the ESIA process, SRK conducted meetings with the key government agencies
(mining, environment, forestry and the local government) during July 2010.

The purpose of meetings was to:

. formally initiate the ESIA process with SLEPA; and

. to announce the intention to develop the proposed Project among other relevant
ministries;

. to seek inputs in the stakeholder identification process to identify additional Project
stakeholders; and

. to document the issues and concerns of Project stakeholders for consideration in the
ESIA process.

The meetings were held on a one-to-one basis in the ministry offices and were attended by a
representative from MIOL. Meeting minutes were recorded for each meeting. Table 6-2
presents a summary of all the meetings held. Appendix 2 presents the records taken at the
meetings.

A Background Information Document (BID) outlining the status of the Project was prepared as
a disclosure document and provided to Ministry representatives at the time of the meetings. A
copy of the BID is provided in Appendix 3.

U3823_Marampa_SEP_Final.docx August, 2012

Page 17 of 24

SRK Consulting

Marmpa Iron Ore Project - ESIA SEP

Table 6-2: Summary of stakeholder meetings held in July 2010

Place & Date

Stakeholder(s)

Meeting topics

Follow up action by /
MIOL/SRK

Mining Cadastre
Office, 1 July
2010

Eugene Norman
(Assistant Government
Mining Engineer)

Alusine Timbo (Assistant
Government Mining
Engineer),

e — MIOL introduced the Project
and announced the intention to
start the ESIA.

e — Project Background
Information Document was
provided.

«The Ministry representative
asked that the ESIA
requirements be discussed
with SLEPA.

Consultation with
SLEPA

SLEPA office, 2
July 2010

Momodu A Bah, Acting
Deputy Executive Director
(In-charge of EIA, Field
operations & Extensions),
SLEPA

e — MIOL introduced the Project
and announced the intention to
start the ESIA.

e — Project Background
Information Document was
provided.

« Mr Bah explained the steps
leading to an ESIA licence and
asked for a letter from the
Company as formal notice to
start the ESIA process.

Send letter to SLEPA as
formal notice of intention
to undertake the ESIA
and request supply of
application form and
screening form.

Office of the
Forestry
Department, 2
July 2010

Mr Abdul-Abib F Conteh,
Deputy Director, Forestry
Division

¢  MIOL introduced the Project
and announced the intention to
start the ESIA.

e — Project Background
Information Document was
provided.

«Mr Conteh provided
information on the protected
areas and asked for a formal
letter to the Ministry for
permission to proceed with the
Project if it does not interfere
with any protected areas.

Letter to the Ministry for
permission to proceed,
once the Project
footprint area is defined.

Office of the
Ministry of the
Local
Government, 2
July 2010

Director, Ministry of the
Local Government

e — MIOL introduced the Project
and announced the intention to
start the ESIA.

« Project Background
Information Document was
provided.

« — The Director explained the role
of the ministry representative
on the Minerals Advisory Board
and in negotiation between
land owners and mining
companies (if required).

Formal letter to the
Ministry to seek
community cooperation
in the development of
Project.

6.3

Scoping consultations with various stakeholders groups (March 2011)

Following meetings with the key stakeholders (Section 6.2) SRK conducted consultation
meetings with a full range of Project stakeholders in March 2011. It included meetings with

community groups, local government, NGOs and other interest groups.

6.3.1

Methodology used for consultation and disclosure activities

The methodology used for consultation meetings was based on analysis of the Project area
and stakeholders. It took into consideration specific needs of the different stakeholders/groups
(including vulnerable groups) and the following factors:

U3823_Marampa_SEP_Final.docx

Page 18 of 24

‘August, 2012

SRK Consulting Marmpa Iron Ore Project - ESIA SEP

. literacy level and capacity to understand technical information;
. cultural background;

. gender;

. geographic location;

. vulnerability to potential Project impacts; and

. level of interest in and influence over the proposed Project;

Communication tools

Table 6-3 presents appropriate communication methods used with different stakeholder
groups.

Table 6-3: Stakeholder consultation methods used

Methods: Stakeholders:

General public

Distribution of disclosure documents All stakeholders
Affected communities (non-technical summaries)
(examples of disclosure materials are presented in

Appendix 3)

One-on-one meetings « Key Government stakeholders
* NGOs
¢ Paramount Chiefs
Public hearing/ meetings / open days e Affected communities
e General public
Focus group meetings/ workshops/ e Vulnerable groups in communities (eg. women, the elderly)
village meetings e NGOs
«Special interest groups
Telephone conversations « Government stakeholders
* NGOs
« Community Leaders
Fax, E-mail * Government stakeholders
* NGOs
Media « All stakeholders
.
.
.

Invitations for the meetings

Invitations for the consultation meetings were sent to institutional stakeholders 7-10 days in
advance. Community groups were notified 3-4 days in advance of meetings, as longer notice
periods tend to result in lower attendance levels in villages. Local communities were notified
in person whereas Invitations/notices to other stakeholders were sent out either by letter, fax
or email.

Disclosure documents

The BID and a fact sheet by MIOL was distributed among the stakeholders prior to and during
the meetings. For community meetings posters were used to explain the proposed Project
and aid the discussion. For meetings with the institutional stakeholders presentation slides
were used to aid the consultation process. Appendix 3 shows the different disclosure
documents used during scoping consultations.

Location of community meetings

The community meetings were held at each village within the study area’. Within the villages,
meetings were held at centrally located open public areas to enable easy access by different

? Study area is defined in the social baseline study (SRK, 2012)

U3823_Marampa_SEP_Final.docx August, 2012
Page 19 of 24
SRK Consulting Marmpa Iron Ore Project - ESIA SEP

stakeholders including participation of women, youth, elderly and any minority groups. The
meetings were held in locally popular language — Temne with translation into English for MIOL
and SRK representatives.

In addition, a public meeting was held at Lunsar town which was open to the general public.
Public notices were issued for participation in the meetings. This meeting was attended by
about 1000 people from the Lunsar town and various villages in the vicinity of proposed
Project site. It was also attended by the local leaders (both traditional and administrative).
The meeting provide a forum for different sections of the society to exchange their opinion on
the proposed Project which was largely in favour of the development.

Documentation

Record of stakeholder issues was kept at all meetings. These were compiled into an issues
and response table, which shows how these were addressed during the ESIA process
(Appendix 5). Copies of meeting minutes held during March 2011 (and example attendance
register) are presented in Appendix 2. Selected photos from the meetings held in March 2011
are provided in Appendix 4.

6.3.2 List of stakeholders consulted
Table 6-2 presents the list of stakeholders consulted during March 2011, along with a date-
wise schedule of the various meetings conducted.
Table 6-4: Meetings with various stakeholder groups in March 2011
Date Place/venue Stakeholder(s)
9 March 2011 49 Main Motor Road, Brookfields, Freetown | * Aminata Lamin (Programme
Director) -Mining and Extractive,
Network Movement for Justice
and Development (NMJD)
9 March 2011 Soldier Street, Freetown ¢ Joseph Rahall (Director) - Green
Scenery
9 March 2011 Upper Brook Street, Freetown ¢ Abdul Conteh (Director) and
Ansumana LM Swaray, (National
Coordinator) -Environmental
Forum for Action
9 March 2011 | Cotton Tree Foundation Office, King Street, | e Michael Kamara (Executive
Freetown Director) - Cotton Tree
Foundation
10 March 2011 | Lunsar-Makeni Highway, Lunsar ¢ Osman Kargbo (Administrative
Officer), Luisa (Intern Plan
Officer) and 9 other staff
members -
¢ Amazonian Initiative Movement
11 March 2011 | Office of the Marampa Community Bank, « Aiah Fomba (Manager) -
Lunsar Marampa Community Bank
11 March 2011 | Office of Port Loko District Council « Abdul Koroma (Deputy Chief
Administrator),
¢ Sheik A M Gibril (Rural
Development Officer),
« Hassan Bruce (Journalist,
Universal Radio)
411 March 2011 District Agriculture Officer's Office, Ministry | e Ministry of Agriculture and Food
of Agriculture and Food Security, Port Loko Security
District
12 March 2011 | Town Hall, Lunsar Open Public Meeting, attended by:
« General public,
¢ Paramount Chief,
¢ local villagers,
¢ Village Chiefs,
U3823_Marampa_SEP_Final.docx ‘August, 2012

Page 20 of 24
SRK Consulting

Marmpa Iron Ore Project - ESIA SEP

land owners,

Provincial Secretary,
Member of Parliament,
Deputy Minister of Local
Government and Internal Affairs,
AIG North,

Religious leaders,

Youth Groups,

Women's Groups,

Port Loko District Council,
NGOs,

Chiefdom Council,
MIOL/Cape Lambert

13 March 2011

Foreroad Baka Village, Lunsar

Foreroad Baka Women's Association

13 March 2011

Mabesene Village, Lunsar

Mabesene Women's Association

14 March 2011

DMO's office, Port Loko Government
Hospital, Hospital Road, Port Loko

Dr Victor Max-Lebbie - District
Medical Officer

14 March 2011

PLTC Campus, Lungi Road, Prot Loko

Ahmed A Koroma (Vice Principal and

6.3.3

Director of Studies) - Port Loko
Teachers College (PLTC)
Administration

14 March 2011

Murialdo Secondary School, Lunsar Fr. Giuliano Pini (Principal), Fr
Emmanuel Koroma, Mr Ambrose
Bangura (Vice Principal) - Murialdo
Secondary School

Outcomes of the consultation meetings

The outcomes of the consultation meetings, in the form of list of key issues, concerns and

expectations raised the stakeholders, is provided below. The issues were divided into
categories for ease of understanding and dealing with them. Appendix 4 presents the
complete list of the issues, concerns and expectations recorded during the consultation
meetings.

Employment

Local people/youth (born in the area) and land owners should be involved in the
employment and development process to avoid conflict.

Concerns over the decline in people working in agricultural production reducing the
availability of farm workers and increasing pressure on food resources.

Expect the Company to apply preferential employment of local people over outsiders.
Women must be considered for employment and child labour be avoided.

Concerned that the teachers and some senior students in the local schools may leave
the school to work for the Project. What can MIOL do to prevent this?

Rumours that one has to pay 200,000 to 400,000 Leones to get a job at the Project.

Environment

Apprehensions about noise pollution, air pollution, flora and fauna biodiversity loss.
How will MIOL mitigate these issues?

Apprehension about depletion of water table, which needs to be addressed.

Company should choose the vegetation species for rehabilitation, Gethropha is
detrimental to local water.

Concern over the inappropriate disposal of tailings.

U3823_Marampa_SEP_Final.docx

‘August, 2012
Page 21 of 24

SRK Consulting Marmpa Iron Ore Project - ESIA SEP

Corporate Social Responsibility

. Communities should be involved in rehabilitation programmes

. Local people, should benefit from mining operations in their area

. MIOL should develop tangible structures instead of just giving out money

. Safe drinking water should be provided to the communities.

. Preference towards local businesses and shops for purchase of provisions and
supplies.

. MIOL should use Marampa Community Bank for domestic banking and to pay staff

salaries as this will allow for an improvement in community infrastructure

Stakeholder consultation process and participation

. The authority of Paramount Chiefs is now declining MIOL should not rely on them too
much. Company should identify other leaders and communicate directly with
community members. Dialogue with the community should be sustained

. The Community Liaison Officer (CLO) will be the key person for community outreach.

. MIOL should hold monthly meetings with the community.

Mining operations

. What will MIOL do about tailing storage facilities?
. There needs to be sufficient distance between the use of explosives and the
communities.

Resettlement and livelihoods restoration

. Resettlement is a key issue and MIOL must do this sensitively and properly where they
should buy land for them and build houses for them.

. MIOL should negotiate with plantation owners and the names of the landowners should
be recorded in the deal.

. Landowners should be treated fairly, whereby they receive the true money value of
their land.

. The rehabilitation of mined out areas is very crucial for the sustainability in agriculture.

. A request for assistance and support in business activities and the construction of a

storage facility for crops and produce and agricultural expansion.

Health and Safety

. Concerns over the effect of air pollution and dust from vehicles will have on human
health

. Concerns over heavy machines shaking nearby houses and blasting activity damaging
their houses as structures are weak.

. Concerns over increases in accidents due to an increase in traffic and the safety of
people when crossing railways and roads.

. Toilet facilities and clean water supply should be provided.

7 FUTURE CONSULTATIONS

The stakeholder consultations that will take place on completion of the draft ESIA report will

comprise:
. feedback consultations to update the stakeholders on predicted impacts and proposed
U3823_Marampa_SEP_Final.docx August, 2012

Page 22 of 24
SRK Consulting Marmpa Iron Ore Project - ESIA SEP

mitigation measures; and
. a public hearing meeting by SLEPA to assess public opinion on the Project.

The approach and methodology for the feedback consultations will be similar to the scoping
consultations as described in Section 6.3.1. The location and methodology for the public
hearing meeting will be decided in consultation with SLEPA.

Consultations beyond the ESIA process

Beyond the ESIA process, consultations with the stakeholders will be continued by MIOL to
build and maintain mutually beneficial relationship with the Project stakeholders. This will
serve to maintain the dialogue and facilitate resolution of issues raised by stakeholders on an
on-going basis throughout the life of the Project. This SEP will be updated to reflect the
changing needs of the Project as it develops.

GRIEVANCE MECHANISM

For managing community relations MIOL will establish a mechanism for effective and speedy
resolution of stakeholder complaints and problems and also to provide a satisfactory response
to their queries and issues on an ongoing basis. Key features that MIOL would consider in
development of a grievance mechanism are provided below.

. representatives from different stakeholder groups should be encouraged to participate
in the development of the grievance mechanism to ensure transparency in the process;

. stakeholders should be informed about the existence and functioning of the grievance
mechanism to promote its utility;

. the paramount chiefs and district officials should be invited to be part of a committee for
handling grievances;

. responses should be provided to all queries and grievances in a time bound manner
with a commitment to a time frame for resolving the issues; and

. when a dispute cannot be resolved, within a reasonable period, the grieving party
should be free to take the matter to courts as a final resort (in other words the
mechanism should not replace existing legal process but should, based on consensus,
seek to resolve the issues quickly without resorting to expensive and time-consuming
legal actions.

REFERENCES

EPFls (2006) The “Equator Principles”: A financial industry benchmark for determining,
assessing and managing social & environmental risk in Project financing, Equator Principles
Financial Institutions, 2006

GoS (2008) Environmental Protection Agency Act, Government of Sierra Leone, 2008
GoS (2009), Mines and Minerals Act, Government of Sierra Leone, 2009

IFC (1998) Doing Better Business through Effective Public Consultation and Disclosure: A
Good Practice Manual, International Finance Corporation, 1998

IFC (2006) Performance Standards on Social & Environmental Sustainability, International
Finance Corporation June 2006

IFC (2007) Guidance Notes: Performance Standards on Social & Environmental
Sustainability, International Finance Corporation, 2007

U3823_Marampa_SEP_Final.docx August, 2012

Page 23 of 24
SRK Consulting Marmpa Iron Ore Project - ESIA SEP

IFC (2007) Stakeholder Engagement: A Good Practice Handbook for Companies Doing
Business in Emerging Markets, International Finance Corporation, 2007

SRK (2012) Socio economic baseline report for the Marampa Iron Ore Project, SRK
Consulting (UK) Ltd, April 2012

For and on behalf of SRK Consulting (UK) Limited

rs held on ile

Lalit Kumar, Hilde van Vlaenderen,

Senior Consultant, Social Principal Consultant, Social

SRK Consulting (UK) Limited SRK Consulting (UK) Limited
U3823_Marampa_SEP_Final.docx August, 2012

Page 24 of 24
SRK Consulting

Marampa Iron Ore Project - Glossary, Abbreviations, Units

GLOSSARY OF TERMS

TERM

EXPLANATION

Affected Community

Local communities that are subject to risks or impacts from a Project.

Consultation

Consultation involves two-way communication between the client and the
affected communities. The consultation process should be undertaken in a
manner that is inclusive and culturally appropriate and that provides the affected
communities with opportunities to express their views on Projects risks, impacts
and mitigations measures, and allows the client to consider and respond to them.
The consultation process will ensure free, prior and informed consultation.

Information
Consultation and
Disclosure

The process of providing information to the affected communities and other
stakeholders that is timely, accessible, understandable, and in the appropriate
language(s). For Projects with potential adverse impacts, information on the
purpose, nature and scale of the Project, the duration of proposed Project
activities, and any potential risks to and potential impacts on such communities
should be included.

Local Community

Community within a Project's area of influence.

Management measures

Remedial measures used to reduce the level of risk

Project (the)

The Marampa Iron Ore Project

Settlement

a groups of houses, similar to a village or hamlet

Stakeholder

groups or individuals that are ‘directly or indirectly affected by a Project as well
AS we may have interests in a Project and/or ability to influence its outcome
either positively or negatively’

U3823_Marampa_SEP_Final.docx

Page i of i

‘August, 2012
SRK Consulting

Marampa Iron Ore Project - Glossary, Abbreviations, Units

ACRONYMS

BID Background Information Document

EIA Environmental Impact Assessment

ESIA Environmental and Social Impact Assessment
IFC International Financial Corporation

NGO Non-governmental organisation

PS Performance Standards

SEP Stakeholder Engagement Plan

SL Sierra Leone

SLEPA Sierra Leone Environmental Protection Agency
SRK SRK Consulting (UK) Limited

ToR Terms of Reference

UK United Kingdom

U3823_Marampa_SEP_Final.docx

Page ii of ii

August, 2012
SRK Consulting Marampa Iron Ore Project - Technical Appendix 1

APPENDIX

1. STAKEHOLDER DETAILS

U3823_Marampa_SEP_Final.docx August, 2012
Page 1i of til
SRK Consulting

Marampa Iron Ore Project - Technical Appendix 1

Appendix 1: Stakeholders details

Deputy Director
Incharge of EIAs, Field operations &
extensions, SLEPA,

3rd Floor, Youyi Building, Brookfields,
Freetown, Sierra Leone

Stakeholder category Stakeholder name Address Telephone Email
Government and regulatory | Port Loko District Council Chief Administrator's Office, Port Loko
authorities District Council, Port Loko
Paramount Chiefs (Masimera, Marampa | Marampa Paramount Chief's residence
and Maforki) is on Lunsar Makeni Highway; other
chiefs are in their respective chiefdoms
(exact location to be checked with
PROs)
Lunsar Town Administration Lunsar, Port Loko
si L Envi tt Protecti SLEPA Office, 3rd Floor Youyi Building, | Mobile number: | modbah@yahoo.com
poone (SLEPA) nvironment Protection | Brookfields, Freetown. 078350627,
gency Contact: Mr Momodu A. Bah, Acting 076668698,
088351725

Ministry of Minerals (Mining Division)

Mining Cadastre Office, Ministry of
Mineral Resources, 5th Floor Youyi
Building, Brookfields, Freetown

Ministry of Local Government

Ministry of Local Government, Youyi
Building, Brookfields, Freetown

Ministry of Land Country Planning and
Forests (Departments of Forests and
Wildlife)

Forestry Department, 1st Floor, Youyi
Building, Brookfields, Freetown

Ministry of Agriculture and Food Security

District Agriculture Officer's Office,

MAFS, Port Loko

Affected communities

Villages falling within the potential Project
footprint area; villages impacted by
restricted access to land other natural
resources; villages downstream of water
supply area; host resettlement areas

Affected villages

Land owners/farmers

Affected villages

Foreroad Baka and Mabesene Women's
Association

Foreroad Baka Village, Lunsar (suburb)

Lunsar residents

Lunsar town

U3823_Marampa_SEP_Final.docx

Page 1ii of 1iii

August, 2012
SRK Consulting

Marampa Iron Ore Project - Technical Appendix 1

stakeholder groups

Administration

Stakeholder category Stakeholder name Address Telephone Email
Youth Groups Lunsar town and affected villages
Religious Leaders Lunsar town
Non-government Network Movement for Justice and | NMJD Office, 49 Main Motor Road, | +(232)26204036 nmjd@nmjd.org
Organisations (NGOs) and | Development (NMJD) Brookfields, Freetown +(232)76645314
int t
Special interest groups Green Scenery Soldier Street, Freetown scene! jahoo.co.uk
Environmental Forum for Action | 51 Upper Brook Street Freetown, Sierra | Mr. Ansumana | enforac@yahoo.com
(ENFORAC) Leone West Africa, P. O. Box 1145 Swarray National
Coordinator
+ 232 (0) 76 463
653
Mr. Abdulai Conteh
Deputy Chairman
+ 232 (0) 33 407
164
Cotton Tree Foundation Cotton Tree Foundation Office, King
Street, Freetown
Amazonian Initiative Movement Lunsar-Makeni Highway, Lunsar +232-76-738517 aimgn2001@yahoo.co.uk
24 New Makeni Road, PO Box 77
Lunsar, Marampa Chiefdom, Port Loko aims!2001@yahoo.co.uk
District
Sierra Leone
Other stakeholders and | Port Loko Teachers College (PLTC) | PLTC Campus, Lungi Road, Port Loko

Murialdo Secondary School

Murialdo Secondary School, Lunsar

District Medical Officer

DMO's office, Port Loko Government
Hospital, Hospital Road, Port Loko

Marampa Community Bank

The Managers Office, Marampa
Community Bank, Lunsar

Journalist, Universal Radio (Media)

Port Loko town

U3823_Marampa_SEP_Final.docx

Page 1iii of 1iii

August, 2012
SRK Consulting Marampa Iron Ore Project — Technical Appendix 2

APPENDIX

2. MEETING MINUTES

U3823_Marampa_SEP_Final.docx August, 2012
Page 2i of 21
Marampa Meeting Minutes
March 2011
Network Movement for Justice and Development (NMJD)

Meeting location: NMJD Office, 49 Main Motor Road, Brookfields, Freetown

Date and Time: 9°" March 2011 at 08:06 hours

Attendees: Aminata Lamin (Programme Director, Mining and Extractive, NMJD), Simon Elson
(Cape Lambert) representing the Marampa Iron Ore Limited (MIOL), Aminata Kamara and Lalit
Kumar (SRK)

Simon Elson gave an introduction to the proposed project and the Marampa Iron Ore (Sierra
Leone) Limited (MIOL). A copy of the Background Information Document on the proposed
project was presented. Lalit Kumar explained the ESIA process, the stakeholder consultation
process and invited the participants to express their issues and concerns. The following key
points were raised:

e Aminata Lamin provided an over view of NMJD:

o Mining and extractives is one of focus area for NMJD, which is engaged in
various rights based campaigns on the issues of mining in Sierra Leone

o They build capacity of community members and organisations on mining law
and their rights to enable them negotiate and work with mining companies in a
non-violent manner

o They summarise the mining legislation and ESIA documents into simple
language for community to understand as part of community capacity building

o They are also working with the government to strengthen governance and
accountability

e NMIJD engages with the ministry of mines

e¢ Most mining companies do not like talking with communities and NGOs to avoid conflict
but this approach is short sighted. The companies should maintain direct contact with
communities to prevent conflict.

e NMIJD is member of the steering committee for EITI and she encouraged MIOL to
become a member of EITI and to join the chamber of commerce.

e Aminata informed that due to weak governance mining companies in Sierra Leone are
violating the laws and people’s rights. She thinks that where national laws are weak,
companies should use international standards.

e She thinks that cost of resettlement of people, compensation for crops and community
infrastructure should be factored in the project cost.

e¢ Communities do not have negotiating power. They are negotiating with the government
that 1% of the profits should go directly to the affected community for their development.

e She informed that the authority of Paramount chiefs is now declining and hence the
company should not rely on them too much. Instead MIOL should identify other leaders
and communicate directly with community members. The dialogue with the community
should be sustained.

e NMID is supporting another NGO called Campaign for Just Mining in Lunsar. This
campaign is focused on capacity building of the community members on the topics of
mining laws and their rights.

e She was not clear on the relationship between MIOL and Africa Minerals Limited (this
was clarified by Simon).
e She enquired if MIOL is active in Kambia District as one of their partner organisation
“Conscience International’ that is active in the district has asked then for sensitisation
programme.

e She reiterated that their organisation uses the right based approach — people should know
what is happening around them so that ever impact will be minimised. Flying fast could
create problems

Green Scenery Email: gscenery@yahoo.co.uk

Meeting location: Soldier Street, Freetown

Date and Time: 9" March 2011 at 09:25 hours

Attendees: Joseph Rahall (Director, Green Scenery), Simon Elson (Cape Lambert) representing
the Marampa Iron Ore Limited (MIOL), Aminata Kamara and Lalit Kumar (SRK)

Simon Elson gave an introduction to the proposed project and the Marampa Iron Ore (Sierra
Leone) Limited (MIOL). A copy of the Background Information Document on the proposed
project was presented. Lalit Kumar explained the ESIA process, the stakeholder consultation
process and invited the participants to express their issues and concerns. The following key
points were raised:

e Purpose of meeting, overview

e Small organisation but make a lot of noise

e He said that it is not doing the ESIA but it is about companies not following procedures.
This ignites community conflict giving the example of African Minerals Limited (AML)
at Ferengbeya

e He said that companies jump all other stages/procedures and obtain the ESIA process;
procedures make a company legitimate.

e Talking to the people is not enough; companies should design programmes with the
communities and identify their needs and there are different needs.

e His experience with community work is that people change their ideas, support and
messages passed on to them. When they change, they should be engaged.

e Advised MIOL to carefully study the community dynamics and the Chiefs. The Chiefs
are sometimes a problem; hence the Company should engage the people.

e Take time to study the community and talk to critical people in the community. Chiefs
are no longer in total control of everything.

¢ Regarding the work GS does, they do a 360°; they look at the environment from an angle
of right, livelihood and conflict.

e Green Scenery works in coalition with National Coalition on Extractives (NACE)

e Examine technical issues. He said that NMJD deals with resettlement, social and
compensation issues.

e GS advises companies where issues and conflict may arise.

¢ Consultants may do a good job but after ESIA phase companies may oversight all steps
e.g. chemical disposal, tailings, water pollution, clearing of vegetation, possible
restoration etc.

¢ On the issue of implementation, Consultants should design a framework on how to
monitor and include as an annex. He recommends that MIOL devices a framework on
reporting their performance. He cited Sierra Rutile Limited (SRL) and said that they have
not been able to present their annual environmental report and draw up a reporting
template as guideline to go by what the law says.
He asked whether the Company can include activities to cope with climate impact.
Further more, Mr Rahall said that the work of MIOL will clear swamps and forests. He
asked how MIOL will assist with communities coping with climate change — machines
pollutants, carbon absorption, etc. This is not in the SLEPA 2008 but for good practice
round the world.

The Director asked about the relationship between London Mining, African Minerals and
MIOL. Simeon Elson gave historical background of the Company

He asked how the Company will manage the environment and development of people.
The Company is in an area of stark poverty. There is potential for conflict when the
community people see physical wealth in their area and see some youths being employed.
Youths do like each other (jealousy).

The Company should therefore establish good relations with the communities and with
youths.

Resettlement is a big issue. Government does not have a resettlement policy but
companies need to do it properly.

Re-vegetation is important - NGOs have been fighting with Sierra Rutile Limited (SRL)
on this issue. He reiterated the issue of companies moving fast with their operations and
leaving the procedures.

He also highlighted the issue of change of ownership. When companies sell, the new ones
do not usually take up liabilities of the old companies, e.g. SRL and Koidu Holdings
(KH). He asked if a bond will be left behind for new companies to take up. Government
does not have the capacity to monitor liabilities and risks and this is where the NGOs
intervene.

He said that the ESIA should not only be sent to SLEPA but should be made available to
other stakeholder groups to share their concerns before the ESIA disclosure.

He suggested that the communities should be involved in rehabilitation programmes e.g.
tree planting, as this will provide employment.

Communities should be engaged and educated to avoid threats. This may not involve too
many resources but will induce creative thinking.

MIOL is to keep a balance between community expectations and the Company.
Communities always see mining companies as government

The Community Liaison Officer (CLO) will be key person for community outreach.

On the relationship with NACE, Mr Rahall said that it is a coalition and Green Scenery is
hosting the Secretariat. Other members are NMJD, Christian Aid, Talking Drum, Anti-
Corruption Commission, Action Aid, Commission for Democracy and Human Rights and
MADAM- they help to sensitize the communities.

He also said that livelihood will be a big issue e.g. farmers may not have much land any
more.

He also mentioned resettlement — Where a village is relocated the chief will meet another
chief in the new area of location. He may not have the powers of a chief.

Environmental Forum for Action (ENFORAC)

Meeting location: Upper Brook Street, Freetown

Date and Time: 9" March 2011 at 10:29 hours

Attendees: Abdul Conteh (Director, ENFORAC), Ansumana LM Swaray (National Coordinator,
ENFORAC), Simon Elson (Cape Lambert) representing the Marampa Iron Ore Limited (MIOL),
Aminata Kamara and Lalit Kumar (SRK)
Simon Elson gave an introduction to the proposed project and the Marampa Iron Ore (Sierra
Leone) Limited (MIOL). A copy of the Background Information Document on the proposed
project was presented. Lalit Kumar explained the ESIA process, the stakeholder consultation
process and invited the participants to express their issues and concerns. The following key
points were raised:

Ansumana Mansaray introduced the organisation comprising a consortium of
environmental NGOs, academic groups. They want to see change in management of
resources for a better Sierra Leone. Sierra Leone is endowed with abundant resources but
the country has been exploited without benefit to the people and the country.
He said that MIOL are in the right direction. AML came to their office in 2010, two (2)
days to the disclosure. He said that their public participation is very poor; they rushed
with license procedures. He said that there will be a lot of Green House Effect from the 5
billion tons of potential iron ore. 200million tons of carbon dioxide will cost US$2.3
billion but only a fraction is being accounted for.
Companies may get away with their responsibilities now but in the long run it will come
back to them.
He stated that they are negotiating with SLEPA for international consultants to participate
with local consultants
He said that social benefits in other mining companies are very poor.
He raised concerns about visual impacts as the landscape will be destroyed, future
disaster and digging of pits.
Abdul Conteh asked about what MIOL is doing for:

o Noise and air pollution
Tailing storage facilities
Drilling/blasting —effects on workers and the communities
Flora and fauna
Budget for mitigation

e000

He said that they will make noise if the companies go political. He mentioned the Equator
Principles

He also mentioned KEPCO, an international Korean Company.

Other issues include water — there is water crisis in the project area. He asked which type
of explosives/blasters that will be used, training of staff to use explosives safely and the
distance from the communities.

Mr. Swaray raised that there is heavy concentration on iron ore exploitation. He asked if
AML, LML and MIOL will work together to combat the impacts.

Mr. Swaray said that he cannot stop companies from mining but would not want the cost
of rehabilitation to be left on the Government.

He warned that Government connection is not enough; communities should be involved.
He would like to see the Mine Reclamation Plan as there is a lot of emphasis on this.
Abdul mentioned about the kind of plant species to be used as gethropha plant is not good
for local water bodies.

Mr. Swaray further said that monitoring is a grey area and that IUCM is interested in to
do State of Environment on monitoring. He said that companies do not like to be
monitored but advised companies to abide by international standards.

Mr Swaray said that ENFORAC has the legal mandate to monitor and are working with
SLEPA.

He advised MIOL not to depend on one or two guys but should work on national interest.
He expressed that ENFORAC would like to be part of the process; they do not want to be
informed. He said that their work is support organisations, ensure that community needs
are addressed and to develop sustainable environment. He asked MIOL to work with
them.

Mr. Swaray said that ENFORAC is a member of the Green Actors of West Africa and
ECOWAS Parliament.

In conclusion, he said that there is no Act on the Environment and there are many gaps on
EPA 2008 and the Mines and Minerals Act and the legal act is weak.

Cotton Tree Foundation

Meeting location: Cotton Tree Foundation Office, King Street, Freetown

Date and Time: 9" March 2011 at 11:40: hours

Attendees: Michael Kamara (Executive Director), Simon Elson (Cape Lambert) representing the
Marampa Iron Ore Limited (MIOL), Aminata Kamara and Lalit Kumar (SRK)

Simon Elson gave an introduction to the proposed project and the Marampa Iron Ore (Sierra
Leone) Limited (MIOL). A copy of the Background Information Document on the proposed
project was presented. Lalit Kumar explained the ESIA process, the stakeholder consultation
process and invited the participants to express their issues and concerns. The following key
points were raised:

Michael Kamara said that his organisation had held a meeting with London Mining

The organisation is multi-sector, focussing on business agriculture, environment (how the
environment can be rehabilitated), social (food security)

He said that mining will have impact on the environment. He gave example of SRL
which he said had become a water body and created small rivers.

He encouraged intervention in agriculture and recommended the use of plants to
rehabilitate the soil.

He said that mining may bring in more people into the area but this might live less people
in the agriculture production.

Cotton Tree Foundation has an agriculture centre which is based in Lunsar. Since 2005,
the organisation is supporting 5,000 families in agribusiness to date. The organisation
was established in 2003. There has been increase in labour cost.

He cautioned on the problem to manage expectations.

He said that business should maintain some distance from the Government as dependence
on government could create more problems. He cited that London Mining landed into
problems with providing jobs that are resulting into huge running cost as a result of
political influence. If the Company wants to work with the politicians, this is dangerous.
He also cautioned on dependence on the Paramount Chiefs and encouraged discussions at
grassroots levels.

In agriculture, he wants to see how the agribusiness could impact on the project. The
organisation provides farmers with inputs, seeds at 25% interest.

They do fruit project and ginger. The problem was access to market but they started
exporting sesame to Japan.

They also engage in rice mechanisation. Although rice is the staple food, cassava and
groundnut are also cultivated. As he intends to improve on revenue, ginger and cashew
are also part of the project.

He stated education as the second core area of business. The organisation collaborates
with other actors to promote education. They help in training teachers, provide standard
buildings and good learning materials. They concentrate on primary, secondary and
vocational skill training. He said that many people are trained as academicians but are not
trained as business people.
e He cautioned that few educated people in the project area might inject some negative
influence. The Company should ass the level of reasoning of chiefs, councillors and
youths.
Understanding the people, culture and values is critical.
Company should show respect for those in the communities
The Director said that the organisation also mainstreams HIV/AIDS into the project.
He encouraged MIOL to network with the right actors
Cotton Tree has established contacts with some European partners for business
expansion.

Amazonian Initiative Movement (AIM)

Meeting location: Lunsar-Makeni Highway, Lunsar

Date and Time: 10" March 2011 at 08:06 hours

Attendees: Osman Kargbo, Administrative Officer AIM, Luisa, Intern from Italy, Plan Officer
and 9 others), Simeon Elson (Cape Lambert) Marampa Iron Ore Limited (MIOL), Aminata
Kamara and Lalit Kumar (SRK)

Simon Elson gave an introduction to the proposed project and the Marampa Iron Ore (Sierra
Leone) Limited (MIOL). A copy of the Background Information Document on the proposed
project was presented. Lalit Kumar explained the ESIA process, the stakeholder consultation
process and invited the participants to express their issues and concerns. The following key
points were raised:

e Osman Kargbo said that the organisation campaigns against harmful practices against
women and girls. They are operating in 5 (fiveO chiefdoms targeting 30 villages. They are
specifically campaigning against Female Genital Mutilation (FGM). Campaign against
FGM is difficult in the area. The project is a pilot and in its third year.

e The Programme is supported by Plan International (SL) and a German organisation.

e Their campaign slogan is “Breaking the silence for the rights of women and girls.

e In sharing his experience, Osman said that the people find it hard to stop the FGM
practice because it is hard rooted tradition. Initial campaign was very challenging but
intense sensitisation has created awareness.

e Training programmes are conducted and those who feel convinced go through an award
ceremony. The people, children and elderly can now openly talk about FGM; myths
about FGM are taken away.

e Initial challenges included spells, threats and black magic.

e¢ The Paramount Chief (PC) put a band on the campaign when they started in 2000.

e With intense campaign on human right issues, the PC can now condemn the practice
openly. Some practitioners of FGM have abandoned it.

e They have groups in schools. Children are informed that they have the right to take part
in decisions that affects them. No child should be initiated before 18 years.

e The challenge is alternative source of livelihood to traditional practitioners and how to
support children who do not want to go through the FGM. Some children are neglected

e AIM wants to help but lack funds

¢ Tools used in sensitisation are films shows and meeting of all local authorities.

e There are about 300 to 400 practitioners and children are also trained.
Another challenge is how to distract the chiefs who give authority/licences to the
practitioners.
Some children go back to the act if they are not supported
Osman further said that they are using positive deviance approach. The are people/
“ambassadors” that go out to campaign against FGM.
Other human right violations which Osman said are rampant in the area include:

o Child abuse to wife battering.

o Teenage pregnancy,

o Child labour and,

o Early marriage/forced marriage
Many children in the area do not go to school especially on Tuesdays when there is a
weekly trade fair at Feredugu. Some children who go to such market never return and end
up in the streets.
The campaign is limited to 6 chiefdoms but the above situation is the same in other
communities.
Cecelia (Plan International) raised the issue on HIV and AIDS. She is concerned about
foreigners/employees coming from outside; the girl child getting into early sex. He
cautioned workers to be aware of HIV and AIDS.
Cecelia said that some chiefs/headmen complain about land grabbing.
Osman stated that some landowners do not receive the real money value due to the
communities. He mentioned that EITI and NACE sensitise the communities.
He also said that the landowners are not treated fairly.
Osman expressed dissatisfaction on the manner of recruitment, wherein the contract is
terminated without notice after 2 or 3 months. Outsiders get jobs overnight while people
in the area are left without jobs. He suggested that preference be given to indigenes.
Osman cited the demonstration by youths on LMC. The Ministry of Mines and other
government officials had to intervene.
Benefit should be given to people who are sacked as this has psychological impact.
Some workers do not have the proper gears. Company should give appropriate safety
gears especially workers involved in drilling.
Margaret stated that some people have lived in the quarters built by Delco for over 30
years but LMC has threatened to remove them. The people suggested for building of new
houses.
It is difficult to get rooms for rent in Lunsar due to influx.
Cecelia said that people have raised concern about chemicals used; the boreholes dug and
distance from the chemical to the well is short.
Abdul said that blasting could be too close to the township. Demolishing the houses left
by Delco could create tension; amicable decision should be reached.
Cecelia said that they would not like to what happened with KH. She said that some
companies do not want to talk to the communities; only top ranking in society. MIOL
should negotiate with the grassroots / land owners at all stages.
Plantation destruction- there is some conflict as names are written without assessment.
MIOL have to negotiate with plantation owners.
“Why can’t all three companies come together to construct one route, road, railway, etc?”
The relationship between AML and MIOL was asked and felt that the communities are
cheated for carrying the same exploration license.
When will mining start?
Other concerns are with women, child labour and human resources

Luisa asked about how MIOL will do the monitoring and which areas of influence; how
long does it take to monitor.
How will MIOL address urgent hazards e.g. blasting- noise if it affects people.

Marampa Community Bank

Meeting location: The Manager’s Office, Marampa Community Bank, Lunsar

Date and Time: 11" March 2011 at 09:46 hours

Attendees: Aiah Fomba, Manager), Simon Elson (Cape Lambert) representing the Marampa Iron
Ore Limited (MIOL), Aminata Kamara and Lalit Kumar (SRK)

Simon Elson gave an introduction to the proposed project and the Marampa Iron Ore (Sierra
Leone) Limited (MIOL). A copy of the Background Information Document on the proposed
project was presented. Lalit Kumar explained the ESIA process, the stakeholder consultation
process and invited the participants to express their issues and concerns. The following key
points were raised:

The bank had operated before the war- it was a rural bank, private owned.

The Bank was re-established in 2002 by the Government of Sierra Leone and started
operating on 7" February 2003 to provide financial services to the Marampa community.
It is a limited liability that was given to the community on loan which is to be paid over
40 years period.

One hundred million leones was given as initial capital part of which was used to offset
running costs.

The community people are poor; initial they had no money to open accounts.

Women who petty traders and bread winners- they found it difficult to pay back.

There were bad debts when the loan scheme started.

The bank got loan fro NACSA (National Commission for Social Action) and MITAF.
Number of accounts increased in 2004 when the Government decided to pay teachers and
other workers through the bank.

Loan scheme for teachers was established and this proved successful.

Salary loans have helped many families to pay fees, travel abroad, start new businesses,
etc.

The Authorities in Marampa (MP, PC and District Chairman) should work to promote the
Bank.

There are over 80,000 shares to sell but there is no money for the people, little farming,
trading and transport.

Mr Fomba welcomes the Company to do their domestic banking and to pay staff salaries
through the Marampa Community Bank. He wants the companies to come together to
improve community infrastructure.

Over 70 MIOL staff members are banking with them and have taken loans.

If the Bank becomes profitable, the profit will be ploughed back to the community.
MIOL have opened and impress account but looking forward to MIOL depositing some
of their money to expand their services. He said that they are partners in development;
they cannot develop if they depend solely on the community.

IFAD (International Finance on Agriculture and Development) wants to come on board
to assist farmers.

His concern is that the big banks will swallow them up.
e He is aware of their limited capacity; but wishes MIOL should put percentage of their
money in the Bank. They cannot handle the foreign exchange.

e The Manager suggested that authorities should take the lead to advocate for their
communities and not only for themselves. If MIOL helps the Bank to develop, they in
turn will help the communities.

Port Loko District Council

Meeting location: Chief Administrator’s Office, Port Loko District Council, Port Loko

Date and Time: 11" March 2011 at 12:02 hours

Attendees: Abdul Koroma (Deputy Chief Administrator, Sheik A M Gibril, Rural Development
Officer), Hassan Bruce, (Journalist, Universal Radio) Simon Elson (Cape Lambert) representing
the Marampa Iron Ore Limited (MIOL), Aminata Kamara and Lalit Kumar (SRK)

Simon Elson gave an introduction to the proposed project and the Marampa Iron Ore (Sierra
Leone) Limited (MIOL). A copy of the Background Information Document on the proposed
project was presented. Lalit Kumar explained the ESIA process, the stakeholder consultation
process and invited the participants to express their issues and concerns. The following key
points were raised:

e The Deputy Chief Administrator (DCA) Thanked the Visiting Team and said that such
disclosures have been done by other companies.

e The project will be economically viable because it will bring benefit to the communities.
He also said that the country’s as a whole will benefit but communities should benefit
also.

e He shared the experience he has had with AML and LMC. And cautioned MIOL to help
the communities and not to take away only.

e The DCA mentioned assistance in terms of health, trees, air pollution, and dust due to
vehicle movement.

e He said that MIOL should go by local laws. MIOL should incorporate facilities in their
social programmes such as PHU (Peripheral Health Units), hospitals, etc. MIOL should
develop tangible structures instead of giving out money.

e Employment — Community people should benefit. In line with the Mining Act, priority
should be given to the communities. He stressed that local labour should come from the
communities.

e¢ Employment/requirement of technical labour could be explained during disclosure. When
the Company employs those on the ground, they feel part of the project; they own it and
act as securities.

e Sheik Gilbil said that MIOL needs to recognise basic development principles/corporate
social responsibilities, which some companies often neglect.

e Sheik Gibril advised that for any development programme, e.g. building a school, the
beneficiaries have to be involved in the initial planning.

e MIOL should have community development personnel to guide them on development
principles. He thanked MIOL for involving them and hopes to get feedback.

e Hassan Bruce (Journalist) said that from his experience, all mining companies share
similar issues- community interests are the same. Youths will be interested in
employment, expectations of unskilled labour, scholarships to disable students, etc.

¢ Council should be involved in all development programmes. He cited an example of
upgrading a bridge in Feredugu section, wherein the Councillor of the area had to stop the
project because he was not informed.

e Local youths, indigenes and land owners should be involved.
e The DCA asked about MIOL’s relationship / future with other companies. He said that
there is a notion that LMC is part of MIOL. He asked about MIOL’s concession area.

e He asked how MIOL intends to cope with youth employment as it is a critical issue and
asked whether vacancies are advertised.

e The DCA reiterated that the Company should contact the Council for community
programmes to avoid duplication.

e He also said that people who are affected directly should be the first to benefit.

e He said that companies get problems because they avoid the Councils. Company
information will be disseminated to the Government and other agencies.

e Stakeholders present commended MIOL for this approach (involvement at initial stage).

Ministry of Agriculture and Food Security (MAFS), Port Loko District

Meeting location: District Agriculture Officer’s Office, MAFS, Port Loko

Date and Time: 11" March 2011 at 12:50 hours

Attendees: Aminata Lamin (Programme Director, Mining and Extractive, NMJD), Simon Elson
(Cape Lambert) representing the Marampa Iron Ore Limited (MIOL), Aminata Kamara and Lalit
Kumar (SRK)

Simon Elson gave an introduction to the proposed project and the Marampa Iron Ore (Sierra
Leone) Limited (MIOL). A copy of the Background Information Document on the proposed
project was presented. Lalit Kumar explained the ESIA process, the stakeholder consultation
process and invited the participants to express their issues and concerns. The following key
points were raised:

e Philip Conteh said he was confused about LMC, MIOL and AML. He said that he has
seen environmental degradation around Mange Acre (a village beyond the project area).
He recommended planting of fast growing trees such as tactual grandis and acacia which
can grow big within two to three years.

e He said that cutting down tree decreases the water level and causes irregular rainfall.

e MAES once established a nursery but it was destroyed by fire

e He said there is need to work closely with community youths and chiefs. The youth
should take responsibility. Trees will make effective fire belts.

e He expressed that MAFS (Port Loko) want to work in partnership in reforestation
programmes.

e Mr Conteh further said that the Company will bring many people to Port Loko in search
of jobs. He said that some of those who will not get jobs resolve to charcoal burning and
fuel wood, thus exploiting the forest further. He recommended the replanting of wood
lot. He said that effort should be made to develop the forest.

e The forest division is the smallest because MAFS concentrates more on crops and
livestock. Less emphasis is placed on forestry which could be another source of
livelihood.

e He expressed that the level of the water table is a serious problem as it is rapidly being
depleted. Women find it difficult to get water for their vegetable gardens.

e Some rivers have become extinct, so they need to have trees that provide canopy to
maintain the water level.

e Prot Loko is not like Kailahun (Eastern Province) where there are cash crops like kola
nut, cocoa, and coffee. The only suitable plantation in Port Loko is cashew.
Desertification is moving very close to the area because of increased activities in forest
exploitation.

Influx of youths in Port Loko results to criminal acts, thieving; the police to provide
records. Some ex-combatants had engaged in bike riding.

Swamps and low lying areas should be developed for increased production.

The DAO also said that water management should be developed and trees to be planted
for availability of water. MAFS is interested in intensive farming rather that extensive.
Sensitisation has begun in Mange.

He said that the slash and burn is giving pressure on land.

The MAFS is encouraging farmers to increase production. IFAD and AFSAD were
developing something. There were problems with funding and procedures.

The Land and Water Division is responsible to train farmers on how to develop swamp.
MAFS also has a programme with WFP on food and safety nets.

Communities are being sensitised on the benefits of improved agriculture; with increased
in production, they can sell.

The Company will create access to market. An effective market can bring indirect
benefits.

Port Loko is a low income area (very dry. There are many inland valley swamps in Port
Loko. Lowland agriculture will reduce slash and burn.

Valuation of trees and crops is by MAFS

MAFS works with the Ministry of Interior and Local Government on matters of land
compensation

In closing, Philip Conteh said that rehabilitation of mined out areas is very crucial for
sustainability in agriculture.

District Medical Officer (DMO) Port Loko

Meeting location: DMO’s office, Port Loko Government Hospital, Hospital Road, Port Loko
Date and Time: 14" March 2011

Attendees: Dr Victor Max-Lebbie (DMO, Port Loko), Simon Elson (Cape Lambert) representing
the Marampa Iron Ore Limited (MIOL), Aminata Kamara and Lalit Kumar (SRK)

Simon Elson gave an introduction to the proposed project and the Marampa Iron Ore (Sierra
Leone) Limited (MIOL). A copy of the Background Information Document on the proposed
project was presented. Lalit Kumar explained the ESIA process, the stakeholder consultation
process and invited the participants to express their issues and concerns. The following key
points were raised:

The DMO mentioned dust in mining areas.

Waterborne diseases also do occur as many people depend on wells and rivers (which dry
up in the dry season) for drinking and other domestic uses.

People use water coming from upstream which is already contaminated by users up
stream as washing of dirty things and defecation is done there.

Cholera and diarrhoea occur in the district although there has been no outbreak of cholera
in the district for the past six years.

There is existence of disease surveillance in the district.
e There was lassa fever case at Buya Romende which killed one pregnant woman; there
were cases in Makeni also. Lassa fever is endemic in the Eastern province.

e Lassa fever is also found in the grassland/farmland in the North. Lassa is in urine, faeces

of a long mouth rat.

Laboratory/blood services are very basic. Sometimes samples are taken to Abidjan.

STIs and HIV/AIDS do occur. HIV and AIDS is about 1.3%.

Polio has been kicked out in children.

Consultants should talk to Lunsar office for more details.

The DMO cautioned on the water system and artificial lakes. He said that the Company

should take the environment into consideration.

e He mentioned blasting — this might cause noise and houses might be affected.

e He advise the Company to engage with the youths as it could be political

e Unemployment — People may not have the relevant skills but might make noise for
people who come from outside.

e Idle youth, dependent culture and inadequate skills were also mentioned.

e He mentioned that Port Loko has fertile land.

e The DMO said his door will be opened if there is anything in the health sector.

Port Loko Teachers College (PLTC) Administration

Meeting location: PLTC Campus, Lungi Road, Prot Loko

Date and Time: 14" March 2011 at 12:09 hours

Attendees: Ahmed A Koroma (Vice Principal and Director of Studies, PLTC), Simon Elson
(Cape Lambert) representing the Marampa Iron Ore Limited (MIOL), Aminata Kamara and Lalit
Kumar (SRK)

Simon Elson gave an introduction to the proposed project and the Marampa Iron Ore (Sierra
Leone) Limited (MIOL). A copy of the Background Information Document on the proposed
project was presented. Lalit Kumar explained the ESIA process, the stakeholder consultation
process and invited the participants to express their issues and concerns. The following key
points were raised:
e Mr Koroma said that Delco came up with good package of corporate social
responsibility. However, they reeled during operations. He welcomes MIOL as Sierra
Leone cannot process the iron ore.
e¢ Companies provide employment (direct and indirect) apart from revenue that goes to the
Government.
e He said that biodiversity depletion can divert water to villages and get them extinct by
relocation.
e Soil depletion — good soils can no longer be fertile.
e = Toxicity — plants may not do well.
¢ Operations may include removal of vegetation. No reforestation is done although it is in
the package. Companies concentrate on the quantity of ore rather than what they should
follow.
e Mr Ahmed Koroma asked how much the company pays for economic trees e.g. mangoes.
e Lease amounts depreciate - He asked what adjustments the Company makes to meet with
the rate of inflation.
e Planting economic trees will enable livelihoods for some people.
e He also mentioned on the policy of the Company. He said that companies come with the
Managing Director, accountants, etc. He said that less will be spent on salaries if Sierra
Leoneans are employed for jobs they can do.

¢ Congestion may bring health and social problems such as thieving. Those who seek
employment and do not get jobs resort to crime.

e He said that mining companies usually concentrate assistance in primary and secondary
schools and leave the tertiary institutions.

e He appealed for support stating that they had sent a proposal to MIOL for a generator and
electrification but there has been no reply.

e The College intends to develop a technical institution.

e Whatever benefit the College receives will be advertised and he believes that it will have
aripple effect.

e Blasting may destroy the houses

e¢ The company will occupy farmland

e Mr Koroma also asked about who determines what is compensated to the people. He said
that it should be reasonable and adjustable.

e He also mentioned destruction of land and land reclamation. The Company should
consider reforestation, reclamation and economic trees.

e He reiterated that they lack the structures. Caterers could be trained under their technical
department (they currently do community health and business administration). He stated
that helping PLTC is helping the district.

¢ Company should consider assistance in the education sector.

e Safety aspect was also mentioned. Sharing his experience with Europe, he said that the
rail-road crossing could cause accidents.

Murialdo Secondary School

Meeting location Murialdo Secondary School, Lunsar

Date and Time: 14" March 2011 at 14:50 hours

Attendees: Fr. Giuliano Pini (Principal), Fr Emmanuel Koroma, Mr Ambrose Bangura (Vice
Principal), Simon Elson (Cape Lambert) representing the Marampa Iron Ore Limited (MIOL),
Aminata Kamara and Lalit Kumar (SRK)

Simon Elson gave an introduction to the proposed project and the Marampa Iron Ore (Sierra
Leone) Limited (MIOL). A copy of the Background Information Document on the proposed
project was presented. Lalit Kumar explained the ESIA process, the stakeholder consultation
process and invited the participants to express their issues and concerns. The following key
points were raised:

e Children suffer when a teacher leaves during school session.

e School teachers might leave. Mar Bangura asked if MIOL will fist find out about
employment records if a teacher applies for job.
What incentive will be given to the school for teachers to stay?
Teachers who want to leave should notify the school.
Fr Emmanuel said that it is difficult to stop teachers.
At Sierra Rutile, NGOs lobby companies to give incentives to teachers.
There are lots of graduates in the area. Company should be careful not to sideline the
trained personnel. If chiefs select those that they like and are employed, even if they are
not trained, tensions might crop up.

Chiefs to campaign.

Pupils might leave school to work for the Company. Parents depend on the Catholic
mission for education; but if they get jobs and if teachers do not teach well, pupils might
leave.

MIOL should follow the employment process.

On the issue of salary payment, people lament that they get less salary than what they
sign for, a percentage is taken from their monthly salaries. MIOL to make follow ups
rather than leaving all the processes in the local authorities.

Categorise the kind of jobs, do a test and apply the process to wipe out those who are not
qualified.

Company should create avenues for incentives — scholarships should be given for
university and create support and assurance of employment when they return.

Workers interfere with girls in senior secondary school. MIOL to talk to employees/
discipline

Method of extraction will be similar to Delco- noise, dust, washer, etc.

The agric sector will be affected. Mining will interfere with swamps.

How will the Company store the concentrate?

There will be more demand on food. The soil is good as long as people plant on time and
get good seeds.

The environment to be protected.

There is technical vocational institute. LMC come to Murialdo’s institute for workers.
There should be collaboration- teachers to give notice to the school.

The rate of unemployment is high and it was one of the causes of the war. MIOL should
try to employ the young people but child labour should be avoided.

Assistance to the school was promised but never given. MIOL never takes part in the
activities of this school.

They hoped that this consultation will be a continuous process.

People are sent out of houses because of increase in rent. Teachers cannot cope with
increase in rent. There are delays in salaries of teachers,

Job seekers who do not get jobs result to stealing.
Marampa Scoping Consultations- Ministries
March 2011

Ministry for Mineral Resources

Meeting location: Mining Cadastre Office, Ministry of Mineral Resources, 5" Floor Youyi
Building, Brookfields, Freetown

Date and Time: 1“ July 2010 at 10.30 am

Attendees: Eugene Norman (Assistant Government Mining Engineer) and Alusine Timbo
(Assistant Government Mining Engineer), Simon Elson (Cape Lambert) representing the
Marampa Iron Ore Limited (MIOL), Emily Robinson and Lalit Kumar (SRK)

e Simon Elson began by giving an introduction to the Marampa Iron Ore Limited (MIOL)
and explaining the status of the Marampa Mining Project. A Background Information
Document on the proposed project was presented to the Ministry representatives.

e Mr Norman explained that the new Mining and Minerals Act had been implemented
since March 2010 and provided us with a document entitled “A Guide for License
Holders and Applicants”.

e Emily Robinson explained that Cape Lambert intend to undertake an EIA as part of the
mining application and asked for any areas that the Ministry would like to be included.

e Mr Norman explained that the EIA requirements should be discussed with SLEPA but
that from the Ministries perspective, the requirements will depend on the concession. The
areas he mentioned specifically that should be covered included landscape, geology and
social issues such as resettlement, economic considerations and community development.
The new Act provides guidance on social issues.

e Mr Norman also explained the role of regional mining engineers in visiting sites and
monitoring/auditing the operations from a technical, environmental, social and health and
safety perspective, in line with the new act.

Sierra Leone Environmental Protection Agency (SLEPA)

Meeting location: SLEPA Office, 3" Floor Youyi Building, Brookfields, Freetown

Date and Time: 2" July 2010 at 10.15 am

Attendees: Momodu A Bah, Acting Deputy Executive Director (In-charge of EIA, Field
operations & Extensions), SLEPA, Simon Elson (Cape Lambert) representing the Marampa Iron
Ore Limited (MIOL), and Lalit Kumar (SRK)

e Simon Elson explained the status of the Marampa Project and the Background
Information Document was presented to Mr Bah (SLEPA).

e Mr Bah explained the steps leading to applying for the EIA licence. Which involved the
following (in sequence):

o Marampa Iron Ore Limited (MIOL) should give a formal letter to SLEPA
providing an introduction to the MIOL and a brief profile of the proposed project.
SLEPA will respond by opening a file for the project and sending application and
screening form to MIOL (the cost of forms is Le 200,000).

o MIOL should send filled in application and screening forms to SLEPA for
categorisation. Being a mining project the Marampa Project will classify as
category A project, hence SLEPA will send a formal letter to conduct the EIA.

o MIOL should provide draft Terms of Reference (ToR) for the EIA programme,
which SLEPA will review, discuss with MIOL/SRK and approve.
o Oncompletion of the EIA as per the approved ToR, MIOL should provide 15
hardcopies of the completed EIA report to SLEPA along with electronic version.
SLEPA will send the EIA report to relevant ministries for review. SLEPA will
also issue notification in gazette about the EIA and provide a format to MIOL for
announcement in a local newspaper. MIOL should issue an advertisement in the
newspapers as per the format received from SLEPA.

o SLEPA will allow 14 days disclosure period to receive feedback from
stakeholders. On completion of the EIA, MIOL should organise consultation
meetings with stakeholders which should be held in the presence of SLEPA
representatives.

o Oncompletion of the stakeholder meetings, MIOL should submit a disclosure
report to SLEPA.

o Oncompletion of the 14 days disclosure period and receipt of disclosure report,
SLEPA will send the EIA to its board for approval. The board comprises of
experts from different ministries. Based on board’s review the EIA licence is
issued which may be subject to fulfilling certain terms and conditions. The EIA
licence is non-transferable.

e Mr Bah provided his contact address as follows:

Mr Momodu A. Bah, Acting Deputy Director

Incharge of EIAs, Field operations & extensions, SLEPA,

3" Floor, Youyi Building, Brookfields, Freetown, Sierra Leone
Mobile number: 078350627, 076668698, 088351725

Email: modbah@ yahoo.com

e Mr Bah confirmed that the most recent regulations were contained in the EPA Act 2008
and the guidelines on EIA procedures issued in 2002 were still valid.

e Mr Bah also informed that SLEPA has started the process of preparing sector specific
EIA guidelines with technical assistance from EU. However until these are ready
MIOL/SRK could refer to World Bank’s guidelines for the mining and other relevant
sectors.

e SRK informed Mr Bah that it has installed a meteorological monitoring station at
MIOL’s project office in Lunsar. Mr Bah suggested that MIOL should formally inform
the Meteorological Department about installation of the monitoring station.

Forestry Department, Ministry of Agriculture

Meeting location: Forestry Department, 1“ Floor, Youyi Building, Brookfields, Freetown
Date and Time: 2" July 2010 at 11.30 am

Attendees: Mr Abdul-Abib F Conteh, Deputy Director, Forestry Division, Simon Elson (Cape
Lambert) representing the Marampa Iron Ore Limited (MIOL), and Lalit Kumar (SRK)

e Simon Elson explained the status of the Marampa Project and the Background
Information Document was presented to Mr Conteh.

e Mr Conteh informed that the Forestry Act 1988 was currently in the last stages of review
by the Law Reform Commission. It was due for presenting to the parliament and may
come into force in next 6 months. In the meantime he suggested that MIOL should refer
to the existing Act to comply with national regulations.

e MrConteh asked MIOL to procure, from the office of Sierra Leone Information System
(SLIS), an official copy of the map showing boundaries of national parks, forest estates,
and wetland conservation sites in Sierra Leone to check if the project area was not
interfering with any protected areas.

e Although the proposed project was unlikely to interfere with any existing protected area,
Mr Conteh suggested that MIOL should still send a formal letter to Minister of
Agriculture (and Forestry) informing about the intention to develop the Marampa project.
The letter should describe the location and project footprint area on the map and provide
names of villages and chiefdoms that are likely to be within the project footprint area.

e The minister will send the above letter to Director of Forestry and other relevant
departments for review and issue permission to proceed with the proposed project.

Ministry of Internal Affairs, Local Government and Rural Development

Meeting location: Ministry of Local Government, Youyi Building, Brookfields, Freetown
Date and Time: 2" July 2010 at 12.30 pm

Attendees: Director, Ministry of Local Government, Simon Elson (Cape Lambert) representing
the Marampa Iron Ore Limited (MIOL), and Lalit Kumar (SRK)

e Simon Elson explained the status of the Marampa Project and the Background
Information Document was presented to the Director.

e The Director explained that the role of the ministry representative on the Minerals
Advisory Board was to oversee (if required) the agreement between land owners and
mining companies. This role has been given to the ministry as the Paramount Chiefs and
other community chiefs come under its jurisdiction. This becomes necessary because
land in provinces is held in community trust through the Paramount Chiefs. While the
right over minerals can be passed by the government on to the mining companies it still
needs permission from the community to mine.

e He also informed that in the new Minerals Act (2009) there is provision for mining
companies to discuss with local community and agree upon its corporate responsibility in
terms of what developmental assistance will be given to community. The Ministry and
the Paramount Chiefs are usually key players in such negotiations.

e It is Ministry’s intention to help create cordial environment between project developers
and communities for peaceful co-existence.

e The Director asked MIOL to send a formal letter to the Ministry to inform its intention to
develop the Marampa Mining Project and seek its cooperation in community relations.
Marampa Scoping Consultations- Stakeholders
March 2011

1. Foreroad Baka Women’s Association

Meeting location: Foreroad Baka Village, Lunsar (suburb)

Date and Time: 13" March 2011, 11 AM

Attendees: See attached (scanned) for list of group members, Simon Elson (representing the
Marampa Iron Ore (SL) Limited, Aminata Kamara and Lalit Kumar (both SRK)

Intro para

¢ General introduction about the group (by the chair):
o There are many women’s organisations in Lunsar
o Appreciate the current employment opportunities by MIOL
o Women carry majority of burden at household level, most men don’t help with
household duties or in vegetable farming
o Women don’t have formal education, they are skilled only in farming and
gardening
o Food insecurity is a key challenge faced by the members
o Vegetable farms are affected by brown coloured ants which damage the crops
o 13 women among those present for the meeting are single (are widow or do not
have support from men), however they have children to support
o There are three women in the group who can read and write
o The group is three years old, it has 51 members, meets twice a month and collect
Le2000 on monthly basis
© it last year received assistance from MIOL in the form of seeds for cultivating
groundnut
e¢ Some women want to work at the mine but are not considered for jobs. They expect
MIOL not to ignore women in the potential employment opportunities.
e Expect assistance/support for business activities and with building up of a storage facility
for crops/produce.

2. Mabesene Women’s Association

Meeting location: Mabesene Village, Lunsar

Date and Time: 13" March 2011, 1 PM

Attendees: See attached (scanned) for list of group members, Simon Elson (representing the
Marampa Iron Ore (SL) Limited, Aminata Kamara and Lalit Kumar (both SRK)

Intro para

¢ General introduction about the group (by the chair):
o The group had received support from MIOL for Cassava growing project on farm
if 3 Acres, but it did not succeed as the grasshoppers destroyed the crops
o Now the group is trying to cultivate leafy vegetables in the swamp areas
o The group was started in 1998 but had to leave the area during the war, on its
returned it was faced with difficulty of bringing people together
o Besides farming the group also does weaving and gara-tie dyeing (some women
also know sewing)

Expect MIOL to:

© continue supporting the group with seed supply for cassava and groundnut

© assistance in fighting with the problem of grasshoppers and other pests

o toilet facilities, water supply and expansion of agricultural assistance
They are happy that some people are getting jobs but none of their own family members
have succeeded in getting job. In order to get a job one has to pay 200 to 400 thousand
Leones.
Concerned that the blasting activity will damage their houses as the house structures are
already weak and some have cracks. Remember that during Delco operations the
vibrations due to blasting had caused damaged to houses. Sometimes stones/debris
would fly and land into the village.
The Magbenkte Village is experiencing increase in water level. It is surrounded by old
Dleco Lake, where some digging is being undertaken (not clear if this is in LM area).
Hence there is fear of flooding.
Other apprehensions are:

o Illness due to dust

o Heavy machines may shake houses

o Increase in accidents due to increase in traffic

o Jobs will be taken by outsiders as is the current practice
a

ay LUNES FLA — TMA] Wurry, wrryag
MIZAE ILE POCA | Bay PYUAA | yeorBaly yar op
PUMA) AR ALOT | OEE oy
indi i ace’ oan aca 2, aia,
BISFITBBA AIM | Weary ear Oy
ap PEC SIS] | OG5 ay WI NACH
. PEE nT Oe ee iia, lane
EBBEB FLA uy) nau LA WPA, WEL
eA alle TTA A VRE aia ANTAL
lazregtza aor oh PUPA KUNA] PWM AOS
rg ae] ATO] Waves ris
Ee avarys 9) BZN TN DN PLATA CNRS
LUNA .

Lp PISSRDEAG i . PRM |S Zy FRAY A YI
AETV WAG) ry
OU AALESED RAVE) twas FSS
WA (ODA Yoana W. WAKO

dANJBUBIS yeurg/ uo ps0 - Woes URsIO/PBEITIA /UMO], owen | “AN

sige LRH BAO O87 55 E:T 38 “TLOZ W4eW 4,71 Aepanjges :a3eq
SUIP]OYPABIS WIA Sune] Burdorg 104 aouepusyy

Ga.LOArt (1s) aaxO NOU! VdNVUVA

SRK Consulting Marampa Iron Ore Project — Technical Appendix 3

APPENDIX

3. DISCLOSURE MATERIAL

U3823_Marampa_SEP_Final.docx August, 2012
Page 3i of 3i
Cape Lambert x \ SRK Consulting
p on gal

Marana ron Ore (St Enied Engneers and Sobntsts
aR IRON ORE PROJECT
BACKGROUND INFORMATION DOCUMENT

March 2011

This document provides information on the proposed Marampa Iron Ore Project and explains the Environmental and Social
Impact Assessment (ESIA) process that is being undertaken.

1. Background

The Marampa Iron Ore Project (the Project) is a hematite iron ore project which is currently at the exploration and evaluation
stage. The Project is owned by Marampa Iron Ore (SL) Limited (the Company), which is 100% owned by Marampa Iron Ore
Limited, a wholly owned subsidiary of Australian company Cape Lambert Resources Limited. The Project is located on
exploration license EXPLO9/06, which covers a 305 km? at Lunsar, in the Port Loko District of Sierra Leone. The license
area encloses but excludes the closed and abandoned Marampa mine, which was operated by Delco until 1975 and is now
owned by London Mining Plc.

The Company is currently studying the area from a technical perspective and they have appointed SRK Consulting (UK) Ltd
(SRK) to commence an Environmental and Social Impact Assessment (ESIA) process, known as an EIA in Sierra Leone,
which, during the course of the study, will assess potential impacts of the construction and operational phase of the proposed
mine. This assessment process will interact with the technical studies as much as possible.

Atlantic

PROJECT LOCATION

Figure 1: Location of the Marampa Iron Ore Project
2. Project Description

The Company has completed initial exploration drilling of specular hematite deposits at the Gafal West Prospect and the
Matukia Prospect (see tentative project layout in Figure 2). The maiden Project mineral resource has been estimated at 197
million tonnes by Golder Associates Pty Ltd in accordance with the JORC Code. There is potential to mine this resource by
open pit mining methods, including drilling, blasting, loading and hauling operations, and processed at an on-site
beneficiation plant comprising; crushing, grinding, and concentrate cleaning via wet high-intensity magnetic separation.
Waste material will be stored in waste rock dumps and a tailings storage facility. The Company has undertaken a
preliminary engineering and infrastructure study in 2010, and is continuing with a pre-feasibility study as well as further
drilling of the two prospects through 2011. Construction of the Project, if determined feasible, would not occur until 2012 at
the earliest. Based on preliminary assumptions, water for the Project will be supplied via a pump from the nearby Rokel
River and power will be supplied from a purpose-built on-site power station. Other site infrastructure, such as the
beneficiation plant, offices, workshops and accommodation, will also need to be constructed. The ore would be transported
from the site via the 84 km existing railway to Pepel Port. The railway and port are currently in the process of being
refurbished by others, and will be operated and maintained by a third party.
Engineers and Scientists

Cape Lambert AG == SAK Consuttin
noes Iron Ore (Sl) Limited \ f
3. Regulatory leah. and ESIA process

The ESIA process is being undertaken in accordance with Sierra Leone laws and regulations, as well as internationally
accepted best practices. The process follows three main steps (see below). The Screening and Scoping Phase is to decide
if an ESIA is required and defines the contents of the assessment. The Impact Assessment Phase rates the significance of
the potential impacts to assess whether there will be any unacceptable impacts resulting from the Project that cannot be
managed. The ESIA team will also assess project alternatives and will provide environmental input into the Project decision-
making processes.

SCREENING AND SCOPING PHASE

Initial site visit and review of existing data

Consultations with regulatory agencies to identify their requirements.
Research of national and international regulations

Develop Terms of Reference for specialist studies with SLEPA
Consultations with community based stakeholders to identify their
concerns and issues

IMPACT ASSESSMENT PHASE

e Specialist baseline studies
e Identification and assessment of potential impacts on the
environment and local community

e Stakeholder consultations to report the outcomes of the ESIA

MANAGEMENT PLANNING PHASE

e Design of measures to reduce the significance of the impacts
e Development of a plan to manage and monitor the impacts

Review and decision by SLEPA

Specialist studies are being undertaken to determine the current environmental and social conditions of the study area.
The type of studies required has been determined from the screening and scoping phase, and include assessment of
potential impacts on climate and air quality, water resources (including surface water, groundwater and water chemistry),
soils, geochemistry, noise, landscape (visual impacts), ecology and biodiversity (flora and fauna), socio-economic factors,
archaeology and cultural heritage.

5. Consultation Process

Consulting with the Project stakeholders (the interested and affected parties) is a very important part of the ESIA process, so
that the Project developers and decision makers can take account of their views. For the Project, SRK intend to consult with
stakeholders at least twice; firstly during the Screening and Scoping Phase to identify potential issues and concerns of the
Project stakeholders and secondly on completion of the ESIA to report back findings of the assessment process. As the
Project becomes more definitive, stakeholders will also be able to make comments throughout the life of the Project through
a recognized pathway.

The scoping consultations are further split into two rounds, the first round with key governmental stakeholders was
completed in July 2010 and the second one covering the potentially affected community members, relevant Paramount
Chiefs, Village Chiefs, general public and any other stakeholders will take place in March 2011.

6. Issues and Concerns

Any issue and concerns raised by stakeholders, as well as the responses to them, will be recorded throughout the
assessment process and will be included in the final ESIA report. If you have any comments, please contact Chris Gybl
(Marampa Iron Ore (SL) Limited) email Information@miolb.com) or Nicola Rump (SRK Consulting email nrump@srk.co.uk).
Rac deyaeet ll 3 a a S Consulting

768 000mE 770 000mE 72 000mE 7: { 776 000mE

MATUKIA PIT

Me.

London Mining Plc

Masaboin Hill

EXPL 09/06

@ __ Mine (closed)
20 25 30km N vy =——— Major Road
— Existing Railway

Figure 2: Tentative Project Layout
768 000mE

72.000mE

E 05 «10 «15 20 25 30km)
—= — —=

Nominal Project Layout

@ __ Mine (closed)
——— Major Road
Existing Railway

Cape Lambert LO

Marampa Iron Ore (SL) Limited

Marampa Iron Ore Project

General Fact Sheet

Updated: March 2011

Contact: information@miolb.com
Project Engineering Studies

EEgErececersrcrrrrersrrrrerserrrerserrrerserrrerseretertse

ESTER Cebbeggeaheenegtenigntg, Hake Et tEHtiET

ttt
Hi eetistpeaiParteetieireatnersaieatieeteatteatientst:

tH etitiss

teebetes ctneuessenteesseceeecseceaesses . .. . eeeeee:
peiieaiietteaieatisetesgiesiettegiestieeteaientiertesgted| Environmental and Social Studies Baie construct standalone Heavy Fue OiEPower
i HH

eaee eeueteetisttts ttt
EErcrecieedestecteceieeiestestecticeiesicstestecteesiesiess

:
:
:

He

Hee benders eaee: Ht
feit) pereetetrerrtenratucece(eeteteteetetetecteteterteteteres

.
Sete teteeterter testes testes testes testertertiit rH Seeteeeesseetsereeseceesecatseqeeeesaceeesseessseesseees 4:

Ppiiatiesiiesientieetesgtenieeetest eng

tH eeeeeeaeseae:
seneseesetennaeereerteetagereertnttee:

ttt
bistitetiseirstisieteteyetttts geeeaesaeaesss:
Hi (giiseigiieatiseieaieatieetesiietiastesgtententseg|

rit

+ ESHIA Environmental, Social and Health Impact
eerie rere

2011/12 P t Workf 630 Assessment

+ ereeeed Fe Iron

M Million

Mt Million Tonnes

Mtpa Million Tonnes per Annum

MW Mega Watts

United States Dollars
eeate
peseeeeeeeeeceecceecececeeeccececeeeeeeceeeeceecececeesees! Lom Life of Mine

H freee 2:
ceabtes ct Pesetraae peetreeiesiestes
oat PEETEEEEEEES:

MARAMPA PROJECT DEVELOPMENT OVERVIEW

RESOURCE
ESTIMATION

DRILLING

= Tz

EXPLORATION
2-3 YEARS
STUDY AND ~— PUBLIC

RESEARCH CONSULTATIONS

FEASIBILITY
STUDIES

2011

NO
FURTHER STUDIES OR
NO PROJECT

CONSTRUCTION
2012

MINING

MINING
OPERATIONS
LATE 2013
COMMUNITY
DEVELOPMENT

Marampa Iron Ore (SL) Limited Engineers and Scientists

Cape Lambert A@& = MARCH 2011 =“ SRK Consulting
ey V

LOCATION OF THE MARAMPA
PROJECT IN SIERRA LEONE

Atlantic
Ocean

768 000mE 770 000mE

ML 02/09
= London Mining Pic
Ke

\

EXPL 09/06

@ __ Mine (closed)
———— Major Road

‘e ly —™ Existing Railway

0 O05 10 15 20 25 un)
———— — ——

NOMINAL PROJECT LAYOUT

Marampa Iron Ore (SL) Limited Engineers and Scientists

Cape Lambert A@& = arc 2011 ve SRK Consulting

EXISTING RAIL AND PORT INFRASTRUCTURE: MARAMPA PROJECT

Hp Former DELCO
f) Mining Area

EXISTING RAIL AND
PORT INFRASTRUCTURE

Engineers and Scientists

Cape Lambert La MARCH 2014 VW SRK Consulting
SCOPING CONSULTATIONS
WITH PROJECT STAKEHOLDERS

Environmental and Social Impact Assessment (ESIA)
Marampa Iron Ore Mining Project

Cape Lambert ~< \ =rsrx Consulting

Marampa Iron Ore (SL) Limited
PROJECT INTRODUCTION

e The project is owned by
Marampa Iron Ore
(Sierra Leone) Limited,
which in turn is owned
by Cape Lambert of
Australia

e Exploration license
EXPLO9/06

Cape Lerrbert EE SY sik Consulting
PROJECT FACTS

Key facts

e 197.2 Mt (Nov 2010)

e Target 500 Mt

e Initial production 5Mtpa raise to 10 Mtpa

Water
e Source from Rokel River

Power

e Standalone Heavy Fuel Oil Power Station : 7OMW
for 5 Mtpa

Cape Lambert La =r sex Consulting

Marampa Iron Ore (SL) Limited
768 OOOmE 770 000mE 772. 000mE

966 000mN

964 000mN

MATUKIA PIT

02/09
— Mining

960 00OmN.

\

N

958 cOOmN

@ @
\

EXPL 09/06

@ Mine (closed)
0 05 10 15 20 25 20m ) ——— Major Road
eee AL Existing Railway

Nominal Project Layout
EXISTING RAIL AND PORT INFRASTRUCTURE: MARAMPA PROJECT

BY ~ Former DELCO
x) Mining Area

EXISTING RAIL AND
PORT INFRASTRUCTURE

pe Lambert ~<\ HAREI SRA = zal SRK Consult

npa Iron Ore (SL) Limited ey Engineers and Sci
MARAMPA PROJECT DEVELOPMENT OVERVIEW

RESOURCE
ESTIMATION

DRILLING

EXPLORATION
2-3 YEARS

STUDY AND Se

RESEARCH

FEASIBILITY
STUDIES
2011

NO
FURTHER STUDIES OR
NO PROJECT

YES

CONSTRUCTION
MINING 2012

MINING
OPERATIONS

LATE 2013

COMMUNITY.
DEVELOPMENT

MARCH 2011 SRK Consulting

Engineers and Scientists

ECONOMIC IMPACTS

e Total investment:
$655 M

e Construction
workforce: 800

e Operation workforce:
630

e Royalties 3% of
revenue

Cape larnbert EO SY SAK Consulting
Environmental and Social
Impact Assessment Process

¢ Sierra Leone
Environmental
Protection Agency
Act 2008

¢ International
standards and best
practices

Cape larnbert EO SY SAK Consulting
LIST OF ENVIRONMENTAL AND SOCIAL
BASELINE STUDIES

Ecology and biodiversity (flora and fauna)
Socio-economic

Water resources

Climate & air quality

Soils & Geochemistry

Noise

Landscape (visual impacts)

Archaeology and cultural heritage

SoenaiGs SY SAK consutting
ESIA AND CONSULTATION PROCESS

Jt
ceca

Cape Lambert La
ey

Marampa Iron Ore (SL) Limited

a SRK Consulting
\ Engineers and Scientists
IDENTIFICATION OF
STAKEHOLDER ISSUES AND
CONCERNS

QUESTIONS AND FEEDBACK FROM THE STAKEHOLDERS

Capel Lambert és =rsrx Consulting
SRK Consulting Marampa Iron Ore Project — Technical Appendix 4

APPENDIX

4. PHOTOS

U3823_Marampa_SEP_Final.docx August, 2012
Page 4i of 4iv
SRK Consulting Marampa Iron Ore Project — Technical Appendix 4

Open Pubilc Meeting, Lunsar

Open Public Meeting, Lunsar

U3823_Marampa_SEP_Final.docx August, 2012
Page 4ii of 4iv
SRK Consulting Marampa Iron Ore Project — Technical Appendix 4

Meeting with Mabesene Women’s Group

U3823_Marampa_SEP_Final.docx August, 2012
Page 4iii of 4iv
SRK Consulting Marampa Iron Ore Project — Technical Appendix 4

Village meeting in Mafira

U3823_Marampa_SEP_Final.docx ‘August, 2012
Page div of 4iv
SRK Consulting Marampa Iron Ore Project — Technical Appendix 5

APPENDIX

5. ISSUES AND RESPONSE RECORD

U3823_Marampa_SEP_Final.docx August, 2012
Page 5i of 5xxii
SRK Consulting

Marampa Iron Ore Project — Technical Appendix 5

Issue | Date Meeting venue | Stakeholder Description of Issue/Concern Responses provided and required action
No. (if any)®
Employment
16, 09-Mar-11 Soldier Street, | Green Scenery, Port Loko | Local youths, indigenes and land | MIOL appreciates it is important to establish
81, 41-Mar-11 Freetown/ Chief | District Council, Public Meeting, | owners should be involved in the | good relations with the communities
92, 12-Mar-14 Administrator’s Murialdo Secondary School, | employment and development | (including the youth) and is committed to
157, Office, Port | District Medical Officer Port | process. This will avoid conflict. | preferential employment of local people
133, 14-Mar-11 | Loko _ District | Loko How will this be undertaken? Will | (see Impact ED1 in the ESIS).
80 Council, Port vacancies be advertised?

ror ‘Town A Recruitment Plan will be developed to

all, Lunsar / ran

Murialdo address this issue (see enhancement

si measures listed for Impact ED1 in the ESIS)

econdary

School, Lunsar
46 09-Mar-11 Cotton Tree | Cotton Tree Foundation Concerns over the decline in

Foundation people working in agricultural

Office, King production due to employment

Street, Opportunities in mining. This will

Freetown reduce the availability of farm

workers and increase pressure on
food resources.
54, 10-Mar-11 Lunsar-Makeni Amazonian Initiative Movement, | Preferential employment of local
74, 41-Mar-11 Highway, Port Loko District Council, | people over outsiders.
130 13-Mar-14 Lunsar / Chief | Mabesene Women’s
PMar- Administrator's | Association, Public Meeting

Office, Port

Loko District

Council, Port

Loko

/Mabesene

Village, Lunsar

3 Where actions over and above the commitments stipulated in the ESIA and specific to the comment raised are required, these are indicated in italics and will be followed up as part of the
implementation of the ESMS outlined in the ESIS.

U3823_Marampa_SEP_Final.docx

Page 5ii of 5xxii

August, 2012

SRK Consulting

Marampa Iron Ore Project — Technical Appendix 5

Issue | Date Meeting venue | Stakeholder Description of Issue/Concern Responses provided and required action
No. (if any)®
55 10-Mar-11 Lunsar-Makeni Amazonian Initiative Movement | Compensation should be given to | This will be part of the employment contract.
Highway, employees who are made | Impacts relating to retrenchment are
Lunsar redundant as this can have a | assessed in the ESIS (see Impact DC1) and
psychological impact. MIOL has committed to the mitigation
measures listed.
63, 10-Mar-11 Lunsar-Makeni Amazonian Initiative Movement, | Women must be considered for | Agreed and this will be reflected in the
119, 13-Mar-11 Highway, Foreroad Baka Women’s | employment and child labour must | Human Resources policy to be developed
157 Lunsar Association, Murialdo | be avoided. by MIOL (Section 11.1.1 of ESIS) and
/Foreroad Baka | Secondary School Recruitment Plan (see enhancement
Village, Lunsar measures for Impact ED1 in the ESIS).
(suburb)
63 a, | 10-Mar-11 Lunsar-Makeni Amazonian Initiative Movement, | Human resources must be carried | See above (Impact ED1 and associated
94 Highway, Public Meeting out in a legitimate manner. An | management measures)
Lunsar appropriate recruitment process
should be undertaken.
93 12-Mar-11 Town Hall, | Public Meeting Chairman - Hon | Local stakeholders should be | See above (Impact ED1 and associated
Lunsar Alhaji O Daramy contacted because they have | management measures)
technical and educated youths that
are capable of doing any company
job.
149 14-Mar-11 PLTC Campus, | Port Loko Teachers College Mining employees should be | MIOL is committed to developing a training
Lungi Road, trained through the technical | and skills development plan as part of its
Prot Loko department of the college. Recruitment Plan (see enhancement
measures listed for Impact ED1). MIOL will
consider inclusion of use of the technical
department in the training and_ skills
development plan.
150, 14-Mar-11 Murialdo Murialdo Secondary School, | Concerns teachers will leave the | Noted. M/OL will continue dialogue with the
117 42-Mar-11 Secondary Public Meeting school to work in mining. This will | school to keep track of the problem and if
School, Lunsar / disrupt the pupils progress. What | necessary jointly identify measures to
Town Hall, incentive will be given for teachers | address it.
Lunsar to stay?

U3823_Marampa_SEP_Final.docx

Page Siii of 5xxii

August, 2012

SRK Consulting

Marampa Iron Ore Project — Technical Appendix 5

Issue | Date Meeting venue | Stakeholder Description of Issue/Concern Responses provided and required action

No. (if any)®

152 14-Mar-11 Murialdo Murialdo Secondary School Concerns that children will leave | Child labour will not permitted as part of the

Secondary school to work for the mining | Human Resources Policy.
School, Lunsar company.
153 14-Mar-11 Murialdo Murialdo Secondary School Concern over inconsistency | Noted. See above (Impact ED1 and
Secondary between employees monthly | associated management measures) and
School, Lunsar salary and the salary they were | MIOL human resources manager to follow
initially told. A percentage may be | up on the issue of salaries.
taken from their monthly salaries.
MIOL should deal with salary
payments, not the local authorities.
154 14-Mar-11 Murialdo Murialdo Secondary School Concern about | This has been identified and assessed as a
Secondary foreigners/employees coming from | potential impact in the ESIS (Impact SO2)
School, Lunsar outside and increasing the | and MIOL has committed to the mitigation
vulnerability of young girls to | measures listed.
becoming involved in the sex
industry. MIOL need to talk to
employees about this.

143 Port Loko Teachers College Mining companies concentrate | Noted. M/OL will consider inclusion in the
assistance in primary and | Community Development programme.
secondary schools. Tertiary
institutions should be considered.

141 14-Mar-11 PLTC Campus, | Port Loko Teachers College Money can be saved if jobs higher | Noted and see above (Impact ED1 and

Lungi Road, up can be given to Sierra | associated management measures), where
Prot Loko Leoneans. suitable skill levels exist local people will be
employed.

131 13-Mar-11 Mabesene Mabesene Women’s | Alleged concerns that in order to | Noted and see above (Impact ED1 and

Village, Lunsar | Association get a job one has to pay 200 to | associated management measures).

400 thousand Leones.

MIOL will investigate allegations and
develop a fair and transparent recruitment
plan.

U3823_Marampa_SEP_Final.docx

Page Siv of 5xxii

August, 2012

SRK Consulting

Marampa Iron Ore Project — Technical Appendix 5

Issue | Date Meeting venue | Stakeholder Description of Issue/Concern Responses provided and required action
No. (if any)®
109 12-Mar-11 Town Hall, | Public Meeting attendee Request for employment of local | Noted and see above (Impact ED1 and
Lunsar youth. associated management measures).
Environment
14, 09-Mar-11 Soldier Street, | Green Scenery, Port Loko | Concerns over mining operations | The preliminary Project layout has taken
18, 14-Mar-11 Freetown / | Teachers College clearing swamps and forests. | these areas into account and where
146 PLTC Campus, Reforestation and economic trees | possible they have been avoided. Only a
Lungi Road, should be provided. small area of gallery forest (1.25 ha) and no
Prot Loko swamp forest will be cleared. Impacts on
habitat are assessed in the ESIS (Impact
EB1) and appropriate compensation for
losses to local communities will be
addressed through a Resettlement Action
Plan (see mitigation measures listed for
Impact RL1).
30 09-Mar-11 Upper Brook | Environmental Forum for Action | Concerns over the greenhouse | Noted. The contribution of the Project to
Street, effect from iron ore mining. Will | greenhouse gases or climate change has
Freetown MIOL include activities for | not been included in the ESIA but is
communities to cope with climate | considered to be negligible.
change?
32c 09-Mar-11 Upper Brook | Environmental Forum for Action | What will MIOL do about flora and | Assessment of the impacts on biodiversity
Street, fauna biodiversity loss from mining | resulting from the Project is included in the
Freetown activities? ESIS (Impacts EB1-4), and MIOL has
committed to the mitigation measures listed.
33 09-Mar-11 Upper Brook | Environmental Forum for Action | The level of the water table is a | Impacts on groundwater levels resulting
Street, serious problem as it is rapidly | from pit dewatering have been assessed in
Freetown being depleted. This needs to be | Impact WR1 of the ESIS. MIOL has
addressed. committed to the mitigation measures listed,
which include provision of water to affected
communities if required. MIOL will continue
to actively consult —_ with affected
communities in accordance with this SEP.
31 09-Mar-11 Upper Brook | Environmental Forum for Action | Concerns about visual impacts as | Visual impacts are assessed in the ESIS
Street, the landscape will be destroyed. (Impact LT3). MIOL has committed to the
Freetown mitigation measures listed to minimise

U3823_Marampa_SEP_Final.docx

Page 5v of 5xxii

August, 2012

SRK Consulting

Marampa Iron Ore Project — Technical Appendix 5

Issue | Date Meeting venue | Stakeholder Description of Issue/Concern Responses provided and required action
No. (if any)®
visual impacts.
4 09-Mar-11 Upper Brook | Environmental Forum for Action | The Company should choose the | Local indigenous species will be used for
Street, vegetation species for | rehabilitation where possible, and expert
Freetown rehabilitation carefully, as | advice will be sought in this regard.
Gethropha is detrimental to local | Consideration of this will be included in the
water bodies. Rehabilitation Plan.
45 09-Mar-11 Cotton Tree | Cotton Tree Foundation Agricultural support should be | MIOL has committed to supporting various
Foundation provided as plantations can help | livelihood strategies for affected
Office, King rehabilitate the soil. communities (see mitigation measures
Street, listed for Impact RL1 in the ESIS). M/OL will
Freetown consider inclusion of agricultural support in
Community Development programme.
71 11-Mar-11 Chief Port Loko District Council Concerns over air pollution and | Specialists have quantitatively modelled the
Administrator’s the effect dust pollution will have | potential impacts on air quality in the
Office, Port on the environment. surrounding area, the results of which are
Loko District summarised in Impact AQ1 of the ESIS.
Council, Port MIOL has committed to the mitigation
Loko measures listed.
58 10-Mar-11 Lunsar-Makeni | Amazonian Initiative Movement | Concerns over the chemicals used | No chemicals will be used in boreholes. A
Highway, in boreholes and the distance from | water quality monitoring programme is in
Lunsar these to the wells. A sufficient | place to monitor changes to water quality on
distance should be provided. an ongoing basis.
155 14-Mar-11 Murialdo Murialdo Secondary School Mining will interfere with the | Impacts on wetland areas resulting from pit
Secondary swamps and the agricultural | dewatering and changes to surface water
School, Lunsar sector. flow have been assessed in Impacts WR1

and WR3 of the ESIS. MIOL has committed
to the mitigation measures listed, which
include making alternative wetland areas
available. Compensation for land lost will be
addressed through the RAP (see Impact
RL1).

U3823_Marampa_SEP_Final.docx

Page 5vi of 5xxii

August, 2012

SRK Consulting

Marampa Iron Ore Project — Technical Appendix 5

Issue | Date Meeting venue | Stakeholder Description of Issue/Concern Responses provided and required action
No. (if any)®
146 14-Mar-11 PLTC Campus, | Port Loko Teachers College Concerns over the destruction of | Impacts due to land acquisition and
Lungi Road, land and land reclamation. relocation are assessed in Impact RL1 in
Prot Loko the ESIA. MIOL has committed to the
mitigation measures listed, which include
preparation of a RAP in consultation with
communities. The concerns will be
addressed through the RAP.
136 14-Mar-11 PLTC Campus, | Port Loko Teachers College Concerns over infertile soil and | Impacts relating to soil erosion and land
Lungi Road, depletion, resulting in plants not | capability are assessed in Impacts LT4 and
Prot Loko being able to grow due to toxicity. LT5. Changes in soil chemistry resulting
from fugitive dust are not expected, and
MIOL has committed to the mitigation
measures listed.
135 14-Mar-11 PLTC Campus, | Port Loko Teachers College Changes in the water table can | Agreed. Impacts on wetland areas resulting
Lungi Road, result in biodiversity loss. from pit dewatering have been assessed in
Prot Loko Impact WR1 of the ESIS. MIOL has
committed to the mitigation measures listed.
122 13-Mar-11 Mabesene Mabesene Women’s | A request for assistance in the | Request noted. MIOL is yet to decide which
Village, Lunsar | Association termination of grasshoppers and | community development initiatives to
other pests. support in consultation with communities.
MIOL will consider inclusion in Community
Development Programme.
118 12-Mar-11 Town Hall, | Public Meeting attendee Concerns about the sludge which | Waste will not be deposited in wetlands or
Lunsar will damage the swamps and | any other natural areas. Sewage sludge will

directly affect agriculture.

be deposited in a landfill after appropriate
treatment, and sludge from HFO's will be
removed from site for appropriate disposal.
MIOL will develop a Waste Management
Plan (Section 11.1.4 of the ESIS) detailing
the management of wastes produced.

U3823_Marampa_SEP_Final.docx

Page 5vii of 5xxii

August, 2012

SRK Consulting

Marampa Iron Ore Project — Technical Appendix 5

Issue | Date Meeting venue | Stakeholder Description of Issue/Concern Responses provided and required action
No. (if any)®
85 11-Mar-11 District Ministry of Agriculture and Food | Environmental degradation around | Noted. Impacts relating to soil erosion due
Agriculture Security Mange Acre (a village beyond the | to clearing of vegetation have been
Officer's Office, Project area) has occurred and | assessed in the ESIA as Impact LT4, and
MAFS, Port planting fast growing trees such as | MIOL has committed to the mitigation
Loko tectona grandis (Teak) and acacia | measures listed, which include revegetation
should be undertaken for | of disturbed areas as soon as possible.
prevention of soil erosion. Expert advice will be sought and
recommendations regarding suitable
species for use during revegetation will be
included in the Rehabilitation Plan (Section
11.1.4 of the ESIS).
86 11-Mar-11 District Ministry of Agriculture and Food | Trees should not be cut down as | Noted. Disturbance of trees and particularly
Agriculture Security this interrupts the water table | indigenous forest habitat will minimised —
Officer's Office, which is currently a _ serious | measures to this effect will be included in
MAFS, Port problem. the Construction Management Plan
Loko (Section 11.1.4 of the ESIS).
88 11-Mar-11 District Ministry of Agriculture and Food | MAFS (Port Loko) want to work in | Noted. M/OL will engage in further
Agriculture Security partnership in reforestation | consultation with MAFS in this regard.
Officer's Office, programmes.
MAFS, Port
Loko
1 09-Mar-11 Soldier Street, | Green Scenery Concern over the inappropriate | Tailings material will be disposed of in a
Freetown disposal of tailings. dedicated and appropriately designed
Tailings Storage Facility (see detail in
Section 4.4 of the ESIS and Appendix 5),
and used to backfill Matukia pit, with
suitable design requirements in place. No
tailings material will be disposed of
elsewhere.
CSR
3 09-Mar-11 NMJD Office, | Network Movement for Justice | Allocation of 1% of revenues for | Noted. M/OL will investigate options for
49 Main Motor | and Development local development. investment in local development through a
Road, Community Development Plan (Section
Brookfields, 11.1.4 of the ESIS).
Freetown

U3823_Marampa_SEP_Final.docx

Page 5viii of Sxxii

August, 2012

SRK Consulting

Marampa Iron Ore Project — Technical Appendix 5

Issue | Date Meeting venue | Stakeholder Description of Issue/Concern Responses provided and required action
No. (if any)®
13 09-Mar-11 Soldier Street, | Green Scenery, Environmental | Communities should be helped to | Noted. However no impacts on climate
Freetown Forum for Action cope with climatic impact. resulting from the Project are anticipated.
22 09-Mar-11 Soldier Street, | Green Scenery Communities should be involved in | Chapter 8 of the ESIA proposes a
Freetown rehabilitation programmes, such | Livelihood Restoration Plan. MIOL will
as tree planting, as this will | consider the inclusion of specific Projects in
provide employment. the livelihood restoration measures included
in. the Community Development Plan
(Section 11.1.4 of the ESIS) in consultation
with community members
27, 09-Mar-11 Upper Brook | Environmental Forum for Action, | Local people, landowners and | Noted. The Project’s contribution to local
70,97 | 44-Mar-11 Street, Port Loko District Council, | children should benefit from | economic development has been assessed
12-Mar-14 Freetown /Chief | Public Meeting mining operations in their area and | in the ESIA (Section 8.1) and MIOL has
Administrator’s help should be provided to the | committed to the enhancement measures
Office, Port communities. listed, to improve benefits to local
Loko District communities.
Council, Port
Loko / Town
Hall, Lunsar
32d 09-Mar-11 Upper Brook | Environmental Forum for Action | What will the budget be for | The budget estimate will be an outcome of
Street, environmental/community the detailed management action planning if
Freetown strategies which mitigate the effect | the Project goes ahead. M/OL will devise a
mining operations will have. detailed management action plan, including
budgetary estimations.
73 11-Mar-11 Chief Port Loko District Council MIOL should develop tangible | Noted. M/OL will include this in the
Administrator’s structures instead of just giving out | Community Development Plan (Section
Office, Port money, such as_ incorporating | 11.1.4 of the ES/S).
Loko District facilities into their social
Council, Port programmes such as Peripheral
Loko Health Units and hospitals.
76 11-Mar-11 Chief Port Loko District Council MIOL needs to recognise basic | Noted. MIOL has committed to developing a
Administrator’s development inciples/corporate | Community Development Plan in
Office, Port social responsibilities. consultation with local communities.
Loko District
Council, Port
Loko

U3823_Marampa_SEP_Final.docx

Page 5ix of 5xxii

August, 2012

SRK Consulting

Marampa Iron Ore Project — Technical Appendix 5

Issue | Date Meeting venue | Stakeholder Description of Issue/Concern Responses provided and required action
No. (if any)®
98 12-Mar-11 Town Hall, | Public Meeting attendee Medical assistance should be} Noted. M/OL will consider inclusion in
Lunsar provided through facilities and | Community Development Plan (Section
especially a malaria control | 11.1.4 of the ESIS).
programme as mosquitoes breed
in the ponds and pits mining
companies have produced.
104 12-Mar-11 Town Hall, | Public Meeting attendee A request to give children | This is an ongoing programme and could be
Lunsar scholarships. expanded if the Project goes ahead. M/OL
will consider inclusion in Community
Development Plan (Section 11.1.4 of the
ESIS).
100, 12-Mar-11 Town Hall, | Public Meeting attendee High quality schools, hospitals and | This is not MIOL's but government's
105 Lunsar roads should be built. responsibility.
106 12-Mar-11 Town Hall, | Public Meeting attendee Safe drinking water should be | MIOL will provide safe drinking water to
Lunsar provided to the communities. Project-affected communities if impacts are
shown to occur, currently no impacts on
water quality are predicted (Impact WR6).
91 12-Mar-11 Town Hall, | Public Meeting attendee Delco left houses, therefore the | Replacement housing will be built for
Lunsar Company has no right to destroy | affected community members under the
them without building new ones. RAP.
96 12-Mar-11 Town Hall, | Public Meeting attendee Preference towards local | This is acknowledged in Chapter 8 of the
Lunsar businesses and shops for | ESIS, which includes enhancement
purchase of provisions and | measures MIOL has committed to, to
supplies. maximise benefits to local suppliers (Impact
ED4 and_ associated management
measures).
101 12-Mar-11 Town Hall, | Public Meeting attendee Programmes in which women can | Noted. Impacts on vulnerable groups
Lunsar become involved should go | (including women) are acknowledged in

directly to them giving them the
opportunity to participate.

Chapter 8 of the ESIA. MIOL will consider
vulnerable groups in the Community
Development Plan (Section 11.1.4 of the
ESIS).

U3823_Marampa_SEP_Final.docx

Page 5x of 5xxii

August, 2012

SRK Consulting

Marampa Iron Ore Project — Technical Appendix 5

Issue | Date Meeting venue | Stakeholder Description of Issue/Concern Responses provided and required action
No. (if any)®
83 11-Mar-11 Chief Port Loko District Council People who are affected directly | Noted. This is acknowledged in the ESIA,
Administrator's should be the first to benefit and MIOL has committed to the
Office, Port enhancement measures listed in Section
Loko District 8.1, which focus on benefits to affected
Council, Port communities.
Loko
57 10-Mar-11 Lunsar-Makeni Amazonian Initiative Movement | Concerns over displacement as | Impacts relating to other Projects are
Highway, LMC has threatened to move the | beyond the scope of this ESIA or MIOL's
Lunsar people who are living in the | area of _ influence. Relocation _ of
quarters built by Delco. Will new | communities affected by MIOL's Project will
houses be built? Demolition will | be addressed via the RAP (Impact RL1).
create tension therefore an
amicable decision should be
reached.
82 11-Mar-11 Chief Port Loko District Council MIOL should contact the Council | Agreed. M/OL will follow up with the local
Administrator’s for community programmes to | council in this regard when preparing the
Office, Port avoid duplication. Community Development Plan (Section
Loko District 11.1.4 of the ESIS).
Council, Port
Loko
144 14-Mar-11 PLTC Campus, | Port Loko Teachers College A proposal has been sent to MIOL | Noted. M/OL will take up the proposal for
Lungi Road, for a generator and electrification | consideration as part of the Community
Prot Loko but there has been no reply. Development Plan.
2 09-Mar-11 NMJD Office, | Network Movement for Justice | The Project cost should include | Agreed. Cost for resettlement will be
49 Main Motor | and Development the cost of resettlement, | included. MIOL has committed to a RAP
Road, compensation for crops and | (Impact RL1), which will include this.
Brookfields, community infrastructure. Despite
Freetown the Government not currently

having a resettlement policy, it is
important that companies go about
resettlement correctly.

Business Operations

U3823_Marampa_SEP_Final.docx

Page 5xi of 5xxii

August, 2012

SRK Consulting

Marampa Iron Ore Project — Technical Appendix 5

Issue | Date Meeting venue | Stakeholder Description of Issue/Concern Responses provided and required action
No. (if any)®
1,116 | 09/03/2011, | NMJD = Office, | Network Movement for Justice | Mining companies should use | Agreed. MIOL is using not just national laws
12/03/2011 | 49 Main Motor | and Development, Public | international laws as national laws | but referring to international standards as
Road, Meeting are weak. well for the ESIA process (Section 2.2 of
Brookfields, ESIS).
Freetown /
Town Hall,
Lunsar
5,15 09-Mar-11 NMJD Office, | Network Movement for Justice | What is the relationship between | There is no relationship with London Mining
49 Main Motor | and Development, Green | London Mining, MIOL and African | and African Minerals, except that African
Road, Scenery Minerals Limited? Minerals is a shareholder in Cape Lambert
Brookfields, who own MIOL.
Freetown
7 09-Mar-11 Soldier Street, | Green Scenery Concerns over companies moving | Noted. MIOL is strongly committed to
Freetown fast with their operations and | following the correct procedures.
procedures not being followed
properly.
20 09-Mar-11 Soldier Street, | Green Scenery Concern over the issue of change | Noted. International good practice, which
Freetown in company ownership resulting in | MIOL has committed to requires the
a displacement of liabilities. Will a | company to make provision for rehabilitation
bond be left behind for new | should it decide to close the operation.
companies to take up? When
companies sell on mining Projects,
the new owners do not usually
take on the liabilities of the old
companies (example Sierra Rutile
and Koidu Holdings). In such
situations the government does
not have the capacity to monitor
liabilities, and NGOs tend to
become involved.
72 11-Mar-11 Chief Port Loko District Council It is important for MIOL to conform | Agreed. MIOL is committed to conforming to
Administrator's to local laws. all national laws and also to international
Office, Port good practice.
Loko District
Council, Port

U3823_Marampa_SEP_Final.docx

Page 5xii of 5xxii

August, 2012

SRK Consulting

Marampa Iron Ore Project — Technical Appendix 5

Issue | Date Meeting venue | Stakeholder Description of Issue/Concern Responses provided and required action
No. (if any)®
Loko
61 10-Mar-11 Lunsar-Makeni | Amazonian Initiative Movement | All three mining companies (MIOL, | Noted. A degree of collaboration in this
Highway, AML and LMC) should come | regard between AML and MIOL with regard
Lunsar together to construct one road and | to shared use of rail (and possibly port)
railway. infrastructure for product export has been
agreed to (Section 4 of the ESIS).
69 11-Mar-11 The Manager’s | Marampa Community Bank MIOL should use Marampa | Noted.
Office, Community Bank for domestic
Marampa banking and to pay staff salaries
Community as this will allow for an
Bank, Lunsar improvement in community
infrastructure.
84 11-Mar-11 Chief Port Loko District Council Company information will be | MIOL will provide the legally required
Administrator's disseminated to the Government | documents to relevant authorities and
Office, Port and other agencies. communicate to stakeholders as specified
Loko District in this SEP.
Council, Port
Loko
139 14-Mar-11 PLTC Campus, | Port Loko Teachers College What adjustments do MIOL make | This level of detail has not yet been
Lungi Road, in order to meet with the rate of | determined.
Prot Loko inflation?
115 12-Mar-11 Town Hall, | Public Meeting attendee Rev JS Mans also recommended | Noted. However, the Company has decided
Lunsar that, in order to ensure justice, the | that its head office will remain in Freetown
Headquarter/ administrative office | at this stage.
of MIOL should be located in
Lunsar and not in Freetown
112 12-Mar-11 Town Hall, | Public Meeting attendee All grievances should be reported | Noted. M/OL will report relevant problems/
Lunsar to the authorities or the Police. grievances, if criminal in nature, to the

police or relevant authorities. Reference to
this will be included in the Grievance
Management Plan (Section 11.1.4 of the
ESIS).

U3823_Marampa_SEP_Final.docx

Page 5xili of Sxxii

August, 2012

SRK Consulting

Marampa Iron Ore Project — Technical Appendix 5

Issue | Date Meeting venue | Stakeholder Description of Issue/Concern Responses provided and required action
No. (if any)®
12 09-Mar-11 Soldier Street, | Green Scenery Issue of implementation: | Agreed. The Environmental and Social
Freetown Consultants should design a | Management System in Chapter 11 of the
framework on how to monitor and | ESIS includes specifications for monitoring
include as an annex. A framework | and reporting. An environmental
on reporting their performance | management programme (EMP) is included
should be constructed. in Appendix F of the ESIS.
145 14-Mar-11 PLTC Campus, | Port Loko Teachers College Who determines what is | Government will make final decisions on the
Lungi Road, compensated to the people? compensation- decisions will be based on
Prot Loko current Sierra Leone legislation,
international good practice and local prices.
Details on compensation will be specified in
the RAP (Impact RL1).
17 09-Mar-11 Soldier Street, | Green Scenery, Public Meeting | Resettlement is a key issue and | Impacts relating to resettlement have been
Freetown companies must do this sensitively | assessed in Section 8.2 of the ESIS (Impact

and properly where they should
buy land for communities and build
houses for them.

RL1). These issues will be addressed more
thoroughly in the RF (Appendix D of the
ESIA) and RAP.

Stakeholder Consultation Process and Participation
4, 9, | 09-Mar-11 NMJD Office, | Network Movement for Justice | The authority of Paramount Chiefs | Noted. MIOL will ensure continuous
48, 60 49 Main Motor | and Development, Green | is now declining and hence MIOL | dialogue between the company and
Road, Scenery, Cotton Tree | should not rely on them too much. | stakeholders throughout the Project life
Brookfields, Foundation, Amazonian | Instead the Company should | cycle, as described in this SEP.
Freetown, Initiative Movement identify other leaders and
Soldier Street, communicate directly with
Freetown community members. The
dialogue with the community
should be sustained even after
permitting.
8 09-Mar-11 Soldier Street, | Green Scenery A programme should be designed | A Community Development Plan is
Freetown which identifies | communities | committed to and this will include evaluation
needs. of community needs (Section 11.1.4 of the

ESIS).

U3823_Marampa_SEP_Final.docx

Page 5xiv of Sxxii

August, 2012

SRK Consulting

Marampa Iron Ore Project — Technical Appendix 5

Issue | Date Meeting venue | Stakeholder Description of Issue/Concern Responses provided and required action
No. (if any)®
21 09-Mar-11 Soldier Street, | Green Scenery The ESIA should not only be sent | When the ESIS is made public it will be
Freetown to SLEPA but should be made | available to stakeholder groups, as per the
available to other stakeholder | required SEP (Section 3.3.5 of the ESIA).
groups as well to share their
concerns before the ESIA
disclosure.
23 09-Mar-11 Soldier Street, | Green Scenery Communities should be engaged | Agreed. Community engagement will take
Freetown and educated to avoid threats. place throughout the Project life cycle and
after closure as set out in the SEP.
24 09-Mar-11 Soldier Street, | Green Scenery A balance between the community | Agreed. Continued community engagement
Freetown and company’s expectations | throughout the Project is set out in the SEP.
should be kept.
25 09-Mar-11 Soldier Street, | Green Scenery The Community Liaison Officer | Agreed.
Freetown (CLO) will be the key person for
community outreach.
28 09-Mar-11 Upper Brook | Environmental Forum for Action | Concern over MIOL's public | Noted. MIOL is strongly committed to
Street, participation in 2010 as it was very | following good practice procedures,
Freetown poor. They do not want a repeat of | especially with regard to community
this. consultation. MI/OL to follow up on reasons
for this comment.
49 09-Mar-11 Cotton Tree | Cotton Tree Foundation MIOL should beware of the | Agreed. The company will have a dedicated
Foundation uneducated people in the Project | non-technical summary report of the ESIA
Office, King area, as they can have a negative | for disclosure of relevant Project related
Street, impact. information to communities as outlined in
Freetown this SEP. Consultations will take place

throughout the Project life cycle to ensure
communities are kept up to date with
information. The community liaison officer
will also facilitate dissemination of
information to communities.

U3823_Marampa_SEP_Final.docx

Page Sxv of Sxxii

August, 2012

SRK Consulting

Marampa Iron Ore Project — Technical Appendix 5

Issue | Date Meeting venue | Stakeholder Description of Issue/Concern Responses provided and required action
No. (if any)®
50 09-Mar-11 Cotton Tree | Cotton Tree Foundation MIOL should understand the | Agreed. Communities will be engaged with
Foundation people, culture, values and show | at each step of the Project cycle as outlined
Office, King respect to the local communities | in this SEP. Dedicated social and natural
Street, through involving them. resource studies have taken place to gain
Freetown understanding of the local culture and
values (Section 6 of the ESIS).
79 11-Mar-11 Chief Port Loko District Council Sheik Gibril requests feedback | Noted. M/OL will follow up and ensure the
Administrator’s from the meeting. requested feedback has been provided.
Office, Port
Loko District
Council, Port
Loko
78 11-Mar-11 Chief Port Loko District Council The council should be involved in | Government and governmental agencies
Administrator’s all development programmes. will be involved in community development
Office, Port as laid out in the RF.
Loko District
Council, Port
Loko
159, 14-Mar-11 Murialdo Murialdo Secondary School, | Will this consultation be a | Engagement with stakeholders will continue
99 Secondary Public Meeting continuous process? Engagement | throughout the Project life as outlined in this
School, Lunsar with stakeholders should continue. | SEP.
113 12-Mar-11 Town Hall, | Public Meeting attendee A request for similar meetings to | Noted. If the Project proceeds the frequency
Lunsar be held by MIOL every month. of meetings will be reviewed and if
necessary the SEP updated to reflect the
needs of the community.
87 11-Mar-11 District Ministry of Agriculture and Food | It is important that work is | Noted.
Agriculture Security undertaken with community youths
Officer's Office, and chiefs.
MAFS, Port
Loko
77 11-Mar-11 Chief Port Loko District Council MIOL should have community | A Community Development Plan _ is
Administrator’s development personnel to guide | committed to and this will include input from
Office, Port them on development principles. relevant specialists (Section 11.1.4 of the
Loko District ESIS).

U3823_Marampa_SEP_Final.docx

Page 5xvi of 5xxii

August, 2012

SRK Consulting

Marampa Iron Ore Project — Technical Appendix 5

Issue | Date Meeting venue | Stakeholder Description of Issue/Concern Responses provided and required action
No. (if any)®
Council, Port
Loko
Mining Operations
32 09-Mar-11 Upper Brook | Environmental Forum for Action | International consultants have a | Noted. MIOL is committed to implementing
Street, history of ignoring their | the measures listed in the EMP (Appendix F
Freetown recommendations (eg. on | of the ESIS). Adherence to the EMP may be
chemical disposal, tailings, | a condition of the Project’s environmental
pollution prevention, clearing of | authorisation.
vegetation and restoration) given
in management plans.
32a 09-Mar-11 Upper Brook | Environmental Forum for Action | What will MIOL do about tailings | Tailings material will be disposed of in a
Street, storage facilities? dedicated and appropriately designed
Freetown Tailings Storage Facility (see Section 4.4 of
the ESIS and Appendix E), and used to
backfill Matukia pit (with appropriate design
in place).
37 09-Mar-11 Upper Brook | Environmental Forum for Action | Will AML, LML and MIOL work | Noted. No formal arrangement in this regard
Street, together to mitigate impacts of iron | has been reached yet. Cumulative impacts
Freetown ore exploration? (in most cases resulting from the multiple
mining Projects in the area) have been
assessed in Chapter 10 of the ESIS. M/OL
will consider approaching AML and LMC in
this regard.
38 09-Mar-11 Upper Brook | Environmental Forum for Action | The cost of rehabilitation should | Agreed. MIOL will be responsible for the
Street, not be to be left on the! cost of rehabilitation of the site, as
Freetown government. described in Section 4.11, and specified in
the EMP (Appendix F).
40 09-Mar-11 Upper Brook | Environmental Forum for Action | Request to see the Mine |A Closure and Rehabilitation Plan will be
Street, Reclamation Plan. developed if the Project proceeds and will
Freetown be made available upon request to
stakeholders.
43 09-Mar-11 Upper Brook | Environmental Forum for Action | ENFORAC has the legal mandate | Noted.
Street, to monitor and are working with

U3823_Marampa_SEP_Final.docx

Page 5xvii of 5xxii

August, 2012

SRK Consulting

Marampa Iron Ore Project — Technical Appendix 5

Issue | Date Meeting venue | Stakeholder Description of Issue/Concern Responses provided and required action

No. (if any)?
Freetown SLEPA.

44 09-Mar-11 Upper Brook | Environmental Forum for Action | ENFORAC have requested to be | Noted. ENFORAC are registered as
Street, part of the process and that MIOL | stakeholders and will be consulted in future
Freetown should work with them. as outlined in this SEP.

156 14-Mar-11 Murialdo Murialdo Secondary School How will the concentrate be | Concentrate will be stored in stockpiles at
Secondary stored? the rail loading spur before being exported
School, Lunsar from the site. See Section 4.3 of the ESIS.

62 10-Mar-11 Lunsar-Makeni_ | Amazonian Initiative Movement | When will mining start? Stage 1 (oxide ore) mining is scheduled to
Highway, start in Q$ of 2014 subject to the Company
Lunsar receiving financing.

64 10-Mar-11 Lunsar-Makeni | Amazonian Initiative Movement | How’ will MIOL — undertake | MIOL will undertake monitoring as per the
Highway, monitoring and which areas are of | requirements of the Environmental and
Lunsar influence? How long does it take | Social Management System (Section 11.3

to monitor?

of the ESIA). Monitoring programmes
recommended by specialists are included in
the specialist study reports (Volume 3 of the
ESIS). Monitoring will in most cases be
ongoing through the life of mine.

Livelihoods (Agri schemes)

66, 52 | 10-Mar-11 Lunsar-Makeni Amazonian Initiative Movement | MIOL should negotiate with} MIOL will make the decision on
Highway, plantation owners and the names | compensation in consultation with affected
Lunsar of the landowners should be | land owners and government in line with
recorded in the deal. Landowners | Sierra Leone legislation and international
should be treated fairly whereby | standards. Landowners will be paid
they receive the true money value | compensation at full replacement value.
of their land. Further detail on compensation will be
determined via the RAP (Impact RL1 in the
ESIS).
123 a | 13-Mar-11 Mabesene Mabesene Women’s | Assistance for agricultural | Noted. Decisions on community
Village, Lunsar | Association expansion should be provided. development programmes will be made

during the development of the RAP. M/OL
will consider inclusion in the community
development programme.

U3823_Marampa_SEP_Final.docx

Page 5xvili of Sxxii

August, 2012

SRK Consulting

Marampa Iron Ore Project — Technical Appendix 5

Issue | Date Meeting venue | Stakeholder Description of Issue/Concern Responses provided and required action
No. (if any)®
140, 14-Mar-11 PLTC Campus, | Port Loko Teachers College Economic trees such as Mango | Economically important trees lost through
138 Lungi Road, trees, should be planted as these | land acquisition will be compensated (detail
Prot Loko provide livelihoods. How much | will be determined via the RAP), and
would MIOL pay for these? community development plans will be
decided in consultation with the community.
MIOL will consider inclusion in the
Community Development Plan (Section
11.1.4 of the ESIS)
120 13-Mar-11 Foreroad Baka | Foreroad Baka Women’s | A request for assistance and | Noted. Decisions on community
Village, Lunsar | Association support in business activities and | development programmes will be made in
(suburb) the construction of a storage | consultation with the community members.
facility for crops and produce. MIOL will consider inclusion in the
121 13-Mar-11 Mabesene Mabesene Women’s | MIOL is expected to continue in Community Bevclopment Plan (Section
Village, Lunsar | Association supporting this group with seed “74 oF ine )
supply for cassava and groundnut.
103 12-Mar-11 Town Hall, | Public Meeting attendee What will happen if MIOL relocates | MIOL will buy land for them and build them
Lunsar landowners? houses, in accordance with a RAP (Impact
RL1), which will be developed in
consultation with the community.
107 12-Mar-11 Town Hall, | Public Meeting attendee What will happen to their land after | The land will be rehabilitated and handed
Lunsar MIOL has left? back to the community (Section 4.11).
108 12-Mar-11 Town Hall, | Public Meeting attendee When MIOL pay the landowners | Noted. Engagement with stakeholders on
Lunsar their surface rent, they should tell | issues such as this will continue throughout
them then what will happen to their | the Project life as outlined in this SEP.
land once the company has left.
111 12-Mar-11 Town Hall, | Public Meeting attendee MIOL should address __ the | This is being addressed in the resettlement
Lunsar relocation of communities and | planning process (see RF in Appendix D
crop compensation. and Impact RL1) and will further be
addressed via the RAP.
90 11-Mar-11 District Ministry of Agriculture and Food | The rehabilitation of mined out | Disturbed areas will be rehabilitated, but not
Agriculture Security areas is crucial for the | necessarily to their original use. MIOL will

Officer's Office,
MAFS, Port

sustainability of agriculture.

devise a Rehabilitation and Closure Plan
(Section 11.1.4 of the ESIS).

U3823_Marampa_SEP_Final.docx

Page 5xix of 5xxii

August, 2012

SRK Consulting

Marampa Iron Ore Project — Technical Appendix 5

Issue | Date Meeting venue | Stakeholder Description of Issue/Concern Responses provided and required action
No. (if any)®
Loko
89 11-Mar-11 District Ministry of Agriculture and Food | Swamps and low lying areas | Suggested noted. Wetland areas also
Agriculture Security should be developed for increased | serve important ecological functions, which
Officer's Office, agricultural production. need to be maintained.
MAFS, Port
Loko
26 09-Mar-11 Soldier Street, | Green Scenery The issue of livelihood. Farmers | Noted. The issue of livelihoods is
Freetown may not have much land anymore. | discussed in Section 8.2 of the ESIS.
Health and Safety
71, 11-Mar-11 Chief Port Loko District Council, | Concerns over the effect air | Impacts on air quality (including those
127 Administrator’s Mabesene Women’s | pollution and dust from vehicles | resulting from dust from vehicles) were
Office, Port | Association will have on human health. assessed by a specialist, the findings of
Loko District which are summarised in the ESIS (Section
Council, Port 9.1). MIOL has committed to the mitigation
Loko / measures listed.
Mabesene
Village, Lunsar
128, 13-Mar-11 Mabesene Mabesene Women’s | Concerns over heavy machines | Impacts resulting from vibrations and air
124 Village, Lunsar | Association shaking nearby houses and | overpressure have been modelled
blasting activity damaging their | assessed in the ESIS (Impact NV1).
houses as structures are weak. Impacts on built structures are expected to
be insignificant (and lower than those on
humans).
129, 13-Mar-11 Mabesene Mabesene Women’s | Concerns over increases __ in | Traffic safety risks are assessed in the ESIS
148 Village, Lunsar Association, Port Loko Teachers | accidents due to an increase in| as Impacts TS1 and TS2. MIOL has

College

traffic and the safety of people
when crossing railways and roads.

committed to the mitigation measures listed,
including provision of safe crossing points
where possible.

U3823_Marampa_SEP_Final.docx

Page 5xx of 5xxii

August, 2012

SRK Consulting

Marampa Iron Ore Project — Technical Appendix 5

Issue | Date Meeting venue | Stakeholder Description of Issue/Concern Responses provided and required action
No. (if any)®
132 14-Mar-11 DMO’s _ office, | District Medical Officer Port | Concerns over the water system | Noted. Impacts on surface water quality
Port Loko | Loko and artificial lakes as waterborne | resulting from discharges are assessed in
Government diseases can be transmitted. Impact WR6 of the ESIA, and MIOL has
Hospital, committed to the mitigation measures listed.
Hospital Road, Ongoing water quality monitoring will take
Port Loko place to timeously detect issues.
125 13-Mar-11 Mabesene Mabesene Women’s | Safety measures need to ensure | Agreed, and addressed in Impact OH1 of
Village, Lunsar | Association debris and stones do not fly into | the ESIA. MIOL will ensure good practice
the village from blasting activities. | safety measures are in place during blasting
operations.
123 13-Mar-11 Mabesene Mabesene Women’s | Toilet facilities and clean water | MIOL cannot provide what usually is
Village, Lunsar | Association supply should be provided. government responsibility. However this
request would be considered during
ongoing consultations with community as
part of the Community Development Plan
(Section 11.1.4 of the ESIS).
126 13-Mar-11 Mabesene Mabesene Women’s | There is a fear of flooding due to | Changes to flood risk have been assessed
Village, Lunsar | Association Magbenkte Village being | in the ESIS in Impact WR4, and is predicted
surrounded by old Delco Lake | to be of low significance. Various good
where some digging is being | practice measures are recommended to
undertaken (not clear if this is in | further decrease any negative impacts on
London Mining area). local villages.
142 14-Mar-11 PLTC Campus, | Port Loko Teachers College Concerns over health and social | This risk is assessed in Impacts SR2, and
Lungi Road, issues associated with congestion. | SO1-3 of the ESIS and MIOL has
Prot Loko committed to the measures proposed for
mitigating them.
114 12-Mar-11 Town Hall, | Public Meeting attendee - Dr. | It is requested that employees use | Noted. M/OL will follow up in this regard at
Lunsar Rev. Joseph Saidu Mans the St John of God Hospital and | the appropriate time.

the Baptist Eye Hospital for
medical tests and examination.

U3823_Marampa_SEP_Final.docx

Page 5xxi of 5xxii

August, 2012

SRK Consulting

Marampa Iron Ore Project — Technical Appendix 5

Issue | Date Meeting venue | Stakeholder Description of Issue/Concern Responses provided and required action
No. (if any)®
65 10-Mar-11 Lunsar-Makeni | Amazonian Initiative Movement | External workers should be aware | Workers will be made aware of risks and
Highway, of an increased risk of HIV and | preventative measures on commencement
Lunsar AIDS. of employment, as part of the health
awareness programme committed to by
MIOL, which are likely to be captured in a
Community Health and Safety Plan (Impact
SR2 of the ESIS). HIV awareness will be
included.
68 10-Mar-11 Lunsar-Makeni Amazonian Initiative Movement | How will MIOL address hazards | This impact has been assessed by a noise
Highway, such as the effect blasting noise | specialist, and reported as Impact NV1 in
Lunsar will have on people. the ESIS. The impact on local communities
is predicted to be of low significance, and
no mitigation measures are required.
Impacts on mine workers are an
occupational health and safety issue, and
the appropriate PPE will be used.
56 10-Mar-11 Lunsar-Makeni Amazonian Initiative Movement | Will appropriate safety gear be | Yes, appropriate health and safety
Highway, supplied to the employees? measures will be followed with relevant
Lunsar safety gear (PPE) being provided to all
employees with the expectation it will be
worn at all times
32 09-Mar-11 Upper Brook | Environmental Forum for Action | What will MIOL do about noise | Specialists have quantitatively modelled the
Street, and air pollution? potential impacts on air quality and noise in
Freetown the surrounding area, the results of which
are summarised in Impacts AQ1 and NV2 of
the ESIS. MIOL has committed to the
mitigation measures listed to manage these
impacts.
34 09-Mar-11 Upper Brook | Environmental Forum for Action | Which type of explosives/blasters | The type of explosives is yet to be
Street, will be used? Will staff be trained | determined. MIOL staff will be appropriately
Freetown to use explosives safely? trained and the appropriate safety
measures will be in place.
U3823_Marampa_SEP_Final.docx August, 2012

Page 5xxii of 5xxii

SRK Consulting

Marampa Iron Ore Project — Technical Appendix 5

Issue | Date Meeting venue | Stakeholder Description of Issue/Concern Responses provided and required action
No. (if any)®
32b 09-Mar-11 Upper Brook | Environmental Forum for Action | What will MIOL do about the | This impact has been assessed by a noise
Street, drilling/blasting effects on workers | specialist, and reported in Impact NV1 of
Freetown and the communities? the ESIS. The impact on local communities
is predicted to be of low significance, and
no mitigation measures are required.
Impacts on mine workers are an
occupational health and safety issue, and
the appropriate PPE will be used.
35,59 | 09-Mar-11 Upper Brook | Environmental Forum for Action, | There needs to be sufficient | Staff will be appropriately trained in the use
Street, Amazonian Initiative Movement | distance between to use of | of explosives and the appropriate safety
Freetown explosives and the communities. measures will be in place.

U3823_Marampa_SEP_Final.docx

Page 5xxili of Sxxii

August, 2012

SRK Consulting Marampa Iron Ore Project ESIS — Technical Appendix D

APPENDIX D

D RESETTLEMENT FRAMEWORK

U3823_Marampa_ESIS_Final.docx September 2012
Page D1 of Dt
A RESETTLEMENT FRAMEWORK FOR
THE MARAMPA IRON ORE PROJECT,
SIERRA LEONE

Prepared For

MARAMPA IRON ORE (SL) LIMITED

Report Prepared by

= srk

SRK Consulting (UK) Limited
UK3823
SRK Consulting Marampa RF — Details

COPYRIGHT AND DISCLAIMER

Copyright (and any other applicable intellectual property rights) in this document and any
accompanying data or models which are created by SRK Consulting (UK) Limited ("SRK") is
reserved by SRK and is protected by international copyright and other laws. Copyright in any
component parts of this document such as images is owned and reserved by the copyright owner
so noted within the document.

This document may not be utilised or relied upon for any purpose other than that for which it is
stated within and SRK shall not be liable for any loss or damage caused by such use or reliance.
In the event that the recipient of this document wishes to use the content of this document in
support of any purpose beyond or outside that which it is expressly stated or for the raising of any
finance from a third party where the document is not being utilised in its full form for this purpose,
the recipient shall, prior to such use, present a draft of any report or document produced by it that
may incorporate any of the content of this document to SRK for review so that SRK may ensure
that this is presented in a manner which accurately and reasonably reflects any results or
conclusions produced by SRK.

The use of this document is strictly subject to terms licensed by SRK to its Client as the recipient
of this document and unless otherwise agreed by SRK, this does not grant rights to any third
party. This document shall only be distributed to any third party in full as provided by SRK and
may not be reproduced or circulated in the public domain (in whole or in part) or in any edited,
abridged or otherwise amended form unless expressly agreed in writing by SRK. Any other
copyright owner’s work may not be separated from this document, used or reproduced for any
other purpose other than with the document in full as licensed by SRK. In the event that this
document is disclosed or distributed to any third party, no such third party shall be entitled to place
reliance upon any information, warranties or representations which may be contained within this
document and the recipient of this document shall indemnify SRK against all and any claims,
losses and costs which may be incurred by SRK relating to such third parties.

© SRK Consulting (UK) Limited 2011

SRK Legal Entity: SRK Consulting (UK) Limited

SRK Address: 5" Floor Churchill House
17 Churchill Way

City and County of Cardiff, CF10 2HH
Wales, United Kingdom.

SRK Project Director

and Project Manager: Fiona Cessford Corporate Consultant (Environment)
Client Legal Entity: Marampa Iron Ore Ltd
Date: September, 2012
Project Number: UK3823
Client Address: Victoria Place
31 Victoria Street

Hamilton

Bermuda (British Overseas Territory)

HM10

U3823_Marampa_Resettlement_Final.docx September, 2012
SRK Consulting Marampa RF — Executive Summary

A RESETTLEMENT FRAMEWORK FOR THE MARAMPA IRON ORE
PROJECT, SIERRA LEONE — EXECUTIVE SUMMARY

1. INTRODUCTION

Marampa Iron Ore Limited (MIOL) intends to develop an open pit iron ore mine in the vicinity
of Lunsar. The Project will require land acquisition and as a result some people will need to be
physically and/or economically displaced from the Project area. SRK Consulting (UK) Limited
(“SRK”) has been requested by Marampa Iron Ore Limited (“MIOL”, hereinafter also referred
to as the “Company” or the “Client’) to prepare a Resettlement Framework ("RF”).

Of the total area (2 173 ha) potentially impacted by Project infrastructure, approximately 89%
is currently used for agriculture. It is estimated 10 villages (162 households and 1780 people)
will require relocation and could lose some or all access to agricultural land, natural
resources, social infrastructure, sacred sites and access routes. In addition to the above
villages, 13 villages (270 households and 2936), which are on the outskirts of the Project
footprint, may lose some access to land and natural resources.

The RF is based on relevant Sierra Leone national laws and international best practices for
compensation and resettlement. In particular the IFC Performance Standard (PS) 5 on Land
Acquisition and Involuntary Resettlement is used as a guideline for this framework. A
comparison between the Sierra Leone laws and the international guidelines shows the latter
are more stringent in terms of: replacement value of lost assets, emphasis on compensation
in kind rather than cash, requiring more intensive consultations with Project Affected People
(PAP), recognising informal land owners/users (those who lack legal title), placing special
emphasis on vulnerable groups and providing for a cut-off date for eligibility for compensation.

IFC PS 5 on resettlement and land acquisition requires that any resettlement of households
only occurs if all possible measures have been exhausted to avoid resettlement. Where
resettlement cannot be avoided it must be minimised as far as practicably possible. In line
with IFC PS 5 this RF provides an approach for the development of a Resettlement Action
Plan (RAP) and provides guidelines for compensation of those who will be physically and/or
economically displaced by the Project land acquisition. The RF:

. outlines international best practice (IBP) guidelines and national legal requirements for
compensation for loss of property, livelihood and relocation;

. describes the social context of those who will be resettled; and

. defines the tasks and steps which should be undertaken to plan the resettlement;

including identification of PAPs.
2. RESETTLEMENT PLANNING ACTIONS

The development of a RAP involves the following key actions:

. identification and implementation of measures for minimising resettlement;

. identification of affected people and assessment of eligibility for compensation;

. development of an entitlement framework, outlining compensation criteria and rates;

. identification of host areas for resettlement;

. identification of procedures for monitoring and evaluating; and

. identification of institutional arrangements for the execution of the resettlement and

compensation process.

A census and assets inventory will be undertaken to fully understand the current baseline

U3823_Marampa_Resettlement_Final.docx ‘September, 2012
Page i of il
SRK Consulting Marampa RF — Executive Summary

conditions of PAP and assess potential losses in terms of private and communal assets.
Following the survey a cut-off date will be announced to prevent opportunistic claims for
compensation. An agreement will need to be reached with the local authorities and the
affected communities on the procedures to be used in the event of disputes.

An entitlement framework, which describes the compensation for different impacts, will be
compiled. It will be based on valuation methods derived from both international best practice
and Sierra Leone national laws. Valuation rates should be ratified by a Resettlement Working
Group (RWG), relevant authorities and the affected stakeholders. The valuation process will
take cognisance of the compensation rates used by recent projects in Sierra Leone, such as
the London Mining Project and Addax Biofuel Project.

Resettlement will require the identification of a single large area or multiple smaller host areas
for residential resettlement purposes (for those physically displaced) and identification of
multiple areas of agricultural land for those economically displaced. Ideally for each affected
household several options will be explored. Assessment of different options will be conducted
in consultation with the affected villages and the RWG in terms of legal aspects and perceived
advantages and disadvantages of the various options.

Once the feasibility of the host areas has been established a detailed plan of the host areas
will be developed indicating any existing dwellings and infrastructure as well as the areas
allocated to new dwellings, additional infrastructure, agricultural land and the existing
transport network.

Both internal and external monitoring should be conducted to ensure the resettlement process
meets its set objectives and standards.

3. STAKEHOLDER ENGAGEMENT

Engagement with stakeholders facing involuntary resettlement is one of the main
requirements of IFC PS5. Consultations will comprise initial meetings with PAP at the start of
the resettlement process to gather their inputs and meetings at the completion of the planning
process to disclose the RAP. Consultations with PAP will be ongoing during the planning
process through the RWG and the Community Resettlement Committees (CRCs).

The RWG will comprise representation from MIOL, local government, affected people and
NGOs and is expected to take the lead on negotiations, reaching agreements and resolving
grievances. The CRCs will comprise affected people and be established in each (cluster or
single) village(s). These will assist with the implementation of the census and assets survey
and be involved in the negotiations and identification of the host areas.

The resettlement process will also need an effective grievance mechanism for the PAP to
resolve their issues. The mechanism should work in tandem with the RWG.

4. COMPANY RESPONSIBILITIES

MIOL is responsible for financing the resettlement and compensation activities, managerial
and technical resources and expertise. The Company will develop a Resettlement Unit which
will be managed by the Social Manager who is responsible for reporting to the General
Manager. MIOL may decide to contract out their resettlement responsibilities to an external
contractor with specific expertise in the area.

A detailed budget will be developed. The key components of the budget are:

. the cost of replacement land;

U3823_Marampa_Resettlement_Final.docx ‘September, 2012
Page ii of iii
SRK Consulting Marampa RF — Executive Summary

. the cost of building replacement housing and community structures such as schools,
churches, grain banks, etc;

. cash compensation for the crops/ trees and relocation;

. the cost of implementing a livelihoods restoration programme for the directly affected
people; and

. monitoring and evaluation costs.

The resettlement schedule should be linked with the Project's construction schedule to ensure
timely availability of land for start of different Project activities.

U3823_Marampa_Resettlement_Final.docx ‘September, 2012
Page iii of i
SRK Consulting Marampa RF — Table of Contents

Table of Contents

INTRODUCTION ........ccccsessesesessssssesesesesesseseseseseseeeesesesessesesesesesseseseseseseesesesasenees 1
PROJECT DESCRIPTION .. 1
POTENTIAL DISPLACEMENT ............cccsscsssessssssesesesesessesesesesessesesesesesseseseaesenees 2

3.1 Physical Displacement
3.2 Economic Displacement ..............c cece
4 LEGISLATIVE FRAMEWORK

4.1 Sierra Leone Legislation

4.1.1 Land Acquisition law........
4.1.2 The Mines and Minerals Ac 5
4.1.3. ENVIRONMENTAL AND SOCIAL REGULATIONS FOR THE MINERALS SECTOR.8

4.2 International Best Practice

4.3 Comparison of Sierra Leone Legislation and International Standards..............::scseeeeeeneee D
5 SOCIO-ECONOMIC PROFILE OF AFFECTED AREAS ..........cccccceeseeeeneee 11
5.1 Demography .......
5.2 Livelihood Strategies
5.3 Access to Land...
5.4 Standard of LIVING ...........cccceseeeeseeneeeeeeee
5.5 Health... cece

6.1 Minimising Resettlement................:ccceceee
6.1.1 Project Affected People
6.1.2 Types of LOSS oo. eee

6.2. Eligibility: Cut-Off Date.

6.3 Census and Assets Inventory
6.3.1 Census .....

6.3.2 Assets Inventory... eee
6.3.3 Census and Inventory Asset Methodology

6.4 Entitlement Framework
6.4.1 Valuation

6.4.2 Compensation for Loss of Homesteads and Fixed Structures... 16

6.4.3 Compensation for loss of Land

6.4.4 Compensation for Crops and Trees ...........00.

6.4.5 Compensation for Disturbance of Graves and Sites of Cultural, Historical or Religious
Importance.

6.4.6 Compensation for Loss of Natural Resources ...........c

6.4.7 Compensation for Affected Businesses ....

6.4.8 Compensation for Loss of Communal Social Infrastructure... eee

6.5. Identification and Evaluation of Resettlement Sites/host areas .....

U3823_Marampa_Resettlement_Final.docx ‘September, 2012
Page i of i
SRK Consulting Marampa RF — Table of Contents

6.6 Support provision................

6.7 Income Restoration and Sustainable Development Initiatives

6.8 Vulnerable Individuals and Households

6.9 Community Development Initiatives .............

6.10 Resettlement Process.
7 STAKEHOLDER ENGAGEMENT .........ccccscssssssssssesssssseseesesseeseseusereesensereesenees
7.1 The Resettlement Working Group (RWG)...

7.2 Community Resettlement Committees

7.3 Public Consultation ...

7.4 Grievance Mechanism.
8 COMPANY RESPONSIBILITIES .........cccccsssessssseessssseesesessensesesserensensenensenees 24
9 MONITORING... ccccscecsssseesesenseeseseuseeseseuseeseseusesseseusecseseusesseseuseseusensensnsenses

9.1 Internal Monitoring...........

9.2 External Independent evaluation /audit .....

10 BUDGET ........ccecccseeesetessesesssesessseeseseseseeseseseseseesesesesenseseseauseseeseseseseseesesesasenees

11 TIMING o.... ee eccecseseseseeteneeeeeeseseseseeseseseseeseseseseseeeeseseseseesesesuseseeseseaeseseesesesanenees 27
12 CONCLUSION... ccccseseesetesesseeesesenesessesesesesessesesesesseseseaesenseseseseseneesesesenenees 27
13 REFERENCES .........ccccscssssssesesssssseseessseesesesesesseseseseeneeseseaeeseeseseseseseesesesesenees 27

List of Tables

Table 3-1: Approximate area of disturbance by main Project components
Table 3-2: Villages potentially requiring resettlement.........
Table 3-3: Villages which will lose access to land/ resources
Table 4-1: Comparison of Sierra Leone national legislations and international standards
Table 6-1: Types of assets and resources impacted
Table 6-2: Proposed Compensation Rates............

List of Figures
Figure 3-1: Villages affected by land acquisition.

U3823_Marampa_Resettlement_Final.docx ‘September, 2012
Page ii of ii
=> srk

.

A RESETTLEMENT FRAMEWORK FOR THE MARAMPA IRON ORE

PROJECT, SIERRA LEONE

INTRODUCTION

SRK Consulting (UK) Limited (“SRK”) has been requested by Marampa Iron Ore Limited
(“MIOL”, hereinafter also referred to as the “Company” or the “Client”) to prepare a
Resettlement Framework "RF” on the Mineral Assets of the Company comprising the
Marampa Iron Ore Project (The Project) located in Sierra Leone. MIOL intends to develop an
open pit iron ore mine in the vicinity of Lunsar. During the development of the Project land
acquisition and resettlement will be required.

This RF provides an approach for the development of a Resettlement Action Plan (RAP) and
provides guidelines for compensation of those who will be physically and/or economically
displaced by the Project land acquisition. This RF:

. outlines international best practice (IBP) guidelines and national legal requirements for
compensation for loss of property, livelihood and relocation;

. describes the social context of those who will be resettled; and

. defines the tasks and steps which should be undertaken to plan the resettlement;
including identification of PAPs.

PROJECT DESCRIPTION

MIOL has an exploration licence for an area of 305.12 km?. The proposed Project
footprint/development area is 52.3 km?, The Project will be conducted in two stages; Stage
one will involve the construction of facilities to produce 2.5 Mtpa of iron concentrate through
the mining of oxide ore and Stage two will involve the expansion of these facilities and
construction of new facilities to enable the production of up to 15Mtpa of iron concentrate. The
expected life of the mine is a minimum of 14 years.

The construction period for the Project will be approximately 3 — 3 % years and during this
time temporary facilities will be provided to house construction personnel. The location of this
site is currently unknown. A fenced construction laydown area will be built in proximity of the
camp to store construction materials. Aside from the construction camp facilities the Project
infrastructure will be developed within the Project exploration limit.

Group Offices: Africa

EEA |

Registered Address: 21 G City and County of Newport, N Asia
\ United Kingdom, Australia

consulting (UK) Limited Reg No 0 (03 (England and Wales) Europe
North America

South America
SRK Consulting Marampa RF — Main Report

3 POTENTIAL DISPLACEMENT
The Project needs to acquire land for the development of MIOL’s mining infrastructure and
operations. As a result local people will be both physically and economically displaced from
the Project area. In line with international standards, any economic or physical displacement
of Project affected peoples (PAPs) requires the application of IFC Performance Standard
(PS5) on land acquisition and involuntary resettlement as well as compliance with Sierra
Leone requirements. According to PS5, involuntary resettlement refers to physical and
economic displacement as a result of Project-related land acquisition and/or restrictions on
land use. Of the total area (2 173 ha) that will be impacted by Project infrastructure,
approximately 89% is currently used for agriculture (Section 7, ESIA).
The scale of displacement is determined by the requirement for land by the main Project
components as presented in Table 3-1. Based on these estimates, the scope of both physical
and economic displacement is described in the following sub-sections.
Table 3-1: Approximate area of disturbance by main Project components
Project component Disturbed area (ha)
Pits (four open pits) 550
Tailings Storage Facility (TSF) 695
Waste Rock Disposal (WRD) 800
Processing areas 113
Haul roads* 15
Total 2173
*Based on a 10 m wide haul road
3.1. Physical Displacement
It is estimated that 10 villages will require relocation and will lose some or all access to
agricultural land. Table 3-2 provides information on the villages to be relocated (see also
Figure 3-1). Assuming there is one main structure per household a total of 162 private
structures and some community structures will be affected.
Table 3-2: Villages potentially requiring resettlement
Village Name Population Total Number of | Reason for relocation
Households
Gbese 254 23 Near Run Of Mine (ROM) pad
Konta 146 11 Near Matukia haul road and plant (noise
and dust)
Ma Sesay 7 2 Near Rotret Pit
Mafuri 178 23 On Mafuri Pit
Magbungbu 100 7 On the edge of TSF
Marunku 519 40 On TSF
Maso 175 13 Near Gafal Pit
Matukia 271 19 On Matukia Pit
Rolal c/o Gafal 26 4 Near Gafal Pit
Rosint 104 20 On Mafuri Pit
Total 1780 162
Source: MIOL town population survey 2010 and SRK primary survey 2010
3.2 Economic Displacement
In addition to the above villages, the villages in Table 3-3 below, which are on the outskirts of
U3823_Marampa_Resettlement_Final.docx September, 2012

Page 2 of 28,
SRK Consulting

Marampa RF — Main Report

the Project footprint, may lose access to land and natural resources. Table 3-2 and Table 3-3
indicate that a total of 432 households will be impacted by land acquisition required by the

Project.

Table 3-3: Villages which will lose access to land/ resources

Village Population Total Number of Households
Makel 153 18
Mafira 94 15
Magbafat 542 34
Rolal-co-Mafuri 89 9
Monbaia 17 2
Matoko 328 37
Konta Bana 403 34
Manonko 446 31
Molumpo 137 12
Kalangba 133 15
Royema 449 44
Royail 108 12
Konta Loi 37 7
Total 2936 270

Source: MIOL town population survey 2010 and SRK primary survey

U3823_Marampa_Resettlement_Final.docx

Page 3 of 28,

‘September, 2012

SRK Consulting Marampa RF — Main Report

TORE eonapn Om Em PaHHIAD HH OSTRNGS PI LORE An

LEGEND
> Main cod SS Hai roas
Sale Waste rock dump

AH Asican Mere al cxridor Pi
= Vilage Telinge
loge fer ceseement Benita plant
© Vilage atte by los and ‘Sto vitege

7 London wining cance ares:

FA tunsartom:

MARAMPA IRON ORE ESIA

consulting Villages Affected by Land Acquisition ore

Figure 3-1: Villages affected by land acquisition

U3823_Marampa_Resettlement_Final.docx September, 2012
Page 4 of 28
SRK Consulting Marampa RF — Main Report

4

41
4.1.1

LEGISLATIVE FRAMEWORK

The Sierra Leone national legislation and IBP for compensation and resettlement are
described in this chapter.

Sierra Leone Legislation
Land Acquisition law

The Provinces Land Act, Chapter 122 of the Law of Sierra Leone (1960) relates to land
acquisition. Section 4 of the Provinces Act states a non-native cannot own free hold land. A
non-native can lease land in the provinces, but the initial lease cannot be for a period
exceeding 50 years; it can however subsequently be renewed for periods of up to 21 years.

A lease is defined in the Act as “a grant of the possession of land by the tribal authority (now
known as the ‘Chiefdom Council’), as lessor, to a non-native, as lessee, for a term of years or
other fixed period with a reservation of a rent’. The lease agreement is required to state:

. the rent;

. the term of years;

. the purpose for which the land is to be used;

. whether the interest is assignable;

. whether buildings or permanent structures are to be erected and the rights of the
parties on the expiration/determination of the lease; and

. that the rent is subject to review every seven years by the District Officer/Chief
Administration office (when the lease term exceeds seven years).

The lease must be made between the chiefdom council and the lessee. The lease requires
the rent to be split in accordance with the traditional approach of one-third being retained by
the Chief Administrative Officer, one-third being paid to the Chiefdom Council and one-third
being paid to the traditional landowners of the leased land.

The Mines and Minerals Act

The Sierra Leone Mines and Minerals Act 2009 outlines the legislation in terms of occupation
of land, resettlement and compensation. The relevant sections are outlined below:

Section 32

The holder of a mineral right shall not exercise any of his rights under the mineral right, except
with the written consent of the owner or lawful occupier or his duly authorised agent, in
respect of:

. any land dedicated as a place of burial or which is a place of religious or other cultural
significance;

. any land which is the site of, or which is within two hundred metres or such greater
distance as may be prescribed, of any inhabited, occupied or temporarily unoccupied
house or building;

. any land which is within fifty metres or such greater distance as may be prescribed, of
land which has been cleared or ploughed or otherwise bona fide prepared for the
growing of, or upon which there are growing agricultural crops;

. any land which is the site of, or within one hundred metres or such greater distance as
may be prescribed, of any cattle dip, tank, dam, or other body of water;

. in respect of any land within any township, or within two hundred metres or such

U3823_Marampa_Resettlement_Final.docx September, 2012

Page 5 of 28
SRK Consulting Marampa RF — Main Report

greater distance as may be prescribed, of the boundaries of any township, except with
the written consent of the local authority having control over the township.

Section 33

. The owner or lawful occupier of any land which within an area that is the subject of a
mineral right shall retain the right to graze stock upon or to cultivate the surface of such
land in so far as such grazing or cultivation does not interfere with the proper use of
such area for reconnaissance, exploration, or mining operations.

. The rights conferred by a mineral right shall be exercised reasonably so as to affect as
little as possible the interests of any owner or lawful occupier of the land on which such
rights are exercised consistent with the reasonable and proper conduct of the
operations concerned.

Section 34

Subject to the provisions of any law relating to the acquisition of land titles’ and Section 38,
the holder of a /arge-scale mining license shall obtain a land lease or other rights to use the
land upon such terms as to the rents to be paid for the license, the duration or the extent or
area of the land to which such license shall relate, as may be agreed between such holder
and such owner or lawful user of the land or failing that, such agreement as may be
determined by the Minister on the advice of the Minerals Advisory Board.

Section 35

1. The holder of a mineral right shall on demand being made by the owner or lawful
occupier of any land subject to such rights pay such owner or lawful occupier fair and
reasonable compensation for any disturbance of the rights of such owner or occupier
and for any damage done to the surface of the land by his operations and shall on
demand being made by the owner of any crops, trees, buildings or works damaged
during the course of such operations pay compensation for such damage subject to the
following:

a) subject to Section 38, payment of rent under the provisions of Section 34 shall be
deemed to be adequate compensation for deprivation of the use of land to which
such rent relates;

b) in assessing compensation payable under this section, account shall be taken of
any improvement effected by the holder of the mineral right or by his
predecessor in title the benefit of which has or will inure to the owner or lawful
occupier;

c) the basis upon which compensation shall be payable for damage to the surface
of any land shall be the extent to which the market value of the land (for which
purpose it shall be deemed saleable) upon which the damage has occurred has
been reduced by reason of such damage, but without taking into account any
enhanced value due to the presence of minerals;

d) no compensation shall be payable to the occupier of a state grant of land in
respect of any operations under a mineral right existing at the date of such grant;
and

* See below: Provinces Land Act, Chapter 122 of the Laws of Sierra Leone, 1960. Section 4.

U3823_Marampa_Resettlement_Final.docx ‘September, 2012
Page 6 of 28
SRK Consulting Marampa RF — Main Report

e) no demand made in terms of this subsection shall entitle the owner or lawful
occupier to prevent or hinder the exercise by the holder of a mineral right of his
rights thereunder pending the determination of compensation to be paid:

2. If the holder of a mineral right fails to pay compensation when so demanded under the
provisions of this section, or if the owner or lawful occupier of any land is dissatisfied
with any compensation offered, such compensation may be determined by the Minister
on the advice of the Mineral Advisory Board.

3. Acclaim for compensation under the provisions of subsection (1) shall be made within a
period of two years from the date when the compensation became due failing which,
notwithstanding the provisions of any other enactment, such claim shall not be
enforceable.

Section 36

1. The Government may, by order published in the Gazette, compulsorily acquire in the
name of the Republic, private land or rights over private land for use by the holder of a
large scale mining licence.

2. Before making an order under subsection (1) the Government shall be satisfied that:

a) the holder of a large-scale mining licence has taken all reasonable steps to
acquire on reasonable terms by agreement with the owner, the land which he
wishes to use or the right which he wishes to exercise and has been unable to do
so; and

b) the acquisition of such land or right is necessary for mining purposes or for
purposes ancillary to mining.

Section 37

1. Subject to Section 38, when land is acquired compulsorily pursuant to Section 36, those
persons having an interest in or rights over the land concerned shall be paid adequate
compensation by the holder of the mineral right determined on the same basis as
compensation for disturbance of rights pursuant to Section 35.

2. The holder of a large-scale mining licence shall, before entering into possession for
enjoyment of any land or before exercising any right over the land, make payment of
compensation as determined in accordance with subsection (1) to the person or persons
concerned or if the whereabouts of the person or persons concerned or any of them are
unknown, give such undertakings concerning the payment of compensation as the
Government may require.

Section 38

1. The Minister shall ensure that all owners or lawful occupiers of land who prefer to be
compensated by way of resettlement as a result of being displaced by a proposed
mining operation are resettled on suitable alternate land, with due regard to their
economic well-being and social and cultural value so that their circumstances are similar
to or improved when compared to their circumstances before resettlement, and the
resettlement is carried out in accordance with the relevant planning laws.

2. The cost of resettlement shall be borne by the holder of the mineral right:

U3823_Marampa_Resettlement_Final.docx ‘September, 2012
Page 7 of 28
SRK Consulting Marampa RF — Main Report

a) as agreed by the holder and the owner or lawful occupier of land or by separate
agreement with the Minister, or

b) in accordance with a determination by the Minister, except that where the holder
elects to delay or abandon the proposed mining operation which will necessitate
resettlement, the obligation to bear the cost of resettlement shall only arise upon
the holder actually proceeding with the mining operation.

3. Subject to this section, the Minister and a person authorised by the Minister may take
the necessary action to give effect to a resettlement agreement or determination.

4.1.3. ENVIRONMENTAL AND SOCIAL REGULATIONS FOR THE MINERALS SECTOR

4.2

In 2011 the Sierra Leone government released draft regulations on environmental impact
assessments. Article 34 relates specifically to projects which involve resettlement. This article
states:

. A new inter-ministerial committee entitled the “Resettlement Committee” dealing with
resettlement related issues shall be established in accordance with the provisions
contained in any law relating to the resettlement of local communities and to further
implement the objectives of Section 38 of the Mines and Minerals Act 2009;

. Where a Category A project application involves the potential for resettlement, the
Executive Chairman or its Authorised Officer shall refer the Social Impact Assessment
(SIA) and the Social Management Principles (SMP) to the Resettlement Committee for
its consideration;

. The Resettlement Committee shall review the SIA, the SMP and the Resettlement
Management Plan (RMP, internationally known as the RAP) in accordance with the
criteria set out in any law relating to the resettlement of local communities and make
recommendations in accordance with the procedures described therein; and

. For a Category A project involving potential resettlement the board shall consider the
SIA in the light of comments and recommendations provided by the Resettlement
Committee.

International Best Practice

World Bank Operational Policy (OP) 4.12? (World Bank, 2004) is regarded internationally as
the standard for resettlement guidance. The objective of resettlement planning is to avoid
resettlement whenever feasible and to explore all viable alternatives, and when resettlement
is unavoidable, to minimise its extent.

IFC PS5 Land Acquisition and Involuntary Resettlement (IFC, 2012) was developed by the
IFC (as part of the World Bank group) from OP 4.12 and provides internationally accepted
policies and guidelines for resettlement. PS5 is deemed relevant as the Project development
will involve land acquisition and relocation of communities. PS5 applies to both physical and
economic displacement which results from the following land transactions:

. land rights or land use rights acquired through expropriation or other compulsory
procedures in accordance with the legal system of the host country;
. land rights or land use rights acquired through negotiated settlements with property

owners or those with legal rights to the land if failure to reach settlement would have
resulted in expropriation or other compulsory procedures;

2 (www.worldbank.org) and in the World Bank's Resettlement and Rehabilitation Guidebook.

U3823_Marampa_Resettlement_Final.docx September, 2012

Page 8 of 28
SRK Consulting

Marampa RF — Main Report

project situations where involuntary restrictions on land use and access to natural
resources cause a community to lose access to resource usage;

certain situations requiring evictions of people occupying land without rights; or
restriction on access to land or use of other resources.

The main objectives of PS5 in relation to resettlement and land acquisition include the
following:

Avoid, or when not possible to avoid minimise displacement by exploring alternative
project designs.

Avoid forced eviction.

Minimise adverse social and economic impacts by:

a) providing compensation for loss of assets at replacement cost; and ensuring that
resettlement activities are implemented with appropriate disclosure of
information, consultation, and the informed participation of those affected;

b) improving or at least restoring the livelihoods and standards of living of displaced
persons; and

c) improving living conditions among displaced persons through provision of
adequate housing with security of tenure at resettlement sites.

Prepare a RAP and have it accepted by the relevant authorities prior to implementing
resettlement activities. The RF is a stepping stone towards the RAP which can be
developed once the Project land acquisition impacts are more clearly defined.

Ensure provision of compensation and the restoration of livelihoods of those affected
prior to any actual resettlement. In particular, the policy requires that possession of land
for Project activities may take place only after compensation has been paid, or
alternatively, if adequate guarantees of compensation have been made to the PAP’s
satisfaction. If the latter is chosen, compensation payments must not be delayed once
resettlement has taken place. Resettlement sites, new homes and related
infrastructure, public services and moving allowances must be provided to the affected
persons in accordance with the provisions of the RAP.

Pay attention to the needs of vulnerable groups, generally defined as:

a) those below the poverty line;
b) the landless;

c) the elderly;

d) women and children;

e) indigenous groups;

f) ethnic minorities;

g) orphans;

h) disabled people, and

i) other disadvantaged persons.

4.3. Comparison of Sierra Leone Legislation and International Standards

This RF is based on both Sierra Leone national laws on mining projects, and resettlement and
international best practice guidelines set by the World Bank and IFC. A comparison between
the Sierra Leone laws and the international guidelines is presented in Table 4-1 below. In
many areas the national laws and international guidelines are similar. In cases where one set
of guidelines is more stringent than the other, such as in the cases of resettlement assistance,
monitoring, consultation with directly affected parties, payment of compensation for land and

U3823_Marampa_Resettlement_Final.docx September, 2012

Page 9 of 28
SRK Consulting

Marampa RF — Main Report

special provision for vulnerable groups, the more stringent should be followed. In addition to

the above, IFC standards make provision for a cut-off date for claiming eligibility for
compensation.

Table 4-1: Comparison of Sierra Leone national legislations and international standards

Area

Calculation of

Sierra Leone legislation

IFC PS 5

Preferred approach

form

Replacement costs or
compensation Negotiated Replacement costs or more more
Strongly recommends in-kind
Compensation can be in an compensation, (replacement Recommend in-kind
Compensation Ps y

housing and replacement lar

based livelihoods)

especially for those with land

ind compensation, but is

negotiable

Consultation with

Provides for participation of
local authorities insofar as

involved in planning and
implementing resettlement

All affected parties should be

All affected parties and

of affected

PAP and host negotiation for compensation programmes. Displaced stakeholders need to be
. persons and host areas are consulted
arises
provided timely and relevant
info
If no moratorium is provided by
the Government, the Project Accut-off date needs to
No moratorium provided b' should establish and be established and
Cut-off date p y disseminate a cut-off date. No disseminated. No
the Government i
compensation is provided for compensation for PAPs
those affected after the cut-off after cut-off date
date
Those who have legal rights
to the land and those who do All those who are physicalh arya arin
Eligibility for not have formal legal rights phys v phys y
" and/or economically-displaced, | economically-displaced,
compensation but have claim to such land or | © ding th . legal luding thi ith
criteria assets provided that such including those without legal including those without
status to occupy land legal status to occupy
claims are recognised under land
the law
The Project is responsible for The Project 's
. . . responsible for
Monitoring No specific legislation monitoring of the resettlement van
nan monitoring of the
activities
resettlement activities
Paid to local authorities
Payment of Land lease is paid to local Payment should involve but with mechanism to
compensation authorities / not directly to the y! safeguard
directly affected parties
for land landowners compensation of directly
affected
; ; Recommended if affected Recommended it
Optional depending on choice
Resettlement

parties’ livelihoods are land

affected parties’

based livelihoods are land
based
Resettlement No specific legislation Compulsot Compulson
assistance P 9 Pulsory i y
Negotiated between Project and
Resettlement affected parties. If negotiation is | Negotiated between Project and Negotiated between
7 Project and affected
decision not successful forced removal is affected parties "
" parties
possible
Vulnerable No specific provisions for Require speciat attention and Special attention for
groups vulnerable groups 9

groups.

vulnerable groups
required

U3823_Marampa_Resettlement_Final.docx

Page 10 of 28

‘September, 2012
SRK Consulting Marampa RF — Main Report

5

5.1

5.2

5.3

SOCIO-ECONOMIC PROFILE OF AFFECTED AREAS

A short description of the socio-economic baseline of the Project area is presented to
contextualise the resettlement process. A detailed description of the social baseline conditions
of the Project area can be found in the Social Baseline report (SRK, 2012).

The Project is located in the northwest of Sierra Leone within the Port Loko District which
covers an area of 5,719km?, has a population of approximately 478,000 and has ten
chiefdoms. The Project is located across three chiefdoms — Marampa, Masimera and Maforki.
The Project is situated in a rural area but close to the town of Lunsar, which is the largest
town in the area and is an important administrative, social and commercial centre for the local
people.

Demography

In the Project area people are settled in villages differing greatly in size from as small as 2 to
259 households. The average household per village is 38 and the average village population
is 344. There is a slight gender imbalance in the local population with 49.2% being male and
50.8% female. The household survey indicated that, 42% of the population is below the age of
15; 54% between 15 and 64, and 4% over 64. The main ethnic groups in area are the Temne,
followed by the Fula and the Susu, The population is largely Muslim.

Livelihood Strategies

The most important livelihood strategy in the Project area is subsistence farming, It is
practiced by 82% of households (SRK Household survey, 2011). The sale of surplus crops is
the most readily accessible income for most villagers. Some of the other important economic
activities in the district are small scale fishing, small businesses, small scale diamond mining,
charcoal production making and animal husbandry.

Access to natural resources is also important to villagers who are reliant on the land for
access to construction materials, firewood, wild foods and plants.

Access to Land

Access to land for farming and collection of natural resources is important for the livelihoods
of the local population. In Sierra Leone, there are two main systems of land holding: freehold
rights in the Western Area and a customary system in the provinces where land is principally
owned and controlled by families or traditional leaders.

In the Project area villages the customary land tenure rules, which were established in 1965
under Section 76 (1) of the Courts Act, apply. However, the validity of customary law is
dependent on its compatibility with statutory law. The following statutes are relevant to
customary landholding practices in Sierra Leone:

. The Provinces Lands Act (Cap 122).
. The Chiefdom Councils Act — (Cap 61).
. The Local Government Act — 1994.

According to customary law, families, chiefdoms and communities hold the ownership of
property and therefore a plot of land can never be owned freehold. Land always belongs to
the communities or families/clans and is used by individuals under different forms of tenure
laid out by customary law. This principle is established by the Chiefdom Councils Act as well

U3823_Marampa_Resettlement_Final.docx September, 2012

Page 11 of 28
SRK Consulting Marampa RF — Main Report

5.4

5.5

as by Section 28 (d) of the Local Government Act 1994 (Ajei, 2008)°. The Paramount Chief is
the custodian of the land on behalf of the entire chiefdom and ultimately grants access to land
to households besides mediating any land disputes.

In the context of resettlement, a national policy states that, as much as possible, land disposal
or acquisition of any kind should not render a land title holder (including customary land
ownership), his kith and kin and descendants completely landless, nor tenants on the land to
which they originally had legitimate title, save in the case of compulsory acquisition in the
public interest.

Standard of Living

The standard of living in the Project area is poor with only 8% of families, included in the SRK
household survey conducted in terms of the ESIA baseline, receiving a stable and regular
income. 80% of houses in the Project area consist of clay and earth. Houses typically have
two or three internal rooms and an outdoor cooking area. Approximately 15% of households
do not have bathrooms. 71% of households use paraffin lamps for lighting and 94% of
households use wood for cooking. Water quality in the study area was observed to be poor
and wells often dry out, causing villagers to have to walk long distances to collect water. The
SRK household survey also revealed that 81% of households deposit waste in areas close to
their homesteads.

Health

Health conditions are poor in the area and life expectancy in the district is 49 years. Prevalent
diseases in the area include malaria, diarrhoea, pneumonia/ respiratory infections and
malnutrition. Incidences of Sexually transmitted diseases and HIV/AIDS are on the increase.
The district has nine community health centres, four hospitals, 23 community health posts and
58 maternal child health posts. In addition to the health centres, there are six peripheral health
units (“PHU’s”) in Marampa Chiefdom, which provide primary health care. However the units
are understaffed and running costs are high. Education

In line with poverty and poor health conditions, education and literacy levels are also poor in
the area with 47% of people being illiterate (SRK Household survey 2011). Local people
understand the importance of education; however education is a risky investment for families
as it is expensive and there is no guarantee families will see a return on their investment. Very
few people in the area complete secondary school.

RESETTLEMENT PLANNING ACTIONS

To develop a RAP the following actions will be undertaken;

. identification and implementation of measures to minimise resettlement;

. identification of affected people;

. assessment of eligibility for compensation;

. execution of a census and assets register;

. development of an entitlement framework, outlining compensation criteria and rates;
. identification of host areas for resettlement;

. development of procedures for resettlement and compensation;

% Ajei, M.O (2008). Government of Sierra Leone/World Bank Mining Sector Technical Assistance
Project Resettlement Policy Framework Final Draft. Nimba Research & Consulting Co. Ltd.

U3823_Marampa_Resettlement_Final.docx September, 2012

Page 12 of 28
SRK Consulting Marampa RF — Main Report

6.1

. identification of procedures for monitoring and evaluating the resettlement process; and
. identification of institutional arrangements for the execution of the resettlement and
compensation process.

Minimising Resettlement

IFC PS 5 on resettlement and land acquisition requires that any resettlement of households
only occurs if all possible measures have been exhausted to avoid resettlement. Where
resettlement cannot be avoided it must be minimised as far as practicably possible. The
location of open pits is determined by the ore body. The relocation of the villages that are
located directly on the proposed open pits or in close proximity to them therefore cannot be
avoided. However the location of other infrastructure such as the TSF, the WRD and the
plant has, together with other technical factors, been determined so as to minimise any direct
impacts on existing villages. The alignment of the haul road also takes into consideration the
location of existing villages. Further exploitation of measures to minimise resettlement will be
undertaken during the RAP process.

Project Affected People

Project affected people (PAP) can be divided into two categories:

. Affected households: households are affected if one or more of the household
members are impacted by physical or economic displacement including loss of assets,
land and property, and/or access to natural/economic/social resources.

. Host area households: host area households refer to those households in the area(s)
where displaced peoples will be resettled. These area(s) will be selected prior to any
resettlement based on thorough investigation of suitable options. Households in the
selected host area(s) may be impacted by increased population pressure on social
and/or natural resources due to.

Types of Loss

It is anticipated that PAPs are expected to experience a loss or disruption of access to the
assets and resources outlined in Table 6-1. A detailed description of the number and type of
affected people in terms of the various eligibility criteria will need to be provided in the RAP.

Table 6-1: Types of assets and resources impacted

Category of loss | Description

Homesteads It is estimated 10 villages (comprising 162 households, 1,780 people) within will
need to be entirely resettled.

Agricultural Land | It is estimated the 10 villages to be resettled will also lose their agricultural land.
In addition a further 13 villages (270 households (or 2,936 people)) may
experience partial loss of access to land which is currently being used for
agricultural purposes.

Sacred sites Sacred sites including places/ features such as forests and bushes which are
important for customary rituals and culture, graves and cemeteries may also be
lost (or access to them may be disrupted).

Natural resources | Areas used by local inhabitants for harvesting of natural resources including
hunting, collecting of firewood or wild plants will be lost. Approximately 432
households will lose access to land based resources.

U3823_Marampa_Resettlement_Final.docx September, 2012

Page 13 of 28
SRK Consulting Marampa RF — Main Report

6.2

6.3

6.3.1

Small enterprises | Small businesses such as shops and kiosks which are operating in directly or
indirectly affected villages may experience loss of customer base or suppliers.

Social Communal infrastructures in the 10 directly affected villages including schools,

infrastructure health centres, religious and community buildings will be lost. This may also
affect neighbouring villages that are not relocated but share the use of those
resources.

Access routes Access routes to natural resources, markets and other villages may be impacted.

Eligibility: Cut-Off Date

Eligibility for compensation is defined in terms of PAPs affected by the categories of loss
described above and whether they were present before an eligibility cut-off date. A cut-off
date signifies a date after which any building work or improvements on affected land will not
be compensated for. This includes new households moving into the area or current
households improving their houses. This cut-off date needs to be made public to all those
affected through a public consultation process and be well advertised throughout the Project
area. Sierra Leone national law does not make provision for the declaration of a cut-off date
(or moratorium); however it is required by IFC PS5.

MIOL will be responsible for identifying and effectively publicising the cut-off date. An
agreement will need to be reached with the local authorities and the affected communities on
the procedures to be used in the event of claims being submitted after the cut-off date, as well
as in the event of counter-claims and disputes.

Census and Assets Inventory

To develop the RAP a thorough understanding of the existing socio-economic context of the
affected households and an inventory of their assets are required. The process for achieving
this is set out in the following sections.

Census

A census will be undertaken of all households which will lose access to land for agriculture
and/or be physically displaced to fully understand their current baseline conditions. The
census should include:

. demographics of each household;

. illness amongst household members in the past year;

. deaths and births within the household in the past year;

. usage of communal social infrastructure;

. access to land and access to resources on communal land;
. livestock ownership;

. household economic activities;

. household income and sources;

. details of loans / savings;

. expenditure;

. food availability, and

. ownership of a predetermined collection of material possessions to be used as

indicators in ascertaining the socio-economic status of the households.

6.3.2 Assets Inventory

U3823_Marampa_Resettlement_Final.docx September, 2012

Page 14 of 28
SRK Consulting Marampa RF — Main Report

Inventories will need to be made of affected household and of communal assets. Aspects for
inclusion are outlined below.

Individual Household Assets

The assets inventory will record both permanent and temporary losses of physical
infrastructure and natural resources including:

. homesteads and homestead structures including the number of buildings their size and
the condition (photographic evidence should also be taken);

. family business-related structures;

. graves associated with the household;

. agricultural fields owned/rented/ leased, or given for use;

. crops; and

. economically beneficial trees, within the homestead and plantations.

The census and assets inventory provides a register of the legitimate beneficiaries within the
Project area prior to the cut-off date and also provides a baseline for monitoring.

Communal Infrastructure

An inventory of communal infrastructure in the affected area will also be required. This should

include:

. schools;

. health centres;

. community toilets;

. market areas;

. churches/ religious buildings;

. grain banks;

. food drying areas;

. sites of cultural or historical importance.
. administrative buildings; and

. recreational buildings or sports facilities.

6.3.3 Census and Inventory Asset Methodology

The following steps will be undertaken in the execution of the census, household assets
survey and community infrastructure audit:

. recruitment and training of local fieldworkers;

. design and piloting of the census and asset survey;

. meeting with PAPs to explain the purpose and method of the surveys;

. provision of an ID number to all households/individuals involved in the census. The

household head will be photographed with the ID number in front of his homestead
/affected structures/area;

. photographing of all structures, with GPS coordinates of the main building;

. interviewing the PAPs. Ensure the household head is present during the interview and
that he/she countersigns the inventory sheets as proof that he/she agrees to the assets
that have been recorded (Note: the signature of the household head does not signify
acceptance of a compensation package only recognition that the data were correct
when collected);ensure a community representative, also signs the inventory sheets as
a witness to the recording exercise, and

U3823_Marampa_Resettlement_Final.docx ‘September, 2012
Page 15 of 28
SRK Consulting Marampa RF — Main Report

6.4
6.4.1

6.4.2

6.4.3

. entry of data from the census and assets register and photographs in an electronic
database for record keeping and analysis.

Entitlement Framework
Valuation

Valuation will be based on both international best practice guidance and Sierra Leone national
law. Valuation rates and the process should be ratified by a Resettlement Working Group
(RWG) (see Section 7.1 below), relevant authorities and the affected stakeholders. The
valuation process should take cognisance of the compensation rates used by the London
Mining Project due to its close proximity.

Compensation for Loss of Homesteads and Fixed Structures

There are two options to compensate PAPs for loss of homesteads and fixed structures.
These are:

Option 1: Compensation for all homestead structures is provided in cash, that covers
replacement costs of materials, cost for transportation away from current homestead to the
new home and cost for labour to construct the new homestead.

Option 2: Compensation is provided by replacement (to the same or better standard) of the
primary structures of the homestead in an identified host area. It is recommended that a local
contractor is hired to build the houses and that local labour is employed, whilst MIOL ensures
quality control. In this option cash compensation will be given for secondary structures that
will not be replaced. Any of the structures which can be deconstructed and removed are
allowed to be taken to the new homestead. MIOL will undertake the transportation of
removable items to the new home.

Option 2 is the recommended option. In accordance with IFC PS 5 cash compensation for
structures is discouraged to avoid the risk cash is not spent on housing (which would leave
households without shelter). Compensation should be provided for loss of materials in the
case of incomplete structures but no compensation will be offered for abandoned structures.

Compensation for loss of Land

The Project will require the lease of land, which will be guided by Sierra Leone’s Provinces
Land Act, Chapter 122 of the Laws of Sierra Leone, 1960 (section 4.1.1). A land lease
contract will be required for the affected land in the Marampa, Maforki and Masimera Districts.
Lease rent will be paid. Government guidelines are US$3.60 per acre, with one third paid to
the Chiefdom council, one third to the District Council and one third to the respective
traditional landowners. It is the task of the District Council to pay out the fees to the respective
parties.

The process of paying out compensation for loss of land can be complex because:

. land is not individually owned rather it belongs to family clans/ villages;

. land has generally not been surveyed and no records of ownership exist and disputes
over land are common;

. people using the land are either a member of a landowning family or rent land from the
land owning family, therefore tenants will be a vulnerable group as they will not receive
lease rent, and

. land lease infers that land will be returned on completion or termination of the lease
agreement. In some instances land will not be returned and this should be taken into

U3823_Marampa_Resettlement_Final.docx September, 2012

Page 16 of 28
SRK Consulting

Marampa RF — Main Report

6.4.4

account.

Affected households will be provided assistance to access alternative land. Livelihood
restoration programmes to enhance agricultural productivity will also be included in the RAP.

Compensation for Crops and Trees

Standing crops will be compensated for. The main crops are rice, cassava, groundnuts, maize
and sweet potatoes. Only exotic trees belonging to households or communities which have
been specifically planted and are used for food or other economic benefits will qualify for
compensation. The most common trees used for food and as a source of income are palm
trees, mangoes, bananas, oranges and pineapple.

The quantity of affected crops needs to be measured and number of trees counted by a team
including the affected person, a company representative, a representative of the Ministry of
Agriculture and a representative of the local chiefdom. The numbers of trees and areas of
crops will be included in the assets inventory.

According to IFC PS 5, crops and trees need to be compensated in line with the market rates.
The Government of Sierra Leone provides compensation rates, but these were determined in
2006 and are regarded as out-dated (see Table 6-2). It is therefore recommended the
compensation rates are guided by the recent rates identified for the Addax Biofuel Project in
Sierra Leone (See Table 6-2) and those use by London Mining and AML (if these can be
obtained from the relevant companies).

Table 6-2: Proposed Compensation Rates

Item Government Value 2006- Value 2010 (Addax
2007 (SL Leones) Project) (SL Leones)

Banana tree 20,000 26,620
Bread fruit tree 40,000 53,240
Cabbage Yeacre 35,000 46,585
Cashew tree 50,000 148,000
Cassava % acre 150,000 350,000
Cassava % acre immature 50,000 175,000
Cassava not dense - grown in heaps % acre

mature 200,000
Cassava not dense - grown in heaps % acre

immature 100,000
Citrus tree 50,000 72,500
Cocoa tree 45,000 73,500
Coconut tree 40,000 73,500
Coffee 1 acre 35,000 46,585
Cucumber 2 acre 30,000 39,930
Economic tree (Timber individually owned) 20,000 54,400
Groundnut ¥ acre 150,000 199,650
Guava ¥% acre 15,000 19,965
Hot pepper ¥% acre 30,000 39,930
Kola nut tree 40,000 76,400
Krain krain ¥% acre 50,000 66,550
Lettuce ¥% acre 35,000 46,585,
Maize ¥% acre 100,000 133,100
Mango tree improved 50,000 66,550
Millet % acre 100,000 133,100

U3823_Marampa_Resettlement_Final.docx

Page 17 of 28

‘September, 2012

SRK Consulting Marampa RF — Main Report

Item Government Value 2006- Value 2010 (Addax
2007 (SL Leones) Project) (SL Leones)
Oil palm tree 25,000 33,275
Oil palm tree improved 40,000 57,000
Okra 4% acre 40,000 53,240
Paw paw tree 10,000 13,310
Pear / avocado tree 60,000 79,860
Pineapple plant 1,000 1,331
Plantain tree 20,000 26,620
Plum tree 50,000 66,550
Pumpkin ¥ acre 30,000 39,930
Rice (inland valley swamp) ¥% acre 200,000 266,200
Rice (upland) ¥ acre 200,000 266,200
Sweet pepper % acre 36,000 47,916
Tomatoes ¥2 acre 35,000 46,585
Water melon % acre 40,000 53,240

Note: At the time of the writing of the report US$1 = 4,368 SLL

The crop/tree owner will be paid the agreed rate multiplied by the acres of crops/number of
plants/trees lost. This compensation fee is a one off payment. However the loss of fruits over
a period of time, until new seedlings are of fruit bearing age needs to be taken into account for
the calculation of the compensation fees. If the farmer does not own the land, the crop
compensation will still be paid to the farmer while any land compensation is paid to the owner
of the land. In line with IFC PS5 the Company will provide replacement seedlings to replace
the trees lost. According to IFC PS5 replacement seedlings will only be provided for fruit/nut
trees and not for timber trees.

6.4.5 Compensation for Disturbance of Graves and Sites of Cultural, Historical or

Religious Importance

There are three options for compensation for disturbance of graves:

. homesteads may choose to re-bury remains of the deceased on or near their
resettlement plot,

. communal re-burial may be arranged with local entities (municipality, and traditional
leaders, as well as religious leaders). In such cases an appropriate piece of land is to
be identified in consultation with the local authorities, and

. homesteads may choose not to relocate graves, but may instead hold a ceremony in
accordance with local customs.

In the first two options appropriate timing and arrangements for the relocation and re-burial of

the deceased will be agreed upon with all stakeholders. The Company will meet associated

costs, which may include:

. exhumation including permit (if required), transport and re-burial (re-interment) of the
deceased;

. provision of a coffin from an approved supplier;

. provision of a flat rate per grave to satisfy any customary cost;

. all works associated with the burial; and

. all reasonable costs associated with a ceremony if not relocating the grave.

Affected households/religious leaders are responsible for organising the appropriate

ceremonies in accordance with their religious beliefs and/or customs.

U3823_Marampa_Resettlement_Final.docx September, 2012

Page 18 of 28
SRK Consulting Marampa RF — Main Report

In terms of communal sacred sites or cultural heritage, a process for appeasement of
disturbance of the site and potentially the establishment of a new site will be negotiated with
affected communities. MIOL will cover the cost of obtaining the new site and the appropriate
ceremonies. Local communities and religious leaders will be responsible for organising the
ceremonies.

6.4.6 Compensation for Loss of Natural Resources
The extent and nature of loss of access to different types of natural resources will be
assessed in the RAP census and compensation strategies for each type of loss negotiated
with local communities and in the RWG. These may include:
. development of wood lots in case of loss of timber and firewood;
. development of nurseries for lost plants (especially wild herbs);
. development of alternative livelihoods for those relying on natural resource production;
and
. identification and arrangement of alternative grazing areas.
6.4.7 Compensation for Affected Businesses
Loss of local businesses will be compensated. For the valuation of the loss of an enterprise its
function, intensity of use (average monthly income), location, importance and market
catchment areas will be determined. Valuation will be based on the cost of re-establishing the
commercial activity at a new location. This may include costs for:
. acquisition of new land;
. material and construction costs of replacement structures;
. compensation for lost stock;
. compensation of lost income during period of closure during resettlement; and
. compensation for loss of staff wages.
6.4.8 Compensation for Loss of Communal Social Infrastructure
The most important requirement of the IFC PS 5 is to ensur resettled households are not
worse off after the resettlement process. This may require the upgrading of existing social
infrastructure or building of new infrastructure in the host areas. Infrastructure should be equal
to or better than that being replaced. Community structures or resources to be upgraded or
developed may include:
. health centres (including the clinic at Marunku);
. community halls;
. markets;
. schools;
. religious buildings;
. village grain banks and drying floors or structures, and
. wells/boreholes.
The valuation of community infrastructure and resources will require consultation with
community leaders, committees or individuals that have responsibility for community
structures of both the resettled community and the host community. The valuation will be
based on replacement costs of materials, buildings costs and the acquisition of additional
land. Not all community structures will need to be replaced - religious buildings are often not
rebuilt by companies, however compensation will be provided.
U3823_Marampa_Resettlement_Final.docx September, 2012

Page 19 of 28
SRK Consulting Marampa RF — Main Report

6.5 Identification and Evaluation of Resettlement Sites/host areas
Resettlement will require the identification of a single large area or multiple smaller areas for
residential purposes (for those physically displaced) and identification of multiple areas of
agricultural land for those economically displaced. Ideally for each affected household several
options will be explored. In order to assess the feasibility of different options the following is
required:
. assessment of land ownership and tenure rights;
. assessment of the need for improvement of infrastructure to accommodate additional
inhabitants;
. assessment of the impact of resettlement on small businesses in resettled communities
and host community;
. assessment of available agricultural land in the vicinity of the resettled communities;.
° assessment of access to natural resources ;
. assessment of access to livelihood strategies, and
. assessment of disturbance of community and family support networks.
The assessment should be conducted:
. in consultation with the affected villages, and
. in consultation with the RWG in terms of legal aspects, perceived advantages and
disadvantages of the various options.
The process will involve:
. pre-selection of candidate sites;
. visits to pre-selected resettlement sites with affected community members;
. selection of preferred sites in collaboration with relevant authorities;
. conducting an Environmental and Social Impact Assessment (ESIA) to assess the
impacts on the selected sites, and
. validation of the choice in general community meetings;
Once the feasibility of the host areas has been established a detailed plan for the host areas
will be developed indicating any existing dwellings and infrastructure as well as the areas
allocated to new dwellings, additional infrastructure, agricultural land and the existing
transport network.
6.6 Support provision
IFC PS 5 states that additional support may be required for PAPs during the resettlement
period. Depending on the timing of the resettlement, it is possible that households will not be
able to farm during a particular period. Others may need time to develop new livelihood
strategies. These households will require support and support packages will be developed
together with the affected households. It is recommended that this is done in cooperation with
competent organisations and in consultation with the RWG.
6.7 Income Restoration and Sustainable Development Initiatives
Besides the loss of assets, resettlement may lead to permanent disruptions of income-earning
or subsistence capacity. IFC PS 5 resettlement guidelines require that if Project-related
impacts are significant (with a 10% or greater loss), livelihood restoration needs to be
included in the RAP.
To restore livelihoods for the affected people, there may be a need to assist with the
U3823_Marampa_Resettlement_Final.docx September, 2012

Page 20 of 28
SRK Consulting Marampa RF — Main Report

preparation of new land and the provision of agricultural support and extension programme.
This may include:

. provision of training on improved agricultural techniques, and
. support for the purchase of agricultural equipment, fertilisers and improved seeds.

Skills replacement training will be provided for households in which the continuation of an
agricultural lifestyle is not possible or desired. The primary objective of the skills replacement
training will be to teach skills that could be of value in the local economy and could replace
agriculture in terms of income generated. Potential skills to be taught include building;
carpentry; plumbing; welding, Partnerships can be established with NGOs and other relevant
agencies to run the skills training.

6.8 Vulnerable Individuals and Households

Vulnerable individuals, households and groups need to be identified and receive specific
attention throughout the RAP in line with international best practice. Vulnerable groups are
those who are likely to be more affected by resettlement than the rest of the population as
they are less likely to have the capacity to deal with negative impacts, and to benefit from
enhancement measures. The groups listed below are generally defined as vulnerable;
however the Project should seek to identify specific vulnerable groups in their area:
. the extremely poor (those below the general level of poverty which exists in the area);
. female or child headed households;
. households without access to land;
. elderly, specifically households where no members are below the age of 60;
. disabled or sickly people or those who cannot work land;
. internally displaced and orphaned children, and
. groups suffering social or economic discrimination such as indigenous groups.
It is often observed that vulnerable people do not participate in community life to the same
extent as the general population and therefore may be invisible to the Project. Efforts need to
be made to identify the vulnerable people. Vulnerable groups should be given specific
assistance at all stages of the Project but in particular during the resettlement process. These
groups should also be monitored and offered further assistance once they have been
compensated/ resettled. Specific assistance for vulnerable groups may take one or several of
the following forms:

. provision for separate and confidential consultation;

. priority in site selection in the host area;

. relocation near to kin and former neighbours;

. assistance with gathering materials from their home which can be moved to the new
site;

. assistance with moving to the new site;

. assistance with building structures and collection of materials;

. assistance with compensation payment procedure;

. priority access to mitigation and development assistance during the post-resettlement
period, particularly if the support networks that the vulnerable person was relying on
have been affected, and

. access to health care if required during the resettlement and transition periods.

6.9 Community Development Initiatives
U3823_Marampa_Resettlement_Final.docx September, 2012

Page 21 of 28
SRK Consulting Marampa RF — Main Report

To comply with international best practice, Projects which involve involuntary resettlement -
either physical or economic - should seek to implement community development initiatives.
The aims of community development initiatives are to:

. stimulate long-term community, economic and social development programmes; and
. assist in building relationships between the company and other community
development programmes running in the Project area of influence.

Community Development Plans (CDP) should be developed using the data collected during
the census and as part of the social impact assessment process. Community development
benefits will apply to everyone living within the Project area of influence; however people
directly impacted by physical and or economic displacement and host communities should
receive priority in terms of development initiatives.

6.10 Resettlement Process

When relocated families take occupation of the new homestead the following points are

recommended best practice:

. a reasonable and agreed time period should be allowed prior to relocating people so
they have time to salvage building materials from their old homestead;

. transport should be provided for each homestead to move themselves and their
belongings to the new home including livestock, food and personal furniture,

. households need to sign a document to forego all rights to the old homestead once
they have collected all of their belongings. The old residence should be demolished as
soon as possible to remove the risk of squatters; and

. a company representative should visit households a month after they have moved in to
assess the new structure and note potential defects and arrange for repairs, the
company should provide a 5 year structural warrantee for the dwelling to cover design,
workmanship and material defects.

7 STAKEHOLDER ENGAGEMENT

Engagement with stakeholders facing involuntary resettlement is one of the main

requirements of IFC PS5. PAPs should have ample opportunity to participate in the planning

and execution of the resettlement programme which affect them.

Engagement should include a two way exchange of information allowing the Project staff to

provide the PAPs with timely information but also for the Project staff to listen to stakeholders’

concerns and opinions on the resettlement plan. The stakeholder engagement approach
should build upon the existing Stakeholder Engagement Plan (SEP) prepared by SRK for the

ESIA process.

7.1. The Resettlement Working Group (RWG)

The Project will assist in the development of a RWG to take charge of the resettlement

preparation and execution. The RWG should consist of:

. a representative of MIOL;

. representatives from relevant provincial government departments;

. representatives from the traditional and community leadership;

. representatives of directly affected land owners;

. representatives of directly affected tenants;

. a representative of local women’s organisations;

U3823_Marampa_Resettlement_Final.docx September, 2012

Page 22 of 28
SRK Consulting Marampa RF — Main Report

7.2

7.3

7.4

. a representative of local youth organisations;
. relevant local NGOs;

. a representative of the District Council, and
. a representative of the chiefdom council;

The main objectives of the RWG are:

. to identify and approve the host area(s) where people will be resettled to;

. to act as the primary channel of communication between the various stakeholders
involved in the resettlement process particularly between PAPs and the Project;

. to act as a forum at which MIOL can consult on various resettlement aspects, i.e.
debate the Entitlement Framework (EF) that is generated for the RAP, and

. to deal with grievances that arise during the resettlement process.

Community Resettlement Committees

Community Resettlement Committees (CRCs) will also need to be established in each
(cluster or single) village(s). The CRC should be made up of:

. the village chief(s);

. a representative of the tenants of the village;

. a representative of the landowners of the village;

. a representative of the youth organisation of the village, and
. a representative of women’s organisations of the village.

The CRCs should meet on a regular basis to ensure the timely and effective flow of
communication between the Project and the communities. The CRCs should also assist with
the implementation of the census and assets survey and be involved in the negotiation of
identifying host areas.

Public Consultation

In addition to the RWG and the CRCs regular meetings, public meetings should take place
with the PAPs in the local areas. An initial meeting will need to take place before the RAP is
developed to ensure people are aware of the resettlement process. In this initial meeting
PAPs should be informed about the census and assets inventory which all households will
need to complete.

A second round of public meetings should occur after the RAP has been developed. This
second round of meetings is to disclose the RAP to the PAPs. Appropriate documentation
should be provided to PAPs and they should be allowed time to read the information and be
given opportunity to express their concerns and opinions.

Grievance Mechanism

IFC guidelines require a grievance mechanism, which should be an effective, accessible
method for individuals or groups of PAPs to raise grievances with the Project through an
official channel. PAPs should be able to raise grievances during community meetings, through
the Company community liaison officer or the RWG or CRC. The grievance mechanism
should follow the steps outlined below:

Step 1: Receipt of Grievance

Grievances received through any of the channels outlined above should be passed to the
community liaison officer who should enter the complaints into a complaints register. There

U3823_Marampa_Resettlement_Final.docx September, 2012

Page 23 of 28
SRK Consulting Marampa RF — Main Report

should be a register in each of the community liaison offices around the Project area (if more
than one) and grievances should be entered in English and Krio. Once the grievance has
been submitted a receipt should be supplied to the complainant.

Step 2: Assessment of the Grievance

The community liaison officer should initially attempt to resolve the grievance locally. If not
able to resolve the grievance it should be communicated to the Project’s social manager.

Step 3: Acknowledgement of Complaint/Grievance

The decision on how the issue will be resolved should be communicated to the complainant
both verbally and in writing. It should also be explained what the expected time frame for
resolving the grievance will be.

Step 4: Investigation and Resolution of Grievance

The Project should undertake an internal investigation to determine the underlying cause of
any grievance and if required make changes to internal systems to prevent the grievance
reoccurring. In order to fully investigate and resolve the grievance it may be necessary for the
Project to hold a meeting with the complainant. This should be done in consultation with the
RWG.

Once the investigation has been completed and necessary measures been taken, the results
will be communicated to the complainant and entered in the register. The complainant will be
asked to sign that he/she accepts as the ‘solution’.

The action to correct the grievance should be verified by the community liaison officer as
appropriate to the complainant. If the complainant disagrees with the decided course of
action, further corrective actions should be agreed and carried out by MIOL, or the
complainant should be advised of the next step in logging his/ her grievance e.g. elevating the
complaint to local or central government. If a complainant decides to open a legal case
against the company, MIOL should not obstruct this decision.

8 COMPANY RESPONSIBILITIES

In addition to the RWG and CRC, the Company has specific responsibilities for ensuring the
RAP is developed and executed in line with Sierra Leone national law and international best
practice. MIOL is responsible for all financial responsibilities, managerial and technical
resources and expertise. The Company should develop a Resettlement Unit which should be
managed by the Social Manager who is responsible for reporting to the General Manager.

MIOL may decide to contract out their resettlement responsibilities to an external contractor
with specific expertise in the area, in which case the steps listed below will be undertaken by
the contractor, who will report to the Social Manager. During development of the RAP, MIOL
(or the contractor) will:

. develop a Terms of Reference for resettlement;

. identify PAP who qualify for compensation;

. develop an entitlement framework;

. arrange for a cut-off date for compensation;

. conduct the census and develop an assets register;

. develop and execute a stakeholder engagement plan for the resettlement planning;

. identify any specific vulnerable groups within the Project area (see 7.73);
U3823_Marampa_Resettlement_Final.docx September, 2012

Page 24 of 28
SRK Consulting Marampa RF — Main Report

. coordinate the selection of alternative resettlement sites;

. Project manage the development of the land-use plan for any host resettlement areas;

. present, discuss and obtain approval for any developed land-use plans with relevant
government authorities;

. ensure the RWG remains in operation after the RAP is finalised and until the Project is
implemented;

. provide a representative to be part of the RWG meetings, and

. provide administrative, managerial and technical support as required by the PAPs,
RWG or CRC.

During the implementation of the RAP, MIOL (or the selected contractor) will be responsible
for:

. developing offer documents and discussing the terms and conditions with each
individual affected household;
. planning and monitoring the replacement of communal social infrastructure;
. planning and supervising the compensation activities;
. providing transportation and assistance for moving people and belongings into new
houses;
. design and implement community development and monitoring programmes to ensure
affected households are not worse off once they have been resettled;
. providing continued assistance and monitoring of vulnerable groups;
. establishing a monitoring programme to ensure PAPs are not worse off post
resettlement;
. monitoring and reporting on the construction of replacement structures; and
. managing of the grievance mechanism.
9 MONITORING
Monitoring of the resettlement process, which is an IFC PS5 requirement, enables the
Company to assess whether the procedures and objectives laid out in the RAP are being
accomplished. Monitoring should be both internal and external to ensure it meets international
standards.
9.1 Internal Monitoring
Internal monitoring should be implemented to allow the company (or contractor) to measure
the resettlement process against goals set out in the RAP. Internal monitoring will include
interviews with PAPs and MIOL staff involved in resettlement and compensation, review of
resettlement and compensation documents, surveys with resettled peoples and host
communities and observations in the villages. Internal monitoring will:
. ensure that valuation and compensation has been carried out in line with national laws
and international best practice;
. ensure stakeholders have received adequate notification of Project stages;
. confirm all land-acquisition issues are resolved;
. ensure the census has been carried out and has covered all PAP;
. ensure all grievances are appropriately recorded and resolved;
. ensure all agreed resettlement measures are implemented in accordance with the RAP;
U3823_Marampa_Resettlement_Final.docx September, 2012

Page 25 of 28
SRK Consulting Marampa RF — Main Report

. confirm that the funds required to implement resettlement activities are provided in a
timely manner, are sufficient for purpose, and are spent in accordance with the RAP;
and

. submit monitoring and evaluation reports periodically.

Monitoring will take place periodically both during the resettlement period and after
resettlement has taken place to ensure resettlement has not left the resettled people, or host
communities, worse off than pre resettlement.

9.2 External Independent evaluation /audit
In addition to internal monitoring, external monitoring should be conducted by an independent
group, the main aim being to assess the impact of resettlement and the resettlement process
and to ensure the objectives set out in the RAP have been executed. Monitoring should be
conducted twice a year for at least three years after resettlement has taken place. The initial
monitoring will evaluate the resettlement process and subsequent monitoring after the first
year will monitor conditions against baseline data collected in the census including:
. housing - quality of roof, walls, floor;
. agricultural yields;
. possession of livestock;
. land lease rent;
. access to safe water;
. distance to water source;
. ownership of material assets;
. patterns of employment and income generation activities;
. income/expenditure/debts per household;
. improvement in production/income for women/youths;
. capacity building, skills / vocational training;
. community infrastructure and access to transport routes/ public transport services;
. children in school by age and sex;
. distance to primary school;
. access to sanitation;
. incidence of disease;
. distance to health centre, and
. HIV/AIDS and STD prevalence aggregated by gender and age.
Once the external monitoring report has been completed MIOL will need to meet with the
RWG to discuss the findings and put in place remedial plans were necessary.
10 BUDGET
A resettlement action plan should provide an estimate of the budgetary requirements for
implementation of the resettlement measures. This section identifies the components that will
form part of the overall budget.
The key components of the overall budget should typically be:
. the cost of replacement land;
. the cost of building replacement housing and community structures such as schools,
churches, grain banks, etc;
. cash compensation for the crops/ trees and relocation;
U3823_Marampa_Resettlement_Final.docx September, 2012

Page 26 of 28
SRK Consulting Marampa RF — Main Report

. the cost of implementing a livelihoods restoration programme for the directly affected
people;
. implementation costs (e.g. salaries, overheads and the cost of stakeholder
consultations);

. the cost of training for the project implementation team; and
. monitoring and evaluation costs.

11. TIMING
The resettlement schedule should define timing of the key steps and activities in the process.
These should be linked with the Project's construction schedule to ensure timely availability of
land for start of different Project activities. The full schedule will be developed as part of the
RAP, however it should at least include the following activities/tasks:
. create the RWG;
. explore opportunities for minimising resettlement;
° conduct census survey;
. declare moratorium;
. develop entitlement framework;
. identify relocation sites;
. negotiate entitlements; and
. consultations with PAPs (on ongoing basis)

12 CONCLUSION
The RF provides an outline, which is in compliance with IFC PS 5 and Sierra Leone
requirements on land acquisition and resettlement, to ensure planning for an effective
resettlement programme for the affected parties. The RFP provides a basis for a Project
specific RAP to be produced.

13. REFERENCES
Ajei, M.O (2008). Government of Sierra Leone/World Bank Mining Sector Technical
Assistance Project Resettlement Policy Framework Final Draft. Nimba Research & Consulting
Co. Ltd.
GoS (2008) Environmental Protection Agency Act, Government of Sierra Leone, 2008
GoS (2009), Mines and Minerals Act, Government of Sierra Leone, 2009
IFC (2012) Performance Standards on Social & Environmental Sustainability, International
Finance Corporation June 2006
IFC (2007) Guidance Notes: Performance Standards on Social & Environmental
Sustainability, International Finance Corporation, 2007
IFC (2007) Stakeholder Engagement: A Good Practice Handbook for Companies Doing
Business in Emerging Markets, International Finance Corporation, 2007
SRK (2012) Socio economic baseline report for the Marampa Iron Ore Project, SRK
Consulting (UK) Ltd, April 2012

U3823_Marampa_Resettlement_Final.docx September, 2012

Page 27 of 28
SRK Consulting Marampa RF — Main Report

World Bank Operational Policy (OP) 4.124, World Bank, 2004

For and on behalf of SRK Consulting (UK) Limited

Lalit Kumar Fiona Cessford
Senior Consultant, Social Corporate Consultant, Environment
SRK Consulting (UK) Limited SRK Consulting (UK) Limited

4 (www.worldbank.org) and in the World Bank's Resettlement and Rehabilitation Guidebook.

U3823_Marampa_Resettlement_Final.docx ‘September, 2012
Page 28 of 28
SRK Consulting Marampa Iron Ore Project ESIS — Technical Appendix E

APPENDIX E
E PRELIMINARY PROJECT DESIGN DRAWINGS

U3823_Marampa_ESIS_Final.docx September 2012
Page E1 of E1
APPENDIX E1: PRELIMINARY WATER MANAGEMENT PLAN
Mining Solutions Consultancy Pty Ltd Phone (+61 8) 9450 3399
ABN 16 082 728 836 Fax (+61 8) 9450 3377
——— 5 Salter Point Parade, Salter Point, Westem Australia 6152 www.miningsolutions.com.au

INTEROFFICE MEMORANDUM

To: Jeff Hamilton Date: 5 April 2011
Co.: Marampa Iron Ore Limited Ref:
Ce.: Tony Boucher

From: — Tamer Dincer

Re: Marampa Iron Ore Project — Preliminary Mine Surface Water Management Plan

Introduction

The Marampa Iron Ore Project (Project) site is situated in a topographically low lying area with
numerous streams and swamps located at or close to the location of the proposed open pits
and waste dumps. Figure 1 shows the location of the proposed open pits in relation to the
streams, swamp areas and topography contours at 5m intervals.

The general direction of the surface water natural drainage at the project site is to the south
(Figure 1). The is no major drainage routes crossing through the Gafal and Rotret open pits as
they are located mostly at the higher ground. No significant flows are expected through the two
streams crossing the Matukia pit as the catchment areas feeding these streams are small.

The major stream crossing the Mafuri pit at the east (MFE) will be critical in the development of
the open pits as the catchment area is significant with limited drainage diversion options due to
the alignment of the hills in this area. Although relatively limited flows are expected, the stream
crossing the western end of the Mafuri pit (MFW) will also need diverting before the start of
mining MAfuri pit first in this area. The flows through the smallest stream at the centre of the
Mafuri pit (MFC) will be insignificant due to the small upstream catchment area.

Proposed Mining Strategy

The plan views of the preliminary mine site layout shown in Figures 2 and 3 summarise the
preliminary mining plan in two major phases. After building external waste dumps from the
earlier mined pit stages (Figure 2), the proposed mine development strategy facilitates the
backfilling of the earlier mined areas with the waste from the later mined pit areas (Figure 3).

The strategy will allow approximately 50% of the pit areas backfilled with waste and tailings,
significantly reducing the area otherwise required for the external waste dumps. The mining
and backfilling sequence can be further summarised as follows:
« Development of the western part of the Mafuri pit earlier, which will be available for
waste backfilling after 2020 from the development of eastern pit areas (first concentrate
shipment planned for early 2015),

e Completion of Rotret ultimate pit by 2025, which will be available for waste backfilling
from later pit stages developed in the Gafal West and Mafuri East areas,

¢ Completion of Matukia ultimate pit by 2024, which will be available for tailings storage for
the rest of mine life, and

¢ Completion of Mafuri eastern and Gafal western pit boundaries (joining boundaries)
latest will delay the MFE stream diversion towards the end of mine life.

In terms of surface water drainage, the timing and staging of the pit development in the Mafuri
central and eastern areas will be critical through mine life. The development of Mafuri pit stages
from west to east and Gafal pit stages generally from east to west will allow flexibility in planning
and construction of the major MFE stream diversion. As indicated by the preliminary economic
analyses, this strategy also provides favourable cash flow profile for the project from an
economic point of view.

The proposed external waste dumps for the open pits will not be affect the natural surface water
drainage generally as the waste dumps are generally located at the higher ground.

Surface Water Management Plan

The flat lying topography, the orientation of the hills and the general topographic inclination at
the site require that any diversion of surface water should also directed to the south while
preventing any significant rise of the accumulated water level in the catchment. Accumulated
water levels above approximately 70mRL will cover a relatively large area, potentially affecting
some road crossings and other structures during the rainy season.

The major drainage works in the area required for the development of Mafuri pit in stages can
be summarised as follows (Figures 2 and 3).

1. Excavation of the drainage channel and bund construction will be required to divert the
MFW stream before the start of mining Mafuri oxide pits (2016 Q3). The channel to the
west of pit boundary will be generally shallow except a ~200m section cutting thorough a
hill. Some sections will require only the construction of bunds to keep water away from
the pit. The drainage as shown in Figure 2 is located relatively close to the pit crest
considering the limited flows expected and waste backfilling of this section of the pit
relatively early in mine life.

2. Excavation of a major drainage channel will be required at the north of the Mafuri pit to
divert the water from the largest MFE stream before the development of last stages of
Mafuri and Gafal pits (~2023, Q4). The excavation of this channel with a maximum
depth of 10-12m and length of 600m will be the largest drainage work for the
management of surface water drainage for mining at the site.

3. As the channel excavation at the north of Mafuri (2) is completed, mining and waste
backfilling of the Mafuri pit in the central area needs to be finalised to allow diverted
water to cross the Mafuri pit area (west of 768,000mE). Although drainage over the
backfill material is not ideal, this would be the most feasible option considering the
topography constraints. Suitable materials and construction methods will be required to
seal the channel as much as possible over the waste backfill.
4. After the construction of the channels in 2 and 3 above, the water flow in the main MFW

stream can be diverted with a bund constructed along 959,150mN (~Year 2023, Q4).
This will accumulate approximately 3-4m deep water in the lower catchment as the
water level rise and flow through the newly excavated channel further north. The
approximate areal extent of water accumulation to the north of the proposed bund can
be seen in Figure 3.

The above is a summary of the major drainage works for scoping purposes based on a review
of the available data without undertaking any site visit. Mine water management plan for earlier
mine life needs further detailing in the feasibility study (and later during operations), including:

Properties of the ore and waste rocks with respect to exposure to water and drainage
may affect the mine design and water management plan.

Further minor drainage channel and bund construction may be required across the pit
and waste dump areas as necessary subject to local conditions and detailed mine
design.

Planning for water drainage on the waste dump surfaces, direction, treatment and
discharge of water flow from the waste dumps will be required as the mining operations
advance.

Planning for direction, treatment and discharge of the water dewatered from the pit
stages will be required as the mining and backfilling operations advance.

The proposed haul roads will require more detailed planning based on local variations
and detailed mine design & mining plan.

Although the topography and the location of the pits are the main factors for major
drainage works and a significant change is not expected, there might be social and
infrastructure limitations that may need incorporation in the feasibility study plans.

Disclaimer

This document has been prepared specifically for Marampa Iron Ore Limited by independent
consultants. The information contained in this report is based on sources believed to be
reliable, and all care has been taken in the preparation of the report. However, Mining Solutions
Consultancy, together with its members and employees, gives no warranty that the said sources
are correct, and accepts no responsibility for any resultant errors contained herein and any
damage or loss, howsoever caused, suffered by any individual or corporation.
Figure 1: Marampa Project Site: Major Streams, Swamps and Pit Areas

i

GLqunne
i

‘Mefuri East

Figure Vil ut before ——— ind M

4

As

wa al

aoe

2a Cis !

Figure 3: Site Layout after Rotret and Mafuri West Co

vered with Waste Dumps

Cask ay
= »e = 3
PLANT SITE 3 & nN bs
MATUKIA
WASTE
Se FM a Longer ’ Dum
cine hres See
bees
O Sener
5 md
my (al E Salshnd
a fay i
(Cy (4
SNS
Aimee H
conTaACTORSITE yan z S
;
Major ‘MAFURI *
oranage ‘waste
hare! DOM :
cara
waste
aru = Dum 9, cs
BACKFILL& Drainage .
WASTE DUMP Bunding. ° ‘ aad oe
q
aru 3 \
y Ee
a ‘OPEN PIT
GAA ;
g 3 { aaor | lacrmaare
. orange Oren et A | -
Cae” ANY
7
X
= ;
© —_ Fo 7 a Ny
waste waste ove} E ,
° 3 ume B = Corsi |
3 <—e
= a 3 8 q
| | iN

APPENDIX E2: PRELIMINARY PROCESS FLOW DIAGRAMS
ROM BIN FOG SPRAY WATER
30XX-PU-00X

= | P120-0000-500x
GAFAL WEST ROM PAD
= MINING

MATUKIA ROM PAD
= MINING

MAFURI ROM PAD
- MINING

NOTES
1. THIS FLOWSHEET APPLIES TO STAGE 1
2. STAGE 2 REQUIRES AN ADDITIONAL TWO CIRCUITS,

EXCLUDING THE DIVERSION TO AN
OXIDE SCRUBBING CIRCUIT.

ROTRET ROM PAD
: MINING

3011-CN-101
PRIMARY
CRUSHING AREA
MAINTENANCE CRANE

MOBILE SUMP

3011-CTV-101
BN-101
CAMERA

3011-RB-101
ROCK BREAKER

3011-GR-101
ROM BIN GRIZZLY

3011-SS-191
PRIMARY CRUSHING
AREA
SAFETY EYE BATH

3011-PU-191
PRIMARY
CRUSHING AREA
SUMP PUMP

NOT FOR CONSTRUCTION

i
|
|

|

On
©

ANE
w

3011-BN-101
ROM BIN

ORE TRUCK

ORE TRUCK

30T1-CH-104
FD-101
DRIBBLE UNDERPAN

3011-CH-105,
cv-01
TRANSFER
CHUTE

YO

3011-FD-101
SIZER

‘APRON FEEDER 3011-CH-101

FO-101
DISCHARGE
CHUTE

| 3011-CH-102
SIZER
FEED CHUTE

3011-CR-101
MMO SIZER

3011-CH-103,
SIZER DISCHARGE
CHUTE

co

3011-CH-106
cVv-101,

O

DISCHARGE

3011-CV-101
DISCHARGE CONVEYOR

3011-CH-107
cVv-102
TRANSFER
CHUTE

HAL WEA AL
vuiud

3011-DC-101
PRIMARY
CRUSHING AREA
DUST EXTRACTION

(Q)

3011-MG-101
BELT MAGNET

[o> <0)

3011-CV-102
CRUSHED ORE
DISCHARGE CONVEYOR

‘DRAWN Hi 08.05 20

‘HECKED

DESIGNED a 03.03 2012

REFERENCE ORAWNGS

BATEMAN

BATEMAN ENGINEERING PTY LTD

3011-DT-101
METAL DETECTOR

3011-CH-108
Cv-102

DISCHARGE
CHUTE

3011-CH-109

A. DEFLECTOR

CHUTE OXIDE SCRUBBING
3014-CV-101

1] _P120-3014-5001

COARSE ORE BIN
3013-BN-101

2] P120-3013-5001

“er MARAMPA IRON ORE LIMITED

PRET MARAMPA IRON ORE PROJECT

THE

s a0u12 | SSUED FOR CNT REVIEW Cr eC penance 15 Mtpa SCOPING STUDY - AREA 3011
5 7600.1 | BASIS OF ESTIMATE UPDATED aa | Pe DISCIPLINE APPR, PRIMARY CRUSHING
“Ts 08.08.71" _| BASIS OF ESTIMATE acu | NRW [ENGINEERING MAN AMEMBER OF THE BATEMAN ENGINEERING NV GROUP PROCESS FLOW DIAGRAM
A 30.06.11 ISSUED FOR DESIGN REVIEW JCM PROJECT MAN, ‘SCALE DRAWING No fev
RANG Wo RWG THLE ve Dare ESCROW or_[ oo [ee [se [ one NTs A M6037-P120-3011-5001 | D

1082012 3:28:10 PM - K:\ProjectsiM603713001 GeneraliPFDIMG037-P120-3011-5001.dgn -

NOTES
1. THIS CIRCUIT IS NOT REQUIRED FOR STAGE 1.

2. THE CIRCUIT SHOWN APPLIES TO 2.5 Mtpa PRODUCTION.

3. A TOTAL OF SIX STOCKPILE CIRCUITS ARE
REQUIRED.

3013-CV-103,
2] P120-3013-5002

4312-SP-101
FINE CRUSHED ORE
STOCKPILE

THIN] —_ 3012-p¢-101
3012-CH-101 3012-CH-102 HETIL TL TL | RECLAIM TUNNEL 1

RECLAIM TUNNEL 1 RECLAIM TUNNEL 1 DUST EXTRACTION

DISCHARGE CHUTE 1 DISCHARGE CHUTE 2 popu

3012-FD-101
i RECLAIM TUNNEL 1 RECLAIM TUNNEL 1

3012-CH-103 L 1 3012-CH-104
FD-101 C ) C FO-102
HEAD CHUTE —o — HEAD CHUTE RECLAIM TUNNEL No.1
3012-FD-102 \

‘APRON FEEDER 1 APRON FEEDER 2

3012-FN-101
RECLAIM TUNNEL 1
VENTILATION FAN 3012 CH 105 3012-CH-107

CV-101 3012-CH-106 CV-101
FEED CHUTE 1 3012-CV-101 Cv-101 HEAD CHUTE
RECLAIM CONVEYOR 1 FEED CHUTE 2

3012-WE-101
cv-101
WEIGHTOMETER

3020-DB-101
1] P120-3020-5001

Soci 3012-SS-191
TUNNEL RECLAIM TUNNEL 1

SUMP PUMP AREA
SAFETY EYE BATH

NOT FOR CONSTRUCTION

DRAWN ua 08.05.20 “ENT MARAMPA IRON ORE LIMITED
8 cHECKED
2 ‘DESIGNED a 00.03.200 BATEMAN PRT MARAMPA IRON ORE PROJECT
Fy 2 deat | SUED FOR CLENT REVIEW wm |p| a _ [ESIGN CHECK BATEMABN Gf 000 001588) me 45 Mtpa SCOPING STUDY - AREA 3012
g A Zou | BASIS OF ESTIMATE UPDATED a | Po ‘DISCIPLINE APPR FINES STOCKPILE
= “Te oscat | aasts oF esrimare aa | RW ENGINEERING MAN, 'AMEMBER OF THE BATEMAN ENGINEERING NV GROUP PROCESS FLOW DIAGRAM
# A 30.06.11 ISSUED FOR DESIGN REVIEW Jem PROJECT MAN. ‘SCALE ‘DRAWING No REV
ORANG Ne eawn TLE ve | onre cescaPvoW ey | ao [ae ow [sw [one NTs Al M6037-P120-3012-5001 | D

(1082012 3:37.33 PM - K:\ProjectsiM603713001 GeneraliPFDIMG037-P120-3012-5001.dgn -
3013-CV-103
3] P120-3013-5002

NOTES
1. THIS CIRCUIT IS NOT REQUIRED FOR STAGE 1

3-CV-102 2. THE CRUSHING CIRCUIT SHOWN APPLIES TO 5 Mtpa
P120-3013-5002 CONCENTRATE PRODUCTION

FOR 15 Mipa, THREE OFF CRUSHING CIRCUITS
WILL BE REQUIRED.

=CV 103
P120-3014-5001

-CV-102
P120-3011-5001

@

3013-BN-101 3013-BN-102
COARSE CRUSHED
ORE BIN ORE BIN

TOIT
HA A
uuuud

3013-CH-105 3013-CH-109
CRUSHED ORE BIN CRUSHED ORE BIN

3013-CH-101 DISCHARGE DISCHARGE 3013-DC-101
COARSE ORE BIN CHUTE 1 CHUTE 2 SECONDARY & TERTIARY

DISCHARGE CRUSHING AREA

CHUTE 3013-FD-101 3013-FD-102 3013-FD-103 ) OUST EXTRACTION

SECONDARY CRUSHER [ TERTIARY CRUSHER 1 TERTIARY CRUSHER 2

VIBRATING VIBRATING VIBRATING

FEEDER FEEDER FEEDER
( ¢

3013-CH-102 3013-CH-106 Ww 3013-CH-110
SECONDARY CRUSHER TERTIARY CRUSHER 1 TERTIARY CRUSHER 2
FEED CHUTE FEED CHUTE FEED CHUTE

\

3013-CR-101 3013-CR-102 3013-CR-103

SECONDARY TERTIARY TERTIARY
CONE CONE CONE

CRUSHER 1 CRUSHER 1 CRUSHER 2

3013-CH-113
cy-101
HEAD
3013-CH-103 3013-CH107 3013-CHL1M1 CHUTE
SECONDARY CRUSHER TERTIARY CRUSHER 1 TERTIARY CRUSHER 2
DISCHARGE CHUTE DISCHARGE CHUTE DISCHARGE CHUTE 3013-cH-1
3013-CV-101 CH
SCREEN FEED SPLITTER
CONVEYOR CHUTE
3013-SC-101 TRAIN 1

[~ 1]_P120-3013-5002

3013-SS-191 3013-SC-201 TRAIN 2
SECONDARY AND TERTIARY 3013-CH-104 3013-CH-108 3013-CH-112 REFER NOTES ON 3013-5002
CRUSHING AREA cv-101 Cv-101 Cv-101

SAFETY EYE BATH TRANSFER CHUTE 1 TRANSFER CHUTE 2 TRANSFER CHUTE 3

@) MOBILE SUMP

3013-WE-101 3013-WE-102
SECONDARY CRUSHER SCREEN FEED
WEIGHTOMETER WEIGHTOMETER

3013-PU-191
Z'ARY AND 3‘ARY
“UME PUMP
NOT FOR CONSTRUCTION
EXD ana TT MARAMPA IRON ORE LIMITED
Z sn aon BATEMAN | taramen iron ore provect
E 2 Sa are ES CE BATEMAN ENGINEERING PTY LTO ™= 45 Mtpa SCOPING STUDY - AREA 3013
2 3 Bra OF THRE UTD OSCR 1H SECONDARY AND TERTIARY CRUSHING
i 255 STE SNE APS ANeNBER OFTHE BATEMAN ENGNEERING NV ROUP Shores LOW DIAGRAM. Sheer OF 2
@ ISSUED FOR DESIGN REVIEW PROJECT MAN. ‘DRAWING No
Tanne Sanne TE rec : ip od : M6037-P120-3013-5001
Mét
(082012 5:38:08 PM -KAProjcta603713001 GeneralPFDWG037-P 120-301-5001 dgn

2 3 6 7 8
NOTES
4. THIS CIRCUIT IS NOT REQUIRED FOR STAGE 1
2, THE CIRCUIT SHOWN APPLIES TO A SINGLE, 2.5 Mtpa
A CONCENTRATE PRODUCTION TRAIN.
3. FOR 1SMipa OPTION, SIX OFF TRAINS WILL BE REQUIRED
3073-CV-101
1[_P120-3013-5001
3013-SC-101
SCREEN
3013-CH-121
3013-CH-115
SC-101 — 3013-CH-119 SC-101 OVERSIZE
B UNDERPAN SC-101 MIDSIZE OS
DISCHARGE
CHUTE
3013-CH-120 3013-CH-122 3013-CH-123
cv-102 cv-102 3013-CV-102 cv-102
TRANSFER TRANSFER SCREEN M/S & 0/S HEAD CHUTE
CHUTE 1 CHUTE 2 TRANSFER CONVEYOR
3013 -CH-116
SC-101 UNDERPAN
DISCHARGE 3073-BN-102
CHUTE L 1] P120-3013-5001
c
3013-DC-101
f 3] P120-3073-5001
3013-CH-118
cv-103
HEAD CHUTE
o
3013-CH-117
cv-103
TRANSFER
CHUTE
3013-CV-103 3012-SP-101
©) FINE CRUSHEO ORE 2] Pr20-3012-5001
3019-WE-103 STOCKPILE
UNDERPAN FEED CONVEYOR
WEIGHTOMETER
E

NOT FOR

CONSTRUCTION

‘DRAWN

bana

‘CHECKED

DESIGNED

08.05 20

0803.2

ISSUED FOR CLIENT REVIEW

DESIGN CHECK

REVISIONS

2608.1

BASIS OF ESTIMATE UPDATED

DISCIPLINE APPR.

REFERENCE DRAWINGS

808.1

ORSIS OF ESTIMATE

ENGINEERING MAN,

BATEMAN

BATEMAN ENGINEERING PTY LTD
(ABN 67 009 001 558)

AMEMBER OF THE BATEMAN ENGINEERING NV GROUP:

“eT MARAMPA IRON ORE LIMITED

POXT MARAMPA IRON ORE PROJECT

me 15 Mtpa SCOPING STUDY - AREA 3013
SECONDARY AND TERTIARY CRUSHING
PROCESS FLOW DIAGRAM - SHEET 2 OF 2

3006.

ISSUED FOR DESIGN REVIEW

PROJECT HAN

[DRAWING No

DRAWING TITLE

DATE

DESCRP TION

hint at te

DRAWING No
M6037-P120-3013-5002

6/08/2012 3:38:59 PM - K:\Projects\M6037\3001 GeneraPFD\M6037-P 12

RAW WATER
1] P120-3080-5002

3014-CH-102
cv-101 NOTE

CRUSHED ORE 3011-CV-102 DISCHARGE CHUTE 1. THIS FLOWSHEET REPRESENTS THE PRODUCTION OF
Smipa FROM OXIDE ORE
T[_Ptz0-30t1-s001

NOTE 1 STAGE 1 ONLY REQUIRES ONE SCRUBBER CIRCUIT
PFD AS DRAWN SHOWS STAGE 2 PLANT

3014-PK-201
3014-CH-101 OXIDE SCRUBBER

cv-101
TRANSFER VENDOR PACKAGE

i
i
i
CHUTE
SCRUBBER 3014-CN-101
DISCHARGE! SCRUBBER AREA
TROMMEL 60mm | MAINTENANCE CRANE
3014-V-101 i
i
T

SCRUBBER FEED
3014-CH-113,
CONVEYOR 3014-SR-201
OXIDE SCRUBBER YY oversee
3016-CH-112 i Re Ze 6mm
SR-201
FEED SPOUT |

3016-CH~116
SR-201
DISCHARGE
CHUTE

3014-SC-201 3016-CH-116
SR-201 Sc-201

DISCHARGE SCREEN a OVERSIZE 25mm
3014-CH-115 \ CHUTE

SC-201
3016-CH-117
UNDERSIZE UNDERPAN SC-201 MIDSIZE

850 micron
CHUTE

UGHER MAG SEPS
3014-PK-101 3030-DB-101

OXIDE SCRUBBER 120-3030-5001
VENDOR PACKAGE 30th Pu aOTA

UNDERSIZE PUMP

DISCHARGE
3014-CH-103 TROMMEL 60mm

SR-101 L
FEED SPOUT

3014-CH-104 3014-PU-2018
TROMMEL SC-201
3014-SR-101 OVERSIZE 60mm 3014-HP-201 UNDERSIZE PUMP
i CHUTE SC-201
OXIDE SCRUBBER UNDERSIZE HOPPER

i
|
i
SCRUBBER |
i
|
i

3014-CH-108
SR-101
DISCHARGE
CHUTE
cadcractrad 3014-DT-101
DISCHARGE METAL DETECTOR
CHUTE = 3014-CH-107
3014-CH-109 CV-103
SC tot DISCHARGE
OVERSIZE 25mm CHUTE
ar : CHUTE 3014-MG-101
DISCHARGE BELT MAGNET

SCREEN
3014-CH-11 2%; te
Sc-i01 SC~101 MIDSIZE 3014-CH-106
UNDERSIZE 850 micron Cy-103 Smpta OXIDE 3013-BN-101

UNDERPAN CHUTE TRANSFER STAGE 2 1|_P120-3013-5001
CHUTE

3016-CV-102 3014-CV-103

SCRUBBER 0/SIZE SCRUBBER 0/SIZE
TRANSFER TRANSFER

CONVEYOR No 1 CONVEYOR No 2

3014-PU-191
OXIDE
‘SCRUBBING AREA P120-3030-5001
‘SUMP PUMP 301%-PU-101A
SC-101
UNDERSIZE PUMP

301%4-PU-101B

SC-101
30te HEot UNDERSIZE PUMP

NOT FOR CONSTRUCTION UNDERSIZE HOPPER

ora 7 oan SET MARAMPA IRON ORE LIMITED
g — = on BATEMAN [rr saranpa iron ore erovect
Fy 2 wea | Se AR Ca Ree ce CO BATEMAN ENGINEERING PTY LTD TE 45 Mtpa SCOPING STUDY — AREA 301%

a ¢ )
rf g 2600 | BASS OF ESTRATE DATED om [oe OSCR APP OXIDE SCRUBBING PLANT
2 To owoen |enss oF esrnare wow GHEG Ha AMEMBER OF THE BATEMAN ENGINEERING NY GROUP PROCESS FLOW DIAGRAM
# A 30.06.11 ISSUED FOR DESIGN REVIEW JCM PROJECT MAN, ‘SCALE ‘DRAWING No REV
ORANG Wo eae TLE ve | _oare DESCRPTION or [eo | ae oy | ser oare NTS Al M6037-P120-3014-5001| D

(1082012 3:39:45 PM - K:\ProjectsiM603713001 GeneraliPFDIMG037-P120-3014-5001.dgn -
RAW WATER
1] P120-3080-5002
3012-CV-101

2] P120-3012-5001
CLEANER TAILS 3042-PU-101 1
2] P120-3042-5001
CLEANER TAILS 3042-PU-102
6 | P120-3042-5001
COARSE SAMPLING 3042-A0-101
1] P120-3042-5003

NOTES:

THE CIRCUIT SHOWN APPLIES TO STAGE 1 FOR A 2.5 Mtpa
CONCENTRATE PRODUCTION TRAIN.

FOR STAGE 2 - 15 Mtpa, SIX CIRCUITS WILL BE REQUIRED

3020-CY-101
DEWATERING
CYCLONE
3020-DB-101 TRAIN 1
SC-101
FEED BOX

3020-SC-101
ML-101

>| 3020-HO-101 SCREEN mm

BALL HOIST

3020-CH-101
SC~101
UNDERSIZE
UNDERPAN

3020-CH-102
SC-101
OVERSIZE CHUTE

3020-XE-101
BALL CHARGE
KIBBLE

3020-DB-102

CYCLONE 0/F
SPLITTER BOX

ROUGHER MAG SEPS
3030-DB~101
1

P120-3030-5001

3020-ML-101
PRIMARY.

BALL MILL
TRAIN 1

ILL, PRODUCT
101

P120-3042-5003

3020-SA-101
PRIMARY
GRINDING SAMPLER

3020-LU-101
LUBRICATION
UNIT

3020-PU~103A
cy-101
UNDERFLOW PUMP

3020-HP-103,
cY-101
UNDERFLOW HOPPER

3020-PU-104A
ML-101
DISCHARGE PUMP

3020-SC-102
LINEAR SCREEN

3020-SC-103

3020-HP-104 LINEAR SCREEN

ML-101
DISCHARGE HOPPER

3020-PU-104B
ML-101
DISCHARGE PUMP
(STANDBY)

3020-CH-106
SC-103
OVERSIZE CHUTE

3020-CH-104
LINEAR SCREEN

UNDERPAN 3020-PU-103B

cy-101
UNDERFLOW PUMP
(STANDBY)

3020-CH-105 3020-CH-103
SC-101 LINEAR SCREEN
OVERSIZE CHUTE UNDERPAN

3020-PU-191
PRIMARY GRINDING
AREA
SUMP PUMP

7
3020-PU-106A
Sc-102
UNDERSIZE PUMP

3020-PU-105A
SC-102
OVERSIZE PUMP 3020-HP-105
SC-102

OVERSIZE HOPPER

3020-HP-106
SC-102
UNDERSIZE HOPPER

3020-SS~191
PRIMARY GRINDING
‘AREA

SAFETY EYE BATH

3020-PU-106B
Sc-102
UNDERSIZE PUMP
(STANDBY)

3020-PU-105B
SC-102
OVERSIZE PUMP
(STANDBY)

NOT FOR CONSTRUCTION

DRAWN
‘CHECKED

03.03 20% LENT

MARAMPA IRON ORE LIMITED

BATEMAN

DESIGNED

03.03.2092

ISSUED FOR CLINT REVIEW

DESIGN CHECK

BATEMAN ENGINEERING PTY LTD
(ABN 67 009 001 558)

RSIS OF ESTMATE UPDATED

REVISIONS

DISCPLINE APPR.

[AMEMBER OF THE BATEMAN ENGINEERING NV GROUP

PRET MARAMPA IRON ORE PROJECT

me 15 Mtpa SCOPING STUDY - AREA 3020
PRIMARY GRINDING

BASIS OF ESTMATE
ISSUED FOR DESIGN REVIEW

ENGINEERING MAN,
PROJECT MAN,

PROCESS FLOW DIAGRAM
‘DRAWING No
M6037-P120-3020-5001

REFERENCE DRAWINGS

‘DRAWING No DRAWING TITLE DESCRIPTION

Met

6/08

112 3:40:28 PM - K:\Projects\M6037\3001 GenerallPFD\M6037-P120-3020-5001.dgn
1 2 3 4 5 6 7 8
3020-PU-103
1] P120-3020-5001
3041-PU-103
3] P120-3061-5001 NOTES
3014-PU-101 1. THE CIRCUIT SHOWN APPLIES TO STAGE 1 FOR A 2.5 Mtpa
CONCENTRATE PRODUCTION TRAIN.
2] P120-3014-5001 Y 3030-DB-101
A r 7 RBureR 2, FOR STAGE 2 - 15 Mtpa, SIX CIRCUITS WILL BE REQUIRED
il il i DISTRIBUTION
+ BOX
3030-DB-102 3030-DB-104
MS~101/2 MS-105/6
DISTRIBUTION DISTRIBUTION
BOX BOX
3030-MS-101 3030-MS-102 3030-MS~105 3030-MS-106
B ROUGHER 1 ROUGHER 1 ROUGHER 1 ROUGHER 1
3030-D8-103 MAGNETIC MAGNETIC MAGNETIC MAGNETIC 3030-DB-105,
MS-103/4 SEPARATOR 1 SEPARATOR 2 SEPARATOR 5 SEPARATOR 6 MS-107/8
DISTRIBUTION: DISTRIBUTION
BOX BOX
3030-MS-103 3030-MS-104 3030-MS-107 3030-MS-108
ROUGHER 1 ROUGHER 1 ROUGHER 1 ROUGHER 1
MAGNETIC MAGNETIC MAGNETIC MAGNETIC
c SEPARATOR 3 SEPARATOR & SEPARATOR 7 SEPARATOR 8

WASH WATER
ROUGHER 2 SEPARATORS

1] P120-3030-5002

3030-DB-107

0 ["
3030-SS-191

‘AREA 3030
EYE BATH

3030-HP-103,
Rot
MAG TAILS
HOPPER 1

3] P120-3030-5002

3030-PU-103B
ROI MAG TAILS
HOPPER 1 PUMP

3030-PU-103A,
RO1 MAG TAILS
HOPPER 1 PUMP

3030-SA-101
RO1

MAG CONS

SAMPLER

3030-PU-1018
RO1 MAG CONS
HOPPER 1 PUMP

3030-PU-101A
RO1 MAG CONS

3030-HP-101
RO1 HOPPER 1 PUMP

MAG CONS
HOPPER 1

3042-A0-101
6] P120-3042-5003

3030-DB-108

3030-PU-104B
ROT MAG TAILS
HOPPER 2 PUMP

3030-PU-104A.
ROT MAG TAILS
OT HOPPER 2 PUMP
MAG TAILS

HOPPER 2

‘DRAWN bana

0803.2

ISSUED FOR CLIENT REVIEW

DESIGN CHECK

REVISIONS

2608.1

BASIS OF ESTIMATE UPDATED

DISCIPLINE APPR.

REFERENCE DRAWINGS

808.1

ORSIS OF ESTIMATE

ENGINEERING MAN,

3030-PU-102B
RO1 MAG CONS
HOPPER 2 PUMP

3030-PU-102A
RO1MAG CONS

7] P120-3030-5002

SC~101
P120-3030-5004 >

3030-SA-102
RO1

MAG CONS

SAMPLER

3030 HP-102 HOPPER 2 PUMP

Rot
MAG CONS
HOPPER 2

= BATEMAN

BATEMAN ENGINEERING PTY LTD
(ABN 67 009 001 558)

AMEMBER OF THE BATEMAN ENGINEERING NV GROUP:

NOT FOR CONSTRUCTION
“eT MARAMPA IRON ORE LIMITED

POXT MARAMPA IRON ORE PROJECT

me 15 Mtpa SCOPING STUDY - AREA 3030
ROUGHER MAGNETIC SEPARATION
PROCESS FLOW DIAGRAM - SHEET 1 OF 2

3006.

ISSUED FOR DESIGN REVIEW

PROJECT HAN

[DRAWING No DRAWING TITLE

DATE

DESCRP TION

hint at te

DRAWING No
M6037-P120-3030-5001

6/08/2012 3:41:00 PM - K:\Projects\M6037\3001 GeneraPFD\M6037-P 12

3030-PU-104

7] P120-3030-5001

3030-PU-123,

3] P120-3030-5005

a | 3030-DB-106

[J] Rousrer 2
J oisTRIBUTION
BOX

3030-

MS-109

ROUGHER 2
MAGNETIC

SEPARATOR 9

3030-MS-110
ROUGHER 2
MAGNETIC

SEPARATOR 10

3030

)-MS-111

ROUGHER 2
MAGNETIC

SEPARATOR 11

3030-MS-112
ROUGHER 2
MAGNETIC

SEPARATOR 12

NOTES

1, THE CIRCUIT SHOWN APPLIES TO STAGE 1FOR A 2.5 Mtpa
CONCENTRATE PRODUCTION TRAIN.

2. FOR STAGE 2 ~ 15 Mtpa, SIX CIRCUITS WILL BE REQUIRED

3030-DB-108
ROUGHER 2
DISTRIBUTION
BOX
[ |
3030-MS-113 3030-MS-114
ROUGHER 2 ROUGHER 2
MAGNETIC MAGNETIC
SEPARATOR 13 SEPARATOR 14 ~
3030-MS-115, 3030-MS-116
ROUGHER 2 ROUGHER 2
MAGNETIC MAGNETIC
SEPARATOR 15 SEPARATOR 16

| 2030=Pu-103,
3] _P120-3030-5001
3030-DB-107
ROUGHER 2
DISTRIBUTION
BOX
8
c
WASH WATER
1] _P120-3030-5001
TF
3030-SS-192
‘AREA 3030
EYE BATH
0
3030-HP-107
R02
MAG TAILS
HOPPER 1
E

3030-PU-191
ROUGHER AREA
‘SUMP. PUMP.

3030-SA-105
R02

MAG TAILS

SAMPLER

3030-PU-107B
RO2 MAG TAILS
HOPPER 1 PUMP

3030-PU-107A,
RO2 MAG TAILS
HOPPER 1 PUMP

3030-DB-109
P120-3030-5003

LOCAL
SAMPLE

3030-HP-105
RO2
MAG CONS
HOPPER 1

3030-SA-103
R02

MAG CONS

SAMPLER

3030-PU-105B
RO2 MAG CONS
HOPPER 1 PUMP

3030-PU-105A
RO2 MAG CONS
HOPPER 1 PUMP

3042-A0-101
4] P120-3042-5003

3030-DB-110
5] P120-3030-5003

3030-SA-106
R02

MAG TAILS

SAMPLER

3030-SA-104
RO2

MAG CONS

SAMPLER

LOCAL LOCAL
3030-PU-1088 ‘SAMPLE 3030-PU-106B ‘SAMPLE
RO2 MAG TAILS RO2 MAG CONS
HOPPER 2 PUMP HOPPER 2 PUMP
3030-PU-108A, 3030-PU-106A
RO2 MAG TAILS RO2 MAG CONS
3030-18108 AOpPER ? PUMP 3030,HP-106 HOPPER 2 PUMP
MAG TAILS MAG CONS
HOPPER 2 HOPPER 2

‘DRAWN bana

= BATEMAN

0803.2

ISSUED FOR CLIENT REVIEW

BATEMAN ENGINEERING PTY LTD

DESIGN CHECK (ABN 67 009 001 558)

REVISIONS

2608.1

BASIS OF ESTIMATE UPDATED

DISCIPLINE APPR.

REFERENCE DRAWINGS

808.1

ORSIS OF ESTIMATE

AMEMBER OF THE BATEMAN ENGINEERING NV GROUP:
ENGINEERING MAN,

NOT FOR CONSTRUCTION
“eT MARAMPA IRON ORE LIMITED

POXT MARAMPA IRON ORE PROJECT

me 15 Mtpa SCOPING STUDY - AREA 3030
ROUGHER MAGNETIC SEPARATION
PROCESS FLOW DIAGRAM - SHEET 2 OF 2

3006.

ISSUED FOR DESIGN REVIEW

PROJECT HAN crea mn keene Trae

[DRAWING No DRAWING TITLE

DATE

DESCRP TION

DRAWING No
M6037-P120-3030-5002

6/08/2012 3:41:59 PM - K:\Projects\M6037\3001 GeneralPFD\M6037-P 12

3030-PU-108A/B

5] P120-3030-5002

3030-PU-107A/B

NOTES

1. THE CIRCUIT SHOWN APPLIES TO STAGE 1 FOR A 2.5 Mtpa
CONCENTRATE PRODUCTION TRAIN

3042-A0-101
4] P120-3042-5003

3053-TH-101

a} [1] P120-3030-5002 2. FOR STAGE 2 - 15 Mtpa, SIX CIRCUITS WILL BE REQUIRED.
3030-DB-109 3030-DB-110
SCAVENGER 1 SCAVENGER 2
DISTRIBUTION DISTRIBUTION
BOX BOX
4 r ry
3030-MS-117 3030-MS-118 3030-MS-121 3030-MS-122
SCAVENGER SCAVENGER ‘SCAVENGER SCAVENGER
B MAGNETIC MAGNETIC MAGNETIC MAGNETIC
SEPARATOR 17 SEPARATOR 18 SEPARATOR 21 SEPARATOR 22 =
4 r
9
3030-MS-119 3030-MS-120 3030-MS-123 3030-MS-124
SCAVENGER SCAVENGER ‘SCAVENGER SCAVENGER
MAGNETIC MAGNETIC MAGNETIC MAGNETIC
c SEPARATOR 19 SEPARATOR 20 SEPARATOR 23 SEPARATOR 24
WASH WATER
3030-CY-103, | |
1] P120-3030-5005 TAILS. THICKENER
It | Ff z-3055 5001
r 3053
| | | 3042-A0-101
2] P 120-302-5003
| 3031

0 ["
3030-SS~193,

‘AREA 3030
EYE BATH

5] P120-3053-5001

3030-SA-108

3030-SA-109 3030-SA-107 3030-SA-110
SCAVENGER SCAVENGER SCAVENGER SCAVENGER
MAG TAILS MAG CONS MAG TAILS MAG CONS
SAMPLER 1 SAMPLER 1 SAMPLER 2 SAMPLER 2
1
LOCAL LOCAL
3030-PU-1118 3030-PU-1098 3030-PU-1128 SAMPLE 3030-PU-1108, SAMPLE

SCAV MAG TAILS
HOPPER 2 PUMP

SCAV MAG CONS

SCAV MAG CONS
HOPPER 2 PUMP

HOPPER 1 PUMP

SCAV MAG TAILS
HOPPER 1 PUMP

3030-PU-T10A
SCAV MAG CONS

3030-PU-112A
SCAV MAG TAILS

3030-PU-109A
SCAV MAG CONS

3030-PU-111A,

SCAV MAG TAILS 3030-HP-110

3030-HP-111 3030-HP-109 3030-HP-112
SCAVENGER HOPPER 1 PUMP SCAVINGER HOPPER 1 PUMP SCAVENGER HOPPER 2 PUMP SCAVENGER HOPPER 2 PUMP
MAG TAILS MAG CONS MAG TAILS MAG CONS
HOPPER 1 HOPPER 1 HOPPER 2 HOPPER 2

NOT FOR CONSTRUCTION

MARAMPA IRON ORE LIMITED
POXT MARAMPA IRON ORE PROJECT

me 15 Mtpa SCOPING STUDY - AREA 3030
SCAVENGER MAGNETIC SEPARATION
PROCESS FLOW DIAGRAM

DRAWING No
M6037-P120-3030-5003 | D

‘DRAWN TENT

‘CHECKED
DESIGNED

DESIGN CHECK
DISCIPLINE APPR.
ENGINEERING MAN,

bana

BATEMAN

BATEMAN ENGINEERING PTY LTD
(ABN 67 009 001 558)

08.05 20

0803.12 _| ISSUED FOR CLIENT REVEW

BASIS OF ESTIMATE UPDATED

2608.1

REVISIONS

AMEMBER OF THE BATEMAN ENGINEERING NV GROUP:

caa.n1_| BASIS oF ESTIMATE

REFERENCE DRAWINGS

hint at te

3006. PROJECT HAN

DATE

ISSUED FOR DESIGN REVIEW

[DRAWING No DRAWING TITLE DESCRP TION

6/08/2012 3:43:07 PM - K:\Projects\M6037\3001 GeneraPFD\M6037-P 12

RAW WATER
1} P120-3080-5002 O) NOTES.
orc u 3030-CY-105 1. THE CIRCUIT SHOWN APPLIES TO STAGE 1 FOR A 2.5 Mtpa
BEGRIND SCREEN 0/S 3030-C¥-106 CONCENTRATE PRODUCTION TRAIN.
1] P120-3041-5001 | 3030-0 108 2. FOR STAGE 2 - 15 Mtpa, SIX CIRCUITS WILL BE REQUIRED.
ROUGHER 1 MAGS
Ay 3030-PU-102 CYCLONES
[9] _P120-3030-5001 —
ROUGHER 2 MAGS ROUGHER SEPARATORS
3030-PU-106 WASH WATER
7]_P120-3030-5002 1] P120-3030-5001
ROUGHER 1 MAGS
3030-PU-101
-3030— CLEANER MAG SEPARATOR
5] _Pt20-3030-5001 SEEANER MAC
ROUGHER 2 MAGS + 3] P120-3042-5001
3030-PU-105 -Q 3030-PU-118B
3] P120-3030-5002 3030-HP-118 RO2 MAG
— RO2 MAG DESIFIER DENSIFIER U/F
UNDERFLOW HOPPER 2 HOPPER 2 PUMP
3030-PU-118A
RO2 MAG
DENSIFIER U/F
B HOPPER 2 PUMP
3030-DB-101 lay (7. 3030-cY-101
SC u . 3030-CY-102
FEED BOX 3030-CY-103
T 3030-CY-104
DENSIFYING
3030-SC-101 CYCLONES
a3 SS iy  RONMAG SCREEN
oasom Hh fh 025m. 3030-CH-102 —
3030-CH-104 sc t0t ROUGHER SEPARATORS
SC-102 OVERSIZE CHUTE
OVERSIZE CHUTE 3050-CH-103 3030-1107
Sc-i02 SC-101
UNDERSIZE UNDERSIZE
UNDERPAN UNDERPAN
c i
oy REGRIND. DENSIFYING
CYCLONE 30U%<CY=T01
1 2] P120-3041-5001
3030-PU-116B 3030-PU-115B,
RO2 MAG SCREEN ROI MAG SCREEN
0/S HOPPER 2 PUMP 0/S HOPPER 1 PUMP
3030-PU-116A 3030-PU-115A
RO2 MAG SCREEN ROI MAG SCREEN
0/S HOPPER 2 PUMP 3030 Tg 3030-4 15 0/S HOPPER 1 PUMP
MAG SCREEN MAG SCREEN
0/S HOPPER 2 OVERSIZE HOPPER 1
CLEANER MAG SEPARATOR
D 3062-DB-101
j . a 4 - 3] P120-3042-5001
3030-PU122B 1 OQ 3030-PU-1218 3030-PU-117B
RO1 MAG SCREEN RO1 MAG SCREEN 3030-HP- 117 RO1 MAG
U/S HOPPER 2 PUMP U/S HOPPER 1 PUMP RO1 MAG DENISIFIER DENSIFIER U/F
UNDERFLOW HOPPER 1 HOPPER 1 PUMP
3030-PU-122A PU
3030-PU-1Z1A 3030-PU-117A
RO1 MAG SCREEN R01 MAG
HP - HP ROI MAG SCREEN
U/S HOPPER 2 PUMP 3030, HP-122 3030, HP-121 U/S HOPPER 1 PUMP DENSIFIER U/F
MAG SCREEN mM MAG SCREEN HOPPER 1 PUMP
U/S HOPPER 2 MO U/S HOPPER 1
3030-PU-192
ROUGHERS AREA
‘SUMP PUMP
E -!
REGRIND DENSIFING
CYCLONE 3041-CY—101

2] 120-301-5001

NOT FOR CONSTRUCTION
bea oon “eT MARAMPA IRON ORE LIMITED

eK
0.03.12 | SUED FOR CLENT REVIEW DESIGNED cana BATEMAN MET MARAMPA IRON ORE PROJECT

PASS OF ESTATE UPOATE DES CEE BATEMAN ENGINEERING PTY LTO "E45 Mipa SCOPING STUDY - AREA 3030
zk4a1 | ase oF esreare OATES CPU AR ROUGHER PRODUCT SCREENING

dace. [BASIS OF ESTMATE ENGNEERNG HAN AMEMBER OF THE BATEMAN ENGINEERING NV GROUP PROCESS FLOW DIAGRAM

aa06.1 | \SSUED FOR DESIGN REVIEW PROJECT HAN me F 2 ra gee ea ‘DRAWING No

tm cere M6037-P120-3030-5004 | E

[DRAWING No DRAWING TITLE DATE DESCRP TION pe net a ne er ay na heh sn

REVISIONS

REFERENCE DRAWINGS

6/08/2012 3:44:05 PM - K:\Projects\M6037\3001 GeneraPFD\M6037-P 12

RAW WATER

=| Pt20-3080-5002

SCAVENGER MAGS NOTES

3030-PU-110

303 4. THE CIRCUIT SHOWN APPLIES TO STAGE 1 FOR A 2.5 Mtpa

7[_P120-3030-5003 i) a CONCENTRATE PRODUCTION TRAIN.

™
a) Sifoceuse SS | 3030-cy-tH 2. FOR STAGE 2 - 15 Mtpa, SIX CIRCUITS WILL BE REQUIRED.

3030-CY-112

[3] Prz0-3030-s003 aan | DENSIFYING
CYCLONES

RO MAG SEPARATORS.
3] P120-3030-5002

QQ 3030-PU-124B
3030-HP-124 SCAV MAG DENSIFIER

SCAV MAG DENSIFIER HOPPER 2 PUMP
UNDERFLOW HOPPER 2

3030-PU-124A
SCAV MAG DENSIFIER
HOPPER 2 PUMP

: Aa
3030-D8-102 T 3030-CY-109
SC-103 3030-CY-110
FEED BOX Mo DENSIEYING
L_ CYCLONES
3030-SC-104 3030-SC-103 -
SCAV MAG SCAV MAG
SCREEN SCREEN
ston fh A cst
[oma @) [oma @) SER KG SE apators
3030-CH-108 FO90-cH-107 3030-c9-105—/ 3030-4106 Li] P120-3030-5003
SC-10% Sc~iod S¢-103 SC-103
OVERSIZE CHUTE UNDERSIZE —_UNDERSIZE OVERSIZE CHUTE SCAVENGER REGRIND
UNDERPAN —UNDERPAN CYCLONE 3041-CY-102
n . 2|_P120-3041-5001
3030-PU-120B, 1 OQ 3030-PU-1198
c SCAV MAG SCREEN SCAV MAG SCREEN
0/$ HOPPER 2 PUMP (0/5 HOPPER t PUMP
3030-PU-120A 3030-PU-119A
SCAV MAG SCREEN SCAV MAG SCREEN
0/§ HOPPER 2 PUMP 3030-HP-120 3030-HP-119 (0/5 HOPPER 1 PUMP
SCAV MAG SCREEN SCAV MAG SCREEN
OVERSIZE HOPPER 2 OVERSIZE HOPPER 1
SCAVENGER REGRIND
C¥CLONE 30UT-CY-102
2|_P120-3041-5001
D
RO MAG SEPARATORS
3] P120-3030-5002
3030-PU-114B ' ' 3030-PU-113B Y 3030-PU-1238
SCAV MAG SCREEN SCAV MAG SCREEN SCAV MAG DENSIFIER
U/S HOPPER 2 PUMP U/S HOPPER 1 PUMP HOPPER 1 PUMP
3030-PU-114A 3030-PU-BA 3030-PU-123A
SCAV MAG SCREEN SCAV MAG SCREEN SCAV MAG DENSIFIER
U/S HOPPER 2 PUMP 3030-HP-114 3030-HP-113 ee oS SCREEN 3030-HP-123 HOPPER 1 PUMP
SCAVENGER MAG SCREEN SCAVENGER MAG SCREEN SCAV MAG DENSIFIER
UNDERSIZE HOPPER 2 UNDERSIZE HOPPER 1 UNDERFLOW HOPPER 1
E

NOT FOR CONSTRUCTION
bea oon “eT MARAMPA IRON ORE LIMITED

eK
0.03.12 | SUED FOR CLENT REVIEW DESIGNED cana BATEMAN MET MARAMPA IRON ORE PROJECT

OF ASS OF ESTATE UPDATED DES CEE BATEMAN ENGINEERING PTY LTO "E45 Mipa SCOPING STUDY - AREA 3030
acon | ase oF ese PONTE CPU AR . SCAVENGER PRODUCT SCREENING

chonst [ease oF esTmTE AER An AMEMBER OFTHE BATEMAN ENONEERING HY GROUP PROCESS FLOW DIAGRAM

3.06.1 | SSUED FOR DESIGN REVIEW PROJECT HAN copia moths ad ORAWNG Wo

mer M6037-P120-3030-5005

[DRAWING No DRAWING TITLE DATE DESCRP TION pe net a ne er ay na heh sn

REVISIONS

REFERENCE DRAWINGS

6/08/2012 3:44:38 PM - K:\Projects\M6037\3001 GeneraPFD\M6037-P 12

RAW WATER
1 P120-3080-5002 nent
3041-CY-101 NOTES
REGRIND
DENSIFYING CYCLONE 1, THE CIRCUIT SHOWN APPLIES TO A SINGLE, 2.5 Mipa
CLUSTER CONCENTRATE PRODUCTION TRAIN.

3041-HO-101
BALL HOIST a
2. FOR 15 Mipa OPTION, SIX OFF TRAINS WILL BE REQUIRED.

3041-XE-101
BALL CHARGE
KIBBLE

3041-ML-101
REGRIND MILL

15mm
APERTURE

3041-LU-101
LUBRICATION
UNIT

P120-3042-5002
RO MAGS SCREEN 0/S

LEANER TAILS 3030-HP—T15

2-PU-106

P120-3030-5004

P120-3042-5002

3041-HO-102 : SC-101
BALL HOIST FEED BOX

3041-CY-102
‘SCAVENGER

3041-0B-101 |

3041-SC-101
REGRIND SCREEN
(#250pm)

ANER DISTRIBUTION BOX
2-DB-107

P120-3042-5001

REGRIND CYCLONE gb s5 3041-CH-101
CLUSTER a’ | REGRIND SCREEN

DISCHARGE IS REGRIND
CHUTE 2-A0~101

29990) 3041-XE-102
9°") BALL CHARGE .
3061-CH-102
ae KIBBLE REGRIND SCREEN
U/S UNDERPAN
GAY MAG SCREEN 0/5 3041-HP=101 Zonk Puta 3041-SA~101
30-PU-TI9A/ REGRIND SCREEN REGRIND SCREEN

P120-3042-5003

sit
P120- 30007 5005

CONS REGRIND
0/S HOPPER 07S HOPPER PUMP 1 SAMPLER

i—€ 3041-PU-1018
REGRIND SCREEN

0/S HOPPER PUMP 1

3041-HP—102 IAGS SCREEN 0/S
REGRIND SCREEN P15
3061-ML-102 U/S HOPPER 1 P120-3030-5004
SCAVENGER | _____, 3041-PU-102A
REGRIND MILL REGRIND SCREEN

U/S HOPPER PUMP 1
ANER DISTRIBUTION BOX

415mm 2-08-10
3041-CH-102
APERTURE be, le REGRIND SCREEN L—¢ J 3041-PU-1028 P120-3042-5001
i 250;m) DISCHARGE REGRIND SCREEN
& =” | CHUTE U/S HOPPER PUMP 1
3041-CH-103 —~
3041-SS-191 REGRIND SCREEN iS REGRIND
‘A 30 3041-LU-102 U/S UNDERPAN

ard 3041-HP-105 3041-PU-105A P120-3082-5003

EYE BATH LUBRICATION REGRIND SCREEN REGRIND SCREEN
0/S HOPPER 2, 0/S HOPPER PUMP 2
3041-SA-102
CONS REGRIND
3041-PU-105B SAMPLER
REGRIND SCREEN
0/S HOPPER PUMP 2

3041-HP-104
REGRIND SCREEN
U/S HOPPER 2
| ______¢} 3041-PU-T04A
REGRIND SCREEN
U/S HOPPER PUMP 2

3041 PU-1034
3041-PU-191 SCAVENGER 3001 PU-ouB
CONCENTRATE NCES REGRIND MILL HOPPER REGRIND SCREEN
U/S HOPPER PUMP 2
RO MAG SEPARATORS

FERRARA REGRIND MILL HOPPER
3041-PU-1038 3] P120-3030-5001

SCAVENGER
NOT FOR CONSTRUCTION REGRIND MILL HOPPER

DRAWN 08.03.2012 “NT” MARAMPA IRON ORE LIMITED

— | BATEMAN (| maramea tron ore proect

nen [ssi BATEMAN ENGINEERING PTY LTD THE
clue B55 oF ESTRATE WOATID ves cK JAN ENGINEERING F1 75 Mipa SCOPING STUDY - AREA 3041

7608.11 _ | BASIS OF ESTIMATE UPDATED DISCPLNE APPR. CONCENTRATE REGRIND

0808.11 _ | BASIS OF ESTIMATE ENGINEERING HAN AMEMBER OF THE BATEMAN ENGINEERING NV GROUP PROCESS FLOW DIAGRAM
Reais Warne Ts ahs ey Baa AT DRAWING No

3006.1 [ ISSUED FOR DESIGN REVIEW PROJECT HAN 3
" M6037-P120-3041-5001

‘DRAWING No DRAWING TITLE DATE DESCRPTION for prone ne

REVISIONS

REFERENCE DRAWINGS

NIT
6/08/2012 3:45:28 PM - K:\Projects\M603713001 GeneraliPFD\M6037-P120-3041-5001.dgn -
WASH WATER 3050-PU-106A/B

WASH WATER
1] P120-3042-5002

1] _P120-3050-5001
MAGS FEED 3030-PU-117
3] P120-3030 -5004
3042-PU-110

2] P120-3042-5003
MAGS FEED 3041-PU-102
2] P120-3061 -5001

=

3042-SS-191
‘AREA 3042
EYE BATH

3042-DB-103
MS-103/104
DISTRIBUTION
BOX

tt

3042-MS-101
CLEANER
MAGNETIC

SEPARATOR 1

3042-MS-102
CLEANER
MAGNETIC

SEPARATOR 2

3042-MS-103
CLEANER
MAGNETIC

SEPARATOR 3

3042-MS-104
CLEANER
MAGNETIC

SEPARATOR &

3042-SA-101
CLEANER
TAILS
SAMPLER 1

3042-PU-101A

3042-DB-102
MS-101/102
DISTRIBUTION
BOX

3042-D8~101
CLEANER
DISTRIBUTION
BOX

3042-DB-104
MS-105/106
DISTRIBUTION

NOTES

1, THE CIRCUIT SHOWN APPLIES TO STAGE 1 FOR A 2.5 Mtpa
CONCENTRATE PRODUCTION TRAIN.

2. FOR STAGE 2 - 15 Mtpa, SIX CIRCUITS WILL BE REQUIRED.

BOX

3042-MS-105,
CLEANER
MAGNETIC

SEPARATOR S

3042-MS-106
CLEANER
MAGNETIC

SEPARATOR 6

3042-DB-105
MS-107/108
DISTRIBUTION
BOX

ig
3042-MS-107
CLEANER

MAGNETIC
SEPARATOR 7

3042-MS-108
CLEANER
MAGNETIC

SEPARATOR 8

SCREEN 3020-SC-101
2] _Pr20-3020-5001

CONS 3042-A0-101
3] P120-3042-5003

CONS 3042-DB-106
P120-3042-5002_ >
CONS 3042-A0-101

5] P120-3042-5003

SCREEN 3020-SC-101

6] P120-3020-5001

CONS 3042-DB-106

3042-SA-104

CLEANER
CONS:
SAMPLER 2

€) 3042-PU-104A

CLEANER
CONS PUMP 2

3042-PU-104B
CLEANER

CONS PUMP 2
(STAND-BY)

3042-HP-106
CLEANER CONS
HOPPER 2

TENT

SAMPLE

NOT FOR CONSTRUCTION
MARAMPA IRON ORE LIMITED

PROIECT

CLEANER
TAILS PUMP 1 3042-SA-103 3042-SA-102
CLEANER CLEANER
CONS TAILS
erica SAMPLER 1 SAMPLER 2
CLEANER
Bone HP 101 TAILS PUMP 1
CLEANER TAILS AS oY) +
HOPPER 1 Cy 3042-PU-103A 3042-PU-102A
CLEANER CLEANER
CONS PUMP 1 TAILS PUMP 2
3042-PU-103B 3042-PU-102B
CLEANER CLEANER
3062-HP-103 cGteANRR 3042-HP-102 TAR 2
CLEANER CONS NS ae CLEANER TAILS (STAND-BY)
3030-PU-191 HOPPER 1 7 HOPPER 2
CLEANER AREA
SUMP PUMP
DRAW a Tanne
GECED
EE a cana

BATEMAN

MARAMPA IRON ORE PROJECT

BATEMAN ENGINEERING PTY LTD

we.

ISSUED FOR CLIENT REVIEW

co

Po

_[oesicn cnece

THE
(ABN 67 009 001 558)

REVISIONS

2608.1

RSIS OF ESTIMATE UPDATED

i

Po

DISCPLNE APPR.

REFERENCE ORAWNGS

AMEMBER OF THE BATEMAN ENGINEERING NV GROUP.

15 Mtpa SCOPING STUDY - AREA 3042
CLEANER MAGNETIC SEPARATION
PROCESS FLOW DIAGRAM

| _csoan | Baste oF esTMaTE scr aRW ENGINEERING MAN
[| __3008.1__ [ISSUED FOR DESIGN REVIEW 14 PROJECT MAN SCALE at nee cay
[DRAWING No DRAWING TITLE No_|_oaTE DESCRP TION oy | co | eG By | saw DATE NTS M6037-P120-3042-5001| D

(©108I2012 3:46:56 PM - K:\ProjectsiM603713001 GeneraliPFDIM6037-P120-3042-5001.dgn -

WASH WATER

1] P120-3042-5001
MAGS FEED 3042-PU-103
4] Piz0-3042 -5001
MAGS FEED 3042-PU-104
8] P120-3042 -5001

3042-DB-108
MS-111/112
DISTRIBUTION
BOX

3042-0B-107
MS-109/110
& J DISTRIBUTION

3042-MS-109
RECLEANER
MAGNETIC

SEPARATOR 1

3042-MS-110
RECLEANER
MAGNETIC

SEPARATOR 2

3042-MS-111
RECLEANER
MAGNETIC

SEPARATOR 3

3042-MS-112
RECLEANER
MAGNETIC

SEPARATOR &

=

3042-SS-192
‘AREA 3042
EYE BATH

3042-HP-105
RECLEANER TAILS
HOPPER 1

3030-PU-192
RECLEANER AREA
‘SUMP PUMP

3042-PU~105A
RECLEANER
TAILS PUMP 1

3042-PU-105B
RECLEANER

TAILS PUMP 1
(STAND-BY)

BOX

3042-D8~106
CLEANER
DISTRIBUTION
BOX

3042-0B-109
MS-113/ 114
DISTRIBUTION

NOTES

1. THE CIRCUIT SHOWN APPLIES TO STAGE 1 FOR A 2.5 Mipa
CONCENTRATE PRODUCTION TRAIN.

2. FOR STAGE 2 - 15 Mtpa, SIX CIRCUITS WILL BE REQUIRED.

BOX

3042-MS-113,
RECLEANER
MAGNETIC

SEPARATOR S

3042-MS-114
RECLEANER
MAGNETIC

SEPARATOR 6

3042-MS-115,
RECLEANER
MAGNETIC

SEPARATOR 7

3042-MS-116
RECLEANER
MAGNETIC

SEPARATOR 8

3042-DB-110
MS-115/16
DISTRIBUTION
BOX

GRIND
e1-SC

Piz

RECLEANER CONS

3042-SA-105

RECLEANER
CONS

SAMPLER 1

€) 3042-PU-107A

RECLEANER
CONS PUMP 1

3042-PU-107B
RECLEANER

CONS PUMP 1
(STAND-BY)

3042-HP-107
HOPPER 1

CONS 3050-D8-101
P120-3050-5001_ >

CONS 3042-A0-101

4] P120-3042-5003

3042-HP-106
RECLEANER TAILS
HOPPER 2

TAILS 3041-SC-101
5] _P120-3041-5001

3042-PU-106A
RECLEANER
TAILS PUMP 2

3042-PU-106B
RECLEANER

TAILS PUMP 2
(STAND-BY)

3042-SA~106

RECLEANE!
CONS:
SAMPLER

R
2

€) 3042-Pu-t0ea

3042-HP-108
RECLEANER CONS.
HOPPER 2

RECLEANER

CONS PUMP 2

3042-PU-1088

RECLEANER

CONS PUMP 2

(STAND-BY)

CONS 3050-D8-101

SAMPLE

NOT FOR CONSTRUCTION

gRAWN ve 90.298 ce MARAMPA IRON ORE LIMITED
cHECKED
g ‘DESIGNED a 00.03.200 BATEMAN PRT MARAMPA IRON ORE PROJECT
Fy 2 deat | SUED FOR CLIENT REVIEW wm |p| a _ [ESIGN CHECK BATEMABN Gf 000 001588) me 45 Mtpa SCOPING STUDY - AREA 3042
Fi g 208. | BASE OF ESTIMATE UPDATED sem [8 SCPLNE APPR seach or rc omrcunnenenceane wv osour RECLEANER MAGNETIC SEPARATION
FE | _oaoaat | BASIS oF ESTIMATE aa | RW ENGINEERING MAN, fe s PROCESS FLOW DIAGRAM
# A 30.06.11 ISSUED FOR DESIGN REVIEW Jem PROJECT MAN. ‘SCALE ‘DRAWING No REV
ORANG Ne eawn TLE ve | onre cescaPvoW ey | ao [ae [sen _[_oave NTs Al M6037-P120-3042-5002 | D

(©108I2012 347-30 PM - K:\ProjectsiM603713001 GeneraliPFDIM6037-P 120-042-5002. dgn -

NOTES:

1, THE CIRCUIT SHOWN APPLIES TO STAGE 1 FOR A 2.5 Mtpa
RECLEANER 1 CONS 3042-SA-105 CONCENTRATE PRODUCTION TRAIN.

4] P120-3042-5002
CLEANER 1 TAILS 3042-SA-101
3] P120-3042-5001
CLEANER 1 CONS 3042-SA-103
5] P120-3042-5001

2. FOR STAGE 2 - 15 Mtpa, SIX CIRCUITS WILL BE REQUIRED.

CONS REGRIND 3041-SA-101
4] P120-3041-5001

SCAVENGER 1 TAILS 3030-SA-109
2] P120-3030-5003
SCAVENGER 1 CONS 3030-SA-107
4] P120-3030-5003

ROUGHER 2 CONS 3030-SA-103
4] P120-3030-5002
ROUGHER 1 CONS 3030-SA~101
6] P120-3030-5001

GRINDING 3020-SA-101
2] _P120-3020-5001

3042-A0-101 MAG SEP MAG SEP CONCENTRATE MAG SEP MAG SEP MAG SEP 3042-A0 -201

x ROUGHER 1 ROUGHER 2 SCAVENGER SCAVENGER CLEANER CLEANER RECLEANER x
eee eee orvice CONCENTRATE | CONCENTRATE | CONCENTRATE CONCENTRATE TAILS CONCENTRATE wa eptine oevce

TRAIN 1 TRAIN 2

BALL MILL SCREEN
3020-SC-10’
1] _P120-3020-5001

CLEANER DISTRIBUTION BOX
3062-DB-107
2] P120-3042-5001

Y

3042-HP-109 C) 3042-PU-109A 3042-HP-111 3042-PU-110A

MSA “= "OSA, RETURN MSA OSA RETURN
SURGE SURGE
HOPPER HOPPER

3042-PU-1098 3062-PU-110B

OSA RETURN OSA RETURN
PUMP, PUMP

(STAND-BY) (STAND-BY)

NOT FOR CONSTRUCTION

Ravn oH coon TT MARAMPA IRON ORE LIMITED

8 cHECKED

2 ‘DESIGNED a 00.03.200 BATEMAN PRT MARAMPA IRON ORE PROJECT

Fy 20 | caoat2 | issueo ror cuent RevEW vm | pe | a | O€SiGW cnEcx BATEMABN Gf 000 001588) me 45 Mtpa SCOPING STUDY - AREA 3042

g 3 |< [ascent _| Bass oF estimare UPoaTeD am | PB DISCIPLINE. APPR MULTI-STREAM ANALYSER - TRAIN 1

= “Te oscat | aasts oF esrimare aa | RW ENGINEERING MAN, 'AMEMBER OF THE BATEMAN ENGINEERING NV GROUP PROCESS FLOW DIAGRAM

# A 30.06.11 ISSUED FOR DESIGN REVIEW Jem PROJECT MAN. oases i ere naa ie raoiy of Melee Foe ‘SCALE ‘DRAWING No REV
TRANG Ne DRAWNG TLE we [one TEStRTON oy [oo | me ey | sow [are | nn eter ee NTS Al M6037-P120-3042-5003 | D

CTOB20T2 3:49:12 PM - K:\ProjectsiM603713001 GeneraliPFDIMG037-P 120-042-5003 dgn -
WATER

3070-PU-101

2

P'120-3070-5001

3050-PU-105

P120-3050-5002

MAG SEP CONS 3042-PU-107

P120-3042-5002

P120-3042-5002

TRAIN 2

3050-DB-101
TH-101
FEED BOX

3050-PU-191
MAG CONCENTRATE
THICKENER AREA

SUMP PUMP

3050-TK-107
MAG CONCENTRATE
GLAND WATER
TANK

3050-MX-101
FLOCCULANT
MIXER

3050-PK-101
MAG CONCENTRATE

THICKENER
VENDOR PACKAGE

3050-TH-101

MAG

3050-PU-107A
MAG CONS.
GLAND WATER
PUMP 1

3050-PU-107B
MAG CONS.
GLAND WATER

CONCENTRATE
THICKENER

3050-PU-108A,
TH-101
U/F PUMP 1

3050-PU-108B
TH-101
GLAND WATER U/F PUMP 2
SUPPLY
To PUMPS

3050-PK-102A
MAG CONCENTRATE

FILTER PUMPS
VENDOR PACKAGE

3050-PU-109A
MAG CONS FILTER
PRESSING WATER

3050-SS-191
‘AREA 3050
EYE BATH

(16 BAR

3050-AG-101
TK-101
AGITATOR 1

3050-TK-101
MAG CONCENTRATE
FILTER FEED TANK 1

3050-AG-102
TK-102
AGITATOR 2

3050-TK-102
MAG CONCENTRATE
FILTER FEED TANK 2

3050-PU-101A,
FL~101 FEED
PUMP 1

3050-PU-1018,
FL-101 FEED
PUMP 2

3050-PU-102A
FL~102 FEED
PUMP 1

3050-PU-102B
FL-102 FEED
PUMP 2

3050-PU-106A
TK-106
TRANSFER PUMP 1

NOTES

1. THIS FLOWSHEET APPLIES TO 5 Mipa CONCENTRATE
THICKENING AND 2.5Mtpa CONCENTRATE FILTRATION.

CLEANER &
WASH WATER

RECLEANER

3050-TK-106 3050-PU-106B
TH-101 TK-106
OVERFLOW TANK TRANSFER PUMP 2

P120-3042-5001

——— one

°

3050-CN-101

MAG CON FILTER eoNetis

‘AREA 3050
EYE BATH

te 2a

3050-TK-105,

0-CV-101

0-TK-105,

P120-3050-5002

P120-3050-5002

P120-3050-5002_>

3050-FL-102
MAG CONCENTRATE
FILTER 2

3050-PK-102A,

| g

3050-TK-109
MAG CONCENTRATE
FILTER PRESSING

WATER TANK

3050-PU-109B
MAG CONS FILTER
PRESSING WATER

MAG CONCENTRATE
FILTERS
VENDOR PACKAGE

0-CV-102
P120-3050-5002_ >

3050-PK103

REFERENCE ORAWNGS

P120-3050-5003 >

0-PK203,

NOT FOR CONSTRUCTION

Ravn oH wenn GE MARAMPA IRON ORE LIMITED
ECKED
‘DESIGNED a 00.03.200 BATEMAN PRT MARAMPA IRON ORE PROJECT
3 deat | SUED FOR CLIENT REVIEW wm |p| a _ [ESIGN CHECK BATEMABN Gf 000 001588) me 45 Mtpa SCOPING STUDY - AREA 3050 - STAGE 1
z 2698.71 _ [BASH OF ESTIMATE UPDATED 7 [Pe DSCPLNE APPR . CONCENTRATE THICKENING AND FILTRATION
8 8.031 | BASIS OF ESTIMATE aot | sew ENGINEERING MAN AMEMBER OF THE BATEMAN ENGINEERING NV GROUP. RAIL OPTION PROCESS FLOW DIAGRAM
[006.1 SSuRD FoR DESIGN REVIEW xe PROUECT MAN SAE DRAWNG No mv
ORANG Ne eawn TLE ve | onre cescaPvoW ey | ao [ae ow [sw [one NTs Al M6037-P120-3050-5001| D

(GT0BI2012 3:50:18 PM - K:\ProjectsiM603713001 GeneraliPFDIM6037-P120-3050-5001.dgn -

NOTES

1, THIS FLOWSHEET APPLIES TO STAGE 1 FOR 2.5 Mtpa
3050-FL-101 CONCENTRATE FILTRATION AT MARAMPA

P120-3050-5001

0-FL-102
P120-3050-5001

3050-PU-105A
MAG CONCENTRATE
FILTRATE PUMP 1

3050-TK-105, 3050-PU-105B

MAG CONCENTRATE MAG CONCENTRATE
FILTRATE TANK

soso ruta FILTRATE PUMP 2

P'120-3050-5001

DISCHARGE CHUTE

3050-CH-101
MAG CONCENTRATE
FILTER 1

0-FL-102
P120-3050-5001 O 3050-CH-104

MAG CONCENTRATE FILTER 1
\| 3050-CH-102 3050-CV-101 DISCHARGE CONVEYOR

MAG CONCENTRATE MAG CONCENTRATE FILTER 1 HEAD CHUTE

DISCHARGE CHUTE DISCHARGE CONVEYOR
FILTER 2

3050-CH-105
MAG CONCENTRATE FILTER 2
3050-CV-102, \ DISCHARGE CONVEYOR

MAG CONCENTRATE FILTER 2 HEAD CHUTE

DISCHARGE CONVEYOR

3050-CH-107
MAG CONCENTRATE
C))| tRansrer conveyor

3050-CV-104 HEAD CHUTE 3050-ST-101

MAG CONCENTRATE MAG CONC MOBILE
TRANSFER CONVEYOR 1 STACKER

O_O

3050-CV-105,
MAG CON STACKER
FEED CONVEYOR

NOT FOR CONSTRUCTION

gRAWN ve 90.298 ce MARAMPA IRON ORE LIMITED
cHECKED
g ‘DESIGNED a 00.03.200 BATEMAN PRT MARAMPA IRON ORE PROJECT
Fy 2 deat | SUED FOR CLIENT REVIEW wm |p| a _ [ESIGN CHECK BATEMABN Gf 000 001588) me 45 Mtpa SCOPING STUDY - AREA 3050
g FA 7.08.1 | BASIS OF ESTIMATE UPDATED am | Pe DISCIPLINE APPR. “AMENBER OF THE BATEMAN ENGINEESING NV GROUP CONCENTRATE THICKENING & FILTRATION
FE | _oaoaat | BASIS oF ESTIMATE aa | RW ENGINEERING MAN, fe s PROCESS FLOW DIAGRAM
# A 30.06.11 ISSUED FOR DESIGN REVIEW Jem PROJECT MAN. ‘SCALE ‘DRAWING No REV
ORANG Ne eawn TLE ve | onre cescaPvoW ey | ao [ae [sen _[_oave NTs Al M6037-P120-3050-5002 | D

(1082012 S5T.01 PM - K:\ProjectsiM603713001 GeneraliPFDIM6037-P120-3050-5002.dgn -
WATER

FLOCCULANT 3070-PU-102
2] P120-3070-5001
3050-PU-105

1] P120-3050-5002
MAG SEP CONS 3042-PU-107
3] P120-3042-5002

MAG SEP CONS 3042-PU-108
6] P120-3042-5002

NOTES

1. THIS FLOWSHEET REPRESENTS THE ADDITIONAL EQUIPMENT
REQUIRED FOR STAGE 2 PLANT UPGRADE AND WOULD BE
DUPLICATED FOR CONSTRUCTION.

3050-MX-201
FLOCCULANT

3050-PK-201

MAG CONCENTRATE
THICKENER

VENDOR PACKAGE

3050-DB-201
TH-201
FEED BOX

CLEANER & RECLEANER
WASH WATER

P120-3042-5001

3050-PU-206A
TK-206
TRANSFER PUMP 1
3050-TH-201
MAG CONCENTRATE
THICKENER

3050-TK-206
TH201
OVERFLOW TANK

3050-PU-206B
TK-206
TRANSFER PUMP 2

P120-3050-5001

3050-PK-103
CONCENTRATE HOLDING TANKS
& Ist STAGE PIPELINE PUMPS
VENDOR PACKAGE

3050-PU-208A
TH-201
U/F PUMP

3050-PU-208B
TH-201

[ U/F PUMP

3050-PU-291

MAG CONCENTRATE
THICKENER AREA
‘SUMP PUMP

NOT FOR

CONSTRUCTION

3050-SS-192
AREA 3050
EYE BATH

‘DRAWN Hi

08.05 20

‘HECKED

BATEMAN

DESIGNED a

03.03 2012
BATEMAN ENGINEERING PTY LTD

“er MARAMPA IRON ORE LIMITED

PRET MARAMPA IRON ORE PROJECT

mt 15 Mtpa SCOPING STUDY - AREA 3050 - STAGE 2

EH

g 3 dean [ SSUED FoR CLIENT REVEW we [Pe | a _[oesion cater (an 09 008 061 S88)

Fy A 2698.71 _ [BASH OF ESTIMATE UPDATED 7 [Pe DSCPLNE APPR CONCENTRATE THICKENING AND FILTRATION

= “Te oscat | aasts oF esrimare aa | RW ENGINEERING MAN, 'AMEMBER OF THE BATEMAN ENGINEERING NV GROUP PIPE LINE OPTION PROCESS FLOW DIAGRAM

# A 30.06.11 ISSUED FOR DESIGN REVIEW Jem PROJECT MAN. ‘SCALE ‘DRAWING No REV
ORANG Ne eawn TLE ve | onre cescaPvoW ey | ao [ae ow [sw [one NTs A M6037-P120-3050-5003 | D

(1082012 3:51.36 PM ~ K:\ProjectsiM603713001 GeneraliPFDIM6037-P120-3050-5003.dgn -

WATER

FLOCCULANT 3070-PU-101 NOTES
1[_P120-3070-5001 1. THIS FLOWSHEET APPLIES TO STAGE 1, FOR 5 Mtpa
CONCENTRATE PRODUCTION

3030-PU-111
P120-3030-5003 2. FOR STAGE 2 - 15 Mipa, THREE CIRCUITS ARE REQUIRED.
0-PUR112
P120-3030-5003

TRAIN 2

10-PU-191
P120-3070-5001

10-PU-192 3053-MX-101

FLOCCULANT
P120-3070-5001 AER

3053-PK-101
3053-DB-101 TAILINGS
TH-001 THICKENER
FEED BOX VENDOR PACKAGE

3053-TH-101
TAILINGS
THICKENER

3053-PU-1048 = TAILINGS THICKENER
3053-PU-101A 3053-PU-103A “= TAILINGS THICKENER U/F PUMP 5
TAILINGS. THICKENER TAILINGS THICKENER U/F PUMP &
3053-SS-191 U/F PUMP 1 3053-HP-101 3053-PU-102A U/F PUMP 3

AREA 353 PUMP HOPPER TAILINGS THICKENER +
EYE BATH U/F PUMP 2 C)

CO Cy 3053-PU-105A

CY s0s3-Pu-tous 4 TAINGSTHICKENER
Sea 3053-PU-1038 “= TAILINGS THICKENER U/F PUMP 5

‘Ns TickE TAILINGS THICKENER U/F PUMP & 3053-D8-201

3053-PU-1028 U/F PUMP 3 3

TAILINGS THICKENER

U/F PUMP 2 3053-DB-301

3053-PU-107 3053-PU-108 4 -
TAILINGS DECANT TAILINGS DECANT
PUMP 1 PUMP 2

mace

AAAAAKAAAAAAAAA AR

3053-PU-191
TAILINGS THICKENER
AREA TAILINGS STORAGE
‘SUMP PUMP FACILITY x

v7

3053-SS-192
AREA 353
EYE BATH

NOT FOR CONSTRUCTION

Ravn oH wenn TT MARAMPA IRON ORE LIMITED
cHECKED

g ‘DESIGNED a 00.03.200 BATEMAN PRT MARAMPA IRON ORE PROJECT

Fy 2 deat | SUED FOR CLIENT REVIEW wm |p| a _ [ESIGN CHECK BATEMABN Gf 000 001588) me 45 Mtpa SCOPING STUDY - AREA 3053

g FA Zou | BASIS OF ESTIMATE UPDATED a | Po ‘DISCIPLINE APPR TAILINGS THICKENING

= | _oaoaat | BASIS oF ESTIMATE aa | RW ENGINEERING MAN, 'AMEMBER OF THE BATEMAN ENGINEERING NV GROUP PROCESS FLOW DIAGRAM

# A 30.06.11 ISSUED FOR DESIGN REVIEW Jem PROJECT MAN. ‘SCALE ‘DRAWING No REV

ORANG Ne eawn TLE ve | onre cescaPvoW ey | ao [ae ow [sw [one NTs Al M6037-P120-3053-5001| D

(@10BI2012 3:52:15 PM - K:\ProjectsiM603713001 GeneraliPFDIM6037-P120-3053-5001.dgn -
NOTES

1. THIS FLOWSHEET APPLIES TO STAGE 1, FOR 5 Mipa
POTABLE WATER CONCENTRATE PRODUCTION

- [_P120-3080-5001 2. FOR STAGE 2 - 15 Mipa, THREE CIRCUITS ARE REQUIRED.

3070-SS-191 3070-SS-192
SAFETY SHOWER SAFETY SHOWER
‘AND EYEWASH 1 ‘AND EYEWASH 2

3070-CN-101
BULKA BAG
CRANE

3070-PU-1018
TAILINGS THICKENER
FLOC DOSING PUMP

3070-PU-101A
TAILINGS THICKENER
FLOC DOSING PUMP FLOCCULANT 3053-MX-101

O= 1] P120-3053-5001

3070-PU-102A
CONCENTRATE THICKENER
FLOC DOSING PUMP FLOCCULANT 3050-MX-101
3070-PK 101 oF 2] P120-3050-5001
FLOCCULANT MIXING SYSTEM
VENDOR PACKAGE 3070-TK-101
FLOCCULANT STORAGE 3070-PU-1028
TANK CONCENTRATE THICKENER
FLOC DOSING PUMP

3053-HP-101
P120-3053-5001

3-HP-101
P120-3053-5001

db/—

3070-PU-191 3070-PU-192
REAGENT AREA REAGENT AREA
SUMP PUMP 1 ‘SUMP PUMP 1

NOT FOR CONSTRUCTION

DRAWN ua 08.05.20 “ENT MARAMPA IRON ORE LIMITED
8 cHECKED
2 ‘DESIGNED a 00.03.200 BATEMAN PRT MARAMPA IRON ORE PROJECT
Fy 2 deat | SUED FOR CLIENT REVIEW wm |p| a _ [ESIGN CHECK BATEMABN Gf 000 001588) me 45 Mtpa SCOPING STUDY - AREA 3070
g A Zou | BASIS OF ESTIMATE UPDATED a | Po ‘DISCIPLINE APPR REAGENTS
= “Te oscat | aasts oF esrimare aa | RW ENGINEERING MAN, 'AMEMBER OF THE BATEMAN ENGINEERING NV GROUP PROCESS FLOW DIAGRAM
# A 30.06.11 ISSUED FOR DESIGN REVIEW Jem PROJECT MAN. ‘SCALE ‘DRAWING No REV
ORANG Ne eawn TLE ve | onre cescaPvoW ey | ao [ae ow [sw [one NTs Al M6037-P120-3070-5001| D

GTOB2OTZ 3:53:10 PM - K:\ProjectsiM603713001 GeneraliPFDIMG037-P120-3070-5001.dgn -
NOTES

3053-TH-101 1. THIS FLOWSHEET APPLIES TO STAGE 1, FOR 5 Mipa
P120-3053-5001 CONCENTRATE PRODUCTION

a OBA 0 2. FOR STAGE 2 - 15 Mtpa, THREE CIRCUITS ARE REQUIRED.

P120-3080-5002

3080-PU-104
PROCESS WATER PUMP

go

3080-PU-105,
PROCESS WATER PUMP

DISTRIBUTION
RING MAIN

1
3080-PU-106 i
PROCESS WATER PUMP

3080-PU-107
PROCESS WATER PUMP

3080-TK-103
PROCESS WATER
TANK

3080-PU-108
PROCESS WATER PUMP

ee an

PROCESS WATER

pay WATER NOTES POTABLE WATER
= 1. ONE OFF CIRCUIT REQUIRED.

RoOUCT

PLANT DISTRIBUTION
2

3080-PU-102A

3080-XM-101 : POTABLE WATER
VENDOR PACKAGE ! ‘SUPPLY PUMP 1

j RO & CHLORINATION

3080-TK-102 3080-PU-102B
POTABLE WATER POTABLE WATER
TANK SUPPLY PUMP 2

3050-XM-102
VENDOR PACKAGE
WASTE WATER
1 TREATMENT PLANT

POTABLE. AREA
NOT FOR CONSTRUCTION SUMP PUMP
ao vm oa SET MARAMPA IRON ORE LIMITED
g — = <n BATEMAN [rr saranpa iron ore erovect
Fy 2 wea | Se AR Ca Ree ce CO BATEMAN ENGINEERING PTY LTO TE 45 Mtpa SCOPING STUDY - AREA 3080
¥ g 2600 | BASS OF ESTRATE DATED om [oe OSCR APP SERVICES - PROCESS AND POTABLE WATER
2 To owoen |enss oF esrnare wow GHEG Ha AMEMBER OF THE BATEMAN ENGINEERING NY GROUP PROCESS FLOW DIAGRAM
# A 30.06.11 ISSUED FOR DESIGN REVIEW JCM PROJECT MAN, ‘SCALE ‘DRAWING No REV
ORANG Wo eae TLE ve | _oare DESCRPTION or [eo | ae oy | ser oare NTS Al M6037-P120-3080-5001| D

1082012 3:53:53 PM - K:\ProjectsiM603713001 GeneraliPFDIM6037-P120-3080-5001.dgn -
| |
3080-PU-109 ie; r

FIRE WATER |
i
|

3080-PU-111
JOCKEY WATER

3080-PU-110 ( }

DIESEL
FIRE WATER

3080-PU-112A

3080-PU-112B
RAW WATER
PUMP

RAW WATER
PUMP

RAW WATER

3080-PU-101
RAW WATER
PUMP 1

3080-FL-101

3080-PU-101B

RAW WATER
PUMP 2

—¢9
—¢

3080-PU-103A
GLAND WATER

3080-TK~101

RAW WATER

TANK

PUMP 1

GLAND WATER FILTER 1

1 PLANT DISTRIBUTION

GLAND WATER

2 [PLANT DISTRIBUTION

3080-FL-102

3080-PU-103B
GLAND WATER

PUMP 2

GLAND WATER FILTER 2

FIRE WATER

STORM WATER

NOT FOR CONSTRUCTION

3 [PLANT DISTRIBUTION

PROCESS WATER TANK
3080-TK-103

4] P120-3080-5001

3080-PU-113A,
RETURN WATER
PUMP

3080-PU-1138
RETURN WATER
PUMP

ENVIRONMENTAL POND

‘DRAWN Hi

08.05 20

‘HECKED

DESIGNED a

03.03 2012

BATEMAN

BATEMAN ENGINEERING PTY LTD

“er MARAMPA IRON ORE LIMITED

PRET MARAMPA IRON ORE PROJECT

REFERENCE ORAWNGS

8 [70 _ [cena _[ eso ror coewr nevew we [Pe | a _[oesion cater penance ™E 15 Mtpa SCOPING STUDY - AREA 3080
2 |< _[_ monn _[onsts oF snare vPoaTeo 7 [Pe DSCPLNE APPR SERVICES - RAW, GLAND AND FIRE WATER
| _oaoaat | BASIS oF ESTIMATE aa | RW ENGINEERING MAN, 'AMEMBER OF THE BATEMAN ENGINEERING NV GROUP PROCESS FLOW DIAGRAM
[006.1 SSuRD FoR DESIGN REVIEW xe PROJECT HAN eee ae EES a TRAWNG Ho meV
TRANG Ne DRAWNG TLE we [one TEStRTON oy [oo | me ov | sew [pare stm et rar ea cr NTS Al M6037-P120-3080-5002 | D

(G10BI2012 3:54:42 PM - K:\ProjectsiM603713001 GeneraliPFDIMG037-P120-3080-5002.dgn -

| i
yoo | 7 PLANT DISTRIBUTION
A | INSTRUMENT AIR i — 7
j VENDOR PACKAGE i i i
i i ! 3080-Pv-103 |
i i i INSTRUMENT
it - q AIR
| tt a RECEIVER |
| 3080-cP-103 AIR DRIER U | i !
| INSTRUMENT AIR i | i
| COMPRESSOR AIR FILTER i i
| i ! !
bo J Pe |
INSTRUMENT AIR
PLANT AIR - HIGH PRESSURE
8
roe 1
! I
i i PLANT AIR
; PLANT DISTRIBUTION
; 2] TRAIN 1
! 3080-Pv-101 |
! PLANT AIR |
f t RECEIVER 1 j
i 3080-PK~102 7 ! |
i egPLANT AIR | | |
| VENDOR PACKAGE i i | i
i i i
|
c i \ - Poo i
i i
i 3080-CP-101 !
PLANT AIR i
! COMPRESSOR 1 i ] [nnn 1
| ry ial i i
i ! i i PLANT AIR
i i PLANT DISTRIBUTION
i ! tt 3] TRAN 2
| f | I
i i i
i ! i 3080-PV-102
3080-CP-102 i , PLANT AR |
i PLANT AIR i RECEIVER 2. j
| COMPRESSOR 2 i i
D i i ! I
i !
; i te I
i
! 3080-CP-103 i
i PLANT AIR
| COMPRESSOR 3 i roe 1
i i i
! i i i PLANT AIR
u PLANT DISTRIBUTION
| th 4] TRAIN 3
i
i i
i 3080-PV-103 |
t , PLANT AIR
- lt RECEIVER 3 |
i i
E | i
! |
i i
i

NOT FOR CONSTRUCTION
bea oon “eT MARAMPA IRON ORE LIMITED

eK
0.03.12 | SUED FOR CLENT REVIEW DESIGNED cana BATEMAN MET MARAMPA IRON ORE PROJECT

OF ASS OF ESTATE UPDATED DES CEE BATEMAN ENGINEERING PTY LTO "E45 Mipa SCOPING STUDY - AREA 3060
acon | ase oF ese PONTE CPU AR SERVICES - PLANT AND INSTRUMENT AIR
chonst [ease oF esTmTE AER An AMEMBER OFTHE BATEMAN ENONEERING HY GROUP PROCESS FLOW DIAGRAM

aa06.1 | \SSUED FOR DESIGN REVIEW PROJECT HAN me F : en aa a ‘DRAWING No

‘DRAWING No DRAWING TITLE DATE DESCRIPTION me M6037-P120-3080-5003 | E

REVISIONS

REFERENCE DRAWINGS

6/08/2012 3:55:49 PM - K:\Projects\M6037\3001 GeneraPFD\M6037-P 12

APPENDIX E3: TAILINGS STORAGE FACILITY DRAWINGS
3 —§ \ APPROXIMATE YEAR 2
Fy 5 \ Sas
Fy 5 TAILINGS EXTEND - §5mRL
- - y <p> APPROXIMATE YEAR 3
. TAILINGS EXTEND - 58mRL
\ { , \/~ DRAINAGE LINES
| )») | Y ) ( TOPOGRAPHY (1m)
/ y TOPOGRAPHY (5m)
.958000mN 968000mN
PONTOON PUMP
2 } 1/ .
Y VQ \ \
= J UNDER DRAINAGE 1 \ } S
— TRENCH INTO Wr
PROPOSED STAGE 1A a SUE /
EMBANKMENT
tk CELL DIVIDING
(CREST RL 65m) EMBANKMENT
9670000 LL / \ 967000mN
PONTOON PUMP — Z, / \ \
| \
UNDER DRAINAGE —
TRENCH INTO = r
PUMP SUMP / /
\\)) | .
A { \ { \ \ ——
Or EXISTING ROAD
966000mN ( :966000mN
. CS oo / /
\ \ —\___ PONTOON PUMI
~ STAGE 1A DECANT } need
ACCESS ROAD — ) < ACCESS TRACK
| PROPOSED STAGE 1A
EMBANKMENT
(CREST RL 65m) N y
985000mN Za | .965000mN
— TT
PONTOON PUMP
ACCESS TRACK | Nf
. \ y /
w __ EXISTINGROAD¥ \ ¥ g VERS
: 7 : | va :
g & y ® \E R])
-TAILINGS STORAGE FACILITY - STAGE 1A_
PLAN
SCALE 1:10000
Tala Orn me ‘EAPELAMBERT RON
1. SURVEY DATA PROVIDED BY CAPE LAMBERT IRON APRIL 2011 7 er
2 TAIENGS STORAGE CAPACITY REQUIRED 21 Ahi, ACTUAL STORAGE CAPACITY 241M (2 YEARS} _ cotfey> “i aeanat
3, EREEBOARD Sm, DENSITY 1.5m". Dew mining
44. EMBANKMENT VOLUME 2,009,825 TSSUED FOR CLENT REVI = BiaSE AO ge _TAUNGS STORAGE FACRIY STAGE IAPLAN
Oia [PORE erooesan [°° wweroocenacen [A

LEGEND

——<——— | a —— w —~ LEGEND
8 \ —§| 8 APPROXIMATE YEAR 2
2 . 8 N FH We \ an ©.
Hy - S 5 . s TAILINGS EXTEND - 55mRL
) . UNDER DRAINAGE
i = TRENCH INTO \_/~ APPROXIMATE YEAR 3
PUMP SUMP TAILINGS EXTEND - 58mRL
\\\’) S&& { \ \/~ DRAINAGE LINES
} TOPOGRAPHY (1m)
y { /
f TAILINGS STORAGE e= TOPOGRAPHY (6m)
— FACILITY EXTEND (750ha)
} UNDER DRAINAGE Af
=a \ \ > TRENCH INTO ~ ‘ Y
‘9s8000mN S ) \ PUMP SUMP _ // ‘968000mN
| =
yy . ,
UNDER DRAINAGE
~ TRENCH INTO y
PROPOSED STAGE 1A _/ , a SUMP j
- EMBANKMENT |
96700070 96700001
y \ | PROPOSED STAGE 18
PONTOON PUMP ff —___ / ( i \ CELL DIVIDING EMBANKMENT
~ ij Z | EMBANKMENT (CREST RL 65m)
UNDER DRAINAGE — =
TRENCH INTO N
PUMP SUMP ,
if
A
ay
9660000 y 9660000
Ye ry
> ¢ STAGE 1B DECANT -
| \ PONTOON PUMP ‘ACCESS ROAD =
~ STAGE 1A DECANT ees —
ACCESS ROAD = Z AGCESS TRACK \
Wat \
| Yl ° WE - \ ’™ NN
\ PROPOSED STAGE 1A XN / : \
S EMBANKMENT } NS
(CREST RL 65m) N
.965000mN ~~ \ hal .965000mN
- T \ 7}
PONTOON PUMP \ S
ACCESS TRACK | Nf So} | /
\ { VN) : y
. \ y y) = Y /
ry __EXISTINGROAD — #| ¥ al
a/ Z \ 8 , / Hy , 8) \ \
g \\\\ Es yy 8 (AR \ )
TAILINGS STORAGE FACILITY - STAGE 1
PLAN
SCALE 1:10.000
Tes 7 TAINS STORAGE CLT STAGE ATSTAGETO SEIT worm] Ot Yom ra aa APE LAMBERT RON
SI ov on | TALNGS STORAGE PACLITYENARGED wooo | ot Lg or rae
2. TAINS STORAGE CAPACITY REQUIRED 42 Tin, ACTUAL STORAGE CAPACITY 44 7Mn? (4 YEARS) [eon to ores Tex com [en coffey> vasaaa mon oe pacicr
3. FREEBOARD Sm, DENSITY 15? no — os eer | mining
4. EMBANKMENT VOLUME 4,118,800ne. a SSUES FOR GLEN REV 8048 oa Sa woo | apccausternon (TF __talunas STORAGE FACRITY STAGE PLAN
we, revro ‘revision note cate ‘approved | Original size: at PORRPROON TO INE TBjaci mwvpoosecan —[°%9" uwrpoosasan.cz Re

— LN Set . 7 , - | LEGEND
4 4 4 4 4 z)
3 = “Bt 3 3 | \ 3 \ 3} \/~ DRAINAGE LINES
r ( ~ = ) - \ | ~ “ TOPOGRAPHY (1m)
y - UNDER DRAINAGE TRENCH
= \ | INTO PUMP SUMP TOPOGRAPHY (5m)
= ) (CONSTRUCTION IN STAGE 1)
y ~ UNDER DRAINAGE TRENCH \ ,
+ INTO PUMP SUMP ™.
gee00m (CONSTRUCTION IN STAGE 1) _ goe000m
- i i}
| \ TAILINGS STORAGE / - )
) ~ FACILITY (750ha) DECANT
| = \ a STRUCTURE
. J UNDER DRAINAGE TRENCH
INTO PUMP SUMP
FINAL STAGE DECANT
ACCESS ROAD
PROPOSED FINAL (CREST RI 80m)
STAGE EMBANKMENT
967000mN - (CREST RL 80m) 967000mN
UNDER DRAINAGE TRENCH | CELL DIVIDING
INTO PUMP SUMP | EMBANKMENT
(CONSTRUCTION IN STAGE 1)
DECANT
STRUCTURE
hea
= N EXISTING ROAD
9600000 996000m
FINAL STAGE DECANT IN | - =
ACCESS ROAD |
PROPOSED FINAL
STAGE EMBANKMENT Y
(CREST RL 80m) J - Yi
9¢5000rN : — { | | | [65000
EXISTING ROAD
eA~7 | |
TAILINGS STORAGE FACILITY - FINAL STAGE
PLAN.
SCALE 1:10 000
1. SURVEY DATA PROVIDED BY CAPE LAMBERT IRON APRIL 2011. ° TAILINGS STORAGE FACILITY ENLARGED opv062011 cH “Approved: cH Project:
5 TAUNGS STORASE CAPAGITY REQUIRED 1ZeKin ACTUAL STORAGE CAPACITY 144 Mint (10 EARS). | _~e~ [ARURTEDROTES TORT wos [ at coffey> wawaurs ow one Prout
3, FREEBOARD 5m, DENSITY 1 Stn? 3 roaTe TBoant oa | ows | mining
46 EMBANKMENT VOLUME 11,240,900r* a sue FoR GENT RATE Tee oe | Sa ‘sooo | srecausteraow —[T® __TALUNGS STORAGE FACILITY FNAL STAGE PLAN
“ = SEARERGON Tune race | —— _
Bi mcrae oO ANEW re ROHN coe ey a o rooeenn vooweeana

DOWNSTREAM UPSTREAM

STAGE 1 CREST RL6Sm

WAX EMBANKMENT HEIGHT 22m 25
1 COMPACTED. 2

CLAYEY GRAVEL

MATERIAL
NATURAL GROUND LEVEL VARIES

A 4m ~

aT ~
BASE CUTOFF TRENCH TO BE STRIPPING TOPSOIL ~.___ UNDERDRAINAGE TRENCH,

FOUNDED IN COMPETENT _-
MATERIAL (WEATHERED SCHIST)
2-3m DEEP

(A) STAGE 1 EMBANKMENT

\027 TYPICAL SECTION
SCALE: NTS

‘AND COMPACT / ~

PREPARE FOUNDATION

~1.5m DEEP GRADING TO SUMP.
(REFER TO DETAILD)

COMPACTED CLAYEY GRAVEL
OR MINE WASTE

DOWNSTREAM UPSTREAM

tom

MAX EMBANKMENT HEIGHT 7m

STAGE 3 CREST RL7Sm
STAGE 2 CREST RL7Om
‘STAGE 1 CREST RUGS

DEPOSITED TAILINGS

FINAL STAGE CREST RL80m

compacted
CLAVEY GRAVEL
MATERIAL
NATURAL GROUND LEVEL VARIES
Ay [an —
BE POUNDED IN COMPETENT. STRIPPING TOPSOL —~\_UNDERDRAINAGE TRENCH
SUNDED IN COMPETENT ‘AND COMPACT! 5m DEEP GRADING TO SUMP
SCHIST) 2.3m DEEP PREPARE FOUNDATION (REFER TO DETAILD)
\03/ TYPICAL SECTION
SCALE:N.T'S
DOWNSTREAM ‘a UPSTREAM
ist lis rmacstace crest nuton
COMPACTED CLAYEY GRAVEL__ 1 1 STAGES CREST RUZSm
OR MINE WASTE = STAGE 2 CREST LTOn
STAGE 1 CREST ALBEM
DEPOSITED TAILINGS Coupacrea DEPOSITED TAILINGS
CLAYEY
MATERIAL

NATURAL GROUND LEVEL VARIES NATURAL GROUND LEVEL VARIES

(C\_DECANT ACCESS ROAD

(037 TYPICAL SECTION
SCALE: NTS

Len ROCK

NATURAL GROUND LEVEL VARIES

9X 1800mm DIA, SLOTTED CONCRETE WELL LINER
INTERNAL FLUSH JOINTS.
TYP. 1200mm LENGTHS

BUND WALL

Tye. 10m

NOM 600 HIGH ROCK PLACED
_~CAREFULLY AROUND
7 DECANT TOWER
CREST RLB0.Om
1 y y a xs
WY AN
NATURAL J } J J NATURAL
‘SURFACE ‘SURFACE
FOR DECANT DETAIL
REFER DETAIL F
(E)_DECANT TOWER
(037 TYPICAL SECTION
SCALE: NTS.
ROCKFILL U Rocke.
: v ‘800mm DIA. SLOTTED CONCRETE WELL LINER
INTERNAL FLUSH JOINTS TYP. 120mm LENGTHS
\ L (OR APPROVED EQUIVALENT
ROCKFILL TO BE CAREFULLY PLACED r a
‘AROUND DECANT STRUCTURE. iu
‘TO AVOID DAMAGE TO DECANT TOWER L
422m
ROCK FILL INFILL CONCRETE a
PLUG.

‘TOP OF LINERS sevied r 5 ri TOP OF LINERS
FINISHED BASIN LeveL Y1ET6DEW TOP. : FINISHED BASIN LEVEL

CONCRETE STRENGTH 32MPa

16-716-160EW BOTTOM

(EY

\03/

EMBANKMENT TOE

“ LUNDERORAINAGE
“TRENCH - 1.5m DEEP

MIN COVER 50mm.
am ALL CONCRETE WORKS TO BE CARRIED
(OUT IN ACCORDANCE WITH AS 3600.

EXCAVATION FOR DECANT FOUNDATION TO BE TAKEN TO COMPETENT MATERIAL.
ALLLOOSE MATERIAL TO BE REMOVED TO THE SATISFACTION OF THE ENGINEER

DECANT DETAIL

TYPICAL SECTION
SCALE: N.S

INCLINED BORE

ANCHOR GEOTEXTILE WITH,
COARSE AGGREGATE OR
‘SELECT WASTE ROCK

BIDIM AG4 GEOTEXTILE (OR
‘THE APPROVED EQUIVALENT)

EMBANKMENT” AT INTERFACES,

5 S.0Fe | \ exteno ceorexmue
j 4 OVER SES OF SUMP
:
a 2 | BRO seLecT CLEAN
AGGREGATE
GEOTEXTILE — PUMP SCREEN~
a “——_UNDERDRAINAGE
SELECT ROCK ELL
_ (H)_UNDERDRAINAGE SUMP
(D) UNDERDRAINAGE TRENCHT G ) UNDERDRAINAGE SUMP (<7 TYPICAL SECTION
\037 TYPICAL SECTION Ne Layour re
SCALE. NTS
— com ra ee care aweanT
REFERENCE DRAWINGS: Gaon oa > -
wmweooeseasoe coffey waza nono nour
2 MNPODEsoRA 3 = men | ping
a ISSUED FOR GLIENT REVIEW 77081 oH ‘Scale: ‘AS SHOWN SPECALISTS FROM pre: ‘TYPICAL SECTIONS AND DETAILS:
" RUE Thence ron —
{5 seneeton eminence we Tere cu) moar owes [ar — merece [A

SRK Consulting Marampa Iron Ore Project ESIS — Technical Appendix F

APPENDIX F

F ENVIRONMENTAL MANAGEMENT PROGRAMME

U3823_Marampa_ESIS_Final.docx September 2012
Page F1 of F22
SRK Consulting Marampa Iron Ore Project ESIS — Technical Appendix F

Appendix F: Preliminary Environmental Management Programme

The tables below list the management measures identified in the ESIA. The first table presents the commitments arising from the biophysical impact
assessment process and relate directly to the identified impacts in Chapter 7 of the ESIA. The second table presents the commitments arising from the social
impact assessment (Chapter 8), and the third table presents those arising from the community health, safety and security impact assessment (Chapter 9).
The fourth table is a table of general commitments, which are not specific to any individual impact but represent good industry practice.

These programmes have been developed as outlined in Section 11.1.4. The column headings are explained below.

Impact reference — this specifies the impacts the proposed management measure influences (Tables 1 to 3 only).

Objective - statement of the objective of the management action/s, which generally addresses the impact/s.

Reference number - a unique reference for the management measure.

Type — an abbreviation indicating the type of the management measure (IH = inherent design or management described in Chapter 4, MM = mitigation
measure, EM = enhancement measure, GP = good practice measure).

Management measure - a description of the measure or action, which will be clear, concise and specific enough to enable execution of the action.
Where relevant, the appropriate targets, indicators, trigger points and/or threshold levels will be incorporated into the management measure. If a set of
management actions is required to meet the objective, the ESMP will be simplified by making a commitment to develop an appropriate supporting
document in which the detail will be provided. Where the management measure cross references to another measure under a different impact it is
shown in italics.

Project phase — an abbreviation indicating the project phase/s when the management measure is applicable (DD= Detailed design, C = Construction,
O = Operation, D = Decommissioning, PC = Post Closure).

Timing — the time when the management action should be implemented and/or completed, and if relevant, how frequently it should be undertaken.
Achievement criteria — an indication of how achievement of the management measure will be assessed, which will be used to develop the monitoring,
inspection or audit programmes.

U3823_Marampa_ESIS_Final.docx. September 2012

Page F2 of F22
SRK Consulting

Marampa Iron Ore Project ESIS — Technical Appendix F

Table F1: Management programme to address identified biophysical impacts

Impact | Gpiccti Ref Proj. ami - “ort
Ref. | Objective no. | Type | Management measure Bhese | Timing Achievement criteria
Progressive Closure and Rehabilitation Plan
- ; - rehabilitation ongoing | developed in consultation with
1 4_| Rehabilitate the land and make it available for use by communities post- 0, D, Land handed t communities; rehabilitated site
closure PC and handed to signed off by environmental
communities after officer and if necessary regulatory
decommissioning authorities
Refer to mitigation measures listed for impact RL1
Minimise limits Develop a Construction Management Plan that includes requirements to
on land use by * Minimise the footprint disturbed during construction, operation and Develop the plan prior | Plan in place with evidence of
im local decommissioning of the Project to construction implementation. Compliance with
communities 2 GP |. Minimise the duration of the disturbance by starting rehabilitation as DD,C | commencing; — the plan included in the contract
due to land soon as possible and progressively rehabilitating disturbed areas that implement it during documentation of contractors
modification are no longer being used for the Project, and making them available for construction appointed
communities to use.
7 i , No visual evidence of Project
Prohibit unnecessary off road driving, and use planned and designated .
3 | GP | access routes and lay-down areas only. C,0,D_ | Ongoing related use of non-designated
access routes or lay-down areas.
Review and update the Closure and Rehabilitation Plan periodically to
wosure hs P At least every three Plan in place with record of
4 | GP | address current site conditions; community expectations; and the results of | O, D years review Gutcornes
‘ongoing routine monitoring.
Minimise
Lt2 | disruption to Refer to measures under RL2
community
access routes
Open prior to Waste management plan
5 lin Develop a waste landiil site to handle non-mining waste generated by the | ¢ o commencement of implemented; no visible Project-
Project. , construction and close | related waste or waste-related
on decommissioning | complaints.
Minimise visual ‘As soon as Records of consultation with
intrusion 6 | MM _| Atclosure, remove mine infrastructure that does not have a continued use. | D infrastructure is no communities and government;
‘ated with longer needed inventory of infrastructure left on
LT3 associal site, listing its post-closure use
mine activities
and Visual inspection; Rehabilitation
i measures signed off b
infrastructure , Phased rehabilitation | Environmental Officer In
7 | mm__| Revegetate and landscape the site on closure, to reflect the surrounding oD as operation tails off accordance with assessment
topography and vegetation as much as possible. and certain areas are | rteria stipulated in the final
no longer in use. closure plan

U3823_Marampa_ESIS_Final.docx.

Page F3 of F22

September 2012

SRK Consulting

Marampa Iron Ore Project ESIS — Technical Appendix F

Impact | Gpiocti Ref Proj. a z “teri
Re | Objective Ret | Type | Management measure Brose | Timing Achievement criteria
Signed off by appropriately
8 | mm_ | Consider the use of screening tools such as dense vegetation where bp Prior to finalisation of | qualified engineer; visual
practical and appropriate to the surroundings. design inspection; no community
complaints
a - Clear sections shortly _ | Schedule for clearing of areas
Clear vegetation in phases so that only those areas required for immediate ; > °
9 | MM | gevelopment are cleared Cc prior to construction in | corresponding to construction
that area schedule
Develop plan prior to
Develop and implement a waste management plan that includes provision | py ¢ | construction; Completed Waste Management
10 | MM | for waste resulting from secondary developments and domestic waste OO” | implement it from Plan; no visible waste on mine
linked to the Project. , construction to site and surrounding areas
decommissioning
11 | @p__| Paint buildings and structures or use materials with colours that reflect and | pp Finalisation of building | Visual inspection
complement the natural colour and textures of the surrounding landscape. design
Rehabilitation measures signed
In accordance with a closure plan, the slopes of the WRF and any other When off by Environmental Officer in
12 | GP_ | visually intrusive stockpiles will be reduced during closure to be more D decommissioning the | accordance with assessment
consistent with the surrounding natural topography. site criteria stipulated in the final
closure plan
Signed off by appropriately
ia. | gp. | Use directional lighting in areas operating at night, if communities are co Ongoing qualified engineer; Visual
affected by lighting. inspection; no community
complaints
GP | Refer to dust control measures under Impact AQ1
14 | am_| Avoid disturbance of slopes or sensitive areas such as drainage areas, cp Ongoing, especially Visual inspection; signed off by
where possible. 7 during site clearing Environmental Officer
Implement erosion control measures where steep slopes or large ; Sars oa
15 | MM _ | unvegetated areas are created, or where sensitive areas such as river cD Vegetation clearing | yisual inspection: ; signed off by
banks are disturbed
Minimise Inspect disturbed, rehabilitated, and sensitive areas such as river banks Regular inspections, at_| Visual inspection and
decrease in t6 | mu_| @ffected by project infrastructure for visual signs of erosion and/or c.0D | tetera tmonthhy maintenance of photographic
tra | aden deposition affecting either the Project's or community's use of the land. If OD | records. No community
through oss of problems are identified, initiate remedial action. complaints
topsoil. Clearing of vegetation ; ; :
47 | an_| Clear and stockpile topsoil separately from subsoil / fill material, for use c and earthmoving for Soll Management Fan in biace:
during rehabilitation. construction or Envionmontal Office y
rehabilitation
a _. | Progressive rehabilitation
Implement rehabilitation and establishment of vegetation cover as soon as. As soon as an area is
18 | MM possible. 9 ©.0,0 | AO tonger in use strategy; signed off by
- Environmental Officer

U3823_Marampa_ESIS_Final.docx.

Page F4 of F22

September 2012

SRK Consulting

Marampa Iron Ore Project ESIS — Technical Appendix F

Impact | onecti Ref Proj. oe z “teri
peeact | objective Ref | Type | Management measure bree | Timing Achievement criteria
Maintain topsoil stockpiles to prevent their erosion or contamination with Soll Management Plan in place;
19 | ap | Maintain toppoll Stocwpies C,0 — | Ongoing visual inspection; signed off by
Environmental Officer
; ; , Soil Management Plan in place;
Ensure stockpiled topsoil is used within two years and is not excessively Ongoing, as and when é Mt
20 | GP | compacted to preserve a viable seed bank. C,0.D | topsoil is cleared visual inspection; signed off by
Environmental Officer
21 | GP | Avoid driving over or otherwise compacting or disturbing topsoil. C,0,D | Ongoing Visual inspection
Map showing detailed design
22 | @p_ | Design roads, pipeline routes and landscape features to minimise disruption | 5, Prior to construction _| ‘lative to drainage lines; signed
of natural drainage patterns. off by Environmental Officer and
engineer
23 | IH | Maintain a pond on the TSF ° Ongoing Visual inspection; signed off by
Environmental Officer
Implement dust control measures, such as wetting down and maintaining a Ongoing, especially in | Plan in place with evidence of
24 | MM | pond at the tailings storage areas. ° dry windy conditions _| implementation; no complaints
about dust
Progressive Closure and Rehabilitation Plan in
Minimise 25 | mm_ | Onclosure, put in place measures (such as revegetation) to ensure p.pc_ | fehabilitation as parts | place; dust monitoring results;
effects of wind- continued erosion control of the tailings material. : of the TSF are no signed off by Environmental
blown dust on longer in active use Officer
LT5 | soil chemist
aia Using data collected during the monitoring programme, develop a Soils
saat Management Plan to evaluate the effects of blowing tailings dust on soils
papilty and determine whether further management measures may be required to
mitigate impacts from windblown tailings. ; ;
26 | @p_ | The pian should determine: ° During early part of Plan in place with evidence of
operations implementation
* expected incremental increases in metals and effects of dilution;
* extent and effects of remobilisation;
* potential eco-toxicological effects; and
+ _ removal standards if needed.
Prior to construction of | RAP developed and resettlement
27 | 1H_ | Relocate villages directly impacted by mining. pp,c | Fre implemented in accordance with
e RAP; RAP close out audit
Minimise If monitoring shows
effects of pit F F , a villages impacted then | Monitoring of village water
wri | dewateringon | 28 | MM Crowe tected villages with adequate water supply (including for irigation | ©. O.D. | Gngoing until ground | availability; no complaints in this,
local Ps). water supply has regard
communities recovered
Consider installation of new wells / maintenance or repairs to existin Records of community
29 | MM | vince welle P 9 c Prior to pit dewatering | consultation and evidence of well
ig 7 installed or repaired if required

U3823_Marampa_ESIS_Final.docx.

Page F5 of F22

September 2012

SRK Consulting

Marampa Iron Ore Project ESIS — Technical Appendix F

imPact | objective Ref | Type | Management measure Fro, | Timing Achievement criteria
If monitoring shows
30 | MM | Ifnecessary, make alternative wetland areas available for rice cultivation. | DD,c | ©xisting cultivated Monitoring changes to extent of
wetlands impacted, as_| cultivated wetland areas
and when necessary
at | in | Re-use of water trom tings and other process waters to minimise 0 Ongoing Evidenced by water balance
Minimise Water conservation methods
effects of 32 | GP | Minimise the abstracted volume, as far as practicable. ° Ongoing included in Water Management
Re eee io vater Plan; signed off by Environmental
abstraction Officer
So , , ea in | Records of monitoring results,
Monitor either river stage or flow for the life of the mine to detect any Ongoing as specified in ° a
33 | GP | negative impacts to river flow. ° monitoring programme | 2nd investigation of any negative
impacts observed
Scheduling of stream diversions only when required for pit infrastructure, ‘As required during pit__| Water Management Plan
34 | 1H | and reinstatement of natural stream drainage lines post-closure where C,0,D oxcaustion 9 P indicating scheduling; signed off
practicable. by Environmental Officer
See measure 27 regarding relocation of affected villages.
implement erosion control measures listed in LT4
Design surface water diversion channels to mimic the natural instream , von si
Minimise " , ¢ the Construction of Construction signed off by
Minis 35 | MM habia as atesely as possible, and rehabilitate using indigenous pp, | Construction appropriately quaifiod engineer
instream — . - —
wrs_| ecole Include key instream habitat features, such as deeper pools, to maintain j , Construction signed off by
resulting rom °° | MM | fish populations during the dry season in stream diversion channels. DD, C | During construction | Environment Officer
stream See measure 22 on routing of roads etc to avoid drainage lines
diversion
37 | gp. | Use semi-permeable materials where possible in preference to bp, c_ | Detailed design and Design signed off by appropriately
impermeable materials for surfaces such as roads and paving. , construction qualified engineer
As specified in
monitoring programme,
3 | Gp. | Monthly average flow for each river should be measured for atleast a year, | 5p | wth prelisinary Monitoring data; evaluation report
and used to determine impacts during non-peak river flow. °
evaluation after one
year
implement erosion / sedimentation control measures listed in Impacts LT4
Minimise flood and WR7 in and around diversion channels.
risk to local Include flood risk in the Emergency Response and Preparedness Plan Evidence of awareness
wra_ | communities 39 GP | (ER&PP) and raise awareness with potential affected communities of the (ome) Ongoing campaigns in local communities;
arising from risks and what to do in the event of a flood. inclusion in ER&PP.
Update the preliminary Water Management Plan.
diversions 40 | ap | UPA p y 9 DD Prior to construction Updated plan in place

U3823_Marampa_ESIS_Final.docx.

Page F6 of F22

September 2012

SRK Consulting

Marampa Iron Ore Project ESIS — Technical Appendix F

Impact | Gpiocti Ref Proj. a . “ort
Re | Objective Ret | Type | Management measure Brose | Timing Achievement criteria
a1 | iy | Fitthe TSF with an under-drainage system to collect any seepage and pp.c_ | Design and Construction signed off by
Minimise retumm it to the processing area : construction of TSF appropriately qualified engineer
deterioration of | 1H | Groundwater quality and quantities around the TSF will be monitored 0.p.c | Asoutlined in Boreholes in place; monitoring
wrs grou indwater frequently a monitoring programme | data
uality as a
aot iH | Have the design and operation of the TSF inspected by a qualified 0 ‘Atleast once a year Inspection reports
seepage from geotechnical engineer at least once per year. ye Pe Pe
mine wastes gp. | Undertake further geochemical characterisation of expected waste rock and | pp Prior to construction Characterisation data available;
tailings material to confirm preliminary findings. revised designs if necessary
45 | 14 | Minimise release of storm water from the site by designing and constructing | yp ¢ | Design and Construction signed off by
storm water settlement ponds in accordance with Project design criteria. : construction of ponds _| qualified engineer
Place bunding around the perimeter of the pit to prevent natural surface ; Construction signed off by
46) IH | drainage entering the pit. DD,C | Priorto construction | qualified engineer
47 | 1H | Design the TSF such that upslope catchment areas will be small DD Prior to construction ose off by qualified
Treat sewage effluent from the construction camp, accommodation camp ‘Sewage treatment facilities in
48 | IH _ | and office/admin area at the beneficiation plant using containerised sewage | C, O Ongoing place; maintenance records;
treatment plants monitoring data
49 | 14 | Construct drainage channels around the waste dump areas and through the | Construction Construction signed off by
waste dump slopes, to direct the surface water flow to the settlement ponds. appropriately qualified engineer
so | IH Dispose fais and ather hazardous materials in ancordance with the Waste | ¢ Ongoing Records of waste disposal
Minimise Store hazardous materials in a suitably bunded area with an impermeable a
wre | discharge to 51 | i | Surface, with the size of containment being at least 110% of the contents of | 6g | Gngoin Construction signed of by
surface water the largest tank within the facility, or provide facilities to direct excess " going peeations luring operation
volume to an alternative spill containment facility. Pi 19 OP§
52 | 1H | Design, construct and operate the TSF to remain stable with no DDC. | Grgoin Visual inspections; No pollution
uncontrolled discharges. going incidents reported
53 | 1 _ | Store mine site fuel in above ground steel tanks in a bunded facility at the | DD, C, Design, construction Construction signed of by
beneficiation plant. The tanks will be designed to international standards. fo) Pp q igineer; -
storage tanks inspections during operation
Plan and implement a comprehensive erosion control programme, including
erosion and dust control measures listed in Impacts LT4 and AQ1
Use sedimentation control techniques such as installation of straw bales pp. c,_| Priorto clearing of Visual inspection: monitoring data
54 | MM | buffers in drainage lines downstream of potential sources of increased oD’ ‘on andy f Pe ; 9
sediment load. , vegetation and ongoing | of watercourses
Plan produced and implemented;
55 | MM | Implement a Water Management Plan for the site. 0,D | Ongoing no stormwater management
issues reported

U3823_Marampa_ESIS_Final.docx.

Page F7 of F22

September 2012

SRK Consulting

Marampa Iron Ore Project ESIS — Technical Appendix F

Impact | Gpiccti Ref Proj. a . “ort
Ref. | Objective no. | Type | Management measure Bhese | Timing Achievement criteria
Implement a comprehensive Rehabilitation and Closure Plan, which Initiated during Signed off by environmental
56 | MM | includes rehabilitation of the backfilled pits, WRD and TSF to prevent post- | D,PC | decommissioning and | officer; site rehabilitated and
closure discharge, and revegetation to ensure continued erosion control. ongoing until complete | returned to communities for use
57 | mm_| Where practicable, separate clean and “dirty” (i.e. with elevated levels of ©.0 During construction Visual inspection; monitoring data
contaminants) stormwater and handle to two categories differently. of watercourses
Ensure clean water is piped to the outlet point and not allowed to flow freely ‘cual i
58 | MM | vihere it may cause erosion. co Ongoing Visual inspection of release points
59 | @p_ | Avoid construction activities in the Bankasoka River catchment area pp.c__ | Design and during Signed off by environmental
(northern portion of the TSF area), which is ecologically sensitive ’ construction of TSF officer
Implement a water quality monitoring programme (continuing post-closure) | 4 5 A “tor a :
, D, § per monitoring Monitoring programme;
60 | GP | to detect changes to surface water quality and take the required PO programme monitoring data
remediatory actions.
61 | @p_ | Implement a surface water biomonitoring programme (as per the specialist | (4 As per monitoring Monitoring programme;
recommendations) to monitor effects on aquatic ecosystems. programme monitoring data
Implement a Spill Management Plan, which includes preventive measures ; - no spill inci
62 | GP | suchas secondary containment of pipelines crossing water courses and ¢,0,D | Ongoing Plan in place; no spill incidents
: n reported
bunding of hazardous liquids stored on site.
on adi : ; ; Evidence of exploring other
63 | MM where possible adjust osttioning of project infrastructure during planning to | pp Prior to construction options when forest or wetland
gallery areas are to be impacted
Minimise loss
of habitat and Clear vegetation in phases working progressively in one direction so that . -
EB1 | individuals due | 64 | MM | fauna have an opportunity to move to adjacent areas. c During clearing of Evidenced by schedule for
to site clearing vegetation vegetation clearing
Stockpile topsoil as per the recommendations listed in Impact LT4, for use
during rehabilitation.
Completed alien plant control
6s | mm_ | Implement an alien plant control management programme, including ¢,0,0 | ongoing management programme and
training of personnel to implement the programme. evidence of training and
implementation.
Minimise “ltati , . . Evidence of progressive
Implement rehabilitation as soon as possible, and monitor rehabilitated . nce OP
spread of 66 | MM J areas for growth of invasive species. C,0,D_ | Ongoing rehabilitation; no invasive alien
Epo _| invasive plants in rehabilitated areas
species Implement good practice measures listed in Impact LT1 to minimise the
resulting from disturbed area.
soil disturbance
Implement erosion control measures as listed in Impact LT4.
; . No evidence of alien invasive
67 | mm_| Remove invasive alien plants before they bear seed and dispose of ¢,0, | ongoing plants in development footprint

removed plants appropriately.

U3823_Marampa_ESIS_Final.docx.

Page F8 of F22

September 2012

SRK Consulting

Marampa Iron Ore Project ESIS — Technical Appendix F

Impact | Gpiccti Ref Proj. a . “ort
Ref. | Objective no. | Type | Management measure Bhese | Timing Achievement criteria
Develop and implement a Wildlife and Habitat Management Plan that:
* protects gallery and swamp forest areas from disturbance (see Figure
5.12);
* provides awareness training to staff and contractors on: prevention of
Minimise injury of animals; identification of likely species found on site (and those
aisturbance of conservation concern); identifications of animal hazards (such as
an venomous snakes); and what to do if dangerous animals are Develop during
EB3 | displacement of | 68 | GP encountered. C,0,D | construction with at Plan in place with evidence of
P ; ” implementation and review
wildlife due to requires personnel to report kills of species of conservation concern to least annual review
Project the mine’s Environment Management team, who may investigate the
activities incident;
* encourages personnel to report sightings of wildlife of conservation
importance to the mine's Environment Management team; and
* allows for the monitoring and, if necessary, eradication of any invasive
species occurring on site or in surrounding disturbed areas.
Plan developed prior to | Completed waste management
co | mm_ | Develop and implement a waste management plan that accommodates all__| ¢ 4 p | construction and plan and evidence of
waste types produced on site, particularly food waste. 7 Or implemented through _| implementation; no unmanaged
to closure waste on site
Avoid creating
‘an attractive Manage the landfill site in accordance with good practice standards, Reflected in waste management
7o | MM |} ° Ongoing plan; no complaints or issues
nuisance, including access control and fencing. felating to the landfill
EB4 | resulting in - — — - -
impacts on 71 | mm_| Monitor the incidence of drowning in water storage facilities and implement | 6 Ongoing Records of monitoring and _
indigenous preventive measures if required preventive measures if required
ecosystems
ys If required, a pest control programme should be implemented, and should Monitoring programme for
include monitoring of accidental death of non-pest species. Should the use aocidental Gectne of nan-pest
72 | MM | of rodent control measures be required, the use of natural predators eg C,0,D_ | Ongoing P

raptors should be considered, and pesticides that bio-accumulate should be
avoided.

species if required; documented
pest control programme in place

U3823_Marampa_ESIS_Final.docx.

Page F9 of F22

September 2012

SRK Consulting

Marampa Iron Ore Project ESIS — Technical Appendix F

Table F2: Management programme to address identified social impacts

Impact

Ref

Proj.

re Objective Ref | Type | Management measure Brae | Timing Achievement criteria

1 iM Focus recruitment of semi-skilled and unskilled labour to residents of local 6.0 During recruitment Local content targets met

communities.

2 Em __ | Develop a local employment strategy giving preference to local candidates, | 55 Prior to recruitment | Completed Recruitment Plan

provided they meet the required eligibility criteria.
Definition of local;

3 EM | Develop a fair and transparent local recruitment plan DD Prior to recruitment —_| Recruitment Plan; records of
engagement with local
community
Records of tender evaluation

Require contractors (by means of their contract) to give preference to local At tender stage and | showing consideration of local
4 EM ; < ‘ C,0,D n g 1
employees, provided they meet the required eligibility criteria. ongoing content; Contracts showing
Maximise relevant clauses
EDI employment | 5 EM | Organise training for workers on management of household incomes. ° Ongoing Training material and registers
benefits to local - -
communities Develop a programme for gradual ‘indigenisation’ of the workforce. This Evidence of implementation of

6 EM | includes a general and technical skills traning programme ° Prior to recruitment | the programme and records of

9 1g Prog) - “indigenisation” success.
Develop and implement a construction and operational phase stakeholder Pri , .
7 rior to construction | Completed SEP; records of

7 em _ | engagement plan (SEP). As part of this SEP document disclose the DD.C, | Fig ongoing through | disclosure of recruitment

recruitment process to manage community expectations (also related to fo closure voces to communit
Impact SO2). pl y
i During recruitment of | Evidence in tender and
Give preference to people directly affected by land acquisition to reduce the
8 GP | Hhagnitude of mpacts described in Section 82. c,o employees and contract documentation; local
suppliers employment targets met

a , Training programme;
Develop a programme of training prior to project start up to maximise potential Prior to construction is

8 GP | for local employment. DD, C | and operation evidence of training
implemented

to | em _ | Prepare and implement a training and skills development plan for ongoing DDC, | Ongoin Completed plan; Records of

M th skills development of the Project workforce including contractors’ personnel. _| O going training / skills development
laximise the

potential for Records of training
employee 41 | em | Support a ‘vocational training programme’ to assist local people to qualify for | ¢ Ongoin programme; monitoring of
training and semi-skilled positions. " going success in achieving

ED2 skills qualifications and positions
development in Encourage workers to introduce the learned skills and practices in their Include practical examples in
the local 12 | EM | homes c,0 Ongoing training material.
community Conti fnnical and fi 1 ei q d

13 GP Senunve technical and financial support to educational institutions an 0,D Ongoing Records of support provided.

U3823_Marampa_ESIS_Final.docx.

Page F10 of F22

September 2012

SRK Consulting

Marampa Iron Ore Project ESIS — Technical Appendix F

Impact “ct Ref Proj. _ : “tori
Ree Objective Ret | Type | Management measure Brose | Timing Achievement criteria
Encourage 14 | @p__ | Disclose information on Project's payment to government to the local co Ongoin Records of disclosure to local
government communities and other interested stakeholders as part of the SEP. , going communities
investment in
ED3 areas local to
the Projectto | 45 | gp | Liaise with government to promote the use of revenue from the Project inthe | DDC, | Gngoin Records of consultation with
Project's area of influence for local development. 0,D going jovernment
maximise their i g
benefit
Identify the types of goods and services required and those that can be DD,C, | Regular updates Regularly updated database
16 | EM c of local suppliers and service
sourced from within Sierra Leone. ° throughout Project
providers
axe os Documented procurement
EDs fo ocal 17 EM | Develop a procurement programme to maximise the use of local suppliers. DD Prior to procurement | programme with targets for
suppliers and use of local suppliers
contractors Functional database with
Develop a supplier and contractor database, along with a process to review, | DD, C, regular updates; records of
18 | GP ° Ongoing
monitor and strengthen capabilities of local suppliers and contractors. ° performance review and
monitoring
Records of housing and other
- . infrastructure lost and that
vem _ | Pie roceta neers a gummi wiprowiegarasodel pp | uingreloaton | proved ects
a aS P consultation with relocated
communities
Prepare a Resettlement Action Plan (RAP) in agreement with affected
population, the Paramount Chief and key government and non-government
stakeholders as per the RF (Appendix D). The plan should provide details of:
* affected people; Completed RAP; records of
Minimise 20 mm | ¢_ entitlements (cash or preferably in the form of replacement land for long DD Prior to relocation or _—_| consultations with local
impoverishment term sustainability of livelihoods); land acquisition communities and other
of local * cash compensation for loss of any standing crops, plantations and trees; stakeholders
RL communities * assistance for redevelopment of farms and plantations on new land;
qhrough toss of * provision of improved replacement residential and community structures
eeourens as per the preference of local communities.
During construction, | Records of consultation with
ot um | Build alternative access routes in consultation with users of affected routes c Nor iaiorintions? | focal communities; map
(see also Impact LT2) eo eose P showing affected routes and
alternatives created
Undertake a community development programme for people facing loss of Prior to resettlement | Completed plan; evidence of
22 | MM ‘ DD eme ‘
livelihood opportunities. and land acquisition _| implementation
, ; “oni - ; Grievance Mechanism in
iteratively consult with affected people to identify and resolve their issues ina | DD, C, : .
23 | MM | timely manner OD Ongoing place; records of consultation

with affected communities

U3823_Marampa_ESIS_Final.docx.

Page F11 of F22

September 2012

SRK Consulting

Marampa Iron Ore Project ESIS — Technical Appendix F

Impact “ecti Ref Proj. _ : “ter
Ree Objective Ret | Type | Management measure Brose | Timing Achievement criteria
Implement a grievance mechanism for identification of resettlement related Grievance Mechanism with
24 | MM | igtties and address them in a timely manner. C,0,D_ | Ongoing record of any complaints and
how they were addressed
, Records of post-resettlement
Undertake post resettlement monitoring of affected parties to timeously detect ord
25 | MM | cclies and take action it necessary (ome) Ongoing monitoring and actions taken
if required
Records of directly affected
26 | GP | Preferentially employ eligible members from directly affected families. C,0,D_ | During recruitment families, showing employment
status
implement measures under Impact RL1.
. ; : Design and construction
zr | m_ | Faces aoa we wtenas ocepriermereetetonsetere | | ongoing Senet oy apna
P, 1g a deg y qualified engineer
es Visual inspection and records
2g | in | Allowuse of haul roads and other mine roads by communities, if safety ° Ongoing of accidents reported along
permits
haul roads
Alter discussion with
Minimise 29 | mm. | Provide safe crossing points across or around mine infrastructure where 00. ees ss No community complaints or
. existing tracks are affected , garding road safety incidents
RL2 vulnerability of routes and prior to
communities construction
a . Prior to construction | Record of meetings with
Liaise with the affected communities to determine alternate routes around
0 ee ie that carnal be croused DD,C | and stage 2 agreed route alignments on
expansion map
Maintain the selected bypass roads in the vicinity of the mine operations for No community complaints or
31 MM | the duration of the life of the operation. C,0,D_ | Ongoing road safety incidents
Prior to
a . - . Records of meetings with
32 | mm _ | Atclosure, liaise with communities to determine if previous routes shouldbe | 6 decommissioning, Communities; maps showing

restored.

when developing final
closure plan

routes to be restored

U3823_Marampa_ESIS_Final.docx.

Page F12 of F22

September 2012

SRK Consulting

Marampa Iron Ore Project ESIS — Technical Appendix F

impact | objective Ref | Type | Management measure Fro, | Timing Achievement criteria
Encourage local recruitment and procurement as per measures for Impact
ED1 and ED4.
a 7 ; Records of consultation with
Maintain 33 | mm_ | Encourage local communities to use the grievance procedure (measure 24)for | ¢ Gy | Ongoing Decl cornmnunitiog ar use of
standard of resolving their concerns.
iving of local the Grievance Procedure
so1 communities Plan in place with records of
affected by in- implementation including
migration 34 | ap __| Fasiltate joint planning with other industries, local government, Paramount DDC, | Ongoin records of communication’
Chief and other stakeholders to minimise speculative migration. fe) going information sharing
Monitoring of speculative
migration
35 | mm __| Undertake awareness and educational campaigns (directly or through existing | DD, C, | Gnaoin Records of campaigns and
institutions) for prevention of social ills. ° going monitoring of success
Prevent ; 7 - vi Training material; records of
Peelted [25 | MM _ | Provide employees and vistors to the site with cuttural awareness training. (ome) On arriving at site training attendance
so2 increase in Needs assessment to
rovide assistance to the local health department (anc s) to strengthen , C, ietermine priority areas;
social ills / 37 um __ | Provide assis he local health d id NGO: \gth DD, C, Ongoin d priority
problems programmes for control of communicable diseases. ° going records of assistance
provided
Implement the management measures given under Impact SO1.
bD.C. Evidenced by Recruitment
38 | MM | Maintain transparency in the recruitment process. 6.0 | Ongoing Policy; Records of disclosure
: to local communities
Minimise social Maintain regular communication with local communities and other DD, C,
discord dueto | 99 | MM | cra cholders to minimise tensions. 0,D As per SEP Records of communication
perceptions of -
S03 unfair Functional grievance
distribution ot | 49 | m__| Maintain and monitor the grievance mechanism for timely resolution of DDC, | Ongoin mechanism with records of
Project benefits community grievances. 0,D going grievances raised and
resolved
Implement measures under Impacts SO1, ED1 and ED4 to minimise
population influx.
Minimise loss implement measures in Impact RL1 regarding protection of natural resources.
of community Toons of God
ACI access to . A y , ecords of stories recordec
access a1 | mm | Record mythological stories associated with specific sacred sites aspartot | 5p | Ongoing rece awallable to
resources communities

U3823_Marampa_ESIS_Final.docx.

Page F13 of F22

September 2012

SRK Consulting

Marampa Iron Ore Project ESIS — Technical Appendix F

Impact vecti Ref Proj. imi ; steri
Re? Objective ho. | Type | Management measure Bhese | Timing Achievement criteria
Social impact assessment
42 | MM _| Conduct an independent social impact assessment prior to closure. ° Prior to closure including recommendations
for mitigation of impacts
Develop a social closure plan including the following: / Prior to closure, after] Completed Social Closure
43 wm | * design and implement a retrenchment policy and strategy in consultation | 9 conducting an Plan, based on findings of
with workers and other stakeholders; and independent social social impact assessment
 _ plan for post-project sustainability of community development activities. impact assessment
Minimise Prior to closure, after | Approved budget allocation
economic 44 | MM__ | Allocate funds (in advance) for implementation of the social closure plan. ° development of social | for implementation of social
oc1 decline closure plan closure plan
following
closure 45 | vim ___| Re-train workers for increasing their chances for re-employment elsewhere op Prior to closure, as Records of trainin
after Project closure. Z production tails off 9
46 | mm_ | Conduct stakeholder consultations on closure issues as part of the ongoing oD Ongoing Records of consultations
stakeholder engagement process.
Programme offering business
47 | @p__ | Promote and support building the capacity of local suppliers to diversify their | G 1 Prior to closure development advice to

customer base and move beyond the Project area.

suppliers affected by mine
closure

U3823_Marampa_ESIS_Final.docx.

Page F14 of F22

September 2012

SRK Consulting

Marampa Iron Ore Project ESIS — Technical Appendix F

Table F2: Management programme to address identified health, safety and security impacts

Impact

Ref

me Objective Ref | Type | Management measure Fro, | Timing Achievement criteria
, , Visual inspection of pond
1 IH | Maintain a pond on the TSF to minimise dust ° Ongoing ee eet toon te TSF
, Villages identified relocated in
Relocate villages close to mine infrastructure (where ambient dust levels are , f
2 IW predicted to be above guideline levels) (refer also to RL1 in Table F1) DD Prior to construction accordarice with RAP; Post
Visual inspection of dust
3 IH | Use water sprays to control dust. C,0,D_ | Ongoing levels; monitoring data
complies with standards
MM | Refer fo the erosion control measures listed under Impact LT4
4 wm | Maintain or reduce vehicle speeds on unpaved roads to 40 krvr, especially | 4 | Gngoing Visual inspection; random
on roads passing near villages. speed checks
Implement dust suppression measures in sensitive areas, such as wetting, Onaoi en
an i ch as wettin ngoing, especially | Visual inspection; monitoring
Minimise the | 5 MM | use of chemical dust suppressant and / or paving on roads with high vehicular | ©,0,D | Gudiy gyssason data comblios witn standard
generation of activity (for example, haul roads).

AQt cust from ine im | Control dust emissions on ore stockpiles through use of water spraying and’ | Ongoing, especially | Visual inspection; monitoring
and operation or wind breaks during dry season data complies with standards
of the mine , ‘Once TSF has been en

Use dust suppression measures such as rock cladding or grassing, on the . Visual inspection; monitoring
7 MM | side walls of the TSF and other exposed built up areas. 6,0 built and during any "| gata complies with standards
Pi Pp z subsequent alterations P
8 wm __| Minimise the dry beach area of the TSF and wet the TSF surface if monitoring | 4 Ongoin Visual inspection; monitoring
results indicate dust generation from this source. going data complies with standards
9 MM__ | Minimize lengths of access roads and eliminate unnecessary traffic. DD, C, | During detailed design | Maps showing road
0,D _| and ongoing alignments; visual inspection
10 | Gp _| Investigate and respond to any air quality complaints picked up by the 6,0,0 | Ongoing Records of complaints and
Grievance Mechanism. how they are addressed
Provide site workers with appropriate Personal Protective Equipment (PPE), Reflect in Health and Safety
11 | GP | and implement standard international occupational health and safety C,0,D_ | Ongoing Policy and all necessary PPE
procedures. provided and used
12 | GP _| Limit vehicle idling and keep vehicles well maintained. C,0 | Ongoing Vehicle maintenance log
13 | 1 | Conduct blasting in accordance with international good practice standards, by | ¢ o | Ongoing Blasting procedures in place
trained personnel
vetureen Relocate villages close t ts (wh d vibrat
disturbance of {locate villages close to mine pits (where air overpressure and vibration ’

Nv local 4 {1H levels are predicted to be above guideline levels)(see also RL1 in Table F2) | DP Prior to construction | Villages identified relocated

communities 15 | GP _| Re-assess impacts once detail regarding blasting regime is available. DD Prior to blasting Evidence of re-assessment
lue to blastin
°F S| ap | Monitor inital blasting to ensure compliance with specified air overpressure | ‘On commencement of | Records of monitoring and

and vibration criteria.

blasting regime

compliance with criteria

U3823_Marampa_ESIS_Final.docx.

Page F15 of F22

September 2012

SRK Consulting

Marampa Iron Ore Project ESIS — Technical Appendix F

Impact “octh Ref Proj. “ni , a
me Objective Ref | Type | Management measure Fro, | Timing Achievement criteria
Schedule blasting outside of hours when people are most disturbed by noise Blasting schedule; no
17) GP | (euch as at night). co Ongoing complaints in this regard
18 | Gp _| Inform local communities of blasting timetable in advance and provide co Prior to blasting Records of informing
adequate notice of when blasts are required outside of the planned schedule. communities
19 | ap __| Maintain records of each blast (including location of blast holes, design, co For each blast Records Kept
measured overpressure and vibration)
; : , , Protective equipment
20 | 14 __| Provide hearing protection for operators to comply with health and safety 6,00. | ongoing a eed et tow how
guidelines. eval
21 | im __ | Relocate villages close to mine infrastructure (where ambient noise levels are | 5p Prior to construction | Villages identified relocated
predicted to be above guideline levels) (see also RL1 in Table F2) 9
22 | qp___| Maintain vehicles and equipment in accordance with manufacturer's ¢,0,0 | Ongoing Maintenance / servicing log;
instructions to minimise noise. no faulty equipment
2a | ap _ | Avoid unnecessary revving of engines and swich off equpment when Ris not [com | Ongoing No community complaints
24 | GP _| Startup vehicles and plant sequentially rather than simultaneously. ° ‘Ongoing No community complaints
25 | GP | Fitvehicles with broadband reversing alarms. c,0,_ | Piior to bringing Auditory inspection
Minimise vehicle on site
erease in Undertake standardised noise measurements on major items of equipment winen equipment
v2 a 26 | GP _ | upon delivery to provide a noise reference against which regular checks can | C,O 2 Log of measurements
noise levels a regular intervals
e compared
due to the thereafter
Project When plant equipment is due for replacement, the replacement equipment During sourcing of Records of sound power level
27 | GP__| should have a sound power level equal to or less than the plant that it is c,0 replacement of old and replacement
replacing. equipment equipment
23 | ap __| Plan for operating times of noisy activities to be outside of hours when people |G Gp | ongoin Schedule for noise generating
are most disturbed by increased noise levels (such as at night) 10, going activities; no noise complaints
Promptly investigate and respond to any noise complaints picked up by the , Records of complaints and
29 | GP | Grievance Mechanism. €,0,D | Ongoing how they are addressed
30 | GP __| Routine noise monitoring should be carried out at the surrounding receptors | C,O | Onanannualbasis | Records of monitoring
When constructing ;
a , S Design of haul roads; road
31 | GP__ | Keep haul routes well maintained and avoid steep gradients. c,0 haul roads; ongoing | Design of haul roads:
maintenance
32 | GP __| Minimize the drop height for materials. €,0,D_| Ongoing Visual inspection

U3823_Marampa_ESIS_Final.docx.

Page F16 of F22

September 2012

SRK Consulting

Marampa Iron Ore Project ESIS — Technical Appendix F

Impact “octh Ref Proj. _ , a
me Objective Ref | Type | Management measure Fro, | Timing Achievement criteria
: Design and , j
Underpasses will be constructed where the haul roads cross the Makeni n Design drawings; visual
33 IH highway to avoid intersecting with the highway BP, C | construction of Raul | inspection
Signs erected during
A : e . construction and "
34 | MM_| Appropriately sign-post the site entrance and access to the Makeni highway. | C,O sortsiced trough to | Visual inspection
closure
Design site roads to a standard suitable for mine and construction traffic, and | DD, C, | Design of roads; Signed off by suitably qualified
35 | MM 9 ig 9 y Suitably
Mini: maintain the roads to this standard. ° ongoing maintenance | engineer.
inimise
roject-related ‘Assess the condition of local roads and their capacity to accommodate the , , ,
T81 safety tisksto. | 36 | MM J mine-specific traffic and if necessary upgrade the roads prior to mine DD Detalled design of Assessed by sultably qualified
other road construction igineer.
users Consultation prior to Records of consultation in this
37 __| mm__| Inconjunction with the Government of Sierra Leone, devise and implementa | Dp, c, | Consultation prior to | regard and documented road
road maintenance programme for roads affected by the Project. O° ; ongoing | maintenance programme and
implementation
schedule
Design and implement sheeting and correct positioning and securing of loads , Signed off by qualified Health
38 | GP | on vehicles in line with international health and safety procedures. €,0,D | Ongoing and Safety officer
Control delivery of oversize loads to site during times of minimal highway , Schedule for deliveries of
39 | GP | traffic as far as possible, and minimise travel outside daylight hours. C,0,D | Ongoing oversize loads
40 | GP _| Minimise travel by heavy vehicles during heavy rains. C.0,D_| Ongoin Records of travel times
y heavy g heavy going
Refer to measure 8 (LT2) in Table Ft
Training and disciplinary
41 | MM_ | Enforce speed limits and safe diving practice. C,0,D_ | Ongoing procedures; random speed
Minimise checks
safety risks to Records of community
Ts2 (cal unites | 42 | MM | Educate local communities on trafic safety. C,0,D_ | Ongoing awareness programme on
sing mine traffic safety
site roads Refer fo measure 6 above (Table F3) on dust suppression
a , , Maps showing road and
Consider providing and maintaining access paths alongside roads for ke DD,C, | Design of roads;
maintenance schedule
, , , ‘On recruiting security | Records of training provided;
Minimise risk | 44 | tym | Pfovide training to MIOL security staff and local police on the Voluntary DDC, | att and prior to no community coreplaints in
of human Principles on Security and Human Rights. ° relocalion of vilages | this regard
rights abuses
SRI tee to conflict 7 j j Grievance procedure in place;
with as__| mm __| Maintain the grievance procedure, and encourage and facilitate stakeholders. | GG — | gngoin records of informing
communities to use the mechanism to express concerns. 7 going stakeholders on use of the

procedure

U3823_Marampa_ESIS_Final.docx.

Page F17 of F22

September 2012

SRK Consulting

Marampa Iron Ore Project ESIS — Technical Appendix F

Impact “ct Ref Proj. oe : “teri
Ree Objective Ref | Type | Management measure Brose | Timing Achievement criteria
Prior to i :
“oh a chin Clinic operational; records
46 | IH Establish a clinic for mine employees to address health concems c commencement of kept of visits and diagnoses
operation
Develop and implement management policies for HIV/AIDS, tuberculosis and Prior to recruitment of
49 | MM __| other potential communicable diseases focusing on prevention, control, DD staff for construction | HIV/AIDS Management policy
ther pot < in place
diagnosis and treatment in coordination with NGOs and local government. or operation
Minimise risk Documented health
sR2 of exposure to Provide health awareness programmes and counselling services to awareness programme
communicable | 50 | MM =| Ero! ° Ongoing i ;
Siecanon ployees. counselling service
operational
51 | MM_| Promote use and availability of condoms at the workers camp. c,0 Ongoing Condoms available; records of
awareness of use of condoms
: : , On recruitment and Records of health screening
s2_| anm_| Undertake routine health sereening of employees to detect and teat diseases | ¢ annual screening and treatment provided if
y: thereafter necessary
Conduct blasting using standard mining industry practices and procedures.
Minimise risk This includes the development and implementation of standard operating Procedure in place Blasting procedure and safety
mnimise rs) procedures, blasting rules and a safety management plan that: prior to blasting and management plan; signed off
OH of injury from | 53 | IH , Y (ome) °
blasting *  Delineates the danger zone associated with each blast of at least 400m implemented prior to | by qualified Health and Safety
and clear workers from this zone before, during and after each blast; and each blast officer
+ Provides an audible warning at least three minutes before a blast is fired.
Refer to mitigation measures listed under Impact EB4 for management of the
landfil site
Design hazardous material containment structures taking into consideration ;
‘onta " Design of hazardous | Signed off by appropriately
54 | GP | natural hazards and the implications of these on structural integrity of the DD liquid storage areas” | qualified engineer
containment facilities.
Size containment areas to contain 110% of the contents of the largest tank Design of hazardous | Signed off by appropriately
Minimise risk | 85 | GP | within the tactty or provide faites to drect excess volume to an atemative || DD liquid storage areas” | qualified engineer
of community spill containment facility.
exposure to Pave (with an impermeable surface such as concrete) mine site fuel delivery : ;
OH2
toxic or 56 | GP _| and dispensing pump areas and design these areas to drain into the adjacent | DD Design of fuel storage | Signed off by appropriately
hazardous storage tank containment areas. q 9!
substances —— —
Prohibit construction of hazardous material facilities (including temporary and Design of such Signed off by appropriatel
57 GP permanent refuelling areas) within drainage lines or the 1 on 100 year flood DD facings Ofc Sen Ye priately
lines of watercourses. a 9
Treat (for example with an oil separator), evaporate or dispose of as a ;
hazardous material any polluted water collected in hazardous material cop | oni Records of appropriate
58 | GP | Containment facilities. , O, ngoing treatment and disposal of

polluted water

U3823_Marampa_ESIS_Final.docx.

Page F18 of F22

September 2012

SRK Consulting

Marampa Iron Ore Project ESIS — Technical Appendix F

Impact “ct Ref Proj. oe : “teri
Ree Objective Ref | Type | Management measure Brose | Timing Achievement criteria
Designated workshop for
Require vehicle maintenance to be undertaken in the designated workshops vehicle maintenance; visual
59 | GP | where appropriate pollution control measures are provided to prevent leaks or | C,O,D | Ongoing inspection of pollution control
spills of fuel or lubricants reaching the environment. measures and signed off by
environmental officer
Develop plan prior to :
60 | Gp __ | Develop and implement a spill prevention and control system as part of the c.0,p_| construction, and Spl prevention system of
Emergency Preparedness and Response Plan for the mine site VO implement on an one Pt 9
ongoing basis PI
Make fire extinguishers available at storage areas for flammable substances, Installed prior to Signed off by qualified Health
61 IH and install a fire water system servicing the beneficiation plant and ome) operation and in use ay Satet iter
accommodation areas. through operation y
Minimise risk | go | iy Follow standard international good practice with regard to storage and co Ongoin Signed off by qualified Health
OH3 of fire or handling of combustible materials. g going and Safety officer
explosions PPE provided and used when
‘Adhere to occupational health and safety guidelines with regard to safe F required; signed off by
63 IH working conditions and the use of PPE. C,0,D | Ongoing qualified Health and Safety
officer
ona Minimise risk |, | yy Design TSF to be appropriate for the seismicity of the area and in accordance | yp, Design of TSE Signed off by appropriately

of TSF failure

with international good practice

qualified engineer

U3823_Marampa_ESIS_Final.docx.

Page F19 of F22

September 2012

SRK Consulting Marampa Iron Ore Project ESIS — Technical Appendix F

Table F4: General management controls representing good practice

Objective Ref | management measure Proj. | Timing Achievement criteria
no. Phase
Provide spill prevention and response training to staff , contractors and visitors, including:
* an explanation of good house-keeping practices; c.0,_ | onarrival at ;
1 | «identification and use of equipment and engineering controls designed to prevent spills; Dc | Project sites Training/induction logs
* description of proper spill response procedures; and
* _ indication of possible health, safety and environmental risks potentially occurring as a result of a spill.
In association with the incident reporting requirements (Section 11.3.2), record and report information on
Spill spills including
prevention * location of spill;
an «material type (hazard potential) and quantity released;
management tity of terial .d:
> | % quantity of material recovered; ©C.0, | when spills occur | Records of spills showing
* media affected (soils, water, air); pe PI lessons learnt
* actions taken to contain, recover and remove material released;
* methods and location of disposal of recovered material or affected media (refer to waste management
plan);
* cause of the spill; and
* how future spills could be avoided.
Develop and implement a Hazardous Material Management Plan including procedures for transport, handling
and storage of hazardous substances to minimise risk of accidental exposure. Hazardous materials include
explosives, fuel, lubricants, laboratory chemicals, hazardous waste etc. The plan will: When
* include clear instructions on what to do should exposure occur; transporting - -
Hazardous 3 | * _ prohibit construction of hazardous material facilities including temporary and permanent refuelling areas | C; O, handling or storing | Plan in place, with -
material within drainages or the expected flood zones of ephemeral watercourses; Do hazardous evidence of implementation
* require that any polluted water collected in hazardous material containment facilities is treated, materials
management :
evaporated or dispose d of as a hazardous material;
* require vehicle maintenance be performed in designated workshops where appropriate pollution control
measures are provided.
4 _ | Design mine waste, concentrate and hazardous material containment facilities with consideration of natural | yy During detailed Record of design
hazards. design considerations
U3823_Marampa_ESIS_Final.docx September 2012

Page F20 of F22

SRK Consulting Marampa Iron Ore Project ESIS — Technical Appendix F

Objective Ref | management measure Proj. | Timing ria
no. Phase
Prepare construction and operation waste management plans and implement these consistent with Sierra
Leone regulations and international standards to the extent practicable. Include in the waste management
plans the following:
* acommitment to a waste hierarchy comprising a) waste avoidance, source reduction, prevention or
minimisation; b) waste recovery for materials that can be re-used; c) waste treatment to avoid potential
impacts to human health and the environment or to reduce the waste to a manageable volume; and d)
safe and responsible waste disposal;
+ inventory of wastes identifying the source/s, characteristics and expected volumes;
* waste segregation requirements; D .
< , 7 Jeveloped durin
* location and type of waste collection points, which are conveniently located, have adequate capacity, are | on ¢ | getaiou design 8 | plan in place with evidence
13 frequently serviced and clearly labelled; 0 Witheat lence Orevion
* storage requirements; annual review
+ opportunities for source reduction, re-use or recycling;
* targets for waste re-use, recycling and incineration;
* opportunities to minimise bulk or render waste non-hazardous;
* procedures for operating waste storage, treatment and disposal facilities;
+ labelling requirements for waste disposed of offsite;
+ method of tracking waste recovered, incinerated or disposed of to the site’s landfill
Prevent + method of tracking quantity, date, transporter and fate of waste disposed of offsite;
Project waste * a contingency plan should waste disposal facilities be unavailable for a time; and
causing harm + _training requirements for waste management staff and other employees and contractors.
to local , , Records of waste recycled,
Communities | 14 | Recycle, compost or incinerate non-hazardous waste to the extent practicable. C,0 | Ongoing composed or incinereted
or ecological - -
systems. 45. | Preferably return hazardous waste to the associated supplier or transport to other appropriately licensed ¢.0.0 | ongoin Records of waste returned
facilities off-site to the extent practicable and permitted. 10, going to supplier
Provisionally store hazardous waste not transported off site in appropriate storage facilities on-site until their
final disposal is determined. Include a roofed enclosure over a concrete pad with a low concrete wall to ‘cual i
16 | srovide containment to hold 110% of the volume of stored hazardous liquids. Also include a fenced open C,0,D | Ongoing Visual inspection
area of storage of empty containers. Restrict access to this area to qualified personnel only.
17 | Provide an open air non-hazardous waste transfer site on a pad with containment. Cc Construction of | uit according to design
infrastructure
Design and
18 | Provide a 30 m peripheral buffer around the landfill area. DD, C_ | construction of Built according to design
waste facility
Design and
19 | Establish a tire dump close to the landfill and progressively cap as tires are deposited, DD, C | construction of Built according to design
waste facility
Establish a bio-remediation area with graded base and perimeter embankment close to the landfill to treat
soils contaminated with hydrocarbons. Determine if treated soil can be used as an interim cover at the Design and ; :
20 | fandfil site DD, | construction of Built according to design
waste facility
U3823_Marampa_ESIS_Final.doox September 2012

Page F21 of F22

SRK Consulting Marampa Iron Ore Project ESIS — Technical Appendix F

Objective Ref | management measure Proj. | Timing Achievement criteria
no. Phase
Design and
21 | Establish a solid and liquid waste incinerator at the mine site DD,C | construction of | Built according to design
waste facility
22 | Dispose of sludge from the sewage treatment facilities to the landfill or use in rehabilitation if appropriate. C,0 | Ongoing noone ee
, , v cpecitican ‘According to
23 _| Maintain sewage treatment facilities according to manufacturers’ specifications and Sierra Leone c,0 | manufacturer's | Maintenance logs
requirements. 4
instructions
24. | Fit cooking areas with grease traps, and maintain these, to prevent excess oils and fats reporting to the c Construction of Visual inspection
sanitation facilities. infrastructure
Developed during
Develop health and safety policy and plan to cover identified health and safety risks likely to occur during detailed design —_| Policy and plan in place
25 h dent c,0 olicy 8 le
construction, start up, operation, closure and rehabilitation phases of the project. with at least with evidence of review
annual review
Systematically and continuously identify, assess and respond to health and safety risks throughout the Record of risk identification
26 , C,0,D | Ongoing
Project life cycle in accordance with the plan. and management
, , , , , , or Noise levels known and
Restrict the noise levels emitted from equipment or provide suitable personal protection devices if this limit S
a7 | Restrict tne noise i C,0 | Ongoing equipment provided where
Prevent or necessary
minimise Systems in place and
occupational | 28 | Provide fire protection systems to comply with the applicable national and international regulations. ome) Ongoing teste 1 p
health and
safety risks , Records of meetings
29 | Facilitate interaction between the health and safety and Environment teams c,0 | Annual review pecords or mec
Provide personnel with appropriate personal protection equipment (PPE) if they are obliged to work in areas
30 | where occupation health and safety standards are exceeded. Provide staff and visitors with training on how | G-O* | Ongoing Pra evalale and statt
and when to use the PPE. now how to use I
High hazard areas
31 _| Prevent access to areas with high hazard potential and clearly mark such areas with suitable warning signs | C,0, | Qnacin identified on a plan and
showing written and visual representation of the hazard. Deo, Pc | Ongena barriers in place with
suitable warning signs
U3823_Marampa_ESIS_Final.docx September 2012

Page F22 of F22

SRK Consulting Marampa Iron Ore Project ESIS — Technical Appendix G

APPENDIX G

G PRELIMINARY ENVIRONMENTAL AND SOCIAL
MONITORING PROGRAMMES

U3823_Marampa_ESIS_Final.docx September 2012
Page Gi of G11
SRK Consulting

Marampa Iron Ore Project ESIS — Technical Appendix G

Appendix G: Preliminary monitoring programmes
‘Project facilities’ refer to the different Project related installations. ‘Project area’ refers to the areas outside Project facilities but where Project personnel are
likely to be working.

Table G1: Preliminary environmental monitoring programme

Impact

chloride, fluoride, sulfate, phosphate, Na, K,

monthly when water

boreholes shown on Figure

Aspect | ympact Type of monitoring Units Frequency Location/s Records Internal reporting
Monthly during Monthly report during
, construction and then Within footprint of all construction and
eine Extent of footprint area disturbed andlor m? as needed when land | disturbed areas, including Log rehabilitation
disturbed or along pipelines and roads Annual report during
rehabilitated operation
Land Construction sites,
disturbance | 11 \7Ph | Visual inspections for signs of erosion or wind None Quarterly or on receipt | rehabilitated areas, road/ bo cneuiat report (ot
ter deposition of grievance pipeline culverts and water 9 as per Section 11.3.2)
release points pe <
Quarterly or on receipt | Haul roads and any bypass ‘Annual report (non-
LT2 Visual inspection of road condition None ot O ovance i roads developed around Log conformances handled
g project infrastructure as per Section 11.3.2)
, , Monthly report of max
wrt Volume and rate of water pumped from the | in%/q and Lis Daily when pit | Pit sump pumps Database | and min rate and daily
pits (pump ratings can be used) dewatering occurring rate ar
Os , m below Continuously using
wat, wre |  Stoundwater levels in vilage welts within | PERN, | Conus STE y | Monitoring boreholes as | Hatapase | Quarterly report of levels
drawdown cone ‘mmbgh ving dip motors shown on Figure 1 and long term trends
, Cultivated wetland areas
wrt, Cultivated wetland surface area and type of | m®and type | Start and end of each a
wre wre Crop gion deo. ‘any sonson downstream of mine Database Annual report
footprint areas
, , Monthly report of max
Rate and volume of water abstracted from 4 Continuous during ! a
Water wre Bel aoe Us and md uous du Point of abstraction Database | and min rate and daily
volume
‘Accommodation camp,
beneficiation plant, power
Monthly water balance
wre Rate and volume of water used and recycled | 3/4 and Lis Continuous plant, TSF, storm water | patapase | showing dallyimontniy
at the mine site ponds, water spray trucks ures
and any other key water
off-take points
Groundwater quality at the mine site and in| way mngy Quarterly for full New holes installed around
nearby communities for at least the following | “22 no! parameter suite, with the TSF, landfill and Quarterly report of
wrs parameters”: pH, Eh, TDS, alkalinity, onits as field pH, EC and hazardous materials Database | results and long term
temperature, dissolved oxygen, nitrate, appropriate | temperature collected | storage areas; monitoring trends

U3823_Marampa_ESIS_Final.docx.

Page G2 of G11

September 2012

SRK Consulting

Marampa Iron Ore Project ESIS — Technical Appendix G

Aspect react Type of monitoring Units Frequency Location/s Records Internal reporting
Ca, Mg, Al, Cr, Fe, Mn, B, Cu, Zn, As, Se, Mo, Tevels recorded T (subject to review during
V and U (U at the mine site only) construction)
Surface water quality in water holding facilities
for at least the following parameters”: pH, Eh, | ug/L, mg/L. Quarterly for full Storm water settlement
wR4, TDS, TSS, alkalinity, temperature, dissolved or othe: parameter suite, with ponds (following rain Quarterly report of
WRS, EB3, | “Sx sen nitrate, chloride, fluoride, sulfate nts as monthly field pH, EC, events), tailings Database results and long term
EB4 phosphate Na, KGa, Mg, Al. Cr, Fe, Mn,B, | appropriate | DO: turbidity, TSS and supernatant pond, pit trends
Cu, Zn, As, Se,Mo,VandU temperature sumps
Flow rate and stage measurement for streams , a
" Monthly flow rate; daily | Monitoring points shown on
wR3 in sub-catchments influenced by Project m’/s and m f Database | Quarterly report of flows
infrastructure Stage data Figure 2 yee
Stream water quality for at least the following Quarterly for full
parameters: pH, Eh, TDS, TSS, alkalinity, ug/L, mg/L. param ter cute with Surface water monitoring Quarterly report of
wre temperature, dissolved oxygen, nitrate, or other monthly field pri, Ec, | Points shown on Figure 1 | Database resulls and long term
chloride, fluoride, sulfate, phosphate, Na, K, units as BO. turbidity FSS ara | (Subject to review during rende
Ca, Mg, Al, Cr, Fe, Mn, B, Cu, Zn, As, Se, Mo, | appropriate , y construction)
VandU temperature
Record upset conditions when storm water | ion mai.
settlement ponds are full and discharges Seetner | When upset conditions Log and Annual report (non-
WR4,WR6 | occur. Sample the water released for the nits ae Pescur At the point of release datbase | conformances handled
same parameters as above. If possible, appropriate as per Section 11.3.3)
record estimated volume of water released prop!
7 ‘Annual report (non-
wre Inspection of storage facies to determine None Quarterly Water holding facilities Log conformances handled
as per Section 11.3.3)
, ; Quarterly report of
AQi Weather oo ee ortaeg rainfall, various Monthly Onsite weather station Database | results and long term
Ps trends
eye opie toe Quan poo
AQt Dust fallout over a monthly period Lgim® Monthly to revi 9 1 Database results and long term
fo review during fronds
construction)
Air and itori i
aan oneareiaing aie Quart oor ot
AQt PMio and PMzs (24 hour reading) pgim® Monthly 4 19 1 Database results and long term
fo review during fronds
construction)
Monitoring stations as
- shown on Figure 3 (subject Quarterly report of
AQt Ambient NO2 and SO; 24-hour concentrations gh? Quarterly to review during Database | results and long term

(using Radiello Badges)

construction)

trends

U3823_Marampa_ESIS_Final.docx.

Page G3 of G11

September 2012

SRK Consulting

Marampa Iron Ore Project ESIS — Technical Appendix G

Impact ton , , ,
Aspect | ympact Type of monitoring Units Frequency Location/s Records Internal reporting
‘Annual report (non-
AQt Times and duration of upset conditions Date and) When upset conditions HEO plant Log conformances handled
ime occur
as per Section 11.3.3)
Air overpressure (from blasting) BL Initial 3 blasts and on Closest villages or at Log Annual report
wt receipt of complaint location of complainant
Noise and Blasting-related vibrations (measured as Peak | ying Initial 3 blasts and on Closest villages or at Lo Annual repon
vibrations Particle Velocity) receipt of complaint location of complainant 9 Pr
‘Ambient noise levels over 24 hour period Monthly or upon receipt | As shown on Figure 3 or at
Nv2 (intermittent between weekday and weekend) dB(A) ‘of complaint location of complainant Log Annual report
_ | Annually (dry season)
wre wine Aquatic biomonitoring programme - diatoms Categnry (- | during construction and ‘As shown on Figure 4 Database Annual report
d operation
‘Annually (dry season)
wrs, 7 a Number of " ,
was wre | Aquatic biomonitoring programme - Fish sreiee | during construction and | As shown on Figure 4 Database Annual report
operation
WA, Spatial extent of wetland areas m? Start and end of rainy | Wetland areas downstream | Database Annual report
WR3, EBt seasons of project areas
Ecological EB2 Visual inspections of presence of invasive None Quanerly Disturbed and rehabilitated Log ‘Annual report on findings
plant species areas, and adjacent areas and remedial measures
a , Monthly report on
Epa, EB4 | Records of widlie Kils by equipment, vehicles, None On occurrence Within Project areas Log fatalities and remedial
19 OF Pr 9 measures
EB3 Records of major wildlife sightings None On occurrence Within or near the Project Log Annual report on
area observations
Records of prevalence of nuisance animal Within or near the Project ‘Annual report on
EB4 species None On occurrence area Log observations
AQ1, EBS One every two weeks ‘Annual report (non-
nor ees. Random speed checks km/hr at different locations ‘Access and haul roads Log conformances handled
; and times as per Section 11.3.3)
Vehicles and - - -
c Records of vehicle and equipment As per manufacturer's Mine truck shop and
equipment Nv2 maintenance None instructions equipment workshop Log None
Nv2 Baseline noise emissions of new equipment dB On commissioning of | within 100m of equipment Log None
new equipment
Records of hazardous materials acquired and | ™ Orkgof | On arrival at site and Warehouse or storage
General is me each type of | during construction/ se 0 Log Quarterly report
Hazardous material operation y
materials Inspections of hazardous substances At least monthl Annual report (non-
y for nnual report (non
General containment facilities, instrumentation and None containment facilities Hazardous material Log conformances handled

detection systems.

with instrumentation as

containment facilities

as per Section 11.3.3)

U3823_Marampa_ESIS_Final.docx.

Page G4 of G11

September 2012

SRK Consulting

Marampa Iron Ore Project ESIS — Technical Appendix G

Aspect Impact Type of monitoring Units Frequency Location/s Records Internal reporting

reference

per manufacturers
instructions
Volume of different wastes types disposed of

Genera | eee ee eee espe. | kg or tonnes Daily Waste disposal sites Log Quarterly report
Waste General Volume of different waste types recycled or | kg or tonnes Daily Waste disposal sites Log Quarterly report

General Volume of soil bio-remediated kg or tonnes | When soll arrives at bio- | Waste management site at Log Quarterly report

remediation site

mine

U3823_Marampa_ESIS_Final.docx.

Page G5 of G11

September 2012

SRK Consulting

Marampa Iron Ore Project ESIS — Technical Appendix G

Table G2: Socio economic monitoring programme

Aspect Impact Type of monitoring Units Frequency Location/s Records Reporting
reference
Economic ED1,ED2, | Source of employees (for MIOL and its | Percentage of | Ongoing throughout | Project facilities Employee database | Quarterly human
development RL1,SO1, | contractors) categorised by: employees in _| the life of the project for MIOL and forits | resources report
$02,803, |  skilllevel; each category contractors
* whether they are local, provincial,
national and/or international;
ethnicity
* gender;
+ from a vulnerable group (for
example disabled).
ED1,S01, | Unemployment Percentage Yearly Lunsar and affected | Government records; | Yearly social
$02 villages Primary survey data _| performance report
ED3 Government revenue used in areas Percentage Yearly Port Loko District Government revenue | Yearly social
affected by the Project and budget records _| performance report
ED4,SO1, | Origin of contractors and suppliers Percentage Quarterly Project facilities Contracts register Quarterly report from
$02, S03 | (Local, provincial, national and/or contractors/suppliers
international)
Resettlement | RL1, RL2 Provision of improved replacement Percentage Quarterly Project affected Resettlement Quarterly community
and loss of land housing, replacement farmland and villages monitoring reports relations report
and social and access to natural resources
natural RL2, RL3 Access to social infrastructure such as_| Percentage Yearly Project affected Resettlement Quarterly community
resources ; ettle r
schools, health centre, grain banks, villages monitoring reports relations report
markets for selling and buying, credit
facilities, religious centres, water
supply and sanitation
RL Restoration of livelihoods to the level_| Percentage Yearly Project affected Resettlement Quarterly community
of pre-resettlement villages monitoring reports relations report
RL Food security (post resettlement) Percentage Yearly Project affected Resettlement Quarterly community
villages monitoring reports relations report
RL2 Access to social support networks Percentage Yearly Project affected Resettlement Quarterly community
villages monitoring reports relations report
RL1,RL2, | Initiatives for promotion of alternative | Number and Quarterly Project affected Reports on initiatives; | Quarterly community
RL3,SO3 _| livelihoods (focus on affected people —_| type of initiatives villages Meeting minutes relations report
and vulnerable members)
RL1,RL2, | Community grievances or complaints] Number and Monthly Project affected Grievance register; | Monthly community
ALS, SO1, type of villages Community meetings; | relations report
S02, SO3, complaints Letters; Media reports
AC1, DC1

U3823_Marampa_ESIS_Final.docx.

Page G6 of G11

September 2012

SRK Consulting Marampa Iron Ore Project ESIS — Technical Appendix G

Aspect Impact Type of monitoring Units Frequency Location/s Records Reporting
reference
Social order $01, S02 | Population Population; Rate | Every three tofive | Lunsar and affected | Primary sample Yearly social
of growth years villages survey; Government | performance report
statistics
$02, SR2 _| Prevalence of communicable Incidence of Quarterly Lunsar and affected | Reports from health | Quarterly social
diseases: diseases villages centres; Employee _| performance report
+ Stis health screening
* Tuberculosis and respiratory track records
infections
Malaria
«Diarrhoea
$02, 8R2 _ | Prevalence of crime Percentage Yearly Project affected Community meetings; | Quarterly social
increase villages Police records; media | performance report
reports
$02, SR2 | Prevalence of commercial sex workers | Percentage Yearly Project affected Community meetings; | Yearly social
increase villages Police records; media | performance report
reports
$02, $R2 | Prevalence of alcohol and drug abuse | Number of Yearly Project affected Community meetings; | Yearly social
incidences villages Police records; media | performance report
reports
$03 Disputes between residents of affected | Number of Monthly Project affected Community meetings | Monthly community
villages and outsiders incidences villages records relations report
Archaeology | AC1 Relocation of sacred bushes and Percentage of | Quarterly Project affected Community meetings | Quarterly social
and cultural cemeteries to the satisfaction of sacred bushes villages records performance report
heritage affected people and cemeteries
Decommis- Dct Number of retrenched workers re- Percentage Quarterly (during Project affected Placement records | * Employee
sioning and employed in other mining projects or decommissioning villages newsletters;
closure alternative occupations phase) + Yearly human
resources report
Det Persons provided with pre- Number of Quarterly (prior to and | Project affected Training records Quarterly human
retrenchment training and type of persons and | during villages resources report
training provided type of training | decommissioning
phase)
U3823_Marampa_ESIS_Final.docx September 2012

Page G7 of G11
SRK Consulting

Marampa Iron Ore Project ESIS — Technical Appendix G

LEGEND

m  Towns_SierraLeone_UTMZ28

Main road
mmm Track
oes Railway

25m contour

River

(7) Stusy area

Groundwater level sampling point
‘Surface water sampling point

KILOMETRES:

Figure 1: Locations of surface water and groundwater monitoring points

U3823_Marampa_ESIS_Final.docx.

Page G8 of G11

September 2012
SRK Consulting Marampa Iron Ore Project ESIS ~ Technical Appendix G

LEGEND

Surface water
gauging location

A
i | Rokel River

Figure 2: Locations of surface water flow gauging monitoring points

U3823_Marampa_ESIS_Final.docx September 2012
Page G9 of G11
SRK Consulting Marampa Iron Ore Project ESIS — Technical Appendix G

LEGEND

Main road

=~ Track
AF African Minerals rail corridor
=—

Proposed haul road
(ZZ Waste rock dump
Pit

Tailings
Benification plant
Staff village

7 siugy area

[1 London mining licence area

T2277 Lunsar town

A. Noise monitoring point

Dust monitoring point
Gas and dust monitoring point

PM2.5, PM10, Gas and dust
monitoring point

© oe

770000 775000

Figure 3: Locations of air quality and noise monitoring points

U3823_Marampa_ESIS_Final.docx. September 2012
Page G10 of G11
Marampa Iron Ore Project ESIS — Technical Appendix G

SRK Consulting

@ Sites - Long-term Biomonitoring

(CF revised_study_Area
‘Seasonal Valleyhead Wetland

[5B seasonal Midslope Wetland
HEE seasonal Upper Foothill

a@_Nevia
“Consultants

Figure 4: Locations of aquatic biomonitoring sampling sites

September 2012

U3823_Marampa_ESIS_Final.docx
Page G11 of G11
SRK Consulting Marampa Iron Ore Project ESIS — Technical Appendix Error! Reference source not found.

APPENDIX H

H  MIOL POLICIES

U3823_Marampa_ESIS_Final.docx September 2012
Page H1 of Ht
Cape Lambert x‘

Marampa Iron Ore (SL) Limited

Marampa Iron Ore (SL) Ltd - Health, Safety and Environmental (HSE) Policy

MIOL is committed to effective HSE management as a cornerstone of our striving for zero harm,
social responsibility, corporate citizenship and sustainability.

To realize this, MIOL undertakes to:-

give priority to protecting the health and safety of our employees, contractors, visitors and host
communities;

operate our business with respect and care for the environment to prevent and mitigate adverse
impacts;

identify and assess potential hazards of our activities and manage associated risks to the lowest
practical level;

work in full compliance with applicable laws and, where absent, with international best practice;
challenge ourselves to continually improve HSE performance with the goal of zero harm;
provide appropriate HSE training and resources to employees, contractors and visitors;

work with host communities to support programmes focused on community health and safety
issues;

incorporate biodiversity and natural resources protection in our investment, operations and closure
decisions;

review our HSE performance and publically report on it to stakeholders;
communicate this HSE policy to all our stakeholders;

engage in constructive dialogue with employees, contractors, visitors and host communities to share
relevant information and responsibility in meeting our commitments.

fy
yell

Steve Kesler
Chief Executive Officer

49) Spur Rd. Freetown
Cape Lambert x \

Marampa Iron Ore (SL) Limited

Marampa Iron Ore (SL) Ltd Policy on Sustainable Development and Social Responsibility

MIOL undertakes to contribute to the social and economic development of sustainable communities
associated with our operations.

To realize this, MIOL will:-

engage regularly and openly with Government , local authorities, community leaders and people
affected by our operations and take their views and concerns into account in our decision making;

uphold and promote human rights within our area of influence respecting the cultural heritage,
customs and rights of communities associated with our operations;

work with Government, local authorities, community leaders, NGO’s and other interested parties to
develop and support projects especially in the areas of education, health, environment and
livelihood that have long lasting benefits and improve the quality of life in the communities
associated with our operations;

employ and train local people to the maximum within the requirement of meeting operational goals;

make a broader economic contribution through indirect employment by helping local businesses
develop capacity to provide our operations with a diverse range of services and products;

work to minimise the adverse impacts of our operations on the communities in which we operate
and ensure they participate in lasting social and economic benefits.

le

Steve Kesler
Chief Executive Officer

49J Spur Rd, Freetown
